20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 1 of 609



                              CAUSE NO. D-1-GN-20-004508


  WC TEAKWOOD PLAZA, LLC                          IN THE DISTRICT COURT OF
       Plaintiff,

                                                  TRAVIS COUNTY, TEXAS
  v.

                                                  261ST JUDICIAL DISTRICT
  8209 BURNET LP
        Defendant.




       Tab             Date                               Document

        1            08/31/2020     Original Petition and Application for Temporary
                                    Restraining Order
        2            08/31/2020     Temporary Restraining Order

        3            09/01/2020     Notice of Hearing on Application for Temporary
                                    Restraining Order
        4            09/03/2020     Motion to Dismiss by BancorpSouth Bank

        5            09/08/2020     Notice of Nonsuit – Affiliated Commercial Services Inc.

        6            09/08/2020     Notice of Nonsuit – BancorpSouth Bank

        7            09/09/2020     Response in Opposition to Plaintiff’s Application for
                                    Temporary Injunction
        8            09/09/2020     Business Records Affidavit

        9            09/09/2020     Proposed Temporary Injunction

        10           09/15/2020     Order Denying Application for Temporary Injunction

        11           09/21/2020     Answer to Original Petition




 #6244625
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 2 of 609




                                   TAB 1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 3 of 609



                                   CAUSE NO. _____________

WC TEAKWOOD PLAZA, LLC and                           §     IN THE DISTRICT COURT OF
AFFILIATED COMMERCIAL SERVICES,                      §
INC.                                                 §     TRAVIS COUNTY, TEXAS
         Plaintiffs,                                 §
                                                     §
  v.                                                 §     _______ JUDICIAL DISTRICT
                                                     §
                                                     §
8201 BURNET LP, and                                  §
BANCORPSOUTH BANK                                    §
         Defendant.

              PLAINTIFF’S ORIGINAL PETITION AND APPLICATION FOR
               TEMPORARY RESTRAINING ORDER, TEMPORARY AND
                            PERMANENT INJUNCTION

         WC Teakwood Plaza, LLC, Texas a limited liability corporation, (“Borrower”) and

 Affiliated Commercial Services, Inc., a Texas Corporation (“Bidder”, together with Borrower, the

 “Plaintiffs”) file this Plaintiffs’ Original Petition and Application for Temporary Restraining

 Order, Temporary and Permanent Injunction against 8201 Burnet, LP (“Anonymous Lender”) a

 foreign entity not authorized to do business in Texas, and BancorpSouth Bank, a Mississippi

 banking corporation, (“Bank” together with Anonymous Lender, the “Defendants”) in support

 thereof shows the Court the following:

                                          I. SUMMARY



  1. Defendant, BancorpSouth Bank is a financial institution doing business in Travis County and

       is being served by serving Michael J. Durrschmidt at Hirsch and Westheimer, 1415 Louisiana

       Street, 36th Floor Wedge International Tower, Houston, Texas 77002 Phone: 713-223-5181 FAX:

       713-223-9319 , or wherever an agent for service of process may be found. BancCorpSouth

       Bank is the original lender of a mortgage loan to Plaintiff in the original principal sum of
 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                            1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 4 of 609



     $7,600,000 (“Loan”).

  2. Defendant, 8201 Burnet, LP is a recently formed, anonymous shell entity, not authorized to

     do business in Texas by the Texas Secretary of State, with layers of nominee managers and

     lawyers, designed to surreptitiously protect, hide and shield the identities of their principals,

     that is the purported holder of a mortgage note on a valuable real property owned by WC

     Teakwood Plaza, LLC. Anonymous Lender allegedly purchased the Loan on August 21,

     2020 and is being provided notice through its counsel, Christopher L. Dodson Bracewell

     LLP, 711 Louisiana, Suite 2300, Houston, Texas 77002 Email: chris.dodson@bracewell.com

     and Mark Riley Mark Riley, Phone: (713) 822-8935; Email: Riley@Riley-CPA-Law.com,

     or wherever its agent for service of process may be found.

  3. On August 21, 2020, Borrower notified the Bank that it had become aware of not only certain

     state, county and city restrictions that prevent a non-judicial foreclosure sale from properly

     proceeding as required under the Texas Property Code, without express approval of the

     Mayor of the City of Austin. Borrower requested that Bank either confirm mayoral approval

     for the sale or confirm withdrawal of the sale.

  4. Bank replied that it needed to discuss the foregoing with its client and would need until

     August 24, 2020 to provide a response. In the intervening period, Bank allegedly sold the

     Loan to Anonymous Lender, which Bank informed Borrower of on August 24, 2020. Though

     Bank acknowledged the impact of the aforementioned restrictions on the ability to conduct a

     public sale in accordance with the Texas Property Code, Bank attempted to wash its hands

     of the issues by indicating to Borrower that as Bank had sold the Loan (albeit after it was

     noticed of the restriction issues by Borrower), it “no longer controlled the disposition of the

 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                               2
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 5 of 609



     collateral” and directed Borrower to a mailing address for Anonymous Lender. Borrower had

     to follow up again for email or phone contact information, and was provided information for

     counsel Mark Riley.

  5. Borrower then received correspondence from counsel Chris Dodson on behalf of Anonymous

     Lender to inform it that in spite of the in place orders restricting gathering for public

     foreclosure sales, it nonetheless intended to pursue the purportedly scheduled non judicial

     foreclosure sale on September 1, 2020, despite the in place restrictions.

  6. On August 25, 2020, Anonymous Lender tried to argue that other foreclosure sales occurred

     in August without express mayoral approval. However, Borrower informed Anonymous

     Lender that it received from the Mayor of Austin correspondence specifically in response to

     a query on foreclosure sales in which the Mayor confirmed that as of August 26, 2020, no

     authorization or approval had been given for such a gathering.

  7. Further, on August 25, 2020 Anonymous Lender tried to argue that the AG Guidance Letter

     does not deserve the weight Borrower recommends. Contrary to this assertion, the Travis

     County Tax Office has given deference to the same AG Guidance Letter in canceling all

     public tax foreclosure sales, and specifically referencing the AG Guidance Letter as support

     for having done so.

  8. Anonymous Lender asserts that “there is no evidence or suggestion that the September 1

     foreclosure sale for this Property will be attended by more than 10 willing bidders, so it would

     be inappropriate to preemptively cancel the foreclosure sale on this basis.” Bidder has

     informed Anonymous Lender that it wishes to attend the foreclosure sale but as the gathering

     for this sale will likely be a violation of law and subject it to civil and criminal prosecution

 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                              3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 6 of 609



     and/or result in a voidable or void sale, Bidder and its agents are restricted from attending

     this proposed non-judicial foreclosure sale.

  9. By asserting that so long as less than 10 people intend to attend the foreclosure sale for this

     property, the sale will satisfy the public sale requirement, Lender completely misinterprets

     the impact of the Standing Orders on its ability to conduct a non-judicial foreclosure sale in

     accordance with the Texas Property Code. Gatherings for all foreclosure sales occur on the

     first Tuesday of each month. There are typically greater than 10 persons in attendance at

     minimum, due to the administrative persons who are typically in attendance which include

     but are not limited to trustees, lenders, bidders, security and other interested parties who track

     and attend such public sales each month in a populous county such as Travis County.

  10. Thus, because the standing orders presently prevent Bidder and other interested public sale

     participants from being able to attend the proposed sale, Anonymous Lender cannot satisfy

     the public sale requirement on September 1, 2020 and should be enjoined from attempting to

     conduct a sale that violates Borrower’s statutory rights and Bidder’s right to participate in a

     public foreclosure auction (Bidder’s sole claim under this petition).

  11. Nonetheless, in an obvious effort to steal Plaintiff’s property in the cover of a global

     pandemic, Anonymous Lender insists on holding a non-judicial foreclosure sale for which it

     is certain that willing bidders will not be able to attend due to the state, county and city orders

     preventing the gathering of more than 10 persons without mayoral approval, which the

     Lender does not have.

  12. This is an application for this Court to enjoin Anonymous Lender from attempting to proceed

     with a non judicial foreclosure sale on September 1, 2020, on the steps of the Travis County

 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                                 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 7 of 609



     Courthouse located at 1000 Guadalupe Street, Austin, Texas, as doing so would be in

     violation of Borrower’s statutory right to a public sale under the Texas Property Code and

     would deny Bidder’s and other interested parties from attending the sale casing irreparable

     damage to both due to the unique nature of real estate, Bidder’s only claim hereunder. The

     circumstances surrounding this motion are extraordinary and unprecedented. There is good

     cause.

  13. If Plaintiffs application is not granted, harm is imminent because Borrower’s statutory rights

     under the Texas Property Code will be violated and Borrower may wrongfully lose the use

     and possession of its unique property in a sale conducted in violation of the Texas Property

     Code and will cause Plaintiff damage, by creating a cloud on title due to the void sale.

     Because of the numerous overlapping governmental orders restricting such public gatherings,

     Bidder will be harmed due to its inability to bid at the non-judicial foreclosure sale. Plaintiffs

     have no adequate remedy at law because Plaintiffs claims against Defendants involve real

     property that is unique in nature and cannot be replaced by a money judgment.

  14. Defendants have been given notice of the Application for Temporary Restraining Order and

     Temporary injunction.      Plaintiffs request that this Court enjoin, restrain and prohibit

     Defendants and any person or entity acting in concert with Defendants, from taking any

     action in exercising the power of foreclosure, including but not limited to foreclosing on the

     property and note at the September 1, 2020, Travis County Foreclosure Sale purporting to

     claim defaults on the agreements related to the Subject Property, legally described per the

     description contained in the Notice of Trustee’s Sale, attached hereto as Exhibit A.

  15. By virtue of the foregoing, Plaintiffs have demonstrated a likelihood of success on the merits

     and that a balancing of the equities favors the issuance of an injunction or other equitable
 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                                5
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 8 of 609



     remedy against Defendants. In order to preserve the status quo and the property and rights

     of Plaintiffs during the pendency of this action, the Defendants should be cited to appear and

     show cause why Defendants should not be temporarily enjoined, restrained, and prohibited,

     and any person or entity acting in concert with Defendants, from foreclosing on the

     Borrower’s property in a foreclosure sale where Bidder cannot attend.

  16. Plaintiffs’ application for a temporary restraining order is authorized by Texas Civil Practice

     and Remedies Code § 65.011 since Plaintiffs are entitled to a writ of injunction or order of

     restraint under the principal of equity. Furthermore, irreparable injury to the Plaintiffs is

     threatened and as such it is necessary to preserve the status quo.

                                       CAUSES OF ACTION

  17. Breach of Contract. Borrower incorporates by reference herein for all purposes the

     allegation of the preceding paragraphs verbatim.

         a. Plaintiff Borrower and Defendant Bank are parties to a valid enforceable contract

             directly between the parties. Anonymous Lender, abused an existing contractual or

             fiduciary relationship with Bank, while seeking to take advantage of tightening credit

             market during a global pandemic and rush to wrongfully foreclose on valuable unique

             real property while rebuffing all good faith attempts by Plaintiff Borrower to resolve

             the loan.

         b. Defendant Bank and Defendant Anonymous Lender have breached their agreements

             and its contract with Plaintiff Borrower. As a beneficiary and/or a party to all of these

             contracts, Defendants conspiracy to convert Borrower’s property and Anonymous

             Lender breach has injured Plaintiff Borrower.

         c. Plaintiff Borrower is entitled to recover is damages against Defendant Bank and
 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                               6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 9 of 609



             Defendant Anonymous Lender for it actual, consequential, and out-of-pocket

             damages, court costs, attorneys fees, expenses and interest.

  18. Fraud. Plaintiff Borrower and Plaintiff Bidder incorporates by reference herein for all

     purposes the allegation of the preceding paragraphs verbatim. Additionally, alternatively,

     and without waiver of the foregoing, Defendants have committed fraud against Plaintiffs.

     Defendant Bank made representations to Plaintiff Borrower that it needed time to consider a

     postponement of its prior noticed foreclosure due governmental orders while unbeknownst

     to Plaintiff Borrower, Defendant Bank was secretly working with Defendant Anonymous

     Lender to use confidential information on the terms of the loan between the parties to

     effectuate a loan sale.

  19. On information and belief, at the time that Defendant Bank made the representations to

     Plaintiff Borrower, it knew the representations were false or made such representations

     recklessly, making positive assertions of fact without knowledge of its truth and Defendant

     Bank made such representations with the intent that Plaintiff act on them. Plaintiff Borrower

     did act in reliance to its harm.

  20. Declaratory Judgment. Plaintiff Borrower and Plaintiff Bidder incorporate by reference

     herein for all purposes the allegation of the preceding paragraphs verbatim. Additionally,

     alternatively, and without waiver of the foregoing, pursuant to Texas Civil Practices and

     Remedies Code, section 37.003, Plaintiff Borrower requests the Court determine the rights

     and obligations of the parties with respect to the rights and obligations of the Bank and

     Anonymous Lender to post the Subject property for foreclosure and sell the Subject Property

     at what is in essence a private sale. A present, actual, and justiciable controversy exists in that

     Plaintiffs are seeking judicial determination that they are entitled to the process of conducting
 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                                 7
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 10 of 609



     a legitimate public sale under the contracts between the parties.

  21. Plaintiff seeks attorney’s fees pursuant to Texas Civil Practices and Remedies Code, section

     37.009, and seeks determination if and what amount of attorney’s fees for violation of

     agreements and certain provisions of Texas law would be proper.

                            II. ARGUMENTS AND AUTHORITIES



  22. There are currently there are currently three orders that restrict gatherings in excess of 10
     persons in Austin, Texas, where the September 1, 2020 foreclosure sale would take place.
         a. Executive Order GA-28 (as amended) issued by Governor Abbot provides that outdoor
             gatherings in excess of 10 people are prohibited unless the mayor of the city in which
             the gathering is held . . . approves of the gathering. (emphasis added).
                    i.   Executive Order GA-28’s application to foreclosure sales was specifically
                         addressed in an informal guidance letter issued by the Attorney General’s
                         office, as further detailed below, in which the Attorney General’s office
                         confirmed that foreclosure sales may not satisfy the public requirement
                         without express approval from the city mayor to hold the sale gathering.
         b. Order No 202-16 by the County Judge of Travis County, after reciting the restrictions
             in place on outdoor gatherings under GA-28, provides “any gatherings that exceed 10
             people are hereby PROHIBITED, except as permitted by current Governor’s
             Proclamations and Orders.”
         c. Order No 20200815-019 issued by the Mayor of the City of Austin, after reciting the
             restrictions in place on outdoor gatherings under GA-28, provides in relevant part that
             through December 15, 2020 “Further, pursuant to the Governor’s Order, and the advice
             of the local Health Authority, gatherings or presence at any outdoor area, event, or
             establishment of more than 10 persons are PROHIBITED except at provided in this
             Section.”

  23. Governor Abbott’s Executive Order 28 which prohibits gatherings of more than ten (10) persons

     is in direct contradiction with the requirement for a “public sale” under Texas Property Code
 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                          8
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 11 of 609



     Section 51.002(a) (“a sale of real property under a power of sale conferred by a deed of trust or

     other contract lien must be a public sale at auction held between 10 a.m. and 4 p.m. of the first

     Tuesday of a month.”

  24. The impact of GA-28 on the ability to hold foreclosure sales in satisfaction of the public sale

     requirement was specifically discussed and addressed in the Texas Attorney General’s

     Guidance Letter, which provides in relevant part:


             With this background in mind, we address your question concerning
             attendance limitations. Governor Abbott ordered in Executive Order GA-
             28 that “every business in Texas shall operate at no more than 50 percent
             of the total listed occupancy of the establishment.” This general limitation,
             however, is subject to several exceptions.

             One such exception is found in paragraph five of the order, which limits
             outdoor gatherings to 10 persons or fewer without approval by the mayor
             or, in the case of unincorporated territory, the county judge in whose
             jurisdiction the gathering occurs. Accordingly, to the extent a foreclosure
             sale occurs outdoors, attendance at the sale is limited to 10 persons or
             fewer unless greater attendance is approved by the relevant mayor or
             county judge.
             If a foreclosure sale is subject to, and not exempted from, the 10-person
             attendance limit imposed in Executive Order GA-28, it should not proceed
             if one or more willing bidders are unable to participate because of the
             attendance limit. “[A] sale of real property under a power of sale conferred
             by a deed of trust or other contract lien must be a public sale at auction
             held between 10 a.m. and 4 p.m. of the first Tuesday of a month.” The
             purpose of the public sale requirement is to “secure the attendance of
             purchasers and obtain a fair price for the property.” Strict compliance
             with the Property Code is required for a trustee to properly make a
             foreclosure sale. If an attendance limit precludes the conduct of a public
             sale for the purpose of securing sufficient bidders to obtain a fair price, the
             propriety of a foreclosure auction may be called into question. Accordingly,
             to the extent attendance at a foreclosure sale is limited to ten or fewer
             persons, and that limit precludes the attendance of one or more willing
             bidders who otherwise would have appeared in person, the sale should not
             go forward as it likely would not comport with the Property Code
             requirement that the sale be a “public sale.” (internal citations omitted)
             (emphasis added)
 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                          9
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 12 of 609




    25. The relevant order and documentation referenced in paragraphs 22-24 above are
        attached hereto as (Exhibit B).
    26. The Travis County Tax Office has acknowledged the AG Guidance Letter’s impact
        on the ability to satisfy the public sale requirements of the Texas Property Code by
        indicating on its website that “Tax foreclosure sales are canceled until further
        notice” and providing a link (accessed by clicking on “Learn More”) to the AG
        Guidance Letter indicating that in light of GA-28 foreclosure sales should not occur.
        This information can be found directly on the Travis County Tax Office website:
        https://tax-office.traviscountytx.gov/properties/foreclosed/upcoming-sales/list
    27. Further, on August 26, 2020, Borrower received written confirmation from the
        Mayor of the City of Austin that no mayoral approval or authorization has been
        given for outdoor gatherings in excess of ten (10) people for the proposed
        foreclosure sale in Austin, Texas (Exhibit C).
    28. Bidder is unable to participate in the proposed non-judicial foreclosure sale due to
        the standing orders and the likelihood it will be subject to civil or criminal
        prosecution for the violation thereof.
    29. In light of the foregoing, Plaintiffs respectfully requests that this Court issue a
        Temporary Restraining Order as well as Temporary and Permanent Injunction to
        maintain the status quo and to enjoin Anonymous Lender’s attempt to conduct a
        non-judicial foreclosure on the Borrower’s property.


                                             CONCLUSION



    30. For the reasons set forth above, Plaintiffs move this Court for an entry of a
        Temporary Restraining Order as well as Temporary and Permanent Injunction to
        maintain the status quo and to enjoin Anonymous Lender’s wrongful attempt to
        foreclose on Borrower’s property in a civil conspiracy with the Bank to convert
        Borrower’s property.
    31. Plaintiffs have shown a probability of recovery on the merits of its claim that
 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                      10
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 13 of 609



         Anonymous Lender’s actions fail to comply with the Texas Property Code, and that
         the Defendants have colluded to deprive Borrower of its collateral in order to realize
         a windfall. Further, balancing the equities, Anonymous Lender is secure in its
         economic position as the underlying real estate is worth at approximately three times
         the outstanding debt, such that a temporary restraining order would not prejudice or
         harm Anonymous Lender while the underlying disputes are resolved. By contrast,
         should Borrower be deprived of its unique and valuable real estate, and Bidder
         denied because of governmental regulation the opportunity to appear at a public to
         bid and purchase the same, they would be irreparably harmed. Stewart Beach
         Condo. Homeowners Ass'n, Inc. v. Gili N Prop Investments, LLC, 481 S.W.3d 336,
         350 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (“every piece of real estate is
         unique, and if foreclosure were allowed before a full determination of the underlying
         claim, the homeowner would be irreparably harmed.”)
      32. Plaintiffs are ready and willing to post a bond as required by Texas law, and requests
         that the Court set the bond for an amount not to exceed $10,000 for the temporary
         restraining order and again for the temporary injunction.
      33. Anonymous Lender is not likely to be prejudiced by such an injunction as
         demonstrated by its significant equity cushion of millions of dollars of value in the
         Property in excess of the outstanding Loan.
      34. Finally, issuing the requested temporary restraining order will maintain the status
         quo until such time as this Court can take evidence to determine whether a
         temporary injunction to protect Plaintiffs’ respective rights to a public sale should
         be entered. Plaintiffs reserve the right to further amend their petition.


                                                  PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendants, be cited to

appear and answer herein, and upon final hearing hereof, Plaintiffs have and recover judgment of and

from Defendants as follows:


  PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
  ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                        11
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 14 of 609



         1. Injunctive relief in the form of a Temporary Restraining Order and a Temporary
            injunction after notice to Defendants, and all necessary writs prayed for herein;
         2. Actual damages in an amount as determined by the Court and within the Court’s
            jurisdiction;
         3. Reasonable attorneys’ fees, expenses of litigation, and court costs;
         4. Pre-judgment interest and post-judgment interest at the maximum rates allowed by
            law; and
         5. Such other relief, both general and special, at law and in equity, to which the Plaintiff
            may show itself justly entitled.




                                           MANFRED STERNBERG & ASSOCIATES, P.C.




                                           Manfred Sternberg
                                           SBN: 19175775
                                           1700 Post Oak Blvd. Suite 600
                                           Houston, TX 77056
                                           Telephone: (713) 622-4300
                                           Facsimile: (713) 622-9899
                                           Email: manfred@msternberg.com
                                           COUNSEL FOR PLAINTIFFS




 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                        12
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 15 of 609



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of August, 2020, a true and correct copy of the
 foregoing was forwarded via the Court’s electronic filing service and e-mail to the following:



 Christopher L. Dodson
 Bracewell LLP
 711 Louisiana, Suite 2300
 Houston, Texas 77002
 Email: chris.dodson@bracewell.com

 Mark Riley
 Phone: (713) 822-8935
 Email: Riley@Riley-CPA-Law.com

 ATTORNEYS FOR DEFENDANTS



 Michael J. Durrschmidt
 Hirsh & Westheimer
 1415 Louisiana, 36th Floor
 Houston, Texas 77002
 Email: mdurrschmidt@hirschwest.com

 ATTORNEYS FOR DEFENDANT BANCORPSOUTH




                                            Manfred Sternberg




 PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
 ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                        13
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 16 of 609




                                        VERIFICATION

  STATE OF TEXAS   §
                   §
  COUNTY OF TRAVIS §

BEFORE ME, the undersigned authority, on this day personally appeared Jeremy Stoler
authorized agent of WC Teakwood Plaza LLC, Plaintiff in the above-entitled and numbered cause;
that he has read the above and foregoing Petition and Application for Temporary Restraining Order
and that the facts contained therein are within my personal knowledge and they are all true and
correct.

                                            FURTHER AFFIANT SAYETH NOT.

                                            ________________________________




  STATE OF TEXAS   §
                   §
  COUNTY OF HARRIS §

BEFORE ME, the undersigned authority, on this day personally appeared Manfred Sternberg
authorized agent of Affiliated Commercial Services, Inc., Plaintiff in the above-entitled and
numbered cause; that he has read the above and foregoing Petition and Application for Temporary
Restraining Order and that declare that the facts contained therein are within my personal
knowledge and they are all true and correct.

                                            FURTHER AFFIANT SAYETH NOT.

                                            ________________________________




  PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
  ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                       14
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 17 of 609




                                             JURAT

My name is MANFRED STERNBERG, my date of birth is August 28, 1960, and my address is 1110
Guinea Drive, Houston, TX 77055. I declare under penalty of perjury that every statement in the
foregoing Declaration is within my personal knowledge and is true and correct:

Executed in Harris County, State of Texas on the 31st day of August 3l, 2020.

                                                   DECLARANT


                                                   _______________________
                                                   MANFRED STERNBERG




  PLAINTIFFS APPLICATION FOR TEMPORARY RESTRAINING
  ORDER, TEMPORARY AND PERMANENT INJUNCTION                                                 15
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 18 of 609




                         EXHIBIT A
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 19 of 609



                            IIIIIIIIIIIIIMllllpw’ 20204lM’0
                                         NOTICE OF TRUSTEE’S SALE

     STATE OF TEXAS                           §
                                               §                    KNOW ALL MEN BY THESE PRESENTS:
     COUNTY OF TRAVIS                         §

             WHEREAS, WC TEAKWOOD PLAZA, LLC, a Delaware limited liability company (the

     “Grantor’'), executed a Deed of Trust, Security Agreement and Financing Statement dated April 26, 2017,

     and recorded April 27, 2017 in the Official Public Records of Travis County, Texas (the "Records") under

     Document No. 2017066579 (together with all extensions, modification, and renewals, if any, collectively

     referred to hereinafter as the "Deed of Trust")',

             WHEREAS, the Grantor, pursuant to the Deed of Trust, conveyed to T. Gerry Gamble (the

     "Original Trustee") for the benefit of First State Bank Central Texas, its successors and assigns

     (“Beneficiary"), all of the personal property, real property and premises described and referred to in the

     Deed of Trust (the "Mortgaged Property”), including the following described property located in Travis

     County, Texas:

             3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY,
             TEXAS, BEING ALL OF LOT 2 AND A PORTION OF LOT I. ALLANDALE NOR TH
             SECTION FIVE, A SUBDIVISION OF RECORD IN VOLUME 18, PAGE 11 OF THE
             PLAT RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.395 ACRES BEING MORE
             PARTICULARLY DESCRIBE DBY METES AND BOUNDS ON EXHIBIT “A”
             ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES,

             WHEREAS, the Deed of Trust secures payment of that certain Promissory Note dated April 26,

     2017, executed by Grantor, as Maker, and payable to the order of Beneficiary, in the original stated amount

     of SEVEN MILLION SIX HUNDRED THOUSAND AND 00/100 DOLLARS ($7,600,000.00) (together

     with all extensions, modification, and renewals, if any, collectively referred to hereinafter as the "Note")-,

             WHEREAS, BancorpSouth Bank, a Mississippi banking corporation (the "Holder"), is the

     successor by merger to Beneficiary;

              WHEREAS, the Holder is the current legal owner and holder of the indebtedness secured by the

     Deed of Trust (the “Indebtedness") and, if, for any reason, Holder prefers to appoint a substitute trustee to

     act instead of the trustee named in the Deed of Trust, Holder has the full power to appoint, at any time and

                                                                                                             )
                                                                                                            /
                                                            1
     zuirissw miww.vmwi i
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 20 of 609




     without any formality other than by written instrument, one or more successor or alternate successor

     trustees, each of whom shall succeed to all the estate, rights, powers and duties conferred upon the Original

     Trustee in the Deed of Trust and by applicable law;

               WHEREAS, Holder has named, constituted and appointed in writing BRADLEY E. RAUCH, a

     resident of Harris County, Texas, ZACHARY SCHNEIDER, a resident of Harris County, Texas, ANGELA

     ZAVALA, a resident of Travis County, Texas, and also MICHELLE JONES, a resident of Travis County,

     Texas, as Substitute Trustees, each with the power to act independently (and without the joinder of the

     others) under and by virtue ofthe Deed of Trust and to hold possess and execute all the estate, rights, powers

     and duties conferred upon die Original Trustee in the Deed of Trust and by applicable law;

               WHEREAS, Grantor has defaulted in the performance of its obligations under the Note and the

     Deed of Trust, and notice of such defaults have been waived, and/or have occurred, and Grantor has failed

     to cure such default(s);

               WHEREAS, acceleration of maturity and demand have been made upon Grantor for payment of

     the Indebtedness, and/or have been waived, and/or have occurred;

                WHEREAS, the proceeds of the Note were used for commercial purposes, and the Mortgaged

     Property was not to be used by the debtor for residential purposes;

               WHEREAS, the Holder has called upon and requested either or any of Bradley E. Rauch, Zachary

     Schneider, Angela Zavala, Michelle Jones, or any additional substitute trustee appointed pursuant to the

     terms of the Deed of Trust, as Substitute Trustees, to perform the Trustee’s duties under the Deed of Trust

     and to post, mail and file, or have posted, mailed, and filed, notice and to sell the Mortgaged Property

     without prejudice and without creating an election not to proceed against any other collateral securing the

     obligations of the Grantor to the Holder, and without waiving any rights or remedies which the Holder has

     against the Grantor or any other parties obligated for payment of the Indebtedness;

               NOW, THEREFORE, the undersigned Substitute Trustee, at the request of the Holder, hereby gives

     notice that after due posting of this Notice as required by the Deed of Trust and law, a Substitute Trustee

     will sell on September 1, 2020 (that being the first Tuesday of said month, as provided for in Texas

                                                            2
     20170804 20190907/37783*8.1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 21 of 609




     Property Code Sec, 51,002) at public auction to the highest bidder for cash, at THE REAR “SALLYPORT”

     OF THE TRAVIS COUNTY COURTHOUSE, 1000 GUADALUPE STREET, AUSTIN, TEXAS 78701,

     said location having been designated by the County Commissioners' Court of Travis County, Texas (or such

     other location as may be designated by said County Commissioners’ Court), the sale to begin no earlier than

     1:00 o’clock p.m. and no later than three (3) hours after such time, the Mortgaged Property, including

     without limitation, all personal property described in the Deed of Trust, owned by the Grantor, Grantor’s

     heirs, legal representatives, successors and assigns, and originally covered by the Deed of Trust, whether

     or not herein specifically described.

               THE SALE OF THE PROPERTY IS “AS IS” AND “WHERE IS” AND WITHOUT

     REPRESENTATION OR WARRANTY OF ANY KIND BY THE SUBSTITUTE TRUSTEE OR

     HOLDERS OF SAID INDEBTEDNESS,                      EXPRESS, IMPLIED, STATUTORY, QUASI­

     STATUTORY OR OTHERWISE, ANY WARRANT OR MERCHANTIBILITY OR FITNESS FOR

     A PARTICULAR PURPOSE BEING EXPRESSLY DISCLAIMED. NEITHER THE HOLDER

     NOR THE TRUSTEE OR SUBSTITUTE TRUSTEE MAKES ANY REPRESENTATIONS OR

     WARRANTIES WITH RESPECT                     TO    THE     COMPLIANCE WITH              LAWS,      RULES,

     AGREEMENTS, OR SPECIFICATIONS, NOR WITH RESPECT TO CONDITION, QUALITY,

     CAPACITY, DESIGN, OPERATION, ABSENCE OF ANY LATENT DEFECTS OR ANY OTHER

     WARRANTY OR REPRESENTATION WHATSOEVER WITH RESPECT TO THE PROPERTY,

     ALL OF WHICH ARE EXPRESSLY WAIVED BY PURCHASER(S).


                                  THE NEXT PAGE IS THE SIGNATURE PAGE




                                                          3
     20170804.2019OW7Z3778368.1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 22 of 609




     WITNESS BY HAND this 7th day of August, 2020.




     COUNTY OF HARRIS                §
                                       §
     STATE OF TEXAS                  §

            This document was acknowledged before me on this, t(ic 7th day of August, 2020, by Zachary
     Schneider, Trustee.


                                                     NOTARY PUBLIC TN AND FOR
                                                                              AJA
                                                     THE STATE OF TEXAS

     Name and Address of Substitute Trustees:
     Mr. Bradley E. Rauch
     Hirsch & Westheimer, P.C.
     1415 Louisiana, 36th Floor
     Houston, Texas 77002

     Mr. Zachary Schneider
     Hirsch & Westheimer, P.C.
     1415 Louisiana, 36th Floor
     Houston, Texas 77002

     Angela Zavala
     Foreclosure Network of Texas
     10406 Rockley Road
     Houston, TX 77099

     Michelle Jones
     Foreclosure Network of Texas
     10406 Rockley Road
     Houston, TX 77099

     AFTER RECORDING, PLEASE RETURN TO:
     Mr. Zachary Schneider
     Hirsch & Westheimer, P.C.
     1415 Louisiana, 36<h Floor
     Houston, Texas 77002




                                                     4
     20170804 20190907/3778368.1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 23 of 609




                                              EXHIBIT UA”

                                             Legal Description

      3-395 ACRES GT LAND STTUATED IN THE CITY Off AUSTIN, TRAVIS COUNTY, TEXAS, BEING ALL OF 1OT
      2 AND A PORTION Off LOT 1, ALLANDALE NORTH SECTION ^TVE, A SUBDIVISION OP RECORD IN
      VOLUME 18, PAGE 11 Off THE PLAT RECORDS Off TRAVIS COUNTY, TEXAS) SAID 3395 ACRES BEING
      MORE PARTICUIJlRLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS I

      BEGINNING, AT A1/2 INCH IRON ROD FOUND IN THE EASTERLY LINE Off BURNET ROAD (140' R.O.W.),
      BEIN G THE 8 OUTHWESTERLY CORNER OF LOT 1, JACKSON TERRACE NO. 2 AMENDED, A SUBDIVISION
      OF RECORD IN VOLUME 41, PAGE 13 Off SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF
      SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHWESTERLY CORNER HEREOF;

      THENCE, 8 dO’JJ' DO" B, ALONG THE SOUTHERLY LIMiS Off BAID LOT 1, JACKSON TERRACE NO, 2
      AMENDED AND LOT 4 Off BAID JACKSON TERRACE NO, 2 AMENDED, BEING THE NORTHERLY LINE Off
      SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHERLYUNE HEREOF, PASSING AT A
      DISTANCE Off 164.74 FEET A1/2 INCH IRON ROD POUND AT THE COMMON SOUTHERLY CORNER Off SAID
      LOT 1, JACKSON TERRACE NO. 2 AMENDED AND SAID LOT 4, JACKSON TERRACE NO, 2 AMENDED AND
      CONTINUING FOR A TOTAL DISTANCE OP 258.66 ITO TO A1/2 INCH [RON PEPE FOUND AT THE
      SOUTHEASTERLY CORNER OF SAID LOT 4, JACKSON TERRACE NO. 2 AMENDED, BEING TUB
      SOUTHWESTERLY CORNER Off LOT 1, BLOCK "H" LANIER TERRACE SECTION 4, A SUBDIVISION Off
      RECORD IN VOLUME 18, PACE 66 Off SAID PLAT RECORDS AND THBNORTHWRSTERLY CORNER OPLOT
      8, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF RECORD IN VOLUME 17, PAGE
      20 Off SAID PLAT RECORDS AND ALSO BEING THE NORTHEASTERLY CORNER OF SAID LOT 2,
      ALLANDALE NORTH SECTION FIVE, BOR THE NORTHEASTERLY CORNER HEREOF)

       THENCE, 3 13’ 52' 00" W, ALONG THE WESTERLY LINES Off LOTS 2,3, 6,1 AND 8, BLOCK "P" OF SAID
       ALLANDALE NORTH SECTION THREE AND ALONG THE WESTERLY LINES Off LOT tA AND LOT 5A,
       OESUBDIVIS10N OF LOTS 4 AND 8, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF
       RECORD IN VOLUME 25, PAGE 42 Off SAID PLAT RECORDS AND ALSO BEING ALONG THE WESTERLY
       LINE OF LOT I, BLOCK "P" ALLANDALB NORTH SECTION TWO, A SUBDIVISION OP RECORD IN VOLUME
       IS, PAGE 91 Off SAID PLAT RECORDS, BEING THE EASTERLY LINE OF SAID LOT 2, ALLANDALB NORTH
       SECTION FIVE, POR THE EASTERLY LINE HEREOF, ADCBTANCB Off 598.7S FEET TO A1/2 INCH IRON ROD
       WITH CAP FOUND IN THE NORTHERLY LINE OPTRaKWOOD DRIVE (fit ’ R,O.W.), BEING THE
       SOUTHWESTERLY CORNER OF SAID LOT I, BLOCK "P" ALLANDALE NORTH SECTION TWO AND THE
       SOUTHEASTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, POR THE
       SOUTHEASTERLY CORNER HEREOF]                                           ‘
      THENCE, N 76* 08' 00*' W, ALONG THE NORTHERLY LINE OF TEAKWOOD DRIVE. BEING THE SOUTHERLY
      LINE Off SAID LOT 2, aLLANDALE NORTH SECTION FIVE, FOR THE SOUTHERLY LINE tTEREOP, A
      DISTANCE OP 249J7 FEET TO A1/2 INCH IRON ROD WITH CAP FOUND IN THE SOUTHERLY LINE Off
      BURNET ROAD, BEING THE SOUTHWESTERLY CORNER OP SAID LOT 2, ALLAN DALE NORTH SECTION
      FIVEt, FOR THE 80 UTH WESTERLY CORNER HEREOF;               ’                         *

      THENCE, N 13’ S2‘ 00" B, ALONG THE EASTERLY LINE Off BURNET ROAD, BEING ABORTION OF THE
      WESTERLY LINE OF 8 AID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE
      WESTERLY LINE HEREOF, A DISTANCE OF 541.24 FEET TO A1/2 INCH IRON ROD WITH CAP FOUND AT
      THE SOUTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE, FOR AN ANGLE
      TOINT HEREOF, FROM WHICH Al® INCHIRON ROD POUND BEARS N 68* 03' 42" E, A DISTANCE OF 0.71
      FEET)




                                                     5
     2D 170HCM JO) WW/377S36S I
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 24 of 609




                              AD1STANCX 0P       WBTTO A F.IC NJUL wrra SHINER FOUJTO FOR AN ANGLE


                2) N U' «2‘ 80" B, ADlBTANCXOF 63X5 VW TO A1/2 INCH IRON ROD WOT CAP POUND IN TH*
                COMMON UNB OF BAID LOT 1, ALUNDALB NORTH SECTION FXVB AND I AID LOT 2,
                ALLAWDA1* NORTH FICTION HVB, FORANANOL* POINT H1RBOF, FROM WHICH A CUT "X"
                FOUND IN CONCRBTB BRA RS N U' «' »n B, ADWtANCB OF IM PEET)

         THRNCB, N 60* 24' OS" W, ALONG THB COMMON UNB OF RAID LOT 1, ALLAN!) AL* NORTH SICnON
         FIVB AND I AID LOT A ALLANDALB NORTH FBCTION FTP*, FORA PORTION OF TEH WB8VBRLY UN*
         HBMOF, A DBTANCB OF 1M.41 FW TO A1/1 INCH IRON ROD WITH CAP FOUND IN THB BA STEELY
         UNB OF BURNKT ROAD, BUNG THB NORTHWBSnRUf CORNBR OF SAID LOT 1, ALLANDALS NORTH
         SECTION nv*, FOR AN ANGLB POINT HBBXOF|

         THXNC3L N IS* W SO* B, ALONG TUB SATORLY UNB OF BURN1T ROAD, BUNG A PORTION 05 THB
         WESTERLY UNB OF BAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THB
         WESTERLY UNB HZRDOF, ADIOTANCX OF28.T7 POTTO THB POINT OFBBOtNNWR, CONTAINING AN
         ABIA OP UM ACRRS (14M49 SQ.FT.) OF LAND, MORI OR LUS.




                                                                    FILED AND RECORDED
                                                                      OFFICIAL PUBLIC RECORDS



                                                                     Dana DeBeauvoir, County Clerk
                                                                         Travis County, Texas

                                                   202040410              Aug 10, 2020 11:12 AM
                                                                       Fee: $3.00          MACEDOS




                                                       6
      MIMKM.KII9OWW77SJ41 I
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 25 of 609




                         EXHIBIT B
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                     Pg 26 of 609




                                      GOVERNOR             GREG       ABBOTT



                                                                 FILED IN THE OFFICE OF ThE
June 26, 20_0                                                       SECRETARy OF STATE
                                                                         ; 4Si C’C LOCK



The Honorable Ruth R. Hughs
Secretary of State
State Capitol Room 1E.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

        Executive Order No. GA-2$ relating to the targeted response to the COVID-19
        disaster as part of the reopening of Texas.

The original executive order is attached to this letter of transmittal.

          tly submitted,


                             S
             ‘lerk to the Governor

GSD/gsd

Attachment




             POST OFFICE   Box 12428 AUSTIN, TEXAS 78711 512-463-2000 (VOICE) DIAL 7-1-1 FOR RELAY SERVICES
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 27 of 609




                      3xrcuthir rirr
                                     BY THE
                          GOVERNOR OF THE STATE OF TEXAS

                                     Executive Department
                                         Austin, Texas
                                         June 26, 2020


                                     EXECUTIVE ORDER
                                          GA28

                  Relating to the targeted response to the COVID-19 disaster
                               as part of the reopening of Texas.




    WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
     13, 2020, certifying under Section 418.014 of the Texas Government Code that the novel
    coronavirus (CO VIP- 19) poses an imminent threat of disaster for all counties in the
    State of Texas; and

    WHEREAS, in each subsequent month effective through today, I have renewed the
    disaster declaration for all Texas counties; and

    WHEREAS, the Commissioner of the Texas Department of State Health Services
    (DSHS), Dr. John Hellerstedt, has determined that COVID-19 continues to represent a
    public health disaster within the meaning of Chapter 81 of the Texas Health and Safety
    Code; and

    WHEREAS, I have issued executive orders and suspensions of Texas laws in response to
    COVIP- 19, aimed at protecting the health and safety of Texans and ensuring an
    effective response to this disaster; and

    WHEREAS, I issued Executive Order GA-08 on March 19, 2020, mandating certain
    social-distancing restrictions for Texans in accordance with guidelines promulgated by
    President Donald I. Trump and the Centers for Disease Control and Prevention (CDC);
    and

    WHEREAS, I issued Executive Order GA-14 on March 31, 2020, expanding the social-
    distancing restrictions for Texans based on guidance from health experts and the
    President; and

   WHEREAS, I subsequently issued Executive Orders GA-16, GA-18, GA-21, GA-23, and
   GA-26 from April through early June 2020, aiming to achieve the least restrictive means
   of combatting the threat to public health by continuing certain social-distancing
   restrictions, while implementing a safe, strategic plan to Open Texas; and

   WHEREAS, as Texas reopens in the midst of COVD-19, increased spread is to be
   expected, and the key to controlling the spread and keeping Texas residents safe is for all
   Texans to consistently follow good hygiene and social-distancing practices, especially
   those set forth in the minimum standard health protocols from DSHS; and

   WHEREAS, due to recent substantial increases in COVID-19 positive cases, and
   increases in the COVID-19 positivity rate and hospitalizations resulting from COVID
    19, targeted and temporary adjustments to the reopening plan are needed to achieve the
                                                                             FILED IN THE OFFiCE OF THE
                                                                                SECRETARY OF STATE
                                                                                  %5Avi.i O’CLOCK

                                                                                  JUN 2 6 2020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 28 of 609



 Governor Greg Abbott                                                           Executive Order GA-28
 June 26, 2020                                                                                  Page 2




     least restrictive means for reducing the growing spread of COVID- 1 9 and the resulting
     imminent threat to public health, and to avoid a need for more extreme measures; and

    WHEREAS, everyone must act safely, and to that end, this executive order and prior
    executive orders provide that all persons should follow the health protocols from DSHS,
    which whenever achieved will mean compliance with the minimum standards for safely
    reopening, but which should not be used to fault those who act in good faith but can only
    substantially comply with the standards in light of scarce resources and other extenuating
    COVID-19 circumstances; and

    WHEREAS, the “governor is responsible for meeting        the dangers to the state and
                                                            ...




    people presented by disasters” under Section 418.011 of the Texas Government Code,
    and the legislature has given the governor broad authority to fulfill that responsibility;
    and

    WHEREAS, failure to comply with any executive order issued during the COVID-19
    disaster is an offense punishable under Section 418. 173 by a fine not to exceed $1,000,
    and may be subject to regulatory enforcement;

    NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
    authority vested in me by the Constitution and laws of the State of Texas, and in
    accordance with guidance from DSHS Commissioner Dr. Hellerstedt and other medical
    advisors, the Governor’s Strike Force to Open Texas, the White House, and the CDC, do
    hereby order the following on a statewide basis effective at noon on June 26, 2020:

     Every business establishment in Texas shall operate at no more than 50 percent of
     the total listed occupancy of the establishment; provided, however, that:

      1. There is no occupancy limit for the following:
           a. any services listed by the U.S. Department of Homeland Security’s
                Cybersecurity and Infrastructure Security Agency (CISA) in its Guidance
                on the Essential Critical Infrastructure Workforce, Version 3.1 or any
                subsequent version;
           b. religious services, including those conducted in churches, congregations,
                and houses of worship;
           c. local government operations, including county and municipal
                governmental operations relating to licensing (including marriage
               licenses), permitting, recordation, and document-filing services, as
               determined by the local government;
           d. child-care services;
           e. youth camps, including but not limited to those defined as such under
               Chapter 141 of the Texas Health and Safety Code, and including all
               summer camps and other daytime and overnight camps for youths; and
           f. recreational sports programs for youths and adults;
     2. Except as provided below by paragraph number 5, this 50 percent occupancy
        limit does not apply to outdoor areas, events, or establishments, except that the
        following outdoor areas or outdoor venues shall operate at no more than 50
        percent of the normal operating limits as determined by the owner:
          a. professional, collegiate, or similar sporting events;
          b. swimming pools;
          c. water parks;
          d. museums and libraries;
          e. zoos, aquariums, natural caverns, and similar facilities; and
                                                                                FILED IN THE OFFëE OF THE
                                                                                   SECRETARY OF STATE
                                                                                      45pO’CLOCK

                                                                                      JUN 2 6 2020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 29 of 609


 Governor Greg Abbott                                                            Executive Order GA-28
 June 26, 2020                                                                                   Page 3




            f.   rodeos and equestrian events;
      3. This 50 percent occupancy limit does not apply to the following establishments
         that operate with at least six feet of social distancing between work stations:
           a. cosmetology salons, hair salons, barber shops, nail salons/shops, and other
               establishments where licensed cosmetologists or barbers practice their
               trade;
           b. massage establishments and other facilities where licensed massage
               therapists or other persons licensed or otherwise authorized to practice
               under Chapter 455 of the Texas Occupations Code practice their trade; and
           c. other personal-care and beauty services such as tanning salons, tattoo
               studios, piercing studios, hair removal services, and hair loss treatment and
               growth services;
      4. Amusement parks shall operate at no more than 50 percent of the normal
         operating limits as determined by the owner;
      5. For any outdoor gathering in excess of 100 people, other than those set forth
         above in paragraph numbers 1, 2, or 4, the gathering is prohibited unless the
         mayor of the city in which the gathering is held, or the county judge in the case
         of a gathering in an unincorporated area, approves of the gathering, and such
         approval can be made subject to certain conditions or restrictions not
         inconsistent with this executive order;
      6. For dine-in services by restaurants that have less than 51 percent of their gross
         receipts from the sale of alcoholic beverages, the occupancy limit shall remain
         at 75 percent until 12:01 a.m. on June 29, 2020, at which time such restaurants
         may only operate at up to 50 percent of the total listed occupancy of the
         restaurant, subject to paragraph number 9 below;
     7. People shall not visit bars or similar establishments that hold a permit from the
        Texas Alcoholic Beverage Commission (TABC) and are not restaurants as
        defined above in paragraph number 6; provided, however, that the use by such
        bars or similar establishments of drive-thru, pickup, or delivery options for food
        and drinks is allowed to the extent authorized by TABC;
     8. People shall not use commercial rafting or tubing services, including rental of
        rafts or tubes and transportation of people for the purpose of rafting or tubing;
     9. For any business establishment that is subject to a 50 percent “total listed
        occupancy” limit or “normal operating limit,” and that is in a county that has
        filed with DSHS, and is in compliance with, the requisite attestation form
        promulgated by DSHS regarding minimal cases of COVID-19, the business
        establishment may operate at up to 75 percent of the total listed occupancy or
        normal operating limit of the establishment;
      10. for purposes of this executive order, facilities with retractable roofs are
          considered indoor facilities, whether the roof is opened or closed;
     11. Staff members are not included in determining operating levels, except for
         manufacturing services and office workers;
     12. Except as provided in this executive order or in the minimum standard health
         protocols recommended by DSHS, found at www.dshs.texas.gov/coronavirus,
         people should not be in groups larger than ten and should maintain six feet of
         social distancing from those not in their group;
     13. People over the age of 65 are strongly encouraged to stay at home as much as
         possible; to maintain appropriate distance from any member of the household
         who has been out of the residence in the previous 14 days; and, if leaving the
                                                                                 FILED IN THE OFFICE OF THE
                                                                                    SECRETARY OF STATE
                                                                                  -
                                                                                      945AV O’CLOCK

                                                                                        JUN 2 6 2020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 30 of 609


 Governor Greg Abbott                                                           Executive Order GA-28
 June26,2020                                                                                    Page4




         home, to implement social distancing and to practice good hygiene,
         environmental cleanliness, and sanitation;
      14. th providing or obtaining services, every person (including individuals,
          businesses, and other legal entities) should use good-faith efforts and available
          resources to follow the minimum standard health protocols recommended by
          DSHS;
      15. Nothing in this executive order or the DSHS minimum standards precludes
          requiring a customer to follow additional hygiene measures when obtaining
          services. Individuals are encouraged to wear appropriate face coverings, but no
          jurisdiction can impose a civil or criminal penalty for failure to wear a face
          covering;
      16. People shall not visit nursing homes, state supported living centers, assisted
          living facilities, or long-term care facilities unless as determined through
          guidance from the Texas Health and Human Services Commission (HHSC).
          Nursing homes, state supported living centers, assisted living facilities, and
          long-term care facilities should follow infection control policies and practices
          set forth by HHSC, including minimizing the movement of staff between
          facilities whenever possible; and
      17. For the remainder of the 2019-2020 school year, public schools may resume
          operations for the summer as provided by, and under the minimum standard
          health protocols found in, guidance issued by the Texas Education Agency
          (TEA). Private schools and institutions of higher education are encouraged to
          establish similar standards. Notwithstanding anything herein to the contrary,
          schools may conduct graduation ceremonies consistent with the minimum
          standard health protocols found in guidance issued by TEA.

     Notwithstanding anything herein to the contrary, the governor may by proclamation
     add to the list of establishments or venues that people shall not visit.

     This executive order shall supersede any conflicting order issued by local officials
     in response to the COVID-19 disaster, but only to the extent that such a local order
     restricts services allowed by this executive order, allows gatherings prohibited by
     this executive order, or expands the list or scope of services as set forth in this
     executive order. Pursuant to Section 418.0 16(a) of the Texas Government Code, I
     hereby suspend Sections 418.1015(b) and 418.10$ of the Texas Government Code,
     Chapter 81, Subchapter E of the Texas Health and Safety Code, and any other
     relevant statutes, to the extent necessary to ensure that local officials do not impose
     restrictions in response to the COVID-19 disaster that are inconsistent with this
     executive order, provided that local officials may enforce this executive order as
     well as local restrictions that are consistent with this executive order.

     All existing state executive orders relating to COVTD-19 are amended to eliminate
     confinement in jail as an available penalty for violating the executive orders. To the
     extent any order issued by local officials in response to the COVID-19 disaster
     would allow confinement in jail as an available penalty for violating a COVD-l9-
     related order, that order allowing confinement in jail is superseded, and I hereby
     suspend all relevant laws to the extent necessary to ensure that local officials do not
     confine people in jail for violating any executive order or local order issued in
     response to the COVJD-19 disaster.

   This executive order supersedes Executive Order GA-26, but does not supersede
   Executive Orders GA-b, GA-13, GA-17, GA-19, GA-24, GA-25, or GA-27. This
                                                                              FILED IN THE OFFICE OF TH
                                                                                 SECRETARY OF STATE
                                                                                   ‘4Si O1CLOCK

                                                                                    JUN 2 6 2020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 31 of 609


 Governor Greg Abbott                                                      Executive Order GA-28
 June 26, 2020                                                                             Page 5




    executive order shall remain in effect and in full force unless it is modified, amended,
    rescinded, or superseded by the governor. This executive order may also be amended by
    proclamation of the governor.



                                               Given under my hand this the 26th
                                               day of June, 2020.




                                               GREG ABBOTT
                                               Governor




    ATTES       BY:




     UTH R. HUGHS
    Secretary of State




                                                                            FILED IN THE OFFICE OF ThE
                                                                               SECRETARY OF STATE
                                                                              -  45AVILO’CLOCK

                                                                                   JUN 26 2020
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                    Pg 32 of 609




                                    GOVERNOR             GREG        ABBOTT




July 2, 2020                                                   FILED IN THE OFHCF: OF THE
                                                                  SECRETARY OF STATE
                                                                   2.3Df O’CLOCK


The Honorable Ruth R. Hughs
Secretary of State                                                   Secretary or State
State Capitol Room 1E.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

    A proclamation amending Executive Order GA-28 relating to mass gatherings in Texas
    during the disaster posed by the novel coronavirus (C OVID-i 9).

The original proclamation is attached to this letter of transmittal.

Respectfully submitted,


                              S
                  to the Governor



Attachment




             POST OFFICE Box 1242$ AusTIN, TEXAS 78711 512-463-2000 (VOICE) DIAL 7-1-1 FoR RELAY SERVICES
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                     Pg 33 of 609




                           PROCLAMATION
                                                 BY THE


                                                                   ifxuz


TO ALL TO WHOM THESE PRESENTS SHALL COME:



      WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
      13, 2020, certifying under Section 418.014 of the Texas Government Code that the novel
      coronavirus (COVID-19) poses an imminent threat of disaster for all counties in the State
      of Texas; and

      WHEREAS, in each subsequent month effective through today, I have renewed the disaster
      declaration for all Texas counties; and

      WHEREAS, I issued Executive Order GA-28 on June 26, 2020, relating to the targeted
      response to the COVID- 19 disaster as part of the reopening of Texas; and

      WHEREAS, additional measures are needed to slow the spread of COVID-19 in Texas;

      NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
      authority vested in me by the Constitution and laws of the State of Texas, do hereby amend
      paragraph numbers 5 and 12 of Executive Order GA-28, effective at 12:01 p.m. on July 3,
      2020, to read as follows:

         5. For any outdoor gathering in excess of 10 people, other than those set forth
             above in paragraph numbers 1, 2, or 4, the gathering is prohibited unless the
             mayor of the city in which the gathering is held, or the county judge in the case
             of a gathering in an unincorporated area, approves of the gathering, and such
             approval can be made subject to certain conditions or restrictions not
             inconsistent with this executive order;

          12. Except as provided in this executive order or in the minimum standard health
              protocols recommended by DSHS, found at www.dshs.texas.gov/coronavirus,
              people shall not be in groups larger than 10 and shall maintain six feet of social
              distancing from those not in their group;

      This proclamation shall remain in effect and in full force for as long as Executive Order
      GA-28 is in effect and in full force, unless otherwise modified, amended, rescinded, or
      superseded by the governor.

                                                    IN TESTIMONY WHEREOF, I have
                                                    hereunto signed my name and have
                                                    officially caused the Seal of State to be
                                                    affixed at my office in the City of
                                                    Austin, Texas, this the 2nd day of July,
                                                    2020.




                                                    GREG ABBOTT
                                                    Governor
                                                                              FILED IN THE OFFICE OF THE
                                                                                 SECRETARY OF STATE
                                                                                -
                                                                                    2. ‘c’w OCLOCK
                                                                                    JUL 02 2020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 34 of 609



 Governor Greg Abbott                                           Proclamation
 July 2, 2020                                                         Page 2




    ATTESTED BY:




    R THR.HUGHS
    Secretary of State




                                                           FILED IN THE OFFiCE OF THE
                                                              SECRETARY OF STATE
                                                                       e---O’CLOCK

                                                                JUL 02 2020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 35 of 609




                                           August 1, 2020

 Honorable Bryan Hughes
 Texas Senate
 P.O. Box 12068
 Capitol Station
 Austin, TX 78711

 Dear Senator Hughes,

 You ask whether local governmental bodies have authority to limit in-person
 attendance at a judicial or non-judicial foreclosure sale to 10 persons or fewer. Your
 question concerns local emergency orders restricting or delaying such sales during
 the current COVID-19 pandemic. We conclude that a foreclosure sale of residential
 or commercial real property that is conducted outdoors is subject to the limitation on
 outdoor gatherings in excess of 10 persons imposed by Executive Order GA-28.
 Accordingly, an outdoor foreclosure sale may not proceed with more than 10 persons
 in attendance unless approved by the mayor in whose jurisdiction the sale occurs, or
 if in an unincorporated area, the county judge. However, to the extent a sale is so
 limited, and willing bidders who wish to attend are not allowed to do so as a result,
 the sale should not proceed as it may not constitute a “public sale” as required by the
 Texas Property Code.

 When a mortgage loan is in default, a mortgagee may elect to institute either a
 judicial foreclosure or, when permitted by the deed of trust, a non-judicial
 foreclosure.1 A judicial foreclosure begins with a lawsuit to establish the debt and fix
 the lien.2 The judgment in a foreclosure lawsuit generally provides that an order of
 sale issue to any sheriff or constable directing them to seize the property and sell it
 under execution in satisfaction of the judgment.3 After the sale is completed, the
 sheriff or other officer must provide to the new buyer possession of the property
 within 30 days.4


 1 Bonilla v. Roberson, 918 S.W.2d 17, 21 (Tex. App.—Corpus Christi 1996, no writ).
 2 Id. at 21.
 3 TEX. R. CIV. P. 309; but see id. (excepting judgments against executors, administrators, and guardians

 from orders of sale). The procedures for the sale under judicial foreclosure generally follow the same
 procedures as sales under non-judicial foreclosures. Compare id. 646a–648 with TEX. PROP. CODE §
 51.002.
 4 TEX. R. CIV. P. 310.
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 36 of 609




 A non-judicial foreclosure, in turn, must be expressly authorized in a deed of trust.5
 The Property Code prescribes the minimum requirements for a non-judicial sale of
 real property under a power of sale conferred by a deed of trust or other contract lien.6
 The Code requires that a sale under a non-judicial foreclosure be “a public sale at
 auction held between 10 a.m. and 4 p.m. of the first Tuesday of a month,” unless that
 day is January 1 or July 4, in which cases the sale must be held on the first
 Wednesday of the month.7 The deed of trust or other loan document can establish
 additional requirements, and if such requirements are established, those
 requirements must likewise be satisfied in order for there to be a valid foreclosure
 sale.8

 We understand that many foreclosure sales in Texas, both judicial and non-judicial,
 are held outdoors. Frequently, such sales occur on the steps of a courthouse.

 With this background in mind, we address your question concerning attendance
 limitations. Governor Abbott ordered in Executive Order GA-28 that “every business
 in Texas shall operate at no more than 50 percent of the total listed occupancy of the
 establishment.”9 This general limitation, however, is subject to several exceptions.
 One such exception is found in paragraph five of the order, which limits outdoor
 gatherings to 10 persons or fewer without approval by the mayor or, in the case of
 unincorporated territory, the county judge in whose jurisdiction the gathering
 occurs.10 Accordingly, to the extent a foreclosure sale occurs outdoors, attendance at
 the sale is limited to 10 persons or fewer unless greater attendance is approved by
 the relevant mayor or county judge.

 While certain services are exempt from the outdoor gathering limitation in Executive
 Order GA-28, we do not conclude that foreclosure sales are included within them.
 Executive Order GA-28 exempts from its limitations on outdoor gatherings services
 described in paragraphs 1, 2, and 4 of the order. Relevant here, paragraph 1 exempts
 from capacity limitations, inter alia, “any services listed by the U.S. Department of
 Homeland Security’s Cybersecurity and Infrastructure Workforce, Version 3.1 or any
 subsequent version.”11 (CISA Guidance). Among the services listed in version 3.1 of




 5 See TEX. PROP. CODE § 51.002.
 6 See id. § 51.002.
 7 Id. §§ 51.002(a), (a-1); see also id. § 51.002(h) (requiring a sale to be held on or after the 90th day

 after the date the commissioners court records a designation of a sale at an area other than an area at
 the county courthouse).
 8 See Bonilla, 918 S.W.2d at 21.
 9 Gov. Greg Abbott Exec. Order GA-28.
 10 Id. at 3 (as amended by Gov. Greg Abbott Proc. of July 2, 2020).
 11 Id. at 2.


                                                    2
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 37 of 609



 the CISA Guidance are “[r]esidential and commercial real estate services, including
 settlement services.”12

 A court’s main objective in construing the law is to give effect to the intent of its
 provisions.13 And there is no better indication of that intent than the words that are
 chosen.14 One dictionary defines a “service” as “[w]ork that is done for others as an
 occupation or business.”15 A periodic foreclosure auction conducted at a courthouse—
 whether by an officer of the court, an attorney, an auction professional, or another
 person serving as trustee16—does not constitute the type of dedicated real estate
 service work contemplated by the CISA Guidance. Accordingly, we conclude that
 outdoor foreclosure sales are not exempted from the 10-person attendance limitation
 imposed by paragraph 5 of Executive Order GA-28.

 If a foreclosure sale is subject to, and not exempted from, the 10-person attendance
 limit imposed in Executive Order GA-28, it should not proceed if one or more willing
 bidders are unable to participate because of the attendance limit. “[A] sale of real
 property under a power of sale conferred by a deed of trust or other contract lien must
 be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday of a
 month.”17 The purpose of the public sale requirement is to “secure the attendance of
 purchasers and obtain a fair price for the property.”18 Strict compliance with the
 Property Code is required for a trustee to properly make a foreclosure sale.19 If an
 attendance limit precludes the conduct of a public sale for the purpose of securing
 sufficient bidders to obtain a fair price, the propriety of a foreclosure auction may be
 called into question. Accordingly, to the extent attendance at a foreclosure sale is
 limited to ten or fewer persons, and that limit precludes the attendance of one or more
 willing bidders who otherwise would have appeared in person, the sale should not go
 forward as it likely would not comport with the Property Code requirement that the
 sale be a “public sale.”




 12 See Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community and
 National Resilience in COVID-19 Response, at 16, available at https://www.cisa.gov/sites/default/files/
 publications/Version_3.1_CISA_Guidance_on_Essential_Critical_Infrastructure_Workers.pdf.
 13 See Summers, 282 S.W.3d at 437.
 14 See id. (“Where text is clear, text is determinative of that intent.”).

 15 Am. Heritage Dictionary (5th ed. 2020), available at https://www.ahdictionary.com/word/
 search.html?q=service; see also Greater Houston P’ship v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015)
 (applying an undefined term’s ordinary meaning, unless the context of the law in which the term
 appears suggests a different or more precise definition).
 16 The Texas Property Code does not set forth specific professional requirements for a foreclosure

 trustee, providing only that “[o]ne or more persons may be authorized to exercise the power of sale
 under a security instrument.” TEX. PROP. CODE § 51.007(a).
 17 TEX. PROP. CODE § 51.002(a) (emphasis added).
 18 Reisenberg v. Hankins, 258 S.W. 904, 910 (Tex. Civ. App.–Amarillo 1924, writ dismissed w.o.j.).
 19 Myrad Props. v. LaSalle Bank Nat’l Assoc., 252 S.W.3d 605, 615 (Tex. App.–Austin 2008), rev’d on

 other grounds, 300 S.W.3d 746 (Tex. 2009).

                                                   3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 38 of 609



 We trust this letter provides you with the advice you were seeking. Please note this
 letter is not a formal Attorney General opinion under section 402.042 of the Texas
 Government Code; rather, it is intended only to convey informal legal guidance.

                                          Sincerely,

                                          Ryan Bangert
                                          Deputy First Assistant Attorney General




                                          4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 39 of 609

                            II II IIJ III I11111111111111 19 pgs   2020145196
                                                                                           STAYS IN FILE
                   ORDER BY THE COUNTY JUDGE OF TRAVIS COUNTY

      County Judge Order 2020-16; Relating to the COVID-19 Community Restrictions
         Whereas, on March 6, 2020, a Declaration of Local Disaster was issued by the Travis
  County Judge to allow the County of Travis ("County" or "Travis County"), Texas, to take
  measures to reduce the possibility of exposure to COVID-19 and promote the health and safety of
  Travis County residents; and

         Whereas, on March 13, 2020, a Declaration of State of Disaster was issued by Governor
 Greg Abbott to take additional steps to prepare for, respond to, and mitigate the spread of COVID-
 19 to protect the health and welfare of Texans; and
        Whereas, the virus that causes COVID-19 is contagious and spreads through person-to­
 person contact, especially in group settings; and
          Whereas, on June 18, 2020, the County Judge issued Order 2020-12, requmng all
 commercial entities in Travis County that provide goods or services directly to the public to
 develop and implement a Health and Safety Policy related to COVID-19 which, at a minimum,
 shall require that all employees and visitors to the commercial entity's business premises or other
 facilities wear face coverings;

          Whereas, on June 26, 2020 the Governor issued Executive Order GA-28 ("GA-28"),
 related to the reopening of services and business, with reduced occupancy limits and gathering
 restrictions for individuals and businesses, as well as continuing recommended health protocols
 and social distancing measures to attempt to mitigate increased transfer of COVID-19 associated
 with the expanding commercial and social interactions; and

         Whereas, on July 2, 2020, the Governor issued a Proclamation to amend paragraph 5 of
 GA-28 to prohibit any outdoor gathering in excess of 10 people, except as specifically exempted
 in paragraphs 1, 2 and 4 of GA-28, unless approved by the county judge or mayor, subject to
 conditions and restrictions not inconsistent with GA-28; and

         Whereas, the Governor's Proclamation of July 2, 2020 also amended paragraph 12 ofGA-
 28 to state "except as provided in this executive order or in the minimum standard health protocols
 recommended by DSHS, found at www.dshs.texas.gov/coronavirus, people shall not be in groups
 larger than 10 and shall maintain six feet of social distancing from those not in their group;" and

         Whereas, on July 2, 2020, the Governor further issued Executive Order GA-29, which
 requires every person in Texas to wear a face covering over the nose and mouth when inside a
 commercial entity or other building open to the public, or when in an outdoor public space
 whenever not feasible to maintain six (6) feet of social distancing from persons outside one's
 household, and except as provided in the order; and

        Whereas, on July 9, 2020, the County Judge issued Order 2020-14, effective July 11, 2020,
 prohibiting any gatherings in excess of 10 people and requiring face coverings, except as permitted
 by the Governor's orders; and
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 40 of 609




          Whereas, as of August 13, 2020, Travis County has experienced 23,718 confirmed cases
  of COVID-19, with 263 current hospitalizations and 328 deaths as a result of the disease, and
  although infection rates have currently leveled somewhat, the Health Authority expects the number
  of infections to rise if current rules regarding masking, social distancing, hygiene, and other health
  protocols are lifted; and
          Whereas, Dr. Mark Escott, the interim Health Authority for Austin/Travis County,
  continues to encourage people to stay home except when necessary and finds that the area still
  needs to increase testing and contact tracing capabilities, to maintain social distancing and
  hygiene, and to wear face coverings to provide for the safety of the public while businesses are
  reopening and when individuals are outside their household; and

         Whereas, COVID-19 continues to menace the health of County residents and the
  economy, and the Health Authority has advised on the need for continued vigilance by
  individuals and County businesses in complying with mandatory health measures; and

          Whereas, the County Judge has determined that extraordinary emergency measures must
  be taken to try and mitigate the effects of this public health emergency and to facilitate a response
  to the public health threat; and

          Whereas, pursuant to Government Code section 418. l 08(g), a County Judge is authorized
  to control ingress and egress from a local disaster area, and control the movement of persons and
  the occupancy of premises in that disaster area; and

          Whereas, this Order shall cover all individuals currently living within Travis County,
  including but not limited to all of the cities and municipalities within the boundaries of Travis
  County and specifically listed in Exhibit A.


        NOW THEREFORE, I, COUNTY JUDGE OF TRAVIS COUNTY, PURSUANT
  TO THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE CHAPTER 418,
  HEREBY FIND AND ORDER THAT:

  Effective as of 12:00 a.m., Sunday, August 16, 2020 ("Effective Date"), and continuing through
  11 :59 p.m. on December 15, 2020 unless extended, modified or tenninated early by the Travis
  County Judge or as otherwise indicated below:

     1. Public Health Emergency. That this Order shall continue the local disaster declaration
        and public health emergency for Travis County for the period specified herein and shall
        incorporate and adopt the most recent orders issued by Governor Greg Abbott including
        GA-28, as amended by Proclamation issued July 2, 2020, GA-29 issued July 2, 2020, and
        any subsequent orders or proclamations by the Governor relating to the COVID-19
        disaster.

     2. Gatherings. Any gatherings that exceed 10 people are hereby PROHIBITED, except as
        permitted by current Governor's Proclamations and Orders.
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 41 of 609




     3. Pursuant to the Governor's Order GA-28, there is no occupancy limit for the following:
           a. any services listed by the U.S. Department of Homeland Security's Cybersecurity
               and Infrastructure Security Agency (CISA) in its Guidance on the Essential Critical
               Infrastructure Workforce, Version3. 1 or any subsequent version;
           b. religious services conducted in churches, congregations, and houses of worship;
           c. local government operations, including county and municipal governmental
              operations relating to licensing (including marriage licenses), permitting,
               recordation, and document-filing services, as determined by the local government;
           d. child-care services;
           e. youth camps, including but not limited to those defined as such under Chapter 141
              of the Texas Health and Safety Code, and including all summer camps and other
              daytime and overnight camps for youths; and
           f. recreational sports programs for youths and adults;

        All participants in lawful gatherings or groups expressly permitted by this Order or the
        Governor's Order are nonetheless subject to the face covering behaviors set forth in
        Sections 6 and 7 of this Order and Exhibits B and C, including or as may be limited by
        any other requirements imposed by the Governor's Order. Nothing in this Order prohibits
        the gathering of members of a household within the household's residence.


    4. Pursuant to the Governor's Order GA-28. the outdoor gathering ban in section 2 of this
       Order does not apply to the following outdoor areas, events, or establishments, except that
       the following outdoor areas or outdoor venues shall operate at no more than 50 percent of
       the normal operating limits as determined by the owner:
           a. professional, collegiate, or similar sporting events;
           b. swimming pools;
           c. water parks;
           d. museums and libraries;
           e. zoos, aquariums, natural caverns, and similar facilities; and
           f. rodeos and equestrian events;

    5. Pursuant to the Governor's Order GA-28, the outdoor gathering ban in section 2 of this
       Order does not apply to amusement parks and carnival, except that amusement parks and
       carnivals shall operate at no more than 50 percent of the normal operating limits as
       determined by the owner;


    6. Face Covering Requirements. In accordance with the Governor's Order GA-29, every
       person in Travis County IS REQUIRED to wear a face covering over their nose and mouth
       when inside a commercial entity or other building open to the public, or when in an outdoor
       public space whenever not feasible to maintain six (6) feet of social distancing from
       persons outside one's household; provided however that this face covering requirement
       does not apply to the following:
           a. any person younger than 10 years of age;
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 42 of 609




             b. any person with a medical condition or disability that prevents wearing a face
                covering;
             c. any person while the person is consuming food or drink, or is seated at a restaurant
                to eat or drink;
             d. any person while the person is ( 1) exercising outdoors or engaging in physical
                activity outdoors, and (2) is maintaining a safe distance from other people not in
                the same household;
            e. any person while the person is driving alone or with passengers who are part of the
                same household as the driver;
            f. any person obtaining a service that requires temporary removal of the face covering
                for security surveillance, screening, or a need for specific access to the face, such
                as while visiting a bank or while obtaining a personal care service involving the
                face, but only to the extent necessary for the temporary removal;
            g. any person while the person is in a swimming pool, lake, or similar body of water;
            h. any person who is voting, assisting a voter, serving as a poJl watcher, or actively
                administering an election, but wearing a face covering is strongly encouraged;
            1.  any person who is actively providing or obtaining access to religious worship, but
                wearing a face covering is strongly encouraged; or
            J. any person while the person is giving a speech for a broadcast or to an audience;
                and
            k. Not excepted from this face-covering requirement is any person attending a protest or
                demonstration involving more than IO people and who is not practicing safe social
                distancing of six feet from other people not in the same household.
            I. any person who is alone, or in the presence of only members of the same household
                or residence, in a separate room or single space not accessible to the public, and not
                in an indoor common area.

     7. Social Distancing and Hygiene. All persons should practice Social Distancing and
        Hygiene as defined below, except when in the presence of only members of one's own
        household or residence, or when otherwise exempted by this Order. Parents and Guardians
        of children under 10 are responsible for maintaining social distance between child members
        of their household and others' households. For purposes of this Order, and as outlined in
        the Guidelines from the CDC and Austin/Travis County Health Authority (attached as
        Exhibit B). Social Distancing and Hygiene include maintaining at least a six-foot distance
        from other individuals, washing hands with soap and water for at least 20 seconds as
        frequently as possible or using hand sanitizer with at least 60% alcohol, covering coughs
        or sneezes (into the sleeve or elbow, not into hands), regularly cleaning high-touch
        surfaces, and not shaking hands.

    8. Mandatory Health and Safety Policy - Commercial Entities. All commercial entities
       in Travis County that provide goods or services directly to the public must develop and
       implement a health and safety policy or plan ("Health and Safety Policy") related to
       preventing transmission of the COVID-19 virus. Travis County includes all municipalities
       within the boundaries of Travis County listed in Exhibit A. The Health and Safety Policy
       must require, at a minimum, that all employees, customers and visitors to the commercial
       entity's business premises or other facilities wear face coverings over their nose and mouth
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 43 of 609




        when in an area or performing an activity which will necessarily involve close contact or
        proximity to co-workers, other individuals or members of the public where six feet of
        separation is not feasible, and subject to the exceptions in Section 6. The Health and Safety
        Policy required to be developed and implemented by this Order may also include the
        implementation of other mitigating measures designed to control and reduce the
        transmission of COVID-19 such alternative methods of service for those unable to wear
        mask or temperature checks or health screenings. A copy of a sample Health and Safety
        Policy and sign is attached as Exhibit D, and can also be found on the Travis County
        website.

        Commercial entities must post the Health and Safety Policy required by this Order in a
        conspicuous location sufficient to provide notice to employees, customers and visitors of
        all health and safety requirements. Failure to develop and implement the Health and
        Safety Policy required by this Order may result in a fine not to exceed $1,000 for each
        violation.

     9. Extension of Deadlines. Notwithstanding the expiration of this Order, all deadlines or
        expiration dates imposed by County code, order, rule, or regulation for site plans,
        subdivisions, development permits, and similar development applications or approvals are
        extended until March 15, 2021, or the date they would have normally expired, whichever
        is later.

     10. Prior Orders. This Order is issued in accordance with and incorporates by reference all
         declarations, findings, and recitations set out in the preamble to this Order. This Order
         replaces and supersedes County Judge Orders 2020-12 and 2020-14 in their entirety, and
         replaces and ·supersedes Sections 1, and 3 through 7 of the Travis County Judge's
         Prevention Guidelines and Order of June 16, 2020 (Order 2020-11 ). Section 2 (Prevention
         Guidelines) and Section 8 of the County Judge's Prevention Guidelines and Order of June
         16, 2020 (Order 2020-11), including the Recommendations of the Health Authority, Face
         Covering recommendations and Construction Guidance set forth in exhibits B, C and D,
         remain in effect.

     11. The Austin Public Health Department and the Travis County Clerk will post this Order on
         their websites. In addition, the owner, manager, or operator of any facility that is likely to
         be impacted by this Order is strongly encouraged to post a copy of this Order onsite and to
         provide a copy to any member of the public asking for a copy. If any subsection, sentence,
         clause, phrase, or word of this Order or any application of it to any person, structure,
         gathering, or circumstance is held to be invalid or unconstitutional by a decision of a court
         of competent jurisdiction, then such decision will not affect the validity of the remainder
         of this Order and its application.

     12. Savings Clause. If any provision of this Order or its application to any person or
         circumstance is held to be invalid, then the remainder of the Order, including the
         application of such part or provision to other persons or circumstances, shall not be affected
         and shall continue in full force and effect. To this end, the provisions of this Order are
         severable.
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 44 of 609




     13. ENFORCEMENT. That the Travis County Sheriffs Office, the Travis County Fire
        Marshal's Office, and other peace officers are hereby authorized to enforce this Order and
        the Governor's Executive Orders.
            a. A violation of Section 2 of this Order (Gatherings) may be punishable through
               criminal or civil enforcement and may result in a fine not to exceed $1,000. A
               criminal violation of Section 2 of this Order is a misdemeanor punishable by fine
               only.
            b. For a violation of Section 6 of this Order (Face Covering Requirements), and
               following a verbal or written warning for a first-time violator of this face covering
               requirement, a person's second violation shall be punishable by a fine not to exceed
               $250.00. Each subsequent violation shall be punishable by a fine not to exceed
               $250.00 per violation.
            c. A violation of Section 8 (Mandatory Health and Safety Policy) may be punishable
               through civil enforcement and may result in a fine not ~o exceed $1,000.

     14. This Order incorporates by reference the following:
            a. Exhibit A: List of Cities and Municipalities within Travis County Jurisdiction
              Covered by this Order
           b. Exhibit B: Recommendations and Requirements by the Austin / Travis County
              Health Authority for Individuals, Families and Businesses
           c. Exhibit C: Face Covering Behaviors
           d. Exhibit D: Sample Health and Safety Policy and Sign


          ORDERED this the /~~ay of August, 2020, in the County of Travis, Texas.


                                            ~r~~
                                            County Judge
                                              County of Travis, Texas


                                 Travis County, this -1!{!t;y of August, 2020.
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 45 of 609




                 Exhibit A: List of Cities and Municipalities within Travis County
                 Jurisdiction covered by the Order


                 •   City of Austin
                 •   City of Bee Cave
                 •   City of Cedar Park
                 •   City of Creedmoor
                 •   City of Elgin
                 •   City of Jonestown
                 •   City of Lago Vista
                 •   City of Lakeway
                 •   City of Leander
                 •   City of Manor
                 •   City of Mustang Ridge
                 •   City of Pflugerville
                 •   City of Rollingwood
                 •   City of Round Rock
                 •   City of Sunset Valley
                 •   City of West Lake Hills
                 •   Village of Briarcliff
                 •   Village of Point Venture
                 •   Village of San Leanna
                 •   Village of The Hills
                 •   Village of Volente
                 •   Village of Webberville




 County Judge Order No. 2020-05
 Exhibit A: List of Cities and Municipalities within Travis County Jurisdiction covered by the Order
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 46 of 609




                                             Exhibit B

                       Austin/Travis County Health Authority
                        Requirements and Recommendations
                       for Individuals, Families and Businesses
  I. Individuals All individuals shall comply with the Governor's Minimum Standard Health
     Protocols, checklist for all individuals, found at:
     htt :// 1ov.texas. rov/u loads/fi les/or anizalion/o entexas!O enTexas-Checklist­
     lnd ividuals.pdf

        A. COVID-19 Positive Individuals , Suspected Positives, those currently being tested,
            and Untested Individuals with cough, fever. sore throat, chills. muscle aches. loss of
            smell . loss of taste, shortness of breath, vomiting, and/or diarrhea shall :

            i. Not leave their residence without a mask or fabric face covering to prevent the
            spread to others.

            ii.    Be permitted to do the following while wearing a mask or fabric face covering:

                     a. Seek medical care or emergency medical care related or unrelated to
                     COVID-19. In doing so, they shall notify first responders at the time of the call
                     to 9-1-1 or prior to visiting other healthcare providers that they have tested
                     positive for COVID-19, or been exposed to individuals who have tested
                     positive, are suspected positive for COVID-19 or untested individuals with
                     cough and/or fever.

                     b. Walk or exercise alone in the immediate vicinity of their residence.

                    c. Seek testing for COVID-19.

               Not leave the County without pnor notification to Austin Public Health at
            111.
            APH. Preparedness(alaustintexas. gov.

            iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
            practices for prevention of household spread in accordance with the Centers for Disease
            Control (CDC) guidelines.

            v. Notify Austin Public Health if the residence does not allow for physical separation
            from other household contacts (separate room and bathroom).

            vi. Notify Austin Public Health if a member of their household is over the age of 65
            and/or if they have underlying medical conditions identified by the CDC of increasing
            the risk of complications from COVID-19.


                                                                                          Pagelof6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 47 of 609



           vii. Remain in home quarantine for at least 10 days following the onset of their illness
           and at least three days (72 hours) after the conclusion of their illness (resolution of fever
           without medications and improvement in cough and shortness of breath), whichever is
           longer.

        8. Household Members of COVID-19 Positive Individuals, Suspected Positives, those
           currently being tested, or Untested Individuals with cough, fever, sore throat. chills ,
           muscle aches, loss of smell, loss of taste. shortness of breath, vomitin g, and/or diarrhea
           shall:

           i. Not leave the residence without a mask or fabric face covering to prevent the spread
           to others.

           ii. Be permitted to do the following while wearing a mask or fabric face covering:

                   a. Seek medical care or emergency medical care related or unrelated to
                   COVID-19. In doing so, they shall notify first responders at the time of the call
                   to 9-1-1 or prior to visiting other healthcare providers that they have been
                   exposed to individuals who have tested positive, are suspected positive for
                   COVID-19 or untested individuals with cough and/or fever.

                   b. Walk or exercise alone in the immediate vicinity of their residence.

           iii. Not leave the County without prior notification to Austin Public Health at
           APH.Pre aredness 1a austintexas. 10v.

           iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
           practices for prevention of household spread in accordance with CDC guidelines.

           v. Notify Austin Public Health if the residence does not allow for physical separation
           from other household contacts (separate room and bathroom).

           vi. Notify Austin Public Health or your Primary Care Provider if they develop
           symptoms consistent with COVID-19 as defined by the CDC.

           vii. Remain in home quarantine for at least 14 days since the last contact with an
           individual known or suspected to be COVID-19 positive, regardless of the presence of
           symptoms.

       C. Individuals should refrain from reporting to work when falling within any of the
          following criteria:

           i.   Has signs or symptoms of a COVID-19 infection, such as cough, fever, sore throat,
           chills, muscle aches, loss of smell, loss of taste, shortness of breath, vomiting, and/or
           diarrhea;



                                                                                            Page 2 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 48 of 609



           ii.     Has a fever greater than 99.6°F:

           111. In the previous 14 days has had contact with someone with a confirmed diagnosis
           of COVID-19 and did not have the appropriate personal protective equipment
           designated by the Centers for Disease Control and Prevention (CDC); is under
           investigation for COVID-19; or is ill with a respiratory illness; or

           iv. Has traveled to an area the World Health Organization or CDC considers a
           "Hotspot."

                If someone in a household has tested positive for COVID-19, or is awaiting results
        of a COVID-19 test, and a member of the household is an employee of an government
        service or CISA industry, an exception may be made by Austin Public Health allowing that
        member of the household to voluntarily return to work after finding the risk of reduced
        essential services is greater than the risk of infection.

        D. Vulnerable Populations

           i.     Vulnerable populations include people who:

                     a. Are 65 years old and older; or

                     b. Have ce11ain health conditions such as heart disease, lung disease, diabetes,
                     kidney disease, Human Immunodeficiency Virus (HIV), Acquired Immune
                     Deficiency Syndrome (AIDS), and weakened immune systems.

           11.    Vulnerable Individuals shall:

                     a. Avoid group gatherings unless it is essential;

                     b. Avoid people who are sick,

                     c. Wear a mask or fabric face covering at all times when in public, and

                     d. Comply with the Governor's Special Guidance for Texans Over 65, found at:
                     https://gov.texas.gov/uploads/fi les/organization/opentexas/OpenTexas-
                     Special-G uidance-For-Texans-Over-65. pd f

       E. Individual Gatherings

           i. All social indoor or outdoor gatherings outside of a single household or dwelling
           should be avoided or minimized. No more than 10 individuals may stand or gather
           together, except as expressly permitted by this Order or the Governor's Order.

           11.    Do not attend any events or gatherings if sick.


                                                                                         Page 3 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 49 of 609




                111.   For household and other gatherings permitted by the Order:

                         a. Have hand washing capabilities, hand sanitizers, and tissues available;

                         b. Frequently clean high-touch surface areas like countertops, doorknobs, and
                         handrails; and

                         c. Find ways to create physical space (minimum of six (6) feet distance
                         between people) to minimize close contact as much as possible.

                         d. Find ways to ensure six feet of social distancing from another group or
                         gathering.

            F. Schools and Daycare. To the extent that schools and daycare are open under
               current orders:

                i.     Do not have your child attend school or daycare if sick.

                ii. If you have a child with chronic health conditions, consult the child's doctor about
                school and daycare attendance.

                iii. Frequently re-educate students and staff regarding Social Distancing and Hygiene
                and Face Covering behaviors and ensure that appropriate signs are posted.

                iv. Explore remote teaching and online options to continue learning.

     II.        Businesses shall operate only to the extent permitted by order of the Texas Governor.


     III.       Businesses and services permitted to operate by the Governor's Order shall comply
                with the following:

            A. To prevent stigma and discrimination in the workplace, employers shall only adhere to
               the recommendations described in this Order to determine risk of COVID-19.
               Employers should contact their own human resources advisors and shall not make
               determinations of risk based on race, color, religion, sex, sexual orientation, gender
               identity, age, familial status, disability, marital status, student status, creed, or national
               origin. To the extent possible, employers should maintain confidentiality of people with
               suspected or confirmed COVID-19.

            8. Employers shall only allow persons in and around their premises that are: (1) essential
               employees not subject to any of the criteria in Section I of this Exhibit, (2) delivery
               personnel, suppliers, customers or members of the public practicing Social Distancing
               and Hygiene and Face Covering behaviors as set forth in Sections 2, 3, and 5
               (Mandatory Health Plans) of this Order, and (3) persons with legal authority to enter
               such as law enforcement.

                                                                                                Page 4 of6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 50 of 609




        C. Prior to allowing employees into its facility, employers shall ask all employees if they
           meet any of the criteria in Section I of this Exhibit, and shall direct employees to return
           home or other appropriate shelter and services if the employee is exhibiting symptoms
           and presenting a threat of infecting others.

        D. Employers shall immediately separate an employee who becomes sick or demonstrates
           a temperature greater than 99.6°F while at work from other employees and send that
           employee home or to other appropriate shelter and services.

        E. Human resources departments shall create alternate work plans to help employees
           remain productive while keeping the workforce safe and healthy.

        F. Employers are strongly encouraged to require employees (either those exhibiting
           symptoms or all employees) to undergo a COVID-19 symptom check and non-invasive
           temperature readings prior to entering a worksite; however, employers are not
           mandated to take the temperature of employees prior to entrance to its worksite.
           If the employer does take employees' temperatures and/or has first-hand knowledge
           that the employee's temperature exceeds 99.6°F, then the employer shall prohibit the
           employee from entering the facility or property.

        G. Employers shall create and implement an infectious disease response plan.

        H. Employers shall comply with the Governor's Minimum Standard Health Protocols,
           checklist for employers, found at:
           htt s:// 1ov.texa . •ov/u loads/ fileslor,anization/o entexas/0 enTexas- hecklist­
           Emp loyers.pdf


        I. Where appropriate employers shall:

           1.    Suspend nonessential employee travel;

           ii. Prohibit employees working within six (6) feet of one another unless necessary to
           provide continuity of essential services;

           iii. Minimize or cancel in-person meetings and conferences including canceling.
           postponing or moving to on-line formats for all indoor or outdoor gatherings of any
           number of people.

           iv. Require employees to stay home when they are sick and maximize flexibility in
           sick leave benefits.

           v.    Permit sick employees to stay home without providing a doctor's note.

           v1.   Utilize telecommuting options to minimize person-to-person interaction.


                                                                                          Page 5 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 51 of 609




           vii. Alter, stagger or otherwise schedule or separate employees or teams of employees
           so not all employees are present at one time but are present at alternative days and
           times, unless necessary to provide continuity of essential services.

           viii. Limit or restrict the number of customers or visitors permitted in a workplace at
           one time.

           ix. Ensure that individuals (employees and clients) queuing inside and outside of the
           business or workplace can maintain six (6) feet of separation.

          x. Designate special separate shopping times for high-risk clients as designated by
          the CDC.

          xi. Increase the use and capability of on-line, drive-thru, curbside, or delivery
          services.

          xii. Provide hand washing capabilities, hand sanitizers, arid tissues.

          xiii. Clean high-touch surface areas like countertops, doorknobs, and handrails at least
          twice per day with CDC recommended surface cleaners for COVID-19.

          xiv. Require and allow employees to practice the Face Covering Behaviors as set forth
          in Sections 3 and 5 and Exhibit C of this Order.




                                                                                       Page 6 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 52 of 609




                                          Exhibit C
                               Face Covering Behaviors
          A significant percentage of individuals with the COVID-19 virus lack symptoms. Because
  an infected person can transmit the virus to others before showing any symptoms, the covering of
  a person's nose and mouth when outside their home or residence is necessary to help prevent the
  spread of COVID-19. This is consistent with the findings of the CDC and Austin-Travis
  County Health Authority

         Unless you already have your own personal used masks that cannot be donated, the fabric
  face coverings recommended are not surgical masks or N-95 respirators, which are critical supplies
  that must continue to be reserved for healthcare workers and first responders. Staying home is the
  best way to help reduce the spread of the virus, but if an individual must leave their place of
  residence, wearing a fabric face covering shall be used as outlined in this Exhibit and this Order.
  Wearing a face covering is not a substitute for maintaining 6-feet social distancing and hand
  washing, as these remain important steps to slowing the spread of the virus.

         The public in general and employers and employees shall adhere to the following:
         a.      All persons ten years of age and older shall wear some form of covering over their
                 nose and mouth, such as a commercially made or homemade mask, scarf, or
                 bandana, when outside of his or her residence.

         b.      This section shall not apply to:

                 1. any person younger than 10 years of age;
                 2. any person with a medical condition or disability that prevents wearing a face
                    covering;
                 3. any person while the person is eating or drinking, or is seated at a restaurant to
                    eat or drink;
                4. any person while the person is (a) exercising outdoors or engaging in physical
                   activity outdoors and (b) maintaining a safe distance from others not in the same
                   household;
                 5. any person while the person is driving alone or with passengers of the same
                    household as the driver;
                 6. any person obtaining a service that requires temporary removal of the face
                    covering for security surveillance, screening, or the need for specific access to
                    the face, such as while visiting a bank or while obtaining a personal care service
                    involving the face, but only to the extent necessary fot the temporary removal;
                 7. any person while the person is in a swimming pool, lake, or similar body of
                    water;
                                                                                           Page 1 of 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 53 of 609




              8. any person who is voting, assisting a voter, serving as a poll watcher, or actively
                 administering an election, but wearing a face covering is strongly encouraged;
              9. any person who is actively providing or obtaining access to religious worship.
                 but wearing a face covering is strongly encouraged;
              10. any person while the person is giving a speech for a broadcast or to an audience;
              11. any person while temporary removal of the face covering is necessary for
                  communication by or with a person who is hearing impaired; or
              12. any person while alone, or in the presence of only members of the same
                  household or residence, in a separate room or single space not accessible to the
                  public, and not in an indoor common area

                     Parents and Guardians of children under 10 shall be responsible for
              appropriately masking children when outside their residence.

        c.    All non-residents in nursing homes, retirement and long-term care facilities shall
              wear a fabric face covering as provided for in this Exhibit and Order (Face
              Coverings), except as otherwise required by an order issued by the Health
              Authority. In addition, residents in facilities with confirmed COVID-19 cases shall
              follow requirements of Exhibit 8, except when doing so poses a greater mental or
              physical health, safety or security risk.
       d.     All COVID-19 Positive Individuals, Suspected Positives, those currently being
              tested, and untested individuals with cough, fever, sore throat, chills, muscle aches,
              loss of smell, loss of taste, shortness of breath, vomiting, and/or diarrhea and
              household members of same category of individuals shall not leave their residence
              without a mask or cloth face covering to prevent the spread to others.
       e.     All individuals working for a business shall wear a mask or cloth face covering
              whenever in public and whenever performing job duties in the presence of others.
        f.    Unless you already have your own personal used masks that cannot be donated,
              medical grade (N95) and surgical masks should be reserved and used only by
              medical professionals and first responders.

              Examples of how to make cloth face coverings can be found online
              including guidance from the CDC and guidance from Austin/ Travis County Health
              Authority.

        g.    The fabric face covering should:

              1.     fit snugly but comfortably against the side of the face,
              2.     be secured with ties or ear loops,
              3.     include multiple layers of fabric,
              4.     allow for breathing without restriction, and

                                                                                         Page 2 of 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 54 of 609




              5.     be able to be laundered and machine dried without damage or change to
                     shape.
        h.    Employers shall require and allow employees to practice Face Covering
              Behaviors as set forth in the Order and this Exhibit C.
        i.   Even with the use of appropriate face coverings, individuals shall maintain six
             feet of social distancing whenever possible.
       j.    Individuals should avoid touching their face and should wash their hands or use
             hand sanitizer.
        k.   For further information, individuals can access information at
             https://traviscountytx.gov/news/2020/ 1945-novel-coronavirus-covid-l 9-
             information and www.AustinTexas.gov/COVIDl 9.




                                                                                       Page 3 of 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 55 of 609




                                   Health and Safety Policy
   POLICY. The virus that causes COVID-19 can be spread to others by infected persons who have
   few or no symptoms. Because of the hidden nature of this threat, it is the policy of this business to
   require the following:

   1. FACE COVERING REQUIRED IN ORDER TO ENTER PREMISES. All persons over
   the age often (10), including employees, customers, visitors, invitees and contractors ("Patrons"),
   who enter this business must wear a face covering over their nose and mouth, such as a homemade
   mask, scarf, bandana, or handkerchief.

   The requirement of face covering does not apply if covering the nose and mouth poses a greater
   mental or physical health, safety, or security risk, such as anyone who has trouble breathing, or is
   unconscious, incapacitated, or otherwise unable to remove the cover without assistance.

  2. SOCIAL DISTANCING PROTOCOLS. Even with the use of appropriate face coverings,
  individuals should maintain six feet of social distancing whenever possible.

  a. Employees should not work within six (6) feet of one another, except to the extent necessary to
  provide services;

  b. Patrons should maintain six (6) feet of separation from other individuals outside their household,
  to the extent feasible when inside the business premises.

  c. Patrons of the business queuing or waiting inside or on the premises of the business must
  maintain six (6) feet of separation from other individuals outside their household.


  3. VIOLATIONS. Patrons who do not wear a face covering may be asked to leave the premises,
  and may not be provided goods or services until the face covering requirements are followed.

  4. NOTICE AND SIGNAGE. Notice of this Health and Safety Policy will be posted in a
  conspicuous location of the business. Sample signage is attached.




                                                                                             Page 1 of 1
      ALL CUSTOMERS
    20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                       Pg 56 of 609



WEAR FABRIC FACE COVERINGS

1
                                 PER CITY AND COUNTY
                                 ORDER, ALL CUSTOMERS
                                 MUST BE WEARING A
                                 FACE COVERING
                                 Cloth face coverings should—

2                                • fit snugly but comfortably against
                                   the side of the face
                                 • be secured with ties or ear loops
                                 • include multiple layers of fabric
                                 • allow for breathing without restriction
                                 • ability to be laundered


Fabric face coverings are not a substitute for
 physical distancing measures. Continue to
  maintain 6-feet when outside your home.


DIY face cover instructions available
at austintexas.gov/covid19
                                                                                    04/13/2020
     20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                        Pg 57 of 609




                                        FILED AND RECORDED
                                          OFFICIAL PUBLIC RECORDS



                                        Dana DeBeauvolr, County Clerk
                                            Travis County, Texas
                          2020145196        Aug 14, 2020 02:31 PM
                                          Fee: $0.00       WELLINB




.,
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 58 of 609



                      STAY      HOME, MASK, AND OTHERWISE BE SAFE
                                                                                           OCC RECEIVED AT
                                      ORDER NO. 20200815-019                              AUG 14 '20 pl44:52
                                                    BY
                           THE MAYOR OF THE CITY OF AUSTIN


       WHEREAS, on March 6,2020, I, Mayor Steve Adler, issued a Declaration of Local
Disaster pursuant to Texas Government Code Chapter 418, ratified by City Council Resolution
No. 20200312-074, to allow the City of Austin to take measures in response to the COVID-19
pandemic and protect the health and safety of Austin residents;
       WHEREAS, on March 13, 2020, Governor Greg Abbott proclaimed a state-wide state of
disaster due to the COVID-19 pandemic and has since issued numerous Executive Orders related
to the pandemic, including Executive Orders GA-28 on June 26,2020, amended on July 2,2020,
and GA-29 on July 2, 2020;

         WHEREAS, as of August 14, 2020, Travis County has             experienced 23,718    confirmed
cases   of COVID-19 and 328 deaths as a result o f the disease;

         WHEREAS,     current   protections must   remain in   place to ensure that   ICUs do not reach
capacity;
        WHEREAS, the local Health Authority finds that the area still needs to increase testing
and contact tracing capabilities, to maintain social distancing and hygiene, and to wear face
coverings to provide for the safety of the public while businesses are reopening;
        WHEREAS, infected persons can transmit the COVID-19 virus to others before showing
any symptoms, and widespread and consistent use of face coverings over the nose and mouth when
in public is a critical and necessary measure to help slow the spread of the virus while allowing
local businesses to continuing to reopen and help the Austin economy recover;
        WHEREAS, Governor Abbott has clarified that his plan to reopen the Texas economy
includes maintaining the authority o f local governments to require businesses to adopt and enforce
health policies that include face covering requirements;

        WHEREAS, by proclamation Governor Abbott amended GA-28 to ban outdoor
gatherings of more than 10 persons, subject to certain exceptions;
        WHEREAS, Governor Abbott issued Executive Order GA-29 requiring all persons in
Texas over the age of 10, subject to certain exceptions, to wear masks while inside a commercial
entity or other building or space open to the public, or when outside and unable to properly social
distance;
       WHEREAS, on August 14,2020, the local Health Authority adopted, in accordance with
Ordinance No. 20200709-003, new emergency rules that address operational requirements for
schools that the local Health Authority finds are necessary to protect the public health; and
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 59 of 609




        WHEREAS, COVID-19 continues to menace the health ofAustin residents and the Austin
economy, and the local Health Authority has advised on the need for continued vigilance by
individuals and Austin businesses in complying with mandatory health measures;
    NOW THEREFORE, I, MAYOR OF THE CITY OF AUSTIN, PURSUANT TO
THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE CHAPTER 418,
HEREBY ORDER, EFFECTIVE AS OF 12:01 A.M. ON AUGUST 16, 2020, AND
CONTINUING THROUGH DECEMBER 15, 2020, THAT IN THE CITY OF AUSTIN:
        SECTION 1. All individuals and business establishments are ORDERED to practice the
social distancing, hygiene, and face covering behaviors set forth in Sections 2 through 5 and
Exhibits A and C, unless excepted by this Order or otherwise provided by the Governor S           ,




Executive Orders GA-28 (as amended), GA-29, and any other executive order in effect
(cumulatively referenced as the "Governor's Order"). Further, to the extent this Order does not
mandate or directly address a course of action, all individuals and business establishments shall at
a minimum comply with any emergency rules adopted by the local Health Authority and the health

protocols otherwise recommended in the Governor's Open Texas Checklists, found at:
https://gov.texas.gov/organization/opentexas.
       Social gatherings of any size shall be avoided or minimized. Vulnerable individuals (those
over 65, who are immunocompromised, or who have underlying health conditions putting them at

increased risk of harm from COVID-19) shall particularly avoid groups of more than two beyond
the members o f their single household or residence.

       Further, pursuant to the Governor's Order and the advice of the local Health
Authority, gatherings or presence at any outdoor area, event, or establishment of more than
10 persons are PROHIBITED except as provided in this Section.
        While it is recommended that everyone should avoid      taking advantage of the following
exceptions if reasonably possible, pursuant to the Governor's   Order, there is no occupancy limit
for the following:

          any services listed by the U.S. Department of Homeland Security s Cybersecurity and
                                                                              ,
       a.
          Infrastructure Security Agency (CISA) in its Guidance on the Essential Critical
          Infrastructure Workforce, Version 3.1, or any subsequent version;
       b. religious services conducted in churches, congregations, and houses of worship;
       c. local government operations;
       d. child-care services;
       e. youth camps, including but not limited to those defined as such under Chapter 141 0 f
          the Texas Health and Safety Code, and including all summer camps and other daytime
          and overnight camps for youths; and
       f. recreational sports programs for youth and adults.
       While it is recommended that everyone should avoid taking advantage of the following
exceptions if reasonably possible, pursuant to the Governor's Order, the outdoor gathering ban in

                                                 2
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 60 of 609



this Section does not apply to the following outdoor areas, events, or establishments, except that
the following outdoor areas or outdoor venues shall operate at no more than 50 percent of the
normal operating limits as determined by the owner:
       a.   professional, collegiate, or similar sporting events;
       b.   swimming pools;
       c.   water parks;
       d.   museum   and libraries;
       e.   zoos, aquariums, natural caverns, and similar facilities;
       f.   rodeos and equestrian events; and
       g. amusement      parks.
        All participants in lawful gatherings or groups expressly permitted by this Order or the
Governor's Order are nonetheless subject to the required social distancing, hygiene, and face
covering behaviors set forth in Sections 2 through 5 and Exhibits A and C, including or as may
be limited by any other requirements imposed by the Governor's Order. Nothing in this Order
prohibits the gathering of members of a household within the household's residence.
        Nursing homes, retirement, and long-term care facilities may permit non-critical assistance
visitors or providers to access their facilities, in accordance with the guidance and emergency rules
issued by the Texas Health and Human Services Commission. All non-residents in nursing homes,
retirement, and long-term care facilities must wear a fabric face covering as set forth in Section 3
(Face Covering Behaviors).
       Each school that offers instruction to students in one or more grades, pre-kindergarten
through grade 12, must follow the phased-in approach in Exhibit E unless it will result in a loss
of funding from the Texas Education Agency (TEA).

         Wearing a face covering is not a substitute for maintaining 6-feet social distancing
and hand     washing, as these remain important steps to slowing the spread of the virus.
         If someone in a household is COVID-19 positive or is awaiting the results of a COVID-19
test, the entire household is ORDERED to isolate and not travel outside of the City of Austin
except to seek medical attention until cleared by Austin Public Health. When seeking medical care
or emergency medical care, a person must notify the healthcare provider in advance (or the 9-1-1

call taker and first   respondersin the event of an emergency) if they have tested positive for
COVID-19 or show     symptoms   consistent with COVID-19 such as cough, fever, sore throat, runny
nose or congestion, chills, muscle or body aches, loss of smell, loss of taste, shortness of breath,

difficulty breathing, vomiting, nausea, and/or diarrhea, or if they have been exposed to another
individual who tested positive or displayed symptoms consistent with COVID-19.
        SECTION 2. Social Distancing and Hygiene. All persons MUST practice social
distancing except when in the presence of only members of one's own household or residence,
when passing another individual is incidental and momentary, when dining in groups of 10 or less,
or when otherwise exempted by this Order. Parents and guardians of children under 10 shall be

responsible for maintaining social distance between child members of their household and others'
households. For purposes of this Order, and as outlined in the guidelines from the CDC and


                                                   3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 61 of 609



Austin/Travis County Health Authority, social distancing means maintaining at least a six-foot
distance from other individuals, washing hands with soap and water for at least 20 seconds as
frequently as possible or using hand sanitizer with at least 60% alcohol if soap and water are
unavailable, covering coughs or sneezes (into the sleeve        or   elbow,   not into   hands), regularly
cleaning high-touch surfaces, and not shaking hands.
        SECTION 3. Individual Face Covering Behaviors: Because an infected person can
transmit the COVID-19 virus to others before showing any symptoms and for other reasons, the
covering of a person's nose and mouth is necessary to help slow the spread of the virus. All
persons, including those persons attending a protest or demonstration, MUST wear some form of
covering that fits snugly over their nose and mouth, such as a commercially made or homemade
fabric mask, scarf, bandana, when outside of his or her residence, however, that this face-covering
requirement does not apply to the following:
      a.   any person younger than 10 years of age       (though   it is still recommended for children
           two years of age and     older);
      b. any person with a medical condition or disability that prevents wearing          a   face covering;

      c.   any person while the person is     eating or drinking, or is seated at a restaurant to eat or
           drink;
      d. any person while the person is (1) exercising outdoors or engaging in physical activity
         outdoors and (2) maintaining a safe distance from others not in the same household;

      e.   any person while the person is     driving alone or with passengers of the same household
           as the driver;

      f.   any person  obtaining a service that requires temporary removal of the face covering for
           security surveillance, screening, or the need for specific access to the face, such as while
           visiting a bank or while obtaining a personal care service involving the face, but only to
           the extent necessary for the temporary removal;

      g. any person while the person is in    swimming pool, lake, or similar body of water;
                                                a


      h. any person who is voting, assisting a voter, serving as a poll watcher, or actively
          administering an election, but wearing a face covering is strongly encouraged;
       i. any person who is actively providing or obtaining access to religious worship, but
          wearing a face covering is strongly encouraged;
      j. any person while the person is giving a speech for a broadcast or to an audience;
      k. any person while temporary removal of the face covering is necessary for
          communication by or with a person who is hearing impaired; or
       1. any person who is alone, or in the presence of only members of the same household or
          residence, in a separate room or single space not accessible to the public, and not in an
           indoor common    area.




                                                    4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 62 of 609



      Parents and guardians of children under the age       of   10   are   responsible   for   appropriately
masking their children when outside their residence.
       All non-residents in nursing homes, retirement and long-term care facilities shall wear a
fabric face covering, except as otherwise required by an order issued by the Health Authority. In
addition, residents in facilities with confirmed COVID-19 cases shall follow requirements of
Exhibit A, except when doing so poses a greater mental or physical health, safety or security risk.
       See Exhibit C for further direction and   guidance on Face Covering Behaviors.
       SECTION 4. Face Coverings at City Facilities. Individuals over the age of six must wear
face coverings at all times (subject only to the exceptions set forth in Section 3.b-3.1) while present
on or in City property or facilities, unless expressly exempted by a City policy applicable to the

premises or facility.
        SECTION 5. Mandatory Face Covering Policies for Business Establishments (both
Publicly Accessible and Accessible Only to Employees). All businesses (including not-for-profit
entities) and commercial entities (including without limitation condominium and multi-family
residential, o ffice common areas, and individual o ffice spaces), and the operators of any venues or
events open to the public, are ORDERED to implement and maintain in force and effect during
the term of this Order a health and safety policy or plan related to preventing transmission of the
COVID-19 virus.
       The health and safety policy or plan must, at a minimum, require that all employees,
customers, and visitors wear face coverings over their nose and mouth (subject only to the
exceptions set forth in Section 3) while in any part ofthe business's or venue's premises or facility,
and must require of and enforce this health and safety policy or plan as to all who enter upon or
into the premises or facility.
       The health and safety policy or plan required by this Section may also include the
implementation of other mitigating measures designed to control and reduce the transmission of
COVID-19 such as temperature checks or health screenings as reasonable and appropriate. This
Order does not preclude a business or venue from adopting more stringent face covering or hygiene
requirements than those required herein. All business establishments and venues subject to this
Order must post conspicuous signage displaying the requirements of the health and safety policy
or plan required by this Order at or near each entrance Con each entry door if feasible) to the

premises in a manner sufficient to provide clear notice to employees, customers, and visitors at
least of the face covering requirement. A sample health and safety policy and signage that is
minimally compliant with this Section is attached as Exhibit B and can be obtained at
http://austintexas.gov/page/printed-materials-and-required-signage.
        Business employers shall require all employees to comply with the Face Covering
Behaviors in this Section while present on the business premises or conducting the employer's
business outside the employee's residence. See Exhibit C for further direction and guidance on
Face Covering Behaviors.




                                                  5
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 63 of 609



       SECTION 6. Reopened Businesses. All business establishments allowed to remain
reopened by the Governor' s Orders are strongly encouraged to operate at a capacity less than
otherwise permitted to make it more feasible for customers and staff to maintain proper social
distancing within their establishment, and to provide services remotely or in a manner maximizing
social distancing (e.g., curb-side pickup, delivery, ete.) as much as possible.
       SECTION 7. City Deadlines. Notwithstanding the expiration o f this Order, all deadlines
and expiration dates for site plans, subdivisions, zoning, building permits, and similar development
applications or permits are extended until March 15, 2021, or the date they would have normally
expired, whichever is later. All other deadlines or expiration dates imposed by City code,
ordinance, rule, or regulation remain in effect as provided by the code provision, rule, or regulation,
unless otherwise extended by separate order or ordinance.

        A manufacturer that retools its business for the  primary purpose of manufacturing and
producing ventilators, masks, personal protective equipment, or any supplies necessary for
Healthcare Operations and Critical Infrastructure may apply for a temporary permit or temporary
change of use permit for such manufacturing. The Building Official may suspend any City
ordinance, order or regulation which would prevent a manufacturer from retooling its business to
produce such equipment in the official's sole discretion, and the official's decision on approving
the permit is final.
        SECTION 8. Hospital, Pharmacy, and Clinic Data. Hospitals, pharmacies, and clinics,
or any other entity or person who performs or obtains testing for COVID-19, shall provide the

Health Authority test results at least weekly on Thursdays and, beginning August 31,2020, twice
weekly on Mondays and Thursdays. The test results must include: PCR, antigen, antibody testing,
and other information when specifically requested by the Health Authority; and must be provided
in electronic form and in the manner directed by Austin Public Health. Any data that is required
to be provided to the State under state law, shall be simultaneously provided to the City o f Austin
Health Authority i f the individual is tested within the City of Austin or Travis County.
         SECTION 9. Retail, Restaurant Dine-In and Reopened Service Logs and Privacy
Protection.  To assist in both the statewide and local contact tracing programs, all retail,
restaurants and bars  allowing indoor service and all reopened services are encouraged to maintain
an   activity log of, as reasonably possible, the contact information for all inside or sit-down
customers   and employees including the dates and times they were present in the business and the
location they occupied for more than a passing moment. Voluntary maintaining of such a log may
obviate the need for the Austin Public Health normal protocol otherwise of to publicly release,
without limitation and in its discretion, the location where people with confirmed infections have
been, with relevant dates and timeframes, so as to otherwise trace contacts.
        To protect the privacy of customers, the logs shall be maintained only for a one-month
period and shall be the property of the business, not the city. The log may be used only by public
health authorities if needed for contact tracing. The logs shall not be part of a database and shall
not be used for law enforcement purposes.




                                                  6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 64 of 609



        SECTION 10. Criminal Offense. A violation of this Order is a violation of Austin City
Code Section 2-6-24 and a criminal offense. A violation of this Order may be punishable through
criminal enforcement, except as limited by state order. Peace officers, City of Austin Code
Department inspectors, and the Office of the Austin Fire Marshal are hereby authorized to enforce
this Order and the Governor' s Order. Except as provided below, a criminal violation of this Order
is a misdemeanor punishable by a fine not to exceed $1,000, but not by confinement. With respect
to Section 5, each day or a portion of each day during which the violation occurs or continues
constitutes a separate offense. An individual, rather than a business, who violates any provision of
this Order concerning the mandatory wearing of face coverings shall first be given a verbal or
written warning. Each subsequent violation is punishable by a fine not to exceed $250 per
violation, but not by confinement.
        A criminal violation of this Order may be enforced by the filing of a probable cause
affidavit alleging the violation with the appropriate court or by issuing a citation to the person
violating that contains written notice of the time and place the person must appear before a
magistrate of this state, the name and address o f the person charged, and the offense charged.
       Enforcement of this Order is substantially reliant on self-regulation and a community
commitment to public health and safety under the threat of COVID-19. If there is not widespread
compliance with this Order, the City will increase enforcement efforts, as allowed by law.
        SECTION 11. Savings Clause. If any provision of this Order or its application to any
person or circumstance is held to be invalid, then the remainder of the Order, including the
application of such part or provision to other persons or circumstances, shall not be affected and
shall continue in full force and effect. To this end, the provisions of this Order are severable.
         SECTION 12. Posting. The Austin Public Health Department and the City Clerk will
post  this Order on their websites. In addition, the owner, manager, or operator of any facility that
is likely to be impacted by this Order is strongly encouraged to post a copy of this Order onsite
and to provide a copy to any member of the public asking for a copy.

       SECTION 13. Exhibits. This Order incorporates by reference the following:
               Exhibit A:      Recommendations and Requirements by the Austin / Travis
                               County Health Authority
               Exhibit B:      Sample Business Health and Safety Policy and Signage
               Exhibit C:      Face Covering Behaviors

               Exhibit D:      Construction Requirements
               Exhibit E:      Phased-in Approach to On-Campus Instruction Based           on   Risk-
                               Based   Stages
       SECTION 14. This order supersedes Order No. 20200702-017.

        ORDERED this the         day ofAugust 2020, in the City ofAustin, Travis County, Texas,
in witness whereof I subscribe my name and cause to be affixed the seal o f the City o f Austin.


                                                 1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 65 of 609



        SECTION 10. Criminal Offense. A violation of this Order is a violation of Austin City
Code Section 2-6-24 and a criminal offense. A violation of this Order may be punishable through
criminal enforcement, except as limited by state order. Peace officers, City of Austin Code
Department inspectors, and the Office ofthe Austin Fire Marshal are hereby authorized to enforce
this Order and the Governor's Order. Except as provided below, a criminal violation of this Order
is a misdemeanor punishable by a fine not to exceed $1,000, but not by confinement. With respect
to Section 5, each day or a portion of each day during which the violation occurs or continues
constitutes a separate offense. An individual, rather than a business, who violates any provision of
this Order concerning the mandatory wearing of face coverings shall first be given a verbal or
written warning. Each subsequent violation is punishable by a fine not to exceed $250 per
violation, but not by confinement.
        A criminal violation of this Order may be enforced by the filing of a probable cause
affidavit alleging the violation with the appropriate court or by issuing a citation to the person
violating that contains written notice of the time and place the person must appear before a
magistrate of this state, the name and address of the person charged, and the offense charged.
       Enforcement of this Order is   substantially reliant on self-regulation and a community
commitment to public health and safety under the threat of COVID-19. If there is not widespread
compliance with this Order, the City will increase enforcement efforts, as allowed by law.
        SECTION 11. Savings Clause. If any provision of this Order or its application to any
person or circumstance is held to be invalid, then the remainder of the Order, including the
application of such part or provision to other persons or circumstances, shall not be affected and
shall continue in full force and effect. To this end, the provisions of this Order are severable.
         SECTION 12. Posting. The Austin Public Health Department and the City Clerk will
post  this Order on their websites. In addition, the owner, manager, or operator of any facility that
is likely to be impacted by this Order is strongly encouraged to post a copy of this Order onsite
and to provide a copy to any member ofthe public asking for a copy.
       SECTION 13. Exhibits. This Order incorporates by reference the         following:
               Exhibit A:      Recommendations and   Requirements by the Austin / Travis
                               County Health Authority
               Exhibit B:      Sample Business Health and Safety Policy and Signage
               Exhibit C:      FaceCovering Behaviors
               Exhibit D:      Construction Requirements
               Exhibit E:      Phased-in Approach to On-Campus         Instruction Based   on   Risk-
                               Based   Stages
       SECTION 14. This order supersedes Order No. 20200702-017.




                                                 7
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 66 of 609



                                      Wf   4
          ORDERED this the /7-day ofAugust 2020. in the City of Austin. Travis County. Texas,
                                                                seal 0£ the City of Austin.
  in witness whereof 1 subscribe my name and cause to be
                                                              affiy?ihe

                                                       Ma?r, City of Austin
         Filed with me, the City Clerk ofthe City ofAustin. this    day ofAugust 2020, by Mayor
  Steve Adler. whose signature I hereby attest under my hand and the seal of the City of Austin.


                                                                 -Er°-?- A ._4„01SLO
              1.4      .

                                 .    I


                                          A
                                                       ?ity   Clerk

                                               3
                                      .

                                      :-P

              .

                    sri
                  %,
                       ......... .4 .0.
                   '78 COUts#.
                   ''//fill' ilitit




                                                   8
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 67 of 609



                                              Exhibit A

                                     County Health Authority
                         Austin/Travis
                       Requirements and Recommendations
                      for Individuals, Families and Businesses
I. Individuals All individuals shall      comply with the Governor's Minimum Standard Health
   Protocols,   checklist for all individuals, found at:
   https://gov.texas.gov/uploads/files/organization/opentexas/OpenTexas-Checklist-
   Individuals.pdf
       A. COVID-19 Positive Individuals, Suspected Positives, those currently being tested,
          and Untested Individuals with cough,fever, sore throat, runny nose or congestion,
          chills, muscle or body aches, loss of smell, loss of taste, shortness of breath, difficulty
          breathing, fatigue, vomitin, nausea, and/or diarrhea shall:
          i.  Not leave their residence without          a   mask   or   fabric face   covering to prevent the
          spread to others.
          ii.    Be permitted to do the    following while wearing a mask or fabric face covering:
                    a.  Seek medical care or emergency medical care related or unrelated to
                    COVID-19. In doing so, they shall notify first responders at the time of the call
                    to 9-1-1 or prior to visiting other healthcare providers that they have tested
                    positive for COVID-19, or been exposed to individuals who have tested
                    positive, are suspected positive for COVID-19 or untested individuals with
                    cough and/or fever.
                    b. Walk    or   exercise alone in the immediate vicinity of their residence.

                    c.    Seek testing for COVID-19.

          iii. Not leave the     City o f Austin without prior notification to Austin Public Health at
          APH.Preparedness@austintexas.gov.
          iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
          practices for prevention of household spread in accordance with the Centers for Disease
          Control (CDC) guidelines.

          v.  Notify Austin Public Health ifthe residence does not allow for physical separation
          from other household contacts (separate room and bathroom).

          vi. Notify Austin Public Health if a member of their household is over the age of 65
          and/or i f they have underlying medical conditions identified by the CDC of increasing
          the risk o f complications from COVID-19.

                                                Page   1 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 68 of 609



         vii. Remain in home quarantine for at least 10 days following the first appearance of
         systems, at least 24 hours with no fever (without use of fever-reducing medication),
         and symptoms have improved.

      B. Household Members of COVID-19 Positive Individuals, Suspected Positives, those
         currently being tested, or Untested Individuals with cough, fever, sore throat, runny
         nose or congestion, chills, muscle or body aches, loss of smell, loss of taste, shortness
         o f breath, di fficulty breathing, vomiting, nausea, and/or diarrhea shall:


         i. Not leave the residence without a mask        or   fabric face covering to prevent the spread
         to others.

         ii. Be permitted to do the        following while wearing a mask or fabric face covering:
                 a.  Seek medical care or emergency medical care related or unrelated to
                 COVID-19. In doing so, they shall notify first responders at the time of the call
                 to 9-1-1 or prior to visiting other healthcare providers that they have been
                 exposed to individuals who have tested positive, are suspected positive for
                 COVID-19 or untested individuals with cough and/or fever.

                 b. Walk        or   exercise alone in the immediate   vicinity of their residence.
                         City of Austin without prior notification to Austin Public Health at
         iii. Not leave the
         APH.Preparedness@austintexas.gov.
         iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
         practices for prevention o f household spread in accordance with CDC guidelines.
         v.  Notify Austin Public Health if the residence does not allow for physical separation
         from other household contacts (separate room and bathroom).

         vi.       Austin Public Health or your Primary Care Provider if
               Notify                                                                        they develop
         symptoms consistent with COVID-19 as defined by the CDC.

         vii. Remain in home quarantine for at least 14 days after the last contact with an
         individual known or suspected to be COVID-19 positive, regardless of the presence of
         symptoms.
      C. Individuals should refrain from          reporting    to work when    falling   within any of the
         following criteria:
         i.   Has signs or symptoms of a COVID-19 infection, such as cough, fever, sore throat,
         runny nose or congestion, chills, muscle or body aches, loss of smell, loss of taste,
         shortness of breath, difficulty breathing, vomiting, nausea, and/or diarrhea;

         ii.   Has    a   fever greater than 99.6°F.

                                                Page 2 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 69 of 609




         iii. In the previous 14 days has had contact with someone with a confirmed diagnosis
         of COVID-19 and did not have the appropriate personal protective equipment
         designated by the Centers for Disease Control and Prevention (CDC); is under
         investigation for COVID-19; or is ill with a respiratory illness; or
          iv. Has traveled to           an area      the World Health    Organization    or   CDC considers   a
                       "
          "Hotspot.
         If someone in a household has tested positive for COVID-19, or is awaiting results of
      a COVID-19 test, and a member of the household is an employee of an government service
      or CISA industry, an exception may be made by Austin Public Health allowing that
      member of the household to voluntarily return to work after finding the risk of reduced
      essential services is greater than the risk of infection.

      D. Vulnerable        Populations
          i.   Vulnerable populations include people who:

                  a.       Are 65 years old and        older; or
                  b. Have certain health conditions such as heart disease, lung disease, diabetes,
                  kidney disease, Human Immunodeficiency Virus (HIV), Acquired Immune
                  Deficiency Syndrome (AIDS), and weakened immune systems.
         ii.   Vulnerable Individuals shall:

                  a.       Avoid group       gatherings unless it is essential;
                  b. Avoid        people who are sick,
                  c.       Wear   a   mask   or   fabric face covering at all times when in   public, and
                  d.       Comply with the Governor's Special          Guidance for Texans Over 65, found
                  at:         https://gov.texas.gov/uploads/files/organization/opentexas/OpenTexas-
                  Special-Guidance-For-Texans-Over-65.pdf
      E. Individual        Gatherings
         i. All social indoor or outdoor gatherings outside of a single household or dwelling
         should be avoided or minimized. No more than 10 individuals may stand or gather
         together, except as expressly permitted by this Order or the Governor' s Order.
         ii.   Do not attend any events or gatherings if sick.

         iii. For household and other gatherings               permitted by the Order:

                                                      Page 3 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 70 of 609




                           a.   Have hand washing   capabilities, hand sanitizers, and tissues available;
                           b. Frequently clean high-touch surface areas like countertops, doorknobs, and
                           handrails; and
                           c.  Find ways to create physical space (minimum of six (6) feet distance
                           between people) to minimize close contact as much as possible.

                           d. Find ways to    ensure   six feet of social   distancing   from another group   or

                           gathering.
          F. Schools and Daycare. To the extent that schools and                    daycare   are   open under
             current orders:

               i.     Do not have your child attend school      or   daycare if sick.
               ii. If you have a child with chronic health        conditions, consult the child's doctor about
               school and daycare attendance.

               iii. Frequently re-educate students and staffregarding Social Distancing and            Hygiene
               and Face Covering behaviors and ensure that appropriate signs are posted.

               iv.    Explore remote teaching and online options to continue learning.
   II.         Businesses shall operate       only to the extent permitted by order o f the Texas Governor.
   III.        Businesses and services     permitted to operate by the Governor's Order shall comply
               with the following:

          A. To prevent stigma and discrimination in the workplace, employers shall only adhere to
             the recommendations described in this Order to determine risk of COVID-19.
             Employers should contact their own human resources advisors and shall not make
             determinations of risk based on race, color, religion, sex, sexual orientation, gender
             identity, age, familial status, disability, marital status, student status, creed, or national
             origin. To the extent possible, employers should maintain confidentiality ofpeople with
             suspected or confirmed COVID-19.
          B.   Employers shall only allow persons in and around their premises that are: (1) essential
               employees not subject to any of the criteria in Section I of this Exhibit, (2) delivery
               personnel, suppliers, customers or members of the public practicing Social Distancing
               and Hygiene and Face Covering behaviors as set forth in Sections 2,3, and 5
               (Mandatory Health Plans) of this Order, and (3) persons with legal authority to enter
               such   as   law enforcement.




                                                    Page 4 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 71 of 609



       C. Prior to allowing employees into its facility, employers shall ask all employees i f they
          meet any ofthe criteria in Section I ofthis Exhibit, and shall direct employees to return
          home or other appropriate shelter and services if the employee is exhibiting symptoms
          and presenting a threat of infecting others.

       D.   Employers shall immediately separate an employee who becomes sick or demonstrates
            a temperature greater than 99.6°F while at work from other employees and send that

            employee home or to other appropriate shelter and services.
       E. Human resources departments shall create alternate work plans to                     help employees
          remain productive while keeping the workforce safe and healthy.

       F.   Employers      strongly encouraged to require employees (either those exhibiting
                         are

            symptoms    or employees) to undergo a COVID-19 symptom check and non-invasive
                             all
            temperature readings prior to entering a worksite; however, employers are not
            mandated to take the temperature of employees prior to entrance to its worksite.
            If the employer does take employees' temperatures and/or has first-hand knowledge
            that the employee's temperature exceeds 99.6°F, then the employer shall prohibit the
            employee from entering the facility or property.
       G.   Employers shall create and implement an infectious disease response plan.
       H.   Employers shall comply with the Governor's Minimum Standard Health Protocols,
            checklist for employers, found at:
            https://gov.texas.gov/uploads/files/organization/opentexas/OpenTexas-Checklist-
            Employers.pdf
       I. Where     appropriate employers shall:
            i.    Suspend nonessential employee travel;
            ii.          employees working within six (6) feet o f one another unless necessary to
                  Prohibit
            provide continuity of essential services;
            iii. Minimize      or    cancel   in-person meetings   and conferences       including canceling,
            postponing moving
                         or              to   on-line formats for all indoor   or   outdoor   gatherings   of any
            number o f people.

            iv. Require employees to stay home when              they are sick and maximize flexibility in
            sick leave benefits.

            v.    Permit sick      employees to stay home without providing a doctor's note.
            vi. Utilize telecommuting          options to minimize person-to-person interaction.



                                                   Page 5 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 72 of 609



          vii.Alter, stagger or otherwise schedule or separate employees or teams of employees
          so not all employees are present at one time but are present at alternative days and

          times, unless necessary to provide continuity of essential services.
          viii. Limit    or   restrict the number of customers       or   visitors   permitted in a workplace at
          one    time.

          ix. Ensure that individuals (employees and clients) queuing inside and outside of the
          business or workplace can maintain six (6) feet of separation.

          x.     Designate special separate shopping times for high-risk clients               as   designated by
          the CDC.

          xi. Increase the        use   and    capability   of   on-line, drive-thru, curbside,       or   delivery
          services.

          xii. Provide hand washing           capabilities, hand sanitizers, and tissues.
          xiii. Clean high-touch surface areas like countertops, doorknobs, and handrails at least
          twice per day with CDC recommended surface cleaners for COVID-19.

          xiv. Require and allow employees to practice the Face               Covering Behaviors as set forth
          in Sections 3 and 5 and Exhibit C of this Order.




                                                  Page 6 of 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 73 of 609




                                   Exhibit B
      SAMPLE HEALTH AND SAFETY POLICY & SIGNAGE
                                ATTACHED]
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 74 of 609



                    COVID-19 HEALTH & SAFETY POLICY

POLICY. The virus that causes COVID-19 can be spread to others by infected
persons who have few or no symptoms. Because of the hidden nature of this threat,
it is the policy of this business, as required by City and County Orders, to require the
following:
    1. FACE COVERING REQUIRED IN ORDER TO ENTER PREMISES.
       All persons over the age often (10), including employees, customers, visitors,
       invitees, and contractors ("Patrons"), who enter this business MUST wear a
       face covering over their nose and mouth, such as a commercially made or
       homemade mask, scarf, bandana, or handkerchief. This requirement does not
       apply i f covering the nose or mouth poses a greater mental or physical health,
       safety, or security risk to the Patron, such as anyone having trouble breathing
       due to a medical condition, or is unconscious, incapacitated, or otherwise
       unable to remove the cover without assistance.

   2. SOCIAL DISTANCING PFOTOCOLS. Even with the use of appropriate
      face coverings, individuals should maintain six (6) feet of social distancing
      from others outside their own household whenever possible.

          a.   Employees should not work within six (6) feet of one another, except
               to   the extent necessary to   provide services.
          b. Patrons should maintain six (6) feet of separation from others outside
             their own household to the extent feasible when inside these premises
             and must do so while queuing or waiting.

   3. VIOLATIONS. Patrons who do not wear a face covering will be asked to
      leave the premises and may not be provided goods or services until the face
      covering requirements of this policy and City and County Orders are
      followed.

   4. NOTICE AND SIGNAGE. Notice of this Health and               Safety Policy will be
      posted in a conspicuous location on these premises.
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 75 of 609



                                           Exhibit C
                                Face      Covering Behaviors
        A significant percentage of individuals with the COVID-19 virus lack symptoms. Because
an infected person can transmit the virus to others before showing any symptoms, the covering of
a person's nose and mouth when outside their home or residence is necessary to help prevent the

spread of COVID-19. This is consistent with the findings of the CDC and Austin-Travis
County Health Authority
       Unless you   already have your own personal used masks that cannot be donated, the fabric
face coverings recommended are not surgical masks or N-95 respirators, which are critical supplies
that must continue to be reserved for healthcare workers and first responders. Staying home is the
best way to help reduce the spread of the virus, but if an individual must leave their place of
residence, wearing a fabric face covering shall be used as outlined in this Exhibit and this Order.
Wearing a face covering is not a substitute for maintaining 6-feet social distancing and hand
washing, as these remain important steps to slowing the spread of the virus.
       The   public in general and employers and employees shall adhere to the following:
       a.      All persons shall wear some form of covering over their nose and mouth, such as a
               commercially made or homemade mask, scarf, or bandana, when outside of his or
               her residence.

       b.      This section shall not apply to:

               1. any person younger than 10 years of age (though masks             are   recommended for
                  children two years o f age and older);
               2. any person with     a   medical condition   or   disability that prevents wearing a face
                    covering;
               3. any person while the person is     eating or drinking, or is seated at a restaurant to
                    eat or   drink;
               4. any person while the person is (a) exercising outdoors or engaging in physical
                  activity outdoors and (b) maintaining a safe distance from others not in the same
                    household;
               5. any person while the person is      driving alone or with      passengers of the   same
                  household as the driver;
               6. any person obtaining a service that requires temporary removal of the face
                  covering for security surveillance, screening, or the need for specific access to
                  the face, such as while visiting a bank or while obtaining a personal care service
                  involving the face, but only to the extent necessary for the temporary removal;

                                                                                                Page 1 of 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 76 of 609



             7. any person while the person is in       a   swimming pool, lake,   or   similar   body   of
                  water;
             8. any person who is voting,  assisting a voter, serving as a poll watcher, or actively
                 administering an election, but wearing a face covering is strongly encouraged;
             9. any person who is actively providing or obtaining access to religious worship,
                 but wearing a face covering is strongly encouraged;
             10. any person while the person is giving a speech for a broadcast or to an audience;
             11. any person while temporary removal of the face covering is necessary for
                 communication by or with a person who is hearing impaired; or
             12. any person while alone, or in the presence of only members of the same
                 household or residence, in a separate room or single space not accessible to the
                 public, and not in an indoor common area
                Parents and Guardians of children under 10 shall be                     responsible for
             appropriately masking children when outside their residence.
       C.    All non-residents in nursing homes, retirement and long-term care facilities shall
             wear a fabric face covering as provided for in this Exhibit and set forth in Section

             3 ofthis Order (Face Covering Behaviors), except as otherwise required by an order
             issued by the Health Authority. In addition, residents in facilities with confirmed
             COVID-19 cases shall follow requirements of Exhibit A, except when doing so
             poses a greater mental or physical health, safety or security risk.
      d.     All COVID-19 Positive Individuals, Suspected Positives, those currently being
             tested, and untested individuals with cough, fever, sore throat, runny nose or
             congestion, chills, muscle or body aches, loss of smell, loss of taste, shortness of
             breath, difficulty breathing, vomiting, nausea, and/or diarrhea and household
             members of same category of individuals shall not leave their residence without             a
             mask or cloth face covering to prevent the spread to others.
      e.     All individuals working for a business shall wear a mask or cloth face covering
             whenever in public and whenever performing job duties in the presence of others.
      f.     Unless you already have your own personal used masks that cannot be donated,
             medical grade (N95) and surgical masks should be reserved and used only by
             medical professionals and first responders.

             Examples of how to make cloth face coverings can be found online
             including guidance from the CDC and guidance from Austin/ Travis County Health
             Authority.
      g.     The fabric face covering should:

             1.      fit snugly but   comfortably against the side of the face;
                                                                                             Page 2 of 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 77 of 609



             2.     be secured with ties     or ear    loops;
             3.     include multiple layers of fabric;
             4.     allow for breathing without restriction; and
             5.     be able to be laundered and machine dried without                 damage or change to
                   shape.
      h.     Employers shall require and allow employees to practice Face Covering
             Behaviors   as   set forth in Section 3   and this Exhibit C.
      i.     Even with the use of appropriate face coverings, individuals shall maintain six
             feet of social distancing whenever possible.

      j.     Individuals should avoid     touching their face and should wash their hands or use
             hand sanitizer.

      k.     For further information, individuals can           access   information at
             https://traviscountvtx.gov/news/2020/1945-novel-coronavirus-covid-19-
             information and www.AustinTexas.gov/COVID 19.




                                                                                               Page 3 of 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 78 of 609



                                              Exhibit D

                        CONSTRUCTION REQUIREMENTS
1. The person in charge of the overall site ("Site Manager") shall ensure the following is
implemented and maintained at the work site. For sites not large enough by virtue of physical size
or number of workers, or which do not have a
                                                general contractor, the responsibilities of a Site
Manager in this document are also conferred on each  subcontractor on a site.

    a.   Ensure workers practice the Social Distancing and Face Covering Behaviors as set forth in
         Sections 2 and 3 and Exhibits A and C ofthis Order during non-construction activities and,
         to the greatest extent possible, during construction activities, with careful attention paid to
         "choke points" and "high-risk areas" where workers are at greater risk to closely gather,
         such as hallways, hoists and elevators, and break areas;

         (1) Follow healthy work practices in Exhibit A ofthis Order;
         (2) Ensure all workers wear a fabric face covering consistent with Section 3 and Exhibit C
         of this Order;

         (3) For all construction sites within the City, except as noted, Site Manager shall:
            i.   Institute staggered shifts for sites with more than 10 active workers and post at these
            sites, in languages understood by all persons working there, a notice showing the sizes
            and types of shift crews working there, and directions on how the Site Manager is
            limiting crew sizes and rotating shifts.
            ii.   Every day before the commencement of work, for and understood by each
            worker, conduct a jobsite pre-screening ofthe general health of each worker, provide a
            briefing reiterating the COVID-19 safety requirements, and check for personal
            protective equipment.
            iii. Ensure that the site has at least one handwashing station with soap or hand sanitizer
            and one portable restroom stocked with hand soap and/or hand sanitizer with at least
            60% alcohol for every 15 workers, and the handwashing station and restroom(s) must
            be spaced six feet apart or more from each other.

            iv. Mandate handwashing of at least twenty seconds for workers       as   follows:

                  (a) Before workers begin work;
                  (b) After workers remove gloves;
                  (c) Before and after the use of high-touch items such as tools, electronic devices or
                      multi-user devices;
                  (d) Before and after any meal or restroom breaks; and
                  (e) After a worker's shift or work time ends.


                                                                                                 Page 1 of 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 79 of 609




               v.  Prohibit the use o f community water coolers and provide individual water bottles or
               instruct workers to bring their own.

               vi. Ensure that shared tools are disinfected between users, and that common areas
               (lunch and break areas, toolbox talk areas, large equipment, electronic devices etc.) and
               collective touch points (doorknobs, counters, keyboards, etc.) are cleaned and
               disinfected at least twice a day.

                vii. Post in  conspicuous place or places on a site where notices to employees are
                               a

                customarily posted, once such signage is made available by the City, a sign in English
                and Spanish providing the Social Distancing and Hygiene and Face Covering
                Behaviors as set forth in Sections 2 and 3 and Exhibits A and C of this Order, the
                Requirements and Recommendations for Employees in Exhibit A of this Order, and
                information for workers to submit complaints of any violations.

               viii. Post at least one Austin Public Health "Help Prevent Disease" sign at each
               entrance and on each portable restroom door (available for download and print at:
               http://www.austintexas.gov/sites/default/files/files/Health/General%20Hygiene%20F
               lyer%20Fina12-1-eng-051120.pdf).
               ix. Provide     single use disposable paper towels and no-touch trash receptacles.
               x.   Keep toilets clean, sanitary, and operational at all times and ensure proper disposal
               ofwaste from these facilities.

               xi. Designate a COVID-19 Safety Monitor who has the authority to enforce these rules
               and shall be on-site at all times. The contact information for the Safety Monitor must
               be made available to the City. The Safety Monitor may also be the Site Manager and
               shall advise the City ifthat is the case when providing their contact information.

   b. If   a  worker at a construction site is confirmed to have contracted COVID-19, the Site
        Manager shall immediately send the worker home, notify Austin Public Health, and follow
        all directions from Austin Public Health concerning that worker and workers that may have
        come in contact with the infected worker.


   c.   The Site Manager shall ensure that every worker who enters a jobsite has signed in and shall
        keep a list of and contact information for every worker that enters the jobsite every day for
        the purpose of identifying and notifying workers ifthey have shared a jobsite with someone
        who has been confirmed to have COVID-19.

   d. All Construction Industry employers are encouraged to observe the following employment
      practices for the health of the workers, the health of the community generally, and for the
      benefit of the overall economy of the City:




                                                                                               Page 2 of 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 80 of 609



         (1) Take no adverse action against a worker who declines to work at a construction site if
         the worker believes in good faith that the site presents an imminent health risk ofthe worker
         or   others due to COVID-19.

         (2) Take no adverse action against a worker who has been quarantined, or advised to self-
         quarantine, due to possible exposure to COVID-19.
         (3) Do    not contest   a   claim for unemployment benefits filed by a worker        temporarily
         furloughed   as   the result ofthe closure of a construction site due to COVID-19.

  e.   Continuing review of health conditions. The City will continue to monitor closely the health
       condition of the community and the statistical models for the likely spread of the COVID-19
       virus in the community on an ongoing basis. If this evidence indicates that the City's ability to
       provide adequate care for those with serious cases of COVID-19 is significantly compromised,
       additional emergency orders or guidance may be issued. All persons in the construction
       industry should be aware of this risk and are strongly encouraged to take all feasible steps to
       eliminate person-to-person contact at construction sites, and to practice the City's Social
       Distancing and Hygiene and Face Covering Behaviors at all times.




                                                                                               Page 3 of 3
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                     Pg 81 of 609


                                               Exhibit E
Phased-in Approach to On-Campus Instruction Based
               on Risk-Based Stages

Each school must follow this phased-in approach unless followingthis approach will result in a
loss of funding from the Texas Education Agency (TEA). The percentages described below also
apply to school gatherings and sports activities. A school can determine the stage by checking
http://www.austintexas.gov/page/covid-19-risk-based-guidelines.

          COVID-19: Risk-Based Stages for Phased-in                                Learning
                            CDC Level of Community                On-campus
                                 Transmission                     Population

            Stage                   No to
                                     minimal
                                                                  Up to 100%
                                                              on-campus learning
                1                   transmission

            Stage               Minimal to                        Up to 75%
                                    moderate                  on-campus learning
                2                   transmission      -
                                                           &...../.#--./4-
                                                    liIA                       I.,6.iu.,-?




            Stage               Substantial, controlled
                                     transmission
                                                                  Up to 50%
                                                              on-campus learning
                3
            Stage           Substantial,     -?-?W                Up to 25%
                                     uncontrolled             on-campus learning
                4                    transmission
                          99?
                      r
            Stage           Widespread uncontrolled
                          transmission threatening our       100% virtual learning
                5            healthcare infrastructure
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 82 of 609




                         EXHIBIT C
     20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                        Pg 83 of 609

Maryann Norwood

From:                            Adler, Steve <Steve.Adler@austintexas.gov>
Sent:                            Wednesday, August 26, 2020 6:41 PM
To:                              Maryann Norwood
Cc:                              Varghese, Lesley; Shack, Barbara; Clark, Janine
Subject:                         Re: Urgent Clarification Regarding Foreclosure Sales in Austin, Texas



Ms. Norwood:

This email is to confirm that I have neither approved nor authorized any outdoor gatherings in Austin, Texas, in
excess of 10 persons, except as specifically allowed by the Governor. This restriction on such gatherings,
which does not specify or call out call out particular types of gathering, are found in Order No 20200815-019
issued by the Mayor of the City of Austin and remain in effect through December 15, 2020.

Steve Adler
Mayor of the City of Austin



       From: Maryann Norwood
       Sent: Wednesday, August 19, 2020 6:13 PM
       To: lesley.varghese@austintexas.gov; steve.adler@austintexas.gov
       Cc: Barbara.shack@austintexas.gov
       Subject: Urgent Clarification Regarding Foreclosure Sales in Austin, Texas


       Mayor Adler and Ms. Varghese:
           This letter is in follow-up to my contact with your offices yesterday through the City of Austin
       website. I am writing to request clarification from your office that foreclosure sales may not be
       held in Austin, Texas without your express approval so long as governmental orders remain in
       place prohibiting outdoor gatherings in excess of 10 persons.
           There are currently three orders that restrict such gatherings:
           1. Executive Order GA-28 (as amended) (Addendum A) issued by Governor Abbot
               provides that outdoor gatherings in excess of 10 people are prohibitedunless the mayor of
               the city in which the gathering is held . . . approves of the gathering.
                   a. Executive Order GA-28’s application to foreclosure sales was specifically
                       addressed in an informal guidance letter issued by the Attorney General’s office
                       (Addendum B), as further detailed below, in which the Attorney General’s office
                       confirmed that foreclosure sales may not satisfy the public requirement without
                       express approval from the city mayor to hold the sale gathering.

           2. Order No 202-16 by the County Judge of Travis County (Addendum C), after reciting
               the restrictions in place on outdoor gatherings under GA-28, provides “any gatherings
               that exceed 10 people are hereby PROHIBITED, except as permitted by current
               Governor’s Proclamations and Orders.”



                                                           1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                            Pg 84 of 609
    3. Order No 20200815-019 issued by the Mayor of the City of Austin (Addendum D) , after
       reciting the restrictions in place on outdoor gatherings under GA-28, provides in relevant
       part that through December 15, 2020 “Further, pursuant to the Governor’s Order, and the
       advice of the local Health Authority, gatherings or presence at any outdoor area, event, or
       establishment of more than 10 persons are PROHIBITED except at provided in this
       Section.”

     As you know, Texas is generally considered to be the most lender-friendly state, as non-judicial
 foreclosures can be completed in as short as 21 days. The protection for owners against such
 lender-friendly and expeditious foreclosure is the assurance that foreclosures will only be
 conducted when there is strict compliance with Texas Property Code Section 51.002.
 Governor Abbott’s Executive Order 28 which prohibits gatherings of more than 10 persons is in
 direct contradiction with the requirement for a “public sale” under Texas Property Code Section
 51.002(a) (“a sale of real property under a power of sale conferred by a deed of trust or other
 contract lien must be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday
 of a month.”
         This impact of GA-28 on the right to hold foreclosure sales in satisfaction of the public
 sale requirement was specifically discussed and addressed in by the Attorney General of the State
 of Texas in a letter to Senator Bryan Hughes on August 1, 2020 (“AG Guidance Letter”). The AG
 Guidance Letter provides in relevant part:
        With this background in mind, we address your question concerning attendance
        limitations. Governor Abbott ordered in Executive Order GA-28 that “every business in
        Texas shall operate at no more than 50 percent of the total listed occupancy of the
        establishment.” This general limitation, however, is subject to several exceptions. One
        such exception is found in paragraph five of the order, which limits outdoor gatherings to
        10 persons or fewer without approval by the mayor or, in the case of unincorporated
        territory, the county judge in whose jurisdiction the gathering occurs. Accordingly, to the
        extent a foreclosure sale occurs outdoors, attendance at the sale is limited to 10 persons
        or fewer unless greater attendance is approved by the relevant mayor or county judge.
        ...
        If a foreclosure sale is subject to, and not exempted from, the 10-person attendance
        limit imposed in Executive Order GA-28, it should not proceed if one or more willing
        bidders are unable to participate because of the attendance limit. “[A] sale of
        real property under a power of sale conferred by a deed of trust or other contract lien
        must be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday of
        a month.” The purpose of the public sale requirement is to “secure the attendance of
        purchasers and obtain a fair price for the property.” Strict compliance with the
        Property Code is required for a trustee to properly make a foreclosure sale. If
        an attendance limit precludes the conduct of a public sale for the purpose of
        securingsufficient bidders to obtain a fair price, the propriety of a foreclosure auction
        may be called into question. Accordingly, to the extent attendance at a foreclosure sale
        is limited to ten or fewer persons, and that limit precludes the attendance of one or
        more willing bidders who otherwise would have appeared in person, the sale should not
        go forward as it likely would not comport with the Property Code requirement that the
        sale be a “public sale.”
        (internal citations omitted)

                                                  2
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                            Pg 85 of 609
          In light of the standing orders above, and given that you have not approved outdoor
 gatherings in excess of 10 people in Austin, Texas, foreclosure sales held in Austin, Texas cannot
 satisfy the public sale requirement as outlined above.
         Nevertheless, there are at least 35 properties listed for foreclosure in Austin, Texas for
 September 1, 2020, which indicates that lenders are attempting to go forward with the foreclosure
 sales despite the restrictions. Attached Addendum E is a listing of those noticed sales as found on
 the Travis County real property records website.
         In light of the foregoing, we write to request that you formally clarify, by way of order,
 that foreclosure sales may not occur in Austin, Texas without your express approval. This
 clarification is necessary to protect citizens and constituents in the Austin community and time is
 of the essence.


 Respectfully,


 <image001.jpg>
 Maryann Norwood | Corporate Counsel
 World Class
 814 Lavaca Street | Austin, TX 78701
 T 512.420.4144 | F 512.597.0612 | M 512.962.3528
 mnorwood@world-class.com | www.world-class.com

 The information contained in this e-mail is strictly confidential and for the intended use of the addressee only and may also be
 privileged or otherwise protected by other legal rules. Any disclosure, use or copying of the information by anyone other than the
 intended recipient is prohibited. If you have received this message in error, please notify the sender immediately by return e-mail
 and delete this message from your system. E-mail transmission cannot be guaranteed to be secure or error-free as information
 could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender does not accept liability
 for any errors or omissions in the contents of this message or for any damage sustained as a result of software viruses and advise
 that you carry out your own virus checks before opening any attachment. This email contains the views of the author and should
 not be interpreted as the views of World Class Holding Company, LLC or its affiliates.
 CAUTION: This email was received at the City of Austin, from an EXTERNAL source. Please use caution when
 clicking links or opening attachments. If you believe this to be a malicious and/or phishing email, please forward this
 email to cybersecurity@austintexas.gov.
 <Letter to the Honorable Mayor Adler.pdf><Addenda A through E.pdf>




                                                                  3
         20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                            Pg 86 of 609



                                            CAUSE NO. _____________

            WC TEAKWOOD PLAZA, LLC and                           §     IN THE DISTRICT COURT OF
            AFFILIATED COMMERCIAL SERVICES,                      §
            INC.                                                 §     TRAVIS COUNTY, TEXAS
                     Plaintiffs,                                 §
                                                                 §
               v.                                                §     _______ JUDICIAL DISTRICT
                                                                 §
                                                                 §
            8209 BURNET, LP, AND                                 §
            BANCORPSOUTH BANK                                    §
                     Defendant.

                                     TEMPORARY RESTRAINING ORDER


           This Court, having heard and considered WC Teakwood Plaza, LLC, Texas a limited liability

           corporation, (“Borrower”) and Affiliated Commercial Services, Inc., a Texas Corporation

           (“Bidder”, together with Borrower, the “Plaintiffs”) Petition for a Temporary Restraining Order,

           and all evidence and arguments of counsel with notice to 8209 Burnet, LP, a foreign entity not

           authorized to do business in Texas, and BancorpSouth Bank, a Mississippi banking corporation,

           it appears to the Court that immediate and irreparable injury, loss, or damage will result to WC

           Teakwood Plaza, LLC unless a Temporary Restraining Order is issued to restrain 8209 Burnet,

           LP, from such Lender from attempting to proceed with a non judicial foreclosure sale on

           September 1, 2020, on the steps of the Travis County Courthouse located at 1000 Guadalupe

           Street, Austin, Texas, as doing so would be in violation of Borrower’s statutory right to a public

           sale under the Texas Property Code and would deny Bidder’s and other interested parties from

           attending the sale casing irreparable damage to both due to the unique nature of real estate,

           Bidder’s only claim hereunder




TEMPORARY RESTRAINING ORDER
         20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                            Pg 87 of 609




           ORDERED that this Temporary Restraining Order will be operative until the ______ day of

           September, 2020, and pending the hearing ordered below. It is further ORDERED that 8209

           Burnet, LP,        and BancorpSouth Bank or any of its officers, agents, servants, employees,

           attorneys, representatives, or any persons in active concert or participation with them who

           receive actual notice of this Order are hereby restrained from taking any action in exercising the

           power of foreclosure, including but not limited to posting or foreclosing on the property

           described as follows:

           EXHIBIT A Legal Description




                    Plaintiff shall file with the Clerk a bond executed by Plaintiff in the sum of

           ________________, payable to the Travis County District Clerk to be deposited into the

           Registry of the Court, approved and conditioned as the law requires. It is, further,

                    ORDERED that WC Teakwood Plaza, LLC,’s Petition for a Temporary Injunction, as

           contained in its verified Original Petition, will be heard before the Captioned Court on the

           ________ day of __________, 2020, at _____ _____.m.

                    SIGNED this ____ day of _________________, 2020.



                                                                _______________________________
                                                                JUDGE PRESIDING




TEMPORARY RESTRAINING ORDER
                                                            2
         20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                            Pg 88 of 609




           APPROVED AS TO FORM AND SUBSTANCE:



           ___________________________________
           Manfred Sternberg
           SBN: 19175775
           1700 Post Oak Blvd. Suite 600
           Houston, TX 77056
           Telephone: (713) 622-4300
           Facsimile: (713) 622-9899
           Email: manfred@msternberg.com

           COUNSEL FOR PLAINTIFF




TEMPORARY RESTRAINING ORDER
                                                  3
                      EXHIBIT A
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 89 of 609
                  TEAKWOOD PLAZA

3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, BEING ALL OF LOT
2 AND A PORTION OF LOT 1, ALLANDALE NORTH SECTION FIVE, A SUBDMSION OF RECORD IN
VOLUME 18, PAGE 11 OF THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS; SAID 3.395 ACRES BEING
MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING, AT A 1/2 INCH IRON ROD FOUND IN THE EASTERLY LINE OF BURNET ROA D (140' R.O.W.),
BEING THE SOUTHWESTERLY CORNER OF LOT 1, JACKSON TERRACE NO. 2 AMENDED, A SUBDIVISION
OF RECORD IN VOLUME 41, PAGE 13 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF
SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHWESTERLY CORNER HEREOF;

THENCE, S 60 ° 26' 00" E, ALONG THE SOUTHERLY LINES OF SAID LOT 1, JACKSON TERRACE NO. 2
AMENDED AND LOT 4 OF SAID JACKSON TERRACE NO, 2 AMENDED, BEING THE NORTHERLY LINE OF
SAID LOT 2, ALLANDAL E NORTH SECTION FIVE, FOR THE NORTHERLY LINE HEREOF, PASSING AT A
DISTANCE OF 164.74 FEET A 1/2 INCH IRON ROD FOUND AT THE COMMON SOUTHERLY CORNER OF SAID
LOT 1, JACKSON TERRACE NO, 2 AMENDED AND SAID LOT 4, JACKSON TERRACE NO. 2 AMENDED AND
CONTINUING FOR A TOTAL DISTANCE OF 259.66 FEET TO A 1/2 INCH IRON PIPE FOUND AT THE
SOUTHEASTERLY CORNER OF SAID LOT 4, JACKSON TERRACE NO. 2 AMENDED, BEING THE
SOUTHWESTERLY CORNER OF LOT 1, BLOCK "H" LANIER TERRACE SECTION 4, A SUBDMSION OF
RECORD IN VOLUME 18, PAGE 65 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF LOT
8, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDMSION OF RECORD IN VOLUME 17, PAGE
20 OF SAID PLAT RECORDS AND ALSO BEING THE NORTHEASTER LY CORNER OF SAID LOT 2,
ALLANDALE NORTH SECTION FIVE, FOR THE NORTHEASTERLY CORNER HEREOF;

THENCE, S 13 ° 52' 00" W, ALONG THE WESTERLY LINES OF LOTS 2, 3, 6, 7 AND 8, BLOCK "P" OF SAID
ALLANDALE NORTH SECTION THREE AND ALONG THE WESTERLY LINES OF LOT 4AAND LOT SA,
RESUBDMSION OF LOTS 4 AND 5, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDMSION OF
RECORD IN VOLUME 25, PAGE 42 OF SAID PLAT RECORDS AND ALSO BEING ALONG THE WESTERLY
LINE OF LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO, A SUBDMSION OF RECORD IN VOLUME
15, PAGE 91 OF SAID PLAT RECORDS, BEING THE EASTERLY LINE OF SAID LOT 2, ALLANDALE NORTH
SECTION FIVE, FOR THE EASTERLY LINE HEREOF, A DISTANCE OF 598.75 FEET TO A 1/2 INCH IRON ROD
WITH CAP FOUND IN THE NORTHERLY LINE OF TEAil'.WOOD DRIVE (64' R.O.W.), BEING THE
SOUTHWESTERLY CORNER OF SAID LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO AND THE
SOUTHEASTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE
SOUTHEASTERLY CORNER HEREOF;

THENCE, N 76 ° 08' 00" W, ALONG THE NORTHERLY LINE OF TEAKWOOD DRIVE, BEING THE SOUTHERLY
LINE OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE SOUTHERLY LINE HEREOF, A
DISTANCE OF 249.97 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND IN THE SOUTHERLY LINE OF
BURNET ROAD, BEING THE SOUTHWESTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION
FIVE, FOR THE SOUTHWESTERLY CORNER HEREOF;

THENCE, N 13° 52' 00" E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
WESTERLY LINE OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE
WESTERLY LINE HEREOF, A DISTANCE OF 548.24 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND AT
THE SOUTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE, FORAN ANGLE
POINT HEREOF, FROM WHICH A 1/2 INCH IRON ROD FOUND BEARS N 68' 03' 42" E, A DISTANCE OF 0.71
FEET;




                                             EXHIBIT ·A
                                          PAGLl_OF.dJAGES
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 90 of 609




   THENCE, LEAVING THE EASTERLY LINE OF BURNET ROAD, OVER AND ACROSS SAID LOT 1,
   ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE HEREOF, THE
   FOLLOWING TWO (2) COURSES AND DISTANCES:

         1) S 76' 08' 00" E, A DISTANCE OF 129.40 FEET TO AP.K. NAIL WITH SHINER FOUND FORAN ANGLE
         POINT HEREOF;

         2) N 13' 52' 00" E, A DISTANCE OF 63.63 FEET TO A 112INCH IRON ROD WITH CAP FOU!\'D IN THE
         COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE AND SAID LOT 2,
         ALLANDALE NORTH SECTION FIVE, FORAN ANGLE POINT HEREOF, FROM V.'HICH A CUT "X"
         FOUND IN CONCRETE BEARS N 66' 34' 39" E, A DISTANCE OF 1.02 FEET;

   THENCE, N 60' 26' 00" W, ALONG THE COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION
   FIVE AND SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE
   HEREOF, A DISTANCE OF 134.41 FEET TO A 1/2INCH IRON ROD WITH CAP FOUND IN THE EASTERLY
   LINE OF BURNET ROAD, BEING THE NORTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH
   SECTION FIVE, FORAN ANGLE POINT HEREOF;

   THENCE, N 13' 52' 00" E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
   WESTERLY LINE OF SAID. LOT 2, ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE
   WESTERLY LINE HEREOF, A DISTANCE OF 20.77 FEET TO THE POINT OF BEGINNING, CONTAINING AN
   AREA OF 3.395 ACRES (147,865 SQ. FT.) OF LAl\'D, MORE OR LESS.
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 91 of 609




                                   TAB 2
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 92 of 609




                                                                            e
                                                                         ic
                                                                      Pr
                                                                  L.
                                                                a
                                                             lv
                                                         Ve
                                                      k
                                                   er
                                                Cl
                                             ct
                                         tri
                                       is
                                   .D
                               Co
                           is
                        av
                     Tr
                 y
              op
         lc
       ia
    fic
  of
Un
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 93 of 609




                                                                            e
                                                                         ic
                                                                      Pr
                                                                  L.
                                                                a
                                                             lv
                                                         Ve
                                                      k
                                                   er
                                                Cl
                                             ct
                                         tri
                                       is
                                   .D
                               Co
                           is
                        av
                     Tr
                 y
              op
         lc
       ia
    fic
  of
Un
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 94 of 609




                                                                            e
                                                                         ic
                                                                      Pr
                                                                  L.
                                                                a
                                                             lv
                                                         Ve
                                                      k
                                                   er
                                                Cl
                                             ct
                                         tri
                                       is
                                   .D
                               Co
                           is
                        av
                     Tr
                 y
              op
         lc
       ia
    fic
  of
Un
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 95 of 609




                                                                            e
                                                                         ic
                                                                      Pr
                                                                  L.
                                                                a
                                                             lv
                                                         Ve
                                                      k
                                                   er
                                                Cl
                                             ct
                                         tri
                                       is
                                   .D
                               Co
                           is
                        av
                     Tr
                 y
              op
         lc
       ia
    fic
  of
Un
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 96 of 609




                                                                            e
                                                                         ic
                                                                      Pr
                                                                  L.
                                                                a
                                                             lv
                                                         Ve
                                                      k
                                                   er
                                                Cl
                                             ct
                                         tri
                                       is
                                   .D
                               Co
                           is
                        av
                     Tr
                 y
              op
         lc
       ia
    fic
  of
Un
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 97 of 609




                                   TAB 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 98 of 609                    9/1/2020 2:06 PM
                                                                                                   Velva L. Price
                                                                                                  District Clerk
                                                                                                  Travis County
                                 CAUSE NO. D-1-GN-20-004508                                    D-1-GN-20-004508
                                                                                                   Norma Ybarra

  WC TEAKWOOD PLAZA, LLC and        §                             IN THE DISTRICT COURT OF
  AFFILIATED COMMERCIAL SERVICES,   §
  INC.                              §
        Plaintiffs,                 §
                                    §
  v.                                §                                 TRAVIS COUNTY, TEXAS
                                    §
  8209 BURNET, LP, and BANCORPSOUTH §
  BANK                              §
        Defendants.                 §                                261st JUDICIAL DISTRICT

                                     NOTICE OF HEARING

        Please be advised that Plaintiffs’ Application for Temporary Injunction has been set for

 hearing on Thursday, September 10, 2020 at 9:00 a.m. Central Time on the Central Docket of

 Travis County, Texas in accordance with the Court’s August 31, 2020 Temporary Restraining

 Order entered in this case. Per the Third Amended Emergency Order Regarding COVID-19, the

 hearing will take place via Zoom. Announcements will be taken until Wednesday, September 2,

 2020 at 5:00 p.m. The total time needed for the entire hearing for all participants is 3 hours.

                                               Respectfully submitted,

                                               BRACEWELL LLP


                                               By: /s/ W. Stephen Benesh
                                                  W. Stephen Benesh
                                                  State Bar No. 02132050
                                                  Email: steve.benesh@bracewell.com
                                                  111 Congress Avenue, Suite 2300
                                                  Austin, Texas 78701
                                                  713-223-2300 (Telephone)
                                                  713-221-1212 (Facsimile)

                                                   Christopher L. Dodson
                                                   State Bar No. 24050519
                                                   Email: chris.dodson@bracewell.com
                                                   Jaclyn Carr
                                                   State Bar No. 24093776
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 99 of 609



                                                 Email: jaclyn.carr@bracewell.com
                                                 Robert P. Grattan
                                                 State Bar No. 24116452
                                                 Email: bob.grattan@bracewell.com
                                                 711 Louisiana, Suite 2300
                                                 Houston, Texas 77002
                                                 713-223-2300 (Telephone)
                                                 800-404-3970 (Facsimile)

                                                 ATTORNEYS FOR DEFENDANT
                                                 8209 BURNET, LP




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been forwarded
 to all counsel of record pursuant to the Texas Rules of Civil Procedure on September 1, 2020 as
 follows:

 Manfred Sternberg
 1700 Post Oak Blvd., Suite 600
 Houston, Texas 77056
 Counsel for Plaintiffs

                                              /s/ Christopher L. Dodson
                                              Christopher L. Dodson




 #6227529




                                                 2
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                    Pg 100 of 609
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Diana Alday on behalf of W Benesh
Bar No. 2132050
diana.alday@bracewell.com
Envelope ID: 45878942
Status as of 9/3/2020 3:56 PM CST

Associated Case Party: WC Teakwood Plaza, LLC

Name                 BarNumber   Email                      TimestampSubmitted     Status

Manfred Sternberg                manfred@msternberg.com     9/1/2020 2:06:19 PM    SENT



Case Contacts

Name                    BarNumber   Email                          TimestampSubmitted       Status

Mark Riley                          Riley@Riley-CPA-Law.com        9/1/2020 2:06:19 PM      SENT

Michael J.Durrschmidt               mdurrschmidt@hirschwest.com 9/1/2020 2:06:19 PM         SENT

Christopher Dodson                  chris.dodson@bracewell.como    9/1/2020 2:06:19 PM      ERROR



Associated Case Party: 8209 Burnet, LP

Name                    BarNumber   Email                         TimestampSubmitted      Status

W. Stephen Benesh                   steve.benesh@bracewell.com 9/1/2020 2:06:19 PM        SENT

Jaclyn Carr                         jaclyn.carr@bracewell.com     9/1/2020 2:06:19 PM     SENT

Christopher L.Dodson                chris.dodson@bracewell.com    9/1/2020 2:06:19 PM     SENT

Robert P.Grattan                    bob.grattan@bracewell.com     9/1/2020 2:06:19 PM     SENT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 101 of 609




                                   TAB 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 102 of 609                    9/3/2020 3:29 PM
                                                                                                   Velva L. Price
                                                                                                  District Clerk
                                                                                                  Travis County
                                      CAUSE NO. D-1-GN-20-004508                               D-1-GN-20-004508
                                                                                               Alexus Rodriguez




                                                                                              e
                                                                                           ic
 WC TEAKWOOD PLAZA, LLC, and                         §               IN THE DISTRICT COURT OF




                                                                                       Pr
 AFFILIATED COMMERCIAL SERVICES,                     §
 INC.                                                §
                                                     §                  TRAVIS COUNTY, TEXAS




                                                                                   L.
            Plaintiffs,
                                                     §
 v.                                                  §




                                                                                a
                                                     §




                                                                             lv
 8209 BURNET, LP, and,                               §




                                                                        Ve
 BANCORPSOUTH BANK                                   §
                                                     §
                                                     §




                                                                     k
                                                     §              261ST JUDICIAL        DISTRICT




                                                                  er
                      Defendants.




                                                              Cl
  BANCORPSOUTH BANK’S MOTION TO DISMISS BASELESS CAUSE OF ACTION


                                                          ct
            COMES NOW, BancorpSouth Bank (“Bancorp”), and asks the Court to dismiss WC
                                                      tri
 Teakwood Plaza, LLC’s (“Teakwood”) and Affiliated Commercial Services, Inc.’s (“ACS”)
                                                   is

 (Teakwood and ACS are collectively the “Plaintiffs”) causes of action that have no basis in law
                                               .D



 or fact.
                                          Co




                                            INTRODUCTION
                                      is




            1.        Teakwood and ACS sued Bancorp and 8209 Burnet L.P. (“Burnet”) for Breach of
                                    av




 Contract, Fraud, and Declaratory Judgment and seeking a Temporary Restraining Order and a
                               Tr




 Temporary and Permanent Injunction.
                           y




            2.        Bancorp did not breach the contract with Teakwood and was solely exercising its
                        op




 right under the loan documents to sell the promissory note, no fraudulent misrepresentations were
           lc




 made by Bancorp.
         ia
      fic




            3.        ACS has been identified by the Plaintiffs’ counsel as a potential bidder at a
  of




 foreclosure sale. The Petition contains no cause of action by ACS against Bancorp.
Un




 20170804.20190907/3805115.1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 103 of 609



                                             BACKGROUND




                                                                                              e
           4.         Teakwood entered into numerous loan documents with First State Central Bank,




                                                                                           ic
                                                                                       Pr
 which merged with Bancorp on or about January 15, 2018, and Bancorp became successor by

 merger to such loan documents. The loan documents include but are not limited to: (1) that certain




                                                                                   L.
 promissory note dated April 26, 2017 in the original principal amount of $7,600,000.00, paid to




                                                                                a
                                                                             lv
 the order of First State Bank Central Texas (the “Note”); (2) that certain Deed of Trust on 3.395




                                                                        Ve
 acres of land situated in the City of Austin, Travis County, Texas being all of Lot 2 and portion of




                                                                     k
 Lot 1, Allandale North Section Five, a subdivision in Travis County, Texas (the “Property”),




                                                                  er
                                                              Cl
 dated April 26, 2017, executed by Teakwood, and recorded in the Official Public Records of Travis


                                                          ct
 County, Texas under Document No. 2017066579 (the “Deed of Trust”); and (3) that certain loan
                                                      tri
 agreement between Teakwood and First State Bank Central Texas, dated April 26, 2017 (the
                                                   is

 “Loan Agreement” and collectively with the Note, Deed of Trust, and any other documents
                                               .D



 executed by Teakwood, or any other party in connection with the loan, the “Loan Documents”).
                                          Co




 A true and correct copy of the Loan Agreement is attached hereto as Exhibit A.
                                      is




           5.         Among other defaults, Teakwood failed to make payments due under the Note and
                                  av




 the Note became delinquent. By letter dated July 2, 2020, Bancorp demanded payment of past due
                               Tr




 amounts due and owing on the Note by July 12, 2020. See Exhibit B, Affidavit of Brian A.
                           y




 Buescher and Exhibit 1 attached thereto. No payments were received and on July 23, 2020 Bancorp
                        op




 accelerated the total unpaid principal balance, interest, fees and expenses, and attorney’s fees due
           lc




 and owing on the Note and demanded prompt payment thereof. See Buescher Affidavit and Exhibit
         ia
      fic




 2 attached thereto. Teakwood did not make any payment to Bancorp.
  of




           6.         The Loan Agreement expressly provides that Bancorp may freely assign its rights
Un




 and obligations. The last sentence of Section 8.05 of the Loan Agreement states:




 20170804.20190907/3805115.1                         2
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 104 of 609



           Lender, however, may freely assign, whether by assignment, participation or
           otherwise, its rights and obligations hereunder, and is hereby authorized to




                                                                                            e
           disclose such to any such assignee or participant (or proposed assignee or




                                                                                         ic
           participant) any financial or other information in its knowledge or possession




                                                                                     Pr
           regarding any Loan Party or relating to the Indebtedness.

 In addition, Section 8.07 of the Loan Agreement states:




                                                                                 L.
           Lender may freely assign, whether by sale or transfer, all or any portion of its




                                                                               a
           rights in and to all or a portion of the Indebtedness including the Note to any




                                                                            lv
           third party or any Loan Party, including, but not limited to, a sale, transfer or




                                                                      Ve
           assignment to any Guarantor, Grantor or other obligor on the Indebtedness.

 Both Sections expressly grant Bancorp the right to freely sell the Note.




                                                                   k
                                                               er
           7.         On or about August 11, 2020, Bancorp provided notice to Teakwood that the




                                                            Cl
 Property had been posted for foreclosure sale on September 1, 2020. See Buescher Affidavit and

 Exhibit 3 attached thereto.                            ct
                                                    tri
           8.         On Friday, August 21, 2020, Teakwood sent, via an email, a letter to the
                                                 is
                                             .D


 undersigned counsel for Bancorp. This letter detailed Teakwood’s rationale for why a non-judicial
                                         Co




 foreclosure could not proceed on September 1, 2020. This letter demanded a response by 5:00 pm

 on Friday, August 21, 2020. The undersigned counsel for Bancorp replied that he would need to
                                     is
                                 av




 discuss Teakwood’s request with his clients and would not be able to respond to the letter by 5:00
                               Tr




 pm on August 21, 2020 and requested an extension of Teakwood’s arbitrary deadline to 5:00 pm,

 Monday, August 24, 2020.
                           y
                        op




           9.         On August 24, 2020, the undersigned counsel for Bancorp provided notice to
           lc




 Teakwood that the lien, Note, and Loan Documents had been sold and Bancorp no longer had any
         ia




 involvement in the scheduled non-judicial foreclosure of the Property.
      fic
  of
Un




 20170804.20190907/3805115.1                       3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 105 of 609



                                     ARGUMENT & AUTHORITIES




                                                                                                 e
           10.        Bancorp files this motion to dismiss Teakwood’s causes of action under the




                                                                                              ic
                                                                                          Pr
 authority of Texas Rule of Civil Procedure 91a. Tex. R. Civ. P. 91a.1, 91a.2. Under Rule 91a, the

 Court can dismiss a cause of action that has no basis in law or fact. Tex. R. Civ. P. 91a.1.




                                                                                     L.
                                                                                  a
 A. Breach of Contract




                                                                               lv
           11.        The Court should dismiss Teakwood’s breach of contract case of action because it




                                                                          Ve
 has no basis in law. Tex. R. Civ. P. 91a.1, 91a.2. A cause of action has no basis in law if the




                                                                       k
 allegations, taken as true, together with inference reasonably drawn from them, do not entitle the




                                                                    er
                                                                Cl
 plaintiff to the relief sought. Tex. R. Civ. P. 91a.1; see In re Essex Ins. Co., 450 S.W.3d 524, 527-


                                                           ct
 28 (Tex. 2014). Teakwood’s cause of action for breach of contract has no basis in law because the
                                                        tri
 contract was breached by Teakwood by their failure to pay amounts due and owing thereunder.
                                                    is

 Furthermore, the Loan Agreement specifically provided that Bancorp may freely sell the Note;
                                                .D



 therefore, the sale of the Note to Burnet could not be considered a breach of contract. Finally,
                                           Co




 Bancorp owes no fiduciary duty to Teakwood and was free to sell the Note without notice to
                                      is




 Teakwood.
                                  av




           12.        As stated above Teakwood failed to make payments due and owing under the Loan
                               Tr




 Documents. Their breach of the Loan Documents led to Bancorp demanding payment of past due
                           y




 amounts, accelerating payment of the entire unpaid principal balance, interest, fees and expenses,
                        op




 and attorney fees, and the posting the Property for foreclosure.
           lc




           13.        In conjunction with exercising its remedies to seek foreclosure of the lien on the
         ia
      fic




 Property pursuant to the Loan Documents, Bancorp also negotiated the sale of the Note to Burnet.
  of




 The express wording of the Loan Agreement authorizes Bancorp to the sell the Note; therefore,
Un




 there was no breach of contract when the Note was sold by Bancorp to Burnet.




 20170804.20190907/3805115.1                          4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 106 of 609



           14.        The sale was in compliance with Bancorp’s rights under the Loan Documents,




                                                                                                   e
 namely to seek payment on past due and owing amounts and when those amounts were not paid




                                                                                                ic
                                                                                            Pr
 to accelerate the indebtedness, and foreclose on the Property or sell the Note.

           15.        Bancorp owed no fiduciary obligations to Teakwood. As Texas courts have held,




                                                                                        L.
 the lender/borrower relationship is not a fiduciary relationship. 1001 McKinney Ltd. v. Credit




                                                                                    a
                                                                                 lv
 Suisse First Boston Mortgage Capital, 192 S.W.3d 20, 36 (Tex. App. – Houston [14th Dist.] 2005,




                                                                            Ve
 pet. denied); Manufacturers Hanover Trust Co. v. Kingston Inv. Corp., 819 S.W.2d 607, 610 (Tex.




                                                                         k
 App. – Houston [1st Dist.] 1991, no writ). Since there is no fiduciary relationship between Bancorp




                                                                     er
                                                                 Cl
 (the lender) and Teakwood (the borrower), Bancorp owed no duty to Teakwood.


                                                             ct
 B. Fraud and Declaratory Judgment                       tri
           16.        The Court should dismiss Plaintiffs’ fraud and declaratory judgment causes of
                                                      is

 action because they have no basis in fact. Tex. R. Civ. P. 91a.1, 91a.2. A cause of action has no
                                                 .D



 basis in fact in no reasonable person could believe the facts pleaded. Tex. R. Civ. P. 91a.1.
                                           Co




 Plaintiffs’ causes of action for fraud and declaratory judgment lack factual support that there was
                                       is




 fraud, misrepresentations, or a conspiracy between Bancorp and Burnet. Bancorp and Burnet
                                   av




 entered into an arms-length, good faith transaction and acted in conformity with the Loan
                               Tr




 Documents.
                           y




           17.        There is no allegation of any statement by Bancorp to ACS. Further, requesting a
                        op




 one-day extension of Teakwood’s arbitrary deadline is justifiable and Teakwood did not alter its
           lc




 condition or in any way rely on anything in granting the one day extension.
         ia
      fic




           18.        Plaintiffs, in their Petition, make reference to a “conspiracy to convert” Teakwood’s
  of




 property. Plaintiffs Original Petition and Application for Temporary Restraining Order,
Un




 Temporary and Permanent Injunction ¶ 17b. While the cause of action of conspiracy is not pled




 20170804.20190907/3805115.1                            5
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 107 of 609



 by the Plaintiffs, the existence of a conspiracy requires the commission of an unlawful act




                                                                                                  e
 committed by one or more of the members of the conspiracy. Agar Corp., Inc. v. Electro Circuits




                                                                                               ic
                                                                                           Pr
 Int'l, LLC, 580 S.W.3d 136, 141 (Tex. 2019), reh'g denied (Sept. 6, 2019). In this case Bancorp

 was contractually authorized by the Loan Agreement to sell the Note. The subsequent sale of the




                                                                                      L.
 Note is not actionable as a conspiracy as it was authorized by the Loan Agreement.




                                                                                   a
                                                                                lv
           19.        Furthermore, Bancorp did not make any fraudulent misrepresentations to




                                                                           Ve
 Teakwood regarding the foreclosure on the Property. In paragraph 18, of the Petition Teakwood




                                                                        k
 alleges that Bancorp made misrepresentations to Teakwood about the scheduled foreclosure.




                                                                    er
                                                                Cl
 Teakwood’s Original Petition and Application for Temporary Restraining Order, Temporary and


                                                            ct
 Permanent Injunction ¶ 18. The only facts that could presumably support this allegation are found
                                                        tri
 in paragraphs 3 and 4 of the Petition. See id.at ¶¶ 3–4. However, there was no misrepresentation
                                                     is

 by Bancorp. Teakwood contacted Bancorp at 12:14 pm detailing their rationale for why the
                                                .D



 foreclosure could not proceed and demanded an answer by that same day (a Friday) by 5:00 pm.
                                           Co




 Teakwood was granted a Temporary Restraining Order by the Court on August 31, 2020 and
                                       is




 Teakwood suffered no harm as the foreclosure did not occur.
                                  av




           20.        In Texas, a declaratory judgment action requires there be a justiciable controversy
                               Tr




 between the parties. See Tex. Const. art. V, § 8; see also Sub-Surface Const. Co. v. Bryant-
                           y




 Curington, Inc., 533 S.W.2d 452, 456 (Tex. Civ. App.—Austin 1976, writ ref'd n.r.e.). Plaintiff’s
                        op




 cause of action for a declaratory judgment fails because there is not a justiciable controversy
           lc




 between Bancorp and Teakwood or ACS. Bancorp sold the lien, Note, and Loan Documents to
         ia
      fic




 Burnet. Bancorp no longer has any legal relationship with Teakwood, Bancorp never had a legal
  of




 relationship with ACS, and Bancorp, after August 24, 2020, had no involvement with the
Un




 foreclosure and sale of the Property.




 20170804.20190907/3805115.1                           6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 108 of 609



                                     ATTORNEY’S FEES & COSTS




                                                                                              e
           21.        Under Rule 91a, the prevailing party on a motion to dismiss must be awarded




                                                                                           ic
                                                                                      Pr
 reasonable and necessary attorney’s fees and all costs incurred as a result of plaintiff’s cause of

 action. See Tex. R. Civ. P. 91a.7. Therefore, if the Court grant’s Bancorp’s motion to dismiss,




                                                                                  L.
 either in whole or in part, the Court must award Bancorp reasonable and necessary attorney’s fees




                                                                              a
                                                                           lv
 and costs incurred as a result of corresponding with opposing counsel, corresponding with client,




                                                                       Ve
 preparing this motion to dismiss, preparing for the hearing on this motion to dismiss, and attending




                                                                    k
 the hearing on this motion to dismiss. See id.




                                                                er
                                                             Cl
                                             CONCLUSION


                                                         ct
           22.        The express wording of the Loan Agreement authorized Bancorp to the sell the
                                                     tri
 Note, therefore there was no breach of contract when the Note was sold by Bancorp to Burnet.
                                                  is

 Further, it was Teakwood that breached the Note, Loan Agreement, and other Loan Documents
                                              .D



 when it became delinquent on the Note. Bancorp acted at all time in conformity with the Loan
                                         Co




 Documents and it was Teakwood who materially breached the contract. Bancorp does not owe any
                                     is




 fiduciary duty to Teakwood that would preclude the sale of the Note or even require Bancorp to
                                 av




 provide notice of the Note sale to Teakwood. In addition, Bancorp and Burnet negotiated for the
                               Tr




 sale of the Note in good faith and at arm’s length, there was no fraud to foreclose on the Property
                           y




 in contravention with Teakwood’s rights. Finally, Bancorp never made any fraudulent
                        op




 misrepresentations to Teakwood regarding the sale of the Note or the foreclosure of the Property.
           lc




                                                PRAYER
         ia
      fic




           WHEREFORE PREMISES CONSIDERED, BancorpSouth Bank asks the Court to set this
  of




 motion for hearing and after hearing, grant this motion and sign an order dismissing the challenged
Un




 20170804.20190907/3805115.1                        7
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 109 of 609



 causes of action and award BancorpSouth Bank reasonable and necessary attorney’s fees, costs,




                                                                                         e
 and any further relief BancorpSouth Bank is justly entitled.




                                                                                      ic
                                                                                  Pr
 Respectfully submitted,

                                                   HIRSCH & WESTHEIMER, P.C.




                                                                                L.
                                                                              a
                                                   By: /s/ Michael J. Durrschmidt




                                                                           lv
                                                      Michael J. Durrschmidt




                                                                      Ve
                                                      State Bar No. 06287650
                                                      Brian A. Buescher
                                                      State Bar No. 24107717




                                                                     k
                                                      1415 Louisiana St, 36th Floor




                                                                er
                                                      Houston, Texas 77002




                                                            Cl
                                                      Telephone: (713) 223-5181
                                                      Telecopier: (713) 223-9319

                                                       ct
                                                      Email: mdurrschmidt@hirschwest.com
                                                      Email: bbuescher@hirschwest.com
                                                    tri
                                                   ATTORNEYS FOR DEFENDANT,
                                                is

                                                   BANCORPSOUTH BANK
                                            .D
                                       Co




                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 3rd day of September, 2020, a true and correct copy of the
                                 is




 foregoing Motion to Dismiss Baseless Cause of Action was served via electronic filing and/or
                               av




 electronic mail and or first class mail on the parties below.
                               Tr




                                          Manfred Sternberg
                                    Manfred Sternberg & Associates
                                    1700 Post Oak Blvd., Suite 600
                           y




                                        Houston, Texas 77056
                        op




                                              Via eserve
           lc




                                        Christopher L. Dodson
                                            Bracewell LLP
         ia




                                       711 Louisiana, Suite 2300
      fic




                                        Houston, Texas 77002
                                              Via eserve
  of
Un




                                                        /s/ Brian A. Buescher
                                                       Brian A. Buescher




 20170804.20190907/3805115.1                      8
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                    Pg 110 of 609
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing




                                                                                              e
certificates of service have not changed. Filers must still provide a




                                                                                           ic
certificate of service that complies with all applicable rules.




                                                                                        Pr
Marina Moreno on behalf of Michael Durrschmidt
Bar No. 06287650




                                                                                  L.
mmoreno@hirschwest.com
Envelope ID: 45964632




                                                                              a
Status as of 9/4/2020 9:14 AM CST




                                                                           lv
                                                                      Ve
Associated Case Party: WC Teakwood Plaza, LLC




                                                                   k
Name                 BarNumber   Email                     TimestampSubmitted     Status




                                                                  er
Manfred Sternberg                manfred@msternberg.com    9/3/2020 3:29:14 PM    SENT




                                                            Cl
Case Contacts
                                                       ct
                                                   tri
Name                    BarNumber   Email                         TimestampSubmitted       Status
                                                is

Mark Riley                          Riley@Riley-CPA-Law.com       9/3/2020 3:29:14 PM      SENT
                                            .D


Christopher Dodson                  chris.dodson@bracewell.como   9/3/2020 3:29:14 PM      ERROR

Michael J.Durrschmidt               mdurrschmidt@hirschwest.com 9/3/2020 3:29:14 PM        SENT
                                         Co




Associated Case Party: BancorpSouth Bank
                                    is
                                 av




Name             BarNumber Email                          TimestampSubmitted     Status
                           Tr




Brian Buescher               bbuescher@hirschwest.com 9/3/2020 3:29:14 PM        SENT
                        y
                     op
            lc
          ia
       fic
  of
Un
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 111 of 609




                                                                                                                 e
                                                   LOÄN ÄGREEMENT




                                                                                                              ic
                                                                                                         Pr
               THIS LOAI.¡ AGREEMENT ("Agreemento) is made and deiiverecl as of April                    7b
                                                                                                     ,201? (the
       "Effective Dato"), by and between  IVC   TÊAKV/OOD       PLAZA,    LLC  ("Bonowor'r) and FIR.ST  STATE




                                                                                                    L.
       BANK CENTRAL TEXAS ("Lender"). For and in consíclemtion of the mutual promises herern contained
       and other good and valuable consideration, the receipt and sufficiency ofwhich are hereby acknowlodged,




                                                                                               a
       Borrowsr and Lende¡ agrcç as follows:




                                                                                            lv
                                                .A,RTTCLT T. DEFINITIONS




                                                                                      Ve
               1.01    Defined Terms. In addition to ternrs defined elsewhere in this Agreement, the following
                       ten'rûs, as used in this Agroement, shall have tho meanings set forth b-elow. The singular




                                                                                  k
                       number shall be deemed to include the plwal, tho masculine gender shall include the




                                                                              er
                       feminine and neuter gonders, and vice versa.




                                                                         Cl
                       "Collnteral'r shallmean, as the context dict^ates, theRealProperty a¡d the PersonalProperty
                       given, collaterally assigned, pledged or granted or to be given to secure the Indebtedness and


                                                                    ct
                       all of the respectivo owner(s) rights, title and interest in and to the same.
                                                               tri
                       "I)efault" shall rnean any condition or event which, with tho giving of notice or the passage
                       of time, or both, would constitute an Event of Default.
                                                         is

                       ilGAÀprr shall rnean generally acoepted accounting principles eonsistently applied.
                                                  .D



                       "Grantor(s)il shall msân any LoanParty who shall olün an interest in any propelty that is
                                            Co




                       to be subject to a Lien whish secures any of the Indebtedness.


                       "Guarantor(s)" shall mean,        as   the context dictates, ariyperson(s) (otlrer than the Boruower)
                                   is




                       who shall, at any time, guarantee or othenvi¡ise be or become obligated for the repayment or
                              av




                       the performance of ali or âny part of the lndebtedness.

                       'rlmprovement¡" shali mean all existing and future buildings, structures and other
                          Tr




                       improvements made to the Land, along with a1l fixtures and permanently installed
                       machinery and equipment on the Land and personai proporty ownod by a Loan Party and
                    y




                       used to maintain or service the improvsrnents on the Land,
                 op




                       "Indebtednees" shall mean all ioans, advances, indebtedness, obligations and liabilities of
                       Bonower to Lender under any Loan Document, together with all other indebtednesso
         lc




                       obligaJions and liabilities whatsoever of Borower to Lender, whether matured or
                       unmatured, lìquidated or unliquiclatecl, direct or índirect, absolute or contingent, joint or
       ia




                       severãI, due or to become duen now existing br hereafter arising, voluntary or involuntary,
    fic




                       know:r or unknown, or originally payable to Lender or to a third pally and subsequently
                       acquired by Lender including, without limitation, any: late charges; loan fees or cirarges;
                       overdraft indebtedness; costs incuned by Lender in establishing, determining, continuing
  of




                       or defending the validity or priority of any Lien or in pursuing any of its rights or remedies
                       under any l¡an Document or in connection with any prooeeding involving Leuder as a
Un




       JNOI 7\FSBÇÍ\\MCTBAKVID\h1712   I   LnÀgrv2.wpd
       April 10,2A17 Ç2:A4pm)                                       1                                         LOAN ACREÊMENT




                                                                                                          Exhibit A
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 112 of 609




                                                                                                              e
                        result of any fiuanoial acoommodation to Borower; debts, obligations mcl liabilities for




                                                                                                           ic
                        which Borrower would othclwise be liable to the Lender were ìt not lor the invalidity or




                                                                                                      Pr
                        enforceabiiity of themby reason of any Bankruptcy, insolvency or other 1aw or for any other
                        reâsoll; and reasonable costs and expenses ofattômeys nnd paralegals, whcther any suit or
                        other action is institutocl, ancl to courl costs if suit or action is instituted, aud whelher any




                                                                                                 L.
                        such fees, cosls or expenses ars incuned attire triai court level or on appeal. in Bankruptcy,
                        in administrative proceedings, in probate proceedings or otherwise; provided, however, that




                                                                                            a
                        the term indebtedness shall not include any conslrmer loan to the extent ffeatment of sush




                                                                                         lv
                        loan as part of the Inclebtedness would violate any law, rule or regulafion,




                                                                                    Ve
                        "L&nd" shall mean the following doscribed real propertyl

                        3.395 ACRBS OF LAND STTUATED IN TI{E CrTy OF AUSTTN, TRAVIS COUNTY,




                                                                                k
                        TEXAS, BEÏNG ALL CIF I-OT 2 AND A PORTION OF LOT i, ALLANDATENORTH




                                                                            er
                        SECTTON FIVE, A SIJBDIVISION OF RECORD IN VOLUME 18, PACIT 11 OII TI.IE
                        PLAT RECORDS OII'IÏTAVIS COUNTY, TEXAS, SATD 3,395 ACRES I]EING MOR,E




                                                                       Cl
                        PARTICULARLY DESCRIBED BY METES AND BOUNDS ON EXHIBTT ''A"
                        ATTACHED HERETO AND MADE A PART HEREOF FCIR ALL PURPOSES,

                                                                  ct
                        ilLcaserr shall mean, individually and collectively, each lease that sncumbers the Land
                                                                                                                by
                                                             tri
                        and betwesn each respective tcnant thereto as tenant (each and coliectiveiy the "Tenant")
                        and Borrcwer as landlord.
                                                         is
                                                 .D


                        "Lien" shall mea¡ any vaiid      and enforceable interest in any property, whether real, personal
                        or mixed, securing an indebtedness, obligation or  liability owed to or claimed by any person
                        othsr thân the olirnor of such property, whether stich indebtedness is based on the common
                                           Co




                        law or any statute clr contract,

                        "Loûn" shall mean, in general, that portion of the Indebtedness evidenced by the Note and
                                     is




                        the Loan Documents.
                                av




                        "Loan Documents" shall mean collectively, this Agreement, the Note and any other
                        promissory notes evidencing Indebtedness, any approved subordinatioû egre€ment, any
                           Tr




                        reimbursement agreement or other docunrentation executcd in connection with any letter of
                        credit, and any other docurnents, instruments or agreements evidencing, goveming, securing,
                    y




                        guaranteeing or otherwise relating to or executed pursuaût to or in corursction with any of
                 op




                        tho hrdebtedness or a:ry Loan Document (whether executed and delivered prior to,
                        concurrently with or subsequent to tiris Agreement), as sucir docunrents may have been or
                        may hereafter be amencled from time to time.
         lc




                        "Lonn Party" shall mean Borrower and each other person who shall be liable for tlre
       ia




                        paynent or perfonlance of any of the Indebtedness including any Guarantors, if any, and
    fic




                        any Grantor who shall own any properly that is subject to a Lien which secures any of the
                        Indebtedness.
  of




                         "Materlnl Ädverse [ffect" shall mean any âct, event, condition or circumstance which
                         could materially and adversely affect the business, operation.s, conditíon (financial <lr
Un




       JNO I 7\FSBCT\WCTEAKVIDVI I 71 2 I LnAgrv2,w¡td
       Ap¡il 10, Z1l"l {12:44ptr,}                               L                                         LOAN ÄOREIìMDNI'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 113 of 609




                                                                                                                 e
                             otherwise), performanoe or assets of any Loan Party, tho ability of any Loan Party to




                                                                                                              ic
                             perform its obligations under any Loan Document to which it is a party or by which it is




                                                                                                         Pr
                             bound or the enforceability of any Loan Document.


                             "Mrximum Legal Rate" shall mean the maximurn rate of nonusurious interest per annür




                                                                                                    L.
                             pornttted to bepaid byl3ouowcr or, if applicable, anothorLoanParty or received by l,eirder
                             with ræpect to the applicableportionof the Indebtedúess fromtimeto timeunder applicable




                                                                                               a
                             stete or fedsral law as now oT as mây be hereafter in effect, including Cirapter 1 D of Title




                                                                                            lv
                              79 Vernonr¡ Texas Civil Statutes (and as the same may be inco¡porated by referencc i¡ other
                              Texâs statutes), but otherwise without limitatior¡ that rate based upon the "weeldy ceiling




                                                                                      Ve
                              rate" (as defined in $303 of the Texas Finance Code),

                              "Note" shall mean the Fromissory Note of even date jn the principal         sum of SEVEN




                                                                                  k
                              MILLION SIX HLTNDRED THOUSAND AND NCI/lOO DOLLARS                           ($7,600,000.00)




                                                                              er
                              executed by Borower and payable to the order of Lender and all modifications, renewaisn
                              reanangeÌnents, extensions and iucreases thereof,




                                                                          Cl
                              "Permltted Encumbrnnces" shall mean: (a) Liens in favor of the Lender; (b) Liens for

                                                                      ct
                              taxes, assessmonts or cther govemmental chargos which are not yet due and payable,
                              incuned in the ordinary course of business and for which no interest, iate charge or penalty
                                                                 tri
                              is attaching or which are being contested in good faith by appropriate proceedìngs and, if
                              requested by Lender, bonded in an amount and manner satisfactory to Lsnder; (c) Liens, not
                                                                 is

                              delinquent, arising in the ordinary course ofbusiness and crsated by statute in connection
                                                          .D


                              with workeCs compensation, unemployment insurance, social security anci simjlar statrrtory
                              obligations; (d) Liens of mecha¡ics, materialmen, caniers, watehousemen or other like
                              statutory oî comlnon law Liens securing obligations incumod in good f'aith in the ordinary
                                                    Co




                              oourse of business without violation of any Loan Document that are not yet due and payable;
                              and (e) Llens existing as of the date hereof which have been specifically disslosed in writing
                              to Lender aud have been approved by Lender in writing,
                                          is




                              "Percon" or "person" shall mean any individuai, corpomtion, parlnorstrip, joint ventrúe,
                                       av




                              limited liability compâny, association, trust, estate, unincorporated association, joint stock
                              oompeny, government, municipality, poiitioal subdivision or agensy, or other entity,
                                 Tr




                              "Personol Property" shall nean all machinery, equipment, fixtures and other tangiirle
                       y




                              personal property or intangible personal property given or to be gíven by a Loan Party to
                              secure the Indebtedness in wirich l,ellder has or is to have a security interest or rights,
                    op




                              "Real Proporty" shall mean, the Land and the Improvements givon, pledged or gtanted or
         lc




                              to be pledged to secute the Indebtedness.
       ia




                               "Requlred Accounting Method'r shall mean, with rcspoct to the financiai covenants
                               contained herein, oash basis accounting prinoiples, consisten[ly applied for any individual
    fic




                               Guarantor and GAAP (accnted basis) for each other Loan Party.
  of




                   I.02        Accounting Term.s, A1l accounting terns not specifically defined in this Agreement shall
                               be determined and construed in accordance wi¡il the ltequited Accounting Method,
Un




        JNCI 7\FSBCT\WCîEAKWD\h          I 71 2   lLnAgrv2.wpd
        April   10, 2011   (12:44pn)                                  J                                       LOÄN ACRBBMÊNT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 114 of 609




                                                                                                              e
                                                                                                           ic
                                ARTICLE N. FAßS AND MAXIMUM TNTER-TST RÄTE




                                                                                                      Pr
                 2,01     Feeg, Upon Borrowet's execution hereof, Borrower shall pay to Lsnder an origination fee
                          in thç amount of $?6,000.00, as well as Lender's out*of-pocket costs, expenses and advances




                                                                                                 L.
                          expended towards the olosing including roasonable attorney fees and titie company fees,




                                                                                            a
                 2,A2     Maximum.lnterest RaLç, At no time shail ar,y interest rate in respect of any Indebtedness,




                                                                                         lv
                          exceed the Maximum Legal Rate. ln the event that any interest is charged or otherwise
                          received by Lender in excess of the Maximum Legal Rate, Bonower he¡eby acknowledges




                                                                                   Ve
                          and agreos that any such excess interest shall be the result of an accidental and bona fide
                          enor, and any such oxoess shail be deemed lo have been payment of principal, and not of
                          interestn and shal1 be applied, fust, to reduce the principal L:debteclness then outstanding,




                                                                                k
                          second, any rerraining exoess, ifany, shall be applied to reduce any other Inclebtedness, and




                                                                           er
                          third, any remaíning exsess, if any, shall be returned to llorrower. Notwithstanding tJre
                          foregoing or anything to the coritra.ry contained in this Agreemurt or any other Loa¡




                                                                         Cl
                          Ðocument,butsubjeottoalllimitationscontainedinthisSection,ifatanytimeany rateof
                          interest appiicable to any portion of the Indebtedness is computod on thç basis of the

                                                                     ct
                           Maximum Legal Rate, any subsequent teduction in the rate of interest thât wclulcl otherwiso
                           be applicable shall not reduce such applicable interest ratc thereafter payable below the
                                                                tri
                           Maximum Legal Rate until the aggregå.te aflount of interest accruecl equals the totai alnount
                           of interest that would have accrued if interost had, at all times, been computed solely on the
                                                                is

                           basis of such applicabie intçrest ratc, This Section shall control all agreements between tire
                                                          .D


                           Borrower and the Lender,

                                ARTICLA           ilI.   REPRIISENTATTONS AND \ryARRANTIBS
                                                   Co




       Borrower repressnts and warrants, and such representalions and wanalrties shall be desmed to be continuing
       representations and warrantiee during the entire life of this Agreement, and so long as Lender shall hâve any
                                        is




       commitment or obligation to make any loans or issue any letter of credit and so long as any lnclebtedncss
       remains unpaid and outstanding under any Loan Document, as foliows:
                                    av




                  3,01     Due AuthoriaBtion. Bach Loan Party has all requisite power and authority to execute,
                              Tr




                           deliver and perform its obligations und$r each Loan Document to whicir it is a party or is
                           otherwisebound, a1l of which have been duly authorized by all neoessary action, and are not
                       y




                           in contravention oflaw or the tonls ofany Loan Party's organizational or other governing
                    op




                           documents,

                  3,AZ     Title to Property. Each Loan Party has good title to all property and assets purported to be
         lc




                           owned by it, inoluding those assets identified on tire flnancial statements most recently
                           delivered by Bonower to Lender.
       ia




                  3,03     Encunlbrances. There are no security interests or other Liens or encumbmnces 0n, and no
    fic




                           fi^nancing statements on {ile with respect to, eny of the Coliateral of Borower, except for
                           Psnrlitted Encurnbranoes.
  of
Un




       JNcl 7\FSBCT\WCTEAKWD\hl        7 I   2I   LnÄgrv2.upd
       April   10, 2017 (12t44pm)                                    4                                     LOAN AÔREEMENI'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 115 of 609




                                                                                                             e
             3,CI4 Non-cont¡aventiog. The execution,         delivery and performanoe by eaoh Loa¡r Party of the




                                                                                                          ic
                      Loa:r Documerrts to which suoh Loan Party is a party or otherwise bound, are not in




                                                                                                     Pr
                      contravention of thc terms of any indenture, agreement or underlaking to which any such
                      Loan Party is a party or by which it is bound, except to the extent that such tenns have been
                      waived or that failure to compiy with any such terms would not have a Material Aclverse




                                                                                                L.
                      Effeot,




                                                                                           a
              3,05    Actions. Suits. Litigation or Proceedinss. 'Ihere are no actions, suits, litigation or




                                                                                        lv
                      proceedings, at law or in equity, and no proceedings before any arbitrator or by or befo¡e
                      any govemmsntai authority, pending, or, to the best knowledge of Borrower, threatemed




                                                                                   Ve
                      against or affecting any Loan Party, which, if adversely dotermined, couid materiaily impair
                      the right ofany Loan Party to oarry on its bu¡iness substantially as now conducted or could
                      have a Material Adverse Effect. No Loan Pariy is under investigation by, or is operating




                                                                               k
                      under any restrictions imposed by, any govemmental authority.




                                                                         er
              3,06                                         is involved as a debtor or obligor iri




                                                                     Cl
                      Bankruptcy, No Loan Party                                                       any bankruptcy,
                      reorganization, insolvency, readjustment ofdebt, dissolution or litigation proceeding, and
                      to the best larowledge of Borrower, no such proceeding is contemplated by or threatened
                      against any Loan Party.
                                                                ct
                                                            tri
              3.0"1   Accurapv of l4[on ,nation. All financial statements previously fumished to Lender havo been
                      prepared in accordance with the Required Accounting Method and fairiy preseil: the
                                                           is

                      flnancíal condltion ofBorrowor and, the results ofBonower's operations as ofthe dates and
                                                    .D


                      for the periods covered thereby; and since the date(s) ofsaid financial st&tements, there has
                      boen no material adverse change in the fïnancial condition of Bonower or any other person
                      covered by such financial statements. Bach Loan Party is solvent, able to pay its debts as
                                              Co




                      they mature, has capital suflicient to cârry on its business and has assets the fair market
                      valus of which exoeed its liabilities, and no Loan Party will be rendered insolvont, under-
                      capitalized or unable to pay debts generally as they become due by the execution or
                                     is




                      performance of any Loan Document to which it is a party or by which it is otherwise bound,
                              av




              3.08     E&forçeabilitv of Aereement and Loan Documents, Bach Loan Document has been duly
                       executed and delivered by duly authorized officer(s) or other ropresentative(s) ofeach Loan
                         Tr




                       Party, ånd constitutes the valid a:rd binding obligations of each such respective executing
                       Loan Party, enforceable in accordance with their respeotive tenns, exoept to the extent that
                   y




                       enforcement thereof may be limited by applicable bankruptcy, reorganiz.ation, insolvency,
                op




                       moratorium or similar iaws affecting the enforcement of creditors' rights genelally at the
                       tirne in effect,
         lc




                ARTICL,III   fV. GANERAL            NOTE TERMS AND ADVANCE RJIQUIREMENTS
       ia




               4,01    Permitted Usg, Lender and Borrower âgree that the proceeds of the Note are to be used for
                       the purpose of the refinancing existing debt on a retail strip cmter located on the Real
    fic




                       Property (the "Permitted Use").
  of




               4.02    Deed ofTrust, The Note is primarily secured by      a   first lienl)eed ofTrust ("Deed of Trust")
                       on the Real Property.
Un




       JNG 17\FSBC'I\WCTEAKV/D\h   17 12 I   LnAgrv2,wpd
       April 10, 2017 (l 2:44pm)                                5                                         LOAN AGREEMENT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 116 of 609




                                                                                                                  e
                                                                                                               ic
                  4,03        Additional Collalergl. The Note shall be additionally secured by the following coliaterai:




                                                                                                          Pr
                              A.        Collateral Assignment of Leases and Rents witli respect to tire Real Property,




                                                                                                    L.
                  4,04        Disbursoment of Note Proceed-q, Thc proceeds of the Note may be disburse<i             for   the
                              Permitted Use in one or more i¡stailments as provided for heroin or in the Note,




                                                                                                a
                                                                                             lv
                  4,05        Limitation on.Note Fundhe, Lender shall lend to Borrower under the Note such aixounts
                              ag Borrower shall request up to, but not excoeding the lesser of(a) ?5% ofthe appraised




                                                                                       Ve
                              value of the Real Property, and (b) $7,600,000.00, Borrower shall execute and deliver to
                              Lender tho Note to evidonce the Loan, Payrnent of the Note shall be secured i:y the Deed
                              ofTrust and the liens, security interest and collateral assignments created ol evidenced by




                                                                                   k
                              the other Loan Documents, Lender's comtnitment is not revolving in nature ancl any amount




                                                                               er
                              paid hereunder which reduces the outstanding unpaid principal amount of the l,oan may not




                                                                             Cl
                              be re-borrowed.


                      4.06    L-egal J,endlns  Limlt. Any provlslon in the Lonn Documents to the contrrry
                                                                         ct
                              notwlthetandlng, Lender shall hnve no obligotion to make any advance under the Note
                              or under nny of the other Loan Documents lf, nn a result of such rdvance, Lender
                                                                    tri
                              would be in violation of any appllcable fcder¡l or st¡te statuteo law, regulation, or
                              interpretntlon thereof, whether effective or proepectlve, regardlng lendlng llmlts
                                                                    is

                              iurpoccd upon Lender, includlng but not llmited to the Gnrn-St. Germaln Deposltory
                                                             .D


                              Institutlons Act of 1982, the Federal Reserve Act, the Texac Í''lnance Code and
                              nppllcable interpretive letters issued by the Office of the Comptroller of the Currency,
                              the Federal Deposit Insurance Corporntlon and or the Tcxns Department of Banking,
                                                       Co




                      4.07    Conditigns to L-ender's Oþlígations, Notwithstandine arything contained to the oontrary in
                              the Note, this Agreement or in any of the other Loan Documonts, Lender shall have no
                                            is




                              liability or obligation under this Agrcemurt, the Note, or any of the other Loan Documents
                              until the following matters ato received, reviewed by Lender and completed or resolved to
                                        av




                               the satísfaction of Lender;
                                    Tr




                               A.       Lender shall have received originals of the Policies or Certificates of Insurance for
                                        each of the Required Insurance Policies as set furlh in A¡icle VT here<¡f.
                          y
                       op




                               B,       Lsnder shall have received fully exeouted and complete Loan Docurnents

                               c.       Receipt of one or more fully executed Participation Agreomønt(s) with such third
         lc




                                        party lender(s) as Lender deems necessary or advisable.
       ia




                               D.        Lender shall have received an appraisal ("Appraisal")           of the Land       and
                                         Improvements valued on an "as completed" basis reflecting a loan to value ratio of
    fic




                                         less tlran or equal lo "Ì5%.
  of
Un




       JNCl?\FSBCT\WCTËAKS/D$ l7             I   2I   LnAgrv2.wpd
        April   10,   21l"l (12:44Pm)                                    6                                     LOAN ACREF,MBNI'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 117 of 609




                                                                                                           e
                       E       Lender shall have receiveci an Envirorunental Site Assessment rÊpofi on the Real




                                                                                                        ic
                               Property in form and conterrt satisfactory to Lender.




                                                                                                   Pr
               In the event that Lender does advanoe fimds prior to tire above conditions being met, no sucir event
               of flmding shall be a waiver by Lender of Bonower's obligations to meet the conditions set fbrth




                                                                                              L.
               above as a conditiou to any subsequent advance ofloan proceeds, or an assumption or occurence
               of any further liao-ility or obligation by Lender under this Agreement, the Note, or &ny of úc other




                                                                                         a
               Loan Documeîts until the said above mattels are received, teviewed by Lender and con:pleted or




                                                                                      lv
               resolved to the salisfhction of Lçnder,




                                                                                Ve
                                   ARTTCLE       V.   AF'tr'IRMATIVN COVENANTS

       Borower covenants and agtees that, until ali instruments and agreernents evidenoing each and every ioan,




                                                                            k
       letter of credit and other financial accommodation by the Lender to the blolrowcl or any Loan Party are fully




                                                                        er
       disoharged and terminated, and thoreafler, so long as any Indebtedness remains outstanding, it will, and, as
       applicable, it will oause each [,oan Pâfty who is within its control or under common control to:




                                                                   Cl
               5,01    Preservation of Existence. PaymçU! of 'I'axgq, Preserve and maintain its existence and


                                                              ct
                       preserve and maintain such of its rights, licenses, pennits, franchise agreementso trranding
                       agreements and privilege$ as ar€ material to the business and operatioru conducted by it;
                                                         tri
                       quali$ and remain qualified to do business in each jurisdiction in which such qualification
                       is material to its business and operations or ownership of its properties, continue to conduct
                                                       is

                       and operate its business substantially as conducted and operated dwing the present axld
                                                 .D


                       preceding calendar year; at all tirnes maintain, presorve and protect all of its property ar:d
                       keep lhe same in good repair, working order and condition; and from time to time make, or
                       ceus€ to be made, all needed and proper repairs, renewals, replacements, bctterments alcl
                                         Co




                       improvements thereto. File, on or before their respective due dates, all federal, staten local
                        and foreign tax retums which are requiled to be fiied, or obtain extensions for filing such
                       tax totums, nnd pay all taxes whish have become due pursuant to thosa rÕturns o1 pursuant
                                    is




                        to any assessmcnts received by any such pafiy, as thç case nray be, except to thc extenl such
                        tax payments are being aotively and diligently contested in good faith i:y appropriate
                               av




                        proceedings and, ifrequested by Lender, havebeen bonded or reserved in an amount and
                        lïanner satisfactory to Lender.
                           Tr




                5.02    l(oepine of Books. Keep properbooks of record and ecoount in which fulIand corect
                    y




                        entries shall be made of all of its financial transactions and its assets and businesses so as
                 op




                        to permit the presentation of financial statements prepared in accordance with the Required
                        Accounting Method; and permit Lurder, or its representatives, at roasonable timcs and
                        intervals upon reasonable advancc notice on a confidential basis, at Bortower's cost and
         lc




                        expense, to examine its books and reoords and to discuss its financial matters with its
                        officE¡s and independent ceÉified public accountants.
       ia




                5,03    Reportine RequirErnents, Furnish to Lender, or cause to be fu¡nished to Lender, the
    fic




                        financial statements and repo$s of each applicable T.oan Party as provided for i¡ that cerlain
                        Agreement to Provide Finansial Statanents of even date by and among Lender and each
  of




                        applicable Loan Party.
Un




       JNG I TFSBCT\T/CTBAKWD\hl 7l 21 LnÄerv2,wpd
       Aplil 10, 2011 {12:44pm)                               7                                         LOAN ACREEMTINI'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 118 of 609




                                                                                                          e
              5,04   Fu$hglAssuraflces:Financing$t$Lements. FurnishLender,atBonnwerrscostanclexpen$e,




                                                                                                       ic
                     upon Lendor's request and in form satisfaciory to Lender (and execute and deliver or cause




                                                                                                  Pr
                     to be executed and delivered), such additional pledges, assignmentsn moftgnges, Lien
                     instruments or other secutity instruments, consents, acknowledgments, subordinations,
                     fìnancing statemenls and other ciocwnents pertaining to any or all of the property aucl rights




                                                                                            L.
                     which may now or herealler securc or be intended as security for any portion of dre
                     Indebtodnoss as Lender may require to effeotrate more fully the purposes of any l,oan




                                                                                        a
                     Document.




                                                                                     lv
              5.05   Applicable Law and Environ¡rental Covenants. Comply with all applicable laws, ru1es,




                                                                               Ve
                     regulations, orders decrees and di¡ectives of every governmental or quasi-goverrunental
                     authority pertaining to hazardous wâste, hazarrlous substances and other hazardous, toxic
                     or dangerous materials ("Hazardous Material") including those governing the use,




                                                                           k
                     generatiott, manufactureo storage, disposal or treatment of same inclucling but not lirnitecl ro




                                                                      er
                     CEI{CLA, RCRA, SARA, the federal Clean Water Act and tl, e Texas Water Code and those




                                                                  Cl
                     otherwise intondecl to regulate or improve health, safety or the environment ancl or leiating
                     to the teleage or threåtened release of liazardous v/aste or any hazardous substancc
                     ("Environmental Laws"), and maintain all permits; licenses and approvals required under


                                                                ct
                     applicable Environmsntal Laws. Promptly notify Lender, in writing, âs soon as Bonower
                     becomes aware of any condition or circumstance which rnakes any of tJre enviromlontal
                                                           tri
                     representations or tryaü?niies set forth in this Agreement or in the Loan l)ocuments
                     incomplete, inconect or inaccurate in any material respect as of any date, Promptly notily
                                                           is

                     Lender, in writing, as soorì as Borower beoomes aware of any concfition or circumstance
                                                    .D


                     which may indicate a violation of any Environmental Law; and promptly provide to Lender,
                     immediately upon receipt thereof, copies of any material corespondence, notice, pleading,
                     citation, indictment, complaint, order, decree, or other document from any source asserting
                                              Co




                     or alleging a víoiation of any Environmental Law by Borrower, or of any circumstance or
                     condition which requires or may require, a financial conlribution try Borrower or a clean-rq:,
                     relnovaln remedial action or other responñö by tir on behalf of Bomowsr under applicable
                                       is




                     Environmental Lawo or which seeks damages or civil, criminal or punitivo penalties from
                     Borrower or any violation ot alieged violation of aly Ënvironmental Law, Provide to
                             av




                     Lender a Phase I envirorunent¿l site assçssrnent (and if recommended by the Phase I reporq
                     a Phase 2 environméntal review each performed in accordance with then existing industry
                        Tr




                      standards) in the event that Lender has reason to believe that there may have been a release
                      or a violation of arty of the Environmental l¿ws on any Real Property as collateral for the
                   y




                      Note, all at Borower's sole cost and expense, llorrower hcreby Bgrees to indemnifyo
                op




                      defend nnd hold Lender, rnd nny of Lenderrs pnsÇ present nnd fuhrre officcm,
                      dlrectoru, sh¡reholderso employees, representatives ¡nd consultnnts, harmlesu from
                      any eüd nll clnlms, losses, damages, sníts, penRltles, costs, liabílities, obligntions ancl
         lc




                      out-of-pochet erpentes (lucluding, wlthout limitatlon, reasonnble legnl expenres and
                      attorneysr fees) lncurred or arlntng out of nny claim, loso or damage of nny property,
       ia




                      injurles to or death of any perðons, contnminatlon of or adverse effects on the
                      envlronment, or other vlolation of any applicable Environmental Law, in Rny cRse,
    fic




                      caused by Borrower 0r in sny wsy related to any property owned or opernted by
                      Borower or dus to any acts of Borrower or nny of lts offlcers, directors, shareholders,
  of




                      employees, consultants and/or representative¡ INCLUDINGA.NY CLAIMS, LOSSES,
                      DAMAGES, SUITS, PtrNALTIES, COSTS, LIABILITIDS, OBLIGÄTIONS OR
Un




       JNG I 7\FSBC]1WCTEAKWÞ\r   1   7I2I   LnÄs¡v2.wpd
       April 10, 2017 (12:44pm)                             B                                         LOAN AORIìI]MI3NI'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 119 of 609




                                                                                                          e
                     EXPENSAS, RIISULTING FROM LEI.{DER'S O\Ã¡N NEGLIGINCII; providecl




                                                                                                       ic
                     horvever, thnt the foregoing i¡rdemnifieation shrll not be applicable, and Borrower




                                                                                                  Pr
                     shall not be liable for nny such clnlms, losses, dnmages, suitso penaltiee, costs, lirhilities,
                     obligations or expen$es, to the extent (but only to the extent) the snme arise or result
                     from any GROSS NECLIGENCE OR \TILLFUL IüSCONDITCT of Lender 0r ¡ny




                                                                                             L.
                     of lts ngents or employee¡. The indemnities from Borrower contained herein shall survive
                     the tennination of tiris Agreement and the payment of the Note but shall terminate with




                                                                                        a
                     respect to any claims arising out of any oocu$enççs after Bonowet no longer owns the




                                                                                     lv
                     PropertyduetoLender'sforeciosure, Thetetms"hazardouswaste","hazardousSubstance",
                     "disposa|', "releaso", and "threatened release", as used in this Agreement, shall have the




                                                                               Ve
                     same meanings as set fcrrth in the Comprehensive Ënvironmental Response, Compeneation,
                     andLiability Act of 1980, as amended, 42 U.S.C. Section 9601, et sec1, ("CERCLA"), the
                     Superfind Amendments and Reauthorization Act of 1986, Pub. L. No, 99-499 ('|SAIì4"),




                                                                           k
                     the Hazardous Materials Transportation Act, 49 U.S,C, Section 180i, et seq., the Resou'ce




                                                                       er
                     Conservation and Recovery Act, 49 U,S,C. Section 6901, et seq, ("RCRA"), or other
                     applicable state or Federal laws, rules, or regulations adopted pursuant to âny of the




                                                                  Cl
                     foregoi:rg, The teilns "hazardous wast€r' and "hazaldous substance" slrall also include,
                     without limitation, peholeum and peholeum byçroducts or any fraction thereof and

                                                                 ct
                     asbestos,                              tri
              5.06    GovernmEntal and Other A.pprovals, Apply for, obtain and/or maintain in effect, as
                      applicable, all authorizations, consentsn approvals, licenses, qualifications, exenrptions,
                                                            is

                      filings, declarations and registrntions (whether with any court, governmental agency,
                                                     .D


                      regulatory authority, seouritieg exchurge or otherwise) which are necessäry in connection
                      with the execution, delivery and/or performance by any Loan Parly of any Loan Documeul
                      to which it is a parfy.
                                               Co




              5,07    Leaçs. Take all such actìons as ars coîunercially reasonable to maintain each Lease in full
                      force and effect. Lender sha1l have the right, but no obligation, to cure any events of default
                                           is




                      by Borrower under the Lease in order to protect the Lease rights as collateral for Lencler,
                      Any suc,h monetåry amount as may be advanced by Lender üay come from auy then
                             av




                      unadvansed portion of the Note, or may be advanced from Lender's owrr funds, whicir in
                      either event, shall be deemed as a protective advance by Lerrder which shall be part of the
                           Tr




                      lndebteclness evidenced by the Note and securecl by tire Loan Documents,
                   y




                                                   ARTICLE VI. INST.IRANCA
                op




              6.01    Insurance.
         lc




                      A.      ßknuired Insurance, Bonower shall, at Borrower'$ sole cost and expense, obtain,
                              maintain or cause to be obtained and maintained the minimum insurance
       ia




                              requirements set forth in this Agreement (r'Required Insurance") beginning on the
                              date this Agreement and, exoept as expressly provided to the ccurtrary herein,
    fic




                              contiruring for as long any portion of the Loan is unadvansed or unpaicl, ancl
                              providing at least the following coverages:
  of
Un




       JNC 1 ?\FSBCT\WCTBAKWD\h    1   7   l2lLnÀsr/2.wpd
       April 10, 2017 (12:Mpm)                                9                                       LOAN AOREEMEN]'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 120 of 609




                                                                                                              e
                              (1)           Property Insurance. hrsurance with respeot to the Improvements and




                                                                                                           ic
                                            Porsonal Proper.ty with ooverage at least as broad æ that provided by the




                                                                                                       Pr
                                            current version of Insurance Servicçs Office,lnc, ("ffiO") ISO Form CP 10
                                            30 Õauses of Loss - Special Form (formerly refened to as au "all.risk"
                                            policy), Bach suchProperry Insurancs p0lí0y shall be mâintained insuring




                                                                                                 L.
                                            against anypsril now orhereafter includedwithin tire classification "Cause
                                            of Loss - Special Form" in amounts at all times sufficient to prçvent Lendor




                                                                                            a
                                            from becoming a co'insurer within the terrns ilf the Policy ând under




                                                                                         lv
                                            applicable law, but iu any ovent such Property Insuranoe Policies shall b<r
                                            maintaineci in an amou¡rt wlúch, after application ofthe deductible, shall be




                                                                                    Ve
                                            equal to the fuil insurable value of lhe Improvements and Personal
                                            Property. The term "fuIl insurable value" shall mean the actuål
                                            replaoemeirt oost of the lnrprovements and Personal Propefiy (without




                                                                                k
                                            taking into account any depreciation, and exclusive ofexcavations, footings




                                                                           er
                                            and foundations, landscaping ancl paving) determined annualiy by ân
                                            insurer, a recognized independent insr¡rance broker or an indepenclent




                                                                       Cl
                                            appraissr selected and paid by Bonower and in no event less than the
                                            coverage requiled pursuärll [o thE terms of any Lease (the "Replacement


                                                                 ct
                                            Cost"). fiach such Property Insurance policy shall not contain any
                                            prctÊctive safeguard warra:rties,
                                                             tri
                               (2)          Liabiiity krsurarcç, Commercial General Liabiiity jrsulance (Occulrence
                                                          is

                                            Basis) with coverage at least as broad as lS0 Form CG 00 01 anil including
                                                   .D


                                            liability claims for bodily injury, death and property damage liability,
                                            insurance against any ând all claims, including all legai liability to the
                                            extent insutable andimposed uponLender ånd all courJ costs a:rd legal fees
                                             Co




                                            and expenses, arising out of or connected with the possession, use, ieasing,
                                            operation, maintenance or oondition of the Property in such amounts as are
                                            gener ally available at commercially reasonable premiums and are generally
                                     is




                                            required by instilutional ienders for properties conrparable to the Property
                                            but in any event for a limit per occun'ence of at least $1,000,000 and an
                              av




                                            annual aggregate ofat least $2,000,000,
                         Tr




                               (3)           Elopd Insurance. Ifrequired by Lender or applicable banking regulations,
                                             flood insurance in an amount at least equal to the greater of (A) the
                   y




                                             Rep lacement Cost to gether with business intem:ption coverage and (B) th e
                op




                                             maximum limit of aoverage available for the Property under the National
                                             Flood Insurance ¡\ct of 1968, The Flood Disaster Protection Act of 1973
                                             and the National Flood Insurance Reform Act of 1994, as each may be
         lc




                                             amended (the "Flood lnsutance Acts");
       ia




                               (4)           Otl&r Insq$nce. Such other insurance with respect to the Collateral
                                             Properly or on any replacements or substitutions or additions or increased
    fic




                                             coverago linrits ås mây from time to time be reasonably requirecl by Lender
                                             against otber insurable hazards or casualties wtrich at the time ue
  of




                                             commonly insured against in the case of properfy similarly situated,
                                             including, without limitation, sinkhole, mine subsidence, earthquake and
Un




        JNGl 7\FSBCflWCTEAKWÞUl      7I2t   LnAgrv2,wpd
              ,l0,                                               10
        April      201? (12r44Pm)                                                                           I,OAN AOREEMENT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 121 of 609




                                                                                                                      e
                                                   cnvironmental i:rsurauce, due regard being given to the height and fype of




                                                                                                                   ic
                                                   buildings, their construction, location, use and occupancy,




                                                                                                               Pr
                         B.        General Requirements,             All insurance policies for the Required lnsurance shall be
                                   for   a term       ofnot   less than ono (1) year and obtained under valid and enfo¡ceable




                                                                                                          L.
                                   policies (the "Policies" or in the singular, the "Policy"), and shall be issued by one
                                   or môre other domestic priniary insurer(s) having a general poiicy rating of A or




                                                                                                      a
                                   better and a financiai olass of x or better by A.M. Best company, Inc, (or if a rating




                                                                                                   lv
                                   of A,M, Best Company Inc, is no longer available, a similâr rati"ug fì'om a similar
                                   or sucoessor service). Al1 insurers providing tr{equired lnsurance shall be authorized




                                                                                           Ve
                                   and admítted to issue insurance in the state in which the Collateral Property is
                                   located. Each Policy which is a liability policy shall name Lender as an additional
                                   insured. Each Policy whioh is a proporty insurance policy shall narne Lender as




                                                                                       k
                                   insured under a standard mortgagee clause (also referred to as a "lencier loss




                                                                                   er
                                   payable" clause and a "closed clause" or "standard/ution', clause), Each policy
                                   which is a property insurance policy sha1l also contain: (i) a stanclard




                                                                               Cl
                                   "non-contributorymortgagee" endorsement or its equivalent relating, in(ey ql"i-ø,ta
                                   recovery by Lender notwithstandirig the negligent or willful acts or omission of


                                                                        ct
                                   Bonower; (ii) to the extent available at oommercially reasonable rates, a waiver of
                                   subrogation endorsement as to Lender; and (iii) an endorseme,nt providing for a
                                                                    tri
                                   deductible per loss of an anrount not more than lhat which is customarily
                                   maintained by prudent owners of similar properties ín the general vicinity of the
                                                                 is

                                   Proporty, but in no event in excess of $25,000 except in the case of windstorm,
                                                          .D


                                   flood, or earthquake, the deductibie shall not be in excess of $25,000 without
                                   Lçnder's prior approval, All Policies sirall contain (i) a provision that such Policies
                                   shall not be denied renewal, materially changed (other than to increase the coverage
                                                   Co




                                   provided), cancellecl or terminated., nor shall they expiie, without at leÂ$tthfuty (30)
                                   days' prior wdtten notice to Londer in each instance; and (ii) inclucie effective
                                   waivers          by the insurer of ali clains for           applicable premiums ("Insurance
                                         is




                                   Premiums") against any mortgagee, loss payees, additional insureds and named
                                   insureds (other than Bomower). All Policies shail be endorsed to be primary, with
                                   av




                                   any applicable policies of Lender being excess, secondary and noncontributing, No
                                   Polioy shall contain any ørdorsoment restricting, limiting or exoiuding ooverage in
                              Tr




                                   any manner without the prior written approval of Lender,

                          C.
                     y




                                   Evidence of lnsffance.
                  op




                                   (1)             Tnsuranco must be evidcnced by an ACORD rM               Fom 25 Celtificate of
                                                   Liability lnsurance for   each policy for   liability coverages; and ær ACORI)
         lc




                                                   ru Form 28 Evidence of Commercial
                                                                                         Propertylnsurance (2003 edition) for
                                                   each property policy (or if required by Lender, an ACORD rM Form 27 to
       ia




                                                   the extent the Collateral is residential property or personal properly) for
                                                   such applicable property poiicies (each a rrCertificate of Insurancerr);
    fic




                                   (2)             Each Certificate of Insuranse shall be delivered to Lender prior to
  of




                                                   conrmencing operations at the Property and at least 30 days prior to the
                                                   expiration of current policies;
Un




       JNG   l?\FSBCT\WCTEAKV/Þ\h1?      I2   1   LnAgrv2.wpcl
       April 10, 201'l (l2t44pm)                                        11                                         LOAN ACNEfiMENT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 122 of 609




                                                                                                                           e
                                                                                                                        ic
                                      (3)              Each certihcâte of Insurance shall must show the Lender as certifîcate




                                                                                                                   Pr
                                                       holders (with Lender's mailing atldress), show Borrower as the "Na:ned
                                                       lnñured", show the insurance companies producing each coverage and the
                                                       policy number and policy date of each sovoragç, name thc producer of the




                                                                                                             L.
                                                       certificate (with conect address and telephone number) and have the
                                                       signature of the authorized representative of the producer, specify the




                                                                                                        a
                                                       additional insured status (on a $epÀrate ACORD ru i.'orm 45) ancllor




                                                                                                     lv
                                                       waiveis of subrogation, state the amounts of all deductibles and self-insurecl
                                                       retentions, show the primary status and aggregate limit per project where




                                                                                               Ve
                                                       required and be accompanied by oopies ofa1l required additional insured
                                                       endoruements;and




                                                                                           k
                                      (4)              In addition to the Cerlificaics of    Insurance, Borrower shall provide to




                                                                                       er
                                                       Lender the originals or true and correct copies of each of the policies and
                                                       all endorsements thereon comprising thc Required lnsurance. In the evsnt




                                                                                  Cl
                                                       ofthe aoquisition ofa new Policy, a teniporary insurence binder (evidenced
                                                       by ACORD w Form ?5) shalltiren be provided to lænder; the unclerlyi:rg


                                                                            ct
                                                       actuai Pclicy and all endorsements thereon or a true and correct copy
                                                       thereof shall be deliveredto Lenderpriorto the expiratio¡r ofthe applicable
                                                                        tri
                                                       binder, Ovidence of insuralce with respect to all renewal and re,1:lacement
                                                       Policies for Required Insurance shall be delivered to Leüder not less thur
                                                                    is

                                                       fifteen (i5) days prior to the expiration date of any of the Policies which
                                                                                                                       of
                                                              .D


                                                       evidence shall bear notations evidelrcing pâyment                   lnsurance
                                                       Premiums. Originals or evidenoe of such replaoement Policies shall be
                                                       delivered to Lender promptly after Rorrowcr's receipt thereof but in any
                                                        Co




                                                       case within thirty (30) days after the effective date thereof and not less than
                                                       fifteEn (15) days prior to the tormination of the theu existiltg Poiicies
                                                       previously delivered to Lendcr,
                                             is




                             D        Forms
                                      av




                                      (1)               Ifthe forms ofPolicies, endorsements, certificates, or evidence of insurance
                                   Tr




                                                        required by this Agleement are superseded or discontinued, Lender will
                                                        havo the light to require other equivalent fonns; and
                       y




                                                        Any policy or endorsement form other than a form specified in this
                    op




                                      (2)
                                                        Agteement must be approved in aclvance by Lender; ancl
         lc




                                      (3)               If requested in writing by Lendor, Bonower will provide to Lender a
                                                        certifìed copy ofany or all insurance policios or endorsemonts required by
       ia




                                                        this Agreement.
    fic




                              E.      Force Placed inqu',fancc. Borrower's failure to obtain and maintain the required
                                      insuranco will constitute a material breach of, and default under, this Agreoment,
  of




                                      If Borrower fails to remedy such l¡reach within two (2) days afler notice from
                                      Lencler, Lender may, in addition to any other remedy availablo to Lender, ar
Un




       JN6 1 7\FSBCÍ\WCTEAKWD\h1            7 I2   1   LnAFØ,wpd
       April   10, 2011   (l2t44qn)                                         l2                                         LoeN ¡ohnEMst¡'t'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 123 of 609




                                                                                                          e
                                  Londer's option, purchâse such insurânce, at Borrowerrs êxpense, Borrclwer will




                                                                                                       ic
                                  indemniff the Lender against any clairm srising &om Bonower's failure to purchase




                                                                                                  Pr
                                  and/or mai¡tain the insura¡ce coverâgos required by this Agreement.

                                  Pursuant to Texas Finance Code Section 307,052, the Bonower or Grantor (as




                                                                                             L.
                                  applioable, the "Dçbtor") as owner of the Collateral is notified as follows:




                                                                                        a
                                  (l)          DEBTOR IS REQUIRED TO          (l) I(EEP THn       COLLÄTERI.IL




                                                                                     lv
                                               INSURED AGAINST DAMÀGA IN TTfN AMOUNT TT:M LENDNR
                                               SPECITIES; (II) PURCIIASE INSURANCa FROM AN INSTTRER




                                                                                Ve
                                               THAT IS AUTIIORIZED TO DO BUSINESS IN TIUS STATA OR
                                               AN ITLIGIBLtr SURPLUS LINIS INSURER; AND OTD NÁ,ME THD
                                               LENDER AS THE PERSON TO BE PAID UNDER THN POLICY IN




                                                                            k
                                               TTTE EYENT OF A LOSS.




                                                                        er
                                               TIIE DEBTOR MUST, DELIVER TO THE LENDER Ä COPY OF




                                                                      Cl
                                  (2)
                                               THE POLICY AND PROOT OT' 'fH[ PAYMENT OF' TT{E
                                               PRIXMÏÏ.IMS.

                                  (3)                             ct
                                               IT TTID DEBTOR FAILS TO MËET ANY REQUIRNMANT LISTED
                                                              tri
                                               rN S{rßPARAGRAPH (1) OR (2) ïMMnDr¿.TELY A.BOVI, Trrß
                                               LENDEIT^      MÄY OBTAIN COLLÄTDRAL                 T'ROTECTION
                                                             is

                                               INSI'RAN CE ON BEHAI,,F Otr TTIP DtrIITOR AT TT{E       DEB      OR'   S
                                                      .D


                                               EXP[NS[.

                         F        Prohibited Acts, Bonower shall comply with all insurance requirements and shall
                                                Co




                                  not bring or keep or permit to be brought or kept any article upon any of tlie Reai
                                  Property or oause or permit any oondition to exist thereon which would be
                                  prohibited by an insurance requirement, or would invalidate the insurance coverage
                                        is




                                  required hereunder to be maintained by Borrr¡wcr on or with rçspect to any paft of
                                  the Collateral Prnperty pursuant to thi6 Agreement and shall not purchase any
                                  av




                                  additional amounts of insurance that would cause Lender to become a co-insurer
                                  within the tenns of the Policies.
                             Tr




                         G        Pro-gf of Loss, During al Event of Default, Borower hereby authorizes and
                     y




                                  appoints Lender as attomey-in-fact for Borower to make proof of loss, to adjust
                  op




                                  and compromise any claims under poiicies of property damage insutancen t0 appear
                                  in and prosecute any action arising frorn such property damage irxurance poiicies,
                                  to collect and receive the proceeds ofproperty damage insurance, and to deduct
         lc




                                  from such prooeeds Lender's expenses incurred in the collection of such proceeds,
                                  This power of attorney is coupled with an interest and therefore is ilrevocable,
       ia




                                  Nothing in this paragraph shall require Lender to incur any expense or take any
    fic




                                  action.

                         H.        No Waiver. The failure of Lender to demand full conrpliance by Bonower with
  of




                                   rospect to the minimurn coverages and terms outlùred herein will not constitute a
                                   waiver by Lænder with respeot to Borroweds obligation to maintain such coverages.
Un




        JNGl 7\FSBCI\WCTEAKWD\h1        7I2   lLnAgrv2,wpd
        April 10, 2A11 (2t44Pm)                                 13                                     LOAN AOÍ(eEMENI'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 124 of 609




                                                                                                           e
                              Borrower will purchase such additional insurance policies and/or endorsements or




                                                                                                        ic
                              increase the policy limits of any policy set forth herein, if requir.ed by Lender.




                                                                                                   Pr
                      ï,      T#ldernnity and waiver by Borow--QI. Borrower also agrees to indemnify, defend zurcl
                              save Lender harmless from any and ali clailns, losses, costs, damages, liabilities,




                                                                                              L.
                              obligations and expenses, including, without lirnitation, reasonable attorneys'fees,
                              incurred by Lender and waives as to the Lender, all claims and losses arising, or




                                                                                         a
                              alleged to adse, frour all of the following cluring Borrower's periocl of ownership




                                                                                      lv
                              of the Propertyr




                                                                                 Ve
                              (1)          the use, nonuse, possession, ocoupation, condition, operation, design,
                                           construction, acquisition, repair, maintenance or management of the
                                           Property;




                                                                             k
                                                                         er
                               (2)         faiiurg by Borrower to maíntain, or Çause to be maintained, tire Required
                                           ïnsurance;




                                                                    Cl
                               (3)         any violation of or failure by a LoanParty to conrply with applicable law;

                               (4)
                                                               ct
                                           any breach of a Loan Pafiy's applicable covsnaûts, representations or
                                                          tri
                                           warranties undsr this Agreement or any other Loan Document; and
                                                        is

                               (s)         defending or protecting the Liens wirich secure or purport to secure all or
                                           any portion of the Indebtedness, whether existing under any Loan
                                                 .D


                                           Docunent or otherwise or the priority thereof, or jn enforcing the
                                           obligations of Borrower or any other Person under or pru'suant to any Loan
                                           Co




                                           Document, or in the prosecution or defense of any action or proceeding
                                           conceming any matter growing out of or connected with the Collateral or
                                           any Loan Document,
                                     is




                               THE INDEMMTIES AND }VATVF,RS OF BORRO1VER CONTAINED IN T}ITS
                             av




                               AGRBEMENT,
                           Tr




                               (l)         ARB INDBPENDENT OF THE RnQtnRED rNSLrRANCB,

                               (2)         WILL NOT Bß LTMITtrD nY AlIy ONE ACTION RLLE TJNDER
                   y




                                           WORICßRSI COMPENSATION OR SIMILÄR EMPLOYET
                op




                                           BENET'IT ACTS OR ANY PROIIIBTTION AGAINST THA RIGTTT
                                           Ots CONTRIBUTION FROM JOINT TORTtr'EASONS UNDUR
         lc




                                           C0MPARATTVE NEGLTGENCts SII'ATTITES,
       ia




                               (3)         WTLL SURVTVE RBPAYMENT OF THE LOAN OR IIORECLOSURB
                                           OF T}TE COLLATËRAI, BY LENDER OR EXECUTIONBY GRANI'OR
    fic




                                           OF A DEED IN LIEU OF FORECLOSURE V/ITH RESPECT TO TI.IE
                                           COLLATERAL, and
  of
Un




       JNO I ?\FSBC"I\WCTBAKWD\h   1?   l2tLnÃgm2lpd
       April 10, 2017 (12:a4pm)                                L4                                       IOAN ACIIEBMSNT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 125 of 609




                                                                                                             e
                                 (4)     WILL ÄPPLY IIVNN TT TTTE LOSS ß CATJSND IN PART B{IT N OT




                                                                                                          ic
                                         IN \ryNOLA BY ÏH"E ORDINAAY NEGLIGBNCE OR STIUC'T
                                         LL{BïLïÎY Or THE LENDER, BUT WILL NOT APPt,y TO T}In




                                                                                                     Pr
                                         EXTENT THN LOSS IS CAUSBD BY TIIO GROSS NI'GLIGENCE
                                         OR WILLF'UL MISCONDUCT OF THE LINDAR.




                                                                                               L.
                                 All applicablc law affecting the validity or enforceability of any inctemnity or




                                                                                          a
                                 waiver contained in this Agreoment is made a part of suoh provision and will




                                                                                       lv
                                 operate to amerrd such indemnity or waiver to the minimum extçnt necosnary to
                                 bring the provision into confonnity with applicabic law and cause the provision,    as




                                                                                  Ve
                                 modified, to continue in full force and effect,

                         J       Blanket Polic-ies, Unless Lender requires Borrower to obtain a separate Policy or




                                                                              k
                                 Policies the insurance coverage required may be effected undsr a blanket Policy or




                                                                         er
                                 Policies covering the Real Property; provided that any such blanket Policy shall
                                 specify, excErt in lhe oase of commercial gonoral liabiiity insurance, the premises




                                                                     Cl
                                 address of each building, the portion of the total coverage of such Policy that is
                                 allocated to the Real Property, and shall in any case provide the same protection as


                                                               ct
                                 would a separate policy insuring only tire Real Property and otherwise comply witir
                                 all other rospects with the requirements of this Agreement.
                                                           tri
                                        ARTICLA VII, EVEN:TS OF DEFAULT
                                                       is

              '7.01      Elents of Default, The occrurenoe or existence of any of the following conditions or events
                                                 .D


                         sirall, afTer applicable notico and failure to cure as provided for in Section 7,03, constitute
                         ân "Event of Default" hereunder: (a) rnaterial breach of any representation of î/affanty
                                           Co




                         contained in this Ageement or any other Loan Document or material default in the
                         observance or perf.ormance of any of the other conditions, covenants or agreeüents of any
                         Loan Party set forth in tiris Agreement or any othcr Loan l)ocunrent; (b) any clefault or
                                       is




                         event of default, as th'e case may be, shall occur under any other Loan Document and shall
                         continue beyond the applicable g¡ace period, if any; (c) any chauge in the management or
                                av




                         control of Borrowcr i:rvolving the replacoment or removal of Natin Paul, whother by reason
                         of incapacity, death, resignation, termination or otherwise which, in Londer's sole judgment,
                             Tr




                         could become a Material Adverse Effect; subjeei to Section 7.04 hereof; (d) any change in
                         the ownership of Borower, whether by reason of inoapacity, death, or otherwise which, in
                         Lender's sole judgment, could beoome a Material Adverse Effect; subject to Sectior: 7.04
                      y




                         hereof; provided however that from and after the date hsreofa curn¡lative change ofup to
                   op




                          100% of the ownersliip inlerests in Bonower shail not be doemed an Event of Default, so
                         long as Lender is timely notified of the change in ownership of Borrower and Bonower is
         lc




                         owned at least 50% ctirectly or indirectly by Natin Paul and is controlled directly or
                         indirectly by Natin Paul; and (e) if, during the loan application proces$, Bonower or any
       ia




                         persons or entities acting at tire direction of Borrower or wíth Bonower's knowledge or
                         consent gave materially false, misleading, or inaccurate infnmration or staternents to Lender
    fic




                          (or t'ailed to provide Lender with material information) in connection u/ith the hdebtedness,
  of




               7   ,02   Intgri¡g Rc,mpdiies Afler Default. Upon and aftEr a DefÌiult by any Loan Party uncier any of
                         ttre Loan Docuûrents, regardless of whether a Loan Party is entitled to notice and/or an
Un




       JNC I 7\F$BCî\WCTEÂKWDV¡ I ? l2lLnAgrv2.wptl
       April 10, 2017 (12:44pm)                                15                                        LOAN ACRIIEM¡:NT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 126 of 609




                                                                                                           e
                      opportuníty to cure a Defbult, whether said notice or right to cure is provided for under the




                                                                                                        ic
                      Loan Documents or provided by law, and regardless of whether said Default has matured




                                                                                                   Pr
                      into an Event of Default, each Loan Patly hereto âgrees that whether or not a Loan Party is
                      given notioe of tho Default and whether or not, at the point in time of determination, the
                      right to cure period has lapsed, Lender shall have tire following rights, all without any prior




                                                                                             L.
                      notice to the applioable Loan Party:




                                                                                        a
                      A        Lender shall not be obligated to further process any ckaw requests that have ireen




                                                                                     lv
                               submittecl, or to fund any remaining portion of any draw requests that have been
                               approved by Lendor;




                                                                                Ve
                      B.       Lender shal1 continue to have the right to post advances to thc Note for interest
                               carry to the extent of any acsrued and unpaid interest on the Note but only to the




                                                                            k
                               extent that interest carry is available under the Budget for the Loan;




                                                                       er
                      c        Lender shal1 have the rigltt to post advances to the Note for protective advances for




                                                                   Cl
                               the benefit of Lerrder as otherwise provided for in the Loan Documents; and



                                                              ct
                      D        Lender shall have the right to seek any equitable remedien available under law to
                               protect any of tire coilateral oecuring thc Note,
                                                         tri
              7,03    Notice of Default and Rishtjp..Çurq. Any provision of this Loan Agreement or any of the
                                                         is

                       Loan Docurnents to the contrary notwithstanding, Borower and Guarantors shall not be in
                                                  .D


                       default under this l-oan Agreement or the Loan Documents unlessl

                       A,      in the oase of a breach of a monetary covenalt, Lender shall have given            the
                                           Co




                               applicable Loan Party written notice of such monetary breach setting forth the due
                               datg and the arnount due on such date and Borower shall not havE cured the breach
                               of the monetary covenânt within ten (10) days after delivery of said notico; and
                                    is




                       B,      in the case of a breach of a non-monetâry covenânt, Lender shall have given
                               av




                               Borrower or other applicable Loær Party, written notice of such non-monetary
                               breach setting forth in reasonable detail the nature and extent of suoh failure and
                            Tr




                               Borrswer or othor applicable Loan Party, shall not have cured the breach of the non-
                               monetary covenant within thirty (30) days after delivery of said notico;
                   y




                       provided however, all notices required urder this palagraph regarding breaches, and all
                op




                       other notices permitted in this Loan Agreoment or in the other Loan Documents, shall be in
                       writing and shall be deemed to be delivered when delivered personally or when deposited
         lc




                       with the United States Postal Service, postage prepaid, by registered or certified mail, return
                       receipt requested, addrcssed to the Borowero the Cuarantors, other applicable Loan Party
       ia




                       or the Lender, as dre caso may be, at the respectlve adclresses given below clr elsewhere in
                       the Loan Docurnents, or to such other changed address, the notice of which change is given
    fic




                       pursuant hereto or as otherwise provided elsewhere in tire Loan Docun:ents; and
  of




                       provicled furthel, however, that with respect to notices of monetary default, Bonower shall
                       only be entitled to receive and Lender shall onlybe required to give two (2) such nctices in
Un




       JNG I 7\FSBCT\WCTEAKWDVTI   71   2l LnAgrv2.wpd
       April 10,2Aû Q2:44pm)                                 16                                        LOAN AOREEMEN1'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 127 of 609




                                                                                                                e
                            âny one twelve (12) rnonth period from tho date hereof and cumulative tot¿l of six (6) such




                                                                                                             ic
                            noticEs during the term hereof, such that aftor the second notice in any twelve (12) month




                                                                                                        Pr
                            period or after the sixth such notiee durìng the term hereof, Bonower and any other
                            applicable Loan Palty shall no longer be entitled to any notice and right to cure for monetary
                            events ofdefault,




                                                                                                   L.
                 'l   ,04   Death or l¡capacib¡gf LÇuarantor, Any provision herein or in tho Loan Documonts to the




                                                                                              a
                            contrary notwithstandingn the Lender sha1l waive the death or incapacity of Natin Paui as




                                                                                           lv
                            a default hereunder or under any of the Loan Documents executed in connection with the
                            Note inoluding direct or indirect effects on the ownership, control or tlrauageütent of the




                                                                                     Ve
                            Borrower, or the lega1 ability of Natin Paul to perform uncler his guarânty agreernent as
                            GuårÂntor so long as within ninety (90) days frorn the date of death or adjudication of
                            incapacity, a replacement guarantor acceptablo to Lender in Lender's sole discretion has




                                                                                 k
                            oxpressly assumod and ratified the deceased or incapaoitated Guæ antor's obligations under




                                                                             er
                            the guaranty agreement in the form of a replacement, guaranty or assumption of guaranty,
                            all in form and subj ect to such conditions as are acceptable to Lsnder in its sole discretion,




                                                                        Cl
                            References herein to the incapacity of an individual Guarantor shall meân that a court of
                            competent jurisdiction has declared the individual as legally incompetent under applicable


                                                                       ct
                            state law.                            tri
                 7,05       RemediçgUpon Event of Ðefault. Upon the ocÇurence and at any time duling the existence
                            or continuance of any Event of Default, but without impairing or otherwise limiting the
                                                                  is

                            Lender's right to demand payment of allor any portion of the Indebtedness which is payable
                                                          .D


                            on demand, at Lender's option, Lender may give notice to Borrower declaring al1 or any
                            portion of the Indebtetlness remaining unpaid and outstanding, whother under the notes
                            evidencing the lndebtedness or otherwise, to be due and payable in fulI without presentation,
                                                   Co




                            demand, protest, notice ofdishonor, notice ofintent to accelerate, notice ofacceleration or
                            other uotioe of auy kind, all of which are hereby expressly waived, whereupon all such
                            lndobtedness shall immediately become due and payable. Furthermote, upon the occurrcnce
                                             is




                            of a Default or Ëvent of Default and at any time during the existenoe or continuance of any
                            Def'ault or.Event of Default, but without impairing or otherwiselimiting the riglrt oflender,
                                    av




                            if reserved under any Loan I)ocument, to make or withhold financial accomrno<lations at its
                            dlscretion, to the extsnt not yet disbursed, any conmitrnent by Lender to make any fuflher
                               Tr




                             loans or, if applicable, irsue any further letters of credit shall automaticaliy terminate, The
                             foregoing righis and remedies are in addition to any other rights, romedies and privileges
                         y




                             Lender may otherwise have or which may be availabie to it, whether under this Agreement,
                      op




                             any other Loan Document, by law, or otherwise.

                      ,06    Srtoff, kr addition to any other rights or remedies of Lentler under any Lonn Document, by
         lc




                  7

                             law or otirerwise, upon the ocoüronce and duling the continuanse or existence ofany Event
                             of Default, Lender may, at any time and from time to time, without notice to Bonower (any
       ia




                             requirements for such notioe being expressly waived by Borrower), setoff and apply against
                             any or all of the Indebtedness (whether or not then ciue), in any mârurer and in any order of
    fic




                             preference which the Lender, in its sole disøetion, chooses ony or all deposits (genoral or
                             special, time or demand, provisional or final) at auy time held. by Borower (whether owned
  of




                             outright or held with a third parfy) and other indebtedness at any time owing by Lender to
                             or fo¡ the credit or for the âccount of Bonowe¡, and any property of Bonower, from time
Un




       iNO i 7\FSBC"ñWCTEAKWD\h          1   ? I 2 I LnAgw2.wpd
       April   10, 2017 (12;44pn)                                  T7                                        LOAN AORI]IIMBNT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 128 of 609




                                                                                                              e
                           to time iri possession or confrol of Lencier, irrespective of whether or not Lenda shall have




                                                                                                           ic
                           made any demand hereunder or for payment of tire lndebtedness and altlrougir such




                                                                                                      Pr
                           obiigations may bo cnntingent orunmatured, regardless of whether any Collateral then heftl
                           by Lender is adequate to cover the Indebtedness and regardless of whether the exercise of
                           such right of set-off results in loss of interest or other penalty under the terms of the




                                                                                                L.
                           ceftificate of deposit 0r account agreement. T'he rights of Lender under this Section are in
                           addition to any other rights and remedies (including, without limitation, other rights of




                                                                                           a
                           setoff) which Lender may otherwise have, Bon'ower hereby $ânts Lender a Lien on and




                                                                                        lv
                           secwity intøest in all such cleposits, indebtodness and otherpropefty as âdditionnl collateral
  ï                        for the payme¡t and performance of the lndebtedness,




                                                                                   Ve
                7.0'/      Waiver of Defar+lts. No Default ol Bvent of Default shall be waived by Lender except in
                           a written instrument specifying the scope and terms of such waiver and signed by an




                                                                               k
                           authorized officer oflender, and such waiver and shall be effective only for the specific




                                                                             er
                           time(s) and purpose(s) given, No single or pârtiel exercise of any right, power or prìvilege
                           hereundet, or any delay in the exercise thereof, shall preclude other or further exercise of




                                                                             Cl
                           Lencler's rights, No waiver of any Default or Event of Default shal1 extend to any other or
                           further Default or Event of Default. No forbearance on the parl of Lender in enforcing any


                                                                        ct
                           of Lender's rights or romedies under any Loan Dooument shall constitute a waiver of any
                           of its rights orremedies. Bonower expressly âgrees that this Section may not be waived or
                                                                   tri
                           modified by Lender by course of performance, estoppel or otfrerwise.
                                                                   is

                7.08       REegjver, Lender, in any action or suit to foreclose upon any of rhe Collateral, shail be
                                                           .D


                           entitled, without noticc or consent, and completely without regard to the adequaoy of any
                           security for the Indebtedness, to the appointment of a receiver of the busíness and premises
                           in question, and of the rents ærd profits derived therefrom, This appointment shall be in
                                                    Co




                           acldition to any other rights, relief or remedies aff(:rded Lender. Such receivero in addition
                           to any othor rights to which the receiver shal1 be ontitied, shall be authorized to sell,
                           foreclose or complete lbrpclosure on Collateral fbr the irenefit of Lendor, pursuant to
                                       is




                           provisions of applicable law,
                                  av




                'l   ,09   Application of Proceeds of Col].ateral. Notwithstanding anything to the contrary set forth
                           in any Loan Document, after an Event of Default, the proceeds of any of the Collateral,
                             Tr




                           together with ury offsets, voluntary payments, and any other sums received or collected in
                           reopect of the Indebtedness, may be applied towards the lndebtedness in such order and
                        y




                           manner as detemrined by Lender in its sole and absolute discretion.
                     op




                                                     ARTICLE VIII. MISCEI,LANNOT.]S
           lc




                8.01       Notices. Any notico, cerlificate, cons€nt, determination or other con:munication required or
                           permitted to be given or made under this Agreement shall be in wríting and shall be
         ia




                           effeotively given and made if (i) delivered personally, (ii) sent by prepaid courier service or
                           mail, or (iii) sentprepaidbyfax orothersimilarmeans of electlonic communication, in each
      fic




                           case to the following respective addresses:
  of
Un




        JNC I îPSBCT\WCTEAKWD\h       I7I   2   1   LnAgrv2,wp<l
        April  10, 2017 (12t44pm)                                       l8                                 TÐAN AGREEMBNT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 129 of 609




                                                                                                             e
                      If to Borower:                   TVC   TEAKWOOD PLAZA, LLC




                                                                                                          ic
                                                       401 Congtess Avenue, 33rd Floor




                                                                                                      Pr
                                                       Austin,'Iexas 78701
                      Phone:                           (s12) 327-3300
                      Faxr                             (512) 322-9238




                                                                                                 L.
                      E-ruail address:                 Npaul@wccapitalgl oup,com




                                                                                              a
                      'With copy to:                   WORLD CLASS CAPTTAL GROTIP, LLC




                                                                                           lv
                                                       ?67 Fi{1h Avenue; 16th F'loor
                                                       New York, New York 10153




                                                                                       Ve
                                                       Attention: Samuel Mizrahi
                      Phone:                           (sr7) 702-3344
                      E-mail address:                  smi zrahi @wcc apitalgroup.   com




                                                                                     k
                                                                             er
                      If to Lender:                    FIRST STATE BANK CENTRAL TEXAS
                                                       P, O, Box 6136




                                                                          Cl
                                                       "lemple, Texas 76503-61 36
                      Phone:                           (s1 2) 23 1-8821


                                                                     ct
                      Fax:                             (5r2) 23r"162s
                      Email add¡ess                    vivienen@fsb centex. con:
                                                               tri
                      Any suoh commurication so given or made shall be deemed to have been given or made and
                                                             is

                      to have beeri received on the day of deiivery if deüvered, or on the day of f'axing or sending
                                                     .D


                      by othermeans ofrecordcd electrclnic communication, providedthat such dayin either event
                      is a regular Business l)ay end the comrriunication is so delivered, faxed or sent prior to 4:30
                      p.m. (local recipient time) on such day, Otherwise, such communication shail be deemecl
                                               Co




                      to have been given and nracio and to have been received on the next following Business Day,
                      Any such communication sent by mail shall be deomed to have been given and made and
                      to have been received on the earlier of aotual receípt or the fifth Busincss I)ay following the
                                       is




                      mailing thereof; provided howcver that no such comnrunicatic¡n shall be rnailed during any
                       aotual or apprehended irrcgular disruption of postal services, Any such communication
                               av




                       give,n or made in any othor manner sliall be deemed to have been given or made and to have
                       boen received only upon actual receþ in witing.
                         Tr




               8.02    Governins Law, Each Loan Document shall be deemed to have besn delivered in the State
                   y




                       of Toxas, and,shall be governed by and conshued and enforced in aocordanse with the iaws
                       of the State of Texas, and applioable fedeftìl law except to the extent that the Uniform
                op




                       Commercial Code or othor personal property law orreal propeúy law of another jurisdiction
                       where Collateral is located is applicable, and except to the cxtent exprossed to the contrary
         lc




                       in any Loan Document.
       ia




               8,03    Costs and Exgenses. The Borrower ag¡ees to pay Lender, on denrand, all roasonable costs
                       and expenses in connection with the preparation, execution, delivery and administration of
    fic




                       this Agreement, the Note, the          l¡an   Documents, and the other documents to be dslivered
                       hereunder, including, without limitation, the rsasonable fees and out-oÊpocket expenses of
  of




                       counsol for the Lender with respect thereto and with respsct to advising the Lender as to its
                       dghts and responsibilitics under this Agreemont and/or under any of the other Loan
Un




        JNCI 7\FSB9I'\WCTEAKT/D$   I   ?I   2l LnAerv2'wpd
        Apríl 10, 2017 (12:44Pn)                                     T9                                   I,OAN ACIREEMIìNI'
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 130 of 609




                                                                                                               e
                          Documents, Borower shali pay Lencl.er, on demand, all costs and oxpenses, itcluding,




                                                                                                            ic
                          without limitation, reasonable attomeysr I'ees and legal expenses, incurred by Lender in




                                                                                                       Pr
                          perfecting, revising, protecting or enforcing any of its rights or remedies against any Loan
                          Party or any Collateral, or otherwise incuneci by Lendor in connection with any Default or
                          F,vcnt ofDofault or the enforcement ofthe Loan Documents or the indebtedness. Following




                                                                                                  L.
                          Lender's demand upon Bolrower for tho payment of any such costs end expensss, and until
                          tire same are paid in firll, the unpaid amount of such costs and expenses shall constitute




                                                                                             a
                          Indebtedness and shall bear interest at the highest default rate of intercst provided in any




                                                                                          lv
                          Loan Document.




                                                                                    Ve
                 8,04     ßeceiotofPavmenlsbyLender. AnypaymentbyBorrowerofanyofthelndebtednessmade
                          by mail wiil bE deemed tendered and received by Lencier only upon actual receipt thoreof
                           by Lende¡ at the address designated for such payment, whether or not Leirde¡ has aulhorized




                                                                                k
                           payment by mail or in any other manner, end such payment shall not be deemed to have




                                                                            er
                           been made in a timely maxïler unless actually reccivod by Lender on or before the date due
                           for such payment, time being of the esseuce, Borrower expressly åssumes all risks of loss




                                                                       Cl
                           or liability resulting from non-delivery or delay of delivery of any item of payment
                           transmittËd by mail or in any other rnamcr. Acceptance by Lender of any paynrent in an


                                                                  ct
                           amount less than the amount then due shall be deemed an accsptance on account only, and
                           any failure to pay the entire amount then due shall constitute and continue to be an Ëvent
                                                             tri
                           of Defuult, Borrower waives the right to di:'ect the application of any and all pâymenls
                           received by Lender hereunder at any timo or times after the occurrence and during the
                                                            is

                           continuance of any Dsfault. Borrower furthe¡ âgrees that after the occurrence and during
                           the oontinuance of any Default, Lender shail have the conti¡uing exclusive right to apply
                                                     .D


                           ancl to reapply any and all payrnents reoeíved by Lender åt any time or times, wlrether as
                           voluntary payments, proceeds from any Collateral, offsets, or othsrwise, against the
                                               Co




                           Indebtedness in sush order and in such numnsr as Lender may, in its sole discretion, deem
                           advisable, notwithstanding âny entry by Londer upon âny of its books and recorcls.
                           Borrower hereby expressly agrees that, to the extent that Lender rEceives any payment or
                                           is




                           benefit of or otirsrwise upon any of the Indebtedness, and such paymenî or benefit, or âny
                           part thereof, is oubsequently iuvalidated, dcciared to be fraudulent or preferørtial, set aside,
                                    av




                           or required to be repaid to a trustee, receiver, or any other Person under any banlcruptcy act,
                           stâte or federal law, common law, equitable cause or othonvise, then to the extent of such
                              Tr




                           payment or benefit, the lndebtedness, or part thereof, intended to be satisfied shall be
                           revived and oontinuecl in full force and effect as if such påyment or benefit had not been
                       y




                           made or received by L,endern and, firrther, any such repâyment by Lenrler shallbe addcd to
                           and be deemed to be aciditional Lrdebtedness,
                    op




                  8.05     Successors and Assisns. This Agreement shail be bindiag upon and shall inure to the
         lc




                           benefit of Borrower and Lender and their respectivo heirs, administrators, executors,
                           suocessors and assigns. Tho foregoing shail not authorize any asnignment ol trÂnsfor by
       ia




                           Boffower, of any of its respective rights, duties or obligatioru hereunder, such assignments
                           or transfers being expressly prohibited. Lender, however, may freely assignn whether by
    fic




                           assignment, partioipation or otherwise, its rights ancl obligations hereundcr, and is hereby
                           authorized to disclosc to any such assignee or participant (or proposed assignee or
  of




                           participalt) any financial or other infonnation in its knowledge or possession regarding any
                           Loan Party or relating to the Indebteclness.
Un




       JNG I 7\FSBCT\W(T!'I!AKWD\h    I7   )2lLn Asv2.wpd
       April   10, 2017 (12;44pm)                                20                                         I,OAN AOI{BüMI]NT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 131 of 609




                                                                                                               e
                                                                                                            ic
                8.06       larticipstion. Borrower expressly recognizes and agrees that Lender may sell to other




                                                                                                       Pr
                           lenders participations in the loans incun'ed by Boffowôr pursuant hereto. As seci:rity for the
                           due paynent and performance of all Indebtedness of Bomower to Lender under this
                           Agreement and/or any other of ths Loan Documents, whether now existing or hereafler




                                                                                                  L.
                           arising, and to $tch lenders by reason of such paticipations, Borrower hereby grants to
                           Lender and to sueh lenders a lien on and seculity interest in (i) any and all deposits or othor




                                                                                             a
                           sums at any time credited by or due from Lender axld such lenders or either or any of them,




                                                                                          lv
                           to Borrowero whether in reguiar or special depository accounts or otherwise, (ii) any and ali
                           money, securities and other property ofBonower, and the proceeds thereof now or hereafter




                                                                                    Ve
                           held or received by or in transit to l",ender and such lenrlers o¡ either or åny of them, ûom
                           or for Bor¡ower whether for saf'ekee,ping, custody, pledge, transnrission, collection or
                           otherwise. Any such deposit, sums, monies, securities and other property may at zury time




                                                                                k
                           bo set-off, appropriated and applied by the Lender and by sueh lenders, or either or a:ry of




                                                                            er
                           them, against any Indebtedness whether now existing or hereafter arising to Lender and to
                           suoh lenders, or eitlrer ol any of them, under this agrÊoment or the Note or ôtherTvise,




                                                                       Cl
                           whether or not sush Indebtedness is then due or secured by any collateral orn if it is so
                           secured, whether or not such collateral held by Lender or such lenders is oonsidered to be


                                                                 ct
                           adequate,                         tri
                8,07       Sale of Loan, Lender may &eely assign, whether by sale or h'ansfer, all or any porrion of
                           its riglrts in and to all or any portion of the Indebteclness inoluding the Note to any a thirci
                                                            is

                           party or any Loan Party, including, but not limited to, a sale, hansfer or assignrnent to any
                           Guarantor, Grantor or other obligor on the Indebtedness.
                                                    .D



                8.08       Election of Remedies, Lender shallhavE all of the rights and remedies granted in the Loan
                                               Co




                           Documents and available at law or in equity and thess same rights and remedjes shall bs
                           cumulative and may be pursued separately, successivelyn or confiurelltiy against Boüowerr
                           any Guarantor, Grantor, other Loan Party or any collateral property covered under the Loan
                                       is




                           Documents, at the sole disoretion of Lender,
                                  av




                8.09       krdulgence. No delay or failure of Lender in exercising any right, powol' or privilege
                           hereunder or under any of the Loan Documsnts shall aff'ect such right, power or privilege,
                             Tr




                           Äny single or partial exercise thsreof shall not preclude any fr.nther oxercise tlcreof,

                8.10       Amendment and V/aiver. No course of dealings by the Lender, its officers, employees,
                     y




                           consultants, or agents jn the exercise of any right hereunder, under the Note, or under airy
                  op




                           other of the Loan Documents shall operate as a waiver thereof. No amendment or waiver of
                           any provision of any Loan Document, nor consçnt to any deparhue by any Loan Parly
         lc




                           therefrom, slmll in any event be effective unless the same shall be in writing and signed by
                           Lender, and then such waiver or gonsent shall be effectivo only in the specific instance(s)
       ia




                           and for the specific time(s) and purpose(s) fbr which given,
    fic




                 8,1   i   $çverability. In
                                          oase any one or more of the oi:ligations of any Loan Party under any Loan
                           Document shall be invalid, illegal or unenforcÊable in any jwisdiction, the validity, legality
  of




                           and enfo¡ceabllity of tho renraining obligatir:ns of such Loan Party shall not in any way be
                           afïeoted or impaired thereby, and such invalidity, illegäily or unenforceability in onc
Un




        JNG 1 7\FSBCT\WCTËAKWD\hI      7I2I   LnAgrv2.wpd
        April 10, 2017 (12r4þn)                                  27                                         LÔAN AORTiËMI3NT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 132 of 609




                                                                                                               e
                      jurisdiction shall not aff'ect the validity, legality or enforoeability of the oirligations of sucli




                                                                                                            ic
                      Loan Party under any Loan l)ocument in any other jurisdiction, Each tem:, covenant, and




                                                                                                      Pr
                      condition of this Agreemcnt and/or any of the other Loan l)ocuments shall be valid alci
                      enforceable to the fullest extent pefinitted by law,




                                                                                                 L.
              8,12    Reli-ance on and Survival of Various Provisiolis. All terms, covenânts, agreements,
                      representations and waranties of any Loan Party made in any Loan Document, or in any




                                                                                           a
                      cortificate, Íeport, fìnancial statement or other dooument fumished by or on behalf of any




                                                                                        lv
                      Loan Party in corurecti<ln with any Loan Document shall be deemed to have been reliscl
                      upon by Lender, notwithstandürg any investigation heretofore or hereafter made by Lender




                                                                                  Ve
                      or on Lende/s bohalf, All representations ând warranties of the Borrower irerein or in the
                      other Loan Documents and all covenants and agreements herein and in the other Loan
                      I)ocuments, shall survive until repayrnent in full of the Indebtedness,




                                                                              k
                                                                         er
               8,13   ilxeculio4 ot.tqquÐocuqgnts in Counterparts, Each original of the Loan Documents
                      exeouted in conneotion with the Loan inclLrding the Note may be executed as counterpart




                                                                    Cl
                      originals and may contains multiple original signature pages ancVor conesponding
                      acknowledgments, Two ol more oounterparts of any particular Loan Document may be


                                                               ct
                      executed and/or acknowledged and one or ruore of the multiple original signature pages
                      from one counterpart of that particular Loan Document executed in connection with the
                                                          tri
                      Loan may be replaced by one or morc original signature pages from other counterparts
                      thereofì in order to produce filly executecl counterparts, each ofwhich shall be considercd
                                                          is

                      as an original, and all of which shall oonstitute the same agreement or document,
                                                  .D


               8.14     ocument Rçll2gti-on llolic)/, Ilach undersigned Loan Parly understands and agrees that (i)
                      Lenrlu's document retontion policy may involve the imaging of executed Loån Documents
                                             Co




                      including the Note, as well as other miscellaneous documents, pâpers, reports and other
                      corespondence, and the destruction of the paper originals, and (ii) each undersigned Loan
                      Party waives any right that any Loan Party may have to olaim that the imaged copies of the
                                   is




                      LoanDocuments (otherthan theNote) and other miscellaneous documents, papers and othcr
                      conespondence related thereto arç not originals.
                              av




               8.i5   NOTICD ITNDAR S$CTION 26.02 OI,'TIIE TltXÄ,S BUSINASS & COMMI'RCE
                         Tr




                      CODE:
                   y




                      AI.{ A.GRA,ËMENT r'OR.{.LOAN IN \ryHICH'l"I{n AMOLINT INVCILV¡iD lN TH&
                op




                      LOAN AXCTHDS ü50.000.00IN VA.LUn IS NOT nNtrORCTAßL,A UNLII$S TqE
                      AGREEMßNT IS IN WRIÎING ANr} SIGNAD BY I'I{4 tA-RTY TO BE B O trND QR
                      BY TTTAT PARTYIË AUTIIORIZDD REPRESENTATIVE.
         lc




                       TITE RIGETS ANÐ OBLIGA'IIOIIS Otr TIIE PARTIES TO AN ÄGREEMENT
       ia




                       SUBJECT TO SUBSECTION ftì OIl SECTION 26.02 OS Tm TEXAS.BUSTNES$
                       &  coMMuncE coDE SH,{LL Bn DnTERMINED_SOLELY FROM TUln
    fic




                       wRITTtrN LQAN DOCUMENTS. ANp ANY PRIOB ORAL AGREEMENTS.
                       ÞBTWEßN THII PARTIES AR.E SUPnRSßpEp BY ANp MDRçnp rNTO THE
  of




                       IOAN DOCUM&NTç.
Un




        iNCl ?\FSBCîWCTBAKWÐ\h1    7 I 21   LnAgrv2'wpd
        April 10, 2017 (12:44pm)                              22                                           I,OAN À6RËEMTJNT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 133 of 609




                                                                                                                       e
                                THE IVRIIITEN I,OÄN pOCtIMqNTS REPRESENT TIIE tiINAL AgRAEMENI




                                                                                                                    ic
                                BETWEEN   Tm PARTIES AND MAY NCIT BE coNrB*{DIcTED BY EvIDaNÇ&




                                                                                                               Pr
                                or PRIOTL coNTDI\{PonÄNECIus. oR strßsEou:Et',{T oR4I, AGREEMIINTS o}l
                                THE PARTIES.




                                                                                                          L.
                                THtr,RS ARE NO UNWRmTEN ORÂL                    Äq4EIIMnNTS BETWIEN .rI{E pARTrUq.




                                                                                                     a
                   8,16         CaptioJts.    Ïrecaptions, headings, and arrangements ussd in this agreement are for




                                                                                                  lv
                                convenience ody and do not in any marurer affect, limit, amplify, or modify the tenns ancl
                                provisions hereof,




                                                                                             Ve
                   8.17         Fof.r¡Llmd Subslance. Ä11 documents, certificates, insurance policies, and other iteils
                                required to be executed and/or delive¡ed to Lender, whether under this Agreement or under




                                                                                         k
                                any of the other Loan Docutnents, shall be in form ald substance satisfactory to Lender.




                                                                                    er
                   8.18         Bonower In Contrpl. Itt no event shall Lender's righte and interests under the Loan




                                                                                Cl
                                Documents be construed to give Lencler the right to control, or be deemed to indicate that
                                Lender is in cont¡ol 0f, the business, management or propeftíes of Borrower or the daily


                                                                          ct
                                manågement functions and operating decisions to be made by Bonower,
                                                                      tri
                   8.   1   9   Np T hifd}3lty åeneficipry, This Agreemcnt is made for the sole protection and bcnefir of
                                Bonower and Lender and is not inteirded for the proteotion or bencfît of any other Person,
                                                                   is

                                and no other Person shall be cieemed to have any privity of contract hereunder nor any right
                                                            .D


                                ofaction ofany kincl hereon, or be entitled to rely horeon to any extent whatsoever.

                   8,2A         Nwnbe¡.and ÇS¡lde¡, Words of any genctorused in this Agreement shall be held and
                                                      Co




                                construod to includo any other gender, and words in the singular nurnber shall be held to
                                include the plural, and vice versa, unless flre sontext requires otherwise. The duties,
                                oovenants, obligations, and war¡antics of each party definerl as Boffower under this
                                             is




                                Agreemeut sha11 be joint and several obligations of each such Borrower,
                                      av




                   8,21         References. The words "hereful," "hefeof," "hereunder" arrd other words of siurilar import
                                when used in this Agreement lefer to this Agreement as a whole, and not to any particular
                                  Tr




                                afiicle, section or subsection,

                   8,22
                       y




                                Arnbigities, BorowerandLenderaeknowledgethattheywere eaohrepresentedbyoounsel
                    op




                                or had the opportunity to be representod by counsel and waived such right ín oonnection
                                with this Agreement, that each of them and/or their respective counsel reviewed tiris
                                Agreement to their satisfaction, that any rule of oonstruotion to the effoct that ambiguities
         lc




                                are to be rcsolved against the drafring party shall not be employed in the interpretation of
                                this Agreement, and that the language in all parts of this Agreement shall in all oases be
       ia




                                consh'ued as a whole and in accordance with its fair meaning.
    fic




                   8.23         Bxhíbíts, The exhibits attached to this Agreement are incorporated herein and shall be
                                considered    a    part of this Agreement for tire purposes stated herein, except that in the event
  of




                                of any conflict between any of the provisions of such oxhibits and the provisions of this
                                Agreement, the provisions of this Agreement shall provail; provided howover, that any
Un




        JNG I ?\FSBC*T\WCTEAKWÐ\h1           7 I   21LnAgrv2,wpd
        Aprll   10, 201'l (12:44pn)                                       23                                        LOAN ACiREEMTiN'T
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 134 of 609




                                                                                                           e
                       atlached metes and bounds descrìption            of the Land shall control over the summary




                                                                                                        ic
                       desuþtion defining the Lând           herEhr.




                                                                                                   Pr
                8.24   Tirnc of the Essenoe, Tirne is of the essence with respect to the dates, terms and provisions
                       of this Agreementn and as to each and every other Loan Document executed in connection




                                                                                              L.
                       herewíth,




                                                                                          a
                8.25   Indqiendent Pal1y, It is mutually understood and agreed that Bonower is an independent




                                                                                       lv
                       party in the perfonnance of all activities, functions, duties and obligations prirsuant to this
                       Agreement and the other Loan Documents, and that nothiug corrtained in this Agreement or




                                                                                  Ve
                       in any of the othor Loan Documents is intended or shall be construed il aûy rna¡ner or under
                       any circumstances whatsoever as oreating or establishing the relationship of,co-partners, a
                       partnership or joint v€nturÊ, or joint ownership between Lender and Borrower, or with any




                                                                               k
                       officers, empioyees, agsnts, brokers or contractors, for any purpc,se or in any lnanner




                                                                            er
                       whakoever. Borower hereby agrees not to represent to anyone that Borrower is an agent
                       of Lender or has authority to act on behalf of LendEr.




                                                                        Cl
                8,26   Davs and Deadlines. As used in this Agreement,"days" shall mean and refer to calendar


                                                                       ct
                       days. However, if a deaclline falls or notice is required on a Sarurday, Sunday, or a legal
                       banking holiday, then the deadline or notice shall be extended to the next calendar day
                                                               tri
                       which is not a Saturday, Sunday, or a legal banking holiday. As n:ay be usecl in this
                       ,A.greement, the term "ßusiness Days" moâns any day which is not a Saturday, Sunday, or
                                                             is

                       a legal banking iroliday.
                                                      .D


                8,2',t GOVnRNNG LAW AND VeNUq. THE LOAN                              DOCUMENTS SHALL BE
                       COVERNED BY AND CONSTRUED IN ACCORDAÌ{CE WTTH THE LAWS OF THB
                                                 Co




                       STATB OF TBXAS ANÏD THB APPLICABLE LAV/S OF THE T.]NIT'ED STATBS OIT
                       AMËRICA. TFTE LOAN DOCUMENTS ARB DEËMËD EXECUTED IN AND ARË
                       PERFORMABLE BY EACH LOAN PARTY IN BELL COIIhITY, TEXAS. Any action
                                       is




                       or proceedíng under ot in con¡ection with thc Loan Docurnents against Borower or ally
                       other party ever liable for payment of any sums of moncy payable on the Loan l)ocuments
                              av




                       rnay be brought in any sfate court located in Bell County, Texas, or in the fecleral court in
                       Bell County, Texas. Borower and each such other party hereby irrevocably: (i) submits
                          Tr




                       to the nonexclusive jurisdiction of such courts, and (ii) waives any objectior: it may now or
                       heresfter havç as to the venue ofany such astion or proceeding brought in such courl or that
                    y




                       such court is an inconvenient forutn,
                 op
         lc
       ia
    fic
  of
Un




        JNGi ?\FSBCT\WCTBAKTVD\h   I   ? I 21   LnAgw2,wpd
        April10, 201? (l2r44pm)                                    24                                   LOAN AC}RüßMBNT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 135 of 609




                                                                                                                     e
       Executed in one more counterpart originals to be effective on tho Fffoctive Date defined on page              t hereof.




                                                                                                                  ic
                                                                                                           Pr
                                                                       WC TEAKWOOD PLAZA, LL,C,             a   Delaware
                                                                       limited liability company




                                                                                                      L.
                                                                       By:        WC'Ieakwood Plaza Mezz, LLC,       a
                                                                                  Delaware         liability compflty,




                                                                                                a
                                                                                             lv
                                                                                         Ve
                                                                                               President

                                                                       Address           401 Congress Avenue, 33rd Floor




                                                                                      k
                                                                                         Austin, Texas 78701




                                                                                  er
                                                                       FIRST STATE                              TEXAS




                                                                           Cl
                                                                       Byr


                                                                       ct
                                                                         Printed
                                                                         Title:
                                                                  tri
                                                                       Address           6500 North Mopac Expressway,
                                                                  is
                                                                                         Building One, Suite ii01
                                                                                         Austin, Texas 78731
                                                           .D
                                                     Co
                                       is
                                      av
                                Tr
                        y
                     op
         lc
       ia
    fic
  of
Un




        JNG 17\FSBCT\WCTEAKWD\Iì      I7I   2   I   LnAgrv2.wpd
        Aprll   10, 201'l (12t44pm)                                25                                            LO¡,N AGRË,EMENÎ
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 136 of 609




                                                                                           e
                                                                                        ic
    3.395 ACRTS OF LAND SITUATDD IN THE CITY     Or AUSTIN, TRÄVIS COUNTY, TIIXAS, BEING ALL OF LOT




                                                                                    Pr
    2  ÄND A PORTION OF LOT I, ALLANDÄLE NORTS SECTION F[\/8, Ä SI'BDIVISION CIF RßCORD IN
    VOLIIN,IE 18, PÁ.GE 11 Of TIIE PLÄ.T RßCORDS On TRÄVIS COUN'llt, TEXÄ.S; SAID 3.395 ÄCFJ]S ßEINÇ
    il{ORß PARTICIJLARLY DESCRIBED BY I{ETES AND BOIINDS AS FOLLOWST




                                                                               L.
    BEêINNING, LT AL/IINCH IRON ROD r'OUND fN TEI DASTßRLY LIND OF BURNDT ROAD (140' R.O.W.),
    BEING THE SOUTHWESTERLY CORNER OF LOT 1, JACKSON TnRRACn NO. 2 AMENDDD, Ä SUBDTVISION




                                                                            a
    OT'RECORD IN VOLT]ME 4I., PAGE 13 OF SAID PLAT RþCORDS A.ND TgD NORTTIWESTERLY CORNI}Iì. OF




                                                                         lv
    SAID LOT 2, ALLANDALE NORTH SECTION FT\iD, FOR THE NORTHS¡ESTERLY CORNAR HERSOF;




                                                                    Ve
    TIrßNCE, S 60ô 26' 00" E, AT,ONG THE SOLTTHERLY LINnS OT SATD LOT 1, JACKSON.TERRÄCn NO. 2
    AMENDED AND LOT 4 OF SAID JACKSON TERRACE NO. 2 AMANDID, BEING TIIA NORTHnRLY LIN[, OF'
    saID LOT 2, A"LLANDALE NORTH SECTION FM, FOR Tgn NORI'I{II,RLY LINE AERnOtr, PASSING ÄT A
    DISTANCE OF 164,?4 FEET A 1/2 INCH IRON ROD FOUND AT THE COMMON SOUTHßRLY CORNßR OF SAID




                                                                 k
    LOT 1, JACKSON TERRr{.CE NCI, 2 AMENDED AND SAID LOT 4, JACI{SON TIRRACII NO, 2,AMENDED ANI)




                                                             er
    CON'TINUING F'OR A TOTAL DISTANCE OF 259.66 FEET TO A 1I2 TNCT{ IRON PIPE F'C}UND AT THN
    SoUTTIEASTEpJ,Y CORNpR OF SArD LOT 4, JACKSON TERRÄC$ N0. 2 AMENDED, BEING THE




                                                          Cl
    souTETvEsrERLy coRNER OF LOT I, BTOCK "Er T.ANIER TERRACE SECTION 4, A SUBDTyISION OIl
    RBCORD rN VOLUI\{D 18, PAGE 65 OI'SAID PL/ü RECORDS ÀND TEE NORTHWESTIR¡Y COnNER OF'LOT
    8, BLOCK l'p'! ALLANDALE NORTIT SACTION TEREE, A.SUBDTVISION OF RACORD IN VOLUT\{E 1?, pAcE


                                                     ct
    20 O[' SAID }LAT R.&CORDS .AND ALSO ßAING TEE NORTHEASTTRLY CONNER OF' SÀTD LOT 2,
    ALLAI.{DALß NORTH SECTTON tr'IVE, T'OR TAE NORTHAASTPRI,Y CORNER HEREOF¡
                                                 tri
    THENCE, S 13o 52r 00" !T, ALONG 'l'H[ \ppSTERLY LINES OF LOTS 7r3r 6,"1 AND I, BLOCK "P,' OF SAID
                                               is

    ALLANDALN NORTI{ SECTION THRBD AND ALONG THE WESTERLY LINES OF LOT 4AAND LOT 5A,
    RESUBNIVISION OF LOTS 4 AND 5, BLOCK ''P'I ALLANDALE NORTH SECTION TERAE, A SUBDIVISICIN OT
                                         .D


    RECORD IN VOLUME 250 PAGE 42 O['SAID I'LÄÏ RECORDS AND ALSO AEING ALONG THT WESTERLY
    LINE OF LOT 1, ALOCK ITPII AJ,LANDALA NORTS SICTION'TWO, A SUBDIVISION OF"RECORN IN VOLUME
    15, pAcD 91 OF SÄ,rD PLAT RECORÐS, ßIING THE EASTARTY LINE OF SAID LOT 2, ALLANDALE NORTH
                                    Co




    SECTION FIvß, tr'OR TIrÐ üASTERLY LrNÐ IrEREOtr" A DTSTANCA O¡'598.75 rEET TO A 1i2 INCH IRON ROD
    WTIH CAPFOUND IN THE NORTIÍßRLYLTNE OFTEAKWOOD DPJVF] (64I R.O.W.), BAINç THN
    souTHwßsTERLy CORNER OT SATD LOT 1, BLOCK',ptt {f ,r.ATÌDÄLn NORTH SECTION TWO AND THE
    SOTITHOASTERLY CORNER OF SAID LOl2n A"LLÄNDALE NORTE SICTION FrVE, r',OR THÍ
                                is




    S OUTHEASTßRLY CORNER HDREOF¡
                            av




    THENCE, N 760 08' 00', w, ÄLCING lTlE NORTnERLY LINE On TEAIilVOOD DRTVE, BnING TI"ID SOUTHARLY
    LINII OF SA.ID LOT 2, ALLANDALE NORrH SIüCTION FIVE, tr'OR TIIA SOUTHARLY LINE UEIìEOF, A
                        Tr




    DISTANCE OF 249.97 F'EAT TO A 1/2 INCII IRON ROD \1TTI1 CAP FOUND IN fiIE SO{N'IT.ERLY LIND OF'
    BüRNET ROÄD, BEING THE SOI^ITH\ilESTERLY CORNER O['SÀID LOT 2, ALLANDÀI,ß NORTH SECTION
    Frvß, FoR THE SOUTH1VESîßRLY CO RNER IIERTOF ;
                    y
                 op




    TEENCE, N   13o52' 00'' E, ALONG THE nÄSTnRLY LINE OI'BURNET RoÀD, BEING APORTION OF THE
    WDSTERLY    LINE  OT' SAID LOT 2, ALLANDALE NORTA SECTION F'IVE, FOR Ä FORTION OF'THE
    WESTERLY LINE EER.OOF, A DISTA.NCE OF 548.24 IIEET TO A 1/2 INCtr IRON ROD WITH CÄP FOUND AT
         lc




    THN SOUTHV/ESTI}RLY CORNER ON' SAID LOT 1, ALLANDALE NORTE SECTTON FTVE, FOR AN ANGLE
    POINT FIF',RXOF, FROM WHICE A U2 INCS IRON ROD T'OUND BEÄRS N 68' O3t 42II E, ADISTANCA OF 0.71
       ia




        FEET;
    fic
  of
Un
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 137 of 609




                                                                                                 e
                                                                                              ic
                                                                                         Pr
        TSPNIF,Ij{AYTGTHE EAüTTRLY LI¡{n oT BURNET R0AD, o\iER AND ACRoss 5AID Lor 1.
        ALLÂND.ÀLE NCIRTH SECTIoN rnm, FoR A poRTtoN oI¡ TUE \ltnsrtRr,y Ln.qE r{BREoF:iHh




                                                                                    L.
        F',OLI^,OWIN0 rrVO (2) COURSES AND DISTÀNCI$:

               1) S 760 08r   00" E' ADIS'Ib.NCA OF 129'40IìEI1TTOAP.ti NAILSfITU SHINER I"OLJND




                                                                                a
                                                                                                 FORAN ANCLE
               POINTFER[OÍ';




                                                                             lv
               2) N 130 52I OO'I E, A DISTANCN OF 63.63 tr'ßET TO A 1/2 INCH IRON ROD \ryITH CAP FOUND   TN TTID




                                                                        Ve
               COMMON LINT OF'SAID LCIT 1, ÄLL.A,NDA,LE NORTH SDCTION TI\iE ÄND SAID LOT 2,
               AI,L.A,NDALE NORTH SECTION [IVE, I¡OR AN .ANGLP POINT HER$Otr" T'ROM ï\¡HICH A CU'T
                                                                                                   'IX''
               I?OUND IN CONCRETE BEARS N 66' 34' 39'' E, ADISÏ{NCD OF I.O2 FDDT;




                                                                     k
        TIIENCA, N 60o 261 00" lV, Ä,LONG TE$ COI\{MON LINE OF SAID LOT 1, ALLANDALD NORTH SECTION




                                                                 er
        FWE AND SAID LOT 2, ALLÂNDAJ,I NORTH SIICTION FTVE, T'OR.A.I'ORTION OT THE ïI/ESTERLY LINE
        UERßOtr', A DISTANCn OF 134.41 F'EßT TO Ä 1/2 INCE rRON ROn Wrrg CAp FoUND IN TAE EASTERLY




                                                              Cl
        LINE OF BURNAT ROAD, BEING TEE NORTTT\ryESTERLY CORNER Or SÂrD LOr' 1, AT,LANDALE NORTH
        sßcTIoN FMl, FORAN ANGLß POTNT HEREOF;


                                                         ct
        TgnNcE, N l3o 52' 00rr ß, Ar,oNG THll aASTERLY LINEOf,'. BURNIT ROÁ"D, BnINc A PORTTON Or THE
        \\tEsTaRJ,Y LIND OF SÄID LOT 2, .A.LLANDALn NORTH SECTION FM, FOR A pCIRTION OF TI{E
                                                     tri
        \4fESTERLY LINE HEREOF, A DISTANCE Or 20.?? FEET TO THE pOrNT OF BDCINNTNG, CONT'ATMNC AN
        AREA OF 3,395 ACRIS (147,865 SQ. rT.) OF LAND, MORB OR LESS.
                                                  is
                                             .D
                                        Co
                                    is
                                av
                          Tr
                  y
               op
         lc
       ia
    fic




                                                    Ðaþfr-h_
  of




                                                 PAoq..ÀoF.lLpAoEB
Un
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 138 of 609




                                                                                                                e
                                       BUSINESS RECORDS AFFIDAVIT/DECLARATION




                                                                                                             ic
                                                                                                         Pr
  THE STATE OF TEXAS                                      $
                                                          $
  COI-INTY OF HARRIS                                      $




                                                                                                     L.
         BEFORE ME, the undersigned authority, on this day personally appeared Brian A.




                                                                                                 a
  Buescher, personally known by me to be the person whose name is subscribed below, and who,




                                                                                              lv
  upon his/her oath, stated as follows:




                                                                                         Ve
           l.    My name is Brian A. Buescher. I am over 2l years of age, of sound mind, and capable of




                                                                                      k
                 making this sworn statement. I am an associate attorney at Hirsch & Westheimer, P.C.
                 ("H&W") and co-counsel for BancorpSouth Bank ("Bancorp"). I have personal




                                                                                  er
                 knowledge of the facts stated herein, and they are true and correct.




                                                                              Cl
           2.    I am over the          age   of 2l years, of sound mind, and capable of making this declaration

           3.
                                                                         ct
                 I am personally familiar with H&W's representation of Bancorp with respect to its lending
                                                                      tri
                 relationship with WC Teakwood Plaza, LLC ("Teakwood"). I am familiar with the
                 manner in which H&W's records are created and maintained by virtue of my duties and
                                                                  is

                 responsibilities.
                                                              .D


           4.    Attached is a demand letter from H&W on behalf of Bancorp to Teakwood dated July 2,
                 2020 (the o'Demand Letter") as Exhibit 1, an acceleration letter from H&W on behalf of
                                                        Co




                 Bancorp to Teakwood dated July 23, 2020 (the'oAcceleration Letter") as Exhibit 2, and a
                 foreclosure notice letter from H&W on behalf of Bancorp to Teakwood dated August 11,
                 2020 (the "Foreclosure Letter") as Exhibit 3. These records are true and correct copies of
                                                   is




                 the original records. The records were made at or near the time of each act, event,
                                               av




                 condition, opinion, or diagnosis set forth. It is the regular practice of H&W for this type
                 of record to be made by, or from information transmitted by, persons with knowledge of
                                         Tr




                 the matters set forth in the records. The records were kept by H&W in the course of
                 regularly conducted business activity. It is the regular practice of H&W to make the
                 records.
                                y
                             op




           5.    Any third-party records and documents were obtained by H&W and incorporated into the
                 business records of H&W as perrnanent records in the regular course of its business. It is
               lc




                 the normal course of H&W's business to receive such records and to incorporate these
                 records into its file. H&W routinely and consistently relies on the accuracy of such records
             ia




                 and has relied on the accuracy ofthe contents ofthese records.
          fic




  FURTHER AFFIANT SAYETH NOT
  of
Un




                                                                 BRIAN A. BUESCHER



  201'1   0804.20190907/3805338.   I
                                                                                                       Exhibit B
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 139 of 609




                                                                                              e
                                                                                           ic
   STATE OF TEXAS                      $




                                                                                     Pr
                                       $
   COUNTY OF HARRIS                    $




                                                                                L.
       ?       SWORN TO AND SUBSCRIBED                ME, thE            notary            on this




                                                                           a
                rd day of September 2020.




                                                                        lv
                                                                   Ve
                                                                 in and for the State of Texas




                                                                k
                                                                er
                                                                      DAVIDSI'CEC
                                                                  My Noüry lD # 1ß284111




                                                          Cl
                                                                  ExplnsOdober 10,20?¡^




                                                      ct
                                                     tri
                                                 is
                                                .D
                                            Co
                                           is
                                      av
                                      Tr
                              y
                           op
           lc
         ia
      fic
  of
Un




  20 t7 0804.20 190907/3805338.   l
     20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                       Pg 140 of 609




     tr                                                                                                                               r.73.220.9165




                                                                                                                                                           e
                    HIRSCH &WESTHEIMER                                                                                                 F.713.223.9319




                                                                                                                                                        ic
                                                 l.i I l)t¡i"),.   a1   tld a:.)!.i1 tiil í;ts                                         mdurrschmidt@hirschwest.com




                                                                                                                                                    Pr
                                                                                                                                                   L.
                                                                                                 July 2,2O2O




                                                                                                                                            a
                                                                                                                                         lv
                                                                                                                                 Ve
                                                                                                   Via CMRRR: 9414 7266 9904 2167 5063 83
                                                                                                   and First Class U.S. Mail
            WC Teakwood Plaza, LLC




                                                                                                                            k
            c/o World Class




                                                                                                                     er
            814 Lavaca St.
            Austin, Texas 787O1




                                                                                                                Cl
            Attn: Natin Paul

             Re           Promissory Note (the "Note") dated April 26,2017 in the original principal     ct
                                                                                                      tri
                          sum of $7,600,000 executed by WC Teakwood Plaza, LLC ("Maker" or
                          "Borrower") and payable to BancorpSouth Bank, as successor by merger
                                                                                                    is

                          to First State Bank Central Texas, secured by a Deed of Trust, Security
                          Agreement and Financing Statement dated April 29,2017 on 3.95 Acres
                                                                                                 .D


                          in the City of Austin, Travis County, Texas, being all of Lot2 and a portion
                          of Lot 1, Allandale North Section Five (the "Collateral" or the "Property")
                                                                                 Co




                          and guaranteed by Natin Paul and World Class Capital Group, LLC
                          (collectively the "Guarantors").
                                                                   is




             Dear Sir or Madam
                                                       av




                   This law firm represents BancorpSouth Bank, successor by merger to
             First State Bank Central Texas (the "Bank") in connection with the above-
                                               Tr




             referenced Note. As you know, the Note is delinquent.
                    Pursuant to the Collateral Assignment of Leases and Rents dated April
                                      y




             26,2017, executed by the Borrower for the benefit of the Bank, please provide
                                   op




             us with the names, addresses, the current lease for each tenant occupying a
             rental space on the Property, and the current rent roll for the Property.
                     lc




                    Demand is hereby made for the immediate payment of the delinquent
                   ia




             payments. The Note is currently past due in the amount of One Hundred Ninety-
             Four Thousand Three Hundred Twenty-Five and 86/100 Dollars ($194,325.86).
                fic




             ln the event the Bank has not received $194,325.86 by 4:3O p.m. C.S.T. on July
             12,2O2O, then the Bank will accelerate the Note and has instructed us thereafter
  of




             to take legal action against the Maker and Guarantor and pursue the Bank's
             remedies as to the Collateral.
Un




                                   14t5   Lóuisiðnð 36th Floor llouston. 'lexas 71OQ2 f                        713 223   3l8l   tlirschwest.cont


                                                                                                                                                   Exhibit   I
20 I 70804 20 I 90907 /3724640.1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 141 of 609

   WC Teakwood Plaza, LLC
   July 2, 2O2O
   Page 2




                                                                                      e
                                                                                   ic
                                                                               Pr
          lf any payment by check is returned due to insufficient funds or for any
   other reason, "good funds" will not have been received. No extension of time
   will be granted due to the return of payment. The Bank reserves the right to




                                                                              L.
   accept or reject a partial payment of the total due without waiving any of its
   rights herein or otherwise.




                                                                        a
                                                                     lv
               The Bank reserves all of its rights, remedies, and recourses against the




                                                                 Ve
   Maker and Guarantors under the Note and Guaranty Agreements. This demand
   for payment is being made pursuant to section 38.OO1 of the Texas Civil
   Practice and Remedies Code and, as such, the Maker and Guarantors may be




                                                              k
   liable, in accordance with the terms of the Note and Guaranty Agreements, not
   only for the outstanding principal balance due and owing together with interest




                                                             er
   as it accrues at the pre- and post-maturity rate, but also for collection costs,




                                                       Cl
   including attorney fees.
           By transmitting this demand to you, nothing is intended to suggest that
                                                    ct
   all of the Bank's rights and remedies have been set forth. Nothing contained in
   this letter is a waiver of the Bank's rights or remedies, under the Note or any of
                                                tri
   the other loan documents, at law or in equity. Specifically, but not by way of
   limitation, the Maker and Guarantors continue to waive all notices consistent
                                              is

   with the loan documents.
                                          .D


         The Maker and Guarantors are not entitled to rely upon any oral
   statements made or purported to be made by or on behalf of the Bank in
                                         Co




   connection with any alleged agreement by the Bank to refrain from exercising
   any of its rights in connection with the indebtedness. Acceptance by the Bank,
   or any other parties, on behalf of the Bank, of any debt service payment does
                                     is




   not, and will not, constitute a waiver of any of the rights, remedies or recourses
                                    av




   available under the loan documents, at law, or in equity. Application of such
   payments should in no way be construed as a modification, rearrangement, or
                                    Tr




   extension of the existing loan documents.
          This is an attempt to collect a debt and any information will be used for
                              y




   that purpose.
                           op
           lc




                                                Sincerely,
         ia




                                                HrRscr & Wrsruer¡,reR, P.C.
      fic
  of




                                                B      Michael J. Durrschmidt
                                                    Michael J. Durrschmidt
Un




   20 170804.20t 90907 13724640.1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 142 of 609

   WC Teakwood Plaza, LLC
   July 2,2O2O
   Page 3




                                                                            e
                                                                         ic
   cc:         Natin Paul




                                                                         Pr
               c/o World Class
               8]4 Lavaca St.
               Austin, Texas 78701




                                                                    L.
               Attn: Natin Paul
               Via CMRRR: 9414 7266 9904 2167 5063 90




                                                                     a
                                                                  lv
                World Class Capital Group, LLC
                c/o World Class




                                                              Ve
               8,l4 Lavaca St.        '
               Austin, Texas 787O1
               Attn: Natin Paul




                                                             k
               Via CMRRR: 9414 7266 9904 2t67 5064 06




                                                             er
                                                         Cl
                Linda Thong
                World Class
                244 Fifth Avenue, Suite 22OO
                New York, New York 1OOO1
                Via CMRRR: 9414 7266 9904 2167 5064 t3  ct
                                                    tri
                Maryann Norwood
                                                   is

                World Class
                                               .D


                814 Lavaca St.
                Austin, Texas 78701
                Via email: mnorwood@world-class.com
                                              Co
                                          is
                                         av
                                         Tr
                               y
                            op
           lc
         ia
      fic
  of
Un




   20 l7 0804.20 190907 /37 24640.   I
      20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                        Pg 143 of 609



                                                                                                                             T.713.220.9165
      @                HIRSCH &WËSTHEIMËR                                                                                    F.713.223.9319




                                                                                                                                                   e
                                                      Ál¡r¡¡nÈts ¿ñû C:öunse/û.,i                                            mdu rrschmidt@h rschwest.com
                                                                                                                                            i




                                                                                                                                                ic
                                                                                                                                         Pr
                                                                                July 23,2O2O




                                                                                                                                        L.
                                                                  NOTICE OF ACCELERATION




                                                                                                                                  a
                                                                                            Via CMRRR: 94t4 7266 9904 2167 5072 05




                                                                                                                               lv
                                                                                                             and U.S. First Class Mail
              WC Teakwood Plaza




                                                                                                                        Ve
              c/o World Class
              814 Lavaca St.
              Austin, Texas 787O1




                                                                                                                   k
              Attn: Natin Paul




                                                                                                                er
                                                                                                       Cl
              RE:             Promissory Note (the " Notd') dated April 26,2017 in the original principal sum
                              of $7,600,000 executed by WC Teakwood Plaza, LLC (" Makel' or " Borrowel')
                              and payable to BancorpSouth Bank, as successor by merger to First State Bank

                                                                                               ct
                              Central Texas, secured by a Deed of Trust, Security Agreement and Financing
                              Statement dated April 26, 2017 (the " Deed of Trust') on 3.95 Acres in the City
                                                                                            tri
                              of Austin, Travis County, Texas, being all of Lot 2 and a portion of Lot 1, Allandale
                              North Section Five (the "Collateral') and guaranteed by Natin Paul and World
                                                                                      is

                              Class Capital Group, LLC (collectively the " GuarantorS'), the Collateral
                              Assignment of Leases and Rents dated April 26, 2017 (the "Assignment of
                                                                                .D


                              Rentí'), the Loan Agreement dated April26,2017 (the " Loan Agreemenf'), and
                              any other documents executed by Borrower, or any other party in connection
                                                                        Co




                              with the loan (together with the Note, Deed of Trust, Assignment of Rents, and
                              Loan Agreement collectively referred to hereinafter as the " Loan Documentí').
                                                                is




              Dear Sir,/Madam:
                                                         av




                      As you know, this law firm represents BancorpSouth Bank, successor by merger
              to First State Bank Central Texas (the" Bank') in connection with the above-referenced
                                                    Tr




              Note, Guaranties, and Loan Documents.
                      By letter dated and sent to you on July 2, 2O2O, this firm, on behalf of the
                                          y




              Lender, notified you that the Note was in default for delinquent payment and that the
                                       op




              Lender may accelerate the entire outstanding balance of the Note and foreclose the
              collateral securing the Note under the Deed of Trust if the default was not cured by
                       lc




              July 12,2O2O. The Lender has informed our firm that the default was not cured on or
              before July 12,2O2O or within the additional time that has elapsed to the date of this
              letter. Therefore, the entire indebtedness owing on the Note, and all interest accrued
                     ia




              but unpaid thereon, is hereby ACCELERATED and due and payable in full.
                  fic




                     Pursuant to the terms of the Note and the other Loan Documents, the Lender
              hereby accordingly requires immediate payment of the entire unpaid balance due
   of




              under the Note and all interest accrued but unpaid thereon, and all costs and fees in
              enforcing the Lender's rights under the Note and the Loan Documents. lf you intend
 Un




              to pay the indebtedness in full, you may contact Bill Babineaux of BancorpSouth Bank
                                       1415   Lou¡sianð 36th   Floor     llÕuston. Texas   77OO2   T. 713 223   5l8l   h¡rschwest.cam



                                                                                                                                        Exhibit 2
20 170804 20 I 9090',l /37   63545 I
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 144 of 609

   WC Teakwood Plaza, LLC
   July 23,2O2O
   Page 2




                                                                                      e
                                                                                   ic
                                                                               Pr
   at 315 Settlers Trace Blvd., Lafayette, LA 7O5OB, phone no. (337) 354-8902 to obtain
   the outstanding balance of the amounts due and owing under the Note and the Loan
   Documents. Payment in full will not be considered made unless the Lender receives




                                                                           L.
   "good funds" in the form of cash, a cashier's check or money order in the full amount
   due and owing at the time. lf any such cashier's check or money order is returned to
   us for insufficient funds or for any other reason, "good funds" will not have been




                                                                        a
                                                                     lv
   received.




                                                                 Ve
         The Lender may seek to foreclose its Collateral unless payment of the full
   indebtedness is made in good funds as described above and delivered to Bill
   Babineaux at the address set forth above.




                                                              k
        THIS OFFICE IS ATTEMPTING TO COLLECT A DEBT, AND ANY INFORMATION




                                                             er
   OBTAINED WILL BE USED FOR THAT PURPOSE.




                                                         Cl
         ASSERT AND PROTECT YOUR RIGHTS AS A MEMBER OF THE ARMED
   FORCES OF THE UNITED STATES. IF YOU OR YOUR SPOUSE IS SERVING ON ACTIVE

                                                        ct
   MILITARY DUTY, INCLUDING ACTIVE MILITARY DUTY AS A MEMBER OF THE TEXAS
   NATIONAL GUARD OR THE NATIONAL GUARD OF ANOTHER STATE OR AS A
                                                    tri
   MEMBER OF A RESERVE COMPONENT OF THE ARMED FORCES OF THE UNITED
   STATES, PLEASE SEND WRITTEN NOTICE OF THE ACTIVE MILITARY SERVICE TO
                                                   is
   THE SENDER OF THIS NOTICE IMMEDIATELY.
                                               .D


        IF YOU WERE A SERVICE MEMBER IN MILITARY SERVICE AT ANYTIME
   WITHIN THE LAST NINE (9) MONTHS, PLEASE CONTACT THE SENDER OF THIS
   NOTICE IMMEDIATELY UPON RECEIPT OF THIS LETTER. YOU MAY BE ENTITLED TO
                                              Co




   CERTAIN PROTECTIONS AFFORDED UNDER THE SERVICE MEMBERS CIVIL RELIEF
   ACT.
                                          is




          Nothing contained in this letter is a waiver of the Lender's rights or remedies
   under the Note, Deed of Trust, Guaranties, or any of the other Loan Documents, at law
                                         av




   or in equity. Accordingly, but not by way of limitation, you continue to waive all
   demands and notices in connection with the Note, including presentment, demand,
                                         Tr




   and notice of dishonor, consistent with the terms of the Note.
          Should this law firm file a lawsuit on behalf of the Lender, then the Lender will
                                   y




   also seek recovery of its legal fees and expenses incurred in the prosecution of its
                                op




   rights under the Loan Documents, as well as all past due interest and costs.
          Neither you nor any other party shall be entitled to rely upon any oral
           lc




   statements made or purported to be made by or on behalf of the Lender in connection
   with any alleged agreement by the Lender to refrain from exercising any of its rights
         ia




   in connection with the indebtedness. Acceptance by the Lender, or any other parties
   on behalf of the Lender, of any payment does not and will not constitute a waiver of
      fic




   any of the rights, remedies or recourses available under the Loan Documents, at law,
   or in equity. Application of such payments should in no way be construed as a
  of




   modification, rearrangement, or extension of the existing Loan Documents.
Un




   20 170804.20   I   90907 /3763545.1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 145 of 609

   WC Teakwood Plaza, LLC
   July 23,2O2O
   Page 3




                                                                                        e
                                                                                     ic
                                                                                 Pr
                                                   Sincerely,

                                                   HlRscu & Wrsrug¡,lER, P.C.




                                                                                L.
                                                                           a
                                                                        lv
                                                   B      Michael J. Durrschmidt
                                                       Michael J. Durrschmidt




                                                                   Ve
                                                                 k
   cc             Natin Paul
                  c/o World Class




                                                                er
                  814 Lavaca St.




                                                           Cl
                  Austin, Texas 78701
                  Attn: Natin Paul
                  Via CMRRR: 9414 7266 9904 2167 5O7O     2l
                  World Class Capital Group, LLC        ct
                                                    tri
                  c,/o World Class
                                                   is
                  814 Lavaca St.
                  Austin, Texas 78701
                                               .D


                  Attn: Natin Paul
                  Via CMRRR' 9414 7266 9904 2167 5O7O 83
                                              Co




                  Linda Thong
                  World Class
                  244 Fifth Avenue, Suite 22OO
                                          is




                  New York, New York 1OOO]
                                         av




                  Via CMRRR' 9414 7266 9904 2t67 5O7l 44
                                         Tr




                  Maryann Norwood
                  World Class
                  8]4 Lavaca St.
                                   y




                  Austin, Texas 78701
                                op




                  Via email: mnorwood@world-class.com
           lc
         ia
      fic
  of
Un




   20 170804.20   I   90907 13763545.1
      20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                        Pg 146 of 609




                                                                                                                                                e
                                                                                                                         T,713.220.9173
     @                 HIRSCH &WESTHEIMER                                                                                F,713,223.9319




                                                                                                                                             ic
                                                ,r\t   þrneys and Counselors                                             zschneiderG)hirschwest.com




                                                                                                                                          Pr
                                                                          August     11,2O2O




                                                                                                                                    L.
                                                                                                                              a
               Via CMRRR #9414 7266 9904 2167 5059 28




                                                                                                                           lv
               and First Class U,S. Mail
               WC Teakwood Plaza




                                                                                                                  Ve
               c,/o World Class
               814 Lavaca St.
               Austin, Texas 78701




                                                                                                               k
               Attn: Natin Paul




                                                                                                        er
                            Promissory Note (lhe " Notê') dated Apríl 26, 2017 in the original principal sum




                                                                                                   Cl
                            of $7,600,000 executed by WC Teakwood Plaza, LLC (" Makel' or " Borrowef')
                            and payable to BancorpSouth Bank, as successor by merger to First State Bank
                            Central Texas, secured by a Deed of Trust, Security Agreement and Financing

                                                                                             ct
                            Statement dated April 26, 2017 (the " Deed of Trust') on 3.95 Acres in the City
                            of Austin, Travis County, Texas, being all of Lot 2 and a portion of Lot 1, Allandale
                                                                                       tri
                            North Section Five (the " Collateral') and guaranteed by Natin Paul and World
                            Class Capital Group, LLC (collectively the " Guarantorl'), the Collateral
                                                                                  is

                            Assignment of Leases and Rents dated April 26,2017 (the "'*ssÍgnment of
                            Rentl'), the Loan Agreement dated April 26, 20'17 (the " Loan Agreemenf'), and
                                                                               .D


                            any other documents executed by Borrower, or any other party in connection
                            with the loan (together with the Note, Deed of Trust, Assignment of Rents, and
                                                                     Co




                            Loan Agreement collectively referred to hereinafter as lhe " Loan Documentl'),

               Dear SirlMadam:
                                                               is




                       As you know, this law firm represents BancorpSouth Bank, successor by merger
                                                         av




               to First State Bank Central Texas (the " BanR') in connection with the above-referenced
               Note, Guaranties, and Loan Documents.
                                               Tr




                       As you are also aware, the Maker has defaulted under the terms of the Note and
               the Deed of Trust due to, among other things, the failure of the Maker to make the
               required monthly payments under the Note. This fírm, on behalf of the Lender, sent
                                        y




               you written notice on July 2,2CI2j of such defaults and provided you an opportunity
                                     op




               to cure such defaults, which were not timely cured and remain uncured as of the date
               of thís letter. This firm also sent you written not¡ce on July 23,2O2O that the Note had
                          lc




               been accelerated and was immediately due and payable in full, You may contact the
               undersigned to verify the amount of indebtedness due and owing under the Note,
               Deed of Trust, and all related loan documents,
                        ia
                     fic




                      Please find enclosed a Notice of Trustee's Sale which was posted August 1O,
               2O2O, at the County Courthouse of Travis County, Texas (at the place regularly used
               by the public for posting of such notices) and is being filed in the Office of the County
   of




               Clerk of Travis County, Texas,
 Un




                            The foreclosure sale shall take place as provided in the Notice of Trustee's Sale
               on September 1, 2O2O, The foreclosure sale will be conducted pursuant to the
                                     1415   Lou¡siana 36th       Floor    Houston, lexas   77OO2   T.713 223   518i.   hirschwest.cr>m


201 ?0804.20   I   9090713718974,l                                                                                                       Exhibit 3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 147 of 609

  WC Teakwood Plaza, LLC
  August 11,2O2O
  Page 2




                                                                                                  e
                                                                                               ic
  enclosed Notice of Trustee's Sale, Section 5l.OO2 of the Texas Property Code, and




                                                                                            Pr
  other applicable law.
        This is an attempt to collect a debt and any information will be used for that




                                                                                          L.
  purpose.




                                                                                        a
                                                                      Very truly yours,




                                                                                     lv
                                                                                 Ve
                                                                      ::ru,ffi'

                                                                              k
                                                                           er
                                                                        Cl
  cc:            Natin Paul
                 c/o World Class
              8.l4 Lavaca St.
              Austin, Texas 78701
             Via CMRRR# 9414 7266 9904 2î67 5059 35                   ct
                                                               tri
                 World Class Capital Group, LLC
                                                           is

                 c,/o World Class
                                                     .D


             8.l4 Lavaca St.
             Austin, Texas 78701
             Attn: Natin Paul
                                                   Co




             Via CMRRR# 9414 7266 9904 2t67 5059 42

                 Linda Thong
                 World Class
                                               is




                 244 Fifth Avenue, Suite 22OO
                                              av




                 New York, New York lOOOl
                 Via CMRRR# 9414 7266 9904 2t67 5059 59
                                              Tr




                 Maryann Norwood
                 World Class
                                       y




                 814 Lavaca St,
                                    op




                 Austin, Texas 78701
                 Wa e m a iI: m q ç ¡yct_ç-Q-@ wpfl & çlaSs^.e9_.U!
           lc




                 Brian Elliott
                 World Class Global Business Services
         ia




                 8.l4 Lavaca St.
                 Austin, Tx787O"l
      fic




                 Via CMRRR# 9414 7266 9904 2167 5056 07,
                 First Class Mail and Email: Þeüþt!@Urcd**-qlê-st conn
  of
Un




  20t 70804.20   r   90007 ß7   7   897 4.1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 148 of 609




                                                                                           202040410




                                                                                                                                         e
                                    ilillilllt              ililffiil|t |il
                                                 il I   I
                                                                              ","




                                                                                                                                      ic
                                                              NOTICE OF TRUSTEE'S SALT:




                                                                                                                                 Pr
       S1'ATE OF TEXAS                                                $
                                                                                              KNOW ALL MÊN BY Tl{ESË PRESENTS:




                                                                                                                              L.
                                                                      $
      COUNTY OF T'RI\VIS                                              $




                                                                                                                       a
                      WHEREAS, WC TEAKWOOD PI^AZA, l,LC.                                     a     Dchwars limited liability company     (the




                                                                                                                    lv
      '"Clrantof'\,cxecuted ¡ Deed of Trust, Sccurity ;\greement ond Financing Statemcnt drted Ápril 26,2A11                                ,




                                                                                                               Ve
       and rcconJed April 2?, 20 I 7 in thc Oflìcial Public Records                        r.¡f   Trsvis Counry, Trxas (thc ".ßccordr") und*




                                                                                                           k
       Document No, 201706ó579 (tog,etlror with all cxtensions, modification, and rensw¡ls, if any, collcctivcly




                                                                                                       er
       rc fc   ncd to herci n afler zs lltc      " D e cd      ol   Tr us t")',




                                                                                                  Cl
                      WHEREAS, the Ornnror, pursu¡¡nt to th€ D€cd                          of Trust, convcyed to 'l'. Gerry Camblc       (thc

       "Otíglaol Ttuslee") for tfie bcnelìt of Fìrst S[atc tssnk Ccnt¡al 'fcxås, its
                                                                                         ct
                                                                                    tri                              sucçessors and assigns

       ("8enetlclary"), all of the porsonal propeny, real poperty and premises described nnd r¿fcrr.ed to in thc
                                                                                  is
       Dced of Trrut (lhe "Mortgaged Ptopeñy"), including the following described Froperty loc¡terl in Tnvis
                                                                          .D


       Counfy, Tcx¡sr

                      3.39.r ACRES OF LAND SITU¡\TRD lN THE CITY OF AUSTIN, TRÁVIS COLINTY,
                                                               Co




                      TEXÂS, BEING ÂLL OF LOT2 ANDA PORTION OF t,OT I, ÂLLANDALËNOR'¡'H
                      SECTION FtVÉ, A SUßDlV¡SlOr.-.. OF RF'CORD lN VOI,UMÉ, 18, P^CE OF'l'llE                           ll
                      PLÂT RECORDS OF îRAVIS CO['NTY, TEXAS, SAID 3.395 ÂCRES T}EINC MORE
                      PARTICUI.ARI,,Y OI}SCRIBE DBY MTJI'ES AND BOI.NDS ON tr.xl{fBl'r
                                                                                          .^r
                                                   is




                      ATTACHED }ÍERETO AND MADE A P^RT I.IËREOF IJOR ALL PURPOSES,
                                          av




                      WHEREAS, rhc Dsîd of                   1þst     sÊcurcs psymônt of that ccflsin Promissor¡- Notc datcd       April2ó,
                                        Tr




       20 ¡ ?, exeçulcd by l.irantor, as Maker, ond pryrble to thc order of Benef'rciar¡, in thc originrl ståtcd smount
                           y




       of SEVEN MILLION SfX l{UNÞRED THOUSAND AND 00/100 DOLLARS ($?,600,000.00) (togcthcr
                        op




       wirh     ¡ll   cxtcnsions, modilìc¡lir¡n, and renewsls, if any, colloctively refened to hercínofler ¡s thc "Nolc");
         lc




                      WHEREAS, BoncorpSouth Bank,                             a Missisrippi bonking corporalion (rha "Iloldef')n ir       thc

       successor by mcrgur to Beneficiary;
       ia




                      WIIEREAS, rlrc Holdcr is üre current legal ownor and holder of the indebterJness securtd by thc
    fic




       Decd of Trus (thc"Ind¿bt¿úness") ond.                           il   for any ûBason, llolder prcfcn to appoÍnt a subrlilute trustcc to
  of




       act inste¡d of the tru.çtee namcd in the Deed of Trust, Holdcr has tl¡e full porvcr to appoint, nt ony tímo and
Un




                                                                                                                                     /
                                                                                     I
       ¿rrltttr,{ t0leûrtrt/¡?*J6   I
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 149 of 609




                                                                                                                  e
                                                                                                               ic
                                                                                                          Pr
       without ony formalþ othcr than by written ¡nstn¡ment, ong or mone successor or ahernatc succ€ssor

       tnrstace, eoch ofwhom shall succeod ts qll ¡hc cst¡tc, righb, ponsrt and dutiss conferred upon the Original




                                                                                                     L.
       Trustêo in the Deed of Trust end by applicablc law;




                                                                                                a
               \ryHEREAS, Holder has n¡med, constituled and oppointed in writing BRAÞLEY E. RAUCH,                  ¡




                                                                                             lv
       rcsidcnt of H¡nis County, Texas, ZACIIARY SCÍINEIDER" a resident of Hanís County, Texss, ANCELA




                                                                                        Ve
       ZAVAl.l\    a rcsidont   of Travis County, Texas, and ¡lso MICHELLE JONES, a resident of Tr¿vis Coung,




                                                                                    k
       TÇ,os, as Substitutc Trustoes, c¡ch wíth the power to ast indcpendcntly (and rvilhoul the joinder of tho




                                                                                er
       othcrs) under and by virtue of thc Deed of Trust ¡nd to hold possoso and sxÊcute ¡ll the estatq rights, powers




                                                                         Cl
       and duties confamd upon lho Original Trustcæ in thc Decd of Trust and by applicable law;



                                                                     ct
               WHEREAS, Grantor has dcfEultcd in thc pufonnance of its obligations under the Noto and ths
                                                              tri
       Dccd of Trus! and notic€ of such dcfaults havo bcen waived, anÛor havc occured, ¡nd Grartor h¡s feilod
                                                         is
       ¡o currg such dcfoult(s);
                                                   .D


                WHEREAS, acccleralion of maturlty and demand havo been made upon Grantt¡r for paymcnf of

       thc lndcbledness, and/or havc bee¡ waived, and/or have occurted¡
                                             Co




                WHEREAS, tho prnccedr of thc Note wcro usod for commercial purposes, and the Mortgaged
                                        is




       Pmpc¡ty was not to be r¡sed by the debtor for residential purposcs¡
                                   av




                WHEREAS, the Holdor has catlcd upon and requcsted cither or any of Bradley E. Rauch, bchary

       Schneider, Angcla Tavslto Miohelle Joiles, or any additional substitutc tn¡stÊc appointed pursuant to thc
                              Tr




       tcrms of lhp Decd of Trust. ¡s Substitute Tn¡stees. to perform the Trustcc's dutics under ths Decd of Trust
                     y




       and to post, mail ar¡d filc, or have postcd, mailod, and fÌlcd, noticc and to scll ütc Mortgagcd Propcrty
                  op




       withor¡t projudicc and without crcating ¡n elcctlon not to procoed rgainst any other collatenl sccuring the
         lc




       obligations of the Grantor to ths Holder, and wi¡bout waiving any rights or remedíes which the Holdcr h¡s
       ia




       ag¿inct tho G¡anlor or any other partics obligatcd for pryment of the lndcbtc/ncss;
    fic




                Nolil,   THEREFORE, the undcrsigned Substitr¡teTrustec, at the rcquest ofthc Holder, hcroby givcs
  of




       not¡ce that afrer due posl¡ng of this Noticc as required by the Dood of Trust and law, a Substitute    Trulee
Un




       will sell on Septomber l, 2020 (that      boing thc   fint   Tuesday   of ssid month, as provided for in Tex¡s

                                                               2
       ¡ot?0t0..20r9090?r¡??¡rót.t
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 150 of 609




                                                                                                                 e
                                                                                                              ic
                                                                                                         Pr
       Propcrty Codo Scc. 51.002) at public auaion to the hlghcst bidder for eosh, at THE REAR "SALLYPORT'

       OF N{E TRAVTS COUNTY COURTHOUSË, I()OO GUADALUPE STREET, AUSTIN, TEXAS 7T7OI,




                                                                                                   L.
       eaid loc¡tion having bocn designatod by tho County Commisioners' Coun of Travis County,       Tcus (orsush




                                                                                               a
       other loc¿tion ss moy bc dosignated by ssid County Commi¡sione¡s' Court), ths s¡le to bogin no e¡¡lier th¡n




                                                                                            lv
       l:00 o'clocl p,m. and no latcr th¡¡r lhrco (3)   hou¡-s   aftcr such time, the Mortgaged Property, including




                                                                                      Ve
       without limitation, all personel propcrly described in lho Dccd of Tnrst, owned by thc Grantor, Granlor's




                                                                                  k
       hein, legal reprcscntatives, susçessoß and assígls,   and originally eoverçd by the Deed of TrusÇ wt¡other




                                                                              er
       or not he.rc¡n speclfìcrlly described.




                                                                         Cl
                 TH8 SALE OT THE PROPERTY IS "AS TS" .AND "WHERE IS'' AND                              WTTHOUT



                                                                     ct
       RSPRESE¡{TATION OR 1VARRANTY OF ANY KIND BY THE SUBSTITUTE TRUSTEE OR
                                                             tri
       IIOLDERS OF SAID IIYDEBTEDNESS, EXPRESS, IMPLIED, STATUTORY, QUASI.
                                                         is
       STATUTORY OR OTHERIVTSE, AII¡Y WARRANT OR MSRCHANTIBILITY OR TTTNESS FOR
                                                  .D


       A PART¡CULAR PURPOSE BEINC DXPNBSSLY DISCIJUMED. NETTIIER                                   TTTE }TOLDER

       NOA THE TRUSTEE OR SUBSTTTUTE TRUSTEE MAKES A,NY REPR.ESENTATIONS OR
                                                Co




       WARRANTIES 1VTTIT RESPECT                   TO THE            COMPLTANCE 1TTTH LAIVS, RULES,

       ACREEMENTS, OR SPECIFICATION$ NOR WITII RESPECT TO COIìIDIIION, QU^A,LITY,
                                        is
                                     av




       CAPACTTY, DES¡CN, OPERATIOII, ABSENCE OF AI{Y LATEÌ{T DEFECTS OR ÀI\ry OT}IER

       ITARRANTY OR REPRESENTATION 1ryIIATSOEVER TVITH R.ESPECT TO T]IE PROPERTY,
                                     Tr




       ALL OF rVHrCn ARE EXPRESSLY lryA¡VDD BY PURCHASER(S).
                        y
                     op




                                      THENEXTPAOE        IS TI{E SICNATURE PAGE
         lc
       ia
    fic
  of
Un




                                                                 3
       ¡0t r08ß,20t 90e0?¡J7?¡la,l
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 151 of 609




                                                                                                    e
                                                                                                 ic
                                                                                             Pr
       WTTNESS BY I{AND lhis ?lh day of Augurl,2020.




                                                                                            L.
                                                             Zaehary             Trustec




                                                                                        a
                                                                                     lv
       COUNTY OF HARRIS                         $




                                                                              Ve
                                                $
       STATE OF TEXAS                           $

              This documcnt was acknowladgcd bcforç mo on this,        7th day of Augrol,    by Tnchary




                                                                          k
       Schncidcr, Trusteo.




                                                                       er
                                                                 Cl
                                                                            TN      D FOR
                                                         THE STATEOF TEXAS



                                                             ct
       Nrmc ¡nd Addrer¡ of Substitute Trurlces:
       Mr. Bradlcy E. R¡uch                                               xrngltl.trADE
                                                         tri
       Hi¡sah l¿ lilcstlrsimer, P.C.                                    lrrllotryþlttlüüô
       l4 I 5 l¡uisi¡na, 366 Floor                                       Eryha.t¡a$,2Ø}
                                                     is
       Houston, Te¡ras 77002
                                                    .D


       Mr. Zachary Schneider
       Hirsch & Wßthcimer, P.C.
       I4l5 t¡ui¡i¡¡ra, 36'ñ Floor
                                                Co




       Houston, Tsxss 77002

       Angelr Tavals
                                            is




       Forcotosurr Network of Tox¡s
       t&06 Rocklcy Road
                                           av




       Houston,        TX      77099

       Michclle lones
                                           Tr




       Forpclosuro Nctwork of Toxas
       lO40ó Rocklcy Rord
                            y




       Hou¡ton,'l?( 77ù99
                         op




                                                     ¡
       Mr. Zachrry Sohneider
         lc




       Hirsch & Wegheimer, P.C.
       I 4l 5 Louísiana, 36û Floor
       Houston, Texas77002
       ia
    fic
  of
Un




                                                         4
       l0l   roto,r.30¡ 90t0?/ltrl?ó1. I
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 152 of 609



                                                                                                  l'¡9f t¿r€t¿0ó0ó I 0rtoî.t¿t0¡
                                                              ç




                                                                                                                              e
                                                                                                                           ic
                                                                                                                   Pr
                                                                                                           L.
                                                                                                     a
                                                                                                  lv
                                                                                          Ve
                                                                                                                     l¡¡¡¿
           tÀ'0 ¿to  ftr{yJ8t(t v! -r! rto ,¡t N ffvrf¡ cNt¡o¡l coü t¡oü¡ nc{l ?f v[olE¡t nou¿ '¡oru¡¡¡rgo¿
                ftot¡v t¡v uo¡ T¡¡¡ xol¡ce¡ &üoN trvclwr¡Y 'r ¡g¡ úlYs 80 llt¡uæ ;m¡l.l8¡Äario¡ aar
            .rvOHnO¡¡y¿ 8,U,$CoU ¡¡Ou¡gCltrUIYût¡llt n'r)r¡OICNT¡¡¡OVr¡lom¡S f,l¡rlß¡tEl¡&tr




                                                                                      k
                       r{t        vüor h^u Nolþft¡ E¡üot¡ frvc¡fvTrv't.ryt 6v3 do lNn frlll¡¡¡f/$
                             so Nouåtot
                 un¡¡o ñou¡o¡v or.mfqvw¡¡ùrun¡ aóã¡g¡-ãmmtsrñ¡ tn¡ot¡o?ìr t r00 ¡te ¡gl ¡l lcNrF^l




                                                                                 er
                                                     ldotuãs üÍNloo x[¡a¡sr¡tlB¡.oo! ¡u, tol tÄu




                                                                            Cl
           Nol¡.tts&¡¡to}.aNoñrrryt¡.(/¡OY8l¡ou&ntOC¡für¡,9¡,1¡9.¡notÍatONI¡8rCvOUtr¡MInt
             ¡o ¡¡¡r¡¡tr¡*rinoc tatttr o¡üro¡t¡þ r¡¡,*aouxo¡rlE ñ¡ ?¡vof,¡lt¡8¿f6t1r¡!o ¡¡¡tfJ¡lg
                   v,¡omùa¡¡u¡¡l¡w.l,no¡¡gt,uoiilôuxoucasË¡¡oNrrvc¡{rrrv't¡o:q¡v¡.¡o¡¡¡rt
                                                                         ¡00 ,t0.t¿ l¡ ïot{0s¡

                                                                      ct
         ¡íIt¡Etoos tfEt9l¡¡1¡ T^¡t¡o coo.tDfirt.t¡osNrr ¡Íl!8E¡f,oN[n¡O¡¡ûlv'ö
                          . uo¡r riu uorl.rls 8.r¡ro¡¡ Íiloxrrrv r          ;ffiä
                                                                               äffi33              ffiÏffi8:
                                                                  tri
                     'r,. NolÞtg
           rEJ.c¡ryor*r            Etrr¡oNrwoÂ¡ytTv ¡{¡ lfÐctnl[rr tct cry8¡[o¡smtoc rilLt¡?tóElJ¡ot
                   tEL ÐtEg.(,ll,o'u      t¿ruc qooô;yú¡to thm ßn¡dr¡uol¡ !E¡ xt qNf¡o¡ ¡vt gJ¡tt
         gou xor¡¡  n¡¡¡ øvq¡.¡,r¡¡ s¿'sc¡¿o      t¡r¡y¡gcv,¡oeuæo¡r¡xn¡!¡gïûæÍu&lrÍrtul¡ot¡at¡g
                                                             is

         -                               "9)
          u¡tot{-frv-qmtr t ¡,ry¡ c¡v¡ ¡o ¡rc¡    rOÄLl
                                                       ¡no¡sr¡r c¡¡, orgge' gctrooûl¡ ùt-¡ ¡ oût rItr o t ¡ trov{'t t
        uHnîo , {r cr¡Ogtu ¡¡o Notct ¡cÍfi! v             XOn¡a¡ nn¡ON f¡vcñltlTf .t,tr¡ )l?ütt &ül üo Û{r¡
                                                       .D


            ¡n¡r¡¡ún ¡s¿ gxortv o¡tt[g oc]v oÌ{y gduoco¡ ¡¡ni qv¡ ¡o tr ¡ov¿ t¿ ar{tr¡¡o¡t u quoünl
        ¡úo NotS¡^t(sftsyT8¡fft¿No¡&JûstDloxfrvqNvrTv u&lctdt6't orilvl cf.oláo l{o¡¡rltlcEElfu
               'vr ¡(n oÀ¡vvr J.gtt8 ¡o 8t¡¡r¡  ÀTutr¡.8[.$ üJ oHtIT cñv r¡Íus.t NotJ¡,tÍ E¡¡tro}{ AlYff}iI\¡TIv
             qfvs                          r, rt     8lø¡ to gcxrr ¡rug¡¡[Àl flr r oNo¡fY '¡t\ ¡00 rt3 ¡Er I lEJ]ülEl
                                                 Co




                      ¡to ¡rh )lttüto   0w   ¿   T

                                 ho¡urg rn¡ruoc ¡ilûf.t gvãE¡¡o¡¡ rn¡ to¡ l¿t¡xoüo[t B.IuoN Írvq$v.¡'rv
                       It ¡O1 Ctlt
                                dO UtllUOC rn¡û.¡rl'tg,IüON f,s.r ONt¡s o6rfY Or¡Y SqtrOtrm¡ ùrl¡
                                                                                                  g¡vt lo 0z
          ¡ov¿ '¿¡ or¡ozbÀ ¡n   gltoilú iõ xom¡¡cõo¡ i.ürus.r i¡otJrds n¡¡ot¡ ¡rvc¡¡nrv ¡Jr llJoîll 't
                                          is




         .[o.t80ü!ttuoc.r¡uu¡û,rt8q¡oxîn. t$vgluotru¿l4'¡ofysforr¡ovti¡trr¡ffi! }¡¡ÛloJtu
             ¡to r{olgl¡\rc808 Y 't t{oü:}I3 ElYut!,lü$üÍr r¡8rr )IItûlÍ 'l lü¡ to lEÀfúoc ,tí¡üelil,sE¡¡¡ot
                                        av




                      æf oNr¡Í'cc¡,¡tow l'oNaovn¡l.l Nogïcvf ¡û1 crv8¡o ult¡t¡o3 r¡üt¿3v:lE¡¡ro,
                    ÍR¡,.tYG¡nO/l Í¡tl NOUI tC]¡lt/tvot¡årt er'ógu" úot)NTr¡loTvroitvtolorûo]úu¡¡oc
           qÀrvqscÀdw t'oN [JvrtÍ¡ xoorcvl'r ¿gr øis qñv orctú{v t at{¿tn$¡¡ Nosf,wt I ¡ø¡
                               Tr




         ûMrloxl¡¡UOOXIECET¡o8 l¡Or{¡nOC lL¡¿YoNnO¡ COUt¡OU¡Þìl¡?rv¿lÍt t¿']rf ¡¡o8!rt{T¡g(I
           Y Jt O¡û¡W{ to¡¡urr [ìfnxruU¡U0]¡Íf,.ttrOt t¡u¡ NOU¡n¡ BñON Íil(ntÍTrYrl ¡,gl cfv8
          {o tNll.tltta,ñ¡o¡l rer ÐMrfr'Í¡lc¡[tt¡l l.oN a,tl¡tfiru Nogtfcvf ûT8 so t rvf olv cadl¡¡¡w
                                                                                              I
              t 'oll 8lvlnllf. NottE vc 'r t¡n qv8 No sl¡.qÎåffff8¡¡tos ¡El oNo/IT rr00 rr ,09 I Tc¡ntrl
                       y




                t¿loû8û¡r uamto? ¿vlur¡tuöatuouæ. uo¡ ?,t¡.t Nou!}ll EÊuoNtwqllyr¡r t ¡gr a¡vs
                    op




          ¡rour¡{uot ÃTuusrrll8úr¡o}¡ ttt 0}fï to¡Àmt Jr¡d qIyS to gt ¡DYd 'Ir î¡{tr10,t Ì¡l c8ocEll ¡[o
         NO$¡rUCtû8 VrC¡Or{¡rW û'Oflr¡rvu[r¡NO¡lrCVf rt J,ütrtoUtùfiIOgÅIUt¡Áã/t$I¡JtOSIIt¡Ol¡¡trú
          '( ¡n'ot r0l¡l cvou r8Nur¡ú {o r¡¡¡l rr¡ur.¡sv¡ err, ¡n aunoe aÛ¡¡ Ñôut sctü r/¡ v¡v'otú{¡ûo¡c
         lc




                                     l8ódffo¡l fY mNnO6 (¡r¡V sZf.l.llr¡ Ol¡¡U!,¡gC rliË\f'¡nÍrl$fy¿ flfot|¡
                    8rìoY ¡cç¡ cvg l$¡rat¡ t¡.txo-oc n¡w¡ to ñnocü
                 oNxã8                                                  ^l ¡Ít¡ lfß,Í so ¡r tfryrl'$ antr¡o^
       ia




                l¡ cuocf,f,¡¡o Notfl tqtß v Tn¡lr¡o¡¡¡as Et¡¡ol{8ryc¡¡yfry'¡ rm ¡¡o Not¡,uot vq}¡v I
          J,(I¡åo'ltl c¡.o6!,'gYï¡.t'Ãu{oorgt,rvÛ¡'¡¡u¡ov¡o ¡.ucírr.tü@¡vfiJß qt{lltost[¡tvt6Ff
    fic




                                                      ro¡rd¡rærq    ¡eir¡
  of




                                                        ffiiEiffit
Un
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 153 of 609




                                                                                                                        e
                                                                                                                     ic
                                                                                                               Pr
           !g3gi.r¡[l,!!q_r!|!4Ð..!{r! I{!r Oi lsriltr          ngAD¡   oetrá¡tD Àcro8¡ ¡^¡D tfyf
                                                                                            r,
                     ilorr¡ trcno_rM!¡ lgq A rcnæil             or   rÉ m¡uaty i¡¡ä ¡in¡oïirit
           ror¡rv¡ilo rûo 0l oos!¡¡t
           ^r¡.^¡Drll                          â¡Ð  Dutt¡{ctr




                                                                                                        L.
                      !lË!ltgl!
                      l@t'¡!ùODl
                                         ADt¡rA¡{cr 0t ln..r rûr1(r â r.K NA¡!ïm   lErlr rouB     ¡O¡r,.l{   Arot¡




                                                                                                a
                      tr! ¡¡¡ rgñ-r4¡ltÍaNcaov úla r¡¡i110^¡¿ btct Box noD wr!Í c.lt torno rN rEr
                      ¡) x




                                                                                             lv
                 ooroßIf r,¡'Il otlåD l¡t trltJ{lfDAtllom¡scnoN rrvt¡lo ¡AD tõr1
                 ¡Il{¡O l¡ll0El llgÍlOllmÈ tOl'âtl^ll0t¡ 10!11 UtI&]t tRoM WElct¡ i CUt',)al




                                                                                          Ve
                 tono Df ü)¡tEt¡'lll^I, lr ..' xr t¡n [ÀDttANct ot ¡,s rEtì
           ttt¡gcú ll t0 ¡' ¡r $ rlÆflo tDaoûqßìl¡¡q otl¡D t¡Î t,                ¡toRTA EcnoN
           twl^tG l^D wl I ål¡¡rD^r¡ro¡Ílllcltoil tlvato¡¡ ¡otñDï            orrEìr¡!ürBr¡l r.Fil
                                                                      ^t¡¡^NDAt¡
           g¡ltd, A Dll llG30t ¡l.tr tElllO AürUrcf lOil rOD Stm Câl       tûUùO NtE r¡s¡sùr




                                                                                     k
           r4ç qrluryry qD^Drt¡otøTú rûmtuñ¡r¡rooülrr orürD rtÍ t. tr¡4tD^¡¡ rotrE
           Ñcnoil tn[' to¡ Afl l¡(Eül ?olltEÞlt




                                                                                er
           tEnq ì rt¡ n. Ir I           18! umßY lDc ot Btnnr ¡0âD, ¡toto A ¡omot 0¡E




                                                                           Cl
                                  LOI t' ll¡4tlD/U¡ ro¡¡l ænON lwlr IOR A X¡8rlON Ot rtt
           çülnü! f¡|3 0t l¡llD^¡rllo
           ?!¡r¡!¡I.;l t¡c 8t¡g)?               otll,t?        lE loDû ottunilNwc, eoÌf?a$o{o
           A¡¡ or$I lclr (tat¡üEe.ltl
                                   ^Dúr^¡|ctot råxqro¡r 'lrfloot lr¡!.                        ^N


                                                                      ct
                                                                 tri
                                                             is
                                                        .D
                                                  Co
                                             is
                                         av
                                         Tr
                          y




                                                                              FILED AND RECORDED
                       op




                                                                                OFFICIAL PUBLIC RÊCORDS

                                                                                    funbu,*
         lc




                                                                               D¡na DeBcauvolr, County Clc¡k
                                                                                     Travls County' Texa¡
       ia




                                                            202040410                Aug 10, 2o2o    11 t12   AM
    fic




                                                                                   Fe¡:   $3,00         MACEÞO9
  of
Un




                                                                6
       tortotDa   ¡0lroeot/yttt¡al   r
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 154 of 609




                                   TAB 5
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 155 of 609                  9/8/2020 12:00 AM
                                                                                                    Velva L. Price
                                                                                                   District Clerk
                                                                                                   Travis County
                                                                                                D-1-GN-20-004508
                                CAUSE NO. D-1-GN-20-004508                                      Alexus Rodriguez

  WC TEAKWOOD PLAZA, LLC and                             §      IN THE DISTRICT COURT OF
  AFFILIATED COMMERCIAL SERVICES,                        §
  INC.                                                   §      TRAVIS COUNTY, TEXAS
           Plaintiffs,                                   §
                                                         §
    v.                                                   §      261st JUDICIAL DISTRICT
                                                         §
                                                         §
  8209 BURNET, LP, AND                                   §
  BANCORPSOUTH BANK                                      §
           Defendants.

                      AFFILIATED COMMERCIAL SERVICES, INC.’S
                       NOTICE OF NONSUIT WITHOUT PREJUDICE

 AFFILIATED COMMERCIAL SERVICES, INC., a plaintiff herein, hereby gives notice to this

 Court and to all parties to this suit that it is taking a nonsuit without prejudice of its entire case

 against all Defendants, effective immediately on the filing of this notice.


                                                MANFRED STERNBERG & ASSOCIATES, P.C.




                                                Manfred Sternberg
                                                SBN: 19175775
                                                1700 Post Oak Blvd. Suite 600
                                                Houston, TX 77056
                                                Telephone: (713) 622-4300
                                                Facsimile: (713) 622-9899
                                                Email: manfred@msternberg.com
                                                COUNSEL FOR PLAINTIFFS




                                                   1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 156 of 609



                                CERTIFICATE OF SERVICE

 I hereby certify that I have caused a true and correct copy of the above foregoing document to be
 served upon all parties to this lawsuit in accordance with Rule 21a of the Texas Rules of Civil
 Procedure electronically by transmission to an electronic filing service provider for service
 through the state’s electronic filing manager, email, and/or facsimile on this 7th day of
 September, 2020.




                                                            ____________________________
                                                            Manfred Sternberg




                                                2
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                    Pg 157 of 609
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Manfred Sternberg on behalf of Manfred Sternberg
Bar No. 19175775
manfred@msternberg.com
Envelope ID: 46015871
Status as of 9/8/2020 10:30 AM CST

Case Contacts

Name                    BarNumber    Email                          TimestampSubmitted       Status

Dana LKirkpatrick                    dana@msternberg.com            9/7/2020 7:11:07 AM      SENT

Christopher Dodson                   chris.dodson@bracewell.como    9/7/2020 7:11:07 AM      ERROR

Mark Riley                           Riley@Riley-CPA-Law.com        9/7/2020 7:11:07 AM      SENT

Michael J.Durrschmidt                mdurrschmidt@hirschwest.com 9/7/2020 7:11:07 AM         SENT



Associated Case Party: 8209 Burnet, LP

Name                    BarNumber    Email                         TimestampSubmitted       Status

Christopher L.Dodson                 chris.dodson@bracewell.com    9/7/2020 7:11:07 AM      SENT

W. Stephen Benesh                    steve.benesh@bracewell.com 9/7/2020 7:11:07 AM         SENT

Jaclyn Carr                          jaclyn.carr@bracewell.com     9/7/2020 7:11:07 AM      SENT

Robert P.Grattan                     bob.grattan@bracewell.com     9/7/2020 7:11:07 AM      SENT



Associated Case Party: WC Teakwood Plaza, LLC

Name                 BarNumber   Email                       TimestampSubmitted     Status

Manfred Sternberg                manfred@msternberg.com      9/7/2020 7:11:07 AM    SENT



Associated Case Party: BancorpSouth Bank

Name               BarNumber Email                         TimestampSubmitted      Status

Brian Buescher               bbuescher@hirschwest.com 9/7/2020 7:11:07 AM          SENT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 158 of 609




                                   TAB 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 159 of 609                  9/8/2020 12:00 AM
                                                                                                     Velva L. Price
                                                                                                    District Clerk
                                                                                                    Travis County
                                                                                                 D-1-GN-20-004508
                                CAUSE NO. D-1-GN-20-004508                                       Alexus Rodriguez

  WC TEAKWOOD PLAZA, LLC and                             §      IN THE DISTRICT COURT OF
  AFFILIATED COMMERCIAL SERVICES,                        §
  INC.                                                   §      TRAVIS COUNTY, TEXAS
           Plaintiffs,                                   §
                                                         §
    v.                                                   §      261st JUDICIAL DISTRICT
                                                         §
                                                         §
  8209 BURNET, LP, AND                                   §
  BANCORPSOUTH BANK                                      §
           Defendants.
                             WC TEAKWOOD PLAZA, LLC
                       NOTICE OF NONSUIT WITHOUT PREJUDICE
                       AS TO DEFENDANT BANCORPSOUTH BANK

 WC TEAKWOOD PLAZA, LLC, Plaintiff herein, hereby gives notice to this Court and to all

 parties to this suit that it is taking a nonsuit without prejudice of its entire case against Defendant

 Bankcorpsouth Bank, effective immediately on the filing of this notice.


                                                MANFRED STERNBERG & ASSOCIATES, P.C.




                                                Manfred Sternberg
                                                SBN: 19175775
                                                1700 Post Oak Blvd. Suite 600
                                                Houston, TX 77056
                                                Telephone: (713) 622-4300
                                                Facsimile: (713) 622-9899
                                                Email: manfred@msternberg.com
                                                COUNSEL FOR PLAINTIFF




                                                   1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 160 of 609



                                CERTIFICATE OF SERVICE

 I hereby certify that I have caused a true and correct copy of the above foregoing document to be
 served upon all parties to this lawsuit in accordance with Rule 21a of the Texas Rules of Civil
 Procedure electronically by transmission to an electronic filing service provider for service
 through the state’s electronic filing manager, email, and/or facsimile on this 7th day of
 September, 2020.




                                                            ____________________________
                                                            Manfred Sternberg




                                                2
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                    Pg 161 of 609
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Manfred Sternberg on behalf of Manfred Sternberg
Bar No. 19175775
manfred@msternberg.com
Envelope ID: 46015868
Status as of 9/8/2020 10:33 AM CST

Associated Case Party: 8209 Burnet, LP

Name                    BarNumber    Email                         TimestampSubmitted       Status

Christopher L.Dodson                 chris.dodson@bracewell.com    9/7/2020 7:07:56 AM      SENT

W. Stephen Benesh                    steve.benesh@bracewell.com 9/7/2020 7:07:56 AM         SENT

Jaclyn Carr                          jaclyn.carr@bracewell.com     9/7/2020 7:07:56 AM      SENT

Robert P.Grattan                     bob.grattan@bracewell.com     9/7/2020 7:07:56 AM      SENT



Case Contacts

Name                    BarNumber    Email                          TimestampSubmitted       Status

Mark Riley                           Riley@Riley-CPA-Law.com        9/7/2020 7:07:56 AM      SENT

Christopher Dodson                   chris.dodson@bracewell.como    9/7/2020 7:07:56 AM      ERROR

Michael J.Durrschmidt                mdurrschmidt@hirschwest.com 9/7/2020 7:07:56 AM         SENT

Dana LKirkpatrick                    dana@msternberg.com            9/7/2020 7:07:56 AM      SENT



Associated Case Party: WC Teakwood Plaza, LLC

Name                 BarNumber   Email                       TimestampSubmitted     Status

Manfred Sternberg                manfred@msternberg.com      9/7/2020 7:07:56 AM    SENT



Associated Case Party: BancorpSouth Bank

Name               BarNumber Email                         TimestampSubmitted      Status

Brian Buescher               bbuescher@hirschwest.com 9/7/2020 7:07:56 AM          SENT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 162 of 609




                                   TAB 7
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 163 of 609                  9/9/2020 11:37 AM
                                                                                                    Velva L. Price
                                                                                                   District Clerk
                                                                                                   Travis County
                                   CAUSE NO. D-1-GN-20-004508                                   D-1-GN-20-004508
                                                                                                     Gilberto Rios

  WC TEAKWOOD PLAZA, LLC,                              §           IN THE DISTRICT COURT OF
       Plaintiff,                                      §
                                                       §
                                                       §
  v.                                                   §
                                                       §               TRAVIS COUNTY, TEXAS
                                                       §
  8209 BURNET, L.P.,                                   §
        Defendant.                                     §
                                                       §              261st JUDICIAL DISTRICT

             DEFENDANT 8209 BURNET, LP’S RESPONSE IN OPPOSITION TO
              PLAINTIFF’S APPLICATION FOR TEMPORARY INJUNCTION

        Defendant lender 8209 Burnet, L.P. (“Defendant” or “Lender”) files this Response in

 Opposition to Plaintiff borrower WC Teakwood Plaza, LLC’s (“Borrower”) Application for

 Temporary Injunction (“Application”) as follows:

                              I.     PRELIMINARY STATEMENT

        1.      Infamous Austin real estate developer Nate Paul and his World Class entities are at

 it again. The facts here mirror those of dozens of other Nate Paul litigations over the past year—

 unable and unwilling to pay his lenders because of bankruptcies, litigation, and criminal

 investigations, Mr. Paul’s entities do their best to delay foreclosures and additional bankruptcies

 by suing their lenders (and sometimes their principals), trying to divert the Court’s attention to red

 herrings, and otherwise lashing out. In fact, an affiliate of Borrower, WC 4th and Colorado, LP,

 unsuccessfully made some identical arguments to those made here related to an August foreclosure

 sale in Colorado Third Street, LLC v. WC 4th and Colorado, LP, Cause No. D-1-GN-20-002781.

 In spite of those arguments, Judge Gamble denied WC 4th and Colorado, LP’s request to enjoin a

 foreclosure sale in August, the August foreclosure sale was set to go forward, and the borrower

 filed for bankruptcy to avoid foreclosure.



                                                   1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 164 of 609



           2.   This very same strategy is on display again and should not be countenanced. There

 is no legitimate reason to enjoin Lender’s foreclosure here. Foreclosure is Lender’s rightful remedy

 under the Texas Property Code and its contracts with Borrower and Mr. Paul. To enjoin Lender’s

 foreclosure remedy is to deprive Lender of the benefit of its bargain, to treat Lender differently

 than all other lenders in Travis County, and irreparably harm Lender during the period preceding

 a trial on the merits. All the while, Mr. Paul would decline to make payments and continue to

 collect and divert rents from Lender. This would turn equity on its head.

           3.   For over six months, Borrower has made no effort to pay on its real estate loan with

 an outstanding balance of approximately $7.39 million in principal and interest (the “Loan”).

 Because the Note is in default, Lender possesses the agreed-upon, contractual right to foreclose on

 the property that serves as collateral for the Loan. Rather than facing this undeniable reality,

 Borrower has filed its Application in an effort to delay Lender’s proper exercise of its foreclosure

 right. But Borrower’s Application fails to articulate any valid or sufficient reason to enjoin

 foreclosure; Borrower’s sundry arguments are a distraction, a smokescreen, intended to put off the

 inevitable. Despite what Borrower says, non-judicial foreclosure sales have continued in Travis

 County during the entire pandemic; they occurred each of the last few months and they will occur

 next month. Enjoining Lender here would be to treat Lender differently than all others with a

 foreclosure remedy in Travis County and would contravene the various applicable COVID-related

 orders.

           4.   Borrower cannot meet its burden of demonstrating a probable right to the relief it

 seeks—the lynchpin of any injunction application—irreparable injury, or that the equities weigh

 in its favor. Borrower’s Application should therefore be denied.




                                                  2
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 165 of 609



                                II.     FACTUAL BACKGROUND

 A.      The Property and the Loan Documents

         5.      Borrower owns a fee simple interest in property located in Austin. On April 26,

 2017, the Borrower executed a Promissory Note (the “Note”) evidencing a $7,600,000 commercial

 real estate loan (the “Loan”) in favor of BancorpSouth Bank, as successor by merger to First State

 Bank Central Texas (“Original Lender”). (Ex. 1, Promissory Note.) The Loan was memorialized

 in, among other things, a Loan Agreement (the “Loan Agreement”) between the Original

 Lender and the Borrower. (Ex. 2, Loan Agreement.) Borrower agreed that the “Lender may freely

 assign, whether by sale or transfer, all or any portion of its rights in and to all or any portion of the

 indebtedness including the Note to any third party….” (Id. at Art. 8.07, 8.05.)

         6.      The Loan is secured by certain real property, together with improvements thereon,

 located at 8209 Burnett Road, Austin, Texas (the “Property”). The Borrower granted the Original

 Lender a first priority deed of trust lien on and security interest in the Property pursuant to that

 certain pursuant to that Deed of Trust, Security Agreement and Financing Statement, dated April

 26, 2017 (the “Deed of Trust”). (Ex. 3, Deed of Trust.) The Deed of Trust was recorded in the

 real property records of Travis County, Texas (“Real Property Records”) on April 27, 2017 under

 Instrument Number 2017066579. Borrower agreed that Original Lender and Assignees would be

 entitled to the remedy of non-judicial foreclosure if an uncured Event of Default exists. (Id. at

 3.02.) The Deed further provides that “Beneficiary may freely assign, whether by sale or transfer,

 all or any portion of its lien rights hereunder….” (Id. at Art. 7.09.)

         7.      As additional security for the Loan, Borrower executed and delivered to Original

 Lender a Collateral Assignment of Leases and Rents dated April 26, 2017 (the “Assignment of

 Rents”), and recorded at 2017066580 in Travis County, Texas pursuant to which, Lender as



                                                    3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 166 of 609



 Assignee, is entitled to collect rents, revenues, issues, profits, proceeds, receipts, income, accounts,

 and other receivables on Property. (Ex. 16, Assignment of Rents.)

        8.      In connection with the Loan, Natin Paul and World Class Capital Group, LLC

 (“Guarantors”) executed a Guaranty Agreement (the “Guaranty”) dated April 26, 2017. (Ex. 4,

 Guaranty.). In doing so, Guarantors unconditionally guaranteed to Lender the obligation to pay

 the indebtedness represented by the Note. (Id. at 1.) The Note, Loan Agreement, Deed of Trust,

 and Guaranty are collectively referred to herein as the “Loan Documents.”

 B.     Assignment of the Loan and Loan Documents

        9.      On August 21, 2020, Original Lender and Lender entered into the Assignment of

 Note and Security Instruments (the “Assignment”), under which the Original Lender assigned all

 its rights, title, and interests under the Loan Documents and in connection with the Loan to Lender,

 including the Loan Agreement, the Note, the Deed of Trust, the Guaranty, the Collateral

 Assignment of Leases and Rents, and the UCC Financing Statement. (Ex. 5, Assignment.) The

 Assignment was recorded in the Real Property Records on August 24, 2020 under Instrument

 Number 2020151969. Borrower was provided with notice of the Assignment. (Ex. 6, Notice of

 Assignment; Ex. 7, Ltr. to M. Norwood.)

 C.     It is undisputed that the Note is in default and Lender is entitled to foreclose.

        10.     Borrower has not made a payment on the Note since February 9, 2020.

 BancorpSouth’s Rule 91a Mot. at ¶5; (Ex. 8, Notice of Default; Ex. 9, Bayne Aff. at ¶8.)

 According to the Loan Documents, Lender may accelerate the entire outstanding balance of the

 Note if a default in payment obligations occurs. (Ex. 2 at Art. 7.05 (Loan Agreement); Ex. 3 at

 Art. 3.01 (Deed of Trust).) On July 2, 2020, the Original Lender sent the Borrower, its Guarantors,

 and Borrower’s legal counsel a notice of default and its intent to accelerate the Note in the event

 of a failure to cure. (Ex. 8.) On July 23, Original Lender sent Borrower and Guarantors a Notice

                                                    4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 167 of 609



 of Acceleration, informing them that “the entire indebtedness owing on the Note, and all interest

 accrued and unpaid thereon, is hereby ACCELERATED and due and payable in full” and that

 “Lender may seek to foreclose its Collateral unless payment of the full indebtedness is made[.]”

 (Ex. 10, Notice of Acceleration.) Borrower has made no payments on the Note since receiving the

 Notice of Default or Notice of Acceleration. (Ex. 9 at ¶8.)

 D.     Events leading up to the September 1 foreclosure sale.

        11.     On August 10, 2020, with the Event of Default uncured, Original Lender posted

 and recorded the Notice of Substitute Trustee’s Sale scheduled for September 1, 2020. (Ex. 11,

 Notice of Trustee’s Sale; Ex. 12, Affidavit of Filing and Posting.) On August 11, 2020, Original

 Lender served Borrower and Guarantors with the Notice of Substitute Trustee’s Sale. (Ex. 13,

 Foreclosure Notice Letter; Ex. 14, Aff. of Mailing.) On August 31, 2020, one day before the

 foreclosure sale, visiting Judge Gary Harger issued a temporary restraining order enjoining the

 September 1 foreclosure sale. (Ex. 15, TRO Order.)

        12.     While Lender’s foreclosure remedy was enjoined, Lender’s understanding is that

 other non-judicial foreclosure sales occurred in Travis County on September 1 at the Travis County

 Courthouse. (Ex. 15, Recorded Deeds from September 1 Foreclosure Sale.) They also occurred

 in July and August. (Exs. 18, 19.) In addition, there are 19 properties posted for October

 foreclosure. (Ex. 17, October Foreclosure Postings.)

        13.     Unless payment is made on the Note, Lender intends to post, record, and serve

 Borrower with a Notice of Substitute Trustee’s sale for the October 6, 2020 foreclosure sale.

 Lender intends to fully comply with all state, city, and county COVID orders in conducting the

 foreclosure sale.




                                                 5
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 168 of 609



                          III.     ARGUMENTS AND AUTHORITIES

        14.      “A temporary injunction is an extraordinary remedy and does not issue as a matter

 of right.” Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). “To obtain a temporary

 injunction, [an] applicant must plead and prove three specific elements: (1) a cause of action; (2)

 a probable right to the relief sought; and (3) a probable, imminent, and irreparable injury in the

 interim.” Id.

        15.      Lender is the current owner and holder of the Loan Documents by assignment from

 Original Lender, and therefore is the party entitled to foreclose on the Property. Lender is

 registered to business in Texas. (Ex. 20, App. for Registration.) Borrower does not—because it

 cannot—deny being in default of its contractual obligations under the Loan Documents. Nor can

 Borrower claim that foreclosure is impermissible under the Loan Documents.

        16.      Instead, Borrower asks the Court to enjoin Lender from foreclosing by claiming

 that the 10-person limit on gatherings prohibits non-judicial foreclosures from occurring in Travis

 County. This is demonstrably false, as foreclosures have proceeded in Travis County every month

 since the 10-person gathering limitation was entered by Governor Abbott. Further, County Judge

 Biscoe has expressly declined to enter an order prohibiting non-judicial foreclosures from

 proceeding. Borrower’s Application fails to articulate any valid or sufficient reason to enjoin

 foreclosure.

 A.     Lender is the owner and holder of the Loan Documents and Borrower cannot claim
        otherwise.

        17.      Without any evidence, Borrower obliquely challenges Lender’s status as the holder

 of the Loan Documents.          (TI App. at ¶¶2, 4.)   Lender has provided Borrower with all

 documentation required to prove its status as record holder and owner of the Loan Documents.

 The Assignment is on file in the real property records and notice of the Assignment was provided


                                                 6
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 169 of 609



 to Borrower by both the Original Lender and the Lender. (Exs. 5, 6.) The Loan Documents

 expressly allow Original Lender to assign the Loan Documents without limitation. The Original

 Lender admits that it assigned its interest and rights in the Loan Documents to Lender.

 BancorpSouth’s Rule 91a Mot. at ¶¶9, 11, 13-14, 22. Borrower thereafter non-suited the Original

 Lender in this case. There is no legitimate dispute—and certainly no evidence—that Lender is not

 the holder of the Loan Documents, or that Borrower is in default and that Lender is therefore

 entitled to foreclose.

         18.     In Texas, a recorded assignment is sufficient to evidence an assignee’s ownership

 of loan documents, entitling the assignee to enforce any rights in the loan documents. Schuetz v.

 Source One Mortgage Services Corp., No. 03-15-00522-CV, 2016 WL 4628048, at *4 (Tex.

 App.—Austin Sept. 1, 2016, no pet.) (finding party entitled to enforce provisions in deed of trust

 where it submitted evidence of note, deed of trust, and assignments of the note and deed of trust

 establishing a chain of title and record ownership); Bierwirth v. BAC Home Loans Servicing, LP,

 2014 WL 712520, at *4 (Tex. App.—Austin Feb. 20, 2014, no pet.) (same). These cases are

 consistent with Texas statute: Texas Property Code § 51.002(a) defines mortgagee with the right

 to foreclose as the “last person to whom the security interest has been assigned of record.”

         19.     Here, Borrower has been provided with: (1) a copy of the recorded Assignment

 showing Lender as the assignee of the Loan Documents; and (2) a Notice of Assignment from the

 Original Lender. (See Exs. 6–7.) The recorded Assignment, in conjunction with the Note, Loan

 Agreement, recorded Deed of Trust, and Loan Modification, are sufficient to establish Lender as

 the sole record and beneficial owner of the Loan Documents. (Exs. 1–3, 5.)1


 1
   Moreover, in Texas, “[b]orrowers have limited standing to challenge their lenders’ assignments of their
 promissory notes and DOTs.” Ferguson v. Bank of New York Mellon Corp., 802 F.3d 777, 780 (5th Cir.
 2015). A borrower only has standing to challenge an assignment on the basis that the assignment is void.
 Id.; Melendez v. Citimortgage, Inc., No. 03–14–0029–CV, 2015 WL 5781103 (Tex. App.—Austin Oct. 2,

                                                    7
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 170 of 609



 B.      Borrower cannot establish a substantial probability of success on its claims.

         20.     The lynchpin of any injunction application is substantial probability of success.

 Borrower asserts claims against Lender for declaratory judgement, breach of contract, and fraud.2

 None of these claims have any merit, much less a substantial probability of success.

         1.      Borrower does not have a substantial probability of success on its declaratory
                 judgment claim

         21.     Borrower seeks a judicial determination that it is “entitled to the process of

 conducting a legitimate public sale under the contracts between the parties.” (TI. App. at ¶20.) It

 asks the Court to adopt its unsupported determination that “state, county, and city restrictions on

 gatherings prevent a non-judicial foreclosure sale from properly proceeding as required under the

 Texas Property Code, without express approval of the Mayor of the City of Austin.” (Id. at ¶3.)

 But, contrary to Borrower’s suggestion, there is no prohibition on non-judicial foreclosure sales in

 Travis County. And there is no evidence that the non-judicial foreclosure sale cannot be conducted

 pursuant to the applicable gathering rules. To the contrary, non-judicial foreclosure sales have

 continued in Travis County and Lender intends to comply with all applicable COVID-related

 orders in conducting any foreclosure sale.

                 a.      There are no state, city, or county COVID orders or guidance prohibiting
                         non-judicial foreclosure sales in Travis County.

         22.     On July 2, Governor Abbott issued a proclamation restricting outdoor gatherings in

 excess of 10 persons, unless approved by local authorities. (Ex. 21, Proclamation dated July 2,

 2020.) The proclamation does not apply to “local government operations.” (Id.) The City of

 Austin and Travis County have issued orders in line with that proclamation, but both expressly



 2015, no pet.) (mem. op.). Borrower has no claim that the Assignment of the Loan Documents is void. To
 the contrary, the Loan Documents gave the Original Lender unfettered right to assign the Loan Documents.
 (Ex. 2, Art. 8.07, 8.05; Ex. 3, Art. 7.09.)
 2
   In the face of a Rule 91a motion, Borrower non-suited its claims against Original Lender.
                                                    8
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 171 of 609



 declined to cancel foreclosure sales. (Exs. 22–23.) In fact, Judge Biscoe informed Lender’s

 representatives that he “ha[d] not issued an order regarding such [non-judicial foreclosure] sales

 and d[id] not plan to.” (Ex. 24, Email from Judge Biscoe.) Non-judicial foreclosure sales have

 proceeded on the courthouse steps in each of the months since Governor Abbott, the Mayor, and

 the County Judge issued their COVID-related orders. (Exs. 15, 18, 19.) There is therefore no

 evidence that non-judicial foreclosure sales cannot go forward under the current orders.3

         23.     Instead of relying on the applicable COVID orders, Borrower mischaracterizes a

 letter from an assistant attorney general dated August 2. In that letter, Ryan Bangert issued

 “Informal Guidance” recommending that a “sale should not go forward” if the 10-person limit

 would “preclude[] the attendance of one or more willing bidders who otherwise would have

 appeared in person.” (Ex. 25, Informal Guidance at 3.) The Informal Guidance makes clear that

 for purposes of calculating the total number of persons in attendance for any given sale, it only

 matters if “willing bidders” are not permitted to attend under the 10-person limit. (Id. at 3.)

 Contrary to Borrower’s suggestion, this Informal Guidance does not state that public foreclosure

 sales of any size cannot go forward without mayoral approval.

         24.     As an initial matter, the Informal Guidance is not an order and it has no binding

 effect. As it must, the Informal Guidance states “this letter is not a formal Attorney General

 opinion under section 402.042 of the Texas Government Code; rather, it is intended only to convey

 informal legal guidance.” (Id. at 4.) Attorney general opinions, especially informal ones, are “not

 controlling on the courts.” See Comm’rs Ct. of Titus Cty. v. Agan, 940 S.W.2d 77, 82 (Tex. 1997)

 (disagreeing with Attorney General’s opinion).


 3
   The email from Mayor Adler attached to the Application also does not state that foreclosure sales are
 prohibited in the City of Austin. (TI App. at ¶6.) Instead, Mayor Adler’s email states that he has “neither
 approved nor authorized any outdoor gatherings in Austin, Texas, in excess of 10 persons.” (Ex. 26
 (emphasis added).)
                                                     9
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 172 of 609



        25.     But, regardless, the Informal Guidance does not prohibit the foreclosure sale from

 proceeding. In fact, foreclosure sales were conducted in Travis County in August and Lender’s

 understanding is that they also occurred in September—both after the Informal Guidance was

 issued. (Exs. 15, 19.)

                b.        Borrower’s complaints are premature and not subject to determination by
                          declaratory judgment.

        26.     Because there is no order prohibiting a non-judicial foreclosure sale, the requested

 declaratory judgment cannot be used to enjoin the foreclosure sale in its entirety. See, e.g., Paulsen

 v. Tex. Equal Access to Justice Found., 23 S.W.3d 42, 46–47 (Tex. App.—Austin 1999, pet.

 denied) (parties not entitled to advisory opinion where no evidence of an imminent threat or

 intention to breach contract); City of Garland v. Louton, 691 S.W.2d 603, 605 (Tex. 1985) (parties

 not entitled to declaratory judgment on constitutionality of referendum statute before election).

 The most Borrower could hope to do is prospectively enjoin any violation of applicable COVID-

 related orders. But there is no evidence that will happen and certainly no imminent harm as Lender

 has stated—and states again here—that it will comply with all applicable COVID-related orders

 is conducting the foreclosure sale.

        27.     Borrower has submitted no evidence in support of its contention that the foreclosure

 sale will violate any COVID-related orders, instead baldly claiming that “Lender insists on holding

 a non-judicial foreclosure sale for which it is certain that willing bidders will not be able to attend

 due to the state, county and city orders preventing the gathering of more than 10 persons[.]” (TI.

 App. at ¶11.) The issue of whether more than ten persons will be present at the foreclosure sale is

 premature and speculative, and therefore not ripe for declaratory judgment. Lender has confirmed

 that it will not move forward with the foreclosure sale if any willing bidders are unable to attend

 because of the 10-person limit on gatherings.


                                                   10
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 173 of 609



           28.   Moreover, there is no legal basis to Borrower’s claim because in Texas a real

 property foreclosure under a deed of trust need not be “commercially reasonable.” Huddleston v.

 Texas Commerce Bank–Dallas, 756 S.W.2d 343, 346 (Tex. App.—Dallas 1988, writ denied). “[A]

 mortgagee owes but one duty to the mortgagor, to conduct the sale properly.” RTC v. Westridge

 Court Joint Venture, 815 S.W.2d 327, 332 (Tex. App.—Houston [1st Dist.] 1991, writ denied).

 Any potential impact a COVID-related order might have on the fairness of the public sale is purely

 speculative and is not actionable against Lender in any event. See Huddleston, 756 S.W.2d at 346.

 Simply because less people might want to attend does not make the sale “unfair” or impermissible.

 See id.

           29.   As further evidence of Borrower’s premature, speculative complaints, since the 10-

 person gathering limit was implemented, foreclosure sales occurred in July and August, and it is

 Lender’s understanding that they occurred in September. (Exs. 15, 18, 19.) As of the date of

 filing this response, 19 more foreclosure sales have been noticed to occur at that same location on

 October 6, 2020. (Ex. 17.) Travis County Judge Sam Biscoe informed Lender’s representatives

 that he “ha[d] not issued an order regarding such [non-judicial foreclosure] sales and d[id] not plan

 to.” (Ex. 24.) Foreclosure sales continue in Travis County, and Borrower’s contentions to the

 contrary are unavailing. Borrower cannot self-declare that the foreclosure sale should be canceled

 based on pure speculation as to how many persons might show up to the sale (too many or few).

                 c.     Borrower’s affiliate made these same arguments, supported by the same
                        authority, in an unsuccessful effort to enjoin a non-judicial foreclosure sale
                        last month.

           30.   It is important to note that an affiliate of Borrower, WC 4th and Colorado, LP,

 unsuccessfully made these very same arguments, supported by the very same state and local

 governmental proclamations, in an effort to enjoin an August foreclosure sale in Colorado Third

 Street, LLC v. WC 4th and Colorado, LP, Cause No. D-1-GN-20-002781. However, Judge
                                                  11
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 174 of 609



 Gamble rejected these arguments and denied WC 4th and Colorado, LP’s request to enjoin a

 foreclosure sale in August. (Ex. 27, Order Denying TI.) Among other things, the AG’s Informal

 Guidance was proffered to Judge Gamble, but she declined to reconsider her order. Borrower is

 hoping for a different and – in Borrower’s view – a better result than its affiliate obtained from

 Judge Gamble on the same facts and law just a few weeks ago.

        2.      Borrower’s claim for breach of contract fails.

        31.     Borrower cannot establish a substantial likelihood of success on its breach of

 contract claim. Borrower cannot establish that (1) it has complied with the terms of the contract,

 or (2) that Lender has breached a contract. Schlumberger Ltd. v. Rutherford, 472 S.W.3d 881, 892

 (Tex. App.—Houston [1st Dist.] 2015, no pet.).

        32.     With respect to the first element, Borrower has been in breach of its obligations

 under the Loan Documents since March 2020 for failure to make payment on the Loan. (Ex. 28,

 Loan History.) Borrower does not claim otherwise anywhere in its Application or Petition. Since

 Borrower’s breach preceded any alleged breach by Lender, Borrower cannot recover for any

 subsequent breach. See Interceramic, Inc. v. South Orient R.R., Co., 999 S.W.2d 920, 924 (Tex.

 App.—Texarkana 1999, pet. denied).

        33.     With respect to the second element, the Loan Documents expressly provide Lender

 with the right to foreclose under the circumstances. The Deed of Trust provides: “upon the

 occurrence of any Event of Default, [Lender] shall have the option, without declaring the entire

 Indebtedness due, to proceed with foreclosure[.]” (Ex. 3, Art. 3.01.) As explained above, an Event

 of Default occurred due to Borrower’s failure to cure delinquent payments under the Note. (Ex.

 28, Payoff Statement; Ex. 3 at Art. 3.01(A).) Lender cannot be found in breach by simply

 exercising its bargained-for rights under the Loan Documents to foreclose on the Property.

 Borrower’s attempt to impose additional duties on Lender not found in the Loan Documents finds
                                                12
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 175 of 609



 no support in the law. K3C Inc. v. Bank of Am., N.A., 204 F. App’x 455, 461 (5th Cir. 2006) (“the

 relationship between a borrower and lender is not one that gives rise to a formal fiduciary

 relationship.”); Lovell v. W. Nat. Life Ins. Co., 754 S.W.2d 298, 303 (Tex. App.—Amarillo 1988,

 writ denied) (same).

        3.      Borrower’s fraud claim must fail.

        34.     Borrower cannot establish a substantial likelihood of success on its amorphous

 fraud claim. (TI App. at ¶18.) To support its fraud claim, Borrower relies on an alleged

 misrepresentation made by a non-party (the Original Lender): “Defendant [Original Lender] made

 representations to Plaintiff Borrower that it needed time to consider a postponement of its prior

 noticed foreclosure due [to] governmental orders,” but unbeknownst to Borrower, Original Lender

 “secretly work[ed] with [Lender] to use confidential information on the terms of the loan…to

 effectuate a loan sale.” (Id.) Borrower does not identify a single misrepresentation or fraudulent

 act committed by Lender, and Borrower has now abandoned its claims against Original Lender in

 the face of a Rule 91a motion. Therefore, it is unclear whether Borrower still asserts this claim

 against Borrower, but in any event, Borrower cannot establish a substantial likelihood of fraud for

 numerous reasons.

        35.     First, the misrepresentation allegedly made by Original Lender relates to the now-

 enjoined September foreclosure. Whatever misconduct is alleged against Original Lender related

 to a past foreclosure has no bearing on whether the Court should enjoin a future foreclosure.

        36.     Second, the Original Lender’s representation was too vague or imprecise to be

 considered a material misrepresentation. See, e.g., In re Media Arts Grp., 116 S.W.3d 900, 910

 (Tex. App.—Houston [14th Dist.] 2003, pet. denied) (employee’s statement “don’t worry about

 it” was too vague to be a material misrepresentation that agreement would not be enforced).



                                                 13
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 176 of 609



        37.     Third, Borrower has no evidence that Original Lender’s statement was false.

 Casstevens v. Smith, 269 S.W.3d 222, 232 (Tex. App.—Texarkana 2008, pet. denied) (no evidence

 that statement by Defendants promising to work with Plaintiff to resolve property-ownership

 issues was false when it was made). Borrower’s suggestion that Original Lender’s statement must

 have been false because of its “secret” negotiations with Lender to effectuate a sale of the Loan

 must be rejected. (TI. App. at ¶18.) In the Loan Documents, Borrower expressly agreed that

 Lender may freely assign the Loan Documents. (Ex. 2, at Art. 8.07.) There was nothing improper

 about Original Lender negotiating a loan sale with Lender.

        38.     Finally, since the September foreclosure was enjoined, Borrower’s fraud claim fails

 because Borrower was not injured by Original Lender’s statement. See Zorrilla, 469 S.W.3d at

 153 (plaintiff must prove it suffered an injury to prevail on fraud claim).

 C.     Lender is entitled to foreclose on the Property.

        1.      It is undisputed that the entire amount of the Note is due and owing and has not
                been paid.

        39.     The Note is in default and Borrower does not dispute this fact. Borrower has failed

 to pay the full amount due and owing under the Loan. (Ex. 9 at ¶8, 11; Ex. 28, Payoff Statement).

 As of September 1, 2020, the amount of outstanding principal and interest on the Note is

 $7,387,112.96. (Ex. 9 at ¶10.)

        2.      Lender has established all contractual prerequisites to be entitled to foreclose.

        40.     Borrower’s request for temporary injunction should be denied where Lender can

 establish there was a default that permitted it to proceed with foreclosure under the Deed of Trust.

 Alpha Adventure Ranch at Nocona, LLC v. Warrior Golf Mgmt., LLC, No. 02-19-00030-CV, 2019

 WL 6768123, at *2 (Tex. App.—Fort Worth Dec. 12, 2019, no pet.) (finding court correct in




                                                  14
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 177 of 609



 denying injunction seeking to prevent foreclosure where record established default entitling

 noteholder to foreclose).

        41.     The Deed of Trust provides “upon the occurrence of any Event of Default,” Lender

 may “proceed with foreclosure[.]” (Ex. 3, Art. 3.02.) An “Event of Default” occurs when “[a]fter

 applicable notice and failure to cure [within 10 days] as provided for in the Loan Agreement,

 [Borrower] shall fail, refuse or neglect to promptly pay or cause there to be paid all Indebtedness

 due and payable under the Note[.]” (Id. at Art. 3.01(A); Ex. 2, Art. 7.03.) The Deed of Trust and

 Loan Agreement allow Lender to accelerate the entire indebtedness of the Note upon the

 occurrence of any Event of Default, without providing “further notice of intention to accelerate.”

 (Ex. 3, Art. 3.01; Ex. 2, Art. 7.05.) Here, Borrower’s failure to make payment on the Note in

 accordance with the terms of the Loan Documents after notice and an opportunity to cure

 constitutes an Event of Default, which allowed Lender to accelerate the Note. (Ex. 3, Art. 3.01(A);

 Ex. 2, Art. 7.01.)

        42.     On July 2, 2020, a notice of default and demand for payment of delinquent

 payments was made to Borrower and Guarantors. (Ex. 8.) The notice also informed Borrower

 that if payment was not received within ten days, then the Original Lender would “accelerate the

 Note” and take any further legal action necessary. (Id.) The written notice was sent to the

 Borrower and Guarantors by certified mail to all required notice addresses and by email. (Id.; Ex.

 29, Notice of Updated Notice Address.)

        43.     On July 19, although not required by the Loan Documents, Original Lender sent

 Borrower and Guarantors a Notice of Acceleration, demanding full payment of the Note. (Ex. 10;

 Ex. 3, Art. 3.01.) Borrower has had over two months since the Notice of Default was sent to cure

 its default and avoid foreclosure but it has not done so. Lender is entitled to foreclose.



                                                  15
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 178 of 609



 D.     Borrower cannot demonstrate irreparable harm.

        44.     “An injury is irreparable if the injured party cannot be adequately compensated in

 damages or if the damages cannot be measured by any certain pecuniary standard.” Butnaru, 84

 S.W.3d at 204. “In a temporary-injunction hearing, the burden is on the applicant to prove that his

 damages cannot be calculated, not on the non-movant to disprove that notion.” McGlothlin v.

 Kliebert, 672 S.W.2d 231, 232 (Tex. 1984). Moreover, “the mere fact that the subject matter is

 real estate does not” automatically satisfy the requirement that “an inadequate remedy of law [is]

 established by the evidence.” Sw. Sav. & Loan Ass’n v. Mullaney Const. Co., Inc., 771 S.W.2d

 205, 207 (Tex. App.—El Paso 1989, no writ). Borrower cannot meet this burden of proof.

        45.     Borrower also cannot satisfy the irreparable injury requirement because its alleged

 injury is not imminent. Jones v. Jefferson Cty., 15 S.W.3d 206, 213 (Tex. App.—Texarkana 2000,

 pet. denied). An applicant’s fear or apprehension of the possibility of injury is insufficient; the

 applicant must prove that respondent intends to harm the applicant. Id. Here, there is no evidence

 that Borrower will be harmed because bidders will be precluded from bidding at the Property’s

 foreclosure sale. Borrower’s fear that willing bidders might be precluded from bidding is

 insufficient to constitute irreparable harm. See Jones, 15 S.W.3d at 213. Lender has confirmed

 that it will comply with all applicable laws and COVID-orders in proceeding with the foreclosure.

        46.     Moreover, Borrower fails to show that the alleged harm it may suffer from a

 wrongful disposition of the Property cannot be calculated and recovered in the form of damages.

 Courts recognize a mortgagee’s right to recover money damages including lost equity in property

 for an alleged wrongful foreclosure. See Reyna v. State National Bank, 911 S.W.2d 851, 855–56

 (Tex. App.—Fort Worth 1995, writ denied). Assuming there is a defect in the sale leading to a

 “grossly inadequate sales price,” which is denied, Borrower would have a legal remedy. Id.



                                                 16
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 179 of 609



        47.     Borrower also complains that it will lose its equity in the Property if Lender is

 allowed to foreclose. (TI App. at ¶33.) The mere fear of losing one’s equity is not an adequate

 ground for an injunction. Branch Banking and Trust, Co. v. TCI Luna Ventures, LLC (Tex. App.—

 Dallas 2013, no pet.) (“[M]erely that the sale may not bring the best price is not a basis to enjoin

 a foreclosure sale.”).

 E.     The equities weigh in favor of denying Borrower’s request for a Temporary
        Injunction.

        48.     An injunction may also be denied based upon a balancing of equities in the

 case. Universal Health Servs., Inc., 24 S.W.3d at 578. There are several equitable considerations

 relevant here, each of which weighs in favor of denying the injunction.

        49.     First, to obtain equity to avoid a foreclosure sale, a party “must affirmatively

 demonstrate [its] ability to pay the full amount due on the note.” Grella v. Berry, 647 S.W.2d 15,

 18 (Tex. App.—Houston [1st Dist.] 1982, no writ); Ginther-Davis Center, Ltd. v. Houston Nat.

 Bank, 600 S.W.2d 856, 864 (Tex. App.—Houston [1st Dist.] 1980, writ ref’d n.r.e.) (“[A] debtor

 seeking equitable relief from a foreclosure sale must first tender the full sum of the admitted

 debt.”). Here, there are significant doubts that Borrower is able to pay the full amount due on the

 Note, including Borrower’s failure to pay 2019 property taxes, penalty and interest in the amount

 of $248,303.88 and failure to remit any payments toward the Note since February 2020. (Ex. 30,

 2020 Tax Certificate; Ex. 9 at ¶8.) Additionally, at least twenty of Mr. Paul’s entities, including

 entities that the Guarantors have provided guarantees for, have filed for Chapter 11 bankruptcy,

 which also implies that Borrower is not in a position to pay the debt owed on the Note.

        50.     Second, if Lender is enjoined from foreclosing until a trial on the merits, the Court

 would essentially be re-writing an unambiguous contract allowing Lender to foreclose. See Orix

 Capital Markets, LLC v. La Villita Motor Inns. J.V., 329 S.W.3d 30, 45 (Tex. App.—San Antonio


                                                 17
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 180 of 609



 2010, pet. denied) (reversing 18 month injunction because court rewrote an unambiguous contract

 that entitled note holder, upon default, to institute foreclosure proceedings). Instead, the Court

 should weigh in favor of enforcing the Loan as written and deny Borrower’s Application.

        51.     Finally, if Lender is enjoined from exercising its contractual right to foreclose, all

 the while, Mr. Paul would decline to make payments and continue to collect and divert rents from

 Lender. This would turn equity on its head.

 F.     If Borrower’s Application is granted, the Court should require Borrower to post a
        substantial bond.

        52.     In the unlikely event that the Court grants Borrower’s Application, Borrower

 should be required to post a substantial bond because such an injunction, if wrongfully issued,

 would cause significant harm to Lender. See Tex. R. Civ. P. 684. “The purpose of a bond as a

 condition to the granting of a temporary injunction is to secure the payment for the party against

 whom the injunction is issued including the amount of the monetary damages which it sustains as

 a result of the injunction, and costs, in the event the injunction is subsequently held to be

 wrongfully issued and is dissolved.” Williard Capital Corp. v. Johnson, No. 14-16-00636-CV,

 2017 WL 3567914, at *4 (Tex. App.—Houston [14th Dist.] Aug. 17, 2017, no pet.). Relevant

 considerations in setting the bond amount include the value and lost use of the subject property,

 lost profits suffered by the plaintiff, and any required payments during the injunction’s term. See,

 e.g., Franklin Sav. Ass’n v. Reese, 756 S.W.2d 14, 16 (Tex. App.—Austin 1988, no pet.).

        53.     Here, the costs that Lender will incur include the wasting of the Property resulting

 from the Borrower’s failure to maintain and repair the property, including roof damage and

 leaking; the loss of rental income of $43,307.53 per month; risks associated with the failure to pay

 2019 taxes of $206,919.90 with penalty and interest of $41,383.98 which continues to accrue; risks

 associated with the failure to pay 2020 taxes as they come due; risk associated with the continued


                                                 18
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 181 of 609



 loss of escrowed tenant payments for common area charges, property taxes and insurance; and the

 risk of additional Mechanic’s Liens on the Property in addition to the $855,670.57 existing

 Mechanic’s Liens that continue to accrue interest. For these reasons, if the Court grants an

 injunction, the Court must also, as required by law, set a bond in an amount sufficient to protect

 Lender from the damages it is incurring and will continue to incur as a result of a wrongful delay

 of the foreclosure sale.

        54.     Given that the Property is income producing and given Borrower’s inability to pay,

 if an injunction is granted, Lender suggests a bond in the amount of $250,000 be required, and an

 expedited trial be scheduled. (Ex. 9 at ¶12; Ex. 31, Demand to Borrower re Tenant Rents.)

                                      IV.     CONCLUSION

        For the reasons stated herein, Defendant 8209 Burnet, L.P. respectfully requests that the

 Court deny Plaintiff WC Teakwood Plaza, LLC’s Application for Temporary Injunction.

 Defendant also requests such additional relief to which it may be justly entitled.

                                               Respectfully submitted,

                                               BRACEWELL LLP

                                               By: /s/ W. Stephen Benesh
                                                  W. Stephen Benesh
                                                  State Bar No. 02132050
                                                  Email: steve.benesh@bracewell.com
                                                  111 Congress Avenue, Suite 2300
                                                  Austin, Texas 78701
                                                  713-223-2300 (Telephone)
                                                  713-221-1212 (Facsimile)

                                                   Christopher L. Dodson
                                                   State Bar No. 24050519
                                                   Email: chris.dodson@bracewell.com
                                                   Jaclyn Carr
                                                   State Bar No. 24093776
                                                   Email: jaclyn.carr@bracewell.com
                                                   Robert P. Grattan

                                                 19
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 182 of 609



                                                  State Bar No. 24116452
                                                  Email: bob.grattan@bracewell.com
                                                  711 Louisiana, Suite 2300
                                                  Houston, Texas 77002
                                                  713-223-2300 (Telephone)
                                                  713-221-1212 (Facsimile)

                                                  ATTORNEYS FOR DEFENDANT 8209
                                                  BURNET, L.P.


                                 CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document has been forwarded
 to all counsel of record pursuant to the Texas Rules of Civil Procedure on September 9, 2020.

        Manfred Sternberg
        1700 Post Oak Blvd., Suite 600
        Houston, Texas 77056
        Counsel for Plaintiffs

                                                      /s/ W. Stephen Benesh
                                                       W. Stephen Benesh




                                                 20
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 183 of 609



                                 CAUSE NO. D-1-GN-20-004508

                                                  §              IN THE DISTRICT COURT OF
  WC TEAKWOOD PLAZA, LLC,                         §
       Plaintiff,                                 §
                                                  §
  v.                                              §
                                                  §                  TRAVIS COUNTY, TEXAS
                                                  §
  8209 BURNET, L.P.,                              §
        Defendant.                                §
                                                  §                 261st JUDICIAL DISTRICT

          ORDER DENYING APPLICATION FOR TEMPORARY INJUNCTION

        On September 10, 2020, the Court held an evidentiary hearing on the Application for

 Temporary Injunction filed by Plaintiff WC Teakwood Plaza, LLC. After considering the

 evidence presented at the hearing, any post-hearing evidence submitted by the parties, the

 pleadings, the briefing provided by the parties, the legal authorities provided by the parties, and

 the arguments advanced by counsel, the Court hereby determines that the Temporary Injunction

 should be, in all respects, DENIED.

        IT IS THEREFORE ORDERED, that WC Teakwood Plaza, LLC’s Application for

 Temporary Injunction is, on all grounds, DENIED.



                          SIGNED this ______ day of September, 2020.




                                           ___________________________________
                                                      JUDGE SULAK
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                    Pg 184 of 609
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Diana Alday on behalf of W Benesh
Bar No. 2132050
diana.alday@bracewell.com
Envelope ID: 46073364
Status as of 9/11/2020 11:29 AM CST

Associated Case Party: WC Teakwood Plaza, LLC

Name                 BarNumber   Email                       TimestampSubmitted      Status

Manfred Sternberg                manfred@msternberg.com      9/9/2020 11:37:11 AM    SENT



Associated Case Party: BancorpSouth Bank

Name               BarNumber Email                         TimestampSubmitted       Status

Brian Buescher               bbuescher@hirschwest.com 9/9/2020 11:37:11 AM          SENT



Associated Case Party: 8209 Burnet, LP

Name                    BarNumber    Email                         TimestampSubmitted        Status

Christopher L.Dodson                 chris.dodson@bracewell.com    9/9/2020 11:37:11 AM      SENT

W. Stephen Benesh                    steve.benesh@bracewell.com 9/9/2020 11:37:11 AM         SENT

Jaclyn Carr                          jaclyn.carr@bracewell.com     9/9/2020 11:37:11 AM      SENT

Robert P.Grattan                     bob.grattan@bracewell.com     9/9/2020 11:37:11 AM      SENT



Case Contacts

Name                    BarNumber    Email                          TimestampSubmitted        Status

Dana LKirkpatrick                    dana@msternberg.com            9/9/2020 11:37:11 AM      SENT

Christopher Dodson                   chris.dodson@bracewell.como    9/9/2020 11:37:11 AM      ERROR

Mark Riley                           Riley@Riley-CPA-Law.com        9/9/2020 11:37:11 AM      SENT

Michael J.Durrschmidt                mdurrschmidt@hirschwest.com 9/9/2020 11:37:11 AM         SENT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 185 of 609




                                  EXHIBIT NO. 1                         EX. 1-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 186 of 609




                                  EXHIBIT NO. 1                         EX. 1-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 187 of 609




                                  EXHIBIT NO. 1                         EX. 1-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 188 of 609




                                  EXHIBIT NO. 1                         EX. 1-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 189 of 609




                                  EXHIBIT NO. 1                         EX. 1-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 190 of 609




                                  EXHIBIT NO. 1                         EX. 1-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 191 of 609




                                  EXHIBIT NO. 1                         EX. 1-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 192 of 609




                                  EXHIBIT NO. 1                         EX. 1-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 193 of 609




                                  EXHIBIT NO. 1                         EX. 1-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 194 of 609




                                  EXHIBIT NO. 1                         EX. 1-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 195 of 609




                                                      LOAN AGREEMENT


               THIS LOAN AGREEMENT ("Agreement") is made and delivered as of April                       ?Jo, 2017 (the
       "Effective Date"), by and between WC TEAKWOOD PLAZA, LLC ("Borrower") and FIRST STATE
       BANK CENTRAL TEXAS (''Lender"). For and in consideration of the mutual promises herein contained
       and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
       Borrower and Lender agree as follows:

                                                   ARTICLE I. DEFINITIONS

                1.01     Defined Terms . In addition to tem1S defmed elsewhere in this Agreement, the following
                         terms, as used in this Agreen1ent, shall have the meanings set forth below. The singular
                         number shall be deemed to include the plural, the masculine gender shall include the
                         feminine and neuter genders, and vice versa.
                         11
                              Collatera1'1 shall mean, as the context dictates, the Real Property and the Personal Property
                         given, collaterally assigned, pledged or granted or to be given to secure the Indebtedness and
                         all of the respective owner(s) rights, title and interest in and to the same.
                         11
                            Default" shall mean any condition or event which, with the giving of notice or the passage
                         of time, or both, would constitute an Event of Default.

                         "GAAP" shall mean generally accepted accounting principles consistently applied.

                         "Grantor(s)" shall mean a11y Loan Party who shall own an interest i.11 any property that is
                         to be subject to a Lien which secures any of the Indebtedness.

                          Guarantor(s)" shall mean, as the context dictates, any person(s) (otherthan the Borrower)
                         11


                         who shall, at any time, guarantee or otherwise be or become obligated for the repayment or
                         the performance of all or any part of the Indebtedness.

                         "Improvements" shall mean all existing and future buildings, structures and other
                         improvements made to the Land, along with all fixtures and permanently installed
                         machi11ery and equipment on the Land and personal property owned by a Loan Party and
                         used to maintain or service the improvements on the Land.

                         "Indebtedness" shall mean all loans, advances, indebtedness, obligations and liabilities of
                         Borrower to Lender under any Loan Document, together with all other indebtedness,
                         obliga,tions and liabilities whatsoever of Borrower to Lender, whether matured or
                         unmatured, liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
                         several, due or to become due, now existing or hereafter arising, voluntary or involuntary,
                         knoW11 or unknown, or originally payable to Lender or to a third pal"ty 011d subsequently
                         acquired by Lender including, without limitation, any: late charges; loan fees or charges;
                         overdraft indebtedness; costs incurred by Lender in establishing, determining, continuing
                         or defending the validity or priority of any Lien or in pursuing any of its rights or remedies
                         under any Loan Document or in connection with any proceeding involving Lender as a

       JNGl7\FSBCT\WCTEAKWD\h17121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                                   1                                         LOAN AO!U!EM!!NT




                                                    EXHIBIT NO. 2                                           EX. 2-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 196 of 609




                    result of any financial acconunodation to Borrower; debts, obligations and liabilities for
                    which Borrower would otherwise be liable to the Lender were it not for the invalidity or
                    enforceability of them by reason of any Bankruptcy, insolvency or other law or for any other
                    reason; and reasonable costs and expenses of attorneys and paralegals, whether any.suit or
                    other action is instituted, and to court costs if suit or action is instituted, and whether any
                    such fees, costs or expenses are incurred at the trial coul't level or on appeal, ii1 Bankruptcy,
                    in administrative proceedings, in probate proceedings or otherwise; provided, however, that
                    the term Indebtedness shall not include any consl.UDer loan to the extent treatment of such
                    loan as part of the Indebtedness would violate any law, rule or regulation.

                    "Land" shall mean the following described real property:

                    3 .395 ACRES OP LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY,
                    TEXAS, BEING ALL OF LOT 2 AND A PORTION OF LOT 1, ALLANDALE NORTH
                    SECTION FIVE, A SUBDIVISION OF RECORD IN VOLUME 18, PAGE 11 OF THE
                    PLAT RECORDS OF TR.A VIS COUNTY, TEXAS, SAID 3.395 ACRES BEING MORE
                    PARTICULARLY DESCRIBED BY METES AND BOUNDS ON EXHIBIT "A"
                    ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES.

                    t1Lease 11 shall mean, individually and collectively, each lease that encumbers the Land by
                    and between each respective tenant thereto as tenant (each and collectively the "Tenant")
                    and Borrower as landlord.

                     "Lien" shall mean any valid and enforceable interest in any property, whether real, personal
                     or mixed, securing an indebtedness, obligation or liability owed to or claimed by a11y person
                     other than the owner of such property, whether such indebtedness is based on the common
                     law or any statute or contract.

                     "Loan" shall mean, in general, that portion of the Indebtedness evidenced by the Note and
                     the Loan Documents.

                     "Loan Documents" shall mean collectively, this Agreement, the Note and any other
                     promissory notes evidencing Indebtedness, any approved subordination agreement, any
                     reimbursement agreement or other documentation executed in connection with any letter of
                     credit, and any other documents, instrwnents or agreements evidencing, governing, securing,
                     guaranteeing or otherwise relating to or executed pursuant to or in connection with ai1y of
                     the I.11debtedness or any Loan Document (whether executed and delivered prior to,
                     concurrently with or subsequent to this Agreement), as such documents may have been or
                     may hereafter be amended from time to time.

                     "Loan Party" shall mean Borrower and each other person who shall be Hable for the
                     payment or perfon11ance of any of the Indebtedness including any Guarantors, if any, and
                     any Granter who shall own any property that is subject to a Lien which secures a11y of the
                     Indebtedness.

                     "Material Adverse Effect" shall mean any act, event, condition or circumstance which
                     could materially and adversely affect the business, operations, condition (financial or

       JNGl7\FSBC1iWCTEAKWD\hl7121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                            2                                          LOAN AORllBMENT




                                            EXHIBIT NO. 2                                             EX. 2-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 197 of 609




                        otherwise), performance or assets of any Loan Party, the ability of any Loan Party to
                        perform its obligations under any Loan Document to which it is a party or by which it is
                        bound or the enforceability of any Loan Docwnent.

                        "Maximum Legal Rate" shall meru1 the maximum rate of nonusurious l_nterest per anr1w11
                        permitted to be paid by Borrower or, if applicable, another Loan Party or received by Lender
                        with respect to the applicable portio11 of the Indebtedness from time to time under applicable
                        state or federal law as now or as may be hereafter i11 effect, including Chapter 1 D of Title
                        79 Vernon's Texas Civil Statutes (and as the same may be incorporated by reference in other
                        Texas statutes), but otherwise without limitation, that rate based upon the 11weekly ceiling
                        rate 11 (as defined in §303 of the Texas Finance Code).

                         "Note" shall meru1 the Promissory Note of even date in the principal sum          (>f   SEVEN
                        MILLION SIX HUNDRED THOUSAND AND N0/100 DOLLARS ($7,600,000.00)
                        executed by Borrower and payable to the order of Lender and all modifications, renewals,
                        rearrangements, extensions and increases thereof.

                        "Permitted Encumbrances" shall mean: (a) Liens in favor of the Lender; (b) Liens for
                        taxes, ass,essments or other governmental charges which are not yet due and payable,
                        incw-red in the ordinary course of business and for which no interest, late charge or penalty
                        is attaching or which are being contested in good faith by appropriate proceedings and, if
                        requested by Lender, bonded in an amount and manner satisfactory to Lender; (c) Liens, not
                        delinquent, arising in the ordinary course of business and created by statute in connection
                        with worker's compensation, unemployment insurance, social securit)' and simHar statutory
                        obligations; (d) Liens of mechanics, materialmen, carriers, warehousemen or other like
                        statutory or common law Liens securing obligations incurred in good faith in the ordinary
                        course of business without violation of any Loan Document that are not yet due and payable;
                        and (e) Liens existing as of the date hereof which have been specifically disclosed in writing
                        to Lender a.11d have been approved by Lender in writing.

                         "Person" or "person" shall mean any individual, corporation, partnership, joint venture,
                         limited liability company, association, trust, estate, unincorporated association, joint stock
                         company, government, municipality, political subdiVision or agency, or other entity.

                         "Personal Property" shall mean all machinery, equipment, fixtures and other tangible
                         personal property or intangible personal property given or to be given by a Loan Paiiy to
                         secure the Indebtedness in which Lender has or is to have a security interest or rights.

                         "Real Property" shall mean, the Land and the Itnprovements given, pledged or &,>Tanted or
                         to be pledged to secure the Indebtedness.

                         "Required Accounting Method" shall mean, with respect to the financial covenants
                         contained herein, cash basis accounting principles, consistently applied for any individual
                         Guarantor and GAAP (accrued basis) for each other Loan Party.

                1.02     Accounting Terms. All accounting tenns not specifically defined in this Agt'eement shall
                         be determined and construed in accordance with the Required Accmmting Method.

       JNOl7\FSBCT\WCTEAKWD\hl7121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               3                                         LOAN AOREEMfiNT




                                                EXHIBIT NO. 2                                           EX. 2-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 198 of 609




                              ARTICLE II. FEES AND MAXIMUM INTEREST RATE
               2.01     Fees. Upon Borrower's execution hereof, Borrower shall pay to Lender an origination fee
                        in the amount of $76,000.00, as well as Lenders out-of-pocket costs, expenses and advances
                        exJ>Qnded towards the closing including reasonable attorney fees and title company fees .

               2.02     Maximum Interest Rate. At no time shall any interest rate in respect of any Indebtedness,
                        exceed the Maximum Legal Rate. In the event that any interest is charged or other.vise
                        received by Lender in excess of the Maximum Legal Rate, Borrower hereby acknowledges
                        and agrees that any such excess interest shall be the result of an accidental and bona fide
                        error, and any such excess shall be deemed to have been payment of principal, and not of
                        interest, ru:1d shall be applied, first, to reduce the principal Indebtedness then outstanding,
                        second, any remaining excess, if any, shall be applied to reduce any other Indebtedness, and
                        third, any remaining excess, if any, shall be returned to Borrower. Notwithstanding the
                        foregoing or anything to the contrary contained in this Agreement or any other Loan
                        Document, but sµbj ect to all limitations contained in this Sectio11, if at any time any rate of
                        interest applicable to any portion of the Indebtedness is computed on the basis of the
                        Maxilnwn Legal Rate, any subsequent reduction in the rate of interest that would otherwise
                        be applicable shall not reduce such applicable interest rate thereafter payable below the
                        Maxi.ll1uro Legal Rate until the aggregate amount of interest accrued equals the total amount
                        of interest that would have accmed if interest had, at all times, been computed solely on the
                        basis of such applicable interest rate. This Section shall control all agreements between the
                        Borrower and the Lender.

                             ARTICLE III. REPRESENTATIONS AND                  WAIU~TIES


       Borrower represents and warrants, and such representations and warranties shall be deemed to be continuing
       repl'esentations and warranties during the entire life of this Agreement, and so long as Lender shall have any
       commitment or obligation to make any loans or issue any letter of credit and so long as any Indebtedness
       remains unpaid and outstanding under any Loan Document, as follows:

                3.01     Due Authorization. Each Loan Party has all requisite power and authority to execute,
                         deliver and perfonn its obligations under each Loan Document to which it is a party or is
                         otherwise bound, all of which have been duly authorized by all necessary action, and are not
                         in contravention of law or the ten11S of any Loan Party's organizational or other governing
                         documents.

                3.02     Title to Property. Each Loan Party has good title to all property and assets purported to be
                         owned by it, including those assets identified on the :financial statements most recently
                         delivered by Borrower to Lender.

                3.03     Encumbrances. There are no security interests or other Liens or encumbrances on, and no
                         financing statements on file with respect to, any of the Collateral of Borrower, except for
                         Permitted Encumbrances.




       JNG l 7\FSBCI\WCTEAKWD\hl 7 I 21 LnAgrv2.wpd
       April IO, 2017 (12:44pm)                                4                                         LOAN AOREEMENT




                                                EXHIBIT NO. 2                                            EX. 2-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 199 of 609




              3.04     Non-contravention. The execution, delivery and performance by each Loan Party of the
                       Loru1 Documents to which such Loan Party is a party or otherwise bound, are not in
                       contravention of the terms of any indenture, agreement or unde1iaking to which any such
                       Loan Party is a party or by which it is bolllld, except to the extent that such tenns have been
                       waived or that failure to comply with any such terms would not have a Material Adverse
                       Effect.
               3.OS    Actions. Suits. Litigation or Proceedings. There are no actions, suits, litigation or
                       proceedings, at law or in equity, and no proceedings before any arbitrator or by or before
                       any governmental authority, pending, or, to the best knowledge of Borrower, threatened
                       against or affecting any Loan Party, which, if adversely determined, could materially impair
                       the right of any Loan Party to carry on its business substantially as now conducted or could
                       have a    Mate~ial   Adverse Effect. No Loan Party is under hwestigation by, or is operating
                       under any restrictions imposed by, any governmental authority.

               3.06    Bankruptcy. No Loan Party is involved as a debtor or obligor in any bankruptcy,
                       reorganization, insolvency, readjustment of debt, dissolution or litigation proceeding, and
                       to the best knowledge of Borrower, no such proceeding is contemplated by or threatened
                       against any Loan Pa1iy.

               3.07    Accw·acy oflnformatio11. All financial statements previously furnished to Lender have been
                       prepared in accordance with the Required Accounting Method and fairly present the
                       financial condition ofBorrower and, the results of Borrower's operations as of the dates and
                       for the periods covered thereby; and since the date(s) of said financial statements, there has
                       been no material a.dverse change in the financial condition of Borrower or any other person
                       covered by such financial statements. Each Loan Party is solvent, able to pay its debts as
                       they mature, has capital sufficient to carry on its business and has assets the fair market
                       value of which exceed its liabilities, and no Loan Party will be rendered insolvent, under-
                       capitalized or unable to pay debts generally as they become due by the execution or
                       performance of any Loan Document to which it is a party or by which it is otherwise bound.

               3.08    Enforceability of Agreement and Loan Documents. Each Loan Document has been duly
                       executed and delivered by duly authorized officer(s) or other representative(s) of each Loan
                       Party, and constitutes the valid and binding obligations of each such respective executing
                       Loan Party, enforceable in accordance with their respective tenns, except to the extent that
                       enforcement thereof may be limited by applicable bankruptcy, reorganization, insolvency,
                       moratorium or similar laws affecting the enforcement of creditors' rights generally at the
                       time in effect.

                 AR.TICJ.,E IV. GENERAL NOTE TERMS AND ADVANCE REQUIREMENTS

               4.01     Permitted Use. Lender and Borrower agree that the proceeds of the Note are to be used for
                        the purpose of the refh1ancing existing debt on a retail strip center located on the Real
                        Property (the "Permitted Use").

               4.02     Deed of Trust. The Note is primarily secured by a first lien Deed of Trust ("Deed of Trust")
                        on the Real Property.

       JNG l 7\FSBC1iWCTEAK WD\h l 712 ILnAgrv2. wpd
       April 10, 2017 (l2:44p1n)                               5                                        LOAN AGREEMENT




                                                  EXHIBIT NO. 2                                        EX. 2-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 200 of 609




              4.03    Additional Collateral. The Note shall be additionally secured by the following collateral:
                      A.      Collateral Assignment of Leases and Rents with respect to the Real      Property.

              4.04    Disbursement of Note Proceeds. The proceeds of the Note may be disbursed for the
                      Permitted Use in one or more installments as provided for herein or in the Note.

              4.05 . Limitation on Note Funding. Lender shall lend to Borrower under the Note such amounts
                     as BotTower shall request up to, but not exceeding the lesser of (a) 7 5% of the appraised
                     value of the Real Property, and (b) $7,600,000.00. Borrower shall execute and deliver to
                     Lender the Note to evidence the Loan. Payment of the Note shall be secured by the Deed
                      of Trust and the liens , security interest and collateral assignrnents created or evidenced by
                      the other Loan Documents. Lender's commitment is not revolving in nature and any amount
                      paid hereunder which reduces the outstanding unpaid principal amount of the Loan may not
                      be re-borrowed,

              4.06    Leial Lending Limit. Any provision in the Loan Documents to the contrary
                      notwithstanding, Lender shall have no obligation to make any advance under the Note
                      or under any of tile other Loan Documents if, as a result of such advance, Lender
                      would be in violation of any applicable federal or state statute, law, regulation, or
                      interpretation thereof, whether effective or prospective, regarding lending limits
                      imposed upon Lender, including but not limited to the Garn-St. Germain Depository
                      Institutions Act of 1982, the Federal Reserve Act, the Texas Finance Code and
                      applicable interpretive letters issued by the Office of the Comptroller of the Currency,
                      the Federal Deposit Insurance Corporation and or the Texas Department ofBanldng.

              4.07    Conditions to Lender's Obligations. Notwithstanding anything contained to the contrary in
                      the Note, this Agreement or in any of the other Loan Documents, Lender shall have no
                      liability or obligation under this Agreement, the Note, or any of the other Loan Documents
                      until the following matters are received, reviewed by Lender and completed or resolved to
                      the satisfaction of Lender:

                      A.      Lender shall have received originals of the Policies or Certificates oflnsurance for
                              each of the Required Insurance Policies as set forth in Article VI hereof.

                      B.      Lender shall have received fully executed ru1d complete Loan. Docume11ts.

                      C.       Receipt of one or more fully executed Participation Agreeroent(s) with such third
                               party lender(s) as Lender deems necessary or advisable.

                      D.       Lender shall have received an appraisal ("Appraisal") of the Land and
                               hnproveme11ts valued on a11 "as completed" basis reflecting a. loan to value ratio of
                               less than or equal to 75%.




       JNG 17\FSBC1\WCTEAKWD\h 17121 LnAgrv2. wpd
       April 10, 2017 (12:44pm)                             6                                         LOAN AOllEF.MBNT




                                             EXHIBIT NO. 2                                           EX. 2-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 201 of 609




                         E.       Lender shall have received an Environmental Site Assessment report on the Real
                                  Property in form and content satisfactory to Lender.

               In the event that Lender does advance funds prior to the above conditions being met, no such event
               of funding shall be a waiver by Lender of Borrower's obligations to meet the conditions set forth
               above aa a condition to any subBequent advance of Loan proceeds, or an assumption or occurrence
               of any further liability or obligation by Lender under this Agreement, the Note, or any of the other
               Loan Documents until the said above matters are received, reviewed by Lender a11d completed or
               resolved to the satisfaction of Lender.

                                     ARTICLE V. AFFIRMATIVE COVENANTS

       Borrower cove11ants and agrees that, until all instruments and agreen-1ents evidencing each and every loan,
       letter of credit and other financial accommodation by the Lender to the Borrower or any Loan Party are fully
       discharged and terminated, and thereafter, so long as any Indebtedness remains outstanding, it will, and, as
       applicable, it will cause each Loan Party who is within its control or under common control to:

               5.01      Preservation of Existence. Payment of Taxes. Preserve and maintain its existence and
                         preserve and maintain such of its rights, licenses, permits, franchise agreements, branding
                         agreements and privileges as are material to the business and operations conducted by it;
                         qualify and remain qualifi ed to do business in each jurisdiction in which such qualification
                         is material to its business and operations or ownership of its properties, continue to conduct
                         and operate its business substantially as conducted and operated during the present ru.1d
                         preceding calendar year; at all times maintain, preserve and protect all of its property and
                         keep the same in good repair, working order and condition; and from tini.e to time make, or
                         cause to be made, all needed and proper repairs, renewals, replacements, betterments and
                         improvements thereto. File, on or before their respective due dates, all federal, state, local
                         and foreign tax returns which are required to be filed, or obtain extensions for filing such
                         tax returns, and pay all taxes which have become due pursuant to those returns or pursuant
                         to any assessments received by any such party, as the case may be, except to the extent such
                         tax payments are being actively and diligently contested in good faith by appropriate
                         proceedings and, if requested by Lender, have been bonded or reserved in an amount and
                         manner satisfactory to Lender.

                5.02     Keeping of Books. Keep proper books of record and account in which full and correct
                         entries shall be made of all of its financial transactions and its assets and businesses so as
                         to permit the presentation of financial statements prepared in accordru1ce with the Required
                         Accounting Method; and pennit Lender, or its representatives, at reasonable times and
                         intervals upon reasonable advance notice on a confidential basis, at Borrower1s cost and
                         expense, to examine its books and records and to discuss its financial matters with its
                         officers and independent certified public accowitants.

                5.03     Re.porting Requirements. Furnish to Lender, or cause to be furnished to Lender, the
                         financial statements and reports of each applicable Loan Pa1ty as provided for in that certain
                         Agreement to Provide Financial Statements of even date by and among Lender and each
                         applicable Loan Party.


       JNG17\FSBCT\WCTEAKWD\h17121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               7                                         l.OAN AGREEMENT




                                                EXHIBIT NO. 2                                           EX. 2-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 202 of 609




              5.04   Further Assurances; Financing Statements. Furnish Lender, at Bon·ower's cost and expense,
                     upon Lender's request and in fom1 satisfactory to Lender (and execute and deliver or cause
                     to be executed and delivered), such additional pledges, assignments, mortgages, Lien
                     instruments or other security instruments, consents, acknowledgments, subordinations,
                     financing statements and other documents pertaining to any or alJ of tl1e properly ai1d rights
                     which may now or hereafter secure or be inte11ded as security for any portion of the
                     Indebtedness as Lender may require to effectuate more fully the purposes of any Loan
                     Docwnent.

              5.05   A,pplicable Law and Environmental Covenants. Comply with all applicable laws, rules,
                     regulations, orders decrees and directives of every governmental or quasi-govemmental
                     authority pertaining to hazardous waste, hazardous substances and other hazardous, toxic
                     or dangerous materials ("Hazardous Material") including those governing the use,
                     generation, manufacture, storage, disposal or treatment of same including but not limited to
                     CERCLA, RCRA, SARA, the federal Clean Water Act and the Texas Water Code and those
                     otherwise intended to regulate or improve health, safety or the environment and or relating
                     to the release or threatened release of hazardous waste or any hazardous substance
                     ("Environmental Laws','), and maintain all permits, licenses and approvals required under
                     applicable Environmental Laws. Promptly notify Lender, in writing, as soon as Borrower
                     becomes aware of any condition or circumstance which makes any of the environmental
                     representations or warranties set forth in this Agreement or 'in the Loan Documents
                     incomplete, incorrect or inaccurate in any material respect as of any date. Promptly notify
                     Lender, in writing, as soon as Borrower becomes aware of any condition or circumstance
                     which may indicate a violation of any Environmental Law; and promptly provide to Lender,
                     immediately upon receipt thereof, copies of any material correspondence, notice, pleading,
                     citation, indictment, complaint, order, decree, or other document from any source asserti11g
                     or alleging a violation of any Environmental Law by Borrower, or of ru1y circumstance or
                     condition which requires or may require, a financial contribution by Bo11'ower or a clean-up,
                     removal, remedial action or other response by or on behalf of Borrower under applicable
                     Environmental Law, or which seeks damages or civil, criminal or punitive penalties from.
                     Borrower or any violation or alleged violation of any Environmental Law. Provide to
                     Lender a Phase 1 environmental site assessment (and if recommended by the Phase 1 reporl,
                     a Phase 2 environmental review each performed u1 accordru.1ce with then existing industry
                      standards) in the event that Lender has reason to believe that there may have been a release
                      or a violation of any of the Environmental Laws on any Real Property as collateral for the
                     Note, all at Borrower's sole cost and expense. Borrower hereby agrees to indemnify,
                      defend and hold Lender, and any of Lender's past, present and future officers,
                      directors, shareholders, employees, representatives and consultants, harmless from
                      any and all claims, losses, damages, suits, penalties, costs, liabilities, obligations and
                      out-o-f•pocket expenses (including, without limitation, reasonable legal expenses and
                      attorneys' fees) incurred or arising out of any claim, l.oss or damage of any property,
                      injuries to or death of any persons, contamination of or advel'Se effects on the
                      environment, or other violation of any applicable Environmental Law, in any case,
                      caused by Borrower or in any way related to any property owned or operated by
                      Borrower or due to any acts of Borrower or any ofits officers, directors, shareholders,
                      employees, consultants and/or representatives INCLUDING ANY CLAIMS, LOSSES,
                      DAMAGES, SUITS, PENALTIES, COSTS, LIABILITms, OBLIGATIONS OR

       JNGI 7\FSBCT\WCTEAKWD\hl 7121 LnAgrv2.wpd
       April lO, 2017 (12:44pm)                            8                                         LOAN AOR!lEMENT




                                            EXHIBIT NO. 2                                           EX. 2-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 203 of 609




                        EXPENSES, RESUVfING FROM LENDER'S OWN NEGLIGENCE; provided
                        however, that the foregoing indemnification shall not be applicable, and Borrower
                        shall not be liable for any such claims, losses, damages, suits, penalties, costs, liabilities,
                        obligations or expenses, to the extent (but only to the extent) the same arise or result
                        from any GROSS NEGLIGENCE OR WILLFUL MISCONDUCT of Lender or any
                        of its agents or employees. The indemnities from Borrower contained herein shall survive
                        the tennination of this Agreement and the payment of the Note but shall terminate with
                        respect to any claims arising out of any occurrences after Borrower no longer owns the
                        Property due to Lende1"s foreclosure. The terms "hazardous waste", "hazardous substance",
                        "disposal", "release", and "threatened release", as used in this Agreement, shall have the
                        same meanings as set forth in the Comprehensive Environmental Response, Compensation,
                        and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. C'CERCLA"), the
                        Supei-fw1d Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"),
                        the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resow·ce
                        Conservation and Recovery Act, 49 U.S.C. Section 6901, et seq. ("RCRA"), or other
                        applicable state or Federal laws, rules, or regulations adopted pursuant to any of the
                        foregoing. The terms "hazardous waste" and "hazardous substance" shall also include,
                        without limitation, petroleum and petroleum by"products or any fraction thereof and
                        asbestos.

               5.06      Governmental and Other Approvals. Apply for, obtain and/or maintain in effect, as
                         applicable, all authorizations, consents, approvals, licenses, qualifications, exemptions,
                         filings, declarations and registrations (whether with any cou1t, governmental agency,
                         regulatory authority, seew'ities exchru1ge or otherwise) which are necessary in connection
                         with the execution, delivery and/or performance by any Loan Party of any Loan Document
                         to which it is a party.

               5.07      Lease. Take all such actio11s as are commercially reasonable to maintain each Lease in full
                         force and effect. Lender shall have the r:ight, but no obligation, to cure any events of default
                         by Borrower under the Lease in order to protect the Lease rights as collateral for Lender.
                         Any such monetary amount as may be advanced by Lender may come from any then
                         unadvanced portion of the Note, or may be advanced from Lender's own funds, which in
                         either event, shall be deemed as a protective advance by Lender which shall be part of the
                         Indebtedness evidenced by the Note and secured by the Loan Documents.

                                               ARTICLE VI. INSURANCE

                6.01     Insurance.

                         A.       Required Insurance. BolTower shall, at Borrower1s sole cost and expense, obtain,
                                  maintain or cause to be obtained and maintained the minimum insurance
                                  requirements set forth in this Agreement ( 11 Required Insurance") beginning on the
                                  date this Agreement and, except as expressly provided to the contrary herein,
                                  continuing for as long any portion of the Loan is unadvanced or unpaid, and
                                  providing at least the following coverages:




       JNOl 7\FSBCT\WCTEAKWD\h 17121Ln.Agrv2.wpd
       April 10, 2017 (12:44pm)                                9                                          LOAN AORE.EME.NT




                                                 EXHIBIT NO. 2                                            EX. 2-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 204 of 609




                                    ( 1)      Property Ihsurance. hlsurance with respect to the Improvements and
                                              Personal Property with coverage at least as brnad as that provided by the
                                              current version of Insurance Services Office, Inc. (1'ISO") ISO Form CP 1O
                                              30 Causes of Loss - Special Fonn (formerly referred to as an "all-risk11
                                              policy). Each such Property Insurance policy shall be maintained insuring
                                              against any peril now or hereafter included within the classification "Cause
                                              of Loss · Special FormH in amowits at all times sufficient to prevent Lender
                                              from becoming a co-insurer within the terms of the Policy and under
                                              applicable law, but in any event such Property Insurance Policies shall be
                                              maintained in an amount which, after application of the deductible, shall be
                                              equal to the full insurable value of the Improvements and Personal
                                              Property. The term "full insurable value" sha.11 mean the actual
                                              r eplacement cost of·the Improvements and Personal Property (without
                                              taking into accowit any depreciation, and exclusive of excavations, footings
                                              and foundations, landscaping and paving) determined annually by an
                                              insurer, a recognized independent insurance broker or ai1 independent
                                              appraiser selected and paid by Borrower and in no event less than the
                                              coverage required pursuant to the terms of any Lease (the "Replacement
                                              Cost"). Each such Property Insurance policy shall not contain any
                                              protective safeguard warranties.                                    ·

                                        (2)   Liability Insurance. Commercial General Liability insurance (Occ\.UTence
                                              Basis) with coverage at least as broad as ISO Fonn CG 0001 and including
                                              liability claims for bodily injury, death and p1·operty damage liability,
                                              insurance against any and all claims, including all legal liability to the
                                              extent insurable and imposed upon Lender and all court costs and legal fees
                                              and expenses, arising out of or connected with the possession, use, leasing,
                                              operation, maintenance or condition of the Property in such amounts as are
                                              generally available at commercially reasonable premiums and are generally
                                              required by institutional lenders for properties comparable to the Property
                                              but in any event for a limit per occurrence of at least $1,000,000 and an
                                              annual aggregate of at least $2,000,000.

                                        (3)   Flood Insw·ance. Ifrequised by Lender or applicable banking regulations,
                                              flood insurance in an amount at least equal to the greater of (A) the
                                              Replacement Cost together with busineas interruption coverage and (B) the
                                              maximum limit of coverage available for the Property under the National
                                              Flood Insurance Act of 1968, The Flood Disaster Protection Act of 1973
                                              and the National Flood Insurance Reform Act of 1994, as each may be
                                              amended (the "Flood Insurance Acts");

                                        (4)    Other Insurance. Such other insurance with respect to the Collateral
                                               Property or on any replacements or substitutions or additions or increased
                                               coverage limits as may from time to time be reasonably required by Lender
                                               against other insurable hazards or casualties which at the time are
                                               commonly insured against in the case of property similarly situated,
                                               including, without limitation, sinkhole, mine subsidence, earthquake and

       JNG 17\FSBCJ\WCTEAKWD\h 17121 LnAgrv2.wpd
       April 10, 2017 (12:44pm)                                   10                                        l..OAN AGREEMENT




                       . ·-· -·· ....   ---------------------------------
                                             EXHIBIT NO. 2     EX. 2-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 205 of 609




                                                environmental insurance, due regard being given to the height and type of
                                                buildings, their construction, location, use and occupancy.

                              B.        General Requirements. All insurance policies for the Required Insurance shall be
                                        for a term ofnot less than one (1) year and obtained under valid and enforceable
                                        policies (the "Policies" or in the singular, the "Policy"), and shall be issued by one
                                        or more other domestic primary i.11sure1·(s) having a general policy rating of A or
                                        better and a financial class ofX or better by A.M. Best Company, Inc, (or if a rating
                                        of A.M. Best Company Inc, is no longer available, a similar rating from a similar
                                        or successor service). All insurers providing Required Insurance shall be authorized
                                        and admitted to issue insurance in the state in which the Collateral Property is
                                        located. Each Policy which is a liability policy shall name Lender as an additional
                                        insured. Each Policy which is a property insurance policy shall name Lender as
                                        insured under a standard mortgagee clause (also referred to as a "lender loss
                                        payable" clause and a "closed clause" or "standard/u11ion" clause). Each Policy
                                        which is a property insurance policy shall also contain: (i) a standard
                                        "non-contributory mortgagee" endorsement or its equivalent relating, inter alia. to
                                        recovery by Lender notwithstanding the negligent or willful a.cts or omission of
                                        Borrower; (ii) to the extent available at commercially reasonable rates, a waiver of
                                        subrogation endorsement as to Lender; and (iii) an endorsement providing for a
                                        deductible per loss of an amount not more than that which is customarily
                                        mait1tained by prt).dent owners of similar properties in the general vicinity of the
                                        Property, but in no event in excess of $25,000 except in the case of windstorm,
                                        flood, or earthquake, the deductible shall not be in excess of $25,000 without
                                        Lender's prior approval. All Policies shall contain (i) a provision that such Policies
                                        shall not be denied renewal, materially changed (other than to increase the coverage
                                        provided), cancelled or terminated, nor shall they expi:i:e, without at least thirty (30)
                                        days' prior written notice to Lender in each instance; and (ii) include effective
                                        waivers by the insurer of all claims for applicable premiums ("Insurance
                                        Premiums") against any mortgagee, loss payees, additional insureds and named
                                        insureds (other than Borrower). All Policies shall be endorsed to be primary, with
                                        any applicable policies of Lender being excess, secondary and noncontributing. No
                                        Policy shall contain any endorsement restricting, limiting or excluding coverage in
                                        any manner without the prior written approval of Lender.

                               C.       Evidence of Insurance.

                                        (1)      Insurance must be evidenced by an ACORD TM Form 25 Ce1tificate of
                                                 Liability Insurance for each policy for liability coverages; and an ACORD
                                                 ™Form 28 Evidence of Commercial Property Insurance (2003 edition) for
                                                 each property policy (or ifrequired by Lender, an ACORD™ Form 27 to
                                                 the extent the Collateral is residential property or personal prope1iy) for
                                                 such applicable property policies (each a "Certificate of Insurance");

                                        (2)      Each Certificate of Insurance shall be delivered to Lender prior to
                                                 commencing operations at the Property and at least 30 days prior to the
                                                 expiration of current policies;

       JNG 17\FSBCT\WCTEAKWD\hl 7121 LnAgrv2.wpd
       April   to,   2017 (1 2 :44pm)                                 11                                          LOAN AOREEMENT




                                                       EXHIBIT NO. 2                                             EX. 2-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 206 of 609




                              (3)     Each Certificate of Insurance shall must show the Lendc1· as certificate
                                      holders (with Lender's mailing address), show Borrower as the "Named
                                      Insured", show the insurance companies producing each coverage and the
                                      policy number and policy date of each coverage, name the producer of the
                                      certificate (with correct addreRs and telephone num.be1·) and have the
                                      signature of the authorized representative of the producer, specify the
                                      additional insured status (on a separate ACORD ™ Fonn 45) ancVor
                                      waivers of subrogation, state the amounts of all deductibles and self-insured
                                      retentions, show the primary status and aggregate limit per project where
                                      required and be accompanied by copies of all required additional insured
                                      endorsements; and

                              (4)       In addition to the Certificates of Insurance, Borrower shall provide to
                                        Lender the originals or true and correct copies of each of the Policies <md
                                        all endorsements thereon comprising the Required Insurance. In the event
                                        of the acquisition ofa new Policy, a temporary insurance binder (evidenced
                                        by ACORD TM Form 75) shall then be provided to Lender; the underlying
                                        actual Policy and all endorsements thereon or a t.ru.e and correct copy
                                        thereof shall be delivered to Lender prior to the expiration of the applicable
                                        binder. Evidence of insurance with respect to all renewal and replacement
                                        Policies for Required Insurance shall be delivered to Lender not less than
                                        fifteen (15) days prior to the expiration date of any of the Policies which
                                        evidence shall bear notations evidencing payment of Insurance
                                        Premiums. Originals or evidence of such replacement Policies shall be
                                        delivered to Lender promptly after Borrower's receipt thereof but in any
                                      . case within thirty (30) days after the effective date thereof and not less than
                                        fifteen (15) days prior to the termination of the then existh1g Policies
                                        previously delivered to Lender.

                      D.      Forms

                              (1)      Ifthe fotms ofPolicies, endorsements, certificates, or evidence of insurance
                                       required by this Agreement are superseded or discontinued, Lender will
                                       have the right to require other equivalent forms; and

                              (2)      Any policy or endorsement form other than a form specified in this
                                       Agreement must be approved in advance by Lender; and

                              (3)      If requested in writing by Lender, Borrower will provide to Lender a
                                       certified copy of any or all insurance policies or endorsements required by
                                       this Agreement.

                      E.      Force Placed Insurance. Borrower's failure to obtain and maintain the required
                              insurance will constitute a material breach of, and default under, this Agreement.
                              If Borrower fails to remedy such breach within two (2) days after notice from
                              Lender, Lender may, in addition to any other remedy available to Lender, at

       JNG 17\FSBCJ'\WCTEAKWD\h 17121 LnAgrv2.wpd
       April 10, 2.017 (12:44pm)                            12                                          LOAN AOREEMENT




                                             EXHIBIT NO. 2                                             EX. 2-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 207 of 609




                              Lender's option, purchase such insurance, at Borrower's expense, Borrower will
                              indemnify the Lender against any claims arising from Borrower's failure to purchase
                              and/or maintain the insurance coverages required by this Agreement.

                              Pursuant to  Texas Finance Code Section 307.052, the Borrower or Grantor (as
                              applicable, the "Debtor") as owner of the Collateral is notified as follows:

                              (1)     DEBTOR IS REQUillED TO (I) KEEP THE COLLATERAl,
                                      INSURED AGAINST DAMAGE IN THE AMOUNT THE LENDER
                                      SPECIFIES; (IT) PURCHASE INSURANCE FROM AN INSURER
                                      THAT IS AUTHORIZED TO DO BUSINESS IN THIS STATE OR
                                      AN ELIGIBLE SURPLUS LINES INSURER; AND (Ill) NAME THE
                                      LENDER AS THE PERSON TO BE PAID UNDER TBE POLICY IN
                                      THE EVENT OF A LOSS.

                              (2)     TID!: DEBTOR MUST, DELIVER TO THE LENDER A COPY OF
                                      THE POLICY AND PROOF OF THE PAYMENT OF THE
                                      PREMIUMS.

                              (3)     IFTHEDEBTORF.AIT.,STOMEET ANYREQUIREMENTLISTED
                                      IN SUBPARAGRAPH (1) OR (2) IMMEDIATELY ABOVE, THE
                                      LENDER MAY OBTAIN COLLATERAL PROTECTION
                                      INSURANCEONBEHALFOFTHEDEBTORATTHEDEBTOR'S
                                      EXPENSE.

                      F.      Prohibited Acts. Borrower shall comply with all insurance requirements and shall
                              not bring or keep or permit to be brought or kept any article upon a11y of the Real
                              Property or cause or permit any condition to exist thereon which would be
                              prohibited by an insurance requirement, or would invalidate the insurance coverage
                              required hereunder to be maintained by Borrower on or with respect to any part of
                              the Collateral Property pursuant to this Agreement and shall not purchase any
                              additional amounts of insurance that would cause Lender to become a co-insurer
                              within the tenns of the Policies.

                      G.      Proof of Loss. During an Event of Default, Borrower hereby authorizes and
                              appoints Lender as attorney-in-fact for Borrower to make proof of loss, to adjust
                              and compromise any claims under policies of property damage insurance, to appear
                              in and prosecute any action arising from such property damage insurance policies,
                              to collect and receive the proceeds of property damage insurance, and to deduct
                              from such proceeds Lender's expenses incurred in the collection of such proceeds.
                              This power of attorney is coupled with a11 interest and therefore is iiTevocable.
                              Nothing in U1is paragraph shall require Lender to incur any expense or take any
                              action.

                      H.      No Waiver. The failure of Lender to demand full compliance by Bon-ower with
                              respect to the minimum coverages and terms outlined herein will not constitute a
                              waiver by Lender with respect to Borrowers obligation to maintain such coverages.

       JNG 17\FSBCI\WCTEAKWD\hl 712 l LnAgrv2.wpd
       April 10, 2017 (12:44pm)                           13                                       l,,QAN AGREEMENT




                                            EXHIBIT NO. 2                                         EX. 2-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 208 of 609




                                     Borrower will purchase such additional insurance policies ancl/or endorsements or
                                     increase the policy limits of any policy set forth herein, if required by Lender.

                          I.         Indemnity andWaiyer by Borrower. Borrower also agrees to indemnify, defend and
                                     save Lender hannless from any and all claims, losses, costs, damages, liabilities,
                                     obligations and expenses, including, without limitation, reasonable attorneys' fees,
                                     incurred by Lender and waives as to the Lender, all claims and losses arising, or
                                     alleged to arise, from all of the following during Borrower's period of ownership
                                     of the Property:

                                     (1)     the use, nonuse, possession, occupation, condition, operation, design,
                                             construction, acquisition, repair, maintenance or management of the
                                             Property;

                                     (2)     failure by Borrower to maintain, or cause to be maintained, the Requirf',d
                                             Insurance;

                                     (3)     any violation of or failure by a Loan Party to comply with applicable law;

                                     (4)     any breach of a Loan Party's applicable coven.ants, representations or
                                             warranties under this Agreement or any other Loan Document; and

                                     (5)     defending or protecting the Liens which secure or pmpoli to secure all or
                                             any portion of the Indebtedness, whether existing under any Loan
                                             Docwnent or otherwise or the priority thereof, or in enforcing the
                                             obligations of Borrower or any other Person under or pursuant to any Loan
                                             Document, or in the prosecution or defense of any action or proceeding
                                             concerning any matter growing out of or connected with the Collateral or
                                             any Loan Docwnent.

                                     THE INDEMNITIBS AND WAIVERS OF BORROWER CONTAINED IN THIS
                                     AGREEMENT,

                                     (1)      ARE INDEPENDENT OF THE REQUIRED INSURANCE,

                                     (2)      WILL NOT BE LIMITED BY ANY ONE ACTION RULE UNDER
                                              WORKERS' COMPENSATION OR SIMILAR EMPLOYEE
                                              BENEFIT ACTS OR ANY PROIIlBITION AGAINST THE RIGHT
                                              OF CONTRIBUTION FROM JOINT TORTFEASORS UNDER
                                              COMPARATIVE NEGLIGENCE STATUfES,

                                     (3)      WILL SURVNB REPAYMENT OF THE LOAN OR FORECLOSURE
                                              OFTHECOLLATERALBYLENDEROREXECUTIONBYGRANTOR
                                              OF A DEED IN LIEU OF FORECLOSURE WITH RESPECT TO THE
                                              COLLATERAL, and




       JNO 17\FSBC'I\WCTEAKWD\h 17121 LnAgrv2. wpd
       April t 0, 20 17 (l 2:44pm)                                14                                        LOAN AGREEMENT




                                                    EXHIBIT NO. 2                                          EX. 2-014
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 209 of 609




                                  (4)     WlLLAPPLYEVENIFTIIELOSS IS CAUSED IN PART BUT NOT
                                          IN WHOLE BY THE ORDINARY NEGLIGENCE OR STlUCT
                                          LIABILITY OF THE LENDER, BUT WILL NOT APPLY TO THE
                                          EXTENT THE LOSS IS CAUSED BY THE GROSS NEGLIGENCE
                                          OR WILLFUL MISCONDUCT OF THE LENDER.

                                  All applicable law affecting the validity or enforceability of any h1demnity or
                                  waiver contained in this Agreement is made a part of such provision and will
                                  operate to amend such indemnity or waiver to the minimum extent necessary to
                                  bring the provision into conformity with applicable law and cause the provision, as
                                  modified, to continue in full force and effect.

                         J.       Blanket Policies. Unless Lender requires Borrower to obtain a separate Policy or
                                  Policies the insurance coverage required may be effected under a blanket Policy or
                                  Policies covering the Real Property; provided that any such blanket Policy shall
                                  specify, except in the case of commercial general liability insurance, the premises
                                  address of each building, the portion of the total coverage of such Policy that is
                                  allocated to the Real Property, and shall in any case provide the same protection as
                                  would a separate policy insuring only the Real Property and otherwise comply with
                                  all other respects with the requirements of this Agreement.

                                        ARTICLE VII. EVENTS OF DEFAULT

                7.01     Eyents of Default. The occurrence or existence of any of the following conditions or events
                         shall, after applicable notice and failure to cure as provided for in Section 7.03, constitute
                         an "Event of Default" hereunder: (a) material breach of any representation or wa1Ta.nty
                         contained in this Agreement or any other Loan Document or material default in the
                         observance or performance of a11y of the other conditions, covenants or agreements of any
                         Loan Party set forth in this Agreement or any other Loan Document; (b) any default or
                         event of default, as the case may be, shall occur under any other Loan Docmnent and shall
                         continue beyond the applicable grace period, if any; ( c) any chai1ge in the management or
                         control of Borrower involving the replacement or removal ofNatin Paul, whether by reason
                         of incapacity, death, resignation, termination or otherwise which, in Lender1s sole judgment,
                         could become a Material Adverse Effect; subject to Section 7.04 hereof; (d) any change in
                         the ownership of Borrower, whether by reason of incapacity, death, or otherwise which, in
                         Lender1s sole judgment, could become a Material Adverse Effect; subject to Section 7.04
                         hereof; provided however that from and after the date hereof a cumulative change of up to
                         100% of the ownership interests in Borrower shall not be deemed an Event of Default, so
                         long as Lender is timely notified of the change in ownership of Borrower and Borrower is
                         owned at least 50% directly or indirectly by Natin Paul and is controlled directly or
                         indirectly by Natin Paul; and (e) if, during the loan application process, Borrower or any
                         persons or entities acting at the direction of Borrower or with Borrower's knowledge or
                         consent gave materially false, misleading, or inaccurate information or statements to Lender
                         (or failed to provide Lender with material information) in connection with the Indebtedness.

                7.02     Interim Remedies After Default. Upon and after a Default by any Loan Party under any of
                         the Loan Documents, regardless of whether a Loan Party is entitled to notice and/or an

       JNGl 7\FSBCTIWCTEAKWD\b 17121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               15                                        LOAN AGREEMENT




                                                 EXHIBIT NO. 2                                          EX. 2-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 210 of 609




                        opportunity to cure a Default, whether said notice or·right to cure is provided for under the
                        Loan Documents or provided by law, and regardless of whether said Default has matured
                         into an Event of Default, each Loan Paiiy hereto agrees that whether or not a Loan Party is
                         given notice of the Default and whether or not, at the point in time of detennination, the
                         right to cure period has lapsed, Lender shall have the following rights, all without any prior
                         notice to U1e applicable Loan Pan)':

                         A        Lender shall not be obligated to further process any draw requests that have been
                                  submitted, or to fund any remaining portion of any draw requests that have been
                                  approved by Lender;

                         B. .     Lender shall continue to have the right to post advances to the Note for interest
                                  carry to the extent of any accrued and unpaid interest on the Note but only to the
                                  extent that interest carry is available under the Budget for the Loan;

                         C.       Lender shall have the right to post advances to the Note for protective advances for
                                  the benefit of Lender as otherwise provided for in the Loan Documents; and

                         D.       Lender shall have the right to seek any equitable remedies available under law to
                                  protect any of the collateral securing the Note.

                7.03     Notice of Default a11d Right to Cure. Any provision of this Loan Agreement or any of the
                         Loan Docwnents to the contrary notwithstanding, Borrower and Guarantors shall not be in
                         default under this Loan Agreement or the Loan Documents unless:

                         A.       in the case of a breach of a monetary covenant, Lender shall have given the
                                  applicable Loan Party written notice of such monetary breach setting forth the due
                                  date and the amount due on such date and Borrower shall not have cured the breach
                                  of the monetary covenant within ten (10) days after delivery of said notice; and

                         B.       in the case of a breach of a non-monetary covenant, Lender shall have given
                                  Borrower or other applicable Loru1 Party, written notice of such non-monetary
                                  breach setting forth in reasonable detail the nature and extent of such failure and
                                  Borrower or other applicable Loan Party, shall not have cured the breach of the non-
                                  monetary covenant within thirty (30) days after delivery of said notice;

                         provided however, all notices required tmder this paragraph regarding breaches, and all
                         other notices permitted in this Loan Agreement or in the other Loan Documents, shall be in
                         writing and shall be deemed to be delivered when delivered personally or when deposited
                         with the United States Postal Service, postage prepaid, by registered or certified mail, return
                         receipt requested, addressed to the Borrower, the Guarantors, other applicable Loan Party
                         or the Lender, as the case may be, at the respective addresses given below or elsewhere in
                         the Loan Documents, or t.o such other changed address, the notice of which change is given
                         pursuant hereto or as otherwise provided elsewhere in the Loan Documents; and

                         provided further, however, that with respect to notices of monetary default, Borrower shall
                         only be entitled to receive and Lender shall only be required to give two (2) such notices in

      · JNGI 7\FSBCT\WCTEAKWD\hl 7121 LnAgrv2.wpd
       April 1O, 2017 (12:44pm)                               16                                           LOAN AGREEMENT




                                                EXHIBIT NO. 2                                            EX. 2-016
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 211 of 609




                     any one twelve (12) month period from the date hereof and cumulative total of six (6) such
                     notices during the term hereof, such th.at after the second notice in any twelve (12) month
                     period or after the sixth such notice during the term hereof, Borrower and any other
                     applicable Loan Party shall no longer be entitled to any notice and right to cure for monetary
                     events of default.

              7.04   Death or Incapacity of a Guarantor. Any provision herein or in the Loan Documents to the
                     contrary notwithstanding, the Lender shall waive the death or incapacity ofNatin Paul as
                     a default hereunder or under any of the Loan Documents executed in connection with the
                     Note including direct or indirect effects on the ownership, control or management of the
                     Borrower, or the legal ability of Natin Paul to perform under his guaranty agreement as
                     Guarantor so long as within ninety (90) days from the date of death or adjudication of
                     incapacity, a replacement guarantor acceptable to Lender in Lender's sole discretion has
                     expressly asstuned and ratified the deceased or incapacitated Guarantor's obligations under
                     the guaranty agreement in the form of a replacement guaranty or asswnption of guaranty,
                     all in fonn and subject to such conditions as are acceptable to Lender in its sole discretion.
                     References herein to the incapacity of an individual Guarantor shall mean that a court of
                     competent jurisdiction has declared the individual as legally incompetent under applicable
                     state law.

              7.05    Remedies Upon Event of Default. Upon the occurrence and at any time dusing the existence
                      or continuance of any Event of Default, but without impairing or otherwise limiting the
                      Lender's right to demand payment of all or any portion of the Indebtedness which is payable
                      on demand, at Lender's option, Lender may give notice to Borrower declaring all or any
                      portion of the Indebtedness remaining unpaid and outstanding, whether under the notes
                      evidencing the Indebtedness or otherwise, to be due and payable in full without presentation,
                      demand, protest, notice of disho11or, notice of intent to accelerate, notice of acceleration or
                      other notice of any kind, all of which are hereby expressly waived, whereupon all such
                      Indebtedness shall immediately become due and payable. Furthermore, upon the occurrence
                      of a Default or Event of Default and at any time during the existence or continuance of any
                      Default or Event of Default, but without impairing or otherwise limiting the tight ofLender,
                      ifreserved under any Loan Document, to make or withhold financial accommodations at its
                      discretion, to the extent not yet disbursed, any commitment by Le11der to make any fUJiher
                      loans or, if applicable, issue any further letters of credit shall automatically terminate. The
                      foregoing rights and remedies are in addition to any other rights, remedies and privileges
                      Lender may otherwise have or which may be available to it, whether under this Agreement,
                      any other Loan Document, by law, or otherwise.

              7.06    Seto ff. In addition to any other rights or remedies of Lender under any Loan Document, by
                      law or otherwise, upon the occurrence and during the continuance or existence of any Event
                      of Default, Lender may, at any time and from time to time, without notice to Borrower (any
                      requirements for such notice being expressly waived by Borrower), setoff and apply against
                      any or all of the Indebtedness (whether or not then due), in any matu1er and in any order of
                      preference which the Lender, in its sole discretion, chooses any or all deposits (general or
                      special, time or demand, provisional or final) at any time held by Borrower (whether owned
                      outright or held with a third party) and other indebtedness at any time owing by Lender to
                      or for the credit or for the account of Borrower, and any property of Borrower, from time

       JN017\PSBCT\WCTEAI<.WD\h17121LnAgrv2.wpcl
       April 10, 2017 (12:44pm)                            17                                         I..OAN   AOIU~HMENT




                                             EXHIBIT NO. 2                                           EX. 2-017
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 212 of 609




                        to time in possession or control of Lender, irrespective of whether or not Lender shall have
                        made any demand hereunder or for payment of the Indebtedness and although such
                        obligations may be contingent orunmatured, regardless of whether any Collateral then held
                        by Lender is adequate to cover the Indebtedness and regardless of whether the exercise of
                        such right of set~off results in loss of interest or other penalty under the terms of the
                        certificate of deposit or account agreement. The rights of Lender under this Section are in
                        addition to any other rights and remedies (including, without limitation, other rights of
                        setoff) which Lender may otherwise have. Borrower hereby grants Lender a Lien on and
                        security interest in all such deposits, indebtedness and other property as additional collateral
                        for the payment and performance of the Indebtedness.

               7.07     Waiyer of Defaults. No Default or Event of Default shall be waived by Lender except in
                        a written instrument specifying the scope and tenns of such waiver and signed by an
                        authorized officer of Lender, and such waiver and shall be effective only for the specific
                        time(s) and pw-pose(s) given. No single or partial exercise of any right, power or privilege
                        hereunder, or any delay in the exercise thereof, shall preclude other or further exercise of
                        Lender's rights. No waiver of any Default or Event of Default shall extend to any other or
                        further Default or Event of Default. No forbearance on the part of Lender in enforcing any
                        of Lender's rights or remedies under any Loan Document shall constitute a waiver of any
                        of its rights or remedies. Borrower expressly agrees that this Section may not be waived or
                        modified by Lender by course of performance, estoppel or otherwise.

               7.08      Receiver . .Lender, in a11y action or suit to foreclose upo11 any of the Collateral, shall be
                         entitled, without notice or consent, and completely without regard to the adequacy of any
                         security for the Indebtedness, to the appointment of a receiver of the busiJ.1ess and premises
                         in questio11, and of the rents and profits derived therefrom. This appointment shall be in
                         addition to any other rights, relief or remedies afforded Lender. Such receiver, in addition
                         to any other rights to which the receiver shall be entitled, shall be autho1ized to sell,
                         foreclose or complete foreclosure on Collateral for the benefit of Lender, pursuant to
                         provisions of applicable law.

                7.09     Application of Proceeds of Collateral. Notwithstanding anything to the contrary set forth
                         in any Loan Document, after an Event of Default, the proceeds of any of the Collateral,
                         together with any offsets, voluntary payments, and any other sums received or collected in
                         respe'ct of the Indebtedness, may be applied towards the Indebtedness in such order and
                         manner as detem1ined by Lender in its sole and absolute discretion.

                                          ARTICLE VIII. MISCELLANEOUS

                8.01     Notices. Any notice, certificate, consent, determination or other communication required or
                         permitted to be given or made under this Agreement shall be in writing and shall be
                         effectively given and made if(i) delivered personally, (ii) sent by prepaid courier service or
                         mail, or (iii) sent prepaid by fax or other similar means of electronic communication, in each
                         case to the following respective addresses:




       JNGJ 7\FSBCT\WCTEAK WD\h 17121 LnAgrv2.wpd
       April IO, 2017 (12:44pm)                               18                                         LO AN AGREEMENT




                                                EXHIBIT NO. 2                                           EX. 2-018
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 213 of 609




                        If to B011ower:           WC TEAKWOOD PLAZA, LLC
                                                  401 Congress Avenue, 33rd Floor
                                                  Austin, Texas 78701       ·
                         Phone:                   (512) 327-3300
                         Fax:                     (512) 322-9238
                         E-mail address:          Npaul@wccapitalgroup,com

                         With copy to:            WORLD CLASS CAPITAL GROUP, LLC
                                                  767 Fifth Avenuei 16th Floor
                                                  New York, New York 10153
                                                  Attention: Samuel Mizrahi
                         Phone:                   (917) 702-3344
                         E-mail address:          smizrahi@wccapitalgroup.com

                         If to Lender:             FIRST STATE BANK CENTRAL TEXAS
                                                   P. 0. Box 6136
                                                   Temple, Texas 76503-6136
                         Phone:                  . (512) 231 -8821
                         Fax:                      (5 12) 231-1625
                         Email address:            vivieuen@fsbcentex.com

                         Any such communication so given or made shall be deemed to have been given or made and
                         to have been received on the day of delivery if delivered, or 011 the day of faxing or sending
                         by other means ofrecorded electronic communication, provided that such day in either event
                         is a regular Business Day and the communication is so delivered, faxed or sent prior to 4:30
                         p.m. (local recipient time) on such day. Otherwise, such communication shall be deemed
                         to have been given and made and to have been received on the next following Business Day.
                         Any such communication sent by mail shall be deemed to have been given and made and
                         to have been received on the earlier of actual receipt or the fifth Business Day following the
                         mailing thereof; provided however that no such communication shall be mailed during any
                         actual or apprehended irregular disruption of postal services. Any such conun.unication
                         given or made in any other manner shall be deemed to have been given or made and to have
                         been received only upon actual receipt in writing.

                8.02     Governing Law. Each Loan Document shall be deemed to have been delivered in the State
                         of Texas, and shall be governed by and consttued and enforced in accordance with the laws
                         of the State of Texas, and applicable federal law except to the extent that the Uniform
                         Commercial Code or other personal property law or real property law of another jurisdiction
                         where Collateral is locate.cl is applicable, and except to the extent expressed to the contrary
                         in any Loan Document.

                8.03     Costs and Expenses. The Borrower agrees to pay Lender, 011 demand, all reasonable costs
                         and expenses in connection with the preparation, execution, delivery and administration of
                         this Agreement, the Note, the Loan Documents, and the other documents to be delivered
                         hereunder, including, without limitation, the reasonable fees and out-of-pocket expenses of
                         counsel for the Lender with respect thereto and with respect to advising the Lender as to its
                         rights and responsibilities under this Agreement and/or under any of the other Loan

       JNG17\FSBCI\WCTEAKWD\h17121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               19                                         t.OAN AGREEMENT




                       ------ - -   ----- EXHIBIT
                                          -----NO.---------
                                                   2        --- ------------
                                                                 EX. 2-019
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 214 of 609




                        Documents. Borrower shall pay Lender, on demand, all costs and expenses, including,
                        without limitation, reasonable attorneys' fees and legal expenses, incurred by Lender in
                        perfecting, revising, protecting or enforcing any of its rights or remedies against any Loan
                        Party or any Collateral, or otherwise incurred by Lender in connection with any Default or
                        Event of Default or the enforcement of the Loan Documents or the Indebtedness. Following
                        Lender's demand upon Borrower for the payment of any such costs and expenses, and until
                        the same are paid in full, the unpaid amount of such costs and expenses shall constitute
                        Indebtedness and shall bear interest at the highest default rate of interest provided in any
                        Loa.i1 Document.

               8.04     Receipt of Payments by Lender. Any payment by Borrower of any of the Indebtedness made
                        by mail will be deemed tendered a11d received by Lender only upon actual receipt thereof
                        by Lender at the address designated for such payment, whether or not Lender has authorized
                        payment by mail or in any other manner, and such payment shall not be deemed to have
                        been made in a timely manner unless actually received by Lender on or before the date due
                        for such payment, time being of the essence. Borrower expressly assumes all risks of loss
                        or liability resulting from non-delivery or delay of delivery of 8l1Y item of payment
                        transmitted by mail or in any other manner. Acceptance by Lender of any payment in an
                        amount less tha.11 the amount then due shall be deemed an acceptance on account only, and
                        any failure to pay the entire amount then due shall constitute and continue to be an Event
                        of Default. Borrower waives the right to direct the application of any and all payments
                        received by Lender hereunder at any time or times after the occurrence and during the
                        continl.1.ance of any Default. Borrower further agrees that after the occurrence and during
                        the continuance of any Default, Lender shall have the continuing exclusive right to apply
                        and to reapply a11y and all payments reeeived by Lender at any time or times, whether as
                        voluntary payments, proceeds from any Collateral, offsets, or otherwise, against the
                        Indebtedness in such order and in such manner as Lender may, in its sole discretion, deem
                        advisable, notwithstanding any entry by Lender upon any of its books and records.
                        Bon·ower hereby expressly agrees that, to the extent that Lender receives any payment or
                        benefit of or otherwise upon any of the Indebtedness, and such payment or benefit, or any
                        part thereof, is subsequently invalidated, declared. to be fraudulent or preferential, set aside,
                        or required to be repaid to a trustee, receiver, or any other Person under any bankruptcy act,
                         state or federal law, common law, equitable cause 01· otherwise, the11 to the extent of such
                        payment or benefit, the Indebtedness, or part thereof, intended to be satisfied shall be
                         revived and continued in full force and effect as if such payment or benefit had not been
                         made or received by Lender, and, further, any such repayment by Lender shall be added to
                         and be deemed to be additional Indebtedness.

                8.05     Successors and Assigns. This Agreement shall be binding upon and shall inure to the
                         benefit of Borrower and Lender and their respective heirs, administrators, executors,
                         successors and assigns. The foregoing shall not authorize any assignment or transfer by
                         Bo.rrower, of any of its respective rights, duties or obligations hereunder, such assigrunents
                         or transfers being expressly prohibited. Lender, however, may freely assign, whether by
                         assignment, participation or otherwise, its rights and obligations hereunder, and is hereby
                         authorized. to disclose to any such assignee or participant (or proposed assignee or
                         participant) any financial or other infonnation in its knowledge or possession regarding any
                         Loan Party or relating to the Indebtedness.

       JNG 17\FSBC'I'IWCTEAKWD\hl 7 l 21LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               20                                          l,OAN AO!U!EMENT




                                                EXHIBIT NO. 2                                            EX. 2-020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 215 of 609




              8.06    Participation. Borrower expressly recognizes and agrees that Lender may sell to other
                      lenders participations in the loans incurred by Borrower pursuant hereto. As sectu'i.ty for the
                      due payment and performance of all Indebtedness of Borrower to Lender under this
                      Agreement and/or any other of the Loan Documents, whether now existing or hereafter
                      arising, and to such lenders by reason of such participations, Borrower hereby grants to
                      Lender and to such lenders a lien on and security interest in (i) any and all deposits or other
                      sums at any time credited by or due from Lender ai1d such lenders or either or any of them,
                      to Borrower, whether in regular or special depository accounts or otherwise, (ii) any and all
                      money, securities and other property ofBorrower, and the proceeds thereofnow or hereafter
                      held or received by or in transit to Lender and such lenders or either or any of them, from
                      or for Borrower whether for safekeeping, custody pledge, transmission, collection or
                      otherwise. Any such deposit, sums, monies, securities and other property may at any time
                      be set-off, appropriated and applied by the Lender and by such lenders, or either or any of
                      them, against any Indebtedness whether now existing or hereafter arising to Lender and to
                      such lenders, or either or any of them, under this agreement or the Note or otherwise,
                      whether or not such Indebtedness is then due or secured by any collateral or, if it is so
                      secured, whether or not such collateral held by Lender or such lenders is considered to be
                      adequate.

              8.07    Sale of Loan. Lender may freely assign, whether by sale or transfer, all or any portion of
                      its rights in and to all or any portion of the Indebtedness including the Note to any a third
                      party or any Loan Party, including, but not limited to, a sale, transfer or assigrunent to any
                      Guarantor, Granter or other obliger on the Indebtedness.

              8.08    Election of Remedies. Lender shall have all of the rights and remedies granted in the Loan
                      Documents and available at law or in equity and these same rights and remedies shall be
                      cumulative and may be pursued separately, successively, or concunently against Borrower,
                      any Guarantor, Granter, other Loan Party or any collateral property covered under the Loan
                      Documents, at the sole discretion of Lender.

               8.09   Indulgence. No delay or failure of Lender in exercising any right, power or privilege
                      hereunder or under any of the Loan Documents shall affect such right, power or privilege.
                      Any single or partial exercise thereof shall not preclude any further exercise tJ1ereof.

               8.10   Amendment ai1d Waiver. No course of dealings by the Lender, its officers, employees,
                      consultants, or agents in the exercise of any right hereunder, under the Note, or under any
                      other of the Loan Documents shall operate as a waiver thereof. No amendment or waiver of
                      any provision of any Loan Document, nor consent to any departure by any Loan Patiy
                      therefrom, shall in any event be effective unless the same shall be in writing and signed by
                      Lender, and then such waiver or consent shall be effective only in the specific instance(s)
                      and for the specific time(s) and purpose(s) for which given.

               8.11   Severability. In case any one or more of the obligations of any Loan Party under any Loan
                      Docun1ent shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
                      and enforceability of the remaining obligations of such ~an Party shall not in any way be
                      affected or impaired thereby, and such invalidity, illegally or unenforceability in one

        JN017\FSBCT\WCTEAKWD\h17121LnAgrv2.wpd
        April 10, 2017 (12;44pm)                            21                                         L.OAN ACJRBEMF.NT




                                             EXHIBIT NO. 2                                            EX. 2-021
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 216 of 609




                         jurisdiction shall not affect the validity, legality or enforceability of the obligations of such
                         Loan Party under any Loan Document in any other jurisdiction. Each term, covenant, and
                         condition of this Agreement and/or any of the other Loan Documents shall be valid and
                         enforceable to the fullest extent permitted by law.

                8. 12    Reliance on and Survival of Various Provisions. All terms, covenants, agreeme11ts,
                         representations and warranties of any Loan Party made in any Loan Document, or in any
                         certificate, report, financial statement or other document furnished by or 011 behalf of any
                         Loan Party in connection with any Loan Document shall be deemed to have been relied
                         upon by Lender, notwithstanding any investigation heretofore or hereafter made by Lender
                         or on Lender's behalf. All representations and warranties of the Borrower herein or in the
                         other Loan Documents and all covenants and agreements herein and in the other Loan
                         Documents, shall survive until repayment in full of the Indebtedness.

                8.13     Execution of Loan Documents in Countemarts. Each origfoal of the Loan Documents
                         executed in connection with the Loan including the Note may be executed as counterpart
                         originals and may contains multiple original signature pages and/or corresponding
                         acknowledgments. Two or more counterparts of any particular Loan Document may be
                         executed and/or acknowledged and one or more of the multiple original signature pages
                         from one counterpart of that particular Loan Document executed in connection with the
                         Loan may be replaced by one or more original signature pages from other counterparts
                         thereof, in order to produce fully executed counterparts, each of which shall be considered
                         as an original, and all of which shall constitute the same agreement or document.

                8.14     Docwnent Retention Policy. Each undersigned Loan Party understands and agrees that (i)
                         Lender's document retention policy may involve the imaging of executed Loan Documents
                         including the Note, as well as other miscellaneous documents, papers, reports and other
                         correspondence, a11d the destruction of the paper originals, and (ii) each undersigned Loan
                         Party waives any right that any Loan Party may have to claim that the imaged copies of the
                         Loan Documents (other than the Note) and other miscellaneous documents, papers and other
                         correspondence related thereto are not originals.

                8.15     NOTICE UNDER SECTION 26.02 OF TIIE TEXAS BUSJNESS & COMMERCE
                         CODE:

                          AN AGREEMENT FOR ALOAN IN WHICH THE AMOUNT INVOLVED IN THE
                        · LOAN EXCEEDS $50,000.00 IN VALUE IS NOT ENFORCEABLE UNLESS THE
                          AGREEMENT IS IN WR!TINGAND SIGNED BY THE PARTY TO BE BOUND OR
                          BY THAT PARTY' S AUTHORIZED REPRESENTATIVE.

                         THE RIGHTS AND OBLIGATIONS OF THE PARTillS TO AN AGREEMENT
                         SUBJECT TO SUBSECTION Cb) OF SECTION 26.02 OF THE TEXAS BUSINESS
                         & COMMERCE CODE SHALL BE DETERMINED SOLELY FROM THE
                         WRITTEN LOAN DOCUMENTS. AND ANY PRIOR ORAL AGREEMENTS
                         BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO TIIE
                         LOAN DOCUMENTS .


       .JNGl 7\FSBCI\WCTEAKWD\hl 7121 LnAgrv2.wpd
       April 10, 2017 (12:44pm)                                22                                          t.OAN AGREEM BNT




                                                EXHIBIT NO. 2                                             EX. 2-022
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 217 of 609




                            THE wRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AQBEEMENT
                            BETWEENTHEPARTIESANDMAYNOTBECONIRADICTEDBYEVIDENCE
                            OF PRIOR. CONTEM}>OMNEOUS. OR SUBSEQUENT ORA,LAGREEMENTS OF
                            THE PARTIES.

                            THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN '11ffiP ARTIES.
                                                                            I




                     8.16    Cqptions. 111e captions, headings, and arrangements used in this agreement are for
                             convenience only and do not in any manner affect, limit, amplify, or modify the terms ruld
                             provisions hereof.

                     8.17    Form and Substance. All documents, certificates, insurance policies, and other items
                             required to be executed and/or delivered to Lender, whether under this Agreement or under
                             any of the other Loan Documents, shall be in form and substance satisfactory to Lender.

                     8.18    Borrower In Control. hl no event shall Lender's rights and interests under the Loan
                             Documents be construed to give Lender the right to control, or be deemed to indicate that
                             Lender is in control of, the business, management or propetties of Borrower or the daily
                             management functions and operating decisions to be made by Borrower.

                     8.19    No Third Party Beneficiary, This Agreement is made for the sole protection and benefit of
                             Bon·ower and Lender and is not intended for the protection or benefit of any other Person,
                             and no other Person shall be deemed to have any privity of contract hereunder nor any right
                             of action of any kind hereon, or be entitled to rely hereon to any extent whatsoever.

                     8.20    Number and Gender. Words of any gender used in this Agreement shall be held and
                             construed to include any other gender, and words in the singular number shall be held to
                             include the plural, and vice versa, unless the context requires otherwise. The duties,
                             covenants, obligations, and warranties of each party defined as Borrower under this
                             Agreement shall be joint and several obligations of each such Borrower.

                     8.21    References . The words "herein," "hereof," "hereunder" and other words of similar import
                             when used in this Agreement refer to this Agreement as a whole, and not to any particular
                             atticle, section or subsection.

                     8.22    Ambiguities. Borrower !ll1d Lender aclo.10w ledge that they were each represe11ted by counsel
                             or bad the opportunity to be represented by counsel and waived such right in connection
                             with this Agreement, that each of them and/or their respective counsel reviewed this
                             Agreement to their satisfaction, that any rule of construction to the effect that ambiguities
                             are to be resolved against the drafting party shall not be employed in the interpretation of
                             this Agreement, and that the language in all parts of this Agreement shall in all cases be
                             construed as a whole and in accordance with its fair meaning.

                     8.23    Exhibits. The exhibits attached to this Agreement are incorporated herein and shall be
                             considered a part of this Agreement for the purposes stated herein, except that in the event
                             of any conflict between any of the provisions of such exhibits and the provisions of this
                             Agreement, the provisions of this Agreement shall prevail; provided however, that any

       JNG17\FSBCT\WCTEAKWD\bl7121LnAgrv2.wpd
       April   Io,   2017 (12:44pm)                              23                                        LOAN AGREEMENT




                                                   EXHIBIT NO. 2                                          EX. 2-023
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 218 of 609




                        attached metes and bounds description of the Land shall control over the summary
                        description defining the Land herein.

               8.24     Time of the Essence. Time is of the essence with respect to the dates, terms and provisions
                        of this Agreement, and as to each and every other Loan Document executed in connection
                        herewith.

               8.25     Inde;pendent Party. It is mutually understood and agreed that Borrower is an independent
                        party in the perfonnance of all activities, functions, duties and obligations pt1rsuant to this
                        Agreement and the other Loan Documents, and that nothing contained in this Agreement or
                        in any of the other Loan Documents is intended or shall be construed in any manner or under
                        any circumstances whatsoever as creating or establishing the relationship of co-paru1ers, a
                        partnership or joint venture, or joint ownership between Lender and Borrower, or with any
                        officers, employees, agents, brokers or contractors, for any purpose or in any matmer
                        whatsoever. Borrower hereby agrees not to represent to anyone that Borrower is an agent
                        of Lender or has authority to act on behalf of Lender.

               8.26     Days and Deadlines. As used in tltis Agreement, "days" shall mean and refer to calendar
                        days. However, if a deadline falls or notice is required on a Saturday, Sunday, or a legal
                        banking holiday, then the deadline or notice shall be extended to the next calendar day
                        which is not a Saturday, Sunday, or a legal banking holiday. As may be used in this
                        Agreement, the term "Business Days" means any day which is not a Saturday, Sunday, or
                        a legal banking holiday.

               8.27      GOVERNING LAW AND VENUE. THE LOAN DOCUMENTS SHALL BE
                         GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
                         STATE OF TEXAS AND THE APPLICABLE LAWS OF TilE UNITED STATES OF
                         AMBRlCA.     nm LOAN DOCUMENTS ARE DEEMED                      EXECUTED IN AND ARE
                         PERFORMABLE BY EACH LOAN PARTY IN BELL COUNTY, TEXAS. Any action
                         or proceeding under or in connection with the Loan Documents against Borrower or any
                         other party ever liable for payment of any sums of money payable on the Loan Documents
                         may be brought in any state court located in Bell County, Texas, or in. the federal court in
                         Bell County, Texas. Borrower and each such other party hereby irrevocably: (i) submits
                         to the nonexclusive jurisdiction of such courts, and (ii) waives any objection it may now or
                         hereafter have as to the venue of any such action or proceeding brought in such court or that
                         such court is an inconvenient forum.




       JNG 17\FSBC'I\WCTEAKWD\h 17121 LnAgrv2. wpd
       Aprll 10, 2017 (12:44pm)                               24                                         LOAN AGRliEMENT




                                               EXHIBIT NO. 2                                            EX. 2-024
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 219 of 609




      Executed in one more counterpart originals to be effective on the Effective Date defined on page 1 hereof.

                                                            WC TEAKWOOD PLAZA, LLC, a Delaware
                                                            limited liability company

                                                            :9y:    WC Teakwood Plaza Mezz, LLC , a
                                                                    Delaware 1' . ed liability company,
                                                                    Man//
                                                                    By:_---#-__,_:P"----""'~___.,.----
                                                                      Na
                                                            Address:        401 Congress Avenue, 33rd Floor
                                                                            Austin, Texas 78701



                                                            By: _ _ __ _~~.,..,...,.__,.------
                                                              Printed Name: _ _ ___..c,w..:...=::::~'------­
                                                              Title: -----,,.,,.........+ - - - - - - - - -
                                                            Address:         6500 North Mopac Expressway,
                                                                             Building One, Suite 1101
                                                                            Austin, Texas 7873 1




       JNG l 7\FSBC1\WCTEAKWD\h 17121 LnAgrv2. wpd
       April 10, 2017 (12:44pm)                           25                                       LOAN AGRE!lMENT




                                              EXHIBIT NO. 2                                        EX. 2-025
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 220 of 609




   3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, BEING ALL OF LOT
   2 AND A PORTION OF LOT 1, ALLANDALE NORTH SECTION FIVE, A SUBDIVISION OF RECORD IN
   VOLUME 18,PAGE 11 OF THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS; SAID 3.395 ACRES BEING
   MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

   BEGINNING, AT A 112 INCH IRON ROD FOUND IN THE EASTERLY LINE OF BURNET ROAD (140' R.O.W.) ,
   BEING THE SOUTHWESTERLY CORNER OF LOT 1, JACKSON TERRACE NO. 2 AMENDED, A SUBDIVISION
    OF RECORD IN VOLUME 41, PAGE 13 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF
    SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHWESTERLY CORNER HEREOF;

    THENCE, S 60° 26' 00" E, ALONG THE SOUTHERLY LINES OF SAID LOT 11 JACKSON'TERRACE NO. 2
    AMENDED AND LOT 4 OF SAID JACKSON TERRACE NO. 2 AMENDED, BEING THE NORTHERLY LINE OF
    SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHERLY LINE HEREOF, PASSING AT A
    DISTANCE OF 164,74 FEET A 1/2 INCH IRON ROD FOUND AT THE COMMON SOUTHERLY CORNER OF SAID
    LOT 1, JACKSON TERRACE NO. 2 AMENDED AND SAID LOT 4, JACKSON TERRACE NO. 2 AMENDED AND
    CONTINUING FOR A TOTAL DISTANCE OF 259.66 FEET TO A 112 INCH IRON PIPE FOUND AT THE
    SOUTHEASTERLY CORNER OF SAID LOT 4, JACKSON TERRACE NO. 2 AMEN.DED, BEING THE
    SOUTHWESTERLY CORNER OF LOT 1, BLOCK "H" LANIER TERRACE SECTION 4, A SUBDMSION OF
    RECORD IN VOLUl\tE 18, PAGE 65 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF LOT
    8, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF RECORD IN VOLUME 17, PAGE
    20 OF SAID PLAT RECORDS AND ALSO BEING THE NORTHEASTERLY CORNER OF SAID LOT 2,
    ALLANDALE NORTH SECTION FIVE, FOR TIIE NORTHEASTERLY CORNER HEREOF;

    THENCE, S 13° 52' 00" W, ALONG THE WESTERLY LINES OF LOTS 21 3, 6, 7 AND 8, DLOCK "P" OF SAID
    ALLANDALE NORTH SECTION THREE AND ALONG THE WESTERLY LINES OF LOT 4AAND LOT 5A,
    RESUBDIVISION OF LOTS 4 AND 5, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF
    RECORD IN VOLUME 25, PAGE 42 OF SAID PLAT RECORDS AND ALSO BEING ALONG THE WESTERLY
    LINE OF LOT 1, BLOCK "P" ALLANDAU~ NORTH SECTION TWO, A SUBDIVISION OF RECORD IN VOLUME
    15, PAGE 91 OF SAID PLAT RECORDS, BEING THE EASTERLY LINE OF SAID LOT 2, ALLANDALE NORTH
    SECTION FIVE, FOR THE EASTERLY LINE HEREOF, A DISTANCE OF 598.75 FEET TO A 1/2 INCH IRON ROD
    WITH CAP FOUND IN THE NORTHERLY LINE OF TEAKWOOD DRIVE (64' R.O.W.), BEING THE
    SOUTHWESTERLY CORNER OF SAID LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO AND THE
    SOUTHEASTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION FNE, FOR THE
    SOUTHEASTERLY CORNER HEREOF;

    THENCE, N 76° 08' 00" W, ALONG THE NORTHERLY LINE OF TEAKWOOD DRIVE, BEING THE SOUTHERLY
    LINE OF SAID L01' 2, ALLANDALE NORTH SECTION FNE, FOR THE SOUTHERLY LINE HEREOF, A
    DISTANCE OF 249.97 FEET TO A 112 INCH IRON ROD WITH CAI' FOUND IN ·mE SOUTHERLY LINE OF
    BURNET ROAD, BEING THE SOUTHWESTERLY CORNER OF SAID LOT 2, ALLANDALE NORTEi SECTION
    FIVE, FOR THE SOUTHWESTERLY CORNER HEREOF;

    THENCE, N 13° 52' 00 11 E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
    WESTERLY LINE OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE
    WESTERLY LINE HEREOF, A DISTANCE OF 548.24 FEET TO A 112 INCH IRON ROD WITH CAP FOUND AT
    THE SOUTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE, FOR AN ANGLE
    POINT HEREOF, FROM WHICH A 1/2 INCH IRON ROD FOUND BEARS N 68' 03' 42" E, A DISTANCE OF 0.71
    FEET;




                                                extflBITB
                                              PAGL\_OF.dJAGES




                                       EXHIBIT NO. 2                                EX. 2-026
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 221 of 609




       THENCE, LEAVING THE EASTERLY LINE OF BURNET ROAD, OVER AND ACROSS SAID LOT 1,
       ALLANDALE NOllTH SECTION FIVE, FOR A PORTION OF THE 'WESTERLY LINE HEREOF THE
       FOLLOWING TWO (2) COURSES AND DISTANCES:                                 '

             1) S 76° 08' 00 11 E, A DISTANCE OF 129.40 FEETTOAP.K. NAIL WITII SHINER FOUND FORAN ANGLE
             POINT HEREOF;

             2) N 13° 52' 00" E, A DISTANCE OF 63.63 FEET TO A 112 lNCH IRON ROD WITH CAP FOUND IN THE
             COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE AND SAID LOT 2,
             ALLANDALE NORTH SECTION FIVE, FOR AN ANGLE POINT HEREOF, FROM WT:IICH A CUT "X"
             FOUND IN CONCRETE BEARS N 66' 34' 39 11 E, A DISTANCE OF 1.02 FEET;
       THENCE, N 60° 26' 00" W, ALONG THE COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION
       FIVE AND SAID LOT 2, ALLAND ALE NORTH SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE
       HEREOF, A DISTANCE OF 134.41 FEET TO A 112 INCH IRON ROD WITH CAP FOUND IN THE EASTERLY
       LINE OF BURNET ROAD, BEING THE NORTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH
       SECTION FIVE, FOR AN ANGLE POINT HEREOF;

       THENCE, N 13° 52 1 00 11 E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
       WESTERLY LINE OF SAID LOT 2, ALLAN DALE NORTH SECTION FIVE, FOR A PORTION OF TRE
       'WESTERLY LINE HEREOF, A DISTANCE OF 20. 77 FEET TO THE POINT OF BEGINNING, CONTAINING AN
       AREA OF 3.395 ACRES (147,865 SQ. FT.) OF LAND, MORE OR LESS.




                                       EXHIBIT NO. 2                                  EX. 2-027
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 222 of 609

  ELECTRONICALLY RECORDED                                    2017066579
                                           TRV              30     PGS



                                        DEED OF TRUST, SECURITY AGREEMENT
                                                 AND FINANCING STATEMENT

                 NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATIJRAL
                 PERSON, YOU MAY REMOVE OR STRIKE ANY OR ALL OF THE
                 FOLLOWlNGINFORMATIONFROMANYINSTRUMENTTHATTRANSFERS
                 AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD 1N
                 THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
                 DRIVER'S LICENSE NUMBER.
       THE STATE OF TEXAS                           §
                                                    §
       COUNTY OF TRAVIS                             §

                 WC TEAKWOOD PLAZAt LLC (herein called norantor11 ) 1 for and in consideration of the indebtedness
       het-elnafter described, has granted, bargained, transferred, sold and conveyed, and by those preaents docs grant, bargoin,
       transfer, sell and oonvey, in trust, unto T. GERRY GAMBLE, TRUSTEE and unto Trustee's successors in th.ls trust
       and Trustee's aubstimtes and assigns (herein called "Trustee11), forever, for the use and benefit of the Beneficiary
       (hereafter defined) all and singular the property hereinafter descnbed situated in the Coun.tyofTRAVIS, State ofTexaii,
       to-wit: (a)

                 3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, mxAS,
                 BEING ALL OF LOT 2 AND A PORTION OF LOT 1, ALLANDALE NORTH SECTION
                 FIVE,ASUBDIVISIONOFRECORDINVOLUME18,PAGE110FTIIEPLATRECORDS
                 OF TRAVIS COUNTY, TEXAS, SAID 3.395 ACRES BEJNG MORE PARTICULARLY
                 DESCRIBED BY METES AND BOUNDS ON EXHIBIT "A" ATTACHED HERETO AND
                 MADE APART HEREOF FOR ALL PURPOSES (all such real property in this subsection (a)
                 herein sometimes called the 11 Lnnd");

        (b) 11ll 1'ights, titles, interests, estates, reyersio11s and remainders now owned or hereafter acquired by Grantor !n and to
        the Land and in and to all other propettles covered hereby and all other lands now owned or hereafter acquired by
        Grantor abutting, adj acent or contiguous to ~e Land; (c) all buildings and other improvements now or hereafter situated
        on the Land and in and to the properties covered hereby (herein sometimes called the "Improvements"); (d) all rlghts,
        titles a11d interests now owned or hereafter acquired by Grantor in and to all drainage easements, easements, licenses,
        parking rights, streets audrlghts-of-way of every kind and nature adjoining, serving, belonging, appertaining or otherwise
        affording acoess 1 Ingress and OJ' egress to or otherwise benefilting the Land whether now ex:isting or hereafter llrisil:ig and
        all public or private utility conneotions therelo and all appurtenances, tenements, bereditamonts, franohlses, servitudes,
        rights, waya 1 privileges and prescriptions thereto; (e) all goods, equipment, fixtures, manufactured housing, mobile
        homos, fumi.shlngs, inventory, crops, other farm products, timber, shrubs, and any other vegetation, Bnd any and all other
        personal property of any kind or character defined in and subject to the applicable provisions of the Texas Business 11nd
        Commerce Code as now adopted and Wilting and ns it iuay hereafter be amended or succeeded (herein called the
        "Uniform Commercial Code") now owned or hereafter acquired by Granter and now or hereafter affixed to, plauted or
        grown on, located on or within, or severed from the Land or the Improvements, and any and a.11 personal property
        purchased with a portion of the proceeds of the Note (hereinafter defined), regatdless of the location of suoh property,
        !llld all replacemonts thoroof1 substltutio1l8 therefor, additions the1·eto 1 and prooeods. and products thereo~ including
        without limitation, all dghts, titles a.net interests of Granter now owned or hereafter acquired l.u and to an.y of mch
        pe1·sona1 property that may be subject to any title retention or security agreement superior in Hen or seow·ity interoat to
        ilie lien 01· security interest of this Deed of Trust. Seoul'ity Agrcemont and Fh\Bncing Statemc11t (herein called "Deed of
        Trust"); (f) allrighta and interests of Grantor now owned or hereafter acquired in end to (l) all development rights, rights
        as decloran4 all rights to enforce easements, covenants and reatriotlons that benefit the Land and or hnprovements, and
        all contracts, subcontracts, building permits, and plans and specifications relating to the Improvements and all deposits,
        funds, accounts, contract rlgb.ts 1 instruments, docume11ts, general intangibles (inoludfng but not H111ited to, trademarks,
        trade names and symbols used in oonneot!o.u therewith), contracts for deed, notes or chattel pape1· arising from or by
        virtue of any transactions relating to the Land or the Improvements; (H) all water rlghts, all right, ti~le and interest of

        JN017\FSBCI'\WCTEAKWD\i17121DTv3.wpd
        Aprll 11, 2017 (1:02pm)                                       1                                                   DE!IDOPTRUST




                                                        EXHIBIT NO. 3                                                     EX. 3-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 223 of 609




        Gran.tor in and to any and all wastewater capacity reservations of any kind or charnoter ooverl11g Lhe Land or
        Improvements, issued or which may be issued by any governmental agencies havlng jurisdiction thereof, and all other
        rights relating to sewage tteatment capacity, water capacity and utilities serving the Land or lm.provemout9, Jnoluding
      · easements, agreements, usage rights md course of dealings concerning irrigation, drainage lines, sheet-flow, surface
        drainaae, flood control, drainage facilities and detention ponds (s!lld right..~ described in this subpnragtaph (il) bolng
        colloctivoly sometimes called "Utilities Rights"), permits, llce11Bes, franchises, certificates, and otherrlghts and prlvileges
        obtained in oonnect!on with the Land or the ImprovemenlBi (Hi) all proceeds and proceeds of proceeds ruising from or
        by virtue of the sale, lease or other disposltiou of a.ny of the real or personal property covered hereby; (iv) all proceeds
        and proceeds of proceeds (lnolud!ng premium refunds) payable or to be payable under each policy of h1surat1co relating
        to the Land or the hnpl'ovements; and (v) all proceeds and proceeds of proceeds nr!sfng from the taking of all 01· any part
        of the Land or any rights appw·ten.ao.t thereto, Including, but not limited to, change 0£ grade of streets, cul'b cuts or other
        rights of access, for any public or quasi-public use under any law1 or by right of eminent domain, or by prJvato or otl1er
                                                                                                                                               :1
        purchase Jn lieu thereof (a.11 of tl1e items described in (e) and (f). inoluaive, belng herein called the 11 Gooc1Jl 11 ); nnd (g)     1·
        without limiting the foregoing, any and all rights, l'Oyalties, rent.a, revenue&, profits, benefits, leases, statutory landlord's
         liens, security' interests, oontraots 1 Bccount&1 general intangibles (Including but not llmlted to, trademarks, trade names
        and symbols used in connection therewith), money, instruments, chattel paper, insurance proceeds, documents,                           I.d
        tenements, hereditaments and appurtenances now owned or hereafter aoquired by Granter and appertaining to 1 gonoratod
         from, arising out of or belo11ging to any of the foregoing (all of the foregoing items desorlbed in (g) being herein called           u
                                                                                                                                               n
         the "Intangibles" and all of the foregoing iteme described in (a) through (g), inclusive1 being herein called the "Mortgaged          '·
        Property"). All of the Goods which constitute tangible personal property shall be deemed to be pmi of nud affixed to
         tho Land for all purposes to the maximum extent penniltlld by law.                                                                    ':
                                                                                                                                               t·'
                                                                                                                                               ~1
                 TO HAVE AND TO HOLD the Mortgaged Property, unto Trustee, and Trustee's successors in this trust, ru1d
        Trusteo's assigns, foreve1·, to secure the payment of the Indebtedness (hereafter defined) and to secure the perfonnance
        of the covenants, agreements, and obligations of the Grantor herein contained, and Grantor does hereby bind Granter,
                                                                                                                                                 I
        and Grontors respective heirs, personal representatives, successors and assigns, to warrant Rild forever defend the
        Mortgaged Property unto Trusteo, and Trustee's aucce.iqors and assigns, forever, against U1e claim 01· claims ofa.11 persons
        whomsoever claiming or to claim the same, or any part thereof.

                                               ARTICl.E L INDEBTEDNESS SECURED                                                                 I_\

                  1.01      ·nu.s conveyance is made in trust, however, to secure a11d enforce the pay111ent and perfotUlanco of all
                            ofthe following obligations (herein oolleotively called the "Indebtedneas11 ):

                            A.         All sums due or to becoOle due pursuant to that one certain promissory note (herein called
                                       the "Note"), of even date herewith, executed by WC TEAKWOOD PLAZA, LLC
                                       (sometimes 11lso referred to herein as tho "Borrower"), payable to tho order of FIRST
                                       STATE BANK CENTRAL TEXAS (sald patty or nny subsequent owner or holder of the
                                     . Note being herein called "Beneficiary"), whose address is as speoifled below, in the original
                                       prino!pal amount of SEVEN MILLION SXX HUNDRED THOUSAND AND N0/100
                                       DOLLARS ($7,600,000.00) beating interest at tb.e rate therein stated and finally maturi11s
                                       Aprll 9, 2022, tlie Note providing that, if default occurs, tho unpaid principal thereof and all
                                       accrued unpaid interest thereon may, at Beneficiary's option, be declared due and payable
                                       prior to the stated maturity thereof and providing further for the payment.of attorneys' foes
                                       and other cxpe11Ses of collection under certain oircwnstances:

                            B.         All funds advanced by Beneficiary to or for the benefit of Borrower and/or Oran tor pursuant
                                       to the Loan Agreement (11 Loan Agreeme11t 11 ) of even date herewith by and between Borrower
                                                                                                                                                II:
                                       and Beneficiary; and

                            c.         All funds advanced byBenoticlaryrelaling to costs oroxpenses that are Granto1Js obligations
                                       hereunder and/or made to or for the benefit efBorrowei· and/or Granter pursuant to any other
                                       dOOlUnent securing or relating to the Irulebtedness or otherwise, and all other debts,
                                       obligations and llabilitlca of Grantor and/or Borrower to Bencflciary of whatever kind or
                                       charncter1 whether now oxlsting or hereafter arising, aecu1·ed or unaecw·ed, direct or indirect,

         JNCl17\FS.BC1\WCTEAKWD\117121DTv~.wpd
         Aprll 11, 2017 (1:02prtl)                                      2                                                    onso oP TlltJST




                                                        EXHIBIT NO. 3                                                       EX. 3-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 224 of 609




                                  fixed or contingent, pr!nwy 01· secondary, whether then due, not due or past due, and whether
                                  jo.int or several or both, including, without limitation., all present and future debts, obligations
                                  and liabilities of Grantor and/or Borrower (i) as p1'inclpa1 1 surety, endorser, guarantor,
                                  ncconunodatlon p111ty or othorwlso1 (ii) · arising by Yirtuo of open accounts, overdt'aft,
                                  oporatlon of law or otherwJse, (Hi) as a member of any part.nerehlp 1 joint venture, company,
                                  firm, tt11St or other association, or (iv) payable to or in fnvor of third parties and hereafter
                                  acquired by Beneficiary with or without the knowledge, consent or insistence of Granter
                                  aod/orBorrower. The payment ofall such debts, obligations and l!ab!Htles ofGrantor and/or
                                  Bo110wer shall not tenninate this Deed ofTtust unless the lien created hereby is released in
                                  writing by Beneflolary, It being conternple.ted that Grantor and/or Bottower from tlme to time
                                  will become add!tlonally indebted to Beneficiary, all of which indebtedness shall be secured
                                  by this Deed of Trust until the lien hereof is ao released in writing by Beneficiary; and

                        D.        All re11owals 1 rearrangements, modifioatlons and extousions of any of the foregoing.

                1.02     The Indebtedness shall be payable at the address specified in tho Note or at such other place as
                         Benefl.clary from time to time may hereafter designate in writing: and, unless otherwise expressly
                         provided in the instmme11ts evidencing the Indebtedness, all port!ons of tho Indebtedness shall bear
                         interest from the due date thereof until pald at the same rate per annum as provlded in the Note for
                        .interest 11ccrui11g on past doe amountl:I; provided however, ill no event shall Benofioiary compute llie
                         interest in a m!lllller that would cause Beneficiary to contract for, charge or receive interest that would
                         exceed the maximum legal contract rate of intereat that Beneficiary may chorge.

                1,03    All payments reoelved by Fienefi.cia.ry, whether designated as payments of principal or interest, shall
                        be applied to the p1'itlcipal or interest of the Indebtedness or to expenses and liabilities provided for
                        herein., or any combinalio11 of the foregoing, as directed by Beneficiary at Beneficiary's option,
                        exet'Cised in its sole dlscretion.

                                          ARTICLE II. COVENANTS OF GRANTOR

                2.01     In order to secure payment of the Indebtedness, and performance of Grantor's obligations hereunder,
                         Grnntor covenant.~ and agrees with Beneficlal'y and with Trustee as follows:

                         A.       Granter shall pay or cause there to be paid when due all of the llldebtedness, together with
                                  the interest and all other charges accruing thereon nnd thereunder in accordance with the
                                  terms of tho Note and all other instruments evidencing, securing or otherwise relntlng to the
                                  Indebtedness.

                         B.       Granter represents and warrants that (1) Granter has good and indefeasible title in fee almple
                                  to the Mortgaged :Property, (2) unless otherwise herein provided ahd lo Benefiolo.ry's title
                                  insurance policy, the Mortgaged Prope1'ty is free from restrictions, e~sements, outstanding
                                  mineral or royalty interests, liens and seourlty Interests, (3) the Land has legal and sufficient
                                  access, for its intended use, to a public roadway, etther by direct access or by virtue of
                                  Grantor's rights ht one or more easements, wWoh are part of the Mortgaged Property, and (4)
                                  Ornntor has full right and authority to make this conveyance, Grantor agrees to maintain and
                                  preserve Grantor's legnl existence and a11relatedrlght3, franchlses and privileges, IfOrantor
                                  is an ontity other than au individual, Granto1· shall not amaud its Articles of Formation or
                                  ether governing documents thnt govern the formation or operation of Granter or change it8
                                  namti or identity without Beneficiary's prior written consent. For pwposes hereo~ the tenn
                                  "Articles of Organization" shall include, as thoy exist on tho date hereof, (a) Grantor's
                                  At.t!cles ofFonnatiou 01· Articles oflncorporation and By·Laws, if Granter la a corporation,
                                  (b) Grantor's Partners!tlp Agreement or Joint Vennire Agreement, if Granter is a general
                                  partnership or joint venture, (c) Grantor's Limited Partnership Agreement and Certl.ficate of
                                  Limited Partnership or Certificate of Formation, if G!'antor is a limited partnership or a
                                   registered limited lt11b!litypartnerahip, (d) the Tmst.Agreomont creating Granter, ifGrantor

        JNG17\FSBCT\WCI'EAKWD\j17121DTv3.wpd
        Aplil 11, 2017 (l:02pm)                    .                 3                                                   DllBD OP TRUST




                                                       EXHIBIT NO. 3                                                     EX. 3-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 225 of 609




                               ts a trust or (e) Granters Articles of Organization, Artioles of Fonnatlou, Company
                               Agreement, Operating Agreement and/or and Regulations, if Granter is a li.tnlted liability
                               oompnny.

                       C.      Grantor shall promptly obtain, pay for Rl1d deliver to Beneficiary and mnintnin immra.nce
                               pollo1es with proof of prentlums pal.cl for at least one yenr ln advnnce provld.ing extended
                               coverage for all Improvements and other property covered by this Deed of Trust against
                               damage by fire, lightning and such other mks as Beneficiary shall reasonably require, all in
                               amounts reasonably required by Beneficiary. but in. any event In an amount at least equal to
                               the Indebtedness. but uot exceeding 100% of full replacemont cost of all Improve1nenta and
                               all other propel'ty covered by this Deed of Trust, such insurance to be writte11 on a
                               replacement cost form promulgated by the Texas State Board oflnsuraneo and with Jusurers
                               that arc authorlzed to do bualncsa in Texas or       <111   e1ls-ib1e surplus lines insui·er1 but in any
                                event with companies approved by Boncficie.ry1 with (1) loss made paynblo to Boneficlary
                                pursuant to the standard mottgagee clause promulgated by fhe 'l'oxas State Board of
                                Insurance, without contribut.lon; and (2) provision th.at (a) each of said policies shall not be
                                 terminated, reduced or litnited, regardless of any breaoh of tbe representations and
                                 agreements set forth tlterein, a1td (b) no such policy shall be canceled. endorsed or amended
                                 to any exte11t unless the Issuer thereof shall have first given Beneficiary at toast thirty (30)
                                 days' prior written notice. If Granter fails to furnish such policies, Beneficiary, at
                                Beneficiary's option, may procure such insurance at Grantor's expell8e, All renewal and
                                 substitute policies of insurance shall be delivered to the office ofBeneficiary, premiums paid
                               , for at least one year, at least fifteen (15) days before expiration of the insurat1ce protection
                                 to be replaced by such renewal or substituted policies. In case of loss to the Mortgaged
                                Property, so long as the Gralltor is not then ln default under the LoanAgi:eement, Benefloiary
                                 shall allow Granter to use '!he proceeds for the repair of the Improvements or for the erection
                                 of new improvements ln their place, but Be11oficiary shall not be obligated to see to tho
                                 proper application of nny amounts so paid to Grantor. Except as provided for in the
                                preceding sentence, in oase of loss to the Mortgaged Property, Beneficiary, at Be.ueflolary's
                                 option, shall be entitled to receive and retain the proceeds of tho lnsurll'.t'lce po\iciea, applying
                                 the same toward payment of the Indebtedness in sucl1 manner as Beneficiary may elect, or
                                 nt Boneficiao/s option, Beneficiary may pay "the same over wholly or in part to Grunter for
                                 1he 'repair of the Improvements or for the erection. of new improveo1ents in theh-placti, or for
                                 any other purpose satisfactory to Beneficiary, bUt Beneficiary shall not be obligated to see
                                 to the proper application of any amounts so paid to Gralltor. If Insurance proceeds are to be
                                 paid to Gl'antor for rebuilding, disbursement shall be made on such terms and subject to such
                                  conditlon.s as Beneficlarymay specify includhig those provided for iu Section 2.01 Y he.reef;
                                  and any lnsur011ce proceeds in excess of the Indebtedness shall be refunded by Beneficiary
                                  to Gran.tor, Regardless of whether the insurance procee&i payable to Granter are su.fficient
                                  to pay th.e full costs of repair and restoration of the Mortgaged Property, except ln the event
                                 Beneficiary eleots to apply the Insurance proceeds towards the payment of the Indebtedness
                                  as provided for herein, Orantor shall promptly cottl111e:nce and carry out the repair,
                                  replaceme.11t, restoration and rebuilding of any and' aU of the Imp1·ovements damaged or
                                  destl'oyed so as to t'eturn same, to the extent practicable, to the same form at1d condition as
                                  existed immedlatcly prior to such damage to or destruction thereof, with such modifications
                                  or additions as may bo required to comply with appl!cnblo laws, ordinances, rules and
                                  regulations of all governmental agencies havingjurisdlction thereof. Granter shall not permit
                                  or canyon any activity within or relating to 1ho Mortgaged PropeLi.y that Is prohibited by the
                                  tetmS of any insurance poHcy covering any part of the Mortgaged Property or which permits
                                  cancellation of 01' increase in the premium payable for any insurance policy covering any part
                                  of the Mortgaged Property. In the event of a foreclosure of this Deed of Trust, the purchaser
                                  of the Mortgaged Property shtl1l succeed to all tho rights of Grunter, iucludlng any right to
                                  unearned premiums, in and to ell policies ofinsuranoa assigned and delivered to Bonoficiary
                                  pursuant to the provisions oflhls insti"UJnent. Regardless ofthe types or amounts oflnsuraoce
                                  required and approved by Beneficiary, Grantor shall assign and delive1· to Benofloiary all

         JNGl 7\FSBC'l\WCI'BAI<:wD\j 17121DTv3.wpd
         April 11, 2017 (l:02pm)                                  4                                                       oanDOPTRUST




                                                 EXHIBIT NO. 3                                                          EX. 3-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 226 of 609




                             policies of insurance that Insure against any loss or damage to the Mortgaged Property, as
                             collateral and furOier security for the payn1ent of tho IndebtodneSll. Granter nlso shall obtai11
                             and malntaln in force and effeot at Grantors expense suoh liability and other Insurance
                             policies and protection as Beneficiary from time to time may require. Purthennore, if any
                             portion of the Mortgaged Property is r:itna.ted In an area, or lg subeeque.ntly designated lu an
                             area, having special flood hazards (as defined in the Flood Disaster Protection Aot ofl 973,
                             as amended from time to time, or any slmilnr legislation), Grantor shall provide flood
                             insure.nee to Beneficiary in an amount equal to the replacement cost of the improvements or
                             the maximum amount of flood irurarnnce available, whichever Is the lesser.

                      D.     Granter shall pay, prior to delinquency, all taxes1 118Se&sments, ground rents, roainienunce
                             charges, all other charges and impositions (herein called the "Impositions") now or hereafter
                              asse~sed,   levied or otherwise oharged agninst the Mortgaged Property, or any part thereof,
                             aud shall promptly furnish proof, satisfactory in fom1 a:11d substance to Benofiolary, of such
                             payment, Without the prior written express consent of Beneficiary, Gnintor shall not be
                             pennltted to allow n thh'd party or a property tax lender to flnance the payment of ad valorern
                             property taxes lt' a11y such related lien would result In a Hen that is or ill clnimed to be
                             superior to this Deed of Trust. Gran.tor shall not defer the oolleot1on of or payment of taxes
                             on the Mortgaged Property, in the event deferral of such taxes is pennltted tinder applicablo
                             law, In the event of the pMsage nfter date of this Deed of trust of any law, ordinance, or
                             1·egulation, deducting from the Mortgaged Property for the purposes of taxation any Hen
                             thereo11i or changing in any way the laws now in force for the taxation of mortgages, deeds
                             of trust, or indebtedness secured thereby, o.r the lllAtmer of tho ope1'atio11 of any such taxes
                             so as to affect the Interest of Beneficiary, then and in suoh event, Grat1tor shall bear and pay
                             the full amoWlt of suoh t.aXes, unless the payment thereof by Granter would be unlawful or
                             ff the payment thereof would constitute usury or render the Indebtedness wholly or partially
                             usurious. If Gtlll1tor foils to pay any such taxes and asseesmonta, Bo:neficlary may pay the
                             same, together with all costB and penalties thereon, at Grantor's expense: provided, however,
                             that if for any reason payment by Grantor or by Beneficiary of any such new or additional
                             taxes would be un1nwfu1 or if tho payment thereof would constitute usury or rende!' the
                             Indebtedness wholly or partially usurlm1s, Be11eficinry, at Benefloiary's option, may declare
                              tho unpaid ltldebtodnese with aliaccrued interest thereon to be immediately due and payable,
                              or Beneficiary, at Beneficiary' option, may pay the amount or portion of suoh taices which
                              otherwise would render the Indebtedness unlawful or usurious, in whioh event Cl ranter shall
                              concutrently therewith pay the remailllng lawful and non-usurious portion or balance of said
                              taxes. Granter represents and warrants that Grantor has paid all ad valorem property taxes
                              ("Ad valorem Taxes';) that ate assessed or assessable against 1111 property that Granter owns
                              or hllS Wl interest in which are taxablo by the State of Texas or any taxing unit thereunder
                              under the Texas Tax Code, wbether said property is real, persona~ mixed, tangible or
                              intangible (the ''Taxable Assets11), regardless of whether the Taxable Assets are pledged or
                              assigned as collateral to Beneficiary. Grantor will pay all Ad valoretll Ta,.es on the Taxable
                              Assets before they are past due. Upon demand by Beneficiary, G1'antor shall provide to               i'.
                              Beneficiary, ou or before January 31st in eaoh year, written evidence in fon.n and content
                              Sll.l.isfactory to Beneficiary of payment of ail Ad valorem Taxes (and any and all related
                               interes~ penalties, cowi costs, and fees imposed by the te.idng units) against Grantor's
                              Taxable Assets and an accurate listing of all tax account numbers for all applicable taxing
                               units which pertain to any of the Taxable Assets. Granter represents and wan·anta to
                              Bertefic!ary that all exemptions clalmed by Grautor against ai1y of the Ad valorem Taxes are
                               valid exemptions under Texas law. 0!'8Iltor represents and warrants to Beneficiary that
                               Orantor ha:s properly nnd acouratoly rendered for taxation all Taxable Assets and hll.B filed
                               all required rendition statements and property reportB required by the Texas Tax Code.
                               Grantor agrees that Grantor's ex.coution. of this document shall evidence Grantor's authority
                               that any such rendition statements and/or property reports may be made avall11blo to
                               Beneficiary by any applicable appraisal dist.riot or taxing unit.


         JNO 17\FSBCT\WCTEAKWD\j 1712 IDTv3.wpd
         April 11, 2017 (l:02pm)                               5                                                 DllllD OF TRUST




                                               EXHIBIT NO. 3                                                    EX. 3-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 227 of 609




                    E.    Grnntor represents to Beneflclary that to Grantor's lmowledge and belief no eminent domain
                          proceed lngs affecting 1he Mortgaged Property or any part thereof are pending or threatened,
                          nor has Granter received notice of any proposed condemnation or other l!ke proceeding
                           flffectf.ug th4' Mortgaged Property, end n.o part of the Mortgaged Property h!l!I been
                           transferred in lieu ofoondemnation or other like proceedlna. a.nd no Certlffoa.te ofTal<lrtg for
                           a limited or indefinite term has been lssued with respect to the Mortgaged Property. Tn the
                           event Grantor acquires lmowledge or notice that any entity (public or private) having the
                           right of eminent domain (herein called a "Condemning Authority") may or does intend to
                           acquire or haa threatened. to institute or has instituted condemnation proceedings to acquire
                           the Mortgaged Property, any part thereof or any interest therein, Gra.11tor shall promptly give
                           Beneficiary writ.ten. notice of full details with regard 'thereto. Beneficiary shall be notified
                           of and, if the condemnation proceeds are anticipated to exceed $750,000.00, havo the right
                           to partlelpa-te k   all 11egoi.latlons with any CondCJnJ:llns Au.thocltr and Granter shall not grant
                           to 11t1y Condemulug Authorlty any right, title or interest in or to the Mortgaged Property or
                           any part thereof (in lieu of eminent domain or condemnation proceedings or otherwise), if               I
                           the condemnation proceeds at'o antlcipated to exceed $750,000.00, without the prior wdtten              l
                           consent of Be11e:ficinry to, and the joinder of Beneficiary with Grantor in, any such grant,            I
                           Gra11tor has transferred and assigned, and does hereby t.t·nnsfor and asslgn unio Beneficiary
                           (i) the full ammmt of aud right to receive and be paid the full amount of all couslderatlon and,
                           or, damages for lnjury or damage to tho Mortgaged Property paid 01· to be paid by any
                           Condemning Authority for and, 01-, by virtue of tho grant, in lieu of eminent domain or
                           condemnation proceeding, of any right, title or interest in the M01·tgaged Property, a.nd (ii)
                            alljudgments, decrees and awards orpaym~n!s for the taking of and, or, fodnjury or damago
                           to the Mortgaged Property (including but not limited to all awards and judgme11ts pwruant
                           to any condemnation proceedings), including lntel'est thereon. Beneficiary shall apply all
                           sums actually paid to and received by Beneficiat-y pursuant to any such grant, judgment,
                            decree or award flrnt to reimbursement of all costs and expenses (Including but not. limited
                            to attorneys' fees) incurred by Beneficiary in connection with a11y such maUers, and the
                            balance shall be applied to the Indebtedness ln auoh manne.i· as Beneficiary may elec~ subject
                            to the temlll hereo£ Benefio:lary shall have the right, if the condemnation proceeds are
                            anticipated to exceed $750,000.00, to participate in any suoh condemnation proceedings and
                            Beneficiary iB hereby authoria:ed, in the name of Grantor, to direct the conduct of any such
                            proceedings, compromise and S()ttle any such proceedlngs and, or, to execute and deliver
                            valid satisfactions of, and to appeal from, any award, judgment or decree in any such
                            condemnation proceeding. In case of condemnation nwnrds with respect to the Mortgaged
                            Property, so long as the GrBUtor is not then in default under the LoM Agreement, Beneficiary
                            shall 11.llow G1·antor to use the proceeds for the repair of the Improvements or for the erect!.on
                            of new improvements in their place, but Beneficiary shall uot be obligated to see to the
                            proper application of any amounts so paid to Granter. Except as provided for in t11e
                            preceding eentence, in case ofcondemnation awards withraspect to the Mortgaged Property,
                            Beneficiary, at Beneficiary's option, shall be entitled t.o receive and retain the condernuation
                             awards, applylng the satne toward payment of the Indebtedness 111 such mant1e1· as
                            Beneficiary may elect, or at Beneficiary's optlon, Beneficiary may pay tho same over wholly
                             or ln part to Granter for the rcpatr of the Improvements or for the erection of now                       I,
                                                                                                                                       !
                             improvements lu their place, or for any other purpose satisfactory to Beneficiary, but
                             Beneficiary shall not be obl!gated to see to tho proper application of any amounts so paid to
                             Granter. If the proceeds of any grant In lieu of threatened condemnation or condemnation
                             proceedings are to be pa.id to Grantor to be used in rebuilding, restoration 01· repair of the
                             Mortgaged Property, then the disbursement of such proceeds shall be on such terms and
                             subj eot to such oonditlons as Beneficiary may specify including those provided for !n Section
                             2. O1Y hereo£ Jn the event that as a. result of any graut ln lieu of threatened condemnation
                             or of any suohjudgment, decree 01· award and notwithstanding application by Beneficiary of
                             the proceeds thereof In any mrumer herein provided, Beneficiary nevertheless detennfoes that
                             the payment of the Indebtedness or perfbnnanoo of any obligations unde1· this Deed ofTruat


        JNG17\FSBCT\WCTEAKWD\ll7121DTv3.wpd
        Aprl.l 11, 2017(1:02pm)                             . 6                                                   DEBO OP TltUST




                                               EXHIBIT NO. 3                                                     EX. 3-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 228 of 609




                            is impaired, Beneficiary, without demand, notice or preseutment to Gran tor, may declare all
                            of the Indebtedness immediately due and payable.

                     F.     Granter shall keep evc1y part of tho Mortg11ged Property lllll.intained iu at least Its current
                            cood!Uon and presenting 11 firs~·class appearanoo, mako promptly all repai!'R, renewals and
                            replacon1ents necessary to suoh end, prevet1t waste to any part of !he Mortgaged Property,
                            and do promptly all else rteoessary to such end; and Granto1· ah.all promptly dlsoharge all
                            olaltns !ol' labor performed and :materlal.fumished therefor, and shall promptly dlschai:ge or
                            bond over eny lien of mechanics or inateri.almcn therefor to attach to any part of the
                            Mortgaged Property. Grantor shall guard every part of tlte Mortgaged P1·operty from
                            r·emoval, destruotlon and damage, and shall not do ot !fUffer to be done any act whereby the
                            value of any part ofthe Mortgaged Property may be lessei1od. No buildiug, improvement or
                            other riroperty uow or hereafle1' covered by the 1ie1:1. or securlty interest of th!a Deed of 'rrust
                            shall be removed, demolished or materlally altered or enlarged, nor shall any new building
                            or other in1provem.e11ls be constructed, without the prior written consent of Beneficiary,
                            Granter shall not release, modify or allow to terminate any casement that benefits the
                            Mortgased Property, and ehall uot initiate) join in, or consent to any ob!l!lge in auy private
                            restrictive covenants, zoning ordinances or other public or private restrictions lim.itu1g or
                            defining the uses that may be made of U1e Mortgaged Property or any part thereof without
                            the prior express written consent of Beneficiary which consent aha.JI be unre8.llonably
                            withheld, delayed or oondltloned. Granter at all tltnea shall comply with and perform all
                            obllgatione end 11llliiltain the Mortgaged Prop6l'ty in compliance with, and shall not cause or
                            permit the MortgagedPropertyto be in violation of 1111yobligailon Im.posed by any applicable
                             e11vironmental, air quality, water, zoning, planning, building, health, flre, traffic, safety,
                            wetlands, endangered species, coastal and other governmental or regulatory rules, laws,
                             statutes, regulations, ordinances a11drestriotlve covenants relating to the Mortgaged Property
                             (collectively tlie "Applicable Governmental Law'') and the existence1 use and operation
                             thereof, Gran tor represents and warrants to Beneficiary that the Mortgaged Property does
                             cun:ently comply with and its intended use shall comply fully wi.th (and no notices of
                             violation have been received in oonneetion with) Applicable Governmental Law with respect
                             to the Mortgaged Property. Orantor represents and warrants to Beneflcinry that zorung
                             approval (if applicable) for the Property le not dependent upon the ownership or use of any
                             other property or rlghts wh!oh are not included within the definition of !he Property and
                             covered by this Deed of Trust. 1n the.event Granto1· discovera any previously unknown or
                             undiscovered violation of Applicable Governmental Law, Grnntor shall immediately notify
                             Beneficiary iu writing and Granter shall Immediately Wee any such con·ective action as may
                             be necessary to bring tho premises into compliance with Applicable Governmental Law.
                             Beneficiary and Benefiain.ry's agents or 1•ep1·esentative shall hnve ncoess to the Mortgaged
                             Property at all reasonable times upon reasonable notice ln order to Inspect same and verify
                             Grantor's compll.ance with Grantor's duties !llld obligations under this document. Grauto1·
                             shall no~ without the prior wrlttcn consent ofBenefiolru;t1 engage Jn or pe1mlt any mining
                              or drilling aotivltles on the Land.

                      Q,      If, without the prior written consent of Beneficiary, which consent may be given or withheld
                              by Beneficiary 1n the exercise of its sole and nbso~ute discretion, (a) all or any part of the
                              Mortgaged Property, 01• any interest therein, is sold, transfen'ed or otherwise 0011voyed, 01·
                              (b) any contract or Instrument for the sale, transfer or conveyance of all or any part of the
                              Mortgaged Property, or a.ny legal, equitable, beneficial or other interest theteln, ls e11tercd
                              into, or (c) [intentionally deleted], or (d) any lien or encumbrance ia hereafter created or
                              arises covering all or any pru't of the Mortgaged Property, or any interest thel'ei11 (lncltiding
                              but uot limited to a tax Ueil or transfer of a tax Hen as contemplated by Texas Tax Code
                              Chapter 32, or as allowed to property tax lenders under Texas Finance Code Chapter 351),
                              or aU or any part of the Mortgaged Property, or any lruereat tlme!n, !a hereafter pledged or
                              encumbered in any manner, Ol' ( e) any easement, right-of-way or any other right whatsoever
                            · wilh respect to the Mortgaged Property (excluding leasing aotivity ooourring as a result of

        JNG 17\FSBC1\WcrEAKWD\jl71211YI'va.wpd
        April 11, 2017 (1:02pm)                               7                                                   PSED OFTllUST




                                             EXHIBIT NO. 3                                                       EX. 3-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 229 of 609




                                  the exercise of sound business judgment of Granter and :In accordance with local tnarket
                                  leasing standards), ls hereafter created. or grauted, or released, modified or allowed to
                                  tennlnate, or (f) all or any portion of the Mortgaged Property, or any interest therein, ls
                                  leased or possession thereof ls transferr~ for nnypul'pose1 including, without limitation, one
                                  or more o!i gas or other mineral leases, for a period longer than one (1) year (excluding
                                  leasing activity occurring as a result of tho exercise of sound business judgment of Granter
                                  rutd in accordance with local market leasing standards) (any of the above being hereinafter
                                  called a "Transfer'' or collectively "Trnnafers"), and irreepeotive of whothe1' any such
                                  Transfers are done directly or indirectly, voluntarlly or involuntarily, by written instrument
                                  (whether or not filed for record), by operation of law or othenvlse, then Beneficiary may, at
                                  ite option, declare all or any part or parbl of the Indebtedness immediately due and payable,
                                  and Beneficiary shall be entitled to exercise any and all rights a.nd remedies provldod undel'
                                  this Deed of Trust and   Ulld01' 1111y   other document securing paymeiit of tho W.debtedness or          j
                                  executed in oonneclion thetewith. Orantor shall immediately notify Benefioiary in wrlth1g
                                  of any Transfer (herein called "Transfer Notico") by oertified mail, postage prepaid, rotum
                                                                                                                                            L
                                                                                                                                            ...
                                  receipt requested, addressed to Beneficiary at the address set out horeln (or to such oth0r
                                  address as Beneficiary may have designated by notice to Granter) or by a11y other method of               I
                                                                                                                                            I
                                  notJ.oe ln accordance with ArtJ.ole Vlll of the Loan Agreement. The oonsont ofBeneficlary                 t.-.
                                  to a.o.y Tnmsfer may be given or withheld for any reason in ihe exercise ofBenefic!nry's sole             1:
                                                                                                                                            i:,
                                  and absolute discretion, unless in connection witli the Trausfer all of the Indebtedness 1\8
                                  determined by Beneficiary shall be paid in full. Without limiting the foregoing or being
                                  lhnlted thereby, Beneficiary's consent (1) maybe withheld even though the Transfer wlll 11ot              It,....
                                  (!) jeopard.Lze or impair the seo1.l.rlty for the Indebtecloess or Be.nefio!acy's ability or right to
                                                                                                                                            ~:
                                  enforce its liens and security interests against such security, or (ii) increase the risk o{default            ''
                                  in the payment ofrndebtednesa hereunder, or (IU) increase in the likelihood that Beneficiary
                                  may have to resort to other collateral for the payment of th.e Indebtedness, or (iv) release or
                                  dischnrge nny person or party liable, directly or indirectly, for the payment of the
                                  Indebtedness, and (2) may be conditioned upon, any one or more of, (a) an increase i.11 the
                                  1·ate of i11terest payable on the Indebtedness or a.uy part thereof to a rate acceptable to
                                  Beneficiary or the rearrangement or acceleration of the payment of the Indebtedness or any
                                  part thereof, {b) the payment to Beneficiary of a transfer fee, in an amount determined by
                                  Beneficiary, and all costs and expenses, including, without limitation, a.Uomeys' fees,
                                  iucUJTed by Beneficiary in conuectiou with the Transfer or the giving of its consent, (c) the
                                  assumption or guarantee of the Indebtedness or any part thereof, by any p!Uly determined by
                                  Beneficiary to be necessary or desirable, (d) the payment of any pnrt of the Indebted.11ess
                                  whether then otherwise due or not and regardless of whether the payment source would b'e
                                  from Grautor, Borrower, any other person liable for the Indebtedness or from any or all
                                  proceeds from Uie Mortgaged Property, (e) the pledge of additional collateral to secure tho
                                  payment thereof, or (f) the ameudment, modification, rean·angement or other change in any
                                   of terms and provislons of any document evidencing the Indebtedness, or any part thereof,
                                   or in an.y of the terms and provisions of any document securing the payment of the
                                   lndebtednOS8 or any part thereof. The option ofBeneficlary 1nay be exetcised at lllly time
                                   after the occurrence of the T.ransfer nnd until one (1) year after receipt by Beneficiary of snld
                                   Tranaf'er Notice; and if no suoh Tnmsfer Notice is t'eceived by Ben~fi<liary, then there sh!IU
                                   be no limitation on the period of time within which Ben1:ficiary may exercise said option.

                         H.       In the eve.nt the ownership of the Mortgaged Property or any part t.hereo£beoomes vested in
                                  n pei·aon othe1· than Granter, Beneficiary, at Benc.flcfory's option, may deal wlth such
                                  successor or successors in interest with reference to this Deed of Trust, the Mortgaged
                                   Property and the Indebtedness ht the same IIWUler and to the same extent nB with Granter,
                                   without in any way vitiating or discharging Grantor's liability hereunder 01· upon tl1e
                                   Indebtedness. No sale of the Mortgaged Property and no forbearance on the part of
                                   Beneficiary, or extension. of the time for the payment of the Indebtedness, shnll operate to
                                  'release, discharge, modify, ohange or affect, elther in whole or in part, any liability of


        JNG 17\FSBCI\WCTBAKWD~ l 7121DTv3.wpd
        Aprll 11, 2017 (1:02pm)                                       8                                                  D!!l!.D OP'IRUST




                                                   EXHIBIT NO. 3                                                        EX. 3-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 230 of 609




                            Oran.tor or the liability of a.ny guarantors or sureties or Grantor or of any other parfy liable
                            for payment ofthe Indebtedness,

                     I.     In the event any purl of the Indebtedness is not secured by this Deed of Trus4 all payments
                            hereafter 1na.de by Granter or imy othe1· person shall be appllod firat to the part of tho
                            Indebtedness not so secured until 1iuch part Is paid In full. In the event any Hen or security
                            Interest securlng part of the Indebtedness does not cover or apply to all of the Mortgaged
                            Property, then all payments pa.id hereunde.r by Grantor or any other person shall be applied
                            first to the part of such Indebtedness which is not secured by all of the Mortg11ged Propei·ty
                            and then to that pal't which ls so secured by all of tho Mortgaged Property.

                     J.     Granter hereby unconditionally and presently assig11s to Beneficiary all presently owlng or
                            future rents, royalties, issues, profits, revenue, Inoome Btld other benefits derived or a.rising
                            from (i) the M.ortgaged Property, or (u) the use or enjoyment of any portion thereof or
                            Interest therein, 01· (lii) any lease or agreement perta.lulng thereto (all of whloh being
                            oollecllvoly hereinafter called 11 Ronts and Profits"), such assignment being upon lhefollow!ng
                            teems: (a) u111il receipt fromBen.oflcia1'Y of notice ofth.e occurrence of a Default (as defined
                            herein), each lessee may pay Rents and Profits directly to Grantor, but after Default Granter
                            covenants to hold all Rents and Profits so paid in trust for the use and benefit ofBeneficiary;
                            (b) upon 1·coeipt from Beneficiary of notice that a Default exists, each lessee is hereby
                            authorized and dlreoted to pay directly to Beneficiary all Rents and Profits thereafter
                            accruing; and the receipt of Rents and ProfiU! by Bene6ciary shall be a release of such
                            lessee's obligation to pay Rents and Profits to the extent of all ainou.nts so paid; (o) Rents and
                            Profits so received by Beneficiary sha11 bo applied by Beneficiary first to the expenses, if
                            any, of collection and then in accordlploe wl.th Section 1.03 of this Deed ofTrust; (d) without
                            Impairing its rights hereunder1 Beneficiary may1 at its optio11, at any timo and from time to
                            time, release to Grantor Rents and Profits so received by B enefioiaty, or any part thereof; (e)
                            Beneficiary shall not be liable for its failure to colleot, or its failure to exercise diligence in
                             the collection of Rents and Profits, but shall be accountable ouly fo1· Rents and Pl'ofits that
                            it shall aotually receive; and (t) tho assignment contained in this Section 2.01 J. shall
                             terminate upon the release of th.fa Deed of Trust by Beneficiary, but no le.ssee shall be
                            niqi1ired to take notice of termination until a oopy of such release shall have been delivered
                             to such lessee. As between Beneficiary and Gnmtor, and any person olaimJng through 01·
                            under Grantor, other than any losscc who has not received notice of Default pw-suant to
                             Section 2.01 J. (b), the assignment contained in this Section 2.01 I. is Intended to be
                             uncondlilonru and presently effective and the provisions of Sections 2.01 J, (u) and 2.01 J,
                             (b) are intended solely for the benefit of each lessee and shall never inure to the benefit of
                             the Grantor or any person claiming th.rough orunder Orantor, other than a lessee who bas not
                            1-eoeived such notice. It shall never be necessary for Grantor to institute legal proceedings
                             of any kind wh11tsoever to enforce the provislous of this Section 2.01 J, No reference In thJs
                             2.01 J to lelllles 01· rents sh.all be deemed to allow any Transfer in violation of Section 2.01
                             G of the Deed of'frust.

                      K.    In ad.dltio1t to the foregoing, on any such Default, Beneficiary shall also have lhe right, but
                            no obligation (i) either directly or through en action for forcible entry and detainer or other
                            legal aotlo.n, to take exclusive possession oftheMol'tgagedProperty, remove a.11 persons and
                            prope.rt;y therefrom without being guilty of trespass or Incurring any liability to Granter or
                            Grau.tors tenants or asslgns, (ii) rent the same for the ncoount of Gra.ntor, and employ guch
                            agents and attorneys as Beneficiary may deem neoeseary with reapeot thcroto, and (ili) take
                            possession 0£ all books and reoords of Granter that relate to the Mortgaged Property or any
                            part thereof. Further, on auy suoh Defnul~ Benefiolary shall have the right, but no obligation,
                            to have a 1·eceiver appointed to take possession of the Mo1igagod Property and to collect the
                            Reuts a11d Profits, all without any notice to Granter a.o.d without regard to the solvency o!'
                            insolve1lCy of Grant.or or any other person liable for anyp11rt of the Indebtedness and without
                            any showing as to the luadequaoy of tho Mortgaged Property na seourlty. Boueficia.ty1 01·

        JNGl 7\FSBC1\WCTEAK.WD\117121DTv3.wpd
        .April 11, 2017 (l:02pm)                              9                                                  DBBP OP 11WS1'




                                             EXHIBIT NO. 3                                                      EX. 3-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 231 of 609




                            Beneficiary's age11ts or a judicially appoi11ted receiver, shall not be requirec1 to enter upon,
                            take contl'ol of ot maintain the Mortgaged Property before or after giving notice of default
                            to Granter. However, Beneficiary, or Beneficial')" s agents or ajud!clally appointed reoe!ver1
                            may do so at any time when a default ocoutS, The rights provided for in this Section 2.01.
                            ll.l'e cumulative of all other right.a ofBoneficiary, including those under Texas Property Code
                            Chapter 64 and any separate .A&signments ofRents, and no actlon ofBeneflclary hereunder
                            shall in any way minimize, subordinate or affect in any way the liens, security Interest.a or
                            rlghts or remedies hereunder of Beneficiary or any rights of a purchaser of the Mortgaged
                            Property at a sale hereunder, . Beneficiary shall 11ot be deemed to be a mortgagee In
                            possession prior to taking possession of the Mo.ctgaged Property and shall not be obUgated
                            to perform or disoh.al'ge anyobllgationofGrantorunder any lease or other agreeltlent, appear
                            in or defetld any aotlon or proceeding relating to tho same or the Mortgaged Property, to take
                            arty aotlon hereunder, or to expend any money, in.our any expenses O>' perforn1 or discharge
                            any obtlgat!on, duty or liability under any lease or other agreement, or aasume any obligation
                            or responsibility for any security or other deposit delivered to Orantol' by any lessees o.nd not
                            delivered to Benefi.olai;>, nor shall Beneficiary be liable in any way for any lzjury or damage
                            to any person or property susialned by any person, or other legal entity in or about tho
                            Mo1·tgnged Property; . and G.rantor hereby agrees to indemnify Beneficiary and hold
                            Beneficiary hannless against and from any and all liability, loss or damage which Beneficiary
                            may or ntlgbt inour under nny lease or other agreement or under or by reason of this Deed of
                            Trust nnd of and from ally and all olaims and demands whatsoever which tnay be asserted
                            againstBeneficlary by reason of ony alleged obligation or undertaidng on its part to perform
                            ot dtscharge aoy of the terms of any lease or other agreement (exolucling Benoflclary's gr:oss
                            negligence and willful misoonduct); and should Benefioiarr inour any suoh liability, loss or
                            damage under any lease or other agreement or under or by reason of this Deed of Trus~ or
                            in defense against any euoh olalms or demands, the amount of.hereof, Including all costs,
                            expenses and reasonable attomeys1fees, toget:lierwith interest thcroon.at the maximum lawfttl
                            rate of interest permitted by applfoable taw, shall be seoured hereby, nnd Grautor shall
                            rehnburse Beneficiary therefor immediately upon demand.

                     L.     Gr11I1tor will not, wiiliout Be11efioiary's consent, (i) execute an assignment of any of Its rlght,
                            title or interest in the Rents a11d Profits, or (H) unless requit'Cd to do so by the terms of the
                            lease, terminate or consent to the cancellation or summdel' of any lease of the Mortgaged
                            Property ot• 1111y pait thereof, .now or hereafter existing; provided however, Granter may
                            tem1inato a lease as a result ofBene.ficlary's election to apply lns\.ll'nnce or oondemnatlon
                            proceeds towards the Indebtedness from a loss or taking that directly affects 1he leased
                            premises with respect to that lease, (ill) modify ll11Y lease of the Mortgaged Property or any
                            pert thereof so as to reduce the unoxpirod torm thereof, to decreaac the ntnount of rent
                            pnya.ble thereunder, or release or discharge, fn whole or in part, the lessee or any guarantor
                            of lessee's liabllity 'under the lease from any obligation under the lease, or (iv) accept
                            p1·epaym.ent of auy installme.nts ofre11t to become due under any of suoh leases in ex.oe.ss of
                            one month1 exoept prepayments in the nat\:u'e of security for the performance of the lessee
                            thereunder, or (v) in any other manner impair the value of the Mortgaged ProperLy or the
                            eeourity of this Deed of Trust. Granter shall not exeoute any lease of all or ~yportloll of U1e
                            Mortgaged Property except for leases that contemplate actual occupancy by the lessee
                            thereunder, and will at all tim.ee promptly nn.d faithfully perform, or cause to be performed,
                            each covenant, condition and agreement contained in each lease of the Mortgaged Property
                            now or hereafter existing, on.the patt of lessor thereunder to be kept and pe1·foru1ed. Gra11tor
                            shall furnish to Beneficiary, within ton (10) days after a request by Be.ne.flelary to do so, a
                            written statement containing the names of all leasees of the Mo11gaged Property1 the tenns
                             of their respective leases, the space oocupied and the rentals payable thereunder, and such
                            other informatiofi relative to such lessees and leases as Beneficiary may request, together
                            with copies of any and all written leases then exisiliig whioh affect or pertain to the
                            Mortgaged Property.


        JNGl 7\FSBCI\WCTEAKWD\jl 7121DTv3.wpd
        Apt'il 11, 2017 (1:02pn1)                            10                                                  OiiJW OF TRUST




                                            EXHIBIT NO. 3                                                       EX. 3-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 232 of 609

                                                                                                                                i;

                                                                                                                                J •




                                                                                                                                I
                                                                                                                                I

                    M.     To the ex.tent that any advance of funds by Beneficiary is used to pay any indebtedness
                           secured by an outstandiug lien, security interest, charge or encumbrance against the
                           Mortgaged Property or any part thereof, such funds have been advanced by Beneficiary at
                           Gmntors request, shall oonst!tu.te 11 part of the Indebtedness, and Beneficiary shall be
                           subrogated to any nud all rights, power. equities, liens and 9ecurlty interests owned or gmnted
                           to any owner or holdor of such !ndebtedt1ess, irrespective of whether said seourlty interests,
                           liens, charges or encumbrances are tranBferred to Beneficiary or are released ofn1oorrl.

                    N.     Granter agrees that Granter shall execute and deli vet' such other ai1d further documents and
                           do and perfonn such other acts as may be reasonably necessary and proper in Beneficiary's
                           judgmei1t to oa1zy out the intention of the parties as hereill exp1·essed and to effect the
                           purposea of this Deed ofTrust and the loan transacUo.nreferred to herein. Without limitation
                           of the foregolng, Gtanto1•agrees to execute and deliver such doownoota as may b" necessary
                           to oRl.18e the liens and security interests granted hereby to oove1· and apply to any property
                           placed Jn, on or a.bout tho Mortgaged Property in additlon to, or rep laoenient or substitution
                           fo1', any of the Mortgaged P.toperty, ~d to execute and deliver such doouinents requested by
                           Beneficiary as Ben.eficlary may deem necessary or des.lrablo to transfer to Beneficiary tho
                           Utilities Righta,

                     0,    In order to further secure the Indebtedness, Grantor shall pay to Beneficiruy, upon
                           Benefioiary' s request, in addition to nil amounts ofprinolpal, interest and other sums requfred
                           to be paid by the terms of the Noto, this Deed of Trust or any othei• instruments evidencing,
                           secudug or otherwise relating to the Indebtedness, 011 the first day of each onlendat month
                           hereafter until the Iudebted11esa sh.all be pald in full, a BWn detennined from tlme to time by
                           Beneficiary to be equal to 1/12th of (i) all ImpoeiHons, as herein defined, and (il) all
                           premiums for in8Ura11oe required to be maintained in foroe and effect by Granto!' pursuant to
                           the foregoing terms hereof, Beneficiary shall not be required to post nny bond for any such
                           amount so deposited with it by Orantor and !!hall not be requlred to pay any interest or other
                           oompensatio11 for or on account of nny such BUII1S so deposited with lt. LlkewJse, Beneficiary
                           shall not be liablo for any failure to pay any such taxes or other charges or premiums fur
                           which deposit has been made with it pursuant to the foregoing provisions. Beneficiary may
                           use and invest any such sums so deposited with it without any duty or obllgatio11 to
                           compensate Granter for the t1se thereof or fol' any profit or benefit therefrom realized by
                           Beneficiary. If the a.mount of the depostts paid to Boneflcinry are insufficient to pay all of
                           the Imposltio11s and blsu1·fl1lce premiUtuS a.s and when same become due, Beneficiary may,
                           but ahall have no obligation to notify .Grnntor of1he amount of such deficiency and, if so
                           notified, Granter shall deposit the full amount necess11cy to satisfy such deficiency with
                                                                              of
                           Beneficiary within five (S) days after its receipt such notice of deficiency. Any sale and
                           oonveyance of the Mortgaged Property shall serve as a transfer by Grantor to the grantee of
                            the Mortgaged Property of all of lts rlghta to any sutns then held by Beneficiary pursuant to
                            the terms of this paragraph. Beneficlary shall have the right, at 1ts option and without being
                            required to do 801 to adYllllOe its own funds for the purpose of paying allY.of the Impositions
                            or insurance prellliuma, and any such runoun1s so paid shall bear intere8t from the date
                            advanced. at the maximum lawful rate of Interest pennitted by applicable law, now or
                            hereafter mentioned, until the full 1Ut1Du11t thereof shall be paid in full and all suoh sums so
                            advanced shall constitute a part of tho Indebtedness and shall be secured by this Deed of
                            Trust. Grant9r hereby grants to Beneficiary a security llltereat in and right of sctoff against
                            any and all :funds ao held by Beneficiaty iu order to additionally secure the payment and
                            performance of the Indebtedness and Grnnto1Js observance of tho covenAnts in this Deed of
                            Trust and any other instruments securing the payment ofthe Indebtedness or relating thereto,
                            and Beneficiary shall be c1ttitled, at any time and without notice, demand or presentment to
                            Granter, to set off all or any part of such funds in sald account agalnst any sums then duo and
                            payable on the Indebtedness In such manner, order or priority, as detennlned by Beneficiary.
                            In the event of a Default resulting in foreclosure, suoh conversion of such amounts so


        JNG17\FSBC'!\WCTBAKWD\i17121DTv3.wpd
        ApJ'il 11, 2017 (1 :02pm)                          11                                                 Ol!EO 01' TRUST




                                            EXHIBIT NO. 3                                                     EX. 3-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 233 of 609




                                                                                                                                        ~-
                                  deposited wlth ~eneficia.ry to the exclusive and sole ownership of Beneflcfary shall be
                                  automatic without the necessity of any action on the part of the Beneflclru:y.

                        P.        Oran.tor shall keep proper books and records of accounts in accordance with generally
                                  accepted accounting principles, or other c.omnreheMive bngig of aocountlna, f!~pl!ed on f!
                                  consistent basis, except M may be disclosed in the footnotes to suoh A.nancia1 statements.
                                  Beneflclary shall have the right to examlne the books of account of the Granter, to dlscuss
                                  the affairs, nl\ances and accounts of 1he Grantor and al.:io the Mortgaged Property and
                                  Gran.tor's operation thereof, and wbe intbrtned as to the e1UUe by Grantor's officers or other
                                  duly authorized representatives, all at such times designated by Beneficiary. Granter shall
                                  further furnish from time to time to Beneficiary, upon request, copies ofbala.ooe sheets of
                                  Grantor, copies of statemen18 of income aud retained earnings of Granter, and copies of
                                  statem.ents 0£ change& ht :Snancial poa!tion. 0£ Orantor, ec;vci-i.ng su.ch perlocis oi tlmo and
                                  containing such reasonable detail as Beneficiary shall from time to timo request, prepared
                                  a11d~or certified by a person or firm acceptable to Beneficiaty.


                        Q.        Grant.or represents and agrees that if Granter is an individual, no part of the Mortgaged
                                  Property colllltitutes or shall constitute any part of Granters buslneas, residential, urban or
                                  rural homestead.

                        R.        Grantor, et any time and from time to time, shall furnish promptly upon request, a written
                                  statement or affidavit, In such fonn as may be required by Beneficiary, stating the unpaid
                                                                                                                                        I,
                                                                                                                                        1;':
                                  balance of the Note and that there are no offsets or defenses against full payment of the .Note
                                  and performance of the terms hereof or of any document securing payment of the Note or
                                  executed in connection therewith, 01· if there are any such offsets and defenses, specifying
                                  them in reasonable detail.

                        S.        Grantor aball comply with all laws, ordinances, rules and regulations of all governmental or
                                  quasi-governmental agencies relating to the Mortgaged Property or any part thereof and shall
                                  secure and maintain in .full force and effect all contracts, franchises, permite and licenses
                                  necessary or desirable for the construction and/or the efficient operation of the Improvements
                                  and/m business oonductod on the Mortgaged Property.

                        T.        Granter shallreimburseBeuoflciary and Trustee for all reasonable attorneys' fees nnd other
                                  reasonable out-of·pocket costs and expenses of any kind which either of them may incur in
                                  oonnecUo.11 with any collection1 foreclosure or any legal proceedings or matters related to the
                                  Indebtedness including, but not limited to collection, judicial or non-judicial foreclosure,
                                  condem11etion proceedings, probate proceedings or bankruptcy pr9Ceedings and reasonable
                                  out-of.pocket costs incurred relating to appraisnla, environmental reports, Inspection reports,
                                  title searches, ad valorctn property taxes and insurance.

                         u,       Grantor shall no~ without the prior written consent of Beneficiary, engage in or pennit any
                                  person to conduct geologic and geophysical surveys, or investigate; explore, prospect, drill,
                                  mine for or produce, store, treat or transport oil, gas and all othe1• minerals or engage ln
                                  activities related thereto on the Land.

                         v,       Granter hereby agrees that Be11diolary shall be entitled to obtain at any tlme, and from time
                                  to time, when deemed appropdato by Ben~ficiary (but no rn.ore frequently than annually if
                                  there Is no default), a current appraiaal of the Mongaged Property from an appraiser
                                  acceptable to Benefiohuy. The appraisals shall be at the sole cost and expense of Granter.

                         W.       The terms 11 hazardous waste", "hazardous substance", hdisposal", 11 release". and 11 threnteued
                                  release", as used in this Deed of Trust. shall have the aatne meanings as set forth in the
                                  Comprehensive Environme11tal Response, Compe11satlon, and Liability Act of 1980, as
                                  amended, 42 u.s.c. Section 9601 , ot ecq, ("CERCLA"), the Superfund Amendments and

        JNGt ?\FSBCI\WCTBAKWD\l 17121DTv3.wpd
        April 11, 2017 (1:02pm)                                   12                                                 Dl!lltlOFTl1.UST




                                                   EXHIBIT NO. 3                                                     EX. 3-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 234 of 609




                                    Reauthorization Act of 1986, Pub. L. No. 99-499 (11 SARA"), tho Hazardous Materials
                                    Transportation Act, 49 U.S.C. Section 1801, et seq., the Resouroe Conservation and
                                    Recovery Act, 49 U.S.C. Seotion 6901, et. seq., or other appUcnble state or Federal laws,
                                     rules, or regulations adopted pursuant to any of the £01-egolng. The tenns 11 bazardous waste"
                                     and "hazardoiis substlll1oe" shall also inoludo~ wJthout limitation, petroleum and 'petroleum
                                     by-products or any fraction thereof and asbestos. Grantor represents and warrant.q to
                                     Beneficiary that: (a) du.ring the period of Grantors ownership of the Mortgaged Property,
                                     I.here has been no use, generation, 111anufacture, storage, treatment, disposal, l'elease 01'
                                     threatened release of My hazardous waste or substance by auyperson on, under, or about the
                                     Mol'tge.ged Propel'ty; (b) Granter has no lmowledge of, or reaaon to beUove that there has
                                     been, except as previously disclosed to and acknowledged by Beneficiary in writing, (I) any
                                     uso, generation, manufacture, storage, treatment, disposal, release, or threatened release of
                                     any hazardous waste or substance by        ni1y   pr:lor owners or occupants of "the Mortsaged
                                      Prope1·ty or (ii) any actual litigation or litigation threatened in writing or written claims of any
                                      kind by any perso11 relating to such matters; nud (c) except liB previously disclosed to a11d
                                      acknowledged by Beneficiary in wrltl11g, (i) neither Grantor nor any tenant, oontrnctor, agent
                                      or other autho1'izcd user of the Mo1'tgaged Property shall uso, generate, manufacture, store,
                                    · treat, dispose of, or release any hazardous waste or substance on, l.inder, or about the
                                      Mortgaged Property and (ii) should any such activity OCCUI.', it shall be conducted In
                                      comp!Jance with all appl!oablo federal, state, and local laws, regulations and ordlnances,
                                      including without limitation those laws, regul11tlons, and ordinances described above.
                                      Grllllt01' further represents and wammts to Benoficiary that Granter has no knowledge of or
                                      reason to believe that there have been or curren.tly are any underground storage tan.ks located
                                      under tho Mortgaged Property. Cn:antor authorlzes Beneficiary and its agents to entor upo.n
                                      the Mortgaged Property to make such inspections and tests as Beneficiary mAy deem
                                      appropriate, from time to time, to determine oomplianoe, or the co11tinued compliance of the
                                      Mortgaged Property with this section of this Deed of Trust or to verify the then curre11t
                                      environmental condition of the Mortgage<! Property. Any inspections or tests made by
                                      Beneficiary shall be at Grantor's sole cost and expe,nse and shall be for Beneficiary's purposes
                                      only and shall not be construed to oreate any responsibility or liability on tho patt of
                                      Beneficiary to Grantor or to any otbel' person. The ·representatio!lS and warranties contained
                                      herein are based on Grantor's due dlligenoe :Ill :lllvestlgatlng the Mortgaged Property for
                                      hazardous waste, Grantor hereby (a)· releases nnd waives any future claims ago.inst
                                      Beneficiary for indemnil'y or oontribution in the event Granter becomes liable for cleanup or          [

                                       other costs under any such laws, and {b) agrees to indemnify and hold hamtleas Benefloiary
                                       against any and all claims, losses, liabilities, damages, penalties, and expenses which
                                      Beneficlnry may directly or indirectly sustain or sufferresulting from a breach of this section
                                       of this Deed of Trust or as a consequence of any use, generation, manufaorut·e, storage,              I
                                                                                                                                             I
                                       dlsposal, release or threatened release occurring prlor to or during Grantor1s ownership or           l
                                       interest in the Mo1igaged Property, whether or not the s.ame was or should have been known
                                       to Granter. The provisions of this section of this Deed of Trust, including the obligation to
                                       indemnlfy, shall BUl'Vive tho payment of the IndebtedJ.1ess and the satisfaction and release of
                                       the lien of this Deed of Trust and shall not be affected by Be11eficiary's acqulsitimt of any
                                       interest ln the Mortgaged Property, whether by foreclosure or otherwise.

                          X.         Grantor represents and warrants to Beneficiary that during Grantor's ownership of the
                                     Mortgaged Property neither Grantornor anyotheJ:person has committed any act or omission,
                                     or bas consented to any act or omission, with respect to the Mortgaged Property, which
                                     would nffot'd the federal government or any state or local govermnent the rlght or remedy of
                                     forfeiture of all or any part of the Mortgaged Property, any other collateral securiog the Note
                                     or the Indebtedness dcsol'ibed herein, or nny property (includlng but not limi1ed to money
                                     paid) delive1·ed to Beneficiary or any other party in perfonnance of Granto1Js obligatio118
                                     ari3:ing ht conDection with tho Indebtedness, or anx interest in or Income, profit!! or p1'oooods
                                     of any of the property described in this sentence (the Mortgaged Property and such proporty,
                                     income, profits or proceeds oollectlvely 111 this pat'ag1'aph being referred to as the "A!;sets").

        JNG17\FSBCT\WCTEAXWD\il7121DTv3.wpd
        April 11, 2017 (1 :02ptn)                                      13                                                   DBl!D OP TRUST




                                                       EXHIBIT NO. 3                                                       EX. 3-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 235 of 609




                            Granter e.grees not to engage Ill nny net or pemut ruly aot or omission to exist which wo~ld
                            afford the federal government or any sta.te or local government tho right or remedy of
                            forfeiture of all or any part of1he Assets. Without limiting the go1toraHty of tho preceding
                            sentence, the filing of any charges or the comm6llcement or threatened commencement of any
                            proceeding agiiiu.st 0111ntor or auy other peI'80n llable on the Indebtedness. or against any of
                            the Assets or anyone having an Interest ln, or use or possession of any of the Assets, whlch
                            allows or could afford tha federal government or any state or local government the right or
                            remedy to forfeit any of such Assets, shall constitute, at Beneficiary's election, an event of
                            default unde.r thls Deed of Trust and all lndebteducss described herein aru1 secured hereby.
                            Grantor shall protect, indemllify and hold hrumless Beneficiary, its directors, officers,
                            employees, agents, attomcys, mccessors IUld asslgne from and agalust any and all loss,
                            dBinage, cost, expense or liability (including attorneys fees and costs) dlrectly or indirectly
                            arising out of or aHrlbutahlo to atty failuro of the roprcsentationa or broach of any agreement
                            set forth in this paragraph.

                     Y.     After the happening of (a) auy casualty to the Mortgaged Property or any part thereof or (b)
                            the taking of any po!'t.lon of the Mortgaged Property elthor undor oondotnnation or eminent
                            domal.n or through eettlementlnllou ofproceedings under t1w power of eminent domain (said
                            clauses (a) and (b) being refe1red to ln this Section 2.01 Y as a "Loss"), Gra11tor shall give
                            pl·ompt written notice of the Loss to Benefioinry. Notwlthstn.1lding any provision in this Deed
                            of Trust to the contrary, Beneficiary shall make the proceeds of insurv.nco relating to a
                            casualty loss or Oranto1·1s portion of the award paid in oondenmation or eminent domain or
                            in settlement in lieu thereof (all such proceeds and awards being hereinafter referred to In this
                            Seotion 2.01 Yas the "Proceeds") available to Grantor to pay all or a portion of the costs of
                            repair or restoring the Mortgaged Property to as nearly as practicable to the oondition of the
                            Mortgaged Property immediately preceding the Loss, provided that suohfunda shall be made
                            available to Granter only on compliance with the following conditions (collectively, the
                            "Requfred Conditions"): (I) within ninety (90) days of a Loss1 Orantor shall notify
                            Beneficiary of Grantor's intentlon to use the Proceeds to repair or restore the Mortgaged
                            Property to ns nearly as pracllcablo their condition immediately prior to the Loss; (il) no
                            Event of Default hereunder or under the Note or any other Loan Documents shall otherwise
                            have occurred and be contlnuitlg; (Hi) Beneficiary shall have determined, in its reasonable
                            judgment, that sufficient funds (including the Proceeds) a.re available or committed on te.rmll
                            reasonably sat.isfnc.tory to Beneficiary to coiuplete and pay for tho l'CStoration nnd repair of
                             the Mortgaged Property in accordance with all then applicable building code requirements
                             and such funds (including the Proceeds) shall be delivered to and held by Beneficiary during
                             the course of such repair 1U1.d restoration for administration In accordance with the provisions
                             of the Loan Agreement and this Section 2.01 Y: (iv) Grantor shall furnish to Beneficiary
                            µIan.a and specifications for the repair or restoration of the Mortgaged Property in fonn
                             reasonably satlsfactory to Beneficiary; (v) bualnesa interruption or rent loss insurance or
                             other funds nvailable to Grantor shall be dedicated and sufficient to pay durlng the period
                             required to restore or rep-air tho Mortgaged Property th~ required payments ofprlncipal of
                             and interest on the Note and nll unabated operating oxpwes of the Mortgaged Property; (vi)
                             compliance by Qrantor under the terms of nuy lease which Is nffeoted by the Loss; (vil) the
                             repair and restoration must be able to be oomple.ted no 1aterthan90 days prior to the maturity
                             date of the Note; (viii) the Loss 1nustnot allow any of the retal1 tenants nor any office teua.c.t
                              to terminate Its !ease; and (lx) tlte general contractor selootod by Grantor to petform the work
                              ofrepafring or restoring the Morlgaged Property (in this Section 2.01 Y, the "Contractor")
                             shall be a general contractor npproved byBenofi.ciary, and the contract between Granter and
                              the Contractor and au estimated progress schedule shall be submitted to, and npproved by
                             Benefic:!nry. Bene:fio!nry may condition its approval of Contractor on, among other things,
                              a review of the Contraotoi''s fulanclal statements satlsfaotory to Bcneficl!U)'. An'/ funds
                              required in addition to the Prooocds to complete and pay for the cost of restoring the
                             Mo1·tgo.ged Property sh.ell ho tile first funds applied to pay suoh costs; thoreaftor, ne auoh
                              restoration or ropah· progresses, Beneficiary will make periodic payments from the Proceeds

        JNGl 7\FSBC'I\WCTBAKWD~ 1712lDTv3.wpd
        Aprll 11, 2017 (1:02pin)                             14                                                  DBEO Ol'Tl\UST




                                             EXHIBIT NO. 3                                                      EX. 3-014
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 236 of 609




                              to Granter and/or the Contractor or othe1·wise h1 accordance with the general procediu·es of
                              Beno:ficinry npplionble to the disbursement of construction low nt the time of such damages
                              or destruction (and subjectto the submisslonof the required docume11tatio11). Until disbursed
                              to pay for Ute cost of repairing or restoring tho Mortgaged Proporty, Beneficiary shall have             I
                                                                                                                                       I
                              i1 scoW'lty intore5\ in tl10 Proooeds and other funds at any tlmo held by it pursuant to this            I.
                              paragra11h.
                              Except to the extent that Proceeds are received by Beneficiary and applied to the
                              Indebtedness eecw·ed heniby, nothiug heroln contained shallbe dee.tned to excus" Granter
                              from.repairing or maintaining tho Mortgaged Property or restoring all domago or des uuction
                              to the Mortgaged Property, regardless of the availability or sufficiency of Proceeds, The
                              application or release by Beneficiary of any Proceeds shall not cure or waive any default or
                              :no.tlee of default under this.Deed of'Trust or l.tivaUdate any act done pursuant to suoh notloe.
                              In the case of a pat'tlal taking pursuant to a condemnation or exeroise of the right of eminent
                              domaln, the amount of impairment of the value of the collateral (not el.ill1l.nated through a
                              restoration or repair of the Mortgaged Property) shall be paid to Benefiolnry and applied to
                              as a partial prepayment of the Note.

                              Notwithstanding any otherprovision of this Section2.01 Y, if in the reasonable detem1inatlon
                              ofBenefioiarythe total amount of Proceeds is equal to or less than $100,000.00 and the
                              repair and restoration of the Mortgaged Property can be completed u1 less tlUIO. one hundred
                              eighty (1 BO) days and provided 110 EventofDe.faulthas otherwise occurred nnd is continuing,
                              Beneficiary shall, upon request of Ornntor, pem1it Orantor to apply for and receive the
                              Proceeds directly from the issuer or condemner, provided the Grruttor shall apply such
                              Proceeds solely to the prompt and diligent conunenoement and completion of such repairs
                              or restoration.

                              Provided the Granter complies with this Section 2.01 Y and has completely satisfied the
                              Required Conditions described above, any default arising by vil"tue of the condemnation or
                              destntction of improvements shall be deemed to have been waived by the Beneficiary.

              2.02   If, while this Deed of'rrust is in force, 1he title of Trustee to the Mortgaged Property, or any pa11
                     thereof, or any ln.terest therein, shall be endangered or shall be attacked directly or indirectly, Grantor
                     hereby authorizes Boncfic!ary, at Grantor's cost and expense, to talco all necessary and pl'oper steps
                     for 1he defetl.Se of said title, Including -the employment of counsel, the prosecution or defense of
                     litigation, and the compromise or discharge of uny such olai.rus made against said title.

              2.03   All costs, expenses, ruid attorneys' fees incwnd by Granter, or by Beneficiary on Grantor's behalf,
                     in perfo1m1ng and complying with Ora1rtor'e covenants herein or which are the obl.lgntlons of Granter
                     he1·eln shall be borne solely by Grantor. Beneficiary shall have the right, at its option and without
                     being requfred to do so, to advance its own :fu1lds for the purpose of paying any of the Grantor's
                     obllgatlo11s or Uabilltles herein. All out-of-pocket costs, expenses and reasonable attorney's fees
                     incurred by Beneficial'y relating to or otherwise in pursuance of any covenant herein ccnta.lued shall
                     be due and payable by Orantor to Beneficiary upon demand a.t the place where the Note is payable and
                     all of such 8Ull1S shall boar interest at the maximum lawful rate of interest permitted by.appllcablo law,
                     now or hereafter enacted, to be charged to and paid by Clrantor from and after the date ofBeneficiary'a
                     making such payment. The sum of e11ol1 such payment shall be added to the Indebtedne:is and
                     thereafter shn.11 form a part of the same and shall be secured by this Deed of Trust. Ben:eficiary shall
                     be automatio!l.lly subrogated to all the rights of the perso11, corporation, orbodypol!tlo receiving such
                     payment 1nade by Benefiolat'y. Gt'RUtor does hereby appoint Beneficiary as its agent and attomey-in-
                     fnct to do, ll1ake, procure, exeouto and dollver, in the nnme of a11d on behalf of Ci!'lllltor, wltlioutnoUce
                     to Orantor, all acts, things, moneys, assigrunents, affidavits, finanoing stateme11ts, instruments and
                     assurances as Beneficiary, from time to tlme, may deem prop or or necessary iu order to protect, Maure
                      or enforce its interests as created by Bild provided under this Deed of Trust or any other document
                     evidencing, scouring payment or otherwise relating to the Indebtedness. Tho power of attorney herein

        JNG17\FSBCl\WCTEAKWD\117121DTv3.wpd
        April 11, 2017 (1:02p.tn)                              15                                                   DBl!DOFTll.US'l'




                                                EXHIBIT NO. 3                                                       EX. 3-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 237 of 609




                     granted to Beneficiary shall be deemed to be coupled with a11 interest, shall not tennlnate on disability
                     of Grantor, and may not be revoked or terminated until the Indebtedness shall have been paid in full.

              2.04   Orantor, on behalf of Granter and Grantor's heirs, deviseos, personal representatives, successors or
                     aasigDB, hereby waiv~ to tho full extent permitted by law, nny l'illht to agsert any gtatute 01· rule·oflaw
                     pertalnln[! to the marshaling of l\S9els, a sale in inverse ordel' of atlenaclo11, the exemption of
                     homestead, the administration of estates ofi.t1com1,etents or decedents, or any other matter whatever,
                     to defeat, reduce or affect the lien, security interest or other rights of Beneficiary under the terms
                     hereof,

              2.0S   In the event that there be a trustee's sale hereunder, and, if at the titnc of such sale, Gmntor, or
                     Granters heirs, personal representatives, sucoessors or assigns, is or are occupying the Mortgaged
                     Property so sold, each and all shall lmmedla.tely surrender and dellver possession of the Mortgaged
                     Property so sold to the purchaser at suoh sale, nnd in the event of their fa.ilure to do so, they shall
                     thereupon beoome the tenant of tbe purchaser at such sale, whioh tenancy shall be a tenancy at
                     suffernnce, tenn1nable at the will ofsuoh purchaser es landlord, at a rental per day determined by such
                     purchaser, such rental to be due and payable daily to such purchaser. An action of forcible entry and
                     dctainei·, and any other legal prnoeedings may be brought by a11y purobaaer if the tenant holds ovel'
                     a.t\er a demand in writibg fur po.ssession of any of tho Mortgaged Property; aud this Deed ofTrUBt and
                     tho trustee's deed delivered 11t such sale shall constitute the lease and agreement under which MY such
                     teo1111t's possession arose.

              2.06   The covenants herein contained shall inure to the benefit of Beneficiary and Trustee, their respective
                     heirs, pet•sonal representatives, successors and assigns, and shall be binding upon the respective heirs,
                     personal representaUves1 sue<;:oSllors and assigns ofGrunter and any other party now or hereafter liable
                     for payment of the Indebtedness, but nothing in this paragraph shall constitute an authorization for
                     Granter to sol~ transfer, lease or ln any way dispose of the Mortgaged Prope1·ty or any part thereof Jf
                     otherwise prohibited by any of the tettns hereo£

              2,07   Pursu!lllt to Texns Flruulce Code § 307 ,052, this Deed of Trust shall ovidenco notice by Beneficiary
                     to Grantor of and Grantor's agreement to the following:

                     A.        THE GRANTOR IS REQUIRED TO (1) KEEP THE COLLATERAL INSURED
                               AGAlNST DAMAGE IN THE AMOUNT TIIE BENEFICIARY SPECIFIES; (II)
                               PURCHASE TilE INSURANCE FROMAN INSURER THATIS AUTHORIZED TO
                               DO BUSINESS IN STATE OF TEXAS OR AN ELIGIBLE SURPLUS LJNES
                               INSURER; AND (ill) NAME THE BENEFICIARY AB THE PERSON TO BE PAID
                               UNDER TllE POLICY IN TIIE EVENT OF A LOSS;

                     B.        Tim GRANTOR MUST, Ill' REQUIRED BY THE BENEFICIARY, DELIVER TO
                               THE nENii:Ji'ICIARY A COPY OFTBE POLICY AND PROOF QI? TilE PAYMEN'f
                               OF THE PREMIUMS; AND,

                     C.        IF THE GRANTOR FAJLS TO MEET ANY REQUm.EMENT LISTED IN
                               p ARAGR.Al'H (A) OR (B), THE BENEFICIARY MAY Oil'rAIN COLLA'rERAL
                               PRO'£ECTION INStm.ANCE ON BEHALF OF THE GRANTOR AT THE
                               GRANTOR~S EXl'ENSE.


                     p,        Nothing ln lllls not.ice shall Impair or be deemed a waiver by Beneficiary of any of
                               Beneficiary's rights under Chapters 1 through 9 oft.he Tex.as Business and Commerce Code,
                               or Benoficlary's other remedies, rights, or options available to Beneficiary under any law,
                               rule, regulation, ruling, court order or agreement.

                      E.       G1-antor will be given written notice in accordance with applionblc Texas law lf the
                               Beneflolary places collateral protection iilsu1·auce durl11g tho term of tho IndebtednC1Js on

        JNG17\FSBCT\WCI'BAKWD\j.17121DTv3.wpd
        April 11, 2017 (1 :02pm)                               16                                                  DliBOOPmUST




                                                EXHIBIT NO. 3                                                     EX. 3-016
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 238 of 609




                             Granters behalf and at Grnntor's expense. Insurance placed by the Beneficiary may be
                             considerably more costly than comparable insurance Grantor could obtain for Gra11tora own
                             account and may not satisfy any need Granter mny have for property damage coverage or any
                             mandatory liability insurance requirements imposed by applicable law. Any a.mounts
                             disbursed by the Beneficiary to plsae collateral ~roteetion i.n9U1'M.ee irt eoruieotion wl!h the
                             Indebtedness would become addltloual debt and will be secured by this Deed of Trust or
                             other security Interest instrument signed by Grantor securing the Illdebteduess, ahr.ll bear
                             interest at the applicable note interest rate of the hldebtedness from the date of disbursement
                             of any 1111oh amounts until paid, and will be payable with such interest thereo11 upon notice
                             to Granter ~orn Beneficiary requesting payment.

                                     ARTICLE III. DEFAULT AND REMEDIES                                                                I
                                                                                                                                      i
              3,01   The term "Default" or "Event of Default" o.s used in this Deed of Trust ahall mean the occurrence of
                     one 01· more of the following:

                     A.       After applicable notice and fnilure to cure as provided for in the Loan Agreement, Grantor
                              sh.all fall, refuse or negleot to promptly pay or cause there to be paid 1111 Indebtedness due and
                              payable under U1e Note, uodor this Deed of Trust or under any instl'Ull1ent relating to or
                              securing the payment of the Indebtedness or any part thereof, as the sam.o shall become due
                              and payable;

                     B.       After applicable notice and failure to cure as provided for in the Loan Agreemen~ Orantor
                              shall fail to keep nod perform (or shall fail to furnish evidence of the performance of) any of
                              the covenants or agreements contained herein or in the Note or :In llllY other document
                              evidencing, securing payment of, or otherwise relating to, tho Indebtedness (collectively tho
                              "Loan Documents") l11ch1dlng but not limited to the Loan Agreement of eve11 date het·ewith
                              by and between Bortower and Beneficiary;

                     C.       Grantor, or 111\Y other person liable for ili.e Indebtedness, or any portion thereof, files a
                              voluntary petition in bankruptcy or for corporate reorganization, makes on assignment for the
                              benefit of any creditor, or Is the subject of an Order of Relief entered in any bankruptcy,
                              lnso1vency, reo1·gan.!zatlon, rehabilitation or other such procecdfag;

                     D.       The Mortgaged Property or any property owned by a per:son now or hereafter liable for
                              payment of the Indebtedness, or any interest therein or portion thereof, is placed under
                              control or In the custody of B11Y court or receiver;

                     E.       [Intentionally deleted);

                     F.       Dissolution, termination, cessation of business, merger or similar event affecting Granter or
                              any other party now or hereafter liable for paylllllJlt of the Indebtedness or any pa.rt thereof
                              or any materlal adverse change iu the business, operations or financial condition of Clrantor
                              or any other pru:ty now or heircafter liable forpayment ofthe Indebtedness or any part thereof;

                     o.       [Intent1-0ually deleted]i

                     H.       If, during the loan application process, Granter or aey pel'eons or entitles acting at the
                              direotlon of Gtantor or w!th Grantor's knowledge or oonsent gave materially false,
                              misleading, or inaoourate· information or statements to Beneficiary (or failed to provide
                              Benefioia1ywith material information) in connoot!on with th.e Indebtedness; or ifB cneficiary
                              discovers that any statement, l'epresentation, or warranty in the Note, th.ls Deed of Trust or
                              in any other document or instrwnentdellvered to or relied upon by Beneficiary in co1meotlon
                              with the Indebtedness Is false, misleading or errone6us in any respect;


        JNGl 7\FSBCI\WCTEAKWD\ll 7121DTv3.wpd
        April 11, 2017 (1:02pm)                                f7                                                  Dl!BD Ol' TllUST




                                               EXHIBIT NO. 3                                                      EX. 3-017
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 239 of 609




                     . I.       Granter admits in writing Grantor's inability to pay its debtil generally as they become due;

                      J.        Granter abandons any of the Mortgaged Pt'Operty;

                      K.        If anyone (besides Beutlfioiary) applies for or consents to the appointment of a custodian,
                                trustee, or liquidator of Granter (or atty of them) or of any guarantor 0£ or surety for the
                                performance of a11y obligation hereunder or of all or a substantial part of Grantor's assets;

                      L.        G1·antor institutes or voluntadly ls or becomes a party to any judicial proceedings lnte.nded
                                to effoot a discharge of the debts of Grantor (or any of them) or- of any guara11tor or surety,
                                in whole or in piir~ or to effect a postponement of the maturity or the collection thereof or
                                to effect a suspension of any of the l'ights or powers of Beneficiary granted in tho Note, this
                                Deed of'Tl'llst or Jn n11y other dooumont or instrun1etlt evidencing or .securing payment of tho
                                 Indebtedness;
                                                                                                                                     .j


                      M.        An order, judgment or deoree shall be entered by any court of competent jurisdiction                 Ii
                                appointing a trustee, custodian or liquidator of Grantor (or any of them) or of any guarantor
                                or surety or of all or any subatantial part of the assets of Gro.ntor (or any of them) or nny ruch
                                guarantor or surety, or if Grant.or (or any of them) or any guarantor or SUJ'Oty shall fail to pay   ..1;Ii·
                                                                                                                                     .I
                                any mot1ey judgment against it at least ten (10) days prior to the date on which the assets of       !l
                                Grantor (or any of them) or any suoh guarantor or surety may be sold to satisfy Bl.Leh               11
                                judgment: or

                       N.        If Gran tot· (or any of them) or any such guarantor or surety shall fail to have discharged
                                 within a period of thirty (30) days after the co1t1mencement thereof any attachment,
                                 sequestration, or similar proceeding agalnst any assets ofOrnntor (or any of them) or of any
                                 guarantor or surety, or if any of U1e assets of Granter (or any of them) or of a.11y such
                                 guarnntor or slirety are levied upon, sequestered, garnished, attached or otherwise seized by
                                 or through any similar process.

                       Upon the occurrence of auy Event of Default, Benefio1acy, at Beneficiary's option, and without further
                       notice of intention to accelerate, notice of acceleration or notice of any kind or 1)ature whatsoever,        I·
                       demand 01· presentment, all of which. are hereby expressly waived by Gra11tor e.rul any and all oilier        Ii
                       partles liablo with respect to the Indebtedness or anypart thereof, to the extent not prohibited by law,      1:,.
                                                                                                                                     •.
                       may declare the entire unpaid fociebtednesa (other than interest therein which has not yet accrued)
                       lrnrnediately due and pnynble, whe1·eupon it Ahall be so due and payable, and may exercise 01· !11voke
                       all rights and remedies granted hereunder or in any other instrument seeming payment of or relating
                       to the Indebtedness and all rlght.9 and remedies available at law or in equity.

              3.02     In addition, iipon the occurrence of any Event of Default, Beneficiary shall have the option, without
                       declaring the entire Indebtedness due, to proceed with foreclosure either through the courts or by
                       dlroct!ngTrustee to p1·oceed as if under a full foreclosure, conducting the sale as herdnaftor provided.
                       Such sale may be made subject to the uumatured portion of the Note 01· othe1· Indebtedness without
                       any effect thereon, but as to such u11matured portion of the Note or other Indebtedness, this Deed of
                       Trust shall l'OillLlin ln full foroe and efi'ect just as though no sale had been made under the previsions
                       of this peragrnph. In addition, several sales may be made hereunder without exhausting the right of
                       sale for any urunatured portion of the Note or other Indebtedness, it beiug the intention of the parties
                       hereto to provide for a foreclosure and sale of the security for any matured portion of the Indebtedness
                       without exhausting the power to foreclose and to sell tho socurlty for any other pol'tion of the
                       Indebtedness whether matured at the time or subsequently tnaturlng.

              3.03      Upon the occurrence of any EventofDefault, Gran.tor hereby authorizes nnd empowers Trustee, at any
                        time thereafter, nt the request of Beneficiary (which request ls hereby 0011cluaivcly presumed), to sell
                        to eny third party, including Benefi.oiary, nt public sale the Mortgaged Property or any part thereof,
                        or 1111y interest therein. to the highest bl.dder, for cash, at the area of the county courthouse In which

        JNG17\FSBCI\WCTBAKWD\i17121DTv3.wpd
        April l l, 2017 (1:02.pm)                                18                                                 DBl!D OP TRUST




                                                 EXHIBIT NO. 3                                                      EX. 3-018
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 240 of 609




                         th~ Land (or any part thereof to be sold) is situated, as designated by the Commissioner's Co11rt of such
                         county as the area in which foreclosure sales aro to take place, ea evidenced by the designation of such
                         area recorded in the renlprope1iy records of tho county in which the Land (or any part thereof to be
                         sold) Is situated1 a11d, if no area is so deaignated1 then in the area designated in the Notice of Sale as
                         being Lhe an:v. fer foreclosure Bale~ · to take place, between the holll'8 of 10:00 a..m. and 4:00 p.m. of
                         the first Tuesday of any month, after Trustee, or Trustee's agettt, has given notice of the tJ.mo, place
                         and terms of said sale, and the property to be sold (ruch property in this Section 3 .03 being called the
                         11
                            PostedMortgagedProperty11 ), by posting (91·byhaving any person acting for Trustee post) fo1· at least
                         twenty-one (21) days preceding the date of the sale, written notice of the p1·oposed sale at the
                         Courthouse door of said county in which the Posted Mortgaged Property is sltuatod and aa othe1wlso
                         required by the appHoable provisions of the Texas Property Code, as then amended. If the Posted
                         Mortgaged Property is in more than one county, one such notice of sale shall be posted at the
                         courthouse door of each county In which part of the Posted Mortgaged Property ls situated 11nd the
                         Posted Mortgaged Property may be sold in any one of euch oomttl~, a11tl the notice so posted sh.All
                         designate In which county the Posted Mortgaged Property shall be so1d. In addition to such postlng
                         of notice, Trustee (or nnyperson acting for Trustee), at least twenty-one (21) days preceding the date
                         of the sale, shall file a copy of such writtennotioo of the proposed sale in the office of the county clerk
                         of the .county in whioh the sale ls to be made, and if the Posted Mortgaged Property is situated in more
                         than 011e county, a copy of suoh wdtten noUoo of sale shall be so filed in the office of the county clerk
                         of eaoh county in which. any of the Posted Mortgaged Proporty is situated. In addltlon to auoh posting
                         attd filing ofnotice, Beneficiary (or any person acting for Beneficiary), at least twonty-one (21) days
                         p1·eceding the date of the sale, shall serve 'Written notice of the proposed sale by certified mail on ea.ch
                         debtor obligated to pay the Indebtedness aocording to records ofBeneftoiary and as otherwise required
                         by tho applicable provision of the Texas Property Code, as then amended. Service of such notice shall
                         be completed upon deposit of the notice, enclosed In a. postpaid wrapper, properly addressed to 11\loh
                         debtor al sald debtor's most recent address as shown. by the records of Beneficiary, in a post office or
                         official depositotyunde1· the care and custody of the United States Postal Service. The affidavit of any
                         person having knowledge of the facts to the effect that such service was completed shall be prima fuole
                         evidence of the fact of service. G1·a11tor agrees that no notice of any salo other than as set out in this
                         paragraph need be given by Trustee, Beucflciary or any other person. Grnntor designates as Orantor's
                         address for tho purposes of sucl1 notice, U1e address set out below, end each other debtor, if nny,
                         obligated to pny the Indebtedness agrees that such address shall likewise constitute such other debtor's
                         address for such no'tlce, unless a different address is designated by such other debtor; no change of
                         such address or designation of a different address shall be bin.ding onBo.nefioiary until thh-ty (30) days
                         after Beneficiary has received notloe of such change sent to Beneficiary by certified mail postage
                         prepaid, ratum receipt requested, addressed to Beneficiary at the address for Beneficiary set out herei.11
                         (or to such other address as Benefioiary may have designated by notice given as above provided to
                          Grantor and 8Uch other debtors). Any ehenge of address of Beneficiary shaU be offectlvc three (3)
                         business days afte1• writtettnotioe thereof ad.dressed to Gran.tor a.nd sent by regular United States mall,
                         postage prepaid, has been deposited l.tl the care and custody of the United States Postal Service.
                         Granter authorizes a11d empowel's Trustee to sell the Posted Mortgaged Property, or any part thereof
                         (whioh partial sale shall be governed by Section 3.07 hereof) or any Interest therein, as an entirely or
                          in parcels, by one sale or by eeveml sn!es held at one time or nt different times as the Trustee shall
                          deem adv.lsable at the tltne of sale, and to execute nnd deliver to the purohaser or purchasers thereof
                          good and sufficient deed or deeds of conveyance thereof and bills of sale wlth covenants of ge11eral
                          warranty binding on Orantor and Grantor's heirs, personal representatives, successors and assigns.
                          Trustee l:lll\ldng such snle shall receive the proceeds thereof end ehal1 apply the same (or i.fBeneflciruy
                          1s the successful bidder, Beneficiary shal1 allocate its bid price) as follows: (i) to the pa;iment of n.11
                          expenses ofmking possession of, maintalning, leasing, repairing, equipping, guarding, Improving,
                          advertising, selling, and oonvey!ttg tho Mortgaged Property or part thereo~ and /or prosecuting or
                          otherwise collecting Rents, proceeds, premiums, or other sums including reasonable attorneys' fees,
                          and a reasonable fee or commission to Trustee (which Trustee1a fee shall not exceed five percent (5%)
                          of the sales proceeds thereofor sUlllB so received); (ii) to the remainder of the Indebtedness as follows:
                          first, to any other expenses or llabilitles of Granter and/or Borrower comprising part of the
                          Indebtedness, second, to -tho remeinlng accrued but unpaid interest, third, to the nial-urod portion of

        JNCH 7\FSBCT\WOI"BAICWD\i l 7121DTv3.wpd
        Aprll 11, 2017 (1:02.pm)                                   19                                                  DBBD OF Tl\UST




                                                    EXHIBIT NO. 3                                                     EX. 3-019
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 241 of 609




                                                                                                                                          'I

                      prh1oipal of the Indebtedness, and fourtl1, to prepayment of the urunatured portion, if a.11y, of prlnoipnl         I
                      of the Indebtedness appHeu to installments of prl11c!pe.1 l11 inverse order of maturity; (ill) the balance,         I
                      H' any 1111d to the extent applfoable, rema.l11J.ng after the frill and final payment of the Indebtedness and
                      full perfonnanoe and discharge of the Obligations, to the holder or beneficiary of any inferior Ucns
                      covering tho Mortgaged Property, if any, In order of the priority of 11uoh inferior liens (Trustee and
                      Benefioiat'Y shall hereby be entitled to roly exclusively upon a commltment for title hlsuranoe issued
                      io det.e1·mi11e such priority); and (lv) tho cash baliu1ce, If any, to Granter and Grantor's respective heirs,
                      personal represeu.tatives, successors or assigns, Payment of the purchase price to Trustee shall satisfy
                      the obligation of the purohaaer at such nle therefor, and suoh purchaser shall not be bound to look                 I
                      after tho application thereof. Notwithstanding the foregoing, if any person or party other than the then
                      owners of the Mortgaged Property shall notify Beneficiary or Trustee of a claim to said sums or any
                      pa.rt thereof prior to disbut'setnent thereof by Trustee, then Tlustee or Beneficiary or both of them nt
                      th.elr option, may !ntetplead allot" any part 0£ said fuqd.s iuto a court of oompclcnt jurisdiotJ.on, a.nd in
                      suoh event, Benefioiruy and Trusteo each shall be entitled to reoover from such sums so dcposlted an
                      11tt1ount equal to the attorneys' fees and other costs and expenses incurred by them or either of them,
                      in connection with such proceedlng, to the full extent pennitted by all applicable laws.                            I;
              3.04    Grantor hereby rati£ies 11t1d confmm e.ny and nlt acts that Trustee shall do lawfully by virtue hereof.
                      Grantorhereby agrees, on behalf ofGrantor and Grantor's respective heirs, personal l'epresentatives,
                      sucoessora and assigns, that the reol.tals c9ntained In any deed or deeds or other instrument executed
                      in duo fonn by any Trustee, acting under the provisions of th.is instromon~ shall bo prlma facie
                      evidence of the faots recited, and that it shall not be necessary to prove in any oourt, otherwise than
                      by suoh reoitals, the existence cf the facts essential to author.lze the execution and do livery of !!Uch
                      deed or deeds or other !nstnunent and the passing of title thereby, a.nd all prerequisites and
                      requirem.ants of a11y sale or sales shall be oono1usive1y ·presumed to have been perfonned 1 and llll
                      persons subsequently dea11ng with the Mortgaged Property purported to be conveyed by auch deed or
                      deeds or other instrument, including without limitation, the purchaser or purchasers thereof, shall be
                      fully protected in relying upon the truthfulness of such recitals, Trustee, aotlng In accot·dance with the
                      terms hereof, shall not be personally Hable for any action taken pursuant hereto.

              3.OS    Beneflch1ry n111y bid, nnd being the highest bidder therefor, become the purchaser of any or e.l\ of the
                      MortgQged Property at any truateo's or foreclosure sale hereunder and shall have the right to credit the
                      amount of the bid upon the llllpaid 11tnou.o.t of the Indebtedness in lieu of cash payment.

               3.06   The purchaser at any trustee's or foreclosure salo horeunder may dlsaffirm any easement granted, or
                      lease or other agreomout made in violatlon of any provision of this Deed of Trust, and may take
                      lmmed.lat.e possession of the Mortgaged Property free from and notwithstanding tl1e terma of, such
                      grant of easement, loase 01· other agreoment.

               3.07   TI1e sale or sales by the Trustee ofless than the whole of the Mortgaged Property shall not exhaust the
                      power of sale herein granted, and the Trustee ls specifically empowered to make successive sale or
                      sales, under such power, of such portion of or interest in tho Mortgaged Property and in such order
                      as Trustee may determine until the whole of tho Mo1·tgaged Property shall be sold; llD.d if the proceeds
                      of such sole or salea oflesa than. the whole ofsuch Mortgaged Property shall be les.s than the aggregate
                      of the Indebtedness and the expense of executing this trust, this Deed ofTrust shall remain it1 full force
                      and effect as to the unsold portion of the Mortgaged Property just as though no salo or sales had been
                      ma.de: provided, however, that Granter shall never have the right to require that tho Mortgaged
                      Property be sold, as an entirety or in parcels, but Beneficiary shall have the right, as 11 matter of
                      Beneflciary's solo dlsoret!ou, to request the Trustee to sell the Mortgaged Property aa an entirety or
                      to sell any portion of or !ntel'est in the Mortgaged Property. In additlon1 if any sale hereunder la not
                      completed 01· is defective in tho opinion of Beneficiary, such sale shall 11ot exhaust the power of sale
                      hereunder, and Beneficiary shall have the right to have a subsequent sale or sales to be made by the
                      Trustee.



        JNGl 7\FSBC'I\WCT.EAKWD\i 17121DTv3.wpd
        April 11, 2017 (l :02pm)                                  20                                                   Dl!l!D 01' TnUST




                                                  EXHIBIT NO. 3                                                       EX. 3-020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                      . I         Pg 242 of 609




                                                                                                                                      i"
                                                                                                                                      I
                                                                                                                                      \
               3.08   ltt the event Truste.e malls, files and/or posts the notices of foreclo9Ul'e sale as requlred hereunder,        I

                      Beneficiary may deoide uot to proceed with a foreclosure sale on the date set forth in such uotice, and
                      such decision shall in no mnuner prevent Beneficiary from directing the Trustee to give uotice of a
                      foreclosure sale, as provided herein, at any future date, nor effect a waiver of any of Bonoficiarjfs
                      rlgllt6 and remedies hereunder. Further, in tho event a foreclosure sale Is commenced heretmder by
                      Trustee, Benefiola.ry, at any tiu1e prlor to the oompletfon of such &ale, may direct such T1ustee to
                      nbandoa tho sale and may thereafter ins~tute suit for forecloimre of any of the liens and security
                      inlerests created by this Deed of Trust. If Beneficiary shall so elect to institute a suit for collection of
                      the Indebtedness or any part thereof and for foreclosure of the liens and security interests evidenced
                      hereby, it ie agreed ftathcr thnt Beneficiru-y, at ru1y time before entry of final judgment, may cause such
                      ault to be dismissed nnd thereafter dlreot and requfre that Trustee proceed to sell the Mo1'tga.ged
                      Property, or any part thereof, in accordurtce with the tenns hereof, Including but not lhnited to, the
                      tet.tns of gectlon '.l.O'.l hereof ~c1 ihe terms o£the Uniform Con1merola1 Code, ns herein ,prov:ided.

               3.09   Each and all of the rights, powers and remedies hereunder are cumulative of 1111d in addition to all
                      other tights, powers a.11d remedies hfll"ein coutained or contained in any other instrument or document
                      evidonoing 1 securing or otherwise relating to the Indebtcdnoss or whlch.Bonefl.Qlary may hnve under
                      all applloablo laws. None of the tenns and provisions hereof and no aotion or omission by or on behalf
                      of Beneficiary shall ever make Beneficiary a trustee for, or othetw.lse create a trust, partuerablp or
                      other ftduelary relationship between, Beneficiary and Granter.

               3.10   Upon the ocowtenoe of an Event of Default by Granter as sot out in Section 3.01, Beneficiary may,
                      without limilutfou of any other lights or remedies of Beneficiary, exercise the rights and remedies set
                      forth in Section 2.01.J. hereof.

                              ARTICLE IV. SUBSTITUTE AND SUCCESSOR TRUSTEE

               4.01   If Trustee shall die or becottlfl disqualified from acting In the execution of this trust, or shall foil or
                      refuse to execute the same when requested by Beneficiary so to do, or if, for a11y reason, Beneficiary
                      shall prefer to appoint a substitute trustee to act instead of the hei·oinn.a.nted Trustee, Beneficiary shall
                      have full power to appoint, at any time and without any formality other than by written inst.t'UlllCllt
                      executed by Betteficiary, orte or more successor or alternat.e eucceuor trustees, eaoh of whom. shall
                      succeed to all the estate, rights, powers and duties of Trustee named .herein, and no notice of such
                      appointmont need be given to Granter or to imy other person or filed for record in any public office.
                      Such appointment may be eitecuted byBeneficiary or any agent of Beneficiary and, if Beneficiary is
                      a corporation or other entity, suoh appointment shall be conclusively presumed to be executed with
                      authority and sh.all be vo.lld and sufficient without proof of any action by the board of directors or any
                      executive officer of the corporation or othe1Wise.

                                                 ARTICLE V. DEFEASANCE

               5.01   All of tho covenants and agreements ofGrantor herein shall survive the execution and delivery of this
                      document lllld shall continue i11 fo1·ce U1l.til an express written release hereof ls executed by
                      Beneficiary, Aeeordingly, If Granter shnl.1 perfonn faithfully each and all of the coven1111ts and
                      agreements here.in contained and shall pay the Indebtedness in full. and shall satisfy all obllgations
                      secured hereby, then, and thea only; this conveyance shall be released upon Grantor's written request
                      and at Grantor's expense, by dooument11Llon in form and substance satisfactory to Benofl.clary. No
                      release of this conveyance or the lien thereof shall be valid unless oxecutod by Beneficiary.

                                         ARTICLE VI. SECURl'fY AGREEMENT

               6.01    To further secure the payment and perfonnanoe of the Indebtedness aad Gn1ntor's observance oftlui
                       covenants of th.la Deed of Trust and any other instruments securing the payment of the Indebtedness
                       or'rclAtlng the1'eto, Granter hereby grants a security lnterestto Beneficiary in and to all the Goods and
                       Intangibles, and the products and proceeds thereof (all ot'the Goods, and!ntangib1ea, and tbeproceedH

        JNG17\FSBC'I\WCTBAI.CWD\j17121D'I'v3.wpd
        April 11, 2017 (1 :02pm)                                21                                                   DEBDOFffiUST




                                                 EXHIBIT NO. 3                                                       EX. 3-021
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                I   .             Pg 243 of 609




                        and products thereof being herein called the "Collateral", provided, however, (a) the mention of
                        proceeds of Cotlateral herein she.11 not be construed as an authorization for the sale or mu:render by
                        Grantol' of the Collateral, and (b) the term Collateral as used il1 this Atticlo Vl shal1 be included in the
                        tem1 "Mortgaged Property" when used in this Deed of Trust). This document shall constitute a
                        security agreement as well as a mortgage and deed of trust. The following applies with respect to the
                        Co11Atera1:

                        A.       In addition to aud cumulative of any other l'emedles granted in this Deed of Tl'Ust to
                                 Beneficiary, Beneficiary, upon default hereunder, may proceed under Chapter 9 of tho
                                 Unifo1m Commercial Code as to all or any part of the Col.lateral and shall have and may
                                 exercise with1·espeot to all or anypart of the Collateral all of the rights, remedies and powers
                                 of a secureCl party under the Uniform Cotnmei'Cial Code, including, without limitation, the
                                  right and power to repossess, retain and sell, at pub Ho or private sale or sales, or othe""'.ise
                                  dispose of, lea.so or utillze the Collateral or any part thereof and dispose of the proceeds BJtd
                                  products in any manner authodzed or pennltted u11der the applicable provisions of the
                                  Unifom1 Commercial Code, and to apply the proceeUii and products thereof toward payment
                                  of Benefloiruys attorneys' fees and other expenses and coats of pursuing, searching for,
                                  receiving, tal<lng, keeping, storing, advertising, and selling the Collateral thereby incurred
                                  by Beneficiary, and toward payment of the Indebtedness in such order and mlU'lller as
                                  Benefioiary may elect consistent with the provisions of the Uniform Commercial Code.
                                  Nothing fa this Article VI shall be construed to i.mpalr 01· llniit any 0U1er right or power to
                                  which Beneficiary may be entitled at law or in equity.                                               I.l ··•
                                                                                                                                       /.
                        B.        Among the rights of Beneficiary upon default and acceleration of the Indebtedness pursuant
                                  to the provisions hereof, and without limitation, Beneficiary shall have the right (but not the
                                  obligation), without being doomed guilty of trespass and without liability for dnmages thereby
                                  occasioned, and to the extent suoh 1n11y now or hereafter bo permitted under Texas law (0 to
                                  enter ui>on any premises whero tho Co!iateral may be sltuated and take possession of the
                                  Collateral, or render it un1.18llble, or dispose of the Collateral on Grantor's premises, and
                                  Gran.tor agrees not to resist or to interfere, and (il) to take any action deemed necessary or
                                  npproprlate or desirable by Beneflolnry nt Beneficiary's option and in Beneficiary's
                                  discretion, to repair, refurbish or otherwise prepw:e the Collate.ral for sale, lease or other use
                                  or disposition as herein authorized.. Benefioiary, at Beneficiary's discretion, may require
                                  Granter to assemble the Collateral and make it available to Beneficiary at a place desigruited
                                  by Beueflci.ary that is reasonably convenient to both parties.

                        c.        Beneficiary shall give Granter notice, by oerUfied mail, postage prepaid, of the time and
                                  place of any public sale of any of the Collateral or of the time after which any privatr> sale or
                                  o1her Intended disposition thereof l.s to be made by sending notice to Granter at the address
                                  of Grnntor as specified below at least ten (10) days before the t.iine of the sale or other
                                  disposition, which provisions for notice Granter and Benefiolary agree are reasonable and
                                  sha11 fully satisfy any requfrement for giving of any such notice; notwitllstanding tho
                                  foregoing, Orantor further agrees thati upon the occurrence of an Event of Default,
                                  Beneficiary may sell or otherwise dispose of all or any part of the Mortgaged Property which
                                  111 subject to the Uniform Commercial Code in the manner provided therein or as provided
                                  in this Deed ofT11lst, or under both the Unifonn Commercial Code and this Deed of Trust,
                                  as Bet1eficiary may determine, Md any and all proceeds received nt 1111)' such sate shall be
                                  applied in the manner set forth in Section 3,03 hereof.

                         D.       To the ex.tent such uow or herel\fter may be permitted uud~ Tex.as law, Beneficiary is
                                  authorized to execute and/or file financing statements and continuation statements under the
                                  Uniform Conuneroial Code with respect to the Collateral withoutjoinder 0£ Granter i11 such
                                  execution or fil.llig. Gtantor shall execute and deliver to Beneficiary such fuiaucing
                                  statements, continuatlou statements and other documents relating to the Coll.ateral or any
                                  portion thereof as Boneficlary may reasonably request from timo to time to preserve and

        JNG17\FSBCT\WCTEAKWD\j17121DTv3.wpd
        Aprll 11, 2017 (1:02pm)                                    22                                                  ODED OP TRUST




                                                   EXHIBIT NO. 3                                                      EX. 3-022
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                      . \         Pg 244I of, 609




                              maintain the pett'eotion and co11trol of the Colla.Lera! and the priority of the security interest
                              created by this Deed of Trust and shall pay to Beneficiary on demand any expenaoa and
                              attomey.s 1 fees incurred by Beneficiary iu conneotlon with the prep111·ation1 execution, filing
                              and perfection and continuation of tho liens and security interest of this Deed of Trust and
                              of anyfinnncing statements, continuation statements, partial rele11.Ses, tennlnation statements
                              or other documeilts necessary or desirable to continue or confirm Beneficlaryls security
                              intercs~ or any modification thereof, and in connection with iuty Uniform Com1nercial Code
                              searches perfottned by Beneficiary. This document or any reproduction of this document
                              may be filed by Beneficiary a.n.d shall be 8Ufficient as a financing statemeut, All or part of
                              the Collateral is or is to beoomo fixtures on the real estate constituting a portion of the
                              Mo1'tgaged Property, but this staletnont shall not impair ot llntlt the effectiveness of this            j'-
                              document as a security agreement or financing statement for other purposes, and, without
                               llmitatlon of any othru· provl..slonhereo£, this Deed 0£'T1'USt aho11 constitute a fixture flcanelng
                              statement and, as such, shall be fl.led for record In the real estate records of each county i.n
                              which the Land, or any part thereof, is located. Gran tor shall uot change Gran!Dr's name,
                              Identity, structure or location without the prior express written cousent of Beneficiary. Tht.l
                              n!lme of the record owner of the Land is the party or parties defined herein as Granter.

                      B.      Granter 1"epresents that, except for the SO<lurity interest gt'anted hereby ill the Collatero~
                              Granter is the owner of the Collateral free of a.ny adverse claim, security Interest 01·
                              encumbrance, and Granter shall defend tho Collateral against all cla.ints and dell1allds of any
                              porson at any time claiming the same or any interest therein. Gran.tor has not heretofore
                              allowed 01• caused there to be filed any financwg· statement and no financing statement
                              allowed or authenticated by Granter ie now on file in any public office except those
                              stateme11ta1 t.tue and correct copies of which have been delivered to Beneficiary. So long as
                              any amount remains unpnld 011 the Indebtedness, Gra.ntor shall not allow and thete shall not
                              be filed in any public office any such financing statement or statemenw affecting the
                              Collateral other than fuianoing statements l.n favor of Beneficiary hereunder unless the
                              express prior written 0011scnt and approval of the Beneficiary shall have first been obtained.

                      F,       The security l.11terest granted herein shnll not be construed or deem~ to constitute
                               Beuefioiary or Trusteei as a trustee or mortgagee In possession of th.e Mortgaged Property so
                               as to obligate Beneficiary or Trustee to lease the Mortgaged Property or atten1pt to dot.he
                               &AUte1 or talce any action, Incur any expenaes or perfonn or discharge 811)' obligation, duty or
                               liability with respect to the Mot'tgaged Property or any part thereof or otherwise.

                      o.       Grantor's address ls as stated below and Beneficiary's address is as stated below. Either party
                               may notify the other of a new address in the manner specified In Section 3.03 above.

               6.02   Granter does hereby further grant and assign to Benefiolory a seourhy interest in lllld right of setoff
                      against all deposll:.9 and other SUIDS now or at any tlme hereafter credited by or due ft-om Beneflclary
                      to Gr1111tor, as security for the payment and performance of the Indebtedness and Oranto1Js observanoe
                      of the covenants of thls Deed of Trust and any other instruments securing the payme11t of the
                      Indebtedness or relat!ug thereto. In the event of any Default. Beneficiary, at its option, nt ouy lime
                      thereafter and without notice, demand orpresentmcnt to Granter, may hold all or any part of any such
                      deposits or other sums until the Indebtedness shall have beeu pald iu full, or may apply or set off all
                      or any part of such deposits or sunu credited by or due from Beneficiary to or against o.ny sums then
                      due on the Indebtedness in any manner and in such order of preference as Benefioiary, in its sole
                      discretion, shall detennine.

                                            ARTICLE VII, MISCELLANEOUS                                                                 ;



               7.01   In the event Beneficiary shall elect to invoke any of the rights or remedies provided for herein, but
                      shall thereafter detennlne to withdl'aW or dlscont.inue sumo for any reason. Beneficiary shall have the
                      unqualified right to do eo, whereupon all parties shall be automatioally restored and returned to their
                                                                                                                                       i·
        JNG17\FSBCI\WC'I'.E.AKWD\l11121DTv3.wpd
        April 11, 2017 (1 :02pm)                                23                                                    Dl!EDOP'l'RUST




                                                EXHIBIT NO. 3                                                        EX. 3-023
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 245 of 609




                     l'espectlve positions regarding the Indebtedness and thls Deed of Trust as shall have existed prior to
                     the invocation ofBeoefi.clary!s rights hereunder and the rights, powers and remedies of Beneficiary .
                     hel'eunder shall be and remain iu full force and effect.

              7.02   Any Patt of the Mortgaged Property, or a.11y intarMt the1·ein, may be releued by Ile11Mielary without
                     af'fectlng :Be11enclary1s llens, security interests and other rights against the remainder of tho Mortgaged
                     Pl'operty; provided however, that nothing in. thla paragraph shall obligate Beneficiary to co11sider or
                     grant any partlal releases of the Land or the Mo1'tgaged Property. The lien, security interest nnd other
                     rights hereby granted shall not affect or bo affected by any other security taken or acquired by the
                     Beneficiary for the l'.Jldebteduess or any part 1hereof. The laking of additional security, or tl10
                     mod!ficatlon, ex.tension, renewal or increase of the Indebtodness or any part thereof, shall at no time
                     release or iinpair the liens, security interests and the rights granted he1·eby1 or affect the liability of any
                     endorser, guarantor, surety, o.r any other parly liable on tho Indebtedness, or improve the right or
                     priority of any juuior lien ho Ider; and this Deed of Trust, as well as any inatnunent given to secure any
                     modifl.oatlon, renewal, extension or increase of the Indebtedness, or any part thereof, shall be and
                     remain a first and prior lien and seoUlity interest on all of tho Mortgaged Property not expressly
                     released, unless otherwise hereln provided. Any suoh release. the taldng of additional collateral, or
                     tho n:iodlfioation, extension, renewal or increase of tho Indebtedness or any part thoroo f shall be 011 any       j
                                                                                                                                        i
                     such terms as Granter, Borrower and Be11eiloiary may agree to, and may be effected without notice                  I
                     to or oonsent of any ondoraor, guar1111tor, surety, or any other person now or hereafter obligated for tho
                     payment of the whole or any part of the Indebtedness, or any other third party, including any permlUed
                     subordinate llenholder (exoept for suohnotice and/or consent that may be agreed to by Beneficiary lu               i
                     writing), Any other lieoholder of record whether now existing or hereafter arising is hereby givou
                     notice that all such dghts of Granter, Borrower and/or Beneficiary to modify, extettd, renew 01·
                     increase the Indebtedness secured hereby shall not be deemed to prejudice any other existing or future
                     lienholder, 11ud any other llens on the Mortgaged P1'0perty are and shall be ~'Ubjeot to this limitation,
                     At Beneficiary's request, Borrower and/or Grantor shall provide to Beneficiary a mod!ficatlon
                     endorse,ment from a title compt111y acceptable to Beneficiary covering the modification, extension or
                     renewal of the Indebtedness, and in case of any increase, a new loan poHoy issued by a title insurance
                     U.tl.derwrlter acceptable to Beneficiary; all at Borrower's sole cost a11d experuie,

              7,03   Th.e invalidity, or unenforceabiUty in particular circumstances, of any provision oftltls Deed of Trust
                     shall not extend beyond such provision or such olrcwnstances and no other provision ofthJa Deed of
                     Trust shall be affected thereby. It is the intention of the parties horoto to comply with the applicable
                     usul'y laws, now or hereafter enacted (herein called "Applicable Usury Laws"); accordingly,
                     notwithstanding any provisions to the contrary in the Note, in any document evidencing or securing
                     the Indebtedness, in this Deed of Trust or in any document securing payment of tho Indebtedness or
                     otherwise relntlng thereto, in no event sball t!te Noto or suoh documents require the payment or permit
                     the collection ofinterestin excess ofthemaxbnum 1Ut1ountperml.ttecl by such Applicable Usury Laws.
                     If any such excess of interest is contracted for, charged or received, u11der the Note or any document
                     evidencing the Indebtedness, under this Deed of Trust or und01· the terms of any of the other
                     docun1e11ts securing payment of the lndebtednoss or otherwise relating thereto, or in the event the
                     maturity o( any of the Indebtedness is accelerated in whole.or in. p11rt, or in the event that all or part
                     of the principal or interest of the Indebtedness shall be p1-ep11id, so that under any of such
                     olreutnslances, the amount of interest contrn.oted for, charged or received. under the Note or any
                     document evidencing the Indebtedness, under this Deed. of Trust or under any document securing
                     payment of the Indebtodness or otherwise relating thereto, on the amount of principal actuolly
                     outsta.uding from time to time under the Note and other document ovidencing or sccuri.Jlg the
                     Indobtednesa 1 shall exceed the maximum amount of Interest pcnnitted by the Applloable Usury Laws,
                     then in nny such event (a) the provisions of this paragraph shall govern and control, (b) neither Granter
                     nor any other person or e11tity now or hereafter liable for the payment of the Note or any dooument
                     evldenoing the Indebtedness shall be obligated to pay the amount of such lnteresl to the extent that It
                     is in ex.ccss of the maximum amount of interest permitted by the Applicable Usury Laws, (c) any such
                     excess that may have been collected shall be either applied as a credit against tho then unpaid principal
                     amount hereof or refunded to Grunter, at the Benefioia1ys option, and ( d) the effective rate of interest

        JNG 17\FSBC1\WCTBAKWD\i 17121DTv3.wpd
        Aprll 11, 2017 (1:02ptn)                                 24                                                    DBl!D OP TRUST




                                                 EXHIBIT NO. 3                                                        EX. 3-024
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
           I .                    Pg 246 of 609
                                                                                                                                     1.




                      shall be automatically reduced to the maxhnum lawful contract rate allowed under the Applicable
                      Usury Laws. Without llruitation of the fot'egoing, all oalculatlons of the rate of interest coutructed for,
                      charged or received under the Note, or ony document evldenoing tho Indebtedness, under this Deed
                      ofTrust orunder such other documents that arc made for the purpose of dotennining whether such tate
                      exceeds the maxitnu1:11 lnwful contract rate, shall be maclc, {o the extent permitted by the Applicable
                      Usury Laws, by amo1tlzing, prorating, allocating and spreading in equal parts during the period of the
                      full stated tenu of the loans evldonced by the Note or the documents evidencing tho Indebtedness, all
                      interest at any time contracted for, charged or received from Granter or otherwise .by Beneficiary in
                      connection with S\lCh loans.                                                                                   ·'
                                                                                                                                     "
                                                                                                                                     I
                                                                                                                                     J•

               7.04   Beneficiary 1nay accept any pay111ent tendel'ed by Grantor after the due date of such payrn.ent or after       I.
                      aoeclcntlon of maturity of the Indebtedness and may apply tho same to the principal, interest thereon
                      or attomoye' foea and oxponees of collc:x;tion, or flllY combinotlon thereof, All detennined by
                      Bone:ficiary, whether such payment waa designated as a payment of principal, interest or otherwise;
                      any such. acceptance of a late payment shnll not constitute a waiver of the rights of Beneficiary
                      thereafter to accelerate the maturity of the Indebtedness beoause of auoh default and foreo!ose the Liens
                      securing the payment thereof or, if the ttU\turity of tho Indebtedness has theretofot'tl been accelerated,
                      such aoceptnnoe of late payment !hall not constitute 11 reinstatement of the Indebtedness or othoiwise
                      affect the rights of Beneficiary to proceed with foreclosure of the liens securlng the payment U1ereof,
                      It ls expi'CSSly agreed that (a) no waiver of nay defuult on the part of Gran.tor or breach of nny of the
                      provisions of this Deed of Trust Rh.nil be cons!derod a waiver of any other or subsequent default or
                      breach, and no delay or omi.ssion ln exercising or euforclng tho rlgbts and powers herein granted ehall
                      be construed as a waiver of suohrlghta and powers, and likewise no exercise or enforcement of any
                      rights or powe1·s hereunder shall be held to exhaust mch rights and powers, and every such right and
                      power may be exercised from tlJne to time; (b) any failure by Beneficiary to insist upon tho strict
                      performance by Gran tor of nny of the te1me and provisions hereof shall not be deemed 10 be a waiver
                      of any of the terms and provisions hereof, and Beneficiary, notwithstanding any such failure, shall
                      have the right thereafter to insist upon the strlot performance by Granter of nny and all of the tetm11
                      and provla!ons of this Deed ofT11.1s~ (o) neither Granter 11or any endorse.r, guarantot·, surety, nor any
                      other person now ol" hereafter obligated for the payment of the whole or nny part of the Indebtedness
                      shall be relieved of such obllgatlon by reason of the failure of Beneficiary or Trustee to comply with
                      any request of Gra11tor 1 or of any other person so obligated, to take action to foreclose this Deed of
                      Trust or otherwise enforce any of the provisions of this Deed of Tn.ist or of any obligations secured
                      by this Deed ofTrust, or by reason of the release, regm·dless of consideration, of the whole or any pnrt
                      of the scourity hold for tho l!ldebtedness, or by reason of the subordination in whole or in part by
                      Beneficiary of the lien, security interest or other rights evldonoed hereby, or by reason of any
                      agreement or stipulat1011 with any subsequent owner or owners of the Mortgaged Property renewing
                      or extending the time of payment or modlfylng the terms of the In4eb tedness or this Deed of Trust
                      without first hnving obtolned the consent of Grantor or such other parson, and in·the lattei· event,
                      Cl.rantor and all suoh other persons shall continue liable to make imch payments according to the terms
                      of any suohagrec.lroent ofrenewal, extension or modification unless expressly released and discharged
                      in writing by Beneficiary; (d) regardless of consideration, and with.out the necessity for any notice to
                      or consent by the holder of ru1y subordinate lien or security interest on the Mortgaged Propcl'.fy,
                      Beneficiary may release the obligation of anyone at any ilinc liable for any of the Indebtedness or any
                       part of the security held for the Iudebtednesa and may renew or extend the time of payment or
                       otherwise mod1fy the terms of the documents evidencing or scouring the Indebtedness or this Deed of
                       Trust without Impairing or affecting the lion or secudly Jntereal of this Deed ofTrust or the priority
                       of such lien or seourlty interest over any subordinate Hon or security interest; (e) the holder of auy
                       B\lbordinato Hen or security lnterestsb11.ll have no right to terminate any leases affecting the Mortgaged
                       Pt·opertywhether or not such lease be aubo1'di11ate to this Deed of Trust; 1111d (f) Benoficiaty may resort
                       for the payment of the Indebtedness to any security therefor held by Beneficiary in .such order and
                       manner as Beneficiary may elect.

               7.05   The ten11s and provisions of this Deed of Trust shall be governed by and construed Jn o.oool'dance with
                       the Jaws of the Sta to of Texas.

         JN017\FSBCI\WCTBAKWD\117121DTv3.wpd
         April 11, 2017 (1:02pm)                                25                                                  Olmtl OFTIUJST




                                                EXHIBIT NO. 3                                                      EX. 3-025
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 247 of 609




              7.06     Tlmo is of the essence in the performance of this Deed of Tmst.

              7.07     Wherever used in this     documen~    unless the context clearly Indicates a contrary intent or unless
                       otherwise specifically provided herein, the words 11 Deed 0£ Tt'llBt11 shall mea11 thls Deed 0£ Trust,
                       Security Agreement and Financing Statement and any modifications, renewals or rupplaments hereto,
                       the wol'd "Granter", shall tnean Gran.tor, Grantor's heirs, pe1·sona1 representatives, successors a.nd
                       assigns, and/or 1111y subsequent owner or owners of the Mortgaged Prope1'ty, or any part thereof or any
                       interest therein, the word 11 Bene:ficlary11 shall mean Bcnoficiary and/or any subsequent transferee,
                       assignee, owner or holder of the Note or any inten~st therein at the time in question, the word "Note"
                       shall mean the Note secured by this Deed of Trust and any renewals, extensions e.nd rearrangements
                       thereof, th~ word "persoi111 Rhal! mean an individual, corporation, trust, parb.1ership, joint veoture or
                       unincorporated association, nnd tho pronoUllll of any gender shall Include the other gcruh:ro, and either
                       the singular or plural shall include the other. In the evont that the person who is the maker of the Noto
                       (herein called "Borrower") Is not the eame person as the Gr1111tor, all tenns and provisions of this Deed
                       of T1ust shall apply to and. be binding on the Borrower, o.s well as the Ornntor notwithstanding any
                       term or provision contained herein to the oontrary.
               7.OS    This Deed ofTrust, constitutes the entire understtllldlng and agreement of tho parties as to the ma.ttera
                       set forth in this Deed of Trust. No alteratlon of or amendment to this Deod of Trust shall be effective
                       on a grant.or hereunder unless given in writing and signed by snid party or parties sought to be chai·ged
                       or bound by the alterntion or amendment.

               7.09    Beneficiary may freely asslgn, whether by sale or transfer, all oranyporlionofll'I Henrigh~ hereunder
                       in and to all or anyportionofthelndebtedness secured hereby to any purchaser of the Note or of any
                       portion or partlcipation :in the Note, including, but not limited to, a. sale, transfer or llBBignment tJ:l any
                       guarantor or other obliger of the Indebtedness.

               7.1 O   Notwithstanding anythl!lg to the contrary contained in this Deed of Trust, if any person exeouting this
                       Deed ofTl'USt is a "consumer" as de.fined in Regulation AA of the Board of Governors cf the Federal
                       Reserve System, 12 C.F.R. Part'.227, or the Federal Trade Cotnnlliision C1·oditPractices Act, 16 C.F.R.
                       Part 444, as applicable, no lien or security interest created or evidenced by this Deed of Trwrt shall
                       extend to or cover a nonpoasessory lien or security interest in "household goods", other than a
                       purchase money lien or seoul'lty Interest, in accordance with such regulations as applicable.

                                                 WAIVER OF CERTAIN LAWS

               7.11    ADDITIONAL COVENANTS. ht addition to the covenants and agreements made in this Deed of
                       Trust, Gr11ntor further covenants and agrees with Beneficlary 118 follows:
                       A.        In tho event an interest in any of the Mortgaged :Property is foreclosed upon pursuant to a
                                 judicial or non-;judlcial foreclosure sale, Orantor agrees as follows. Notwit.hstandlng the
                                 provisions of'Sec1:1oll8 51.003, 51.004, and51.005 of the Texas Property Code (as the same
                                 may be amended from tlme to time), and to the extent permitted by law, Grantor agrees that
                                 Beneficiary shall be entitled to seek a deficiency judgment from Borrower, Gt'llntor aud any
                                 other party obligated on the Note equal to the difference between the atnount owlng on the
                                 Note and the amount for which the Mortgaged Property was sold punruaut to judicial or non·
                                 jtidlclal foreclosure sale, Granter expressly recognizes that this Section cou.stitutes a waiver
                                  of the above-cited provisions of the Texas Property Code which would otherwise pennit
                                 Borrower, Gran tor and other persons against whom reoovery of defl.oiencioa is sought or auy
                                  gllllrantor independently (even absent tho initiation of defioienoy proceedings against them)
                                  to present competent ovidenca of the fair market value of the Mortgaged Property as of tho
                                  date of the foreclosure sale and' offset against uny deficiency the amount by which the
                                  foreclosure sale price is determined to be less than such fair market value. Gmntor further
                                  recognizes and agrees thatth!a waiver creates anirrebuttablepresumptlon that tbo foreclosure

         JN017\FSBCT\WCTBAK'WD\ll7121DTY3.wpd
         Aprll 11, 2017 (1:02ptn)                                  26                                                   omn OP TRUST



                                                  EXHIBIT NO. 3                                                        EX. 3-026
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 248 of 609       .              .                ;                          , )




                               sale prloe ls equal to the fair market value of the Mortgaged Property for purposes of
                               oaloulatlng deficiencies owed by Borrower, Grantor, any guarantor, and othet's agalnst whom
                               recovery of a defloiency is sought. ·

                      B.       Altematlvely, in the event the waiver provided for ln Subseotlo11 (a) above ls determ1ned by
                               a court of competentjurlsd.ictlon to be unonforceablo, the following shall be the bMls for the
                               finder of fact's determination of the fair market value of the Mortgaged Propc1'ty as of tho
                               date of the foreclosure sale in proceedings governed by Seotions 51.003, S1.004 and 51.005
                               of the Texas Property Code (a.s ll!llended from time to time): (i) the Mortgaged Property shall
                               be valued in an "as is" condition as of.the date of the foreolosure sale, without nny
                                                                                                                                        I
                                                                                                                                        I

                               assumption or eicpectat!on that the Mortgaged Property will be repaired or improved in any               i
                               manner before a resale of the Mortgaged Property after foreclosuro; (ii) the valuation shall
                                bo b11Sed ~pou M- 11.ss11mptio11 tha.tthc foreclosure purchaser 11eslrctt a resale oftbo Mortgaged
                                Property for cash promptly (but no later than twelve (12) mont:.bJ) following the foreclosure
                                enle; (Hi) all reasonable closing costs customarily borne by 1he seller in commercial renl
                                astate trans.actions should be deducted from the gross fair market value of the Mortgaged
                                Property1 l.nolu.dl.ng, without limitation, brokerage commissions, title insurance, a survey of
                                tho Mo1·tgaged Property, tax prnrati.ons, attomoys1 fees, and U"UU'lceting costs; (iv) the gross
                                fair market value of the Mortgaged Property shall be further discounted to account for any
                                estimated holding costs associated wi1l1 uwintniniug the Mortgaged Property pendlug sale,
                                including, wlthoutllmitatiort; utilities expenses, Mortgaged Propertyman.agementfees, ta.xes
                              · Md 1.\51!C.Sam.ents (to tho extent not accounted for in (lii) above), and other maintenance1
                                operational at1d ownership expenses; e.nd (v) any expert opinion testimony given or
                                considered in connection with a detenninatiou of the fair market value of tho Mortgaged
                                Property must be given by persons having at least ten (1 D} years experience in appraising
                                Mortgaged Property similar to the Mortgaged Property and who have conducted 11.tld
                                prepared El complete written appraisal of the Mortgaged Property taking into consideration
                                the factor set forth above.

               EXECUTED on or before the doto(s) acknowledged below, to be effective April          Jdz., 2017.
                                                                   WC TEAK.WOOD PLAZA, LLC, a Delaware limited
                                                                   liability oompnny

                                                                   By:       WC Teakwood Plaza Mezz, LLC a Delaware
                                                                             limi   a 1l                 ·

                                                                                                                                            I'

        Address of GRANTOR:               401 Congress Avenue, 33rd Floor
                                          Austin, Texas 78701

        Address ofTilUSTEE:               P. 0. Box 6136


        Address ofBENEFICIARY:
                                          Temple, Texas 76503-6136

                                          P. O. Box 6136
                                                                                                                                            I
                                          Temple, Texns 76503-6136
                                                                                                                                            I



        JNOl 7\FSBCI\WCI'BAKWD\j 17121DTv3.wpd
        Aprll 11, 2017 (1:41pm)     .                           27                                                     01!.l!llOPmUST




                                                EXHIBIT NO. 3                                                          EX. 3-027
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 249 of 609




       THE STATE OF _Jt.....,l=i.--),______ §

        COUNTY OF Jr 0-..V\ S                           §
                                                                                                                                      I.
                This ttl.Shwnent WBIJ 11c1aiow1edgcd before me on tho~ day of   .{:;pri \        , 20 l.:J.._1 by NaUn Paul,
        President of WC Teakwood Plaza Mezz, LLC, n Delaware limited liability company, on behalf of said limited liability
        company, in its capacity as Manager of WC TEAKWOOD PLAZA, LLC, a Delaware limited Hablllty company, on
        behalf of said limited liability company.
                                                                    ~MM&
                                                                  Notary Public in a11c1 for
                                                                  The Stato of-1l....;i.~~l..,.!l1.-.i.S~--------

                                                                                           -     f4')'-f/_,,'Z-..;~-----
                                                                  My commission oxpires;,_~~0...,1   I
                                                                                                                                      :.·
         AETER RECORDiliO RETURN TO:                              PREPARED BY:
         Loan Services
         FIRST STATE BANK CENTRAL TEXAS                           OPPER & GAMBRELL, P.LL.C.
         P.O. Box 6136                                            8582 Katy Freeway, Suite 200
         Temple, Texas 76503-6136                                 Houston, Texas 77024




                      CTOT




         JNG17\FSBC1\WcrnAKWD\!17121DTv3.wpd
         April 11, 2017 (1:41pm)                                 28                                             DBl!D OF'l'll.US'\'




                                                  EXHIBIT NO. 3                                                EX. 3-028
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 250 of 609




    3.395 ACRES OF LAND SITUATED IN THE CI'rY OF AUSTIN, TRAVIS COUNTY, 1'EXAS, BEING ALL OF LOT
    2 AND A PORTION OF LOT 1, ALLANDALE NORTll SECTION FIVE, A SUBDIVISION OF RECORD IN                I"I
    VOLUME 18, PAGE 11 OF Tlm PLAT RECORDS OF TRAVIS COUNTY, TEXAS; SAID 3.395 ACRES BEING
    MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:
                                                                                                       l

    BEGINNING, AT A l/'1. INCH moN ROD FOUND IN THE EASTERLY LINE OF BURNET ROAD (140' R.O.W.),
    BEING THE SOUTHWESTERLY CORNER OF LOT 11 JACKSON TERRACE NO. 2 AMENDED, A SUBDIVISION
    OF RECORD IN VOLUME 41, PAGE 13 OF SAID PLAT RECORDS AND Tlffi NORTITTVESTERLY CORNER OF
    SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHWESTERLY CORNER HEIIBOF;

    THENCE, S 60P 26 1 00" E1 ALONG THE SOUTHERLY LINES OF SAID LOT 11 JACKSON TERRACE NO. 2
     AM:E:NDED AND L01' 4 OI.i' SAID JACKSON TE.lmACll. NO. 2 AMENDED. BEING THE NORTHERLY LINE OF
    SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHERLY LINE HEREOF, PASSING AT A
    DISTANCE OF 164.74 FEET A 1/1 INCll moN ROD FOUND AT THE COMMON SOUTHERLY CORNER OF SAID
    LOT 1, JACKSON TERRACE NO. 2 AMENDED AND SAID LOT 41 JACKSON TERRACE NO, 2 AMENDED AND
     CONTlNUING FOR A TOTAL DISTANCE OF Z59.66 FlilET TO A 112 INCB. IRON PIPE FOUND AT TIDt
     SOUTHEASTERLY CORNER OF SAID LOT 4, JACKSON TERR.ACE NO. 2 Al\mNDED, BEING TRE
     SOUTHWESTERLY CORNER Oli' LOT 1, BLOCK "H" LANillR TERRACE SECTION 41 A SUBDIVISION OF
     RECORD IN VOLUME 18, PAGE <iS OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER Ol! LOT
     s, BLOCK 11 P11 ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF RECORD IN VOLUl\fil 17, PAGE
     20 OF SAID PLAT RECORDS AND ALSO BEING THE NORTEIEASTERLY CORNER OF SAID LOT 21
     ALLANDALE NORTH SECTION FIVE, FOR. Tim NORTHEASTERLY CORNER HEREOF;

     THENCE, S 13° 52' 00 11 W,ALONGTHE WESTERLY LINES OF LOTS 2,3, G, 7 AND 81 DLOCK "P" OF SAID
     ALLANDALE NORTH SECTION THREE AND ALONG THE WESTERLY LINES OF LOT 4AAND LOT SA,
     RESUBDIVISION OF LOTS 4 AND 5, BLOCK 111''1 ALLANDALE NOR:I'H SECTION TllREE1 A SUBDIVISION OF
     RECORD IN VOLUME 25 1 PAGE 42 OF SAID PLAT RECORDS AND ALSO BRING ALONG THE WESTER.LY
     LINE OF LOT 11 DLOCK ttptt ALLANDALR NORTH SECTION TW0 1 A SUBDMSION OF llECORD IN VOLUME
     15, PAGE 91 OF SAID PLAT RECORDS, BEING THE EASTERLY LINit OF SAlD LOT 21 ALLANDALE NORTH
     SECTION FIVE1 FOR TI:IE EASTERLY LINE HEREOF, A DISTANCE OF 598.75 FEET TO A 1/2 lNCll IRON ROD    !
     WITH CAP FOUND IN TUE NORTllERLY LINE OF TEAICWOOD DIUVE (64' R.O.W,), BEING Tf:IE                 I·
     SOt.rraWESTERLY CORNER OF SAID LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO AND THE                I
     SOUTHEASTERLY CORNER OF SAID LOT 21 ALLANDALE NORTH SECITON FIVE, FOR THE                          1·
     SOUTHEASTERLY CORNRR lmREOF1                                   .

     THENCE, N 76° 08 1 00 11 W1 ALONG THE NORTHERLY LINE OF TEAKWOOD DRIVE, BEING Tiill SOUTHERLY
     LINE OF SAID LOT 21 ALLANDALE NORTH SECTION FIVE, FOR THE SOUTHERLY LINE HEREOF, A
     DISTANCE OF 249.97FEETTOA1/Z INCH IRON ROD WITH CAP FOUND IN THE SOUI'HERLY LINE: OF
     BURNET ROAD, BE.ING THE SOUTHWESTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION
     FIVE, FOR THE SOUTHWESTERLY CORNER HEREOF;                     ·                         ·

     TIIENCE,N 13°52' 00 11 E, ALONG THE EASTERLYLINEOFBURNETROAD,BEJNGAPORTIONOFTHE
     \VESTERLYLINE OF SA.tD LOT2, ALLANDALENORm SECTION FIVE, FORAl?ORTION OF THE
     WESTERLY LINE HEREOF, A DISTANCE OF 548.24 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND Kr
     Tim SOurHWESTlt'RLY CORNER OF SAID LOT 11 ALLANDALE NORTH SECTION FlVE1 FOR AN ANGLE
     POINT aERROF, FROM wmcn A 112 JNCH UWN ROD FOUND BEARS N 68' 03' 42" E, A DISTANCE OF 0.71
     FEET;




                                                   EXfilBIT   ·B   I


                                                PAGE....l_oF.:;;t_pAGES




                                          EXHIBIT NO. 3                                  EX. 3-029
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 251 of 609




                                                                                                          \




        THENCE, LEAVING THE EASTERLY LINE OF BURNET ROAD, OVER AND ACROSS SAID LOT 1,
                                                                                                          I.
                                                                                                          !
                                                                                                          .
                                                                                                                  I
                                                                                                                  ~

        ALLANDALE NO Rm SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE HEREOF 1 THE
        FOLLOWING TWO (l) COURSES AND DISTANCES:

              1) S 76° 08 1 00 11 E, ADISTANCE OF 1Z9.40FEETTOAP.IC. NAILWITII SHD"iERFOUND FORAN ANGLE
              POD"iT HEREOF;                                                                              i

              Z) N 13° 52 1 00 11 E,ADISTANCE OF63.63 FERTTOA l/2 lNCil IRON ROD WTI'H CAPI~OUND IN THE
                                                                                                          II
              COMMON LINE OF SAID LOT li ALLANDALE NOilTil SECTION FIVE AND SAID LOT 2,
              ALLANDALE NORTH SECTION FIVE, FORAN ANGLE POINT HEREOF, FROM w:mcn A CUT "X"
              FOUND IN CONCRETE BEARS N 66 1 34 1 39 11 E, A DISTANCE OF 1.02 FEET1                       I
        THENCE, N 60°16' 00 W, ALONG THE CO~ON LINE OF SAID LOT 1, ALLANDALE NORTE: SECTION
                                                                                                              i~
                          11

        FIVE AND SAID LOT 11 ALL.ANDALE NORTH SECTION FIVE, FORA l'ORTION Ql? Tl:IR WESTERLY LINE
        HEREOF, A DISTANCE OF 134.41 FEET 'I'O A1/2 INCH moN ROD 'iVITR CAP FOUND lN THE EASTERLY             I
        LINE OF 'BURNET ROAD, BEING Tim NORTHWBSTERLY CORNER OF SAID LOT 11 ALLANDALR NORTB:
        SECTION FIVE, FORAN ANGLE POINTHEREOF;                                         '
                                                                                                              II:
        THENCE, N 13c. 52 1 00 11 E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
        WESTERLY LINE OF SAID LOT 21 ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF Tim
        WESTERLY LINE HEREOF, ADISTANCE 0£120.77 FRET TO THE POINT OF BEGINNING, CONTAINING AN                \...
        AREA OF 3.395 ACRES (147,865 SQ. FT.) OF LAND, MORE OR LESS.                                          I.
                                                                                                              1·
                                                                                                              ;
                                                                                                              I       .




                                                                                                              1··




                                                                                                                  \



                                                                                                              I·
                                                                                                                  I




                                         EXHIBIT NO. 3                                     EX. 3-030
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 252 of 609




                                              GUARANTY AGREEMENT



               THIS GUARANTY (the "Guaranty") is dated effective April           ~ 2017 and is executed by NATIN
       PAUL and WORLD CLASS CAPITAL GROUP, LLC (hereinafter collectively referred to as
       "Guarantor"), for value received, and to induce FIRST STATE BANK CENTRAL TEXAS, having an
       address atP. 0. Box 6136, Temple, Texas 76503-6136 ("Lender"), to lend to WC TEAKWOOD PLAZA,
       LLC, having ru1 address at 401 Congress Avenue, 33rd Floor, Austin, Texas 78701 ("Borrower"), the
       principal sum of SEVEN M1LLION SIX HUNDRED THOUSAND AND N0/100 DOLLARS
       ($7,600,000.00) (the "Loan"), evidenced by a certain promissory note (the note together with all extensions,
       renewals, modifications, substitutions, replacements, restatements and amendments thereof shall collectively
       be referred to as the "Note") dated of even date herewith. executed pursuant to the terms of that certain Loan
       Agreement dated of even date herewith by and between Lender and Borrower (the "Loan Agreement") and
       secured by, among other things, that certain Deed of Trust, Security Agreement and Financing Statement
       (together with any and all extensions, renewals, substitutions, replacements, amendments, modifications
       and/or testatements thereof, the "Security Instrument"), as described in Exhibit ff A" attached hereto and made
       a part hereof for all purposes. Other than the Note, all of the documents and the Security Instrument now or
       hereafter executed by Borrower and/or others and by or in favor of Lender, which wholly or partially secure
       or guarantee payment of the Note or are otherwise executed and/or delivered in connection with the Loan
       including the Loan Agreement, together with any and all extensions, renewals, substitutions, replacements,
       amendments, modifications and/or restatements thereof, are referred to as the "Other Loan Documents".

               (1)      Each undersigned Guarantor, jointly and severally (if more than one) hereby absolutely and
                        unconditionally guarantees to Lender the prompt and unconditional payment and
                        performance of the following (the "Guaranteed Obligations"):

                        (a)     The entire Debt (as defined herein);

                        (b)     111e payment and performance of all of Borrower's monetary and ·non-monetary
                                obligations to Lender under the Security Instrument and Other Loan Documents;
                                and

                        (c)     All costs and expenses, including reasonable fees and out of pocket expenses of
                                attorneys and expert witnesses, incurred by Lender in 011forcing its rights under this
                                Guaranty.

                (2)     If any of the Guaranteed Obligations shall become due and remain unpaid in whole or in
                        part, each undersigned Guarantor will on demand (and without further i1otice of dishonor,
                        and without any notice having been given to the Guarantor previous to such demand of the
                        acceptance by the Lender of this Guaranty) pay to the Lender, its successors or assigns, at
                        Lender's office in Temple, Bell County, Texas, the full amount due and owing on tl1e
                        Guaranteed Obligations and it shall not be necessary for the Lender, in order to enfol'ce such
                        pay:m.ent by the Guarantor, to first institute suit, or exhaust its remedies against the Borrower,
                        or others liable on the Guaranteed Obligations, or to enforce its rights or remedies against
                        any security which shall have been given the Lender to secure any of the Guaranteed
                        Obligations.




       JNGl 7\FSBCT\WCTEAKWD\pl 7121 Gty.wpcl
       April 6, 2017 (3 :41 pm)                                                                        GUARANTY AGREEM ENT




                                                EXHIBIT NO. 4                                              EX. 4-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 253 of 609




                (3)       It is expressly understood and agreed that t11is is a continuing gual'anty and that the
                          obligations of Guarantor hereunder are and shall be absolute under any and all
                          circumstances, without regard to the validity, regularity or enforceability of the Note, the
                          Security Instrnment, or the Other Loan Documents, a true copy of each of said documents
                          Guarantor hereby acknowledges having received and reviewed.

                (4)       The term "Debt>' as used in this Guaranty shall mean the principal swn evidenced by the
                          Note and secured by the Security Instrument, or so much thereof as may be outstanding from
                          time to time, together with interest thereon at the rate of interest specified iu the Note and
                          all other sums other than priucipal or interest which may or shall become due and payable
                          pursuant to the provisions of the Note, the Security Instrument or the Other Loan
                          Documents.

                (5)       Any indebtedness of Borrower to Guarantor now or hereafter existing (including, but not
                          limited to, any rights to subrogation Guarantor may have as a result of any payment by
                          Guarantor under this Guaranty), together with any interest thereon, shall be, and such
                          indebtedness is, hereby deferred, postponed and subordinated to the prior payment in full of
                          the Guaranteed Obligations. Until payment in full of the Guaranteed Obligations (and
                          :including interest accruing on the Note after the commencement of a proceeding by or
                          against Borrower under the Bankruptcy Reform Act of 1978, as amended, 11 U.S.C.
                          Sections 10 l   m    film·, and the regulations adopted and promulgated pursuant thereto
                          (collectively, the "Bankruptcy Code") which :interest the parties agree shall remain a claim
                          that is prior and superior to any clain1 of Guarantor notwithstanding any contrary practice,
                          custom or rnling in cases under the Bankruptcy Code generally), Guarantor agrees not to
                          accept any payment or satisfaction of any kind of indebtedness of Borrower to Guarantor and
                          hereby assigns such indebtedness to Lender, including the right to file proof of claim and to
                          vote thereon in connection with any such proceeding under the Bankruptcy Code, including
                          the right to vote on any plan of reorganization. Further, if Guarantor shall comprise more
                          than one person, firm or col'poration, Guarantor agrees that until such payment in full of the
                          Guaranteed Obligations, (a) no one of them shall accept payment from the others by way of
                          contribution on account of any payment made hereunder by such party to Lender, (b) no one
                          of them will take any action to exercise or enforce any rights to such contribution, and (c)
                          if any of Guarantor should receive any payment, satisfaction or secui·ity for any indebtedness
                          of Borrower to any of Guarantor or for any contribution by the others of Guarantor for
                          payment made hereunder by the recipient to Lender, the same shall be delivered to Lender
                           in the form received, endorsed or assigned as may be appropriate for application on accoWlt
                           of, or as security for, the Guaranteed Obligations and until so delivered, shall be held in trust
                           for Lender as security for the Guaranteed Obligations.

                 (6)       Guarantor agrees that, with or without notice or demand, Guarantor will reilnbul'Se Lender,
                           to the extent that such reimbursement is not made by Borrower, for all reasonable out-of-
                           pocket expenses (including reasonable counsel fees) incurred by Lender in connection with
                           the collection of the Guaranteed Obligations or any portion thereof or with the enforcement
                           of this Guaranty.

                 (7)       All moneys available to Lender for application in payment or reduction of the Guaranteed
                           Obligations may be applied by Lender in such manner and in such amounts and at such time
                           or times and in such order and priority as Lender may see fit to the payment or reduction of
                           such portion of the Gual'anteed Obligations as Lender may elect.


       JNGl 7\FSBC1iWCTEAKWD\p 17121 Gty. wpd
       April 6, 2017 (3:4 1pm)                                   2                                       GUARANTY AGREEMENT




                                                  EXHIBIT NO. 4                                              EX. 4-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 254 of 609




              (8)    Guarantor hereby waives notice of the acceptance hereof, presentment, protest, notice of
                     protest, or any and all notice of intention to accelerate, non-payment, non-perfonnance or
                     non-observance, or other proof, or notice or demand, whereby to charge Guarantor therefor.
                                                                                 to
                     Guarantor shall receive the same notice and opportunity cure given Borrower under the
                     Loan Agreement, Note or Security h1st.rnment, if any. At any time or from time to time and
                     any nwnber of times, without notice to or consent of Guarantor and without affecting the
                     liability of Guarantor, (a) the time for payment of the principal of or interest on the Debt may
                     be extended or the Debt may be renewed in who1e or in part; (b) the time for Borrower's
                     performance of or compliance with any covenant or agreement contained in the Note, the
                     Security Instrument or any of the Other Loan Documents, whether presently existing or
                     hereinafter entered into, may be extended or such perfon.na.nce or compliance may be
                      waived; (c) the matw-ity of the Debt may be accelerated as provided in the Note, the Security
                      Instrument, or any of the Other Loan Documents; (d) the Note, the Security Instrument, or
                      any of the Other Loan Documents may be modified or amended by Lender and Borrower in
                      any respect, including any increase in the principal amount of the Debt; and (e) any security
                      for the Guaranteed Obligations may be modified, exchanged, surrendered or otherwise dealt
                      with or additional security may be pledged or m01tgaged for the Debt.

              (9)     Guarantor further agrees that the validity of this Guaranty and the obligations of Guarantor
                      hereunder shall in no way be tenninated, affected or impaired (a) by reason of the assertion
                      by Lender of any rights or remedies which it may have i.mder or with respect to either the
                      Note, the Security Instrument, or the Other Loan Documents, against any person obligated
                      thereunder or against any owner of all or any portion of the Mortgaged Property (as defined
                      in the Security Instrument), or (b) by reason of any failure to file or record any of such
                      instruments or to take or perfect any security intended to be provided thereby, or (c) by
                      reason of the release or exchange of any property covered by the Security Instrument or
                      other collateral for the Loan, 01· (d) by reason of Lender's failure to exercise, or delay in
                      exercising, any such right or remedy or any right or remedy Lender may have hereunder or
                      in respect to this Guaranty, or (e) by reason of the conunencement of a case under the
                      Bankruptcy Code by or against any person obligated under the Note, the Security Instrument
                      or the Other Loan Documents, or the death of any Guarantor, or (f) by reason of any
                      payment made on the Debt or any other indebtedness arising under the Note, the Security
                      Instrument or the Other Loan Documents, whether made by Borrower or Guarantor or any
                      other person, which is required to be refunded pursuant to any bankruptcy or insolvency law;
                      it being understood that 110 payment so refunded shall be considered as a payment of any
                      portion of the Guaranteed Obligations, nor shall it have the effect of reducing the liability
                      of Guarantor hereunder. It is further understood, th.at if Borrower shall have taken advantage
                       of, or be subject to the protection of, any provision in the Bankruptcy Code, the effect of
                      which is to prevent or delay Lender from taking any remedial action against Borrower,
                       including the exercise of any option Lender bas to declare the Debt or any of the other
                       Guaranteed Obligations due and payable on the happening of any default or event by which
                       under the terms of the Note, the Security Instrument or the Other Loan Documents, the Debt
                       or any of the other Guaranteed Obligations shall become due and payable, Lender may, as
                       against Guarantor, nevertheless, declare the Debt or any of the ot11er Guaranteed Obligations
                       due and payable and enforce any or all of its rights and remedies against Guarantor provided
                       for herein.




       JNGl 7\FSBCT\WCTEAKWD\pl 71 210ty.wpd
       April 6, 2017 (3:41pm)                               3                                      OUAJ\ANTY AOREEMENT




                                               EXHIBIT NO. 4                                           EX. 4-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 255 of 609




               (10)      Guarantor farther covenants that this Guaranty shall remain and continue in full force and
                         effect as to any modification, extension or renewal of the Note, the Security Instrument, or
                         any of the Other Loan Documents, that Lender shall not be under a duty to protect, secure
                         or insure any security or lien provided by the Security Instrument or other such collateral,
                         and that other indulgences or forbearance may be granted under any or all of such
                         documents, all of which may be made, done or suffered without notice to, or further consent
                         of, Guarantor.

                (11)      As a further inducement to Lender to make the Loan and in consideration thereof, Guarantor
                          further covenants and agrees (a) Guarantor will maintain a domicile, place of business or an
                          agent for service of process in the state in which the Mortgaged Property is located (the
                          "Prope1'ty Jurisdiction 11 ) and give prompt notice to Lender of the address of any such
                          domicile, place of business and of the nrune and address of any 11ew agent appointed by it,
                          as appropriate, (b) the failure of Guarantor's agent for service of process to give it notice of
                          any service of process will not impair or affect the validity of such service or of any
                          judgment based thereon, (c) if, despite the foregoing, thete is for any reason no agent: for
                          service of process of Guarantor available to be served, and if Guru·antor at tl1at tin1e has no
                          place of business in tl1e Property Jurisdiction then Guarantor irrevocably consents to service ·
                          of process by registered or certified mail, postage prepaid, to it at its address given in or
                          pursuant to the first paragraph hereof, Guarantor hereby waiving personal service thereof,
                          (d) that within tl1uty days after such mailing, Guarantor so served shall appear or answer to
                          any summons and complaint or other process and should Guarantor so served fail to appear
                          or answer within said thirty-day period, said Gua.tantor shall be deemed in default and
                          judgment may be entered by Lender against the said party for the amount as demanded in
                          any summons and complaint or other process so served, (e) with respect to any claim or
                           action arising hereunder, Guarantor (i) irrevocably submits to the nonexclusive jurisdiction
                          of the courts of Bell Cow1ty in the State of Texas and the United States District Court located
                           in Temple, Texas, and appellate courts from any thereof, (ii) irrevocably waives any
                           objection which it may have at any time to the laying on venue of any suit, action or
                           proceeding arising out of or relating to this Guaranty brought in any such court, and (iii)
                           irrevocably waives any claim tliat any such suit, action or proceeding brought in any such
                           court has been brought in an inconvenient forum, and (t) nothing in this Guaranty will be
                           deemed to preclude Lender from bringing an action or proceeding with respect hereto in any
                           other jurisdiction.

                (12)      This is a guaranty of payment and not of collection and upon any occurrence of an event of
                          default under the Note, tl1e Security Instrument or the Other Security Documents, after
                          applicable notice and failure to cure as provided for in the Loan Agreement, Lender may, at
                          its option, proceed directly and at once, without further notice, agiiinst Guarantor to collect
                          and recover the full amount of the liability hereunder or any portion thereof, without
                          proceeding against Borrower or any other person, or foreclosing upon, selling, or otherwise
                          disposing of or collecting or applying against any of the mortgaged property or other
                          collateral for the Loan. Guarantor hereby waives the pleading of any statute of limitations
                          as a defense to U1e obligation hereunder.

                 (13)      Guarantor hereby represents, warrants and certifies to Lender the following:




       JNGI 7\FSBC1iWCTEAKWD\pl 712l0ty.wpd
       April 6, 2017 (3:41 pm)                                  4                                      OUARANTV AOIH\EMBNT

                                                                                                                             ·'

                                                  EXHIBIT NO. 4                                           EX. 4-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 256 of 609




                       (a)      Neither the Guarantor nor any general partner or controlling stockholder or
                                managing member of the Guarantor, as applicable, is currently a debtor in any
                                bankruptcy, reorganization, insolvency or similar proceeding;

                      · (b)     No material adverse change in the financial condition of the Guarantor or any
                                general partner or controlling shareholder or managing member of the Guarrultor,
                                as applicable, has occu1'l'ed since the respective dates of the most recent financial
                                statements submitted to Lender;

                       (c)      The Guarantor is not presently insolvent, and entering into and performing its
                                obligations under this Guaranty will not render the Guarantor insolvent. As used
                                herein, the tem1 ,;insolvent'' means that the sum total of all of an entity's liabilities
                                (whether secured or unsecured, contingent or fixed, or liquidated or unliquidated)
                                is in excess of the value of all of such entity's non·exempt assets, i.e., all of the
                                assets of the entity that are available to satisfy claims of creditors; and

                        (d)     After the Loan is made and this Guaranty executed and delivered, the Guarantor will
                                have sufficient working capital to pay all of the Guarantor's outstanding debts as
                                they come due.

              (14)      As security for the payment of the Guaranteed Obligations, each Guarantor hereby grants to
                        Lender a security interest in and a contractual pledge and assignment of, and a right to setoff
                        and apply against this Guaranty or the Guaranteed Obligations or both, at any time and from
                        time to time, to the fullest extent pennitted by applicable law, (without demand upon or
                        notice to Guarantor with respect to the right of setoff, any such demand or notice being
                        hereby expressly waived by Guarantor to U1e fullest extent permitted by applicable law), any
                        and all money, property, accounts, securities, documents, chattel paper, claims, demands,
                        i.nstruments, items or deposits of Guarantor, and each of them, or to which any of them is a
                        party 11ow, held or hereafter coming within Lender's custody or control, including, but not
                        limited to certificates of deposit and other depository accounts, whether same shall have
                        matured or the exercise of Lender's rights result in loss of interest or other penalty on any
                        such deposit. Without prior notice to or demand upon any Guarantor, Lender may exercise
                        any rights granted herein, as well as other rights and/or remedies at law or in equity, all of
                        which are cumulative, at any time when a default has occU1'1'ed in any of tl1e Guanmteed
                        Obligations a11d is continuing. If any notice is required by law, Guarantor hereby agrees that
                        ten (10) days notice shall be deemed reasonable.

               (15)     Each reference herein to Lender shall be deemed to include its successors and assigns, to
                        whose favor the provisions of this Guaranty shall also inure. Each reference hereit1 to
                        Guarantor shall be deemed to include the heirs, executors, administrators, legal
                        representatives, successors ru1d assigns of Guarantor, all of whom shall be bound by the
                        provisions ofthis Guaranty.

               (16)     If any party hereto shall be a partnership, the agreeUlents and obligations on the part of
                        Guarantor herein contained shall remain in force and application notwithstanding any
                        changes in the individuals composing the partnership and the term "Guarantor" shall include
                        any alteted or successive partnerships but the predecessor partnerships and their partners
                        shall not thereby be released from any obligations or liability hereunder.


       JNG ! 7\FSBC1\WCTEAK.WD\p 17121 Gty.wpd
       April 6, 2017 (3:4lptn)                                 5                                       OIJARANTY AGREEMENT




                                                 EXHIBIT NO. 4                                            EX. 4-005
I --- --
           20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                             Pg 257 of 609




                           (17)      Guarantor (and its representative, executing below, if any) has full power, authority and legal
                                     right to execute this Guaranty and to perfonn all its obligations under this Guaranty.

                           ( 18)     All understandings, representations and agreements heretofore had witl1 respect to this
                                     Guaranty are merged into this Guaranty which alone fully and completely expresses the
                                     agreement of Guarantor and Lender.

                           (19)      This Guaranty may be executed in one or more counterparts by some or all of tl1e parties
                                     hereto, each of which counterparts shall be an original and all of which together shall
                                     constitute a single agreement of Guaranty. The failure of any party hereto to execute this
                                     Guaranty, or any counterpart hereof, shall not relieve the other signatories from their
                                     obligations hereunder. The liability of the Guarantors hereunder shall be joint and several
                                     with the liability of any other guarantors under separate guaranties.

                           (20)      GOVERNJNG LAW AND VENUE. THIS GUARANTY SHALL BE GOVERNED BY
                                     AND CONSTRUED lli ACCORDANCEWITIITHE LAWS OF THE STATE OF TEXAS
                                     AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS
                                     GUARANTY IS DEEMED EXECUTED IN AND IS PERFORMABLE IN BELL
                                     COUNTY, TEXAS. Any action or proceeding under or in connectio11 with this Guaranty
                                     against Guarantors or any other pruty ever liable for payment of any sums of money payable
                                     on this Guaranty may be brought in any state court located in Bell County, Texas, or in the
                                     federal cowt in Bell County, Texas. Each of the Guarantors and each such other party
                                     hereby irrevocably: (i) submits to the nonexclusive jurisdiction of such courts, and (ii)
                                     waives any objection it may now or hereafter have as to the venue of any such action or
                                     proceeding brought in such cotu·t or that such court is an inconvenient forum.

                                                          WAIVER OF CERTAIN LAWS

                           (21)      Additional Covenants. In addition to the covenants an.d agreements made in this Guaranty,
                                     each Guarantor ftuiher covenants and agrees with Lender as follows:

                           (22)      In the event an interest in any of the Collateral Property is foreclosed upon pursua11t to a
                                     judicial or non~judicial foreclosure sale, each Guarantor agrees as foU.ows. Notwithstanding
                                     the provisions of Sections 51.003, 51.004, and 51.005 of the Texas Property Code (as the
                                     same may be amended from time to time), and to the extent permitted by law, each
                                     Guarantor agrees that Lender shall be entitled to seek a deficiency judgment from Bonower,
                                     Guarantors and any other Loan Party obligated on the Note equal to the difference between
                                     the amount owing on the Note and the amount for which the Collateral Property was sold
                                     pursuant to judicial or non-judicial foreclosure sale. Each Guarantor expressly recognizes
                                     that this Section constitutes a waive1· of the above-cited provisions of the Texas Property
                                     Code which would otherwise permit Borrower, Guarantors and other persons against whom
                                     recovery of deficiencies is sought or any guarantor independently (even absent the initiation
                                     of deficiency proceedings against them) to present competent evidence of the fair market
                                     value of the Collateral Property as of the date of the foreclosure sale and offset against any
                                      deficiency the amount by which the foreclosure sale price is determined to be less than such
                                      fair market value. Each Guarantor further recognizes and agrees that this waiver creates rui
                                      irrebuttable presutnptio11 that the foreclosure sale price is equal to the fair market value of
                                     the Collateral Property for purposes of calculating deficiencies owed by Borrower,
                                      Guarantors, any other guarantor, and others against whom recovery of a deficiency is sought.

                  JNG 17\FSBC'I\WCTEAKWD\p 17121 Gty.wpd
                  April 6, 2017 (3:4 lpm)                                  6                                      GUARANTY AORP..F.ME.NT




                                                            EXHIBIT NO. 4                                             EX. 4-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 258 of 609




             (23)    Alternatively, in the event the waiver provided for in Subsection (a) above is determined by
                     a court of competent jurisdiction to be unenforceable, the following shall be the basis for the
                     finder of fact's detennmation of the fair market value of the Collateral Property as of the date
                     of the foreclosure sale in proceedings governed by Sections 51.003, 51.004 and 51.005 of
                     the Texas Property Code (as amended from time to time): (i) the Collateral Property shall
                     be valued in an 11 as is 11 condition as of the date of the foreclosul'e sale, without any
                     assumption or expectation that the Collateral Property will be repaired or improved in any
                     manner before a resale oft11e Collateral Property after foreclosure; (ii) the valuation shall be
                     based upon an assumption that the foreclosure purchaser desires a resale of the Collateral
                     Property for cash promptly (but no later than twelve (12) months) following the foreclo.sUl'e
                     sale; (iii) all reasonable closing costs customarily borne by the seller in commercial real
                     estate transactions should be deducted from the g:i·oss fair m.arket value of the Collateral
                     Property, including, without limitation, brokerage commissions, title insurance, a survey of
                     the Collateral Prope1iy, tax prorations, attorneys' fees, and marketing costs; (iv) the gross fair
                     market value of the Collateral Property shall be further discounted to account for any
                     estimated holding costs associated with maintai11ing the Collateral Property pending sale,
                     including, without limitation, utilities expenses, Collateral Property management fees, taxes
                     and assessments (to the extent not accounted for in (iii) above), and other maintenance,
                     operational and ownership expenses; and (v) any expert opinion testimony given or
                     considered in connection with a deten:nlnation of the fair market value of the Collateral
                     Property must be given by persons having at least ten (10) years experience in appraising
                     Collateral Property similar to the Collateral Property and who have conducted and prepared
                     a complete written appraisal of the Collateral Property taking into consideration the factor
                     set fo1th above.

               IN WITNESS WHEREOF, each Guarantor has duly executed this Guaranty on or before the
       respective date(s) acknowledged below, to be effective for all purpo the dat fir written above.




                                                                Address:        7800 Cava Place
                                                                                Austin, Texas 78735
                                                                                                     /,
                                                                                                      JP, LLC




                                                                Address:        401 Congress Avenue, 33rd Floor
                                                                                Austin, Texas 7870 l

                      NOTICE UNDER SECTION 26.02 OF THE TEXAS BUSINESS & COMMERCE
                      CODE

                      A LOAN AGREEMENT IN WH!CH THE AMOUNT INVOLVED IN THE LOAN
                      AGREEMENT EXCEEDS $50.000.00 IN VALUE IS NOT ENFORCEABLE UNLESS



       JNG 17\FSBCI\WCTEAKWD\p 17121 Gty.wpd
       April 6, 2017 (3:41pm)                               7                                       OtJARANTY AOR.EEMgNT




                                               EXHIBIT NO. 4                                              EX. 4-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 259 of 609




                        THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
                        BOU@ OR BY THAT PARTY'S AUTHORIZED REPIIBSENTATIVE.

                        nm RIGHTS     AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT
                        SUBJECT TO SUBSECTION Cb) OF SECTION 26.02 OF Tiffi TEXAS BUSINESS
                        & COMMERCE CODE SHALL BE DETEKMINED SOLELY FROM THE
                        WR[ITEN LOAN AGREEMENT. AND ANY PRIOR ORAL AGREEMENTS
                        BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO TI-IE
                        LOAN AGREEMENT.

                         THE WR!TTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT
                         BETWEEN THE PARTIES AND MAX NOT BE CONTRADICTED BY EVIDENCE
                         OF PRIOR. CONTEMPORANEOUS. OR SUBSEQUENT ORAL AGREEMENTS OF
                         THE PARTIES.

                                                                                                          THE PARTIES.




                                                                                                          UP,LLC




                                                         FIRST STATE B

                                                            By: _
                                                                · ------"~~....----~--~
                                                              Printed Name:_ ............__;::..iiu.~::::......1...»,,,.i..i.---
                                                              Title: ---~f-------b"-----

       THE STATE OF TEXAS                         §

       COUNTY OF _,
                 Tf~Q.;_~'......
                          \ ~----- §
                                                                                 __ day of ~Pf?+-"-ri_I_ __
              This instrument was subscribed and acknowledged before me on the _IB
       201..1__, byNATlNPAUL.

                                                            ~andfor
                                                            The State ofT EX AS

                                                            My commission expires:_..I_,,_0-1-l_.3-1-/'W-"'-"-----
                                                                                                  '   )




       JNG 17\FSBC1iWCTEAKWD\p 17121 Gty.wpd
       April 61 2017 (3:41pm)                           8                                                  GUARANTY AG IU!!!Ml!NT




                                               EXHIBIT NO. 4                                                   EX. 4-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 260 of 609




       THE STATE OF TEXAS                                 §

                       r O.:;:..;.\l.....,·I..._)_ _ _ _ _ §
       COUNTY OF __...r__

             This instrument was subscribed and acknowledged before me on the~ day of ~ f) I       ,
       201..J_, byNatin Paul, Manager of WORLD CLASS CAPITAL GROUP, LLC 1 a Texas limited liability
       company, on behalf of said limited liability company.
                                                                    ~
                                                                   Notary Public in and for
                                                                   The State ofT EX AS

                                                                   My commission expires:_.\'"'-0-+/~-+-'/?.;.;,CJ=------




      JNG17\FSBCT\WCTEAKWD\p l 71210ty.wpd
      April 6, 2017 (3:41pm)                                   9                                       GUARANTY AGRE~MENT




                                                   EXHIBIT NO. 4                                            EX. 4-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 261 of 609




                                                   EXHIBIT A


                           (DESCRIPTION OF NOTE AND SECURITY INSTRUMENT)

               (1)    Promissory Note dated April -z.k,, 2017, in the amount of $7,600,000,00, e~ecuted by WC
                      TEAKWOOD PLAZA, LLC, payable to the orde1· of FIRST STATE BANK CENTRAL
                      TEXAS; and

               (2)    Deed of Trust, Security Agreement and Financing Statement dated April 2-~ , 2017
                      executed by WC TEAKWOOD PLAZA, LLC, for the benefit of FIRST STATE BANK
                      CENTRAL TEXAS.




       JNG17\FSBC1\WCTEAKWD\p17121 Gty.wpd
       April 6, 2017 (3:4lpnt)                                                             GUARANTY AGREEMENT




                                             EXHIBIT NO. 4                                     EX. 4-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 262 of 609
                                                                  FILED AND RECORDED
                                                                      OFFICIAL PUBLIC RECORDS
                                                  J~~~'"".·~""'''.,       &t.t~
                                                  "~,: Dana DeBeauvoir, County Clerk
                                                     •, '' '        Travis County, Texas
                                                          Aug 24, 2020 02:35 PM     Fee: $ 38.00
                                                                             2020151969
                                                                         'Electronically Recorded'




         This page is
    intentionally added for
     electronic file stamp.




                                  EXHIBIT NO. 5                                       EX. 5-001
                          2020151969 Page 2 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 263 of 609



                                              MORTGAGE ASSIGNMENT
                                                  ($7 ,600,000.00)

               ASSIGNMENT OF NOTE AND SECURITY INSTRUMENTS

THE STATE OF TEXAS                              §
                                                §            KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TRAVIS                                §

        BANCORPSOUTH BANK, a Mississippi banking corporation (the successor by merger
to First State Bank, Central Texas, a Texas state banking association) (the "Assignor") for and in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration to
Assignor in hand paid by 8209 Burnet, L.P., a Delaware limited partnership (the "Assignee"), the
receipt and sufficiency of which are hereby acknowledged, has GRANTED, TRANSFERRED and
ASSIGNED WITHOUT RECOURSE, and does hereby GRANT, TRANSFER and ASSIGN
WITHOUT RECOURSE, unto the Assignee, the following:

               (a)      Promissory Note executed by WC Teakwood Plaza, LLC, a Delaware
       limited liability company (the "Borrower"), and payable to the order of First State Bank,
       Central Texas, a Texas state banking association, dated April 26, 2017, in the original
       principal amount of SEVEN MILLION SIX HUNDRED THOUSAND AND 00/100
       DOLLARS ($7,600,000.00), bearing loan number 11379300, and as such note may have
       been thereafter modified, amended, restated, or extended (collectively, the "Note") held by
       Assignor as successor by merger to First State Bank, Central Texas;

               (b)    All rights, titles, interests, liens, security interests, pledges, privileges,
       claims, demands and equities existing and to exist in connection with, pertaining to,
       governing, guaranteeing, renewing, extending, modifying, or as security for the payment
       of the Note including, without limitation, the following

                      (i)     Deed of Trust, Security Agreement and Financing Statement dated
               April 26, 2017, executed by Borrower for the benefit of Assignor, and recorded in
               the Official Public Records of Travis County, Texas under Document No.
               2017066579, as such deed of trust may have been thereafter further modified,
               amended, restated or extended;;

                      (ii)   Collateral Assignment of Leases and Rents dated April 26, 2017,
               executed by Borrower for the benefit of Assignor, and recorded in the Official
               Public Records of Travis County, Texas under Document No. 2017066580, as it
               may have been thereafter further modified, amended, restated or extended;

                      (iii)   Loan Agreement dated April 26, 2017, by and between the
               Assignor, the Borrower, the Guarantors;



                                                         1
               20170804.2019090713795663 .1



                                                    EXHIBIT NO. 5                       EX. 5-002
                          2020151969 Page 3 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 264 of 609



                      (iv)  UCC Financing Statement recorded on April 28, 2017 under File
               No. 17-0014544632 with the Texas Secretary of State and UCC Financing
               Statement recorded on May 1, 2017 under Travis County Clerk's File No.
               2017068684;

                       (v)     Guaranty Agreements dated April 26, 2017 executed by Natin Paul
               and World Class Capital Group, LLC (collectively, the "Guarantors") for the
               benefit of the Assignor.

       EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THAT LOAN SALE
AGREEMENT DATED AUGUST 21, 2020 (THE "Loan Sale Agreement") EXECUTED BY
THE ASSIGNOR, AS SELLER, AND ASSIGNEE, AS PURCHASER, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT ASSIGNOR HAS NOT MADE AND HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE,
REGARDING ANY ASPECT OF THE ASSETS OR THE UNDERLYING REALTY,
PERSONALTY OR INTANGIBLE PROPERTY SECURING THE NOTE (THE "Mortgaged
Premises"), INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO
ENFORCEABILITY OR TERMS OF THE ASSETS, THE NATURE AND CONDITION OF
THE ASSETS AND THE MORTGAGED PREMISES (INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF
FOR ANY AND ALL ACTIVITIES AND USES WHICH ASSIGNEE MAY ELECT TO
CONDUCT THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS
OR CONDITIONS OF THE COLLATERAL), THE COMPLIANCE OF THE ASSETS OR
MORTGAGED PREMISES WITH ALL APPLICABLE LAWS, ORDINANCES, RULES OR
REGULATIONS (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS); (B)
THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHERWISE AFFECTING
THE MORTGAGED PREMISES; AND (C) THE COMPLIANCE OF THE ASSETS OR THE
MORTGAGED PREMISES, OR ITS OPERATION, WITH ANY APPLICABLE LAWS,
ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY.

      ASSIGNEE, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, EXPRESSLY
ACCEPTS THE ASSIGNMENT OF THE ASSETS SUBJECT TO ALL OF THE TERMS,
CONDITIONS, AGREEMENTS, DISCLAIMERS AND REPRESENTATIONS CONTAINED
IN THE LOAN SALE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE SET
FORTH IN SECTIONS 9 AND 11 THEREOF.

        TO HAVE AND TO HOLD the Assets, together and along with all rights, titles, interests,
privileges, claims, demands and equities under the foregoing instruments now or hereafter owned
by Assignor, Assignor's successors or assigns, in connection therewith or as security therefor unto
Assignee, its successors or assigns forever.

    This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.

                                                   2
               20170804 20190907/37-95663.1



                                              EXHIBIT NO. 5                             EX. 5-003
                          2020151969 Page 4 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 265 of 609



     This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
 WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.


 EXECUTED effective on this the                 L f day of August, 2020.

                                                          BANCORPSOUTH BANK




 STA TE OF       loJi~ t<it\1\-fl\     §

 ~:,~,_ OF Ltfi:J~ :
        on    ~· ~-!-- 2.1                                                 J<v"' i~ Q.J. vi~"' e.-     ,    a
 notary public~ rsonally appeared                               ("' ' who proved to me on the
 basis of satisfactory evidence to be the per n whose name is subscribed to the within instrument
 and acknowledged to me that he executed the same in his authorized capacity, and that by his
 signature on the instrument the person or the entity upon behalf of which the person acted,
 executed the instrument.

 WITNESS my hand and official seal.

        Signature
        (Seal)
                         Vwn L y
 After Recording, Return to:

 8203 Burnet, L.P.
 2726 Bissonnet St. #240-244
 Houston, Texas 77005-1352




                                                             3
                 20170804.20190907/3795663. I



                                                     EXHIBIT NO. 5                              EX. 5-004
            20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                              Pg 266 of 609


       E                HIRSCH &WESTHEIMER
                                                        At torneys and C0u n selors
                                                                                                                             T.713.220.9165
                                                                                                                             F.713.223.9319
                                                                                                                             mdurrschmidt@hirschwest.com



                                                                               August 21,2O2O

                                                                                      Via CMRRR: 9414 7266 9904 2167 5085 85
                                                                                                       and First Class U.S. Mail
               WC Teakwood Plaza, LLC
              c/o World Class
              814 Lavaca St.
              Austin, Texas 78701
              Attn: Natin Paul

               Re           Promissory Note (the "Note") dated April 26,2017 in the original principal
                            sum of $7,600,000 executed by WC Teakwood Plaza, LLC ("Maker" or
                            "Borrower") and payable to BancorpSouth Bank, as successor by merger
                            to First State Bank Central Texas, secured by a Deed of Trust, Security
                            Agreement and Financing Statement dated April 26,2017 (the "Deed of
                            Trust") on 3.395 Acres in the City of Austin, Travis County, Texas, being
                            all of Lot 2 and a portion of Lot 1, Allandale North Section Five (the
                            "Collateral" or the "Property") and guaranteed by Natin Paul and World
                            Class Capital Group, LLC (collectively the "Guarantors").


              Dear Sir or Madam:

                    On August 21, 2O2O, BancorpSouth Bank, successor by merger to First
              State Bank Central Texas (the "Bank") sold to 82C^9 Burnet, L.P. (the
              "Purchaser") all of the Bank's ownership, right, title and interest in the Note,
              Deed of Trust, Guaranty and related documents and instruments (collectively
              the "Loan").
                    Any and all future payments on                                             the Note and all                   communications
              regarding the Loan should be made to
                                         B2O9 Burnet, L.P.
                                         5OO West 2nd Street, #l9OO
                                         Austin, Texas 78701




                                        '1415   Louisiana 36th Floor      HoustÕn, Texas   77OA2   1.713 223   518l   hirschwest.com




2017 0804.201 90907 t3',t 97 01 1   1



                                                                                 EXHIBIT NO. 6                                            EX. 6-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 267 of 609
 WC Teakwood Plaza, LLC
 August 21,2O2O
 Page 2


      Should you have any further questions, please direct your inquiries to the
 Purchaser.

                                                Sincerely,

                                                HrnscH & WrsrHa¡,lER, P.C.



                                                By :,/s,/ Michael J. Durrschmtdt
                                                    Michael J. Durrschmidt


 cc            Natin Paul
               c/o World Class
               814 Lavaca St.
               Austin, Texas 78701
               Attn: Natin Paul
               Via CMRRR: 9414 7266 9904 2167 5085 54

               World Class Capital Group, LLC
               c/o World Class
               814 Lavaca St,
              Austin, Texas 787C-1
              Attn: Natin Paul
              Via CMRRR' 9414 7266 9904 2167 5085 78

               Linda Thong
               World Class
               244 Fiffh Avenue, Suíte 22OO
               New York, New York iOOOI
               Via CMRRR: 9474 7266 9904 2t67 5086 ts

               Maryann Norwood
              World Class
              814 Lavaca St.
              Austin, Texas 787C^1
              Via ema il: mnorwood@woild-class.com

              Brian Elliott
              World Class Global Business Services
              814 Lavaca St.
              Austin, Tx7B7O1
              Via ema il: belliott@world-class.com




20 t7 080 4.201 90907 /37 9? 01 1.1

                                         EXHIBIT NO. 6                             EX. 6-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 268 of 609




 August 25, 2020


 BY E‐MAIL AND CMRRR

 Maryann Norwood
 WC Teakwood Plaza, LLC
 814 Lavaca Street
 Austin, Texas 78701
 mnorwood@world‐class.com

 Re:       September 1, 2020 foreclosure sale for that certain property secured by the Promissory Note (the
           “Note”) dated April 26, 2017, in the original principal sum of $7,600,000 executed by WC
           Teakwood Plaza, LLC (“Maker” or “Borrower”) and payable to 8209 Burnet, LP, a Delaware limited
           partnership (“Lender”), successor by assignment to BancorpSouth Bank, as successor by merger
           to First State Bank Central Texas (the “Loan”), secured by a Deed of Trust, Security Agreement
           and Financing Statement dated April 26, 2017 (the “Deed of Trust”) on 3.95 Acres in the City of
           Austin, Travis County, Texas, being all of Lot 2 and a portion of Lot 1, Allandale North Section Five
           (the “Collateral” or the “Property”) and guaranteed by Natin Paul and World Class Capital Group,
           LLC (collectively the “Guarantors”)
 Dear Ms. Norwood:
 I write in response to your August 21, 2020 correspondence to Mr. Durrschmidt, counsel to BancorpSouth
 Bank (“Original Lender”). I am counsel to 8209 Burnet, LP, which on August 21, 2020, acquired from
 Original Lender all of Original Lender’s rights, title, and interest in and to the Loan and the Loan
 Documents1 under that certain Assignment of Note and Security Instruments, which was duly recorded
 on August 24, 2020, in the Office of the County Clerk of Travis County, Texas in Instrument No.
 2020151969 and is attached hereto as Exhibit 1. Original Lender sent you notice of such assignment on
 August 24, 2020, a copy of which is attached as Exhibit 2.
 Lender is aware of the Attorney General’s “Informal Guidance” but disagrees with Borrower’s
 characterization of same in your letter. Therefore, Lender does not agree to withdraw the Notice of
 Trustee’s Sale of the Property schedule for September 1.
 The Informal Guidance regarding foreclosure sales in Texas changes nothing in connection with the
 September 1 non‐judicial foreclosure sale on the Property at issue. Contrary to your characterization, the
 AG’s “Informal Guidance” does not “confirm[] that foreclosure sales that have not been specifically
 approved by the Mayor of the city in which they will take place cannot satisfy the public sale requirement

 1
   The Note, the Deed of Trust, the Collateral Assignment of Leases and Rents, the Guaranty Agreements and
 Financing Statements are collectively referred to herein as the “Loan Documents.”




 Christopher L. Dodson      T: +1.713.221.1373         F: +1.800.404.3970
 Partner                    711 Louisiana Street, Suite 2300, Houston, Texas 77002‐2770
                            chris.dodson@bracewell.com           bracewell.com



                                                    EXHIBIT NO. 7                                  EX. 7-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 269 of 609




 Maryann Norwood
 August 25, 2020
 Page 2


 under Texas Property Code Chapter 51.” Ltr. at 1. Rather, it states that a foreclosure sale may not
 proceed if more than 10 “willing bidders” are in attendance unless approved by the mayor. Exhibit 3.
 While Borrower contends that the “proposed foreclosure sale will not satisfy the public sale requirement
 in the Texas Property Code,” at this time, there is no evidence or suggestion that the September 1
 foreclosure sale for this Property will be attended by more than 10 willing bidders, so it would be
 inappropriate to preemptively cancel the foreclosure sale on this basis. Ltr. at 3. Lender is aware of the
 relevant gathering restrictions, other state and local health and safety guidelines, and the AG’s Informal
 Guidance, and Lender will fully comply therewith in conducting the foreclosure sale.
 Moreover, the Informal Guidance states “this letter is not a formal Attorney General opinion under section
 402.042 of the Texas Government Code; rather, it is intended only to convey informal legal guidance.” Ex.
 3 at 4. The Informal Guidance, therefore, does not deserve the weight Borrower recommends. Attorney
 general opinions, especially informal ones, are “not controlling on the courts.” See Comm’rs Ct. of Titus
 Cty. v. Agan, 940 S.W.2d 77, 82 (Tex. 1997) (disagreeing with Attorney General’s opinion).

 Finally, as I am sure you are aware, your colleague, Brian Elliott, unsuccessfully made this same argument
 related to the August foreclosure sale in Colorado Third Street, LLC v. WC 4th and Colorado, LP, Cause No.
 D‐1‐GN‐20‐002781. In spite of this argument, a Travis County district court denied Mr. Elliott’s request to
 enjoin a foreclosure sale in August. And after the issuance of this Informal Guidance, other foreclosure
 sales occurred in Travis County in August, without express Mayoral approval.

 For all of these reasons, Lender intends to proceed with the posted foreclosure sale on September 1. If
 Borrower intends to seek legal action in connection with the Loan, we request that you provide us with
 notice as required by the Texas Rules and Travis County Local Rules.

 Very truly yours,




 Christopher L. Dodson

 CLD
 Enclosure

 cc:     Mr. Brian Elliott
         814 Lavaca Street
         Austin, Texas 78701
         By Email: belliott@world‐class.com


 #6223895



                                             EXHIBIT NO. 7                                     EX. 7-002
     20-01061-tmd
EXHIBIT 1         Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                       Pg 270 of 609
                                                                       FILED AND RECORDED
                                                                           OFFICIAL PUBLIC RECORDS
                                                       J~~~'"".·~""'''.,       &t.t~
                                                       "~,: Dana DeBeauvoir, County Clerk
                                                          •, '' '        Travis County, Texas
                                                               Aug 24, 2020 02:35 PM     Fee: $ 38.00
                                                                                  2020151969
                                                                              'Electronically Recorded'




              This page is
         intentionally added for
          electronic file stamp.




                                       EXHIBIT NO. 7                                       EX. 7-003
                          2020151969 Page 2 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 271 of 609



                                              MORTGAGE ASSIGNMENT
                                                  ($7 ,600,000.00)

               ASSIGNMENT OF NOTE AND SECURITY INSTRUMENTS

THE STATE OF TEXAS                              §
                                                §            KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TRAVIS                                §

        BANCORPSOUTH BANK, a Mississippi banking corporation (the successor by merger
to First State Bank, Central Texas, a Texas state banking association) (the "Assignor") for and in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration to
Assignor in hand paid by 8209 Burnet, L.P., a Delaware limited partnership (the "Assignee"), the
receipt and sufficiency of which are hereby acknowledged, has GRANTED, TRANSFERRED and
ASSIGNED WITHOUT RECOURSE, and does hereby GRANT, TRANSFER and ASSIGN
WITHOUT RECOURSE, unto the Assignee, the following:

               (a)      Promissory Note executed by WC Teakwood Plaza, LLC, a Delaware
       limited liability company (the "Borrower"), and payable to the order of First State Bank,
       Central Texas, a Texas state banking association, dated April 26, 2017, in the original
       principal amount of SEVEN MILLION SIX HUNDRED THOUSAND AND 00/100
       DOLLARS ($7,600,000.00), bearing loan number 11379300, and as such note may have
       been thereafter modified, amended, restated, or extended (collectively, the "Note") held by
       Assignor as successor by merger to First State Bank, Central Texas;

               (b)    All rights, titles, interests, liens, security interests, pledges, privileges,
       claims, demands and equities existing and to exist in connection with, pertaining to,
       governing, guaranteeing, renewing, extending, modifying, or as security for the payment
       of the Note including, without limitation, the following

                      (i)     Deed of Trust, Security Agreement and Financing Statement dated
               April 26, 2017, executed by Borrower for the benefit of Assignor, and recorded in
               the Official Public Records of Travis County, Texas under Document No.
               2017066579, as such deed of trust may have been thereafter further modified,
               amended, restated or extended;;

                      (ii)   Collateral Assignment of Leases and Rents dated April 26, 2017,
               executed by Borrower for the benefit of Assignor, and recorded in the Official
               Public Records of Travis County, Texas under Document No. 2017066580, as it
               may have been thereafter further modified, amended, restated or extended;

                      (iii)   Loan Agreement dated April 26, 2017, by and between the
               Assignor, the Borrower, the Guarantors;



                                                         1
               20170804.2019090713795663 .1



                                                    EXHIBIT NO. 7                       EX. 7-004
                          2020151969 Page 3 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 272 of 609



                      (iv)  UCC Financing Statement recorded on April 28, 2017 under File
               No. 17-0014544632 with the Texas Secretary of State and UCC Financing
               Statement recorded on May 1, 2017 under Travis County Clerk's File No.
               2017068684;

                       (v)     Guaranty Agreements dated April 26, 2017 executed by Natin Paul
               and World Class Capital Group, LLC (collectively, the "Guarantors") for the
               benefit of the Assignor.

       EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THAT LOAN SALE
AGREEMENT DATED AUGUST 21, 2020 (THE "Loan Sale Agreement") EXECUTED BY
THE ASSIGNOR, AS SELLER, AND ASSIGNEE, AS PURCHASER, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT ASSIGNOR HAS NOT MADE AND HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE,
REGARDING ANY ASPECT OF THE ASSETS OR THE UNDERLYING REALTY,
PERSONALTY OR INTANGIBLE PROPERTY SECURING THE NOTE (THE "Mortgaged
Premises"), INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO
ENFORCEABILITY OR TERMS OF THE ASSETS, THE NATURE AND CONDITION OF
THE ASSETS AND THE MORTGAGED PREMISES (INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF
FOR ANY AND ALL ACTIVITIES AND USES WHICH ASSIGNEE MAY ELECT TO
CONDUCT THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS
OR CONDITIONS OF THE COLLATERAL), THE COMPLIANCE OF THE ASSETS OR
MORTGAGED PREMISES WITH ALL APPLICABLE LAWS, ORDINANCES, RULES OR
REGULATIONS (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS); (B)
THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHERWISE AFFECTING
THE MORTGAGED PREMISES; AND (C) THE COMPLIANCE OF THE ASSETS OR THE
MORTGAGED PREMISES, OR ITS OPERATION, WITH ANY APPLICABLE LAWS,
ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY.

      ASSIGNEE, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, EXPRESSLY
ACCEPTS THE ASSIGNMENT OF THE ASSETS SUBJECT TO ALL OF THE TERMS,
CONDITIONS, AGREEMENTS, DISCLAIMERS AND REPRESENTATIONS CONTAINED
IN THE LOAN SALE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE SET
FORTH IN SECTIONS 9 AND 11 THEREOF.

        TO HAVE AND TO HOLD the Assets, together and along with all rights, titles, interests,
privileges, claims, demands and equities under the foregoing instruments now or hereafter owned
by Assignor, Assignor's successors or assigns, in connection therewith or as security therefor unto
Assignee, its successors or assigns forever.

    This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.

                                                   2
               20170804 20190907/37-95663.1



                                              EXHIBIT NO. 7                             EX. 7-005
                          2020151969 Page 4 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 273 of 609



     This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
 WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.


 EXECUTED effective on this the                 L f day of August, 2020.

                                                          BANCORPSOUTH BANK




 STA TE OF       loJi~ t<it\1\-fl\     §

 ~:,~,_ OF Ltfi:J~ :
        on    ~· ~-!-- 2.1                                                 J<v"' i~ Q.J. vi~"' e.-     ,    a
 notary public~ rsonally appeared                               ("' ' who proved to me on the
 basis of satisfactory evidence to be the per n whose name is subscribed to the within instrument
 and acknowledged to me that he executed the same in his authorized capacity, and that by his
 signature on the instrument the person or the entity upon behalf of which the person acted,
 executed the instrument.

 WITNESS my hand and official seal.

        Signature
        (Seal)
                         Vwn L y
 After Recording, Return to:

 8203 Burnet, L.P.
 2726 Bissonnet St. #240-244
 Houston, Texas 77005-1352




                                                             3
                 20170804.20190907/3795663. I



                                                     EXHIBIT NO. 7                              EX. 7-006
EXHIBIT 220-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                           Pg 274 of 609


          E                HIRSCH &WESTHEIMER
                                                           At torneys and C0u n selors
                                                                                                                                T.713.220.9165
                                                                                                                                F.713.223.9319
                                                                                                                                mdurrschmidt@hirschwest.com



                                                                                  August 21,2O2O

                                                                                         Via CMRRR: 9414 7266 9904 2167 5085 85
                                                                                                          and First Class U.S. Mail
                  WC Teakwood Plaza, LLC
                 c/o World Class
                 814 Lavaca St.
                 Austin, Texas 78701
                 Attn: Natin Paul

                  Re           Promissory Note (the "Note") dated April 26,2017 in the original principal
                               sum of $7,600,000 executed by WC Teakwood Plaza, LLC ("Maker" or
                               "Borrower") and payable to BancorpSouth Bank, as successor by merger
                               to First State Bank Central Texas, secured by a Deed of Trust, Security
                               Agreement and Financing Statement dated April 26,2017 (the "Deed of
                               Trust") on 3.395 Acres in the City of Austin, Travis County, Texas, being
                               all of Lot 2 and a portion of Lot 1, Allandale North Section Five (the
                               "Collateral" or the "Property") and guaranteed by Natin Paul and World
                               Class Capital Group, LLC (collectively the "Guarantors").


                 Dear Sir or Madam:

                       On August 21, 2O2O, BancorpSouth Bank, successor by merger to First
                 State Bank Central Texas (the "Bank") sold to 82C^9 Burnet, L.P. (the
                 "Purchaser") all of the Bank's ownership, right, title and interest in the Note,
                 Deed of Trust, Guaranty and related documents and instruments (collectively
                 the "Loan").
                       Any and all future payments on                                             the Note and all                   communications
                 regarding the Loan should be made to
                                            B2O9 Burnet, L.P.
                                            5OO West 2nd Street, #l9OO
                                            Austin, Texas 78701




                                           '1415   Louisiana 36th Floor      HoustÕn, Texas   77OA2   1.713 223   518l   hirschwest.com




   2017 0804.201 90907 t3',t 97 01 1   1



                                                                                    EXHIBIT NO. 7                                            EX. 7-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 275 of 609
 WC Teakwood Plaza, LLC
 August 21,2O2O
 Page 2


      Should you have any further questions, please direct your inquiries to the
 Purchaser.

                                                Sincerely,

                                                HrnscH & WrsrHa¡,lER, P.C.



                                                By :,/s,/ Michael J. Durrschmtdt
                                                    Michael J. Durrschmidt


 cc            Natin Paul
               c/o World Class
               814 Lavaca St.
               Austin, Texas 78701
               Attn: Natin Paul
               Via CMRRR: 9414 7266 9904 2167 5085 54

               World Class Capital Group, LLC
               c/o World Class
               814 Lavaca St,
              Austin, Texas 787C-1
              Attn: Natin Paul
              Via CMRRR' 9414 7266 9904 2167 5085 78

               Linda Thong
               World Class
               244 Fiffh Avenue, Suíte 22OO
               New York, New York iOOOI
               Via CMRRR: 9474 7266 9904 2t67 5086 ts

               Maryann Norwood
              World Class
              814 Lavaca St.
              Austin, Texas 787C^1
              Via ema il: mnorwood@woild-class.com

              Brian Elliott
              World Class Global Business Services
              814 Lavaca St.
              Austin, Tx7B7O1
              Via ema il: belliott@world-class.com




20 t7 080 4.201 90907 /37 9? 01 1.1

                                         EXHIBIT NO. 7                             EX. 7-008
EXHIBIT20-01061-tmd
        3           Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                         Pg 276 of 609




                                                  August 1, 2020

        Honorable Bryan Hughes
        Texas Senate
        P.O. Box 12068
        Capitol Station
        Austin, TX 78711

        Dear Senator Hughes,

        You ask whether local governmental bodies have authority to limit in-person
        attendance at a judicial or non-judicial foreclosure sale to 10 persons or fewer. Your
        question concerns local emergency orders restricting or delaying such sales during
        the current COVID-19 pandemic. We conclude that a foreclosure sale of residential
        or commercial real property that is conducted outdoors is subject to the limitation on
        outdoor gatherings in excess of 10 persons imposed by Executive Order GA-28.
        Accordingly, an outdoor foreclosure sale may not proceed with more than 10 persons
        in attendance unless approved by the mayor in whose jurisdiction the sale occurs, or
        if in an unincorporated area, the county judge. However, to the extent a sale is so
        limited, and willing bidders who wish to attend are not allowed to do so as a result,
        the sale should not proceed as it may not constitute a “public sale” as required by the
        Texas Property Code.

        When a mortgage loan is in default, a mortgagee may elect to institute either a
        judicial foreclosure or, when permitted by the deed of trust, a non-judicial
        foreclosure.1 A judicial foreclosure begins with a lawsuit to establish the debt and fix
        the lien.2 The judgment in a foreclosure lawsuit generally provides that an order of
        sale issue to any sheriff or constable directing them to seize the property and sell it
        under execution in satisfaction of the judgment.3 After the sale is completed, the
        sheriff or other officer must provide to the new buyer possession of the property
        within 30 days.4


        1 Bonilla v. Roberson, 918 S.W.2d 17, 21 (Tex. App.—Corpus Christi 1996, no writ).
        2 Id. at 21.
        3 TEX. R. CIV. P. 309; but see id. (excepting judgments against executors, administrators, and guardians

        from orders of sale). The procedures for the sale under judicial foreclosure generally follow the same
        procedures as sales under non-judicial foreclosures. Compare id. 646a–648 with TEX. PROP. CODE §
        51.002.
        4 TEX. R. CIV. P. 310.




                                                  EXHIBIT NO. 7                                     EX. 7-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 277 of 609




 A non-judicial foreclosure, in turn, must be expressly authorized in a deed of trust.5
 The Property Code prescribes the minimum requirements for a non-judicial sale of
 real property under a power of sale conferred by a deed of trust or other contract lien.6
 The Code requires that a sale under a non-judicial foreclosure be “a public sale at
 auction held between 10 a.m. and 4 p.m. of the first Tuesday of a month,” unless that
 day is January 1 or July 4, in which cases the sale must be held on the first
 Wednesday of the month.7 The deed of trust or other loan document can establish
 additional requirements, and if such requirements are established, those
 requirements must likewise be satisfied in order for there to be a valid foreclosure
 sale.8

 We understand that many foreclosure sales in Texas, both judicial and non-judicial,
 are held outdoors. Frequently, such sales occur on the steps of a courthouse.

 With this background in mind, we address your question concerning attendance
 limitations. Governor Abbott ordered in Executive Order GA-28 that “every business
 in Texas shall operate at no more than 50 percent of the total listed occupancy of the
 establishment.”9 This general limitation, however, is subject to several exceptions.
 One such exception is found in paragraph five of the order, which limits outdoor
 gatherings to 10 persons or fewer without approval by the mayor or, in the case of
 unincorporated territory, the county judge in whose jurisdiction the gathering
 occurs.10 Accordingly, to the extent a foreclosure sale occurs outdoors, attendance at
 the sale is limited to 10 persons or fewer unless greater attendance is approved by
 the relevant mayor or county judge.

 While certain services are exempt from the outdoor gathering limitation in Executive
 Order GA-28, we do not conclude that foreclosure sales are included within them.
 Executive Order GA-28 exempts from its limitations on outdoor gatherings services
 described in paragraphs 1, 2, and 4 of the order. Relevant here, paragraph 1 exempts
 from capacity limitations, inter alia, “any services listed by the U.S. Department of
 Homeland Security’s Cybersecurity and Infrastructure Workforce, Version 3.1 or any
 subsequent version.”11 (CISA Guidance). Among the services listed in version 3.1 of




 5 See TEX. PROP. CODE § 51.002.
 6 See id. § 51.002.
 7 Id. §§ 51.002(a), (a-1); see also id. § 51.002(h) (requiring a sale to be held on or after the 90th day

 after the date the commissioners court records a designation of a sale at an area other than an area at
 the county courthouse).
 8 See Bonilla, 918 S.W.2d at 21.
 9 Gov. Greg Abbott Exec. Order GA-28.
 10 Id. at 3 (as amended by Gov. Greg Abbott Proc. of July 2, 2020).
 11 Id. at 2.


                                                    2

                                            EXHIBIT NO. 7                                     EX. 7-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 278 of 609



 the CISA Guidance are “[r]esidential and commercial real estate services, including
 settlement services.”12

 A court’s main objective in construing the law is to give effect to the intent of its
 provisions.13 And there is no better indication of that intent than the words that are
 chosen.14 One dictionary defines a “service” as “[w]ork that is done for others as an
 occupation or business.”15 A periodic foreclosure auction conducted at a courthouse—
 whether by an officer of the court, an attorney, an auction professional, or another
 person serving as trustee16—does not constitute the type of dedicated real estate
 service work contemplated by the CISA Guidance. Accordingly, we conclude that
 outdoor foreclosure sales are not exempted from the 10-person attendance limitation
 imposed by paragraph 5 of Executive Order GA-28.

 If a foreclosure sale is subject to, and not exempted from, the 10-person attendance
 limit imposed in Executive Order GA-28, it should not proceed if one or more willing
 bidders are unable to participate because of the attendance limit. “[A] sale of real
 property under a power of sale conferred by a deed of trust or other contract lien must
 be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday of a
 month.”17 The purpose of the public sale requirement is to “secure the attendance of
 purchasers and obtain a fair price for the property.”18 Strict compliance with the
 Property Code is required for a trustee to properly make a foreclosure sale.19 If an
 attendance limit precludes the conduct of a public sale for the purpose of securing
 sufficient bidders to obtain a fair price, the propriety of a foreclosure auction may be
 called into question. Accordingly, to the extent attendance at a foreclosure sale is
 limited to ten or fewer persons, and that limit precludes the attendance of one or more
 willing bidders who otherwise would have appeared in person, the sale should not go
 forward as it likely would not comport with the Property Code requirement that the
 sale be a “public sale.”




 12 See Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community and
 National Resilience in COVID-19 Response, at 16, available at https://www.cisa.gov/sites/default/files/
 publications/Version_3.1_CISA_Guidance_on_Essential_Critical_Infrastructure_Workers.pdf.
 13 See Summers, 282 S.W.3d at 437.
 14 See id. (“Where text is clear, text is determinative of that intent.”).

 15 Am. Heritage Dictionary (5th ed. 2020), available at https://www.ahdictionary.com/word/
 search.html?q=service; see also Greater Houston P’ship v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015)
 (applying an undefined term’s ordinary meaning, unless the context of the law in which the term
 appears suggests a different or more precise definition).
 16 The Texas Property Code does not set forth specific professional requirements for a foreclosure

 trustee, providing only that “[o]ne or more persons may be authorized to exercise the power of sale
 under a security instrument.” TEX. PROP. CODE § 51.007(a).
 17 TEX. PROP. CODE § 51.002(a) (emphasis added).
 18 Reisenberg v. Hankins, 258 S.W. 904, 910 (Tex. Civ. App.–Amarillo 1924, writ dismissed w.o.j.).
 19 Myrad Props. v. LaSalle Bank Nat’l Assoc., 252 S.W.3d 605, 615 (Tex. App.–Austin 2008), rev’d on

 other grounds, 300 S.W.3d 746 (Tex. 2009).

                                                   3

                                           EXHIBIT NO. 7                                    EX. 7-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 279 of 609



 We trust this letter provides you with the advice you were seeking. Please note this
 letter is not a formal Attorney General opinion under section 402.042 of the Texas
 Government Code; rather, it is intended only to convey informal legal guidance.

                                          Sincerely,

                                          Ryan Bangert
                                          Deputy First Assistant Attorney General




                                          4

                                   EXHIBIT NO. 7                           EX. 7-012
        20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                          Pg 280 of 609


                                                                            T. 713.220.9165
                                                                            F. 713.223.9319
                                                                            mdurrschmidt@hirschwest.com




                                                 July 2, 2020


                                                    Via CMRRR: 9414 7266 9904 2167 5063 83
                                                    and First Class U.S. Mail
          WC Teakwood Plaza, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul


          Re:        Promissory Note (the “Note”) dated April 26, 2017 in the original principal
                     sum of $7,600,000 executed by WC Teakwood Plaza, LLC (“Maker” or
                     “Borrower”) and payable to BancorpSouth Bank, as successor by merger
                     to First State Bank Central Texas, secured by a Deed of Trust, Security
                     Agreement and Financing Statement dated April 29, 2017 on 3.95 Acres
                     in the City of Austin, Travis County, Texas, being all of Lot 2 and a portion
                     of Lot 1, Allandale North Section Five (the “Collateral” or the “Property”)
                     and guaranteed by Natin Paul and World Class Capital Group, LLC
                     (collectively the “Guarantors”).

          Dear Sir or Madam:

                This law firm represents BancorpSouth Bank, successor by merger to
          First State Bank Central Texas (the “Bank”) in connection with the above-
          referenced Note. As you know, the Note is delinquent.

                Pursuant to the Collateral Assignment of Leases and Rents dated April
          26, 2017, executed by the Borrower for the benefit of the Bank, please provide
          us with the names, addresses, the current lease for each tenant occupying a
          rental space on the Property, and the current rent roll for the Property.

                 Demand is hereby made for the immediate payment of the delinquent
          payments. The Note is currently past due in the amount of One Hundred Ninety-
          Four Thousand Three Hundred Twenty-Five and 86/100 Dollars ($194,325.86).
          In the event the Bank has not received $194,325.86 by 4:30 p.m. C.S.T. on July
          12, 2020, then the Bank will accelerate the Note and has instructed us thereafter
          to take legal action against the Maker and Guarantor and pursue the Bank’s
          remedies as to the Collateral.




20170804.20190907/3724640.1
                                                 EXHIBIT NO. 8                          EX. 8-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 281 of 609
 WC Teakwood Plaza, LLC
 July 2, 2020
 Page 2



        If any payment by check is returned due to insufficient funds or for any
 other reason, “good funds” will not have been received. No extension of time
 will be granted due to the return of payment. The Bank reserves the right to
 accept or reject a partial payment of the total due without waiving any of its
 rights herein or otherwise.

        The Bank reserves all of its rights, remedies, and recourses against the
 Maker and Guarantors under the Note and Guaranty Agreements. This demand
 for payment is being made pursuant to section 38.001 of the Texas Civil
 Practice and Remedies Code and, as such, the Maker and Guarantors may be
 liable, in accordance with the terms of the Note and Guaranty Agreements, not
 only for the outstanding principal balance due and owing together with interest
 as it accrues at the pre- and post-maturity rate, but also for collection costs,
 including attorney fees.

         By transmitting this demand to you, nothing is intended to suggest that
 all of the Bank’s rights and remedies have been set forth. Nothing contained in
 this letter is a waiver of the Bank’s rights or remedies, under the Note or any of
 the other loan documents, at law or in equity. Specifically, but not by way of
 limitation, the Maker and Guarantors continue to waive all notices consistent
 with the loan documents.

       The Maker and Guarantors are not entitled to rely upon any oral
 statements made or purported to be made by or on behalf of the Bank in
 connection with any alleged agreement by the Bank to refrain from exercising
 any of its rights in connection with the indebtedness. Acceptance by the Bank,
 or any other parties, on behalf of the Bank, of any debt service payment does
 not, and will not, constitute a waiver of any of the rights, remedies or recourses
 available under the loan documents, at law, or in equity. Application of such
 payments should in no way be construed as a modification, rearrangement, or
 extension of the existing loan documents.

       This is an attempt to collect a debt and any information will be used for
 that purpose.


                                          Sincerely,

                                          HIRSCH & WESTHEIMER, P.C.



                                          By:/s/ Michael J. Durrschmidt
                                             Michael J. Durrschmidt




 20170804.20190907/3724640.1
                                  EXHIBIT NO. 8                           EX. 8-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 282 of 609
 WC Teakwood Plaza, LLC
 July 2, 2020
 Page 3


 cc:       Natin Paul
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5063 90

           World Class Capital Group, LLC
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5064 06

           Linda Thong
           World Class
           244 Fifth Avenue, Suite 2200
           New York, New York 10001
           Via CMRRR: 9414 7266 9904 2167 5064 13

           Maryann Norwood
           World Class
           814 Lavaca St.
           Austin, Texas 78701
           Via email: mnorwood@world-class.com




 20170804.20190907/3724640.1
                                    EXHIBIT NO. 8                       EX. 8-003
USPS.com® - USPS Tracking® Results                                          Page 1 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 283 of 609



  USPS Tracking                                                                     FAQs
                                    ®                                                      




                                    Track Another Package    +




                                                                                  Remove   
  Tracking Number: 9414726699042167506383

  Your item was delivered to an individual at the address at 1:28 pm on July 8, 2020 in
  AUSTIN, TX 78701.




                                                                                           Feedback
   Delivered
  July 8, 2020 at 1:28 pm
  Delivered, Left with Individual
  AUSTIN, TX 78701

  Get Updates      




                                                                                       
     Text & Email Updates


                                                                                       
     Tracking History


                                                                                       
     Product Information



                                           See Less   




                                          EXHIBIT NO. 8                          EX. 8-004
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                          Page 2 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 284 of 609



                                                                                  Remove   
  Tracking Number: 9414726699042167506390

  Your item has been delivered to an agent for final delivery in AUSTIN, TX 78701 on July 6,
  2020 at 12:41 pm.




   Delivered to Agent
  July 6, 2020 at 12:41 pm
  Delivered to Agent for Final Delivery
  AUSTIN, TX 78701

  Get Updates     


                                          See More   




                                                                                           Feedback
                                                                                  Remove   
  Tracking Number: 9414726699042167506406

  Your item has been delivered to an agent for final delivery in AUSTIN, TX 78701 on July 6,
  2020 at 12:41 pm.




   Delivered to Agent
  July 6, 2020 at 12:41 pm
  Delivered to Agent for Final Delivery
  AUSTIN, TX 78701

  Get Updates     


                                          See More   




                                          EXHIBIT NO. 8                          EX. 8-005
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                          Page 3 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 285 of 609



                                                                                   Remove   
  Tracking Number: 9414726699042167506413

  Your item was delivered to the front desk, reception area, or mail room at 12:28 pm on
  July 7, 2020 in NEW YORK, NY 10001.




   Delivered
  July 7, 2020 at 12:28 pm
  Delivered, Front Desk/Reception/Mail Room
  NEW YORK, NY 10001

  Get Updates    


                                          See More   




                                                                                            Feedback
                     Can’t find what you’re looking for?
              Go to our FAQs section to find answers to your tracking questions.


                                              FAQs




                                         EXHIBIT NO. 8                             EX. 8-006
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 286 of 609




                                  EXHIBIT NO. 9                         EX. 9-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 287 of 609




                                  EXHIBIT NO. 9                         EX. 9-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 288 of 609




                                  EXHIBIT NO. 9                         EX. 9-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 289 of 609




                                  EXHIBIT NO. 9                         EX. 9-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 290 of 609




                                  EXHIBIT NO. 9                         EX. 9-005
        20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                          Pg 291 of 609

                                                                                  T. 713.220.9165
                                                                                  F. 713.223.9319
                                                                                  mdurrschmidt@hirschwest.com



                                                    July 23, 2020
                                            NOTICE OF ACCELERATION


                                                           Via CMRRR: 9414 7266 9904 2167 5072 05
                                                                            and U.S. First Class Mail
          WC Teakwood Plaza
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul


          RE:        Promissory Note (the “Note”) dated April 26, 2017 in the original principal sum
                     of $7,600,000 executed by WC Teakwood Plaza, LLC (“Maker” or “Borrower”)
                     and payable to BancorpSouth Bank, as successor by merger to First State Bank
                     Central Texas, secured by a Deed of Trust, Security Agreement and Financing
                     Statement dated April 26, 2017 (the “Deed of Trust”) on 3.95 Acres in the City
                     of Austin, Travis County, Texas, being all of Lot 2 and a portion of Lot 1, Allandale
                     North Section Five (the “Collateral”) and guaranteed by Natin Paul and World
                     Class Capital Group, LLC (collectively the “Guarantors”), the Collateral
                     Assignment of Leases and Rents dated April 26, 2017 (the “Assignment of
                     Rents”), the Loan Agreement dated April 26, 2017 (the “Loan Agreement”), and
                     any other documents executed by Borrower, or any other party in connection
                     with the loan (together with the Note, Deed of Trust, Assignment of Rents, and
                     Loan Agreement collectively referred to hereinafter as the “Loan Documents”).


          Dear Sir/Madam:

                 As you know, this law firm represents BancorpSouth Bank, successor by merger
          to First State Bank Central Texas (the “Bank”) in connection with the above-referenced
          Note, Guaranties, and Loan Documents.

                  By letter dated and sent to you on July 2, 2020, this firm, on behalf of the
          Lender, notified you that the Note was in default for delinquent payment and that the
          Lender may accelerate the entire outstanding balance of the Note and foreclose the
          collateral securing the Note under the Deed of Trust if the default was not cured by
          July 12, 2020. The Lender has informed our firm that the default was not cured on or
          before July 12, 2020 or within the additional time that has elapsed to the date of this
          letter. Therefore, the entire indebtedness owing on the Note, and all interest accrued
          but unpaid thereon, is hereby ACCELERATED and due and payable in full.

                Pursuant to the terms of the Note and the other Loan Documents, the Lender
          hereby accordingly requires immediate payment of the entire unpaid balance due
          under the Note and all interest accrued but unpaid thereon, and all costs and fees in
          enforcing the Lender’s rights under the Note and the Loan Documents. If you intend
          to pay the indebtedness in full, you may contact Bill Babineaux of BancorpSouth Bank




20170804.20190907/3763545.1
                                                   EXHIBIT NO. 10                             EX. 10-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 292 of 609
 WC Teakwood Plaza, LLC
 July 23, 2020
 Page 2



 at 315 Settlers Trace Blvd., Lafayette, LA 70508, phone no. (337) 354-8902 to obtain
 the outstanding balance of the amounts due and owing under the Note and the Loan
 Documents. Payment in full will not be considered made unless the Lender receives
 “good funds” in the form of cash, a cashier’s check or money order in the full amount
 due and owing at the time. If any such cashier’s check or money order is returned to
 us for insufficient funds or for any other reason, “good funds” will not have been
 received.

       The Lender may seek to foreclose its Collateral unless payment of the full
 indebtedness is made in good funds as described above and delivered to Bill
 Babineaux at the address set forth above.

      THIS OFFICE IS ATTEMPTING TO COLLECT A DEBT, AND ANY INFORMATION
 OBTAINED WILL BE USED FOR THAT PURPOSE.

       ASSERT AND PROTECT YOUR RIGHTS AS A MEMBER OF THE ARMED
 FORCES OF THE UNITED STATES. IF YOU OR YOUR SPOUSE IS SERVING ON ACTIVE
 MILITARY DUTY, INCLUDING ACTIVE MILITARY DUTY AS A MEMBER OF THE TEXAS
 NATIONAL GUARD OR THE NATIONAL GUARD OF ANOTHER STATE OR AS A
 MEMBER OF A RESERVE COMPONENT OF THE ARMED FORCES OF THE UNITED
 STATES, PLEASE SEND WRITTEN NOTICE OF THE ACTIVE MILITARY SERVICE TO
 THE SENDER OF THIS NOTICE IMMEDIATELY.

      IF YOU WERE A SERVICE MEMBER IN MILITARY SERVICE AT ANYTIME
 WITHIN THE LAST NINE (9) MONTHS, PLEASE CONTACT THE SENDER OF THIS
 NOTICE IMMEDIATELY UPON RECEIPT OF THIS LETTER. YOU MAY BE ENTITLED TO
 CERTAIN PROTECTIONS AFFORDED UNDER THE SERVICE MEMBERS CIVIL RELIEF
 ACT.

        Nothing contained in this letter is a waiver of the Lender’s rights or remedies
 under the Note, Deed of Trust, Guaranties, or any of the other Loan Documents, at law
 or in equity. Accordingly, but not by way of limitation, you continue to waive all
 demands and notices in connection with the Note, including presentment, demand,
 and notice of dishonor, consistent with the terms of the Note.

        Should this law firm file a lawsuit on behalf of the Lender, then the Lender will
 also seek recovery of its legal fees and expenses incurred in the prosecution of its
 rights under the Loan Documents, as well as all past due interest and costs.

       Neither you nor any other party shall be entitled to rely upon any oral
 statements made or purported to be made by or on behalf of the Lender in connection
 with any alleged agreement by the Lender to refrain from exercising any of its rights
 in connection with the indebtedness. Acceptance by the Lender, or any other parties
 on behalf of the Lender, of any payment does not and will not constitute a waiver of
 any of the rights, remedies or recourses available under the Loan Documents, at law,
 or in equity. Application of such payments should in no way be construed as a
 modification, rearrangement, or extension of the existing Loan Documents.




 20170804.20190907/3763545.1
                                    EXHIBIT NO. 10                           EX. 10-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 293 of 609
 WC Teakwood Plaza, LLC
 July 23, 2020
 Page 3



                                            Sincerely,

                                            HIRSCH & WESTHEIMER, P.C.



                                            By:/s/ Michael J. Durrschmidt
                                               Michael J. Durrschmidt


 cc:       Natin Paul
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5070 21

           World Class Capital Group, LLC
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5070 83

           Linda Thong
           World Class
           244 Fifth Avenue, Suite 2200
           New York, New York 10001
           Via CMRRR: 9414 7266 9904 2167 5071 44

           Maryann Norwood
           World Class
           814 Lavaca St.
           Austin, Texas 78701
           Via email: mnorwood@world-class.com




 20170804.20190907/3763545.1
                                   EXHIBIT NO. 10                       EX. 10-003
USPS.com® - USPS Tracking® Results                                          Page 1 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 294 of 609



  USPS Tracking                                                                     FAQs
                                  ®                                                        




                                Track Another Package        +




                                                                                  Remove   
  Tracking Number: 9414726699042167507205

  Your item was delivered to the front desk, reception area, or mail room at 2:49 pm on July
  27, 2020 in AUSTIN, TX 78701.




                                                                                           Feedback
   Delivered
  July 27, 2020 at 2:49 pm
  Delivered, Front Desk/Reception/Mail Room
  AUSTIN, TX 78701

  Get Updates    




                                                                                       
    Text & Email Updates


                                                                                       
    Tracking History


                                                                                       
    Product Information



                                              See Less   




                                         EXHIBIT NO. 10                         EX. 10-004
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                          Page 2 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 295 of 609



                                                                                  Remove   
  Tracking Number: 9414726699042167507021

  Your item was delivered to the front desk, reception area, or mail room at 2:49 pm on July
  27, 2020 in AUSTIN, TX 78701.




   Delivered
  July 27, 2020 at 2:49 pm
  Delivered, Front Desk/Reception/Mail Room
  AUSTIN, TX 78701

  Get Updates    


                                          See More   




                                                                                           Feedback
                                                                                  Remove   
  Tracking Number: 9414726699042167507083

  Your item was delivered to the front desk, reception area, or mail room at 2:49 pm on July
  27, 2020 in AUSTIN, TX 78701.




   Delivered
  July 27, 2020 at 2:49 pm
  Delivered, Front Desk/Reception/Mail Room
  AUSTIN, TX 78701

  Get Updates    


                                          See More   




                                         EXHIBIT NO. 10                         EX. 10-005
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                          Page 3 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 296 of 609



                                                                                    Remove   
  Tracking Number: 9414726699042167507144

  Your item was delivered to an individual at the address at 10:07 am on July 27, 2020 in
  NEW YORK, NY 10001.




   Delivered
  July 27, 2020 at 10:07 am
  Delivered, Left with Individual
  NEW YORK, NY 10001

  Get Updates      


                                         See More   




                                                                                             Feedback
                       Can’t find what you’re looking for?
               Go to our FAQs section to find answers to your tracking questions.


                                             FAQs




                                       EXHIBIT NO. 10                           EX. 10-006
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 297 of 609

                           111111111111 1111111111111116 pgs        202040410

                                         NOTICE OF TRUSTEE'S SALE

  STATE OF TEXAS                                 §
                                                 §                    KNOW ALL MEN BY TiiESE PRESENTS:
  COUNlY OF TRAVIS                               §

          WHEREAS, WC TEAKWOOD PLAZA, LLC, a Delaware limited liability company (the

  "GranJOr"), ex.ecuted a Deed of Trust, Security Agreement and Financing Statement dated April 26, 2017,

  and recorded Apn127, 2017 in the Official Public Records ofTravis County, Texas (the "Records") under

  Document No. 2017066579 (together with all Clltensions. modific.ation, and n:nc:wals, if any, collectively

  referred to hereinafter as the "Deul of Trust');

          WHEREAS, the Grantor, pursuant to the Deed of Trust, conveyed to T. Gerry Gamble (the

  "'Orltlnal Trustee") for the benefit of First State Bank Central Texas, its successors and assigns

  ("Bent!flclary"), all of the personal property, real property and premises described and referred to in the

  Deed of Trust (the "'Morlgflfled Properly"), including the following described property located in Travis

  County, Texas:

          3.395 ACRES OF LAND SITUATED lN THE CITY OF AUSTIN, TRA VlS COUNTY,
          TEXAS, BEING ALL OF LOT 2 AND A PORTION OF LOT I, ALLANDALE NORTH
          SECTION FIVE, A SUBDIVISION OF RECORD lN VOLUME 18, PAGE 11 OF THE
          PLAT RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.395 ACRES BEING MORE
          PARTICULARLY DESCRIBE DBY METES AND BOUNDS ON EXHIBIT "A"
          ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES.

          WHEREAS, the Deed of Trust secures payment of that certain Promissory Note dated April 26,

  2017, executed by Grantor, as Maker, and payable to the order of Beneficiary, in the originaJ stated amount

  of SEVEN MILLION SIX HUNDRED THOUSAND AND 00/ 100 DOLLARS ($7,600,000.00) (together

  with all extensions, modification, and renewals, if any, collectively referred to hereinafter as the "Note');

          WHEREAS, BancorpSouth Bank, a Mississippi banking corporation (the " Holda"), is the

  successor by merger to Beneficiary;

          WHEREAS, the Holder is the current legal owner and holder of the indebtedness secured by the

  Deed of Trust (the   M   /ndebt~dlless")   and, if, for any reason, Holder prefers to appoint a substitute trustee to

  act instead of the trustee named in the Deed of Trust, Holder has the full power to appoint, at any time and

                                                                                                              )

                                                     EXHIBIT NO. 11                                       EX. 11-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 298 of 609




  without any fonnaJity other than by written instrument, one or more successor or alternate successor

  trustees, each of whom shall succeed to all the estate, rights, powers and duties conferred upon the Original

  Trustee in the Deed of Trust and by applicable law;

            WHEREAS, Holder has named, constituted and appointed in writing BRADLEY E. RAUCH, a

  resident of Harris County, Texas, ZACHARY SCHNEIDER, a resident of Harris County, Texas, ANGELA

  ZAVALA, a resident of Travis County, Texas, and also MICHELLE JONES, a resident of Travis County,

  Texas, as Substitute Trustees, each with the power to act independently (and without the joinder of the

  others) under and by virtue of the Deed of Trust and to hold possess and execute all the estate, rights, powers

  and duties conferred upon the Original Trustee in the Deed of Trust and by applicable law;

            WHEREAS, Grantor has defaulted in the perfonnance of its obligations under the Note and the

  Deed of Trust. and notice of such defaults have been waived, and/or have occurred, and Granter has failed

  to cure such default(s);

            WHEREAS, acceleration of maturity and demand have been made upon Granter for payment of

  the Indebtedness, and/or have been waived, and/or have occurred;

            WHEREAS, the proceeds of the Note were used for commercial purposes, and the Mortgaged

  Property was notto be used by the debtor for residential purposes;

            WHEREAS, the Holder has called upon and requested either or any of Bradley E. Rauch, Zachary

  Schneider, Angela Zavala, Michelle Jones, or any additional substitute trustee appointed pursuant to the

  tenns of the Deed of Trust, as Substitute Trustees, to perfonn the Trustee's duties under the Deed of Trust

  and to post, mail and file, or have posted, mailed, and filed, notice and to sell the Mortgaged Property

  without prejudice and without creating an election not to proceed against any other collateral securing the

  obligations of the Grantor to the Holder, and without waiving any rights or remedies which the Holder has

  against the Grantor or any other parties obligated for payment of the Indebtedness;

            NOW, THEREFORE, the undersigned Substitute Trustee, at the request of the Holder, hereby gives

  notice that after due posting of this Notice as required by the Deed of Trust and Jaw, a Substitute Trustee

  will sell on September 1, 2020 (that being the first Tuesday of said month, as provided for in Texas

                                                         2
  20170804.2019090713778368.1


                                              EXHIBIT NO. 11                                        EX. 11-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 299 of 609



  Property Code Sec. 51.002) at public auction to the highest bidder for cash, at THE REAR "SALLYPORT'

  OF THE TRAVIS COUNTY COURTIIOUSE, 1000 GUADALUPE STREET, AUSTIN, TEXAS 7870 l,

  said location having been designated by the County Commissioners' Court of Travis County, Texas (or such

  other location as may be designated by said County Commissioners' Court). the sale to begin no earlier than

  1:00 o'clock p.m. and no later than three (3) hours after such time, the Mortgaged Property, including

  without limitation, all personal property described in the Deed of Trust, owned by the Grantor, Grantor's

  heirs, legal representatives, successors and assigns, and originally covered by the Deed of Trust, whether

  or not herein specifically described.

            THE SALE OF THE PROPERTY IS "AS IS" AND "WHERE IS" AND WITHOUT

  REPRESENTATION OR WARRANTY OF ANY KIND BY THE SUBSTITUTE TRUSTEE OR

  HOLDERS OF SAID INDEBTEDNESS, EXPRESS, IMPLIED, STATUTORY,                                        QUASI~

  STATUTORY OR omERWISE, ANY w ARRANT OR MERCHANTIBILITY OR FITNESS FOR

  A PARTICULAR PURPOSE BEING EXPRESSLY DISCLAIMED. NEITHER mE HOLDER

  NOR THE TRUSTEE OR SUBSTITUTE TRUSTEE MAKES ANY REPRESENTATIONS OR

  WARRANTIES               WITH   RESPECT     TO    THE    COMPLIANCE          WITH      LAWS,      RULES,

  AGREEMENTS, OR SPECIFICATIONS, NOR WITH RESPECT TO CONDITION1 QUALIT\'1

  CAPACITY, DESIGN, OPERATION, ABSENCE OF ANY LATENT DEFECTS OR ANY OTHER

  WARRANTY OR REPRESENTATION WHATSOEVER WITH RESPECT TO THE PROPERTY,

  ALL OF WHICH ARE EXPRESSLY WAIVED BY PURCHASER(S).


                                  THE NEXT PAGE IS THE SIGNATURE PAGE




                                                       3
  20170804.2019090713778368.1


                                             EXHIBIT NO. 11                                     EX. 11-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 300 of 609




  WITNESS BY HAND this 7th day of August, 1020.




  COUNTY OF HARRIS                 §
                                   §
  STATE OF TEXAS                   §

         This document was acknowledged before me on this, t e 7th day of August, 2020. by Zachary
  Schneider. Trustee.




  Name and Address of Substitute Trustees:
  Mr. Bradley E. Rauch
  Hirsch & Westheimer, P.C.
  1415 Louisiana, 36"' Floor
  Houston, Texas 77002

  Mr. Zachary Schneider
  Hirsch & Westheimer, P.C.
  1415 Louisiana, 361h Floor
  Houston, Texas 77002

  Angela Zavala
  Foreclosure Network of Texas
  10406 Rockley Road
  Houston. TX 77099

  Michelle Jones
  Foreclosure Network of Texas
  l 0406 Rocl<lcy Road
  Houston, TX 77099

  AFfER RECORDING, PLEASE RETURN TO:
  Mr. Zachary Schneider
  Hirsch & Westheimer, P.C.
  1415 Louisiana, 361h Floor
  Houston, Texas 77002




                                                 4
  20170804.201909071377&368.I


                                        EXHIBIT NO. 11                                EX. 11-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 301 of 609




                                               EXHIBIT "A"

                                             Legal Description

   3.395 ACBltS or LAND srrtJATBD IN TSE CrrY 01 AOSTIN, TRAVIS COUNTY, TmXAS, BEING ALL or LOT
   1 AND A POllTION OP LOT l, ALLANJ>ALB NOllTB SBCTION ~A st.JBDtvlBlON 01' UCOIU> IN
   VOWMI 18, PACI 11 OJI' 'rmt PLAT DCOJU)S OP '!'AA.VIS COONTY, TBXASJ SA.ID 3.39S ACl\ES BEING
   MOU PAJmcm.ARLY DBSCRI'Br.D JlY Mrl'l?B AND BOUNDS AS lfOU.OWSI

    BnoINN.tNG,AT A 111 mar IRON ROD i0t1ND lN 'J'HB KAS'l'lmLY u.ru 01 BUR.NIT ROAD (1401 a.o.W.),
    B!.INGTlm80tJTBWUTl.RLYconmm. or L01' 1, JACKSON TKUACB NO. i AMIND&D, A SUBDMSl()N
    OF UCORD JN VOLlJMli ..1. l'AGB " or SAD> PLAT RIC01Ul8 AJID   nor.
                                                                      NORTDWISTIRLY corumn. OP
    SAID LO't ~ALI.ANDA.a NOn.'IH nct10N .JtVEt 11on ma NOUTBWl.ST&nLY COllNER tmllBOF;

    TDNC.E, SW 241 00 11 B. ALONG TUB S·O trmllUNIJNU 01' SAID LOT 11 .JACKSONTIRRACB NO. 2
    .UfBNl>ED AND LOT"' 01' SAID JACKSON 'J'Ult.A.CB NO. i AMSNDBD, BEING Tm NOllTRIRLY LlN& OJ
    SAID LOTioALI.ANDALJt NORl'Jl SIC'l'JON rtW, JOll TDNOR.TBIRLYWIB BlW'.01• PASSINQ AI A
    DISTANCB or 164.7~ BIT A 1/J INCi[ mON ROD 110tJND ATTlll COMMON BOOTDILY COB'N&k 011' SAID
    LOT 1, iTACKSON mnltACBNO. 2 AMD'DRD Alm Sit.ID LOT 4. JACKSON ntUU.CB NO, l AMINDBD .AND
    COffl'DfOING fOJU. TOT.U.DJSTANa Ol15UCi fUTTO Al/2 INCB IRON PIPI POUND AT TIOt
    SOU'J'JmASTULY CORNIR. o:r BA.ID LOT 4, JACKSON TEIUtACB NO. 2 AMI.NOD, B&1NO TD
    SOtrrBWIS'BllLY COilNl.R OJ' LOT 11 BLOCIC 11B 11 LANm'R TIRRACI. SltC'nON 4, J. SUBDlVISION OD'
    ucoao IM VOLVMI 11, PAGB "OJ !AID PLATUCORDS AND TKI NOtmlWRS'l'DLY CORNER OVLOT
    I, BLOCK "P'' ALLANDALE NORTH SBCTION 'l'BRBS. A S'UBDIVlSION or llSCORD 1N ' 'OLUME 17. PAGE
    20 0# SAlJ) ?U.T R&COllDS AJ'fD ALSO BUNG TB1L NORTBliSTBR.LY CORNBa or SAID LOT~.
    ;,,U.ANDAU NORTH SBCl'ION l'IVB, ll'OR TIIB NOll'l'BB.AS"l'ILY CO'RNIR BIRIOfj

    TRSNCB. 9 13• 52.1 00" W1 ALONG TBB WISTIRLY UN£S Otr LOTS 1. 3, 61 7 AND 81 BLOCK "P" OF SAID
    ALl.iANl>ALK NOJrl"B DCTJON TBRmr. AND ALONG TBlt WUTltR.LY l...INU Oil' LOT i4AMID LOT ll\1
    llltlt:IBDIVISION Oi'LOTS 4 A.ND 4, BLOCK "P11 Al.L\NDALI MOR'l'H SDCI'ION TB.lllm, A SUBDIVISION OF
    llECOnD IN VOLUM'& 25, PA.GI 4l OFSAll> PLAT RECORDS AND ALSO BIUNG ALONG TD WBSTIRLY
    LINE OF LOT 11 DLOCIC 11J"f ALLANJ>ALB NORTB RCnOM TWO, A SUJmtvJSlON OJ UCOl.U> JN VOLUllm
     151 'PAG:& 91 011SAIDPUTRBCORDS.HING11t& M.STIDUN.LDG OF SAID LOT 2i ALI.ANDA.LB NOllTU.
    SBCUON 1'1\IB, FOR TllB JtA.8TDLY JJNZ BBRBOP, A.l>IBTANCB or 5'8.'75J'UTTOA1/l INCJJ mox ROD
    wrra CAP lfOtlNJ) Di Tim NOll'l'lmlU.Y LINE OP 'l'Il.AJ(WOOD DlUVB (641 ll.O.W.). Bm:MG 1"BB
    SOvrBWU'l'IRLY CORNER 01' SAID LOT 1, BLOCK "P" AUJi.Nl>Mi&NOn.Tll SICllON TWO AND TllB
    SOlJTBEASTBRIH OORNIR OF SA.II> LOT 2, ALLANDAU NORl.'H SltC110N ll'IVI, 110R. TB1t
    SQDTHEASTJ111.LY COR.Nllll RDIOlr1                                           '
   TBBNCI, N 76- 01 00" W1 ALONG TD NOR.'l'BBllLY L1NB OFTIWCWOOD DIUVB, DI.ING TJll1. SOtmmRL\'
                      1

   L1NB OJ' SAID LOT 21 Al.LANDAU. NORTH SJtCl'ION FIVE, 101\ '1'BE SODTHBlWk' LINB llBR&Otr1 A
   J>JBl'MfCB OP ~9.97ll'UTTOA112 INCB IRON llOD WITB CAP FOUND IN TBB SOtmBRJ.,Y LINK Olf
   'BmuntT ROAD, B~G 'l'B.B SOtJ'l"ElWaTIIU.)t CORNY. OP SAID LOT 2. AU.ANDA.Lit NORTH SIC'nON
   UIVB, FOll THI IODTBWIS'IULY CORND BUBOll';                          ·                           ·

   TB:INe&, N 1'3° 5'.' OG" B, ALONG TD MSTKRLY LIN& 011BlJJlNBTROAD, BRING APOllTION or nm
   \YEBTIRLY LJNg OF SAID LOT:&, ALLANDAL& NORTH SBC'llON tr1VB, ft>RA l'OlmON OJ TH&
   WESTIJU,Y L1NB BBRBOF, ADUTANCB OF&fl.24 FUT'IOA.112 JNCBIRON ROJ>wmI CAPJO'fJNDAT
   nm SOt1l'llWUT'D.li'Y comma 011' SAID LOT 1, AI.L.UmALI NOltTJI SECTION FIV&. ron AN ANGLI
   rotNTEmRJr.011. l11tOM WBICllA112JNCHJn.ON ROI> llOCOO> BBA.ltS N 61' os• 41" I.A l>TSTAilfaOPMl
   ll'UTI




                                                      5
  20170804..201 90907/3778368.l


                                            EXHIBIT NO. 11                                      EX. 11-005
   20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                     Pg 302 of 609




         1'U1a, t.IAVDftJ'l'DIM'l'ULY UMoiBORRrROAD. OVDAMD ACIOlat.UD LOT l
         ALUNIW&NO&'l'll llCTIOH JIVl. IORA POl"ftCH or TD 'tYllTIRLY UN'l llDIOJ,
         JOJ..l.OWll'G no (I) comm A1tD DlftAHCDt
                                                                                            nm
                   1)."' oa• 00" .. ADISTA.NCI
                   !OINTDUOrl
                                                 o• Uf,"f NITTO AP.K. N4U. wrm DDU& roUND ITORAN .A.flfGU
                        eo• 1i A.1>tll"A.NCI OJ 63.Q JUH'O All.& INC8 DlOlf It.OD wrm CJ.I JOOltD IN THI
                   i)" JS' DI
                   COMMOMUNIGrUID t..ort,.AIUDAtlMORl'llllCTIOtl Pm.AND um LOTZ.
                   ~ROID'lr l&C"nOlfPlVl. IO&AJl.AMCl&'°"'1 lllUOJ, PROM 'WlllCllA.CU'I' "XII
                   JOtlCD 8f CJOM<UI& l&\ltlC W J41 Jt" l.ADlftA.Mc:I O'f1•,.....
          1'1111Ut N Wiii• tr W1 ~1DcotQIOlf 1.llCSW&AlD LOT 11 ALl.rAN>A.LI NORl'll DCnON
          JIYSAMD IA.ID LO'l' It AIMl9Al.SMOma llCl'JOLlf ma.l'c:Lll'Oll'nOlt OWTD""9'mtl.TUMI
          DUOrt A.DDTAHCIOJIU.•l YD'l'TOAJ4119CSllOltaG1t Wl11l CUftMfDIN'l'B& iAITDIM
          J.a&OJMJIJID llOAJ».UINGTBI i'iOkJIHllDIZOOllMIR Of MID LOT 11 ~AUl2'0DR
          11Cn01C 11\'1. fOl .AM.&MGl:l POIM'flllllOJt
          illMCll•M 131 n•        eo• I.Al.OMO TD IAllllLY UN&Of IUIUCIT&<W>, lllNOAPOll'JIOJi OJTD
          Wtml' UNI Of W.O LOT 2t A.U..AHIMLI llOJll1I DC'ftOMfl'YI. JORA POm'IOM O'f TllB
          WllTUDLINS -.or, •DDrl'AttCIOflt.17 ll&'rTOTIDfOINTOfllO'IHNIHG, CO!ft4DCDfO AM
          ADA 01 UN ACUI (l4'i1'51Q.1T.) OJ LA.HD, MOU oa LUI.




                                                                           FILED AND RECORDED
                                                                             OFFICIAL PUBLIC RECORDS

                                                                               ~~
                                                                           Dana DeBeauvoir, County Clerk
                                                                               Travis County, Texas

                                                          202040410             Aug 10, 2020 11 :12 AM
                                                                              Fee: $3.00          MACEDOS




                                                              6
      lO I1010ot.l019090713771361 I




                                                     EXHIBIT NO. 11                                   EX. 11-006
-------------------------- ---------·--·
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 303 of 609


                                          AFFIDAVIT OF FILING AND POSTING
                                             WC TEAKWOOD PLAZA, LLC


  STATE OF TEXAS                                      §
                                                      §
   COUNTY OF TRAVIS                                   §

              BEFORE ME, the undersigned authority, a notary public in and for the State of

  Texas, on this day personally appeared                        ~~ la,vfJ)J..,          ,   who being duly

  sworn, upon his oath deposes and says as follows:

              That on the                \Q~ day          of August, 2020, Affiant, for and on behalf of

   BancorpSouth Bank, a Mississippi banking corporation, filed the Notice of Substitute

  Trustee's Sale (the "Notice") attached hereto in the office of the County Clerk of

  Travis County and caused to be posted (which posting was confirmed by the

   undersigned), a copy of the Notice in the place where such notices are commonly

   posted by the public as designated by the County Commissioners of Travis County,

  at the Travis County Courthouse, Austin, Tx, Travis County, Texas.




                                                                  Prin~~~
         SIGNED AND SWORN TO BEFORE ME by                              ftJbf;lA   ZA\f"Af..A    on the   \ O 11-t
   day of August, 2020.


                ,.~~V~t1,,_        RICHARD ZAVALA, JR .

                .. .·-
               ~(i' ••••• ~~
              -\~~····:/ll
              S~:'*·~·:t>': Notary Public, State of Texas
                                Comm. Expires 08-03-2024
                "'11,:r,"'''~     Notary ID 129076603




   20 170804.2019090713778991. I


                                                          EXHIBIT NO. 12                          EX. 12-001
         20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                           Pg 304 of 609


                                                                                                         T. 713.220.9173
                  HIRSCH & WESTHEIMER                                                                    F. 713.223.9319
                                         Attorneys and Counselors                                        zschneider@hirschwest.com



                                                               August 11, 2020



           Via CMRRR #9414 7266 9904 2167 5059 28
           and First Class U.S. Mail
           WC Teakwood Plaza
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul

                       Promissory Note (the "Note') dated April 26, 2017 in the original principal sum
                       of $7,600,000 executed by WC Teakwood Plaza, LLC ("Maker'' or" Borrower'')
                       and payable to BancorpSouth Bank, as successor by merger to First State Bank
                       Central Texas, secured by a Deed of Trust, Security Agreement and Financing
                       Statement dated April 26, 2017 (the "Deed of Trust') on 3.95 Acres in the City
                       of Austin, Travis County, Texas, being all of Lot 2 and a portion of Lot 1, Allandale
                       North Section Five (the "Collateral') and guaranteed by Natin Paul and World
                       Class Capital Group, LLC (collectively the "Guarantors'), the Collateral
                       Assignment of Leases and Rents dated April 26, 2017 (the "Assignment of
                       Rents'), the Loan Agreement dated April 26, 2017 (the "Loan Agreement'), and
                       any other documents executed by Borrower, or any other party in connection
                       with the loan (together with the Note, Deed of Trust, Assignment of Rents, and
                       Loan Agreement collectively referred to hereinafter as the "Loan Documents').

           Dear Sir/Madam:

                  As you know, this law firm represents BancorpSouth Bank, successor by merger
           to First State Bank Central Texas (the "Bank') in connection with the above-referenced
           Note, Guaranties, and Loan Documents.

                   As you are also aware, the Maker has defaulted under the terms of the Note and
           the Deed of Trust due to, among other things, the failure of the Maker to make the
           required monthly payments under the Note. This firm, on behalf of the Lender, sent
           you written notice on July 2, 2020 of such defaults and provided you an opportunity
           to cure such defaults, which were not timely cured and remain uncured as of the date
           of this letter. This firm also sent you written notice on July 23, 2020 that the Note had
           been accelerated and was immediately due and payable in full. You may contact the
           undersigned to verify the amount of indebtedness due and owing under the Note,
           Deed of Trust, and all related loan documents.

                  Please find enclosed a Notice of Trustee's Sale which was posted August 10,
           2020, at the County Courthouse of Travis County, Texas (at the place regularly used
           by the public for posting of such notices) and is being filed in the Office of the County
           Clerk of Travis County, Texas.

                The foreclosure sale shall take place as provided in the Notice of Trustee's Sale
           on September 1, 2020. The foreclosure sale will be conducted pursuant to the

                                1415 Louisiana   36th Floor   Houston, Texas 77002   T. 713 223 5181   hirschwest.com


20170804.20190907/3778974 , I
                                                               EXHIBIT NO. 13                                           EX. 13-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 305 of 609
WC Teakwood Plaza, LLC
August 11, 2020
Page 2



enclosed Notice of Trustee's Sale, Section 51.002 of the Texas Property Code, and
other applicable law.

      This is an attempt to collect a debt and any information will be used for that
purpose.

                                                      Very truly yours,



                                                      ::s~~r~-
                                                       Zachr/£
                                                               · c_· ~~~~-
                                                                    Sctineider


cc:         Natin Paul
           c/o World Class
           814 Lavaca St.
            Aust in, Texas 78701
           Via CMRRR# 9414 7266 9904 2167 5059 35

            World Class Capital Group, LLC
           c/o World Class
            814 Lavaca St.
            Austin, Texas 78701
            Attn: Natin Paul
           Via CMRRR# 9414 7266 9904 2167 5059 42

            Li nda Thong
            World Class
            244 Fifth A venue, Suite 2200
            New York, New York 10001
            Via CMRRR# 9414 7266 9904 2167 5059 59

            Maryann Norwood
            World Class
            814 Lavaca St.
            Austin, Texas 78701
            Via email: mnorwood@world-class.com

            Brian Elliott
            World Class Global Business Services
            814 Lavaca St.
            Austin, Tx 78701
            Via CMRRR# 9414 7266 9904 2167 5056 07,
            First Class Mail and Email: belliott@world -class.com




 20170804.20190907/3778974. 1
                                        EXHIBIT NO. 13                           EX. 13-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 306 of 609
                        ,   -- - - - - - - --- ----- ---...
                            II II/ ll Ill I/ 111111/ ll /J II J/( 6 pgs 202040410
                                         .NOTICE OF TRUSTEE'S SALE

     STATE OF TEXAS                            §
                                               §                     KNOW ALL ME'N BY THESE            PRESE~TS :
     COUNTY OF TRAVIS                          §

             WHEREAS, WC TEAKWOOD PLAZA. LLC, a Delaware limited liability company (the

     "Granwr''), executed a Deed of Trust, Security Agreement and Financing Statement dated April 26, 2017,

     and rcc-0rded April 27, 2017 in the Official Public Records of Travis Counry, Texas (the ''Records") under

     Documenl No. 2017066579 (together with all cxten:.ions, modification, and renewals, if any, collectively

     n:fcrrcd to hereinafter as the "Deed of Trust');

             WHEREAS, the Grantor, pursuanl to the Deed of Trust, conveyed to T. Gerry Gamble (lhc

     ··oritina/ Trustee") for the benefit of first State Bank Central          Te~s.   its. successors and assigns

     ("Beneficiary"), all of the personal property, real property and premises describe-cl and rr.lferred to in thtl

     Deed of Trust (the "Mo1tgaged Property"), including the following described property located in Travis

     County, Texas:

             3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTfN1 TRAVIS COUNTY,
             TEXAS, BEING ALL OF LOT 2 AND A PORTION OF LOT I, Al.LANDA LE NORTH
             SECTION FIVE, A SUBDIVISION OF RECORD IN VOLUME 18, PAG E I l OF THE
             PLAT RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.395 ACRES DElNG MORE
             PARTICULARLY DESCRIBE DBY METES AND BOUNDS ON EXHIBIT "A"
             ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES .

             WHEREAS, the IX.-ed of 1'rust secures payment of that certain Promissory Note dated April 26,

     2017, executed by Granror. as Maker, nnd payable to the order of Beneficiary, in tlic origin aI stated amount

     of SEVEN MILLION SIX HUNDRED THOUSAND AND 00/10-0 DOLLARS ($7,600,000.00) (together

     with all extensions, modification, and renewals, if any, collectively referred to hereinafter as the "Note")~

              WHEREAS, BnncorpSouth Bank, a Mississippi banking corporation (the                  "Holder'')~    is the

     successor by merger to Beneficiary;

              WHEREAS, the Holder is the current legal owner and holder of the indebtedness secured by the

     Deed of Trust (the "Indebtedness") and. if, for    any reason, Holder prefers to appoint a substitute trustee to

     act instead of the trustee named in the Deed of Trust, Holder has the full power to appoi.nt, at any time and

                                                                                                                 J
                                                                                                             I




                                                EXHIBIT NO. 13                                           EX. 13-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 307 of 609




     without any fonnality other than by written instrument, one or more successor or alternate successor

     trustees, each of whom shall succeed to all the estate, rights, powers and duties conferred upon the Original

     Trustee in the Deed of Trust and by applicable law;

               WHEREAS, Holder bas named, constituted and appointed in writing BRADLEY E. RAUCH, a

     resident of Harris County, Texas, ZACHARY SCHNEIDER, a resident of Harris County, Tex.as, ANGELA

     ZAVALA, a resident of Travis County, Texas, and also MJCHELLE JONES, a resident of Travis County,

     Texas, as Substitute Trustees, each with the power to act independently (and without the joinder of the

     others) under and by virtue of the Deed of Trust and to hold possess and execute all the estate, rights, powers

     and duties conferred upon the Original Trustee in the Deed of Trust and by applicable law;

               WHEREAS, Grantor has defaulted in the perfonnance of its obligations under the Note and the

     Deed of Trust, and notice of such defaults have been waived, and/or have occurred, and Grantor has failed

     to cure such defau.lt(s);

               WHEREAS, acceleration of maturity and demand have been made upon Grantor for payment of

     the Indebtedness, and/or have been waived, and/or have occurred;

               WHEREAS, the proceeds of the Note were used for commercial purposes, and the Mortgaged

     Property was not to be used by the debtor for residential purposes;

               WHEREAS, the Holder has called upon and requested either or any of Bradley E. Rauch, Zachary

     Schneider, Angela Zavala, Michelle Jones, or any additional substitute trustee appointed pursuant to the

     tenns of the Deed of Trust, as Substitute Trustees, to perfonn the Trustee's duties under the Deed of Trust

     and to post, mail and file, or have posted, mailed, and filed, notice and to sell the Mortgaged Property

     without prejudice and without creating an election not to proceed against any other collateral securing the

     obligations of the Grantor to the Holder, and without waiving any rights or remedies which the Holder has

     against the Grantor or any other parties obligated for payment of the indebtedness;

               NOW, TIIEREFORE, the undersigned Substitute Trustee, at the request of the Holder, hereby gives

     notice that after due posting of this Notice a.s required by the Deed of Trust and law, a Substitute Trustee

     will sell on September 1, 2010 (that being the first Tuesday of said month, as provided for in Texas

                                                            2
     20170804 2019090113771361.1




                                               EXHIBIT NO. 13                                           EX. 13-004
     20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                       Pg 308 of 609




          Property Code Sec. 51.002) at public auction to the highest bidder for cash, at THE REAR "SALLYPORT"

          OF TIIE TRAVIS COUNTY COURTHOUSE, l 000 GUADALUPE STREET, AUSTIN, TEXAS 7870 I,

          said location having been designated by the County Commissioners' Court of Travis County, Tex.as (or such

          other location as may be designated by said County Commissioners' Court), the sale to begin no earlier than

          I :00 o'clock p.m. and no later than three (3) hours after such time, the Mortgaged Property, including

          without limitation, all personal property described in the Deed of Trust, owned by the Grantor, Grantor's

          heirs, legal representatives, successors and assigns, and originally covered by the Deed of Trust, whether

          or not he.rein specifically described.

                    THE SALE OF THE PROPERTY IS "AS IS" AND "WHERE IS" AND WITHOUT

          REPRESENTATlON OR WARRANTY OF ANY KIND BY THE SUBSTITUTE TRUSTEE OR

          HOLDERS OF SAID INDEBTEDNESS, EXPRESS, IMPLIED, STATUTORY, QUASI-

          STATUTORY OR OTHERWISE, ANY WARRANT OR MERCHANTIDILlTV OR FITNESS FOR

          A PARTICULAR PURPOSE BEING EXPRESSLY DISCLAIMED. NEITHER TIIE HOLDER

          .NOR THE TRUSTEE OR SUBSTITUTE TRUSTEE MAKES ANY REPRESENTATIONS OR

          WARRANTIES WITH RESPECT TO THE                            COMPLIANCE WITH LAWS, RULES,

          AGREEMENTS, OR SPECIFICATIONS. NOR                   wrm RESPECT TO CONDITION, QUALITY,
          CAPACITY, DESIGN, OPERATION, ABSENCE OF ANY LATENT DEFECTS OR ANY OTHER

          WARRANTY OR REPRESENTATION WHATSOEVER WITll RESPECT TO THE PROPERTY,

          ALL OF WHICH ARE EXPRESSLY WAIVED BY PURCHASER(S).


                                        THE NEXT PAGE IS THE SIGNATURE PAGE




'·
1.




                                                               3
          10170804,20190907fJ778361,1




                                                   EXHIBIT NO. 13                                         EX. 13-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 309 of 609




     WITNESS BY HAND this 7th day of August, 1020.




     COUNTY OF HARRIS                 §
                                      §
     STATE OF TEXAS                   §

            This document was acknowledged before me on this, t c 7th day of August, 2020, by Zachary
     Schneider, Trustee.




     Name and Address of Substitute Trustees:
     Mr. Bradley E. Rauch
     Hirsch&. Westheimer, P.C.
     141 S Louisiana, 361h Floor
     Houston, Texas 77002
     Mr. Zachary Schneider
     Hirsch & Wcstheimer, P.C.
     1415 Louisiana. 3 61h Floor
     Houston, Tex.as 77002

     Angela z.avala
     Foreclosure Network of Texas
     l 0406 Rockley Road
     Houston, TX 77099

     Michelle Jones
     Foreclosure Network of Texas
     I 0406 Rocklcy Road
     Houston, TX 77099

     AFTER RECORDING, PLEASE RETURN TO:
     Mr. Zachary Schneider
     Hirsch & Westheimer, P.C.
     1415 Louisiana, 3·61h Floor
     Houston, Texas 77002




                                                    4
     20170804.201909071311&3«11. I




                                          EXHIBIT NO. 13                                  EX. 13-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 310 of 609




                                                      EXHlBIT "A"

                                                     Legal Description

       3.395 Acruts 01 LAND SITUATm> IN Tin CITY OJ .AOSTIN, TRAVJS COUNTY, TIXAB, BEtNG ALL 0.-1,oT
       1 ANO A PORTION OP LOT l, Al.LANDAI.n NOKTH SBCTJON ~ A SUBDIVISION 01' RECOn.D IN
       VOLUME ti, PAC& 11 OD' Tim PLAT UCOJU>S OP TRAVl8 COCJNTY, TKXAS1 SA.D> 3.395 ACRES BEING
       HORS PAn.nCVLAllLY DBSCRJB.:&D BY MrraS AND BOUNDS AS 110LLOW81

       BGOINNDiO,.AT A l/l men IRON ROD JOUND IN 'l'llB &AST&RLY LIN& OF BllllNltT ROAD (140' R.O. W.),
       BRING nm SOtmlWUI'&RLY COI\NltR 01LOT1, JACKSON nr.ruv.cn HO. i AM&NDID, A. !UBDIVJSlON
       017 llECORD IN VOLUM!t41, PAGB 13 OJ SAID PLA.TRICOnDS AND THJt NOnTBWISTIRLY COP.Nin 01'
       SAID LOt J, ALLANDALJt NOTI.'111 S'&C'l'lON )'IV&, :Pon Tim NOnTBWlr.STltnLY COnNER mtRllOF;

       TIIBNCl.i 8150- ~4 1 00 11 B. ALONG 'l'BB SOUTllJJl.LYUNIS OP SAID LOT l, .JACJCBON TXRRACU NO, 2
       A?IBND&D AND LOT 4 Oir SAID JACJGON 'BRRACU N0.1 AMINDl!.D, n&INO 'I1m NOll.rBRLY LIN& OF
       SAID LOT J, AJ.J..ANDAI& NOR:I'H SIC'llON nw, iOU TD NOR.TB:lru.Y          mm   Br.R.WJ!, PASSING A'I A.
       DIBTANC& 01164.74 B'E&T A111 INCII tRON ROD POUND ATTHI COMMON SOO'Tat.aLY CORNER Oii SA1D
       LOT 1, JACKSON TZUAC&NO. 2 ~'D'BD AND 8/JD LOl' 4, JACKBON TJttlRACB NO. l AMJUIDIU> AND
       CON"l1N'OING JOllA TOTAL DIJTANC& OP25P.65 nn TO A 112 mca IRON PIPJt POUND JJ nm
       80t1l'ImAS'l'1tRL COIUUR. o• B.\ID LOT 4, JACKBON TmilAQ NO. 2 AMJ.ND'ED, IWNO nm
       SOUI'BWl.s'BRLY conm:n OJ LOT 1. B?..OCIC "B" L.\NI1m TltRRACI SltCllON '·A BU3DtVlBION OU
       JUCOa.D ~ VOLUM.111, PAOI H OJ SAID PLAT RBCOR.D6 AND Tim NORTB'\WSTIJU.Y CODNER Oll'LOT
       I, DLOCK "P'' ALLANDAl.Jt NORTH mcrtON nmsr., ASUBDIVl810 N or R&CORD 1N VOLUME 17, PA02
       lO or SAID PLAT ll&COUDS AJ'fD .u..so HING 11f& NORTB.ltASTIU\LY CORNBR. OF WI> LOT 1,
       JJ,LAM>AU NOR.TB S!CTION FJVl. l'OR t1Ii NORTRKASl'l.RLV CORNER BIRI0'1
        TIJ.ll'{C:Z, 9 13• 5].I 00" W, ALONG Tlm WIS'HRLYUNJtS 01' LOTS 2, 31 6, 1 ANO 8, llLOCIC "P" OF SAID
        .AU.ANDALK NOKTB SV.CTJON TRR£Jt AND ALO HG TD WISTltRL'c' t.n.."BS 011 LOT .fAAND LOT 5A,
       CUZltlBDIVlllON Olr LOTS 4 AND 4, BU>CX. "P" Al.LANDAU HORI'll sncTION TU.rum, A SUBDIVCSION OF
       MCOllD tN VOLUM'& l5, PAOl 4l or SAID PLAT nl:CORDS AND ALSO BIUNG Al,QNG nm WK~IU.Y
       LINE OF LOT 1, IlLOCI( "P" AUJ.Nl>ALD NOR'.l'H ncnoN TWO, AiUlll>rvtBlON OJ RICORD IN VOLUMR
        t5, PAGE91 OUSAlDPLA.TimCORDS, BIUNCTWtlLUTD.LYLINiiOPSA.IDLOTl1 ALLANDALBNORTil
       sacnoK r1V1, Pon nm EASTUl\LY I.INS mumou, AI>IBTANCn ov 5!18.7' n.ETTO A 111 mcu mow non
       wrr.11 CAP POUND IN Tlln ~OllTmtRLY LIN& OP T'RAICWOOD DJUVli (64' a .o .W.), DICING nm
       SOllI11WU1'1RLY CORNER Olt SAlD LOT 11 DLOCK •pot A.LLANDA.1.JtNOil.Tll SICI'JON 1'VO A.ND TRK
       SOurmtASTBJlLY CORNER OF SAD> LOT 1t AI.LANDAU NORnl 81tCI10N FlVI, POR nm
       SQVTIBABTDLY CORNJUl REMOU1                                              .
      TBRNO. N 7Ci• 011 OOll w, ALO NO nm NOD.TBJllU,)' LlNR OVT&AKWOOD OIU\llt, DIU:NG mn SOOnmRLV
      LINK or SA.JD LOTi, ALLA.NDAU NORTB SECTlON Jl'IVE, ron TK£ SOUTHJCRLY LlNB tnm&Olf1 A
      DIST.4.NCB 011 UU? VUT TO Al/J Il'ICB IRON ROD wrm CM FOUND IN nr& sounmru.,y UNX Oii
      Dtm.NltT ROAD, DIINO TB.It SOtmlWKSTl.RL'll CORNll.R 011 SA.ID LOT l, AlLANDALlt >l'ORl'll SiCllON
      ITlVZ. JIOJ\ THI IODTBWXBT&RL'll CORNER DRBOF;                     ·                            ·

      TltiNCE. N 13° 5'11 0011 11, ALONG nm J&AS'l'lUU.Y LINlt 011 BUilNBTltOAD, BBINC A PORTtON or TIJQ
      \YEBTIRL'I( LJNg OP um LOT 2, ALL.ANDA.LC NOJm! SSCTION 1l'IW. JOR A roRTtON or 'l'HE
      WE8Tl3\LY LINE BIUUWJ1, ADIBTANCB OF 5'41.14 nrrro A 1/l INCB lRON ROD WlTD CAP JOUND >J
      nm SOVTIIW!S'TDLY CORNltll or SAID LOT J, AI.LANDAU HO.RTD 8.&CTlON lflVlt, ran AN ANGLE
      1'01NTBUIULOl7, 111\0M Wt![C[I A ltl INCl:I IltON l\OD OOUND liltA.1\5 N 61' 03' 41• S, A lllSTANClt OP 0.71
      ltUTI




                                                               5
     2017Ua()4.20190901/lH8364.I




                                                  EXHIBIT NO. 13                                              EX. 13-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 311 of 609




        t1l.lla, WVINO TD &A8TULY UN&OilORHll' ROAD 1 OVZJl.AND AOOSi B.UD LOT t
        ALt.AHD.U& NOJlTB llCflOH ftYI, JOaJ. POJmOH or TD WU'TllU.V UHi BDIOJ
        JOU.OWIJ(Q TWO (I) CODD&U Mm l>ll?AHCUI                               I
                                                                                          m
              1)1 '" o.I' 00" c, ADISTANaOll aMUDT'TOAP.K.Nl.11. wrru
              J.IODn'DUOft
                                                                           um.r.a roum JJ'OllMANQU.
              2) 14 u• c• 80" Ii Al>tlrANCI o" 61'.1 JUTTO .ll/J IHCB DlON ROD wrm CJi.1 POUJ4D fN Ta
              COMMON UHi orlADJ L01' t,.Al.LAHl>Al&l'fORm llRC'l'ION ftVI .um IMD LOT J,
              w...ua>Al&JCOID'll llCTIOM 1lYI. f()l.AJf AHQl.& PODfJ' muo1. PROM wmcn .4 CtJ'I' •')Ctl
              '°ma>    Df OOKC'IST& BL\11 H "' ,... 30n I.A.DwrAMa 01ui1Dl'I
        1'BIRClt H f(I u• oe• w, 41.0HG TD COtiQ.itOH UM& o.. um LOT I, AU.ANDA.LI NORI'U DCilON
        1tY1 AMO UJI> l.M' St ~AUi MOltl'll ac:nolf       nn.  JOllJ. l'08.TIOH OJTIDl 'WUt'DLY J..Jm
        llUI07, ADllTi\HC& or U4.U YDl'TO A1/J mes laOH ROI> wrra cu JOON1> IN 'tmt r.unm;y
        1lJC& OfluaHft llOAD, UINOTBI HQlTBWlt1ULY COM'Ul Of IAID LOT l,~AJ.a MOJl'l'll
        llC"n()f( V1V1., fOIAHAlf'QU POJMrlllDOJ1
        ~ 14 u• n• ea• .. ALONG Tiii L\i'l'DLY LDll or BUIU<IT ao.u>, HlHQA l'OB'ltOJll OJTD
        Wll'TIRU' UMI or WI> LOT 2t AU.AHl>AU M01!'11 DCnOM f'1'll1Z. POR APO'R110N 011' 'm&
        ~UNI BUIOJ, 4DllTAltCI orll:rt VDT TO 1D fOIM" OJJ1<1t1'1Nt:HG, co~a AN
        ADA   or,..., A.CRU (i4t.Us   SQ. JT,) or l.AND. wou <>a LUS.




                                                                        FILED AND RECORDED
                                                                         OFFICIAL PUBLIC RECORDS



                                                                        Dana OeBeauvolr, County Clerk
                                                                            Travis County, Texas

                                                     202040410               Aug 10, 2020 11 :12 AM
                                                                          Fee: $3.00           MACEDOS




                                                          6




                                               EXHIBIT NO. 13                                       EX. 13-008
            20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                              Pg 312 of 609
                                            AFFIDAVIT OF MAILING
                                             (WC Teakwood Plaza)

    STATE OF TEXAS                  §
                                    §
    COUNTY OF HARR IS               §

               BEFORE ME, t he undersigned authority, a notary public in and for the State of Texas, on

    this day personally appeared Enrique DeLaMora, who being duly sworn, upon his oath deposes

    and says as follows:

               That on the 11th day of Augu st, 2020, Affiant, for and on behalf of BancorpSouth Bank, a

    Mississippi banking corporation, deposited a copy of the Notice of Substitute Trustee's Sale

    attached hereto in a post office or official depository under the care and custody of the United

    States Postal Service, enclosed in a post-paid wrapper marked "certified mail" and/or enclosed in

    a first class mail postage-paid wrapper, properly addressed to each of the following parties at the

    respective addresses indicated below, each address being the most recent address of t he

    respective party as shown by the records of the Holder:

    Via CMRRR #9474 7266 9904 2767 5059 28
    and First Class U.S. Mail
    WC Teakwood Plaza
    c/o World Class
    814 Lavaca St.
    Austin, Texa s 78701
    Attn: Natin Paul

    C 001es T o:
    Natin Pau l                                          World Class Capital Group, LLC
    c/o World Class                                      c/o World Class
    814 Lavaca St.                                       814 Lavaca St.
    Austin, Texas 78701                                  Austin, Texas 78701
    Vta CMRRR# 9474 7266 9904 2767 5059 35               Attn: Natin Paul
                                                         Via CMRRR# 9474 7266 9904 2767 5059 42

    Linda Thong                                          Brian Elliott
    World Class                                          World Class Global Business Services
    244 Fifth Avenue, Suite 2200                         814 Lavaca St.
    New York, N ew York 10001                            Austin, Tx 78701
I   Via CMRRR# 9474 7266 9904 2767 5059 59               Via CMRRR# 9414 7266 9904 2167 5056 07,
                                                         And First Class Mail




               SIGNED AND SWORN TO BEFORE ME by Enrique Del aMora, th is       11th   day of August, 2020.




    20170804.20190907/37865 16. I

                                               EXHIBIT NO. 14                            EX. 14-001
   20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                     Pg 313 of 609
ELECTRONICALLY RECORDED               2017066580
                                     TRV            16            PGS

 ts() (~;rO'T i ~7 ·- :-z.ct 'C~-01- rtv
                            COLLATERAL ASSIGNMENT OF LEASES AND RENTS


      THE STATE OF TEXAS                                  §
                                                          §
      COUNTY OF TRAVIS                                    §


      ') f . THISCOLLATERALASSIGNMENTOFLEASESANDRENTS("Assignmenf')madeasofApril
      _'-->°_, 2017, by WC TEAKWOOD PLAZA, LLC, having an address at 401 Congress Avenue, 33rd Floor,
      Austin, Texas 78701, as assignor ("Assignor") to FIRST STATE BANK CENTRAL TEXAS, having an
      address at P. 0. Box 6136, Temple, Texas 76503~6136, as assignee ("Lender").

                                                         RECITALS:

               WC TEAKWOOD PLAZA, LLC by virtue of that certain Promissory Nate of even date herewith
      is indebted to Lender in the principal smn of $7 ,600,000.00 in lawful money ofthe United States of America
      (together with all extensions, renewals, modifications, substitutions and amendments thereof, the ''Note"),
      with interest from the date thereof at the rates set forth in the Nate, and principal and interest being payable
      in accordance with the terms and conditions provided in the Note.

               Assignor is the owner of or is acquiring the following described real property (the ttReal Property"),
      (whlch together with the buildings, structures, fixtures, additions, enlargements, extensions, modifications,
      repairs, replacements and improvements now or hereafter located thereon collectively, the 11Property11) and
      which Real Property is described as follows:

              3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS,
              BEING ALL OF LOT 2 AND A PORTION OF LOT 1, ALLANDALE NORTH SECTION FIVE,
              A SUBDNISION OF RECORD IN VOLUME 18, PAGE 11 OF THE PLAT RECORDS OF
              TRAVIS COUNTY, TEXAS, SAID 3.395 ACRES BEINGMOREPARTICULARLYDESCRIDED
              BY METES AND BOUNDS ON EXHIBIT 11A11 ATTACHED HERETO AND MADE A PART
              HEREOF FOR ALL PURPOSES.                                             .

             · The Note is secured by that certain Deed of Trust, Security Agreement and Financing Statement
      given by Assignor for the benefit of Lender, of even date herewith, covering the Prope1ty (defmed below)
      and intended to be duly recorded (the "Security Instrument") and certain other documents (other than this
      Assignment) now or hereafter executed by Assignor and/or others in favor of Lender which by their tenns
      wholly or pa1tially secure or guarantee the payments under the Note (the "Other Security Documents").

               Assignor desires to secure the payment of the principal sum, interest and all other sums due and
      payable under the Note, the Security Instrmnent, this Assignment and the Other Security Docmnents
      (collectively, the "Debt") and the performance of all of its obligations under the Note and those other
      obligations described in Section 1.01 of the Security Instrument (ttOther Obligations11).

                                              ARTICLE I. ASSIGNMENT

               1.01    PROPERTY ASSIGNED. Assignor hereby irrevocably and unconditionally assigns and grants
                       to Lender the right, title and interest of Assignor in and to au· of the following property,
                       rights, interests and estates, whether now owned, or hereafter acquired (the "Assigned
                       Property"):

      JNG17\FSBC1\WCTEAKWD\kl7121AsnLsev2.wpd
      April 10, 2017 (2:00pm)                                 1                          ASSIGNMENT OF LEASES AND RENTS
                                                    EXHIBIT NO. 15                                         EX. 15-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 314 of 609




                 A.      Leases and Other Agreements. All existing and future leases and all other
                         agreements, whether or not in writing, affecting the use, enjoyment or occupancy
                         ofall or any part of the Property, now or hereafter made, whether before or after the
                         filing by or against Assignor of anypetitionforreliefunder 11U,$,C,§101 et seq.,
                         as the same may be amended from time to time (the "Bankruptcy Code"), together
                         with any extension, renewal or replacement of the same (collectively the "Leases").

                 B.      Rents. All rents, additional rents, revenues, incomei issues and profits (including,
                         without limitation, fixed rent, minimum rent and percentage rent, if any, and all oil
                         and gas or other mineral royalties and bonuses), deposits, accounts and other
                         benefits arising from the Leases or otherwise from the use, enjoyment and
                         occupancy of the Property and any cash or security deposited in connection
                         therewith, and all other monetary amounts of eve1y type (including, without
                         limitation, damages for breach) which are from time to time payable by tenants (at
                         the Property) to Assignor (as landlord) under the Leases or which are otherwise
                         receivable by Assignor with respect to the Leases or Property including rights and
                         proceeds of any rental interruption insurance, claims arising out of a default in the
                         payment to be made to possess or occupy the Property, any Lease termination fees,
                         reimbursements for tenant finish, as well as all items considered 11Rents 11 under
                         applicable Texas statute, including Texas Property Code Chapter 64 as same may
                         be amended from time to time (11Chapter 64 11 ) and all of such previously mentioned
                         sums which are from time to time payable by guarantors (of the obligations of
                         tenants) to Assignor (as landlord) under the Leases and all amounts payable by
                         tenants (and guarantors for tenants) to Assignor (as landlord) under the provisions
                         of the Banlcruptcy Code as amended from time to time, and all proceeds of Rents
                         including identifiable proceeds and identifiable cash proceeds whether paid or
                         accruing before or after the filing by or against Assignor of any petition for relief
                         under the Banlcruptcy Code (collectively, the "Rents").

                  C.     Bankruptcy Claims. All claims and rights to the payment of damages and other
                         claims arising from any rejection by a lessee of any Lease. under the Bankruptcy
                         Code (the "Bankruptcy Claims'').

                  D.     Lease Guaranties. All claims and rights under any and all lease guaranties, letters
                         of credit and any other credit support (individually, a "Lease Guaranty", and
                         collectively, the "Lease Guaranties") given to Assignor by any guarantor in
                         connection with any of the Leases (individually, a "Lease Guarantor", and
                         collectively, the "Lease Guarantors").

                  E.     Proceeds. All proceeds from any sale or other disposition of the Leases, the Rents,
                         the Lease Guaranties and the Bankruptcy Claims.

                  F,      Other Rights of Lessor, All rights, powers, privileges, options and other be1iefits
                          of Assignor as lessor under the Leases and beneficiary under the Lease Guaranties,
                          including without limitation the immediate and continuing right to make claim for,
                          receive, collect and apply all Rents payable or receivable under the Leases and all
                          sums payable under the Lease Guaranties or pursuant thereto (and to apply the same
                          to the payment of the Debt or the Other Obligations), and to do all other things


   JNG 17\FSBCT\WCTEAKWD\kl 7121AsnLsev2.wpd
   April 10, 2017 (2:00pm)                            2                          ASSIGNMb'NT OF LEASES AND RENTS

                                            EXHIBIT NO. 15                                        EX. 15-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 315 of 609




                        which Assignor or any lessor is or may become entitled to do under the Leases or
                        the Lease Guaranties.

                G.      Entty and Possession. The right, at Lender's option, to enter upon the Property in
                        person, by agent or by court-appointed receiver, to collect the Rents and enforce the      f.

                        Leases.

                H.      Power of Attorney. Assignor's irrevocable power of attorney, coupled with an
                        interest, to take any and all of the actions set forth in Section 5.01 of this
                        Assignment and any or all other actions designated by Lender for the proper
                        management and preservation of the Property.

                I.      Other Rights and Agreements, Any and all other rights of Assignor in and to the
                        items set forth in subsections (a) through (h) above, and all amendments,
                        modifications, replacements, renewals, extensions, supplements, restatements and
                        substitutions thereof.

                                   ARTICLE II. CONSIDERATION

        2.01    CONSIDERATION. This Assignment is made in consideration of that certain loan made by
                Lender to Assignor evidenced by the Note and secured by the Security Instrument and the            1.
                Other Security Documents.

                              ARTICLE III. TERMS OF ASSIGNMENT

         3.01   PRESENT ASSIGNMENT. It is intended by Assignor that this Assignment constitutes a
                present, irrevocable and collateral assignment ofthe Assigned Property which immediately
                vests into Lender a perfected security interest in the Assigned Property. This Assignment
                effects a transfer of the Rents to Lender and grants Lender a first priority lien on the Rents,
                and is intended to and creates in Lender all the rights of an assignee of Rents as established
                under Chapter 64 and constitutes Lender as the assignee ofthe Rents in accordance with the
                terms and provisions of this Assignment. It shall never be necessary for Lender to institute
                legal proceedings of any ldnd to enforce the provisions ofthis Assignment. This Assignment
                of all such present and future Leases and present and future agreements comprising the
                Assigned Property is effective without further or supplemental assignment.

         3.02   NOTICE TO LESSEES. Assignor hereby agrees to authorize and direct the lessees named in
                the Leases or any other or future lessees or occupants of the Property and all Lease
                Guarantors to pay over to Lender or to such other party as Lender directs all Rents and all
                sums due under any Lease Guaranties upon receipt from Lender of written notice to the
                effect that Lender is then the holder of the Security Instrument and that an Event of Default
                (defined herein) exists, and to continue so to do until otherwise notified by Lender. Lender
                also has the right to give written enforcement notice ("Enforcement Notice") to Assignor
                and/or to each tenant under Chapter 64. Upon the occurrence of any such Event of Default
                and the resulting automatic termination of such Right to Collect (as defined herein), unless
                Lender gives Assignor notice to the contrary (a matter within the sole discl'etion of Lender),
                or upon Assignor's receipt of the Enforcement Notice, all Rents thereafter received by
                Assignor shall, in their entirety, bepromptly(andinno event beyond five (5) calendar days)
                paid over by Assignor to Lender and Lender may exercise any and all legal and equitable


  JNG17\FSBCT\WCTEAKWD\k17121AsnLsev2.wpd
  April 10, 2017 (2:00pm)                             3                           ASSIGNMENT OF LEASES AND RENTS

                                            EXHIBIT NO. 15                                         EX. 15-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 316 of 609

                                                                                                                   :!



                remedies including, without limitation the remedies ptovided for under this Assignment
                and/or Chapter 64.

        3,03    No PRO TANTO PAYMENT. Assignor acknowledges and agrees that the execution and
                deliver of this Assignment does not constitute any nature of pro tanto payment of the Debt
                to Lender. In the case of Rents which may hereafter be paid to Assignor, such Rents will
                not constitute payment to Lender (and hence will not be credited on the Debt) unless and
                until such Rents are actually paid by Assignor to Lender and applied by Lender in such
                manner. In the case of Rents paid to Lender by the tenants, such Rents will be pro tanto           '.
                credited on the Debt only to the extent, if any, that such Rents paid to Lender are neither        i
                disbUl'sed by Lender to Assignor nor paid directly by Lender for utilities, maintenance,           I!
                                                                                                                   11
                repairs, taxes, assessments, insurance or other expenses relating to the Property.                 i       I
                                                                                                                   !-:'.
                                                                                                                   ;;
        3.04    No COMMINGLING OF RENTS. The Rents (and interest, if any) shall not be conmnngled with
                any other funds of Assignor and Assignor shall not deposit any other funds ill the accounts        11
                                                                                                                   'I
                                                                                                                   I_~
                containillg the Rents other than the Rents.

        3,05    NON-PAYMENT OF RENTS. In the event any lessee receiving any such written notice from
                Lender as described in Section 3.02 hereof, or withholding of such Rents by such lessee or
                such lessee's paying Rents into the registry of the court in co1mection with an interpleader
                or other action, or any other non-payment of such Rents to lender by any lessee, such lessee
                will be liable to Lender for the Rents not so paid to Lender plus costs of court plus attorney1s
                fees of Lender.

         3,06   TERMINATION OF ASSIGNMENT. Upon payment in full of the Debt and the delivery and
                recording of a satisfaction or discharge of Security Instrument duly executed by Lender, this
                Assignment shall become null and void and shall be of no further force and effect.                     l;
                                                                                                                       f
         3.07   lNCORPORATIONBYREFERENCE. All representations, warranties, covenants, conditions and                   l
                agreements contained in the Security Instrument as same may be modified, renewed,
                substituted or extended are hereby made a part of this Assignment to the same extent and
                with the same force as if fully set forth herein,

                                ARTICLE IV. RIGHT OF ASSIGNOR
                                     TO COLLECT RENTS

         4.01   RIGHTS OF COLLECTION BY ASSIGNOR. So long as there exists 110 Event of Default,
                Assignor shall have the right to receive and collect the Rents (the 11Right to Collect11), It is
                the intent of Assignor and Lendel' that Lender shall have a perfected security interest in the
                Rents and identifiable proceeds and identifiable cash proceeds. As such, Assignor
                specifically agrees to the temlS of this Article. The Rents so received and collected by
                Assignor shall be deposited by Assignor in one or more accounts containing only the Rents
                so deposited in such accounts (each and collectively a "Rental Deposit Account") plus any
                interest paid by the depository on the amount from time to time in such accounts. Rents
                (and intel'est, if any) shall not be commingled with any other funds ofAssignor andAssignor
                shall not deposit any other funds in such accounts other tha11 the Rents. Assignor shall,
                witlnn seven (7) days following notice from Lender to Assignor, advise Lende1· in writing
                of the names and locations of each Rental Deposit Account as well as the account number
                of each such account, Assignor shall advise Lender of the balance in each Rental Deposit
                Account to the extent that such infonnation may be requested by Lender. Assignor

  JNG17\FSBCT\WCTEAK.WD\k17121AsnLsev2.wpd
  April 10, 2017 (2:00pm)                              4                          ASSIGNMENT OF LEASES AND RENTS


                                            EXHIBIT NO. 15                                         EX. 15-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 317 of 609




                aclmowledges and agrees that Assignor's Right to Collect the Rents does not negate or
                othe1wise affect the status of this Assignment as being a valid security interest and lien in
                favor of Lender as to the Rents.

        4.02    USE OF RENTS BY ASSIGNOR, All ofthe Rents so received or collected by Assignor pursuant
                to the Right to Collect hereby granted pursuant to Section 4.01 hereof shall be utilized by
                Assignor for payment of the Note, for timely payment of taxes and assessments on the
                Property before the accrual of any penalty or interest with respect thereto, for payment of
                premiums on insurance required under the Security Documents, for payment of the costs of
                maintenance and repairs which are the obligation of Assignor under the Leases with respect
                to the Property, for fulfilhnent of Assignor's other obligations under the Security
                Docun1ents, all of such previously stated obligations ofAssignor to be fulfilled by Assignor
                prior to Assignor's utilization of the Rents for any other purpose whatsoever.

        4.03    AUTOMATIC TERMINATION OF ASSIGNOR'S RIGHT To COLLECT. Upon and during the
                occurrence of any Event of Default, upon Lender's sending a Wl'itten Enforcement Notice
                (an "Enforcement Notice") to Assignor, the Assignor's Right to Collect under Section4.01
                of this Agreement shall, automatically terminate without the necessity that Lender give
                Assignor any further notice or institute against Assignor any nature oflegal proceedings or
                talce any other action, and Lender also has the right to give a written Enforcement Notice to
                each tenant under Chapter 64, Upon the occurrence of any such Event of Default and the
                sending the Enforcement Notice terminating the Right to Collect, upon Assignor's receipt
                of the Enforcement Notice, all Rents then held or thereafter received by Assignor shall, in
                their entirety, be promptly (and in no event beyond five (5) calendar days) paid over by
                Assignor to Lender and Lender may exercise any and all legal and equitable remedies
                including, without limitation the remedies provided for under Article 6 of this Assignment
                and/or Chapter 64,                                                                                 \
                                                                                                                   II .
                                                                                                                   I
         4.04   IMP ACT ON TENANTS OF TERMINATION OF ASSIGNOR'S RIGHT TO COLLECT. Notwithstanding
                any of the other tenns or provisions of this Assignment, until receipt from Lender of notice
                of the occurrence of any Event of Default, or an Enforcement Notice, each tenant may pay
                rentals directly to Assignor. Upon receipt by any tenant unde1· the Leases, however, of
                notice from Lender that an Event of Default has occurred, or an Enforcement Notice,
                irrespective of whether Assignor contests the occurrence or existence of such Event of
                Default or contests L\:lnder's entitlement to receive the Rents, each such tenant under the
                Leases is hereby authorized and directed and required to pay directly to Lender all Rents
                accruing after the date of the Event of Default notice or the date of the Enforcement Notice
                from Lender (irrespective of any contrary provision of the lease to such tenant or any other
                circumstances whatsoever); and the receipt by Lender of Rents shall constitute a release of
                each tenant paying such Rents to the extent of the amounts so paid to Lende1· by such tenant.
                The receipt by a tenant of any such notice from Lender constitutes full authorization and
                mandate fo1· such tenant to make all future payment of Rents directly to Lender and each
                tenant paying such future Rents to Lender after such notice from Lender shall be permitted
                to rely on such notice and shall have no liability to Assignor after such notice for any Rents
                so paid to Lender by such tenant. In the event that any tenant receiving any such notice from
                Lender does not timely pay such future Rents to Lender, whether on account of continued
                payment of such Rents by such tenant to Assignor or withholding of such Rents by such
                tenant or such tenant's paying such Rents into the registry of the court in connection with
                an interpleader or other action or any other non-payment of such Rents to Lender by any
                tenant, such tenant will be liable to Lender for the Rents not so paid to Lender plus costs of

  JNG17\FSBCT\WCTEAKWD\k17121AsnLsev2.wpd
  April 10, 2017 (2:00pm)                             5                          ASSIGNMENT OF LllASES AND RENTS


                                            EXHIBIT NO. 15                                        EX. 15-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 318 of 609




                   court plus attorneys' fees of Lender. Lender may also contact each Tenant before an Event
                   of Default and shall cause each tenant to agree in writing to the tenns a11d provisions ofthis
                   Section 4.04. Whenever requested by Lender, Assignor shall promptly obtain from each
                   tenant and deliver to Lender an agreement executed by such tenant which provides that
                   tenant has agreed to the tenns and provisions hereinabove set forth in this Section 4.04.

                            ARTICLE V. COVENANTS, REPRESENTATIONS AND
                                      WARRANTIES OF ASSIGNOR

          5.01      COVENANTS OF   ASSIGNOR. Assignor hereby unconditionally covenants and agrees with
                   Lender as follows:

                    A.        to observe, perfonn and discharge, diligently and punctually, all the obligations
                              imposed upon the landlord under the Leases and not to do or permit to be done
                              anything to impair the Leases or the Rents obligations or any of the other
                              obligations of the tenants under the Leases; and Assignor shall give prompt notice
                              to Lender of any failure on the part of the Assignor to observe, pe1form and
                              discharge any of Assignor's obligations under this paragraph or under any other
                              portion of this Assignment; ·

                    B.        not to receive and accept or collect any of the Rents arising or accruing under any
                              of the Leases or from the Property more than one (1) calendar month in advance,
                              unless Assignor notifies Lender in advance of such pre-payment.

                    C.        except as required by prudent business judgement exercised by Assignor in good
                              faith, not to grant any period of free rental or abated rental under any of the Leases;

                    D.        not to execute any further assignment of the rights or interests of Assignor (as
                              landlord) in the Leases without Lender's prior written consent and not to execute
                              any other assignment or transfer of Rents arising or accruing from the Leases or
                              from the Property;

                    E.        not to subordinate any of the Leases to any of the Security Documents or any other
                              mortgage or other encumbrance, or pennit, consent or agree to such subordination
                              without Lender1s prior express written consent;

                    F.        except as required by prudent business judgement exercised by Assignor in good
                              faith, not to alter, modify or change the tenns of any of the Leases (or the terms of
                              any guaranty of any of the Leases) or give any consent or exercise any option
                              required or permitted by such terms without the prior written consent of Lender
                              which consent shall not be unreasonably withheld or delayed, or cancel or terminate
                              any of the Leases (or any guaranty of any of the Leases) or accept a surrender of
                              any of the Leases or take or permit any action the effect of which is to result in a
                              sunender of any Lease by operation of law; provided however, Assignor may
                              terminate a Lease as a result of Lender's election to apply insurance or
                              condemnation proceeds towards the Debt from a loss or taldng that directly affects
                              the leased premises with respect that lease;

                    G.        not to consent to any assignment of or subletting under any of the Leases, except as
                              required in accordance with theirtenns, without the prior written consent ofLender;

  JNGl 7\FSBCT\WCTEAKWD\kl 7121AsnLsev2.wpd
  April 10, 2017 (2:00pm)                                   6                           ASSIGNMENT OF LEASES AND RENTS

                                                  EXHIBIT NO. 15                                         EX. 15-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 319 of 609




                       and not to grant any renewal 01· extension option U11der auy of the Leases or agree
                       to the enlargement or diminution in size or relocation of the leased premises U11der       !
                       any Lease without the prior written approval of Lender which consent shall not be          !.: ..
                       U11feasonably withheld or delayed;                                                         t->
                                                                                                                  I.·


                        to execute and deliver to Lender, at the request ofLender all such further assUl'ances
                                                                                                                  I·1·-·
                H.                                                                                                c·
                        and written instruments and take all such other action with respect to the Property       v.:-
                                                                                                                  ~   .
                        and/or the Leases as Lender shall from time to time request in writing in order to
                        carry out the purpose and intent of this Assignment;

                I.      to enforce, in the name of Assignor (as landlord), and at the cost, expense and risk
                        of Assignor, the perfo11nance of each and every obligation, tem1, covenant,
                        condition and agreement in the Leases to be performed by any tenant; and Assignor
                        (as landlord) shall appear in and defend any action or proceeding arising under,
                        occurring out of or in any manner connected with the Leases or the obligations,
                        duties or liabilities of Assignor (as landlord) and any tenant-thereU11de1-, and, upon
                        request by Lender, Assignor will do so in the name and on behalf of Lender, but at
                        the expense of the Assignor, and Assignor shall pay all costs and expenses of
                        Lender, including attorneys1 fees and disbUl'sements, in any action or proceeding in
                        which Lender may appear;

                J.       not to waive, excuse, discount, set-off, compromise or in any manner release or
                       · discharge any tenant under any Lease (or any guarantor for any such tenant) of and
                         from any monetary or other obligations, covenants, conditions and agreements to
                         be kept, observed and performed by such tenant (or guarantor for such tenant),
                         including, without limitation, the obligation to pay Rents thereunder, in the manner
                         and at the time and place specified therein;

                K.      not to incur any indebtedness to any tenant (or guarantor for any tenant) under ai1y
                        of the Leases unless each such tenant (or guarantor) contemporaneously expressly
                        waives in writing any right to offset against (or recoup) any portion of such
                        indebtedness from Rents;

                L.      not to grant any Lease such that the effective lease rate over the term of the Lease
                        is substantially below the market mte for similar leases fm' similar terms in the
                        county where the Property is located without the Lender1s prior written consent;

                M.      to deliver to Lender, at the request of Lender from time to time, executed copies of
                        all or a portion of the Leases upon all or any part of the Property;

                N.      that any non-compliance by Assignor shall after applicable notice and failure to
                        cure as provided for in the Loan Agreement constitute an Event of Default; and

                O.      that no option to pUl'chase the Property 01· right of first refusal in connection with
                        any transfer of the Property will be granted by Assigi.101· under any of the Leases.

         5.02   REPRESENTATIONS AND     wARRANTIES OF ASSIGNOR. Assignor unconditionally represents
                 and warrai1ts to Lender now and continuing throughout the te11n of this Assignment as
                 follows:


  JNGI7\FSBCT\WCTEAKWD\k17121AsnLsev2.wpd
  April 101 2017 (2:00pm)                             7                          ASSIGNMENT OF LEASES AND RENTS

                                            EXHIBIT NO. 15                                        EX. 15-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 320 of 609




                A.      Assignor is the sole owner of the Property, and the landlord's interests in the Leases;

                B.      Assignor has all of the requisite right, power and autholity to assign the Rents to
                        Lender, and no other person, firm, corporation or entity has any right, title or
                        interest in the Rents;

                 c.     to the best knowledge of Assignor, the Leases are valid and enforceable, in full
                                                                                                                   i·.



                        force and effect and have not been altered, modified or anlended in any manner
                        whatsoever except as disclosed to Lender as evidenced by written amendments to
                        the Leases;

                 D.      to the best knowledge of Assignor, the tenants nan1ed in the Leases are not in
                         default under any of the terms, covenants or conditions of the leases and Assignor
                         has duly and punctually performed and shall at all times hereafter duly and
                         punctually perform all and singular, the terms, covenants, conditions and warranties
                         of the leases on the Assignor's part to be kept, observed and perfonned;
                                                                                                                   '' .
                 E.      no Rents provided forunder any of the Leases have been p1'eviously sold, assigned,        I
                         transferred, mortgaged or pledged by Assignor, and no Rents for any period                i
                         subsequent to the date of this Assignment have been collected by Assignor or shall        I
                         be collected by Assignor earlier than the calendar month next preceding the               I.
                         calendar month with respect to which such Rents are due and payable under the             !
                                                                                                                    ':·:.
                         terms of any of the Leases;

                 F.      to the best knowledge of Assignor, no period of free or abated rental has been
                         granted to any tenant under any of the Leases except as is disclosed 011 the most
                         recent rent roll provided by Assignor to Lender; and

                 G.      no option to purchase or right of first refusal in favor of a tenant in connection with
                         any transfer of the Property exists in any of the Leases.

                                       ARTICLE VI. REMEDIES

         6.01    REMEDIES OF LENDER.     Assignor hereby unconditionally covenants and agrees with Lender
                 as follows:

                 A.      Upon or at any time after the occurrence of an Event of Default, without waiving
                         such Event of Default, to the extent permitted by law, without notice and without
                         regard to the adequacy of the security for the Debt, with or without bringing any
                         action or proceeding, either in person or by agent, nominee, attorney, or a receiver
                         appointed by a court, in addition to Lender's rights under Section 4.03 hereof,
                         Lender, at its option, may dispossess.Assignor and its agents and servants from the
                         Property, and exclude Assignor and its agents or servants wholly therefrom and take
                         possession of the Property and all books, 1'ecords and accounts relating thereto
                         without liability for trespass, damages or otherwise, Thereafter, Lender may have,
                         hold, manage, lease and operate the Property on such terms and for such period of
                         time as Lende.1'1nay deem proper and either with or without taking possession of the
                         Propertyin its own name, demand, sue for or otherwise collect and receive all Rents
                         and other sums payable pursuant to any of the Assigned Property, including those
                         past due and unpaid, with full power to make from time to time all alterations,

  JNGl 7\FSBCT\WCTEAKWD\kl 7121AsnLsev2. wpd
  April 10, 2017 (2:00pm)                              8                          ASSIGNMENT OF LEASES AND RENTS


                                             EXHIBIT NO. 15                                         EX. 15-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 321 of 609




                        renovations, repairs or replacements thereto or thereof as may seem proper to
                        Lender. Subject to the requirements of Chapter 64 of the Texas Property Code,
                        Lender may apply the Rents and sums received pursuant to any of the Assigned
                        Prope1iy to the payment ofthe following in such order and proportion as Lender in
                        its sole discretion may determine: (i) all expenses of managing and securing the
                        Property, including, without limitation, the salaries, fees and wages of a managing
                        agent and such other employees or agents as Lender may deem necessary or
                        desirable; (ii) all expenses of operating and maintaining the Property, including,
                        without limitation, all utility charges, Taxes, and Other Chatges (as such terms are
                        defined in the Security Instrument) and any other liensi charges and expenses which
                        Lender niay deem necessary or desirable; (iii) the cost of all alterations,
                        renovations, repairs or replacements; (iv) all expenses incide11t to taking and
                        retaining possession of the Property; and (v) the Debt, together with all costs and
                        reasonable attorneys' fees.

                 B.      In addition, upon the occurrence of an Event of Default, Lender, at its option, may      '.
                         (i) exercise such other rights and remedies as Lender shall have under applicable        \·
                         lawi including Chapter 64; (ii) exercise all rights and powers ofAssignor, including,
                         without limitation, the right to enter into, negotiate, execute, cancel, enforce 01·
                         modify Leases, obtain and evict tenants, and demand, sue for, collect and receive
                         all Rents from the Property and all sums payable U11der the Assigned Property; (iii)     1..

                         either require Assignor to pay monthly in advance to Lender, or to any receiver
                         appointed to collect the Rents, the fair and reasonable rental value for the use and
                         occupancy of such part of the Prope1ty as may be in possession of Assignor, or
                         require Assignor to vacate and surrender possession of the Property to Lender or to
                         such receiver and, in default thereof, Assignor may be evicted by summary
                         proceedings or otherwise.

         6.02    OTHER REMEDIES.       Nothing contained in this Assignment and no act done or omitted by
                 Lender pursuant to the power and rights granted to Lender hereunder shall be deemed to be
                 a waiver by Lender of its rights and remedies under the Note, the Security Instrument, or the
                 Other Security Documents and this Assignment is made and accepted without prejudice to
                 any of the rights and 1'emedies possessed by Lender under the tem1s thereof. The right of
                 Lender to collect the Debt and to enforce any other security therefor held by it may be
                 exercised by Lender either prior to, simultaneously with, or subsequent to any action taken
                 by it hereunder. Assignor hereby absolutely, unconditionally and in·evocably waives any
                 and all rights to assert any setoff, counterclaim or crossclaim of any nature whatsoever with
                 respect to the obligations of Assignor under this Assigmnent, the Note, the Security
                 Instrument, the Other Secu1'ity Documents or otherwise with respect to the loan seci.ired
                 hereby in any action or proceeding brought by Lender to collect same, or any portion
                 thereof, or to enforce and realize upon the lien and security interest created by this
                 Assigrunent, the Note, the Security hlstrument, or ru1y of the Other Security Documents
                 (provided, however, that the foregoing shall not be deemed a waiver of Assignor's right to
                 assert any compulsory coqnterclaim if such counterclaim is compelled under local law or
                 rule of procedure, nor shall the foregoing be deemed a waiver of Assignor1s right to assert
                 any claim which would constitute a defense, setoff, counterclaim or crossclaim ofany nature
                 whatsoever against Lender in any separate action or proceeding),

         6.03    OTHER SECURITY. Lender may take or release other security for the payment of the Debt,
                 may release any party primarily or secondarily liable therefor and may apply any other             j·
                                                                                                                    j,
                                                                                                                    \:
  JNG 17\FSBCT\WCTEAKWD\kl 7121 AsnLsev2.wpd                                                                        1,
  April 10, 2017 (2:00pm)                             9                          ASSIGNMENT OF LEASES AND RENTS
                                                                                                                    ·,
                                            EXHIBIT NO. 15                                        EX. 15-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 322 of 609




                 security held by it to the reduction or satisfaction of the Debt without prejudice to any of its
                                                                                                                      ! .
                 rights under this Assignment.

         6.04   NoN~WAIVER,         The exercise by Lender of the option granted it in Section 5.01 of this
                                                                                                                      ::.··
                 Assignment and the collection of the Rents and other sums payable pursuant to the Assigned           i   -~-




                 Property and the application thereof as herein provided shall not be considered a waiver of          r/.
                 any default by Assignor under the Note, the Security Instrument, the Leases, this                    I --~
                                                                                                                      \.:
                 Assignment or the Other Security Documents. The failure of Lender to insist upon strict              I·.·
                 performance of any term hereof shall not be deemed to be a waiver of any term of this                !.
                                                                                                                      i
                                                                                                                      i
                 Assignment. Assignor shall not be relieved of Assignor's obligations hereunder by reason             !:
                 of (a) the failure of Lender to comply with ally request of Assignor or any other party to take      ,.
                 any action to enforce any of the provisions hereof or of the Security Instrument, the Note           i.·.:
                 01· the Other Security Documents, (b) the release regardless of consideration, of the whole
                 or any part of the Property, or (c) any agreement or stipulation by Lender extending the time
                 of payment or otherwise modifying or supplementing the terms of this Assignment, the
                 Note, the Security Instrument or the Other Security Documents. Le11der may resort for the
                 payment of the Debt to any other security held by Lender in such order and manner as
                 Lender, in its discretion, may elect. Lender may take any action to recover the Debt, or any
                 portion thereof, or to enforce any covenant hereof without prejudice to the right of Lender
                 thereafter to enforce its rights under this Assignment. The rights of Lender under this
                 Assignment shall be separate, distinct and cumulative and none shall be given effect to the
                 exclusion ofthe others. No act of Lender shall be construed as an election to proceed under
                 any one provision herein to the exclusion of any other provision.

         6.05    BANKRUPTCY.        Assignor hereby unconditionally covenants and agrees with Lender as
                 follows:

                 A.          Upon or at any time after the occurrence of an Event of Default, Lender shall have
                            the right to proceed in its own name or in the name of Assignor in respect of any
                            claim, suit, action or proceeding relating to the rejection of any Lease, including,
                            without limitation, the right to file and prosecute, to the exclusion of Assignor, any
                            proofs of claim, complaints, motions, applications, notices and other documents, in
                            any case in respect of the lessee under such Lease under the Bankruptcy Code.

                 B.         If there shall be filed by or against Assignor a petition under the Bankruptcy Code,
                            and Assignor, as lessor under any Lease, shall determine to reject such Lease-
                            pursuant to Section 365(a) ofthe Bankruptcy Code, then Assignor shall give Lender
                            not less than ten (I 0) days' prior notice of the date on which Assignor shall apply
                            to the bankruptcy court for authority to reject the Lease. Lender shall have the
                            right, but not the obligation, to serve upon Assignor within such ten-day period a
                            notice stating that (i} Lendel' demands that Assignor assume and assign the Lease
                            to Lender pursuant to Section 365 of the Bankruptcy Code and (ii) Lender
                            covenants to cure or provide adequate assurance of future performance under the
                            Lease. If Lender serves upon Assignor the notice described in the preceding
                            sentence, Assignor shall not seek to reject the Lease and shall comply with the
                            demand provided for in clause (i) of the preceding sentence within thirty (30) days
                            after the notice shall have been given, subject to the performance by Lender of the
                            covenant provided for in clause (ii) of the preceding sentence.



  JNG 17\FSBC1\WCTEAK.WD\kl 7121AsnLsev2.wpd
  April 10, 2017 (2:18pm)                                10                          ASSIGNMENT OF LEASES AND RENTS


                                               EXHIBIT NO. 15                                         EX. 15-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 323 of 609




                    ARTICLE VII. FURTHER ASSURANCES/NO LIAilILITY

         7.01   FURTHER ASSURANCES. Assignor will, at the cost of Assignor, and without expense to
                Lender; do, execute, acknowledge and deliver all and every such further acts, conveyances,
                assignments, notices of assigrunents, transfers and assurances as Lender shall, from time to
                time, require for the better assuring, conveying, assigning, transferring and confinning unto
                Lender the propeliy and rights hereby assigned or intended now or hereafter so to be, or
                which Assignor may be or may hereafter become bound to convey or assign to Lender, or
                for carrying.out the intention or facilitating the perfonnance of the tenns of this Assigt.m1ent
                or for filing, registering or recording this Assignment and, on demand, will execute and
                deliver and hereby authorizes Lender to execute in the name of Assignor to the extent
                Lender may lawfully do so, one or more financing statements, chattel moligages or
                comparable security instruments, to evidence more effectively the lien and security interest
                hereof in and upon the Leases.

         7.02   No LIABILITY OF LENDER. TIDS ASSIGNMENT SHALL NOT BE CONSTRUED TO
                BIND LENDER TO THE PERFORMANCE OF ANY OF THE COVENANTS,
                CONDITIONS OR PROVISIONS CONTAINED IN ANY LEASE OR LEASE
                GUARANTY OR OTHERWISE IMPOSE ANY OBLIGATION UPON LENDER.
                LENDER SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
                RESULTINGFROMLENDER1SFAILURETOLETTHEPROPERTY AFTERAN
                EVENT OF DEFAULTORFROMANYOTHERACTOROMISSION OF.LENDER
                IN MANAGING THE PROPERTY AFTER AN EVENT OF DEFAULT UNLESS
                SUCH LOSS IS CAUSED BY THE WILLFUL MISCONDUCT OR BAD FAITH OF
                LENDER. LENDER SHALL NOT BE OBLIGATED TO PERFORM OR
                DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY UNDER THE LEASES
                OR ANY LEASE GUARANTIES OR UNDER OR BY REASON OF TIDS
                ASSIGNMENT AND GRANTOR SHALL, AND HEREBY AGREES, TO
                INDEMNIFY LENDER FOR, AND TO HOLD LENDER HARMLESS FROM, ANY
                AND ALL LIABILITY, LOSS OR DAMAGE WHICH MAY OR MIGHT BE
                INCURRED UNDER THE ASSIGNED PROPERTY OR UNDER OR BY REASON
                OF TIDS ASSIGNMENT AND FROM ANY AND ALL CLAIMS AND DEMANDS
                WHATSOEVER, INCLUDING THE DEFENSE OF ANY SUCH CLAIMS OR
                DEMANDS WIITCH MAY BE ASSERTED AGAINST LENDER BY REASON OF
                ANY ALLEGED OBLIGATIONS AND UNDERTAKINGS ON ITS PART TO
                PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR
                AGREEMENTS CONTAINED IN THE J,,EASES OR ANY LEASE GUARANTJES,
                EVEN IF SUCH LOSS IS THE RESULT OF OR CAUSED BY THE NEGLIGENT
                ACTS OR OMISSIONS OF LENDER (WHETHER SOLE OR CONCURRENT).
                SHOULD LENDER INCUR ANY SUCH LIABILITY, THE AMOUNT THEREOF,
                INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS' FEES,
                SHALL BE SECURED BY THIS ASSIGNMENT AND BY THE SECURITY
                INSTRUMENT AND THE OTHER SECURITY DOCUMENTS AND GRANTOR
                SHALL REIMBURSE LENDER THEREFOR IMMEDIATELY UPON DEMAND
                AND UPON THE FAILURE OF GRANTOR SO TO DO LENDER MAY, AT ITS
                OPTION, DECLARE ALL SUMS SECURED BY THIS ASSIGNMENT AND BY
                THE SECURITY INSTRUMENT AND THE OTHER SECURITY DOCUMENTS
                IMMEDIATELY DUE AND PAYABLE. TIDS ASSIGNMENT SHALL NOT
                OPERATE TO PLACE ANY OBLIGATION ORLIABILITYFOR THE CONTROL,
                CARE,MANAGEMENTORREPAIROFTHEPROPERTYUPONLENDER,NOR

  JNG 17\FSBCT\WCTEAKWD\kl 7121AsnLsev2.wpd
  April 10, 2017 (2:18pm)                             11                           ASSIGNMBNT OF LEASES AND RENTS


                                             EXHIBIT NO. 15                                         EX. 15-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 324 of 609




                FOR THE CARRYING OUT OF ANY OF THE TERMS AND CONDITIONS OF
                TIIE LEASES OR ANY LEASE GUARANTillS; NOR SHALL IT OPERATE TO
                MAKE LENDER RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED
                ON THE PROPERTY BY THE TENANTS OR ANY OTHER PARTillS, OR FOR
                ANY DANGEROUS OR DEFECTIVE CONDITION OF THE PROPERTY,
                INCLUDING WITHOUT LIMITATION THE PRESENCE OF ANY HAZARDOUS
                SUBSTANCES (AS DEFINED IN THE SECURITY INSTRUMENT), OR FOR ANY
                NEGLIGENCE IN THE MANAGEMENT, UPKEEP, REPAIR OR CONTROL OF
                THE PROPERTY RESULTING IN LOSS OR INJURY OR DEATH TO ANY
                TENANT, LICENSEE, EMPLOYEE OR STRANGER.

        7.03    No MORTGAGEE IN POSSESSION.             Nothing herein contained shall be construed as
                constituting Lender a "mortgagee in possession" in the absence of the taldng of actual
                possession of the Property by Lender. In the exercise of the powers herein granted Lender,
                no liability shall be asserted or enforced against Lender, all such liability being expressly
                waived and released by Assignor.

                                    ARTICLE      vm.   DEFINITIONS

         8.01   CERTAIN DEFINITIONS .. Unless the context clearly indicates a contrary intent or unless
                otherwise specificallyprovidedherein, the phrases "atto111eys1 fees" and "coru1sel fees" shall
                include a11y and all attomeys1, paralegal and law clerk fees and disbursements, including, but
                not limited to, fees and disbursements at the pre-trial, trial and appellate levels incurred or    i
                                                                                                                   i:
                                                                                                                       :~



                paid by Lender in protecting its interest in the Property, the Leases and the Rents and
                enforcing its rights hereunder, the word "Assignor" shall mean each Assignor and any
                subsequent owner or owners of the Property or any part thereof or interest therein, the word
                "Lender'' shall mean Lender and any subsequent holder of the Note, the word "Note'' shall
                mean the Note and any other evidence ofindebtedness secured by the Security Instrume11t,
                                                                                                                   !:
                the word ''person" shall h1clude an individual, corporation, partnership, lintlted liability       I
                company, trust, unincorporated association, govenunent, governmental ~uthodty, and any
                other entity, and the word "Property" shall include any portion of the Property and any
                interest therein.

         8,02   NUMBER AND GENDER. Whenever the context may require, any pronouns used herein shall
                include the corresponding masculine, feminine or neuter forms, and the singular fonn of
                nouns and pronouns shall include the plural and vice versa.

         8.03    EVENT OF DEFAULT. ''Event of Default" shall mean any event of default as set forth in the
                 Note or in any of the Othel' Security Documents, or under the terms of any other instrument
                 given as collateral to Lender as security for the payment of the Note after applicable notice
                 and failure to cure as provided for in the Loan Agreement of even date by and between
                 Assignor and Lender.

                                  ARTICLE IX. APPLICABLE LAW

         9.01    CHOICE OF LAW.   This Assignment shall be governed, construed, applied and enforced in
                 accordance with the laws of the State of Texas. Venue shall lie in Bell County, Texas.

         9.02    PROVISIONS SUBJECTTOAPPLICABLELAW.       All rights, powers and remedies provided in this
                 Assignment may be exercised only to the extent that the exercise thereof does not violate

  JNGl 7\FSBCT\WCTEAKWD\kl 7121AsnLsev2.wpd
  April 10, 2017 (2:18pm)                             12                          ASSIGNMENT OF LEASES AND RENTS


                                             EXHIBIT NO. 15                                        EX. 15-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 325 of 609




                  any applicable provisions of law and are intended to be limited to the extent necessary so
                  that they will not render this Assignment invalid, unenforceable or not entitled to be
                  recorded, registered or filed under the provisions of any applicable laws.

                           ARTICLE X. MISCELLANEOUS PROVISIONS

         10.01    CONFLICT OF TERMS. In case of any conflict between the terms of this Assignment and the
                  terms of the Security Instrument, the terms of the Security Instrument shall prevail.

         10.02    No ORAL CHANGE. This Assignment and any provisions hereof may not be modified,
                  amended, waived, extended, changed, discharged or terminated orally, or by any act or
                  failure to act on the part of Assignor or Lender, but only by an agreement in writing signed
                  by the patty against whom the enforcement of any modification, amendment, waiver,
                  extension, change, discharge or termination is sought.

         10.03 AUTHORITY, Assignor represents and warrants that it has full power and authority to
               execute and deliver this Assignment and the execution and delivery of this Assignment has
               been duly authorized and does not conflict with or constitute a default under any law,
               judicial order or other agt'eement affecting Assignor or the Property.

         10 .04 DUPLICATE ORIGINALS; CoUNTERPARTS. This Assignment may be executed in any number
                                                                                                                   ~·
                of duplicate originals and each such duplicate original shall be deemed to be an original.         '.
                This Assign.men~ may be executed in several counterparts, each of which counterparts shall
                be deemed an origin.al instrument and all of which together shall constitute a single
                Assignment. The failure of any party hereto to execute this Assignment, or any counterpart
                hereof, shall not relieve the other signatories from their obligations hereunder.

         10.05    NOTICES. All notices required or permitted hereunder shall be given as provided in the
                  Security Instrument.

         10.06 LIABILITY. If Assignor consists of more than one person, the obligations and liabilities of
               each such person hereunder shall be joint and several. This Assignment shall be binding
               upon and inure to the benefit of Assignor and Lender and their respective successors and
               assigns forever.

         10 .07   HEADINGS, ETC. The headings and captions of various paragraphs of this Assignment are
                  for convenience ofreference only and are not to be construed as defining or limiting, in any
                  way, the scope or intent of the provisions hereof,

         10,08    SOLE DISCRETION OF LENDER. Wherever pursuant to this Assignment (a) Lender exercises
                  any right given to it to approve 01· disapprove, (b) any arrangement or term is to be
                  satisfactory to Lender, or (c) any other decision or determination is to be made by Lender,
                  the decision of Lender to approve or disapp1·ove, all decisions that arrangements or terms
                  are satisfactory or not satisfactory and all other decisions and determinations made by
                  Lender, shall be in the sole discretion of Lender, except as may be otherwise expressly and
                  specifically provided herein.

         10.09    COSTS AND EXPENSES OF ASSIGNOR. Wherever pursuant to this Assignment it is provided
                  that Assignor pay any costs and expenses, such costs and expenses shall include, but not be
                  limited to, legal fees.

  JNGI 7\FSBCT\WCTEAKWD\kl 7121AsnLsev2. wpd
  April 10, 2017 (2:18pm)                              13                         ASSIGNMENT OP LEASES AND RENTS

                                             EXHIBIT NO. 15                                        EX. 15-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 326 of 609                                                                                   i
                                                                                                                                  I·
                                                                                                                                  i




             IN WITNESS WHEREOF, Assignor has executed this instrnment as of the day and year first above
  written.

                                                                Assignor:
                                                                WC TEAKWOOD PLAZA, LLC, a Delaware
                                                                limited liability company

                                                                By:        WC Teakwood Plaza Mezz, LLC, a
                                                                           Delaware limited liability com any,
                                                                           Manager




  THE STATE OF ....:.l-=~).;;.;...(\..;...~;;_---- §

  COUNTY OF JYC\-J\~                                   §

            This instrument was acknowledged before me on the~ day of                        AtJrl \
                                                                                          201:1_, by           ,
  Natin Paul, President of WC Teakwood Plaza Mezz, LLC, a Delaware limited liability company, on behalf
  of said limited liability company, in its capacity as Manager ofWC TEAK.WOOD PLAZA, LLC, a Delaware
  limited liability company, on behalf of said limited liability company.
                                                                  ~
                                                                Notary Public in and for
                                                                                         a. . . s. . ._________
                                                                The State of_J......:f.._.'......
                                                                                           J.

                                                                My commission expires:--'-'\0~/......?>'1-/'.....2,"--o_ _ _ __

   AFTER RECORDING RETURN TO:                                   PREPARED BY:
   Loan Services
   FIRST STATE BANK CENTRAL TEXAS                               OPPER & GAMBRELL, P.L.L.C.
   P. 0. Box 6136                                               8582 Katy Freeway, Suite 200
   Temple,. Texas 76503-6136                                    Houston, Texas 77024




                     CTOT            ..    .   ...,

      ~(i;,~;;.;.;~;;.~




  JNG17\FSBCT\WCTEAKWD\k.17121AsnLscv2.wpd
  April 10, 2017 (2: 18pm)                                 14                                  ASSIGNMENT OF LEASES AND RENTS

                                                      EXHIBIT NO. 15                                               EX. 15-014
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings            !I   ,
                                   Pg 327 of 609                                                i ·.




3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, BEING ALL OF LOT
                                                                                                :      !
2 AND A PORTION OF LOT 1, ALLANDALE NORTH SECTION FIVE, A SUBDIVISION OF RECORD IN
VOLUME 18, PAGE 11 OF THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS; SAID 3.395 ACRES BEJNG
MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING, AT A 1/2 INCH IRON ROD FOUND IN THE EASTERLY LINE OF BURNET ROAD (140' R.O.W.),
BEING THE SOUTHWESTERLY CORNER OF LOT 11 JACKSON TERRACE NO. 2 AMENDED, A SUBDIVISION
OF RECORD IN VOLU1\1E 41, PAGE 13 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF
SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHW.ESTERLY CORNER HEREOF;

THENCE, S 60° 26' 00" E, ALONG THE SOUTHERLY LINES OF SAID LOT 1, JACKSON TERRACE NO. 2
AMENDED AND LOT 4 OF SAID JACKSON TERRACE NO. 2 AMENDED, BEING THE NORTHERLY LINE OF
SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHERLY Lll\TE HEREOF, PASSING AT A
DISTANCE OF 164.74FEETA1/2 INCH moN ROD FOUND AT THE COMMON SOUTHERLY CORNER OF SAID
LOT 1, JACKSON TERRACE NO. 2 AMENDED AND SAID LOT 4, JACKSON TERRACE NO. 2 AMENDED AND
CONTINUING FOR A TOTAL DISTANCE OF 259.66 FEET TO A 1/2 INCH IRON PIPE FOUND AT THE
SOUTHEASTERLY CORNER OF SAID LOT 4, JACKSON TERRACE NO. 2 AMENDED, BEING THE
SOUTHWESTERLY CORNER OF LOT 1, BLOCK "H" LANIER TERRACE SECTION 4, A SUBDIVISION OF
RECORD IN VOLUME 18, PAGE 65 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF LOT
8, BLOCK "P" ALLANDALENORTB SECTION THREE, A SUBDIVISION OF RECORD IN VOLUME 171 PAGE
20 OF SAID PLAT RECORDS AND ALSO BEING THE NORTHEASTERLY CORNER OF SAID LOT 2,
ALLANDALE NORTH SECTION FIVE, FOR THE NORTHEASTERLY CORNER HEREOF;

THENCE, S 13° 52' 00" W, ALONG THE WESTERLY LINES OF LOTS 2, 3, 6, 7 AND 8, BLOCK "P" OF SAID
ALLANDALE NORTH SECTION THREE AND ALONG THE \VESTERLY LINES OF LOT 4AAND LOT 5A,
RESUBDIVISION OF LOTS 4 AND 5, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF
RECORD IN VOLUME 25, PAGE 42 OF SAID PLAT RECORDS AND ALSO BEING ALONG THE WESTERLY
LINE OF LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO, A SUBDIVISION OF RECORD IN VOLUME
15, PAGE 91 OF SAID PLAT RECORDS, BEING THE EASTERLY LINE OF SAID LOT 2, ALLANDALE NORTH
SECTION FIVE, FOR THE EASTERLY LINE HEREOF, A DISTANCE OF 598.75 FEET TO A 1/2 INCH IRON ROD
WITH CAP FOUND IN THE NORTHERLY LINE OF TEAKWOOD DRIVE (64' R.O.W.), BEING THE
SOUTHWESTERLY CORNER OF SAID LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO AND THE
SOUTHEASTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE
SOUTHEASTERLY CORNER HEREOF;

THENCE, N 76° 08' 00" W, ALONG THE NORTHERLY LINE OF TEAKWOOD DRIVE, BEING THE SOUTHERLY
LINE .OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE SOUTHERLY LINE HEREOF, A
DISTANCE OF 249,97 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND IN THE SOUTHERLY LINE OF
BURNET ROAD, BEING THE SOUTHWESTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION
FIVEj FOR THE SOUTHWESTERLY CORNER HEREOF;

THENCE, N 13° 52' 00 11 E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
WESTERLY LINE OF SAID LOT 21 ALLANDALE NORTH SECTION FIVE, FORA PORTION OF THE
WESTERLY LINE HEREOF, A DISTANCE OF 548.24 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND AT
THE SOUTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE, FORAN ANGLE
POINTHEREOF,FROMWHICHA1121NCHIRONRODFOUNDBEARSN68' 03'42" E,ADISTANCEOF0.71
FEET;




                                            EXJilBITB
                                          PAGLLoF.clJAGES




                                       EXHIBIT NO. 15                             EX. 15-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 328 of 609




   THENCE, LEAVING THE EASTERLY LINE OF BURNET ROAD, OVER AND ACROSS SAID LOT 1
   ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE HEREOF, THE '
   FOLLOWING TWO (2) COURSES AND DISTANCES:
                    11
         1) S 76° 08' 00 E, A DISTANCE OF 129.40 FEETTOAP.K.NAIL WITH SHINER FOUND FORAN ANGLE
         POINT HEREOF;

        2) N 13° 52' 00" E, A DISTANCE OF 63.63 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND IN THE
        COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE AND SAID LOT 2,
        ALLANDALE NORTH SECTION FIVE, FORAN ANGLE POINT HEREOF, FROM WHICH A CUT "X"
        FOUND IN CONCRETE BEARS N 66' 34 1 39" E, A DISTANCE OF 1.02 FEET;

  THENCE, N 60° 26' 00" W, ALONG THE COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION
  FIVE AND SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE
  HEREOF, A DISTANCE OF 134.41 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND IN THE EASTERLY
  LINE OF BURNET ROAD, BEING THE NORTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH
  SECTION FIVE, FORAN ANGLE POINT HEREOF;

  THENCE, N 13° 52' 00" E; ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
  WESTERLY LINE OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FORA PORTION OF THE
  ''i'ESTERLY LINE HEREOF, A DISTANCE OF 20.77 FEET TO THE POINT OF BEGINNING, CONTAINING AN
  AREA OF 3.395 ACRES (147,865 SQ. FT.) OF LAND, MORE OR LESS.




                                                                          FILED AND RECORDED
                                                                        OFFICIAL PUBLIC RECORDS



                                                                     DANA DEBEAUVOIR, COUNTY CLERK
                                                                         TRAVIS COUNTY, TEXAS
                                                                           April 27 2017 08:39 AM
                                      EXHIBIT NO. 15                            FEE:EX. 15-016
                                                                                     $ 86.00 2017066580
   20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                     Pg 329 of 609
ELECTRONICALLY RECORDED                2017066581
                         TRV         4       PGS

       ·'5l) ·<:.:rcYr r7 -;:;q ?'X 7 .- ,~
     After recording, please return to:

      First Nationwide Title Agency, LLC
      llya Soybelman
      220 East 42nd Street, Suite 3105
      New York, NY 10017

                                                  RELEASE OF LIEN

      KNOW ALL MEN BY THESE PRESENTS:

      WHEREAS, U.S. Bank National Association, successor in interest to Bank of America, National
      Association, successor by merger to LaSalle Bank National Association, as Trustee for the registered
      holders of Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through
      Certificates, Series 2005-PWR9 ("Current Lender"), under the Pooling and Servicing Agreement dated as
      of September 1, 2005, whose address is c/o C-lll Asset Management LLC 5221 N. O'Connor Blvd., Suite
      600, Irving; Texas 75039, is the current owner and holder of the note evidencing the debt secured by that
      certain Deed of Trust, Security Agreement, Assignment of Rents dated July 26, 2005 ("Deed of Trust")
      executed by CFH Realty Ill/Teakwood, LP., a Texas limited partnership ("Original Borrower"), in favor
      Principal Commercial Funding, LLC ("Original Lender"), and recorded July 28, 2005 as County Clerk's
      File number 2005135872 of the Official Public Records, Travis County, Texas. ("Official Public
      Records"), as affected by the Consent to Transfer and Loan Assumption dated December 23, 2010 and
      recorded December 29, 2010 under County Clerk's File number 2010194784 of the Official Public
      Records, as assigned to U.S. Bank National Association, as Trustee, as Successor-In-Interest to Bank of
      America, National Association, as Trustee, as Successor-By-Merger to LaSalle Bank National Association,
      as Trustee for the Registered Holders of Bear Stearns Commercial Mortgage Securities, Inc., Commercial
      Mortgage Pass-Through Certificates, 2005-PWR9 by Assignment Dated: February 25, 2016, recorded
      March 10, 2016 in County Clerk's File number2016035461, of the Official Public Records, as modified by
      Agreement, dated: July 29, 2016, recorded: July 29, 2016 in County Clerk's File number 2016123536, of
      the Official Public Records, covering certain real estate located in Travis County, Texas, as more fully
      described in the attached Exhibit A (the "Property").



      NOW, THEREFORE, the undersigned, has this day, and does by these presents hereby RELEASE,
      DISCHARGE AND.QUITCLAIM unto the Original Borrower, its suc_cessors or assigns, as the case may
      be, all the right, title, interest and estate in and to the Property which the undersigned has or may be
      entitled to by virtue of said Deed of Trust and said Assignment of Leases and Rents, and any
      contemporaneous vendor's lien, and does hereby declare the same to be fully released and discharged
      therefrom.



                         [Remainder of page intentionally left blank; Signature page to follow]

                                                  EXHIBIT NO. 15                                      EX. 15-017
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 330 of 609




                                 EXHIBIT NO. 16                                       EX. 16-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 331 of 609




                                 EXHIBIT NO. 16                                       EX. 16-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 332 of 609




                                 EXHIBIT NO. 16                                       EX. 16-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 333 of 609




                                 EXHIBIT NO. 16                                       EX. 16-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 334 of 609




                                 EXHIBIT NO. 17                                       EX. 17-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 335 of 609




                                 EXHIBIT NO. 17                                       EX. 17-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 336 of 609




                                 EXHIBIT NO. 18                                       EX. 18-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 337 of 609




                                 EXHIBIT NO. 18                        EX. 18-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 338 of 609




                                 EXHIBIT NO. 18                        EX. 18-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 339 of 609




                                 EXHIBIT NO. 18                         EX. 18-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 340 of 609




                                 EXHIBIT NO. 18                        EX. 18-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 341 of 609




                                 EXHIBIT NO. 18                        EX. 18-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 342 of 609




                                 EXHIBIT NO. 18                        EX. 18-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 343 of 609




                                 EXHIBIT NO. 18                        EX. 18-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 344 of 609




                                 EXHIBIT NO. 18                        EX. 18-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 345 of 609




                                 EXHIBIT NO. 18                                       EX. 18-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 346 of 609




                                 EXHIBIT NO. 18                        EX. 18-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 347 of 609




                                 EXHIBIT NO. 18                        EX. 18-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 348 of 609




                                 EXHIBIT NO. 18                        EX. 18-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 349 of 609




                                 EXHIBIT NO. 18                        EX. 18-014
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 350 of 609




                                 EXHIBIT NO. 18                        EX. 18-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 351 of 609




                                 EXHIBIT NO. 18                        EX. 18-016
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 352 of 609




                                 EXHIBIT NO. 18                        EX. 18-017
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 353 of 609




                                 EXHIBIT NO. 18                        EX. 18-018
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 354 of 609




                                 EXHIBIT NO. 18                         EX. 18-019
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 355 of 609




                                 EXHIBIT NO. 18                        EX. 18-020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 356 of 609




                                 EXHIBIT NO. 18                        EX. 18-021
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 357 of 609




                                 EXHIBIT NO. 18                        EX. 18-022
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 358 of 609




                                 EXHIBIT NO. 19                     EX. 19-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 359 of 609




                                 EXHIBIT NO. 19                        EX. 19-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 360 of 609




                                 EXHIBIT NO. 19                        EX. 19-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 361 of 609




                                 EXHIBIT NO. 19                        EX. 19-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 362 of 609




                                 EXHIBIT NO. 19                     EX. 19-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 363 of 609




                                 EXHIBIT NO. 19                        EX. 19-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 364 of 609




                                 EXHIBIT NO. 19                        EX. 19-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 365 of 609




                                 EXHIBIT NO. 19                        EX. 19-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 366 of 609




                                 EXHIBIT NO. 19                        EX. 19-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 367 of 609




                                 EXHIBIT NO. 19                        EX. 19-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 368 of 609




                                 EXHIBIT NO. 19                        EX. 19-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 369 of 609




                                 EXHIBIT NO. 19                        EX. 19-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 370 of 609




                                 EXHIBIT NO. 19                        EX. 19-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 371 of 609




                                 EXHIBIT NO. 19                     EX. 19-014
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 372 of 609




                                 EXHIBIT NO. 19                        EX. 19-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 373 of 609




                                 EXHIBIT NO. 19                        EX. 19-016
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 374 of 609




                                 EXHIBIT NO. 19                        EX. 19-017
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 375 of 609




                                 EXHIBIT NO. 20                        EX. 20-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 376 of 609




                                 EXHIBIT NO. 20                        EX. 20-002
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 377 of 609




                                    GOVERNOR             GREG        ABBOTT




July 2, 2020                                                   FILED IN THE OFHCF: OF THE
                                                                  SECRETARY OF STATE
                                                                   2.3Df O’CLOCK


The Honorable Ruth R. Hughs
Secretary of State                                                   Secretary or State
State Capitol Room 1E.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

    A proclamation amending Executive Order GA-28 relating to mass gatherings in Texas
    during the disaster posed by the novel coronavirus (C OVID-i 9).

The original proclamation is attached to this letter of transmittal.

Respectfully submitted,


                              S
                  to the Governor



Attachment




             POST OFFICE Box 1242$ AusTIN, TEXAS 78711 512-463-2000 (VOICE) DIAL 7-1-1 FoR RELAY SERVICES




                                                EXHIBIT NO. 21                                      EX. 21-001
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                    Pg 378 of 609




                           PROCLAMATION
                                                 BY THE


                                                                   ifxuz


TO ALL TO WHOM THESE PRESENTS SHALL COME:



      WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
      13, 2020, certifying under Section 418.014 of the Texas Government Code that the novel
      coronavirus (COVID-19) poses an imminent threat of disaster for all counties in the State
      of Texas; and

      WHEREAS, in each subsequent month effective through today, I have renewed the disaster
      declaration for all Texas counties; and

      WHEREAS, I issued Executive Order GA-28 on June 26, 2020, relating to the targeted
      response to the COVID- 19 disaster as part of the reopening of Texas; and

      WHEREAS, additional measures are needed to slow the spread of COVID-19 in Texas;

      NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
      authority vested in me by the Constitution and laws of the State of Texas, do hereby amend
      paragraph numbers 5 and 12 of Executive Order GA-28, effective at 12:01 p.m. on July 3,
      2020, to read as follows:

         5. For any outdoor gathering in excess of 10 people, other than those set forth
             above in paragraph numbers 1, 2, or 4, the gathering is prohibited unless the
             mayor of the city in which the gathering is held, or the county judge in the case
             of a gathering in an unincorporated area, approves of the gathering, and such
             approval can be made subject to certain conditions or restrictions not
             inconsistent with this executive order;

          12. Except as provided in this executive order or in the minimum standard health
              protocols recommended by DSHS, found at www.dshs.texas.gov/coronavirus,
              people shall not be in groups larger than 10 and shall maintain six feet of social
              distancing from those not in their group;

      This proclamation shall remain in effect and in full force for as long as Executive Order
      GA-28 is in effect and in full force, unless otherwise modified, amended, rescinded, or
      superseded by the governor.

                                                    IN TESTIMONY WHEREOF, I have
                                                    hereunto signed my name and have
                                                    officially caused the Seal of State to be
                                                    affixed at my office in the City of
                                                    Austin, Texas, this the 2nd day of July,
                                                    2020.




                                                    GREG ABBOTT
                                                    Governor
                                                                              FILED IN THE OFFICE OF THE
                                                                                 SECRETARY OF STATE
                                                                                -
                                                                                    2. ‘c’w OCLOCK
                                                                                    JUL 02 2020

                                           EXHIBIT NO. 21                                   EX. 21-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 379 of 609



 Governor Greg Abbott                                           Proclamation
 July 2, 2020                                                         Page 2




    ATTESTED BY:




    R THR.HUGHS
    Secretary of State




                                                           FILED IN THE OFFiCE OF THE
                                                              SECRETARY OF STATE
                                                                       e---O’CLOCK

                                                                JUL 02 2020
                                 EXHIBIT NO. 21                          EX. 21-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 380 of 609



                      STAY      HOME, MASK, AND OTHERWISE BE SAFE
                                                                                           OCC RECEIVED AT
                                      ORDER NO. 20200815-019                              AUG 14 '20 pl44:52
                                                    BY
                           THE MAYOR OF THE CITY OF AUSTIN


       WHEREAS, on March 6,2020, I, Mayor Steve Adler, issued a Declaration of Local
Disaster pursuant to Texas Government Code Chapter 418, ratified by City Council Resolution
No. 20200312-074, to allow the City of Austin to take measures in response to the COVID-19
pandemic and protect the health and safety of Austin residents;
       WHEREAS, on March 13, 2020, Governor Greg Abbott proclaimed a state-wide state of
disaster due to the COVID-19 pandemic and has since issued numerous Executive Orders related
to the pandemic, including Executive Orders GA-28 on June 26,2020, amended on July 2,2020,
and GA-29 on July 2, 2020;

         WHEREAS, as of August 14, 2020, Travis County has             experienced 23,718    confirmed
cases   of COVID-19 and 328 deaths as a result o f the disease;

         WHEREAS,     current   protections must   remain in   place to ensure that   ICUs do not reach
capacity;
        WHEREAS, the local Health Authority finds that the area still needs to increase testing
and contact tracing capabilities, to maintain social distancing and hygiene, and to wear face
coverings to provide for the safety of the public while businesses are reopening;
        WHEREAS, infected persons can transmit the COVID-19 virus to others before showing
any symptoms, and widespread and consistent use of face coverings over the nose and mouth when
in public is a critical and necessary measure to help slow the spread of the virus while allowing
local businesses to continuing to reopen and help the Austin economy recover;
        WHEREAS, Governor Abbott has clarified that his plan to reopen the Texas economy
includes maintaining the authority o f local governments to require businesses to adopt and enforce
health policies that include face covering requirements;

        WHEREAS, by proclamation Governor Abbott amended GA-28 to ban outdoor
gatherings of more than 10 persons, subject to certain exceptions;
        WHEREAS, Governor Abbott issued Executive Order GA-29 requiring all persons in
Texas over the age of 10, subject to certain exceptions, to wear masks while inside a commercial
entity or other building or space open to the public, or when outside and unable to properly social
distance;
       WHEREAS, on August 14,2020, the local Health Authority adopted, in accordance with
Ordinance No. 20200709-003, new emergency rules that address operational requirements for
schools that the local Health Authority finds are necessary to protect the public health; and



                                          EXHIBIT NO. 22                                    EX. 22-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 381 of 609




        WHEREAS, COVID-19 continues to menace the health ofAustin residents and the Austin
economy, and the local Health Authority has advised on the need for continued vigilance by
individuals and Austin businesses in complying with mandatory health measures;
    NOW THEREFORE, I, MAYOR OF THE CITY OF AUSTIN, PURSUANT TO
THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE CHAPTER 418,
HEREBY ORDER, EFFECTIVE AS OF 12:01 A.M. ON AUGUST 16, 2020, AND
CONTINUING THROUGH DECEMBER 15, 2020, THAT IN THE CITY OF AUSTIN:
        SECTION 1. All individuals and business establishments are ORDERED to practice the
social distancing, hygiene, and face covering behaviors set forth in Sections 2 through 5 and
Exhibits A and C, unless excepted by this Order or otherwise provided by the Governor S           ,




Executive Orders GA-28 (as amended), GA-29, and any other executive order in effect
(cumulatively referenced as the "Governor's Order"). Further, to the extent this Order does not
mandate or directly address a course of action, all individuals and business establishments shall at
a minimum comply with any emergency rules adopted by the local Health Authority and the health

protocols otherwise recommended in the Governor's Open Texas Checklists, found at:
https://gov.texas.gov/organization/opentexas.
       Social gatherings of any size shall be avoided or minimized. Vulnerable individuals (those
over 65, who are immunocompromised, or who have underlying health conditions putting them at

increased risk of harm from COVID-19) shall particularly avoid groups of more than two beyond
the members o f their single household or residence.

       Further, pursuant to the Governor's Order and the advice of the local Health
Authority, gatherings or presence at any outdoor area, event, or establishment of more than
10 persons are PROHIBITED except as provided in this Section.
        While it is recommended that everyone should avoid      taking advantage of the following
exceptions if reasonably possible, pursuant to the Governor's   Order, there is no occupancy limit
for the following:

          any services listed by the U.S. Department of Homeland Security s Cybersecurity and
                                                                              ,
       a.
          Infrastructure Security Agency (CISA) in its Guidance on the Essential Critical
          Infrastructure Workforce, Version 3.1, or any subsequent version;
       b. religious services conducted in churches, congregations, and houses of worship;
       c. local government operations;
       d. child-care services;
       e. youth camps, including but not limited to those defined as such under Chapter 141 0 f
          the Texas Health and Safety Code, and including all summer camps and other daytime
          and overnight camps for youths; and
       f. recreational sports programs for youth and adults.
       While it is recommended that everyone should avoid taking advantage of the following
exceptions if reasonably possible, pursuant to the Governor's Order, the outdoor gathering ban in

                                                 2
                                         EXHIBIT NO. 22                                 EX. 22-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 382 of 609



this Section does not apply to the following outdoor areas, events, or establishments, except that
the following outdoor areas or outdoor venues shall operate at no more than 50 percent of the
normal operating limits as determined by the owner:
       a.   professional, collegiate, or similar sporting events;
       b.   swimming pools;
       c.   water parks;
       d.   museum   and libraries;
       e.   zoos, aquariums, natural caverns, and similar facilities;
       f.   rodeos and equestrian events; and
       g. amusement     parks.
        All participants in lawful gatherings or groups expressly permitted by this Order or the
Governor's Order are nonetheless subject to the required social distancing, hygiene, and face
covering behaviors set forth in Sections 2 through 5 and Exhibits A and C, including or as may
be limited by any other requirements imposed by the Governor's Order. Nothing in this Order
prohibits the gathering of members of a household within the household's residence.
        Nursing homes, retirement, and long-term care facilities may permit non-critical assistance
visitors or providers to access their facilities, in accordance with the guidance and emergency rules
issued by the Texas Health and Human Services Commission. All non-residents in nursing homes,
retirement, and long-term care facilities must wear a fabric face covering as set forth in Section 3
(Face Covering Behaviors).
       Each school that offers instruction to students in one or more grades, pre-kindergarten
through grade 12, must follow the phased-in approach in Exhibit E unless it will result in a loss
of funding from the Texas Education Agency (TEA).

         Wearing a face covering is not a substitute for maintaining 6-feet social distancing
and hand     washing, as these remain important steps to slowing the spread of the virus.
         If someone in a household is COVID-19 positive or is awaiting the results of a COVID-19
test, the entire household is ORDERED to isolate and not travel outside of the City of Austin
except to seek medical attention until cleared by Austin Public Health. When seeking medical care
or emergency medical care, a person must notify the healthcare provider in advance (or the 9-1-1

call taker and first responders in the event of an emergency) if they have tested positive for
COVID-19 or show symptoms consistent with COVID-19 such as cough, fever, sore throat, runny
nose or congestion, chills, muscle or body aches, loss of smell, loss of taste, shortness of breath,

difficulty breathing, vomiting, nausea, and/or diarrhea, or if they have been exposed to another
individual who tested positive or displayed symptoms consistent with COVID-19.
        SECTION 2. Social Distancing and Hygiene. All persons MUST practice social
distancing except when in the presence of only members of one's own household or residence,
when passing another individual is incidental and momentary, when dining in groups of 10 or less,
or when otherwise exempted by this Order. Parents and guardians of children under 10 shall be

responsible for maintaining social distance between child members of their household and others'
households. For purposes of this Order, and as outlined in the guidelines from the CDC and


                                                   3
                                          EXHIBIT NO. 22                                 EX. 22-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 383 of 609



Austin/Travis County Health Authority, social distancing means maintaining at least a six-foot
distance from other individuals, washing hands with soap and water for at least 20 seconds as
frequently as possible or using hand sanitizer with at least 60% alcohol if soap and water are
unavailable, covering coughs or sneezes (into the sleeve         or   elbow,   not into   hands), regularly
cleaning high-touch surfaces, and not shaking hands.
        SECTION 3. Individual Face Covering Behaviors: Because an infected person can
transmit the COVID-19 virus to others before showing any symptoms and for other reasons, the
covering of a person's nose and mouth is necessary to help slow the spread of the virus. All
persons, including those persons attending a protest or demonstration, MUST wear some form of
covering that fits snugly over their nose and mouth, such as a commercially made or homemade
fabric mask, scarf, bandana, when outside of his or her residence, however, that this face-covering
requirement does not apply to the following:
      a.   any person younger than 10 years of age        (though   it is still recommended for children
           two years of age and     older);
      b. any person with a medical condition or disability that prevents wearing           a   face covering;

      c.   any person while the person is      eating or drinking, or is seated at a restaurant to eat or
           drink;
      d. any person while the person is (1) exercising outdoors or engaging in physical activity
         outdoors and (2) maintaining a safe distance from others not in the same household;

      e.   any person while the person is     driving alone or with passengers of the same household
           as the driver;

      f.   any person  obtaining a service that requires temporary removal of the face covering for
           security surveillance, screening, or the need for specific access to the face, such as while
           visiting a bank or while obtaining a personal care service involving the face, but only to
           the extent necessary for the temporary removal;

      g. any person while the person is in    swimming pool, lake, or similar body of water;
                                                a


      h. any person who is voting, assisting a voter, serving as a poll watcher, or actively
          administering an election, but wearing a face covering is strongly encouraged;
       i. any person who is actively providing or obtaining access to religious worship, but
          wearing a face covering is strongly encouraged;
      j. any person while the person is giving a speech for a broadcast or to an audience;
      k. any person while temporary removal of the face covering is necessary for
          communication by or with a person who is hearing impaired; or
       1. any person who is alone, or in the presence of only members of the same household or
          residence, in a separate room or single space not accessible to the public, and not in an
           indoor common    area.




                                                     4
                                              EXHIBIT NO. 22                                     EX. 22-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 384 of 609



      Parents and guardians of children under the age       of   10   are   responsible   for   appropriately
masking their children when outside their residence.
       All non-residents in nursing homes, retirement and long-term care facilities shall wear a
fabric face covering, except as otherwise required by an order issued by the Health Authority. In
addition, residents in facilities with confirmed COVID-19 cases shall follow requirements of
Exhibit A, except when doing so poses a greater mental or physical health, safety or security risk.
       See Exhibit C for further direction and   guidance on Face Covering Behaviors.
       SECTION 4. Face Coverings at City Facilities. Individuals over the age of six must wear
face coverings at all times (subject only to the exceptions set forth in Section 3.b-3.1) while present
on or in City property or facilities, unless expressly exempted by a City policy applicable to the

premises or facility.
        SECTION 5. Mandatory Face Covering Policies for Business Establishments (both
Publicly Accessible and Accessible Only to Employees). All businesses (including not-for-profit
entities) and commercial entities (including without limitation condominium and multi-family
residential, o ffice common areas, and individual o ffice spaces), and the operators of any venues or
events open to the public, are ORDERED to implement and maintain in force and effect during
the term of this Order a health and safety policy or plan related to preventing transmission of the
COVID-19 virus.
       The health and safety policy or plan must, at a minimum, require that all employees,
customers, and visitors wear face coverings over their nose and mouth (subject only to the
exceptions set forth in Section 3) while in any part ofthe business's or venue's premises or facility,
and must require of and enforce this health and safety policy or plan as to all who enter upon or
into the premises or facility.
       The health and safety policy or plan required by this Section may also include the
implementation of other mitigating measures designed to control and reduce the transmission of
COVID-19 such as temperature checks or health screenings as reasonable and appropriate. This
Order does not preclude a business or venue from adopting more stringent face covering or hygiene
requirements than those required herein. All business establishments and venues subject to this
Order must post conspicuous signage displaying the requirements of the health and safety policy
or plan required by this Order at or near each entrance Con each entry door if feasible) to the

premises in a manner sufficient to provide clear notice to employees, customers, and visitors at
least of the face covering requirement. A sample health and safety policy and signage that is
minimally compliant with this Section is attached as Exhibit B and can be obtained at
http://austintexas.gov/page/printed-materials-and-required-signage.
        Business employers shall require all employees to comply with the Face Covering
Behaviors in this Section while present on the business premises or conducting the employer's
business outside the employee's residence. See Exhibit C for further direction and guidance on
Face Covering Behaviors.




                                                  5
                                          EXHIBIT NO. 22                                         EX. 22-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 385 of 609



       SECTION 6. Reopened Businesses. All business establishments allowed to remain
reopened by the Governor' s Orders are strongly encouraged to operate at a capacity less than
otherwise permitted to make it more feasible for customers and staff to maintain proper social
distancing within their establishment, and to provide services remotely or in a manner maximizing
social distancing (e.g., curb-side pickup, delivery, ete.) as much as possible.
       SECTION 7. City Deadlines. Notwithstanding the expiration o f this Order, all deadlines
and expiration dates for site plans, subdivisions, zoning, building permits, and similar development
applications or permits are extended until March 15, 2021, or the date they would have normally
expired, whichever is later. All other deadlines or expiration dates imposed by City code,
ordinance, rule, or regulation remain in effect as provided by the code provision, rule, or regulation,
unless otherwise extended by separate order or ordinance.

        A manufacturer that retools its business for the  primary purpose of manufacturing and
producing ventilators, masks, personal protective equipment, or any supplies necessary for
Healthcare Operations and Critical Infrastructure may apply for a temporary permit or temporary
change of use permit for such manufacturing. The Building Official may suspend any City
ordinance, order or regulation which would prevent a manufacturer from retooling its business to
produce such equipment in the official's sole discretion, and the official's decision on approving
the permit is final.
        SECTION 8. Hospital, Pharmacy, and Clinic Data. Hospitals, pharmacies, and clinics,
or any other entity or person who performs or obtains testing for COVID-19, shall provide the

Health Authority test results at least weekly on Thursdays and, beginning August 31,2020, twice
weekly on Mondays and Thursdays. The test results must include: PCR, antigen, antibody testing,
and other information when specifically requested by the Health Authority; and must be provided
in electronic form and in the manner directed by Austin Public Health. Any data that is required
to be provided to the State under state law, shall be simultaneously provided to the City o f Austin
Health Authority i f the individual is tested within the City of Austin or Travis County.
         SECTION 9. Retail, Restaurant Dine-In and Reopened Service Logs and Privacy
Protection.  To assist in both the statewide and local contact tracing programs, all retail,
restaurants and bars  allowing indoor service and all reopened services are encouraged to maintain
an   activity log of, as reasonably possible, the contact information for all inside or sit-down
customers   and employees including the dates and times they were present in the business and the
location they occupied for more than a passing moment. Voluntary maintaining of such a log may
obviate the need for the Austin Public Health normal protocol otherwise of to publicly release,
without limitation and in its discretion, the location where people with confirmed infections have
been, with relevant dates and timeframes, so as to otherwise trace contacts.
        To protect the privacy of customers, the logs shall be maintained only for a one-month
period and shall be the property of the business, not the city. The log may be used only by public
health authorities if needed for contact tracing. The logs shall not be part of a database and shall
not be used for law enforcement purposes.




                                                  6
                                          EXHIBIT NO. 22                                  EX. 22-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 386 of 609



        SECTION 10. Criminal Offense. A violation of this Order is a violation of Austin City
Code Section 2-6-24 and a criminal offense. A violation of this Order may be punishable through
criminal enforcement, except as limited by state order. Peace officers, City of Austin Code
Department inspectors, and the Office of the Austin Fire Marshal are hereby authorized to enforce
this Order and the Governor' s Order. Except as provided below, a criminal violation of this Order
is a misdemeanor punishable by a fine not to exceed $1,000, but not by confinement. With respect
to Section 5, each day or a portion of each day during which the violation occurs or continues
constitutes a separate offense. An individual, rather than a business, who violates any provision of
this Order concerning the mandatory wearing of face coverings shall first be given a verbal or
written warning. Each subsequent violation is punishable by a fine not to exceed $250 per
violation, but not by confinement.
        A criminal violation of this Order may be enforced by the filing of a probable cause
affidavit alleging the violation with the appropriate court or by issuing a citation to the person
violating that contains written notice of the time and place the person must appear before a
magistrate of this state, the name and address o f the person charged, and the offense charged.
       Enforcement of this Order is substantially reliant on self-regulation and a community
commitment to public health and safety under the threat of COVID-19. If there is not widespread
compliance with this Order, the City will increase enforcement efforts, as allowed by law.
        SECTION 11. Savings Clause. If any provision of this Order or its application to any
person or circumstance is held to be invalid, then the remainder of the Order, including the
application of such part or provision to other persons or circumstances, shall not be affected and
shall continue in full force and effect. To this end, the provisions of this Order are severable.
         SECTION 12. Posting. The Austin Public Health Department and the City Clerk will
post  this Order on their websites. In addition, the owner, manager, or operator of any facility that
is likely to be impacted by this Order is strongly encouraged to post a copy of this Order onsite
and to provide a copy to any member of the public asking for a copy.

       SECTION 13. Exhibits. This Order incorporates by reference the following:
               Exhibit A:      Recommendations and Requirements by the Austin / Travis
                               County Health Authority
               Exhibit B:      Sample Business Health and Safety Policy and Signage
               Exhibit C:      Face Covering Behaviors

               Exhibit D:      Construction Requirements
               Exhibit E:      Phased-in Approach to On-Campus Instruction Based           on   Risk-
                               Based   Stages
       SECTION 14. This order supersedes Order No. 20200702-017.

        ORDERED this the         day ofAugust 2020, in the City ofAustin, Travis County, Texas,
in witness whereof I subscribe my name and cause to be affixed the seal o f the City o f Austin.


                                                 1
                                          EXHIBIT NO. 22                                 EX. 22-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 387 of 609



        SECTION 10. Criminal Offense. A violation of this Order is a violation of Austin City
Code Section 2-6-24 and a criminal offense. A violation of this Order may be punishable through
criminal enforcement, except as limited by state order. Peace officers, City of Austin Code
Department inspectors, and the Office ofthe Austin Fire Marshal are hereby authorized to enforce
this Order and the Governor's Order. Except as provided below, a criminal violation of this Order
is a misdemeanor punishable by a fine not to exceed $1,000, but not by confinement. With respect
to Section 5, each day or a portion of each day during which the violation occurs or continues
constitutes a separate offense. An individual, rather than a business, who violates any provision of
this Order concerning the mandatory wearing of face coverings shall first be given a verbal or
written warning. Each subsequent violation is punishable by a fine not to exceed $250 per
violation, but not by confinement.
        A criminal violation of this Order may be enforced by the filing of a probable cause
affidavit alleging the violation with the appropriate court or by issuing a citation to the person
violating that contains written notice of the time and place the person must appear before a
magistrate of this state, the name and address of the person charged, and the offense charged.
       Enforcement of this Order is    substantially reliant on self-regulation and a community
commitment to public  health and safety under the threat of COVID-19. If there is not widespread
compliance with this Order, the City will increase enforcement efforts, as allowed by law.
        SECTION 11. Savings Clause. If any provision of this Order or its application to any
person or circumstance is held to be invalid, then the remainder of the Order, including the
application of such part or provision to other persons or circumstances, shall not be affected and
shall continue in full force and effect. To this end, the provisions of this Order are severable.
         SECTION 12. Posting. The Austin Public Health Department and the City Clerk will
post  this Order on their websites. In addition, the owner, manager, or operator of any facility that
is likely to be impacted by this Order is strongly encouraged to post a copy of this Order onsite
and to provide a copy to any member ofthe public asking for a copy.
       SECTION 13. Exhibits. This Order incorporates by reference the         following:
               Exhibit A:      Recommendations and   Requirements by the Austin / Travis
                               County Health Authority
               Exhibit B:      Sample Business Health and Safety Policy and Signage
               Exhibit C:      FaceCovering Behaviors
               Exhibit D:      Construction Requirements
               Exhibit E:      Phased-in Approach to On-Campus         Instruction Based    on   Risk-
                               Based   Stages
       SECTION 14. This order supersedes Order No. 20200702-017.




                                                 7
                                          EXHIBIT NO. 22                                   EX. 22-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 388 of 609



                                      Wf   4
          ORDERED this the /7-day ofAugust 2020. in the City of Austin. Travis County. Texas,
                                                                seal 0£ the City of Austin.
  in witness whereof 1 subscribe my name and cause to be
                                                                   affiy?ihe

                                                            Ma?r, City of Austin
         Filed with me, the City Clerk ofthe City ofAustin. this    day ofAugust 2020, by Mayor
  Steve Adler. whose signature I hereby attest under my hand and the seal of the City of Austin.


                                                                      -Er°-?- A ._4„01SLO
              1.4      .

                                 .    I


                                          A
                                                            ?ity   Clerk

                                               3
                                      .

                                      :-P

              .

                    sri
                  %,
                       ......... .4 .0.
                   '78 COUts#.
                   ''//fill' ilitit




                                                        8

                                                   EXHIBIT NO. 22                     EX. 22-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 389 of 609



                                              Exhibit A

                         Austin/Travis  County Health Authority
                          Requirements and Recommendations
                         for Individuals, Families and Businesses
I. Individuals All individuals shall      comply with the Governor's Minimum Standard Health
   Protocols,   checklist for all individuals, found at:
   https://gov.texas.gov/uploads/files/organization/opentexas/OpenTexas-Checklist-
   Individuals.pdf
       A. COVID-19 Positive Individuals, Suspected Positives, those currently being tested,
          and Untested Individuals with cough,fever, sore throat, runny nose or congestion,
          chills, muscle or body aches, loss of smell, loss of taste, shortness of breath, difficulty
          breathing, fatigue, vomitin, nausea, and/or diarrhea shall:
          i.  Not leave their residence without          a   mask   or   fabric face   covering to prevent the
          spread to others.
          ii.    Be permitted to do the    following while wearing a mask or fabric face covering:
                    a.  Seek medical care or emergency medical care related or unrelated to
                    COVID-19. In doing so, they shall notify first responders at the time of the call
                    to 9-1-1 or prior to visiting other healthcare providers that they have tested
                    positive for COVID-19, or been exposed to individuals who have tested
                    positive, are suspected positive for COVID-19 or untested individuals with
                    cough and/or fever.
                    b. Walk    or   exercise alone in the immediate vicinity of their residence.

                    c.    Seek testing for COVID-19.

          iii. Not leave the     City o f Austin without prior notification to Austin Public Health at
          APH.Preparedness@austintexas.gov.
          iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
          practices for prevention of household spread in accordance with the Centers for Disease
          Control (CDC) guidelines.

          v.  Notify Austin Public Health ifthe residence does not allow for physical separation
          from other household contacts (separate room and bathroom).

          vi. Notify Austin Public Health if a member of their household is over the age of 65
          and/or i f they have underlying medical conditions identified by the CDC of increasing
          the risk o f complications from COVID-19.

                                                Page   1 of 6

                                             EXHIBIT NO. 22                                        EX. 22-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 390 of 609



         vii. Remain in home quarantine for at least 10 days following the first appearance of
         systems, at least 24 hours with no fever (without use of fever-reducing medication),
         and symptoms have improved.

      B. Household Members of COVID-19 Positive Individuals, Suspected Positives, those
         currently being tested, or Untested Individuals with cough, fever, sore throat, runny
         nose or congestion, chills, muscle or body aches, loss of smell, loss of taste, shortness
         o f breath, di fficulty breathing, vomiting, nausea, and/or diarrhea shall:


         i. Not leave the residence without a mask        or   fabric face covering to prevent the spread
         to others.

         ii. Be permitted to do the        following while wearing a mask or fabric face covering:
                 a.  Seek medical care or emergency medical care related or unrelated to
                 COVID-19. In doing so, they shall notify first responders at the time of the call
                 to 9-1-1 or prior to visiting other healthcare providers that they have been
                 exposed to individuals who have tested positive, are suspected positive for
                 COVID-19 or untested individuals with cough and/or fever.

                 b. Walk        or   exercise alone in the immediate   vicinity of their residence.
                         City of Austin without prior notification to Austin Public Health at
         iii. Not leave the
         APH.Preparedness@austintexas.gov.
         iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
         practices for prevention o f household spread in accordance with CDC guidelines.
         v.  Notify Austin Public Health if the residence does not allow for physical separation
         from other household contacts (separate room and bathroom).

         vi.       Austin Public Health or your Primary Care Provider if
               Notify                                                                        they develop
         symptoms consistent with COVID-19 as defined by the CDC.

         vii. Remain in home quarantine for at least 14 days after the last contact with an
         individual known or suspected to be COVID-19 positive, regardless of the presence of
         symptoms.
      C. Individuals should refrain from          reporting    to work when    falling   within any of the
         following criteria:
         i.   Has signs or symptoms of a COVID-19 infection, such as cough, fever, sore throat,
         runny nose or congestion, chills, muscle or body aches, loss of smell, loss of taste,
         shortness of breath, difficulty breathing, vomiting, nausea, and/or diarrhea;

         ii.   Has    a   fever greater than 99.6°F.

                                                Page 2 of 6
                                              EXHIBIT NO. 22                                   EX. 22-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 391 of 609




         iii. In the previous 14 days has had contact with someone with a confirmed diagnosis
         of COVID-19 and did not have the appropriate personal protective equipment
         designated by the Centers for Disease Control and Prevention (CDC); is under
         investigation for COVID-19; or is ill with a respiratory illness; or
          iv. Has traveled to           an area      the World Health    Organization    or   CDC considers   a
                       "
          "Hotspot.
         If someone in a household has tested positive for COVID-19, or is awaiting results of
      a COVID-19 test, and a member of the household is an employee of an government service
      or CISA industry, an exception may be made by Austin Public Health allowing that
      member of the household to voluntarily return to work after finding the risk of reduced
      essential services is greater than the risk of infection.

      D. Vulnerable        Populations
          i.   Vulnerable populations include people who:

                  a.       Are 65 years old and        older; or
                  b. Have certain health conditions such as heart disease, lung disease, diabetes,
                  kidney disease, Human Immunodeficiency Virus (HIV), Acquired Immune
                  Deficiency Syndrome (AIDS), and weakened immune systems.
         ii.   Vulnerable Individuals shall:

                  a.       Avoid group       gatherings unless it is essential;
                  b. Avoid        people who are sick,
                  c.       Wear   a   mask   or   fabric face covering at all times when in   public, and
                  d.       Comply with the Governor's Special          Guidance for Texans Over 65, found
                  at:         https://gov.texas.gov/uploads/files/organization/opentexas/OpenTexas-
                  Special-Guidance-For-Texans-Over-65.pdf
      E. Individual        Gatherings
         i. All social indoor or outdoor gatherings outside of a single household or dwelling
         should be avoided or minimized. No more than 10 individuals may stand or gather
         together, except as expressly permitted by this Order or the Governor' s Order.
         ii.   Do not attend any events or gatherings if sick.

         iii. For household and other gatherings               permitted by the Order:

                                                      Page 3 of 6
                                                   EXHIBIT NO. 22                                   EX. 22-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 392 of 609




                           a.   Have hand washing   capabilities, hand sanitizers, and tissues available;
                           b. Frequently clean high-touch surface areas like countertops, doorknobs, and
                           handrails; and
                           c.  Find ways to create physical space (minimum of six (6) feet distance
                           between people) to minimize close contact as much as possible.

                           d. Find ways to    ensure   six feet of social   distancing   from another group   or

                           gathering.
          F. Schools and Daycare. To the extent that schools and                    daycare   are   open under
             current orders:

               i.     Do not have your child attend school      or   daycare if sick.
               ii. If you have a child with chronic health        conditions, consult the child's doctor about
               school and daycare attendance.

               iii. Frequently re-educate students and staffregarding Social Distancing and            Hygiene
               and Face Covering behaviors and ensure that appropriate signs are posted.

               iv.    Explore remote teaching and online options to continue learning.
   II.         Businesses shall operate       only to the extent permitted by order o f the Texas Governor.
   III.        Businesses and services       permitted to operate by the Governor's Order shall comply
               with the following:

          A. To prevent stigma and discrimination in the workplace, employers shall only adhere to
             the recommendations described in this Order to determine risk of COVID-19.
             Employers should contact their own human resources advisors and shall not make
             determinations of risk based on race, color, religion, sex, sexual orientation, gender
             identity, age, familial status, disability, marital status, student status, creed, or national
             origin. To the extent possible, employers should maintain confidentiality ofpeople with
             suspected or confirmed COVID-19.
          B.   Employers shall only allow persons in and around their premises that are: (1) essential
               employees not subject to any of the criteria in Section I of this Exhibit, (2) delivery
               personnel, suppliers, customers or members of the public practicing Social Distancing
               and Hygiene and Face Covering behaviors as set forth in Sections 2,3, and 5
               (Mandatory Health Plans) of this Order, and (3) persons with legal authority to enter
               such   as   law enforcement.




                                                    Page 4 of 6
                                                 EXHIBIT NO. 22                                     EX. 22-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 393 of 609



       C. Prior to allowing employees into its facility, employers shall ask all employees i f they
          meet any ofthe criteria in Section I ofthis Exhibit, and shall direct employees to return
          home or other appropriate shelter and services if the employee is exhibiting symptoms
          and presenting a threat of infecting others.

       D.   Employers shall immediately separate an employee who becomes sick or demonstrates
            a temperature greater than 99.6°F while at work from other employees and send that

            employee home or to other appropriate shelter and services.
       E. Human resources departments shall create alternate work plans to                     help employees
          remain productive while keeping the workforce safe and healthy.

       F.   Employers      strongly encouraged to require employees (either those exhibiting
                         are

            symptoms    or employees) to undergo a COVID-19 symptom check and non-invasive
                             all
            temperature readings prior to entering a worksite; however, employers are not
            mandated to take the temperature of employees prior to entrance to its worksite.
            If the employer does take employees' temperatures and/or has first-hand knowledge
            that the employee's temperature exceeds 99.6°F, then the employer shall prohibit the
            employee from entering the facility or property.
       G.   Employers shall create and implement an infectious disease response plan.
       H.   Employers shall comply with the Governor's Minimum Standard Health Protocols,
            checklist for employers, found at:
            https://gov.texas.gov/uploads/files/organization/opentexas/OpenTexas-Checklist-
            Employers.pdf
       I. Where     appropriate employers shall:
            i.    Suspend nonessential employee travel;
            ii.          employees working within six (6) feet o f one another unless necessary to
                  Prohibit
            provide continuity of essential services;
            iii. Minimize      or    cancel   in-person meetings   and conferences       including canceling,
            postponing   or   moving     to   on-line formats for all indoor   or   outdoor   gatherings   of any
            number o f people.

            iv. Require employees to stay home when              they are sick and maximize flexibility in
            sick leave benefits.

            v.    Permit sick      employees to stay home without providing a doctor's note.
            vi. Utilize telecommuting          options to minimize person-to-person interaction.



                                                   Page 5 of 6
                                                 EXHIBIT NO. 22                                     EX. 22-014
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 394 of 609



          vii.Alter, stagger or otherwise schedule or separate employees or teams of employees
          so not all employees are present at one time but are present at alternative days and

          times, unless necessary to provide continuity of essential services.
          viii. Limit    or   restrict the number of customers       or   visitors   permitted in a workplace at
          one    time.

          ix. Ensure that individuals (employees and clients) queuing inside and outside of the
          business or workplace can maintain six (6) feet of separation.

          x.     Designate special separate shopping times for high-risk clients               as   designated by
          the CDC.

          xi. Increase the        use   and    capability   of   on-line, drive-thru, curbside,       or   delivery
          services.

          xii. Provide hand washing           capabilities, hand sanitizers, and tissues.
          xiii. Clean high-touch surface areas like countertops, doorknobs, and handrails at least
          twice per day with CDC recommended surface cleaners for COVID-19.

          xiv. Require and allow employees to practice the Face               Covering Behaviors as set forth
          in Sections 3 and 5 and Exhibit C of this Order.




                                                  Page 6 of 6
                                               EXHIBIT NO. 22                                         EX. 22-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 395 of 609




                                   Exhibit B
      SAMPLE HEALTH AND SAFETY POLICY & SIGNAGE
                                ATTACHED]




                                 EXHIBIT NO. 22                        EX. 22-016
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 396 of 609



                    COVID-19 HEALTH & SAFETY POLICY

POLICY. The virus that causes COVID-19 can be spread to others by infected
persons who have few or no symptoms. Because of the hidden nature of this threat,
it is the policy of this business, as required by City and County Orders, to require the
following:
    1. FACE COVERING REQUIRED IN ORDER TO ENTER PREMISES.
       All persons over the age often (10), including employees, customers, visitors,
       invitees, and contractors ("Patrons"), who enter this business MUST wear a
       face covering over their nose and mouth, such as a commercially made or
       homemade mask, scarf, bandana, or handkerchief. This requirement does not
       apply i f covering the nose or mouth poses a greater mental or physical health,
       safety, or security risk to the Patron, such as anyone having trouble breathing
       due to a medical condition, or is unconscious, incapacitated, or otherwise
       unable to remove the cover without assistance.

   2. SOCIAL DISTANCING PFOTOCOLS. Even with the use of appropriate
      face coverings, individuals should maintain six (6) feet of social distancing
      from others outside their own household whenever possible.

          a.   Employees should not work within six (6) feet of one another, except
               to   the extent necessary to   provide services.
          b. Patrons should maintain six (6) feet of separation from others outside
             their own household to the extent feasible when inside these premises
             and must do so while queuing or waiting.

   3. VIOLATIONS. Patrons who do not wear a face covering will be asked to
      leave the premises and may not be provided goods or services until the face
      covering requirements of this policy and City and County Orders are
      followed.

   4. NOTICE AND SIGNAGE. Notice of this Health and               Safety Policy will be
      posted in a conspicuous location on these premises.




                                       EXHIBIT NO. 22                        EX. 22-017
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 397 of 609



                                           Exhibit C
                                Face      Covering Behaviors
        A significant percentage of individuals with the COVID-19 virus lack symptoms. Because
an infected person can transmit the virus to others before showing any symptoms, the covering of
a person's nose and mouth when outside their home or residence is necessary to help prevent the

spread of COVID-19. This is consistent with the findings of the CDC and Austin-Travis
County Health Authority
       Unless you   already have your own personal used masks that cannot be donated, the fabric
face coverings recommended are not surgical masks or N-95 respirators, which are critical supplies
that must continue to be reserved for healthcare workers and first responders. Staying home is the
best way to help reduce the spread of the virus, but if an individual must leave their place of
residence, wearing a fabric face covering shall be used as outlined in this Exhibit and this Order.
Wearing a face covering is not a substitute for maintaining 6-feet social distancing and hand
washing, as these remain important steps to slowing the spread of the virus.
       The   public in general and employers and employees shall adhere to the following:
       a.      All persons shall wear some form of covering over their nose and mouth, such as a
               commercially made or homemade mask, scarf, or bandana, when outside of his or
               her residence.

       b.      This section shall not apply to:

               1. any person younger than 10 years of age (though masks             are   recommended for
                  children two years o f age and older);
               2. any person with     a   medical condition   or   disability that prevents wearing a face
                    covering;
               3. any person while the person is     eating or drinking, or is seated at a restaurant to
                    eat or   drink;
               4. any person while the person is (a) exercising outdoors or engaging in physical
                  activity outdoors and (b) maintaining a safe distance from others not in the same
                    household;
               5. any person while the person is      driving alone or with      passengers of the   same
                  household as the driver;
               6. any person obtaining a service that requires temporary removal of the face
                  covering for security surveillance, screening, or the need for specific access to
                  the face, such as while visiting a bank or while obtaining a personal care service
                  involving the face, but only to the extent necessary for the temporary removal;

                                                                                                Page 1 of 3

                                            EXHIBIT NO. 22                                     EX. 22-018
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 398 of 609



             7. any person while the person is in       a   swimming pool, lake,   or   similar   body   of
                  water;
             8. any person who is voting,  assisting a voter, serving as a poll watcher, or actively
                 administering an election, but wearing a face covering is strongly encouraged;
             9. any person who is actively providing or obtaining access to religious worship,
                 but wearing a face covering is strongly encouraged;
             10. any person while the person is giving a speech for a broadcast or to an audience;
             11. any person while temporary removal of the face covering is necessary for
                 communication by or with a person who is hearing impaired; or
             12. any person while alone, or in the presence of only members of the same
                 household or residence, in a separate room or single space not accessible to the
                 public, and not in an indoor common area
                Parents and Guardians of children under 10 shall be                     responsible for
             appropriately masking children when outside their residence.
       C.    All non-residents in nursing homes, retirement and long-term care facilities shall
             wear a fabric face covering as provided for in this Exhibit and set forth in Section

             3 ofthis Order (Face Covering Behaviors), except as otherwise required by an order
             issued by the Health Authority. In addition, residents in facilities with confirmed
             COVID-19 cases shall follow requirements of Exhibit A, except when doing so
             poses a greater mental or physical health, safety or security risk.
      d.     All COVID-19 Positive Individuals, Suspected Positives, those currently being
             tested, and untested individuals with cough, fever, sore throat, runny nose or
             congestion, chills, muscle or body aches, loss of smell, loss of taste, shortness of
             breath, difficulty breathing, vomiting, nausea, and/or diarrhea and household
             members of same category of individuals shall not leave their residence without             a
             mask or cloth face covering to prevent the spread to others.
      e.     All individuals working for a business shall wear a mask or cloth face covering
             whenever in public and whenever performing job duties in the presence of others.
      f.     Unless you already have your own personal used masks that cannot be donated,
             medical grade (N95) and surgical masks should be reserved and used only by
             medical professionals and first responders.

             Examples of how to make cloth face coverings can be found online
             including guidance from the CDC and guidance from Austin/ Travis County Health
             Authority.
      g.     The fabric face covering should:

             1.      fit snugly but   comfortably against the side of the face;
                                                                                             Page 2 of 3
                                          EXHIBIT NO. 22                                    EX. 22-019
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 399 of 609



             2.     be secured with ties     or ear    loops;
             3.     include multiple layers of fabric;
             4.     allow for breathing without restriction; and
             5.     be able to be laundered and machine dried without                 damage or change to
                   shape.
      h.     Employers shall require and allow employees to practice Face Covering
             Behaviors   as   set forth in Section 3   and this Exhibit C.
      i.     Even with the use of appropriate face coverings, individuals shall maintain six
             feet of social distancing whenever possible.

      j.     Individuals should avoid     touching their face and should wash their hands or use
             hand sanitizer.

      k.     For further information, individuals can           access   information at
             https://traviscountvtx.gov/news/2020/1945-novel-coronavirus-covid-19-
             information and www.AustinTexas.gov/COVID 19.




                                                                                               Page 3 of 3
                                          EXHIBIT NO. 22                                      EX. 22-020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 400 of 609



                                              Exhibit D

                        CONSTRUCTION REQUIREMENTS
1. The person in charge of the overall site ("Site Manager") shall ensure the following is
implemented and maintained at the work site. For sites not large enough by virtue of physical size
or number of workers, or which do not have a
                                                general contractor, the responsibilities of a Site
Manager in this document are also conferred on each  subcontractor on a site.

    a.   Ensure workers practice the Social Distancing and Face Covering Behaviors as set forth in
         Sections 2 and 3 and Exhibits A and C ofthis Order during non-construction activities and,
         to the greatest extent possible, during construction activities, with careful attention paid to
         "choke points" and "high-risk areas" where workers are at greater risk to closely gather,
         such as hallways, hoists and elevators, and break areas;

         (1) Follow healthy work practices in Exhibit A ofthis Order;
         (2) Ensure all workers wear a fabric face covering consistent with Section 3 and Exhibit C
         of this Order;

         (3) For all construction sites within the City, except as noted, Site Manager shall:
            i.   Institute staggered shifts for sites with more than 10 active workers and post at these
            sites, in languages understood by all persons working there, a notice showing the sizes
            and types of shift crews working there, and directions on how the Site Manager is
            limiting crew sizes and rotating shifts.
            ii.   Every day before the commencement of work, for and understood by each
            worker, conduct a jobsite pre-screening ofthe general health of each worker, provide a
            briefing reiterating the COVID-19 safety requirements, and check for personal
            protective equipment.
            iii. Ensure that the site has at least one handwashing station with soap or hand sanitizer
            and one portable restroom stocked with hand soap and/or hand sanitizer with at least
            60% alcohol for every 15 workers, and the handwashing station and restroom(s) must
            be spaced six feet apart or more from each other.

            iv. Mandate handwashing of at least twenty seconds for workers       as   follows:

                  (a) Before workers begin work;
                  (b) After workers remove gloves;
                  (c) Before and after the use of high-touch items such as tools, electronic devices or
                      multi-user devices;
                  (d) Before and after any meal or restroom breaks; and
                  (e) After a worker's shift or work time ends.


                                                                                                 Page 1 of 3
                                             EXHIBIT NO. 22                                      EX. 22-021
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 401 of 609




               v. Prohibit the use o f community water coolers and provide individual water bottles or
               instruct workers to bring their own.

               vi. Ensure that shared tools are disinfected between users, and that common areas
               (lunch and break areas, toolbox talk areas, large equipment, electronic devices etc.) and
               collective touch points (doorknobs, counters, keyboards, etc.) are cleaned and
               disinfected at least twice a day.

                vii. Post in  conspicuous place or places on a site where notices to employees are
                               a

                customarily posted, once such signage is made available by the City, a sign in English
                and Spanish providing the Social Distancing and Hygiene and Face Covering
                Behaviors as set forth in Sections 2 and 3 and Exhibits A and C of this Order, the
                Requirements and Recommendations for Employees in Exhibit A of this Order, and
                information for workers to submit complaints of any violations.

               viii. Post at least one Austin Public Health "Help Prevent Disease" sign at each
               entrance and on each portable restroom door (available for download and print at:
               http://www.austintexas.gov/sites/default/files/files/Health/General%20Hygiene%20F
               lyer%20Fina12-1-eng-051120.pdf).
               ix. Provide     single use disposable paper towels and no-touch trash receptacles.
               x.   Keep toilets clean, sanitary, and operational at all times and ensure proper disposal
               ofwaste from these facilities.

               xi. Designate a COVID-19 Safety Monitor who has the authority to enforce these rules
               and shall be on-site at all times. The contact information for the Safety Monitor must
               be made available to the City. The Safety Monitor may also be the Site Manager and
               shall advise the City ifthat is the case when providing their contact information.

   b. If   a  worker at a construction site is confirmed to have contracted COVID-19, the Site
        Manager shall immediately send the worker home, notify Austin Public Health, and follow
        all directions from Austin Public Health concerning that worker and workers that may have
        come in contact with the infected worker.


   c.   The Site Manager shall ensure that every worker who enters a jobsite has signed in and shall
        keep a list of and contact information for every worker that enters the jobsite every day for
        the purpose of identifying and notifying workers ifthey have shared a jobsite with someone
        who has been confirmed to have COVID-19.

   d. All Construction Industry employers are encouraged to observe the following employment
      practices for the health of the workers, the health of the community generally, and for the
      benefit of the overall economy of the City:




                                                                                               Page 2 of 3
                                                EXHIBIT NO. 22                                 EX. 22-022
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 402 of 609



         (1) Take no adverse action against a worker who declines to work at a construction site if
         the worker believes in good faith that the site presents an imminent health risk ofthe worker
         or   others due to COVID-19.

         (2) Take no adverse action against a worker who has been quarantined, or advised to self-
         quarantine, due to possible exposure to COVID-19.
         (3) Do    not contest   a   claim for unemployment benefits filed by a worker        temporarily
         furloughed   as   the result ofthe closure of a construction site due to COVID-19.

  e.   Continuing review of health conditions. The City will continue to monitor closely the health
       condition of the community and the statistical models for the likely spread of the COVID-19
       virus in the community on an ongoing basis. If this evidence indicates that the City's ability to
       provide adequate care for those with serious cases of COVID-19 is significantly compromised,
       additional emergency orders or guidance may be issued. All persons in the construction
       industry should be aware of this risk and are strongly encouraged to take all feasible steps to
       eliminate person-to-person contact at construction sites, and to practice the City's Social
       Distancing and Hygiene and Face Covering Behaviors at all times.




                                                                                               Page 3 of 3
                                              EXHIBIT NO. 22                                   EX. 22-023
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                    Pg 403 of 609


                                               Exhibit E
Phased-in Approach to On-Campus Instruction Based
               on Risk-Based Stages

Each school must follow this phased-in approach unless followingthis approach will result in a
loss of funding from the Texas Education Agency (TEA). The percentages described below also
apply to school gatherings and sports activities. A school can determine the stage by checking
http://www.austintexas.gov/page/covid-19-risk-based-guidelines.

          COVID-19: Risk-Based Stages for Phased-in                                   Learning
                            CDC Level of Community                   On-campus
                                 Transmission                        Population

            Stage                   No to
                                     minimal
                                                                   Up to 100%
                                                               on-campus learning
                1                   transmission

            Stage               Minimal to                         Up to 75%
                                    moderate                   on-campus learning
                2                   transmission      -
                                                            &...../.#--./4-
                                                     liIA                         I.,6.iu.,-?




            Stage               Substantial, controlled
                                     transmission
                                                                   Up to 50%
                                                               on-campus learning
                3
            Stage           Substantial,     -?-?W                 Up to 25%
                                     uncontrolled              on-campus learning
                4                    transmission
                          99?
                      r
            Stage           Widespread uncontrolled
                          transmission threatening our        100% virtual learning
                5            healthcare infrastructure




                                                    EXHIBIT NO. 22                              EX. 22-024
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 404 of 609

                            II II IIJ III I11111111111111 19 pgs   2020145196
                                                                                           STAYS IN FILE
                   ORDER BY THE COUNTY JUDGE OF TRAVIS COUNTY

      County Judge Order 2020-16; Relating to the COVID-19 Community Restrictions
         Whereas, on March 6, 2020, a Declaration of Local Disaster was issued by the Travis
  County Judge to allow the County of Travis ("County" or "Travis County"), Texas, to take
  measures to reduce the possibility of exposure to COVID-19 and promote the health and safety of
  Travis County residents; and

         Whereas, on March 13, 2020, a Declaration of State of Disaster was issued by Governor
 Greg Abbott to take additional steps to prepare for, respond to, and mitigate the spread of COVID-
 19 to protect the health and welfare of Texans; and
        Whereas, the virus that causes COVID-19 is contagious and spreads through person-to­
 person contact, especially in group settings; and
          Whereas, on June 18, 2020, the County Judge issued Order 2020-12, requmng all
 commercial entities in Travis County that provide goods or services directly to the public to
 develop and implement a Health and Safety Policy related to COVID-19 which, at a minimum,
 shall require that all employees and visitors to the commercial entity's business premises or other
 facilities wear face coverings;

          Whereas, on June 26, 2020 the Governor issued Executive Order GA-28 ("GA-28"),
 related to the reopening of services and business, with reduced occupancy limits and gathering
 restrictions for individuals and businesses, as well as continuing recommended health protocols
 and social distancing measures to attempt to mitigate increased transfer of COVID-19 associated
 with the expanding commercial and social interactions; and

         Whereas, on July 2, 2020, the Governor issued a Proclamation to amend paragraph 5 of
 GA-28 to prohibit any outdoor gathering in excess of 10 people, except as specifically exempted
 in paragraphs 1, 2 and 4 of GA-28, unless approved by the county judge or mayor, subject to
 conditions and restrictions not inconsistent with GA-28; and

         Whereas, the Governor's Proclamation of July 2, 2020 also amended paragraph 12 ofGA-
 28 to state "except as provided in this executive order or in the minimum standard health protocols
 recommended by DSHS, found at www.dshs.texas.gov/coronavirus, people shall not be in groups
 larger than 10 and shall maintain six feet of social distancing from those not in their group;" and

         Whereas, on July 2, 2020, the Governor further issued Executive Order GA-29, which
 requires every person in Texas to wear a face covering over the nose and mouth when inside a
 commercial entity or other building open to the public, or when in an outdoor public space
 whenever not feasible to maintain six (6) feet of social distancing from persons outside one's
 household, and except as provided in the order; and

        Whereas, on July 9, 2020, the County Judge issued Order 2020-14, effective July 11, 2020,
 prohibiting any gatherings in excess of 10 people and requiring face coverings, except as permitted
 by the Governor's orders; and




                                           EXHIBIT NO. 23                                EX. 23-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 405 of 609




          Whereas, as of August 13, 2020, Travis County has experienced 23,718 confirmed cases
  of COVID-19, with 263 current hospitalizations and 328 deaths as a result of the disease, and
  although infection rates have currently leveled somewhat, the Health Authority expects the number
  of infections to rise if current rules regarding masking, social distancing, hygiene, and other health
  protocols are lifted; and
          Whereas, Dr. Mark Escott, the interim Health Authority for Austin/Travis County,
  continues to encourage people to stay home except when necessary and finds that the area still
  needs to increase testing and contact tracing capabilities, to maintain social distancing and
  hygiene, and to wear face coverings to provide for the safety of the public while businesses are
  reopening and when individuals are outside their household; and

         Whereas, COVID-19 continues to menace the health of County residents and the
  economy, and the Health Authority has advised on the need for continued vigilance by
  individuals and County businesses in complying with mandatory health measures; and

          Whereas, the County Judge has determined that extraordinary emergency measures must
  be taken to try and mitigate the effects of this public health emergency and to facilitate a response
  to the public health threat; and

          Whereas, pursuant to Government Code section 418. l 08(g), a County Judge is authorized
  to control ingress and egress from a local disaster area, and control the movement of persons and
  the occupancy of premises in that disaster area; and

          Whereas, this Order shall cover all individuals currently living within Travis County,
  including but not limited to all of the cities and municipalities within the boundaries of Travis
  County and specifically listed in Exhibit A.


        NOW THEREFORE, I, COUNTY JUDGE OF TRAVIS COUNTY, PURSUANT
  TO THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE CHAPTER 418,
  HEREBY FIND AND ORDER THAT:

  Effective as of 12:00 a.m., Sunday, August 16, 2020 ("Effective Date"), and continuing through
  11 :59 p.m. on December 15, 2020 unless extended, modified or tenninated early by the Travis
  County Judge or as otherwise indicated below:

     1. Public Health Emergency. That this Order shall continue the local disaster declaration
        and public health emergency for Travis County for the period specified herein and shall
        incorporate and adopt the most recent orders issued by Governor Greg Abbott including
        GA-28, as amended by Proclamation issued July 2, 2020, GA-29 issued July 2, 2020, and
        any subsequent orders or proclamations by the Governor relating to the COVID-19
        disaster.

     2. Gatherings. Any gatherings that exceed 10 people are hereby PROHIBITED, except as
        permitted by current Governor's Proclamations and Orders.




                                           EXHIBIT NO. 23                                    EX. 23-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 406 of 609




     3. Pursuant to the Governor's Order GA-28, there is no occupancy limit for the following:
           a. any services listed by the U.S. Department of Homeland Security's Cybersecurity
               and Infrastructure Security Agency (CISA) in its Guidance on the Essential Critical
               Infrastructure Workforce, Version3. 1 or any subsequent version;
           b. religious services conducted in churches, congregations, and houses of worship;
           c. local government operations, including county and municipal governmental
              operations relating to licensing (including marriage licenses), permitting,
               recordation, and document-filing services, as determined by the local government;
           d. child-care services;
           e. youth camps, including but not limited to those defined as such under Chapter 141
              of the Texas Health and Safety Code, and including all summer camps and other
              daytime and overnight camps for youths; and
           f. recreational sports programs for youths and adults;

        All participants in lawful gatherings or groups expressly permitted by this Order or the
        Governor's Order are nonetheless subject to the face covering behaviors set forth in
        Sections 6 and 7 of this Order and Exhibits B and C, including or as may be limited by
        any other requirements imposed by the Governor's Order. Nothing in this Order prohibits
        the gathering of members of a household within the household's residence.


    4. Pursuant to the Governor's Order GA-28. the outdoor gathering ban in section 2 of this
       Order does not apply to the following outdoor areas, events, or establishments, except that
       the following outdoor areas or outdoor venues shall operate at no more than 50 percent of
       the normal operating limits as determined by the owner:
           a. professional, collegiate, or similar sporting events;
           b. swimming pools;
           c. water parks;
           d. museums and libraries;
           e. zoos, aquariums, natural caverns, and similar facilities; and
           f. rodeos and equestrian events;

    5. Pursuant to the Governor's Order GA-28, the outdoor gathering ban in section 2 of this
       Order does not apply to amusement parks and carnival, except that amusement parks and
       carnivals shall operate at no more than 50 percent of the normal operating limits as
       determined by the owner;


    6. Face Covering Requirements. In accordance with the Governor's Order GA-29, every
       person in Travis County IS REQUIRED to wear a face covering over their nose and mouth
       when inside a commercial entity or other building open to the public, or when in an outdoor
       public space whenever not feasible to maintain six (6) feet of social distancing from
       persons outside one's household; provided however that this face covering requirement
       does not apply to the following:
           a. any person younger than 10 years of age;




                                         EXHIBIT NO. 23                                EX. 23-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 407 of 609




             b. any person with a medical condition or disability that prevents wearing a face
                covering;
             c. any person while the person is consuming food or drink, or is seated at a restaurant
                to eat or drink;
             d. any person while the person is ( 1) exercising outdoors or engaging in physical
                activity outdoors, and (2) is maintaining a safe distance from other people not in
                the same household;
            e. any person while the person is driving alone or with passengers who are part of the
                same household as the driver;
            f. any person obtaining a service that requires temporary removal of the face covering
                for security surveillance, screening, or a need for specific access to the face, such
                as while visiting a bank or while obtaining a personal care service involving the
                face, but only to the extent necessary for the temporary removal;
            g. any person while the person is in a swimming pool, lake, or similar body of water;
            h. any person who is voting, assisting a voter, serving as a poJl watcher, or actively
                administering an election, but wearing a face covering is strongly encouraged;
            1.  any person who is actively providing or obtaining access to religious worship, but
                wearing a face covering is strongly encouraged; or
            J. any person while the person is giving a speech for a broadcast or to an audience;
                and
            k. Not excepted from this face-covering requirement is any person attending a protest or
                demonstration involving more than IO people and who is not practicing safe social
                distancing of six feet from other people not in the same household.
            I. any person who is alone, or in the presence of only members of the same household
                or residence, in a separate room or single space not accessible to the public, and not
                in an indoor common area.

     7. Social Distancing and Hygiene. All persons should practice Social Distancing and
        Hygiene as defined below, except when in the presence of only members of one's own
        household or residence, or when otherwise exempted by this Order. Parents and Guardians
        of children under 10 are responsible for maintaining social distance between child members
        of their household and others' households. For purposes of this Order, and as outlined in
        the Guidelines from the CDC and Austin/Travis County Health Authority (attached as
        Exhibit B). Social Distancing and Hygiene include maintaining at least a six-foot distance
        from other individuals, washing hands with soap and water for at least 20 seconds as
        frequently as possible or using hand sanitizer with at least 60% alcohol, covering coughs
        or sneezes (into the sleeve or elbow, not into hands), regularly cleaning high-touch
        surfaces, and not shaking hands.

    8. Mandatory Health and Safety Policy - Commercial Entities. All commercial entities
       in Travis County that provide goods or services directly to the public must develop and
       implement a health and safety policy or plan ("Health and Safety Policy") related to
       preventing transmission of the COVID-19 virus. Travis County includes all municipalities
       within the boundaries of Travis County listed in Exhibit A. The Health and Safety Policy
       must require, at a minimum, that all employees, customers and visitors to the commercial
       entity's business premises or other facilities wear face coverings over their nose and mouth




                                          EXHIBIT NO. 23                                   EX. 23-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 408 of 609




        when in an area or performing an activity which will necessarily involve close contact or
        proximity to co-workers, other individuals or members of the public where six feet of
        separation is not feasible, and subject to the exceptions in Section 6. The Health and Safety
        Policy required to be developed and implemented by this Order may also include the
        implementation of other mitigating measures designed to control and reduce the
        transmission of COVID-19 such alternative methods of service for those unable to wear
        mask or temperature checks or health screenings. A copy of a sample Health and Safety
        Policy and sign is attached as Exhibit D, and can also be found on the Travis County
        website.

        Commercial entities must post the Health and Safety Policy required by this Order in a
        conspicuous location sufficient to provide notice to employees, customers and visitors of
        all health and safety requirements. Failure to develop and implement the Health and
        Safety Policy required by this Order may result in a fine not to exceed $1,000 for each
        violation.

     9. Extension of Deadlines. Notwithstanding the expiration of this Order, all deadlines or
        expiration dates imposed by County code, order, rule, or regulation for site plans,
        subdivisions, development permits, and similar development applications or approvals are
        extended until March 15, 2021, or the date they would have normally expired, whichever
        is later.

     10. Prior Orders. This Order is issued in accordance with and incorporates by reference all
         declarations, findings, and recitations set out in the preamble to this Order. This Order
         replaces and supersedes County Judge Orders 2020-12 and 2020-14 in their entirety, and
         replaces and ·supersedes Sections 1, and 3 through 7 of the Travis County Judge's
         Prevention Guidelines and Order of June 16, 2020 (Order 2020-11 ). Section 2 (Prevention
         Guidelines) and Section 8 of the County Judge's Prevention Guidelines and Order of June
         16, 2020 (Order 2020-11), including the Recommendations of the Health Authority, Face
         Covering recommendations and Construction Guidance set forth in exhibits B, C and D,
         remain in effect.

     11. The Austin Public Health Department and the Travis County Clerk will post this Order on
         their websites. In addition, the owner, manager, or operator of any facility that is likely to
         be impacted by this Order is strongly encouraged to post a copy of this Order onsite and to
         provide a copy to any member of the public asking for a copy. If any subsection, sentence,
         clause, phrase, or word of this Order or any application of it to any person, structure,
         gathering, or circumstance is held to be invalid or unconstitutional by a decision of a court
         of competent jurisdiction, then such decision will not affect the validity of the remainder
         of this Order and its application.

     12. Savings Clause. If any provision of this Order or its application to any person or
         circumstance is held to be invalid, then the remainder of the Order, including the
         application of such part or provision to other persons or circumstances, shall not be affected
         and shall continue in full force and effect. To this end, the provisions of this Order are
         severable.




                                          EXHIBIT NO. 23                                   EX. 23-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 409 of 609




     13. ENFORCEMENT. That the Travis County Sheriffs Office, the Travis County Fire
        Marshal's Office, and other peace officers are hereby authorized to enforce this Order and
        the Governor's Executive Orders.
            a. A violation of Section 2 of this Order (Gatherings) may be punishable through
               criminal or civil enforcement and may result in a fine not to exceed $1,000. A
               criminal violation of Section 2 of this Order is a misdemeanor punishable by fine
               only.
            b. For a violation of Section 6 of this Order (Face Covering Requirements), and
               following a verbal or written warning for a first-time violator of this face covering
               requirement, a person's second violation shall be punishable by a fine not to exceed
               $250.00. Each subsequent violation shall be punishable by a fine not to exceed
               $250.00 per violation.
            c. A violation of Section 8 (Mandatory Health and Safety Policy) may be punishable
               through civil enforcement and may result in a fine not ~o exceed $1,000.

     14. This Order incorporates by reference the following:
            a. Exhibit A: List of Cities and Municipalities within Travis County Jurisdiction
              Covered by this Order
           b. Exhibit B: Recommendations and Requirements by the Austin / Travis County
              Health Authority for Individuals, Families and Businesses
           c. Exhibit C: Face Covering Behaviors
           d. Exhibit D: Sample Health and Safety Policy and Sign


          ORDERED this the /~~ay of August, 2020, in the County of Travis, Texas.


                                            ~r~~
                                            County Judge
                                              County of Travis, Texas


                                 Travis County, this -1!{!t;y of August, 2020.




                                         EXHIBIT NO. 23                                  EX. 23-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 410 of 609




                 Exhibit A: List of Cities and Municipalities within Travis County
                 Jurisdiction covered by the Order


                 •   City of Austin
                 •   City of Bee Cave
                 •   City of Cedar Park
                 •   City of Creedmoor
                 •   City of Elgin
                 •   City of Jonestown
                 •   City of Lago Vista
                 •   City of Lakeway
                 •   City of Leander
                 •   City of Manor
                 •   City of Mustang Ridge
                 •   City of Pflugerville
                 •   City of Rollingwood
                 •   City of Round Rock
                 •   City of Sunset Valley
                 •   City of West Lake Hills
                 •   Village of Briarcliff
                 •   Village of Point Venture
                 •   Village of San Leanna
                 •   Village of The Hills
                 •   Village of Volente
                 •   Village of Webberville




 County Judge Order No. 2020-05
 Exhibit A: List of Cities and Municipalities within Travis County Jurisdiction covered by the Order




                                            EXHIBIT NO. 23                                     EX. 23-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 411 of 609




                                             Exhibit B

                       Austin/Travis County Health Authority
                        Requirements and Recommendations
                       for Individuals, Families and Businesses
  I. Individuals All individuals shall comply with the Governor's Minimum Standard Health
     Protocols, checklist for all individuals, found at:
     htt :// 1ov.texas. rov/u loads/fi les/or anizalion/o entexas!O enTexas-Checklist­
     lnd ividuals.pdf

        A. COVID-19 Positive Individuals , Suspected Positives, those currently being tested,
            and Untested Individuals with cough, fever. sore throat, chills. muscle aches. loss of
            smell . loss of taste, shortness of breath, vomiting, and/or diarrhea shall :

            i. Not leave their residence without a mask or fabric face covering to prevent the
            spread to others.

            ii.    Be permitted to do the following while wearing a mask or fabric face covering:

                     a. Seek medical care or emergency medical care related or unrelated to
                     COVID-19. In doing so, they shall notify first responders at the time of the call
                     to 9-1-1 or prior to visiting other healthcare providers that they have tested
                     positive for COVID-19, or been exposed to individuals who have tested
                     positive, are suspected positive for COVID-19 or untested individuals with
                     cough and/or fever.

                     b. Walk or exercise alone in the immediate vicinity of their residence.

                    c. Seek testing for COVID-19.

               Not leave the County without pnor notification to Austin Public Health at
            111.
            APH. Preparedness(alaustintexas. gov.

            iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
            practices for prevention of household spread in accordance with the Centers for Disease
            Control (CDC) guidelines.

            v. Notify Austin Public Health if the residence does not allow for physical separation
            from other household contacts (separate room and bathroom).

            vi. Notify Austin Public Health if a member of their household is over the age of 65
            and/or if they have underlying medical conditions identified by the CDC of increasing
            the risk of complications from COVID-19.


                                                                                          Pagelof6


                                           EXHIBIT NO. 23                                  EX. 23-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 412 of 609



           vii. Remain in home quarantine for at least 10 days following the onset of their illness
           and at least three days (72 hours) after the conclusion of their illness (resolution of fever
           without medications and improvement in cough and shortness of breath), whichever is
           longer.

        8. Household Members of COVID-19 Positive Individuals, Suspected Positives, those
           currently being tested, or Untested Individuals with cough, fever, sore throat. chills ,
           muscle aches, loss of smell, loss of taste. shortness of breath, vomitin g, and/or diarrhea
           shall:

           i. Not leave the residence without a mask or fabric face covering to prevent the spread
           to others.

           ii. Be permitted to do the following while wearing a mask or fabric face covering:

                   a. Seek medical care or emergency medical care related or unrelated to
                   COVID-19. In doing so, they shall notify first responders at the time of the call
                   to 9-1-1 or prior to visiting other healthcare providers that they have been
                   exposed to individuals who have tested positive, are suspected positive for
                   COVID-19 or untested individuals with cough and/or fever.

                   b. Walk or exercise alone in the immediate vicinity of their residence.

           iii. Not leave the County without prior notification to Austin Public Health at
           APH.Pre aredness 1a austintexas. 10v.

           iv. Practice Social Distancing and Hygiene within the residence, observe hygiene
           practices for prevention of household spread in accordance with CDC guidelines.

           v. Notify Austin Public Health if the residence does not allow for physical separation
           from other household contacts (separate room and bathroom).

           vi. Notify Austin Public Health or your Primary Care Provider if they develop
           symptoms consistent with COVID-19 as defined by the CDC.

           vii. Remain in home quarantine for at least 14 days since the last contact with an
           individual known or suspected to be COVID-19 positive, regardless of the presence of
           symptoms.

       C. Individuals should refrain from reporting to work when falling within any of the
          following criteria:

           i.   Has signs or symptoms of a COVID-19 infection, such as cough, fever, sore throat,
           chills, muscle aches, loss of smell, loss of taste, shortness of breath, vomiting, and/or
           diarrhea;



                                                                                            Page 2 of 6


                                          EXHIBIT NO. 23                                     EX. 23-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 413 of 609



           ii.     Has a fever greater than 99.6°F:

           111. In the previous 14 days has had contact with someone with a confirmed diagnosis
           of COVID-19 and did not have the appropriate personal protective equipment
           designated by the Centers for Disease Control and Prevention (CDC); is under
           investigation for COVID-19; or is ill with a respiratory illness; or

           iv. Has traveled to an area the World Health Organization or CDC considers a
           "Hotspot."

                If someone in a household has tested positive for COVID-19, or is awaiting results
        of a COVID-19 test, and a member of the household is an employee of an government
        service or CISA industry, an exception may be made by Austin Public Health allowing that
        member of the household to voluntarily return to work after finding the risk of reduced
        essential services is greater than the risk of infection.

        D. Vulnerable Populations

           i.     Vulnerable populations include people who:

                     a. Are 65 years old and older; or

                     b. Have ce11ain health conditions such as heart disease, lung disease, diabetes,
                     kidney disease, Human Immunodeficiency Virus (HIV), Acquired Immune
                     Deficiency Syndrome (AIDS), and weakened immune systems.

           11.    Vulnerable Individuals shall:

                     a. Avoid group gatherings unless it is essential;

                     b. Avoid people who are sick,

                     c. Wear a mask or fabric face covering at all times when in public, and

                     d. Comply with the Governor's Special Guidance for Texans Over 65, found at:
                     https://gov.texas.gov/uploads/fi les/organization/opentexas/OpenTexas-
                     Special-G uidance-For-Texans-Over-65. pd f

       E. Individual Gatherings

           i. All social indoor or outdoor gatherings outside of a single household or dwelling
           should be avoided or minimized. No more than 10 individuals may stand or gather
           together, except as expressly permitted by this Order or the Governor's Order.

           11.    Do not attend any events or gatherings if sick.


                                                                                         Page 3 of 6


                                           EXHIBIT NO. 23                                 EX. 23-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 414 of 609




                111.   For household and other gatherings permitted by the Order:

                         a. Have hand washing capabilities, hand sanitizers, and tissues available;

                         b. Frequently clean high-touch surface areas like countertops, doorknobs, and
                         handrails; and

                         c. Find ways to create physical space (minimum of six (6) feet distance
                         between people) to minimize close contact as much as possible.

                         d. Find ways to ensure six feet of social distancing from another group or
                         gathering.

            F. Schools and Daycare. To the extent that schools and daycare are open under
               current orders:

                i.     Do not have your child attend school or daycare if sick.

                ii. If you have a child with chronic health conditions, consult the child's doctor about
                school and daycare attendance.

                iii. Frequently re-educate students and staff regarding Social Distancing and Hygiene
                and Face Covering behaviors and ensure that appropriate signs are posted.

                iv. Explore remote teaching and online options to continue learning.

     II.        Businesses shall operate only to the extent permitted by order of the Texas Governor.


     III.       Businesses and services permitted to operate by the Governor's Order shall comply
                with the following:

            A. To prevent stigma and discrimination in the workplace, employers shall only adhere to
               the recommendations described in this Order to determine risk of COVID-19.
               Employers should contact their own human resources advisors and shall not make
               determinations of risk based on race, color, religion, sex, sexual orientation, gender
               identity, age, familial status, disability, marital status, student status, creed, or national
               origin. To the extent possible, employers should maintain confidentiality of people with
               suspected or confirmed COVID-19.

            8. Employers shall only allow persons in and around their premises that are: (1) essential
               employees not subject to any of the criteria in Section I of this Exhibit, (2) delivery
               personnel, suppliers, customers or members of the public practicing Social Distancing
               and Hygiene and Face Covering behaviors as set forth in Sections 2, 3, and 5
               (Mandatory Health Plans) of this Order, and (3) persons with legal authority to enter
               such as law enforcement.

                                                                                                Page 4 of6


                                               EXHIBIT NO. 23                                    EX. 23-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 415 of 609




        C. Prior to allowing employees into its facility, employers shall ask all employees if they
           meet any of the criteria in Section I of this Exhibit, and shall direct employees to return
           home or other appropriate shelter and services if the employee is exhibiting symptoms
           and presenting a threat of infecting others.

        D. Employers shall immediately separate an employee who becomes sick or demonstrates
           a temperature greater than 99.6°F while at work from other employees and send that
           employee home or to other appropriate shelter and services.

        E. Human resources departments shall create alternate work plans to help employees
           remain productive while keeping the workforce safe and healthy.

        F. Employers are strongly encouraged to require employees (either those exhibiting
           symptoms or all employees) to undergo a COVID-19 symptom check and non-invasive
           temperature readings prior to entering a worksite; however, employers are not
           mandated to take the temperature of employees prior to entrance to its worksite.
           If the employer does take employees' temperatures and/or has first-hand knowledge
           that the employee's temperature exceeds 99.6°F, then the employer shall prohibit the
           employee from entering the facility or property.

        G. Employers shall create and implement an infectious disease response plan.

        H. Employers shall comply with the Governor's Minimum Standard Health Protocols,
           checklist for employers, found at:
           htt s:// 1ov.texa . •ov/u loads/ fileslor,anization/o entexas/0 enTexas- hecklist­
           Emp loyers.pdf


        I. Where appropriate employers shall:

           1.    Suspend nonessential employee travel;

           ii. Prohibit employees working within six (6) feet of one another unless necessary to
           provide continuity of essential services;

           iii. Minimize or cancel in-person meetings and conferences including canceling.
           postponing or moving to on-line formats for all indoor or outdoor gatherings of any
           number of people.

           iv. Require employees to stay home when they are sick and maximize flexibility in
           sick leave benefits.

           v.    Permit sick employees to stay home without providing a doctor's note.

           v1.   Utilize telecommuting options to minimize person-to-person interaction.


                                                                                          Page 5 of 6


                                         EXHIBIT NO. 23                                    EX. 23-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 416 of 609




           vii. Alter, stagger or otherwise schedule or separate employees or teams of employees
           so not all employees are present at one time but are present at alternative days and
           times, unless necessary to provide continuity of essential services.

           viii. Limit or restrict the number of customers or visitors permitted in a workplace at
           one time.

           ix. Ensure that individuals (employees and clients) queuing inside and outside of the
           business or workplace can maintain six (6) feet of separation.

          x. Designate special separate shopping times for high-risk clients as designated by
          the CDC.

          xi. Increase the use and capability of on-line, drive-thru, curbside, or delivery
          services.

          xii. Provide hand washing capabilities, hand sanitizers, arid tissues.

          xiii. Clean high-touch surface areas like countertops, doorknobs, and handrails at least
          twice per day with CDC recommended surface cleaners for COVID-19.

          xiv. Require and allow employees to practice the Face Covering Behaviors as set forth
          in Sections 3 and 5 and Exhibit C of this Order.




                                                                                       Page 6 of 6


                                        EXHIBIT NO. 23                                 EX. 23-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 417 of 609




                                          Exhibit C
                               Face Covering Behaviors
          A significant percentage of individuals with the COVID-19 virus lack symptoms. Because
  an infected person can transmit the virus to others before showing any symptoms, the covering of
  a person's nose and mouth when outside their home or residence is necessary to help prevent the
  spread of COVID-19. This is consistent with the findings of the CDC and Austin-Travis
  County Health Authority

         Unless you already have your own personal used masks that cannot be donated, the fabric
  face coverings recommended are not surgical masks or N-95 respirators, which are critical supplies
  that must continue to be reserved for healthcare workers and first responders. Staying home is the
  best way to help reduce the spread of the virus, but if an individual must leave their place of
  residence, wearing a fabric face covering shall be used as outlined in this Exhibit and this Order.
  Wearing a face covering is not a substitute for maintaining 6-feet social distancing and hand
  washing, as these remain important steps to slowing the spread of the virus.

         The public in general and employers and employees shall adhere to the following:
         a.      All persons ten years of age and older shall wear some form of covering over their
                 nose and mouth, such as a commercially made or homemade mask, scarf, or
                 bandana, when outside of his or her residence.

         b.      This section shall not apply to:

                 1. any person younger than 10 years of age;
                 2. any person with a medical condition or disability that prevents wearing a face
                    covering;
                 3. any person while the person is eating or drinking, or is seated at a restaurant to
                    eat or drink;
                4. any person while the person is (a) exercising outdoors or engaging in physical
                   activity outdoors and (b) maintaining a safe distance from others not in the same
                   household;
                 5. any person while the person is driving alone or with passengers of the same
                    household as the driver;
                 6. any person obtaining a service that requires temporary removal of the face
                    covering for security surveillance, screening, or the need for specific access to
                    the face, such as while visiting a bank or while obtaining a personal care service
                    involving the face, but only to the extent necessary fot the temporary removal;
                 7. any person while the person is in a swimming pool, lake, or similar body of
                    water;
                                                                                           Page 1 of 3



                                           EXHIBIT NO. 23                                  EX. 23-014
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 418 of 609




              8. any person who is voting, assisting a voter, serving as a poll watcher, or actively
                 administering an election, but wearing a face covering is strongly encouraged;
              9. any person who is actively providing or obtaining access to religious worship.
                 but wearing a face covering is strongly encouraged;
              10. any person while the person is giving a speech for a broadcast or to an audience;
              11. any person while temporary removal of the face covering is necessary for
                  communication by or with a person who is hearing impaired; or
              12. any person while alone, or in the presence of only members of the same
                  household or residence, in a separate room or single space not accessible to the
                  public, and not in an indoor common area

                     Parents and Guardians of children under 10 shall be responsible for
              appropriately masking children when outside their residence.

        c.    All non-residents in nursing homes, retirement and long-term care facilities shall
              wear a fabric face covering as provided for in this Exhibit and Order (Face
              Coverings), except as otherwise required by an order issued by the Health
              Authority. In addition, residents in facilities with confirmed COVID-19 cases shall
              follow requirements of Exhibit 8, except when doing so poses a greater mental or
              physical health, safety or security risk.
       d.     All COVID-19 Positive Individuals, Suspected Positives, those currently being
              tested, and untested individuals with cough, fever, sore throat, chills, muscle aches,
              loss of smell, loss of taste, shortness of breath, vomiting, and/or diarrhea and
              household members of same category of individuals shall not leave their residence
              without a mask or cloth face covering to prevent the spread to others.
       e.     All individuals working for a business shall wear a mask or cloth face covering
              whenever in public and whenever performing job duties in the presence of others.
        f.    Unless you already have your own personal used masks that cannot be donated,
              medical grade (N95) and surgical masks should be reserved and used only by
              medical professionals and first responders.

              Examples of how to make cloth face coverings can be found online
              including guidance from the CDC and guidance from Austin/ Travis County Health
              Authority.

        g.    The fabric face covering should:

              1.     fit snugly but comfortably against the side of the face,
              2.     be secured with ties or ear loops,
              3.     include multiple layers of fabric,
              4.     allow for breathing without restriction, and

                                                                                         Page 2 of 3


                                        EXHIBIT NO. 23                                   EX. 23-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 419 of 609




              5.     be able to be laundered and machine dried without damage or change to
                     shape.
        h.    Employers shall require and allow employees to practice Face Covering
              Behaviors as set forth in the Order and this Exhibit C.
        i.   Even with the use of appropriate face coverings, individuals shall maintain six
             feet of social distancing whenever possible.
       j.    Individuals should avoid touching their face and should wash their hands or use
             hand sanitizer.
        k.   For further information, individuals can access information at
             https://traviscountytx.gov/news/2020/ 1945-novel-coronavirus-covid-l 9-
             information and www.AustinTexas.gov/COVIDl 9.




                                                                                       Page 3 of 3



                                      EXHIBIT NO. 23                                  EX. 23-016
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 420 of 609




                                   Health and Safety Policy
   POLICY. The virus that causes COVID-19 can be spread to others by infected persons who have
   few or no symptoms. Because of the hidden nature of this threat, it is the policy of this business to
   require the following:

   1. FACE COVERING REQUIRED IN ORDER TO ENTER PREMISES. All persons over
   the age often (10), including employees, customers, visitors, invitees and contractors ("Patrons"),
   who enter this business must wear a face covering over their nose and mouth, such as a homemade
   mask, scarf, bandana, or handkerchief.

   The requirement of face covering does not apply if covering the nose and mouth poses a greater
   mental or physical health, safety, or security risk, such as anyone who has trouble breathing, or is
   unconscious, incapacitated, or otherwise unable to remove the cover without assistance.

  2. SOCIAL DISTANCING PROTOCOLS. Even with the use of appropriate face coverings,
  individuals should maintain six feet of social distancing whenever possible.

  a. Employees should not work within six (6) feet of one another, except to the extent necessary to
  provide services;

  b. Patrons should maintain six (6) feet of separation from other individuals outside their household,
  to the extent feasible when inside the business premises.

  c. Patrons of the business queuing or waiting inside or on the premises of the business must
  maintain six (6) feet of separation from other individuals outside their household.


  3. VIOLATIONS. Patrons who do not wear a face covering may be asked to leave the premises,
  and may not be provided goods or services until the face covering requirements are followed.

  4. NOTICE AND SIGNAGE. Notice of this Health and Safety Policy will be posted in a
  conspicuous location of the business. Sample signage is attached.




                                                                                             Page 1 of 1


                                            EXHIBIT NO. 23                                    EX. 23-017
      ALL CUSTOMERS
    20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                      Pg 421 of 609



WEAR FABRIC FACE COVERINGS

1
                                 PER CITY AND COUNTY
                                 ORDER, ALL CUSTOMERS
                                 MUST BE WEARING A
                                 FACE COVERING
                                 Cloth face coverings should—

2                                • fit snugly but comfortably against
                                   the side of the face
                                 • be secured with ties or ear loops
                                 • include multiple layers of fabric
                                 • allow for breathing without restriction
                                 • ability to be laundered


Fabric face coverings are not a substitute for
 physical distancing measures. Continue to
  maintain 6-feet when outside your home.


DIY face cover instructions available
at austintexas.gov/covid19
                                     EXHIBIT NO. 23                        EX. 23-01804/13/2020
     20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                       Pg 422 of 609




                                        FILED AND RECORDED
                                          OFFICIAL PUBLIC RECORDS



                                        Dana DeBeauvolr, County Clerk
                                            Travis County, Texas
                          2020145196        Aug 14, 2020 02:31 PM
                                          Fee: $0.00       WELLINB




.,




                                      EXHIBIT NO. 23                        EX. 23-019
      20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                        Pg 423 of 609



From:                             Sam Biscoe <Sam.Biscoe@traviscountytx.gov>
Sent:                             Monday, July 6, 2020 2:47 PM
To:                               Glina, Mel; Bruce Elfant
Cc:                               Carr, Jackie; Elliott Beck; Javier Gutierrez
Subject:                          RE: Foreclosure Postings and Foreclosure Sales - Non-tax


Bruce and Elliott, can one of you please let Ms. Glina know whether Travis County is conducting non‐judicial mortgage
foreclosure sales at 1000 GUADALUPE tomorrow. I have not issued an order regarding such sales and do not plan
to. Please let me know if another person at Travis County should be contacted for the answer to this question. Sam
Biscoe




From: Glina, Mel <mel.glina@bracewell.com>
Sent: Monday, July 6, 2020 10:16 AM
To: Sam Biscoe <Sam.Biscoe@traviscountytx.gov>; Bruce Elfant <Bruce.Elfant@traviscountytx.gov>
Cc: Carr, Jackie <jackie.carr@bracewell.com>; Elliott Beck <Elliott.Beck@traviscountytx.gov>; Javier Gutierrez
<Javier.Gutierrez@traviscountytx.gov>
Subject: [CAUTION EXTERNAL] FW: Foreclosure Postings and Foreclosure Sales ‐ Non‐tax

Good morning. Please see the below response from Ms. Veidt to our query. We are not requesting legal advice, or
advice interpreting the current Executive Order. Our request is specifically whether your office anticipates issuing an
emergency order preventing or prohibiting the non‐judicial mortgage foreclosure sale from taking place at 1000
Guadalupe tomorrow, July 7th. Harris County Judge Lina Hidalgo, to our understanding, has specifically issued an order
prohibiting such sales in Harris County. June sales were held in Travis County.

Outdoor gatherings of 10 or more people are prohibited in Travis County, exempting local government operations. Your
reply is very much appreciated.

Kindest regards,




                                                   EXHIBIT NO. 24                                   EX. 24-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 424 of 609




                                           August 1, 2020

 Honorable Bryan Hughes
 Texas Senate
 P.O. Box 12068
 Capitol Station
 Austin, TX 78711

 Dear Senator Hughes,

 You ask whether local governmental bodies have authority to limit in-person
 attendance at a judicial or non-judicial foreclosure sale to 10 persons or fewer. Your
 question concerns local emergency orders restricting or delaying such sales during
 the current COVID-19 pandemic. We conclude that a foreclosure sale of residential
 or commercial real property that is conducted outdoors is subject to the limitation on
 outdoor gatherings in excess of 10 persons imposed by Executive Order GA-28.
 Accordingly, an outdoor foreclosure sale may not proceed with more than 10 persons
 in attendance unless approved by the mayor in whose jurisdiction the sale occurs, or
 if in an unincorporated area, the county judge. However, to the extent a sale is so
 limited, and willing bidders who wish to attend are not allowed to do so as a result,
 the sale should not proceed as it may not constitute a “public sale” as required by the
 Texas Property Code.

 When a mortgage loan is in default, a mortgagee may elect to institute either a
 judicial foreclosure or, when permitted by the deed of trust, a non-judicial
 foreclosure.1 A judicial foreclosure begins with a lawsuit to establish the debt and fix
 the lien.2 The judgment in a foreclosure lawsuit generally provides that an order of
 sale issue to any sheriff or constable directing them to seize the property and sell it
 under execution in satisfaction of the judgment.3 After the sale is completed, the
 sheriff or other officer must provide to the new buyer possession of the property
 within 30 days.4


 1 Bonilla v. Roberson, 918 S.W.2d 17, 21 (Tex. App.—Corpus Christi 1996, no writ).
 2 Id. at 21.
 3 TEX. R. CIV. P. 309; but see id. (excepting judgments against executors, administrators, and guardians

 from orders of sale). The procedures for the sale under judicial foreclosure generally follow the same
 procedures as sales under non-judicial foreclosures. Compare id. 646a–648 with TEX. PROP. CODE §
 51.002.
 4 TEX. R. CIV. P. 310.




                                           EXHIBIT NO. 25                                  EX. 25-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 425 of 609




 A non-judicial foreclosure, in turn, must be expressly authorized in a deed of trust.5
 The Property Code prescribes the minimum requirements for a non-judicial sale of
 real property under a power of sale conferred by a deed of trust or other contract lien.6
 The Code requires that a sale under a non-judicial foreclosure be “a public sale at
 auction held between 10 a.m. and 4 p.m. of the first Tuesday of a month,” unless that
 day is January 1 or July 4, in which cases the sale must be held on the first
 Wednesday of the month.7 The deed of trust or other loan document can establish
 additional requirements, and if such requirements are established, those
 requirements must likewise be satisfied in order for there to be a valid foreclosure
 sale.8

 We understand that many foreclosure sales in Texas, both judicial and non-judicial,
 are held outdoors. Frequently, such sales occur on the steps of a courthouse.

 With this background in mind, we address your question concerning attendance
 limitations. Governor Abbott ordered in Executive Order GA-28 that “every business
 in Texas shall operate at no more than 50 percent of the total listed occupancy of the
 establishment.”9 This general limitation, however, is subject to several exceptions.
 One such exception is found in paragraph five of the order, which limits outdoor
 gatherings to 10 persons or fewer without approval by the mayor or, in the case of
 unincorporated territory, the county judge in whose jurisdiction the gathering
 occurs.10 Accordingly, to the extent a foreclosure sale occurs outdoors, attendance at
 the sale is limited to 10 persons or fewer unless greater attendance is approved by
 the relevant mayor or county judge.

 While certain services are exempt from the outdoor gathering limitation in Executive
 Order GA-28, we do not conclude that foreclosure sales are included within them.
 Executive Order GA-28 exempts from its limitations on outdoor gatherings services
 described in paragraphs 1, 2, and 4 of the order. Relevant here, paragraph 1 exempts
 from capacity limitations, inter alia, “any services listed by the U.S. Department of
 Homeland Security’s Cybersecurity and Infrastructure Workforce, Version 3.1 or any
 subsequent version.”11 (CISA Guidance). Among the services listed in version 3.1 of




 5 See TEX. PROP. CODE § 51.002.
 6 See id. § 51.002.
 7 Id. §§ 51.002(a), (a-1); see also id. § 51.002(h) (requiring a sale to be held on or after the 90th day

 after the date the commissioners court records a designation of a sale at an area other than an area at
 the county courthouse).
 8 See Bonilla, 918 S.W.2d at 21.
 9 Gov. Greg Abbott Exec. Order GA-28.
 10 Id. at 3 (as amended by Gov. Greg Abbott Proc. of July 2, 2020).
 11 Id. at 2.


                                                    2

                                           EXHIBIT NO. 25                                   EX. 25-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 426 of 609



 the CISA Guidance are “[r]esidential and commercial real estate services, including
 settlement services.”12

 A court’s main objective in construing the law is to give effect to the intent of its
 provisions.13 And there is no better indication of that intent than the words that are
 chosen.14 One dictionary defines a “service” as “[w]ork that is done for others as an
 occupation or business.”15 A periodic foreclosure auction conducted at a courthouse—
 whether by an officer of the court, an attorney, an auction professional, or another
 person serving as trustee16—does not constitute the type of dedicated real estate
 service work contemplated by the CISA Guidance. Accordingly, we conclude that
 outdoor foreclosure sales are not exempted from the 10-person attendance limitation
 imposed by paragraph 5 of Executive Order GA-28.

 If a foreclosure sale is subject to, and not exempted from, the 10-person attendance
 limit imposed in Executive Order GA-28, it should not proceed if one or more willing
 bidders are unable to participate because of the attendance limit. “[A] sale of real
 property under a power of sale conferred by a deed of trust or other contract lien must
 be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday of a
 month.”17 The purpose of the public sale requirement is to “secure the attendance of
 purchasers and obtain a fair price for the property.”18 Strict compliance with the
 Property Code is required for a trustee to properly make a foreclosure sale.19 If an
 attendance limit precludes the conduct of a public sale for the purpose of securing
 sufficient bidders to obtain a fair price, the propriety of a foreclosure auction may be
 called into question. Accordingly, to the extent attendance at a foreclosure sale is
 limited to ten or fewer persons, and that limit precludes the attendance of one or more
 willing bidders who otherwise would have appeared in person, the sale should not go
 forward as it likely would not comport with the Property Code requirement that the
 sale be a “public sale.”




 12 See Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community and
 National Resilience in COVID-19 Response, at 16, available at https://www.cisa.gov/sites/default/files/
 publications/Version_3.1_CISA_Guidance_on_Essential_Critical_Infrastructure_Workers.pdf.
 13 See Summers, 282 S.W.3d at 437.
 14 See id. (“Where text is clear, text is determinative of that intent.”).

 15 Am. Heritage Dictionary (5th ed. 2020), available at https://www.ahdictionary.com/word/
 search.html?q=service; see also Greater Houston P’ship v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015)
 (applying an undefined term’s ordinary meaning, unless the context of the law in which the term
 appears suggests a different or more precise definition).
 16 The Texas Property Code does not set forth specific professional requirements for a foreclosure

 trustee, providing only that “[o]ne or more persons may be authorized to exercise the power of sale
 under a security instrument.” TEX. PROP. CODE § 51.007(a).
 17 TEX. PROP. CODE § 51.002(a) (emphasis added).
 18 Reisenberg v. Hankins, 258 S.W. 904, 910 (Tex. Civ. App.–Amarillo 1924, writ dismissed w.o.j.).
 19 Myrad Props. v. LaSalle Bank Nat’l Assoc., 252 S.W.3d 605, 615 (Tex. App.–Austin 2008), rev’d on

 other grounds, 300 S.W.3d 746 (Tex. 2009).

                                                   3

                                          EXHIBIT NO. 25                                  EX. 25-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 427 of 609



 We trust this letter provides you with the advice you were seeking. Please note this
 letter is not a formal Attorney General opinion under section 402.042 of the Texas
 Government Code; rather, it is intended only to convey informal legal guidance.

                                          Sincerely,

                                          Ryan Bangert
                                          Deputy First Assistant Attorney General




                                          4

                                   EXHIBIT NO. 25                         EX. 25-004
     20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                       Pg 428 of 609

Maryann Norwood

From:                            Adler, Steve <Steve.Adler@austintexas.gov>
Sent:                            Wednesday, August 26, 2020 6:41 PM
To:                              Maryann Norwood
Cc:                              Varghese, Lesley; Shack, Barbara; Clark, Janine
Subject:                         Re: Urgent Clarification Regarding Foreclosure Sales in Austin, Texas



Ms. Norwood:

This email is to confirm that I have neither approved nor authorized any outdoor gatherings in Austin, Texas, in
excess of 10 persons, except as specifically allowed by the Governor. This restriction on such gatherings,
which does not specify or call out call out particular types of gathering, are found in Order No 20200815-019
issued by the Mayor of the City of Austin and remain in effect through December 15, 2020.

Steve Adler
Mayor of the City of Austin



       From: Maryann Norwood
       Sent: Wednesday, August 19, 2020 6:13 PM
       To: lesley.varghese@austintexas.gov; steve.adler@austintexas.gov
       Cc: Barbara.shack@austintexas.gov
       Subject: Urgent Clarification Regarding Foreclosure Sales in Austin, Texas


       Mayor Adler and Ms. Varghese:
           This letter is in follow-up to my contact with your offices yesterday through the City of Austin
       website. I am writing to request clarification from your office that foreclosure sales may not be
       held in Austin, Texas without your express approval so long as governmental orders remain in
       place prohibiting outdoor gatherings in excess of 10 persons.
           There are currently three orders that restrict such gatherings:
           1. Executive Order GA-28 (as amended) (Addendum A) issued by Governor Abbot
               provides that outdoor gatherings in excess of 10 people are prohibitedunless the mayor of
               the city in which the gathering is held . . . approves of the gathering.
                   a. Executive Order GA-28’s application to foreclosure sales was specifically
                       addressed in an informal guidance letter issued by the Attorney General’s office
                       (Addendum B), as further detailed below, in which the Attorney General’s office
                       confirmed that foreclosure sales may not satisfy the public requirement without
                       express approval from the city mayor to hold the sale gathering.

           2. Order No 202-16 by the County Judge of Travis County (Addendum C), after reciting
               the restrictions in place on outdoor gatherings under GA-28, provides “any gatherings
               that exceed 10 people are hereby PROHIBITED, except as permitted by current
               Governor’s Proclamations and Orders.”



                                                           1
                                                  EXHIBIT NO. 26                                    EX. 26-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                           Pg 429 of 609
    3. Order No 20200815-019 issued by the Mayor of the City of Austin (Addendum D) , after
       reciting the restrictions in place on outdoor gatherings under GA-28, provides in relevant
       part that through December 15, 2020 “Further, pursuant to the Governor’s Order, and the
       advice of the local Health Authority, gatherings or presence at any outdoor area, event, or
       establishment of more than 10 persons are PROHIBITED except at provided in this
       Section.”

     As you know, Texas is generally considered to be the most lender-friendly state, as non-judicial
 foreclosures can be completed in as short as 21 days. The protection for owners against such
 lender-friendly and expeditious foreclosure is the assurance that foreclosures will only be
 conducted when there is strict compliance with Texas Property Code Section 51.002.
 Governor Abbott’s Executive Order 28 which prohibits gatherings of more than 10 persons is in
 direct contradiction with the requirement for a “public sale” under Texas Property Code Section
 51.002(a) (“a sale of real property under a power of sale conferred by a deed of trust or other
 contract lien must be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday
 of a month.”
         This impact of GA-28 on the right to hold foreclosure sales in satisfaction of the public
 sale requirement was specifically discussed and addressed in by the Attorney General of the State
 of Texas in a letter to Senator Bryan Hughes on August 1, 2020 (“AG Guidance Letter”). The AG
 Guidance Letter provides in relevant part:
        With this background in mind, we address your question concerning attendance
        limitations. Governor Abbott ordered in Executive Order GA-28 that “every business in
        Texas shall operate at no more than 50 percent of the total listed occupancy of the
        establishment.” This general limitation, however, is subject to several exceptions. One
        such exception is found in paragraph five of the order, which limits outdoor gatherings to
        10 persons or fewer without approval by the mayor or, in the case of unincorporated
        territory, the county judge in whose jurisdiction the gathering occurs. Accordingly, to the
        extent a foreclosure sale occurs outdoors, attendance at the sale is limited to 10 persons
        or fewer unless greater attendance is approved by the relevant mayor or county judge.
        ...
        If a foreclosure sale is subject to, and not exempted from, the 10-person attendance
        limit imposed in Executive Order GA-28, it should not proceed if one or more willing
        bidders are unable to participate because of the attendance limit. “[A] sale of
        real property under a power of sale conferred by a deed of trust or other contract lien
        must be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday of
        a month.” The purpose of the public sale requirement is to “secure the attendance of
        purchasers and obtain a fair price for the property.” Strict compliance with the
        Property Code is required for a trustee to properly make a foreclosure sale. If
        an attendance limit precludes the conduct of a public sale for the purpose of
        securingsufficient bidders to obtain a fair price, the propriety of a foreclosure auction
        may be called into question. Accordingly, to the extent attendance at a foreclosure sale
        is limited to ten or fewer persons, and that limit precludes the attendance of one or
        more willing bidders who otherwise would have appeared in person, the sale should not
        go forward as it likely would not comport with the Property Code requirement that the
        sale be a “public sale.”
        (internal citations omitted)

                                                  2
                                         EXHIBIT NO. 26                                 EX. 26-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                           Pg 430 of 609
          In light of the standing orders above, and given that you have not approved outdoor
 gatherings in excess of 10 people in Austin, Texas, foreclosure sales held in Austin, Texas cannot
 satisfy the public sale requirement as outlined above.
         Nevertheless, there are at least 35 properties listed for foreclosure in Austin, Texas for
 September 1, 2020, which indicates that lenders are attempting to go forward with the foreclosure
 sales despite the restrictions. Attached Addendum E is a listing of those noticed sales as found on
 the Travis County real property records website.
         In light of the foregoing, we write to request that you formally clarify, by way of order,
 that foreclosure sales may not occur in Austin, Texas without your express approval. This
 clarification is necessary to protect citizens and constituents in the Austin community and time is
 of the essence.


 Respectfully,


 <image001.jpg>
 Maryann Norwood | Corporate Counsel
 World Class
 814 Lavaca Street | Austin, TX 78701
 T 512.420.4144 | F 512.597.0612 | M 512.962.3528
 mnorwood@world-class.com | www.world-class.com

 The information contained in this e-mail is strictly confidential and for the intended use of the addressee only and may also be
 privileged or otherwise protected by other legal rules. Any disclosure, use or copying of the information by anyone other than the
 intended recipient is prohibited. If you have received this message in error, please notify the sender immediately by return e-mail
 and delete this message from your system. E-mail transmission cannot be guaranteed to be secure or error-free as information
 could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender does not accept liability
 for any errors or omissions in the contents of this message or for any damage sustained as a result of software viruses and advise
 that you carry out your own virus checks before opening any attachment. This email contains the views of the author and should
 not be interpreted as the views of World Class Holding Company, LLC or its affiliates.
 CAUTION: This email was received at the City of Austin, from an EXTERNAL source. Please use caution when
 clicking links or opening attachments. If you believe this to be a malicious and/or phishing email, please forward this
 email to cybersecurity@austintexas.gov.
 <Letter to the Honorable Mayor Adler.pdf><Addenda A through E.pdf>




                                                                  3
                                                       EXHIBIT NO. 26                                                EX. 26-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 431 of 609



                               pCAUSE NO. D-1-GN-20-002781

  COLORADO THIRD STREET, LLC,                    §         IN THE DISTRICT COURT OF
      Plaintiff,                                 §
                                                 §
  v.                                             §         TRAVIS COUNTY, TEXAS
                                                 §
  WC 4TH AND COLORADO, LP,                       §
       Defendant.                                §
                                                 §         261st JUDICIAL DISTRICT
                                                 §

            ORDER DENYING REQUEST FOR TEMPORARY INJUNCTION

        On this day, the Court considered the Application for Temporary Injunction filed by

 Defendant WC 4th and Colorado, LP. After considering the evidence, pleadings, and arguments

 advanced by counsel, the Court hereby determines that the Temporary Injunction should be, in all

 respects, DENIED.

        IT IS THEREFORE ORDERED, that WC 4th and Colorado, LP’s Request for Temporary

 Injunction is, on all grounds, DENIED.


                                          31ST day of July, 2020.
                             SIGNED this ______




                                           ___________________________________
                                             TRAVIS COUNTY DISTRICT JUDGE
                                             MAYA GUERRA GAMBLE




                                          EXHIBIT NO. 27                            EX. 27-001
           20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
MAI               OB/LB/2O                   Pg 432INQUIRY
                                         ACCOUNT    of 609               16:31:38
UR
TL2   000 crl,3 000        CTL4 0000     ACCT 93300011379300              EFF   DATE                08/06/2
TL2   000 CTL3 000         CTL4 0000     cusr 00000813920760              NON-ACCRUAL
CRA TND      N                          ******** RATES *********          SIMPLE TNT VAR             RATE
AYOFF                  7258044.48                                         AUTO    DR
R]G LOAN AMT           T6OOOOO.   OO    CURR   RATE          4.25OOOOO    PROD    TYPE                  CVO
RIG PROCEEDS           T60OOOO.   OO    ORIG RATE      5.75OOOOO          PRIM OFFICER                 2305
T     DUE
     CHG                       O. OO    PER DIEM     B3O. OI4942B         GL KEY O1O3 9L2
EES DUE                        O. OO    ********* DATES ********          CALL CODE                     O1E
URRENT PRTN            7]-41893.39      CONTRACT DATE O4/26/I1            *****   REPAYMENTS          *****
URRENT INT              110151.09       CURR MATURITY O4/09/22            CURR TERM                         6
CH PYMT AMT               41643.11      CLOSED DATE                       PYMTS MADE                        3
UR PYMT AMT               41643.11      SCHED DUE DATE OB/09/20           PYMTS REM                         2
AST DUE AMT             149354.57       OLDEST DUE DATE 04/09/20          MONTHS EXTD O REN              OO
ARTIAL PATD               35121.03      LAST MAINT DT OB/03/20            MAT DT    EXTD        O
**************************              LST BAL CHG DT OB/05/20           YTD INT COL 151BOB.81
C   TEAKWOOD PLAZA LLC                                                    INT COL PRV 45I24L.06
14 LAVACA   ST                                                            ***** CREDIT HIST ****
                                                     COLLATERAL 011 016 031_ 061 091 12
USTIN               TX18101                          CoDE:R6    000002 001-001 001 00
H (    (
      ) 000 ¡ 000-0000                   DESC: 1Sr RE COM INCOME
F1_NEXT STAT PF2_PREV STAT PF3_ADDL INFO PF6_ESCROW
MPCGIS1 þJv11294 f : I'IRST STATUS DISPLAYED                                                         LAST




                                            EXHIBIT NO. 28                         EX. 28-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 433 of 609
                                           WC Teakwood Plaza LLG Loan History
         Transaction Date               Transaction Type                 Transaction Amount Balance after Transaction
           04.26.2017                    Loan Set Up - lnterest Rate @ 5.00%                  $         7,600,000.00
           05.'16.2017                  Regular Payment                   $       44,428.83   $         7,569,1 05.1 0
           06.12.2017                   Regular Payment                   $       44,428.83   $         7,556,848.98
           07.12.2017                   Regular Payment                   g       44,428.83   $         7,543,480.73
           08.09.2017                   Regular Payment                   $      44,428.83    $         7,531,091 .36
           09.08.2017                   Regular Payment                   $       44,428.83   $         7,518,643.87
           10.06.2017                   Regular Payment                   $       44,428.83   $         7,505,111.88
           1',t,o9.20't7                Regular Payment                   $      44,428.83    $         7,492,548.51
           12.08.2017                   Regular Payment                   $      44,428.83    $         7,478,910.97
           0l .09.20 t 8                Regular Payment                   $      44,428.83    $         7,466,240.03
           02.o9.2018                   Regular Payment                   $      44,428.83    $         7,453,517 .15
           03.09.2018                   Regular Payment                   $      44,428.83    $         7,437,677.16
           04.09.2018                   Regular Payment                   $      44,428.83    $         7,424,832.98
           04.26.20't8                     lnterest Rate Change to    5.75o/o
           05.09.2018                   Regular Payment                   $      44,42e.83    $         7,410,9't7 .17
           06.08.20'18                  Regular Payment                   $      47,673.72    $         7,401,418.46
           07.09.2018             Regular Payment - Auto Debit            $      47,673.72    $         7,388,722.55
           08.09.2018             Regular Payment - Auto Debit            $      47,673.72    $         7,377,132.11
           09.19.2018             Regular Payment - Auto Debit            $      47,673.72    $         7,365,485.07
           10.09.2018             Regular Payment - Auto Debit           $       47,673.72    $         7,352,620.83
           11.09.2018             Regular Payment - Auto Debit           $       47,673.72    $         7,340,854.09
           12.09.2018             Regular Payment - Auto Debit           $       47,673.72    $         7,327,873.45
           01.09.2019             Regular Payment - Auto Debit           $       47,673.72    $         7,315,985.85
           02.09.20'19            Regular Payment - Auto Debit           $       47,673.72    $         7,304,040.20
           03.09.2019             Regular Payment - Auto Debit           $       47,673.72    $         7,288,584.30
           04.09.2019             Regular Payment - Auto Debit           $       47,673.72    $         7,276,504.83
           04.26.2019                      lnterest Rate Change to 6.50%                      $         7,276,504.83
           05.09.2019             Regular Payment - Auto Debit           $       47,673.72    $         7,265,163.79
           06.09.2019             Regular Payment - Auto Debit           $       50,894.03    $         7,254,377.45
           07.09.2019             Regular Payment - Auto Debit           $       50,894.03    $        7,242.239.68
           08.09.2019            Regular Payment - Auto Debit            $       50,894.03    $        7,231,326.78
           09.09.2019            Regular Payment - Auto Debit            $       50,894.03    $        7,220,353.64
           10.09.2019            Regular Payment - Auto Debit            $       50,894.03    $        7,208,034.10
           11.09.2019            Regular Payment - Auto Debit            $       50,894.03    $        7,196,932.37
           12.O9.20't9           Regular Payment - Auto Debit            $       50,894.03
           12.O9.2019          Regular Payment   -   Reversal (NSF)      $      (50,8e4.03)   $        7,196,932.37
           12.17.2019                  Regular Payment                   $       50,894.03    $        7,',t84,487.70
           01.09.2020            Regular Payment - Auto Debit            $       50,894.03
           01.09.2019          Regular Payment   -   Reversal (NSF)      $      (50,894.03)   $        7   ,184,487.70
           02.07.2020                  Regular Payment                   $       s0,894.03    $        7,173,245.75
           02.09.2020            Regular Payment - Auto Debit            $       50,894.03    $        7,161,901.67
           03.09.2020            Regular Payment - Auto Debit            $       s0,894.03
           03.09.2020          Regular Payment   -   Reversal (NSF)      $      (50,894.03)   $        7,161,901.67
           04.o9.2020            Regular Payment - Auto Debit            $       50,894.03
           04.09.2020          Regular Payment   -   Reversal (NSF)      $      (50,8e4.03)   $        7,161,901.67
           04.26.2020                      lnterest Rate Change to 6.50%
           05.09.2020            Regular Payment - Auto Debit            $       50,894.03
           05.09.2020          Regular Payment   -   Reversal (NSF)      $      (50,8e4.03)   $        7   ,161 ,901.67
           06.09.2020            Regular Payment - Auto Debit            $       41,463.77
           06.09.2020          Regular Payment   -   Reversal (NSF)      $      (41,463.77)   $        7,161,901.67
           07.09.2020            Regular Payment - Auto Debit            $       41,463.77
           07.os.2020          Regular Payment   -   Reversal (NSF)      $      (41,463.77)   $        7   ,161,901.67
           07.28.2020       Regular Payment - Rent Payment (tenant)      $       43,307.53    $        7,155,479.89
           08.05.2020       Regular Payment - Rent Payment (tenant)      $       43,307.53    $        7,147,893.39



                                                     EXHIBIT NO. 28                                                EX. 28-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 434 of 609
                                      W(. TE\ WOOO L 7. • L LC


                                                                February 25, 2020


  First State Bank Central Texas
  P. 0. Box 6136
  Temple, TX 76503-6136

  Bancorp South
  6500 N Mopac, Suite 1101
  Austin, TX 78731
  Attention: Vivienne Ngo

         Re:     Notice of Updated Notice Address for Borrower and Guarantors
                 Loan Ref. No.: 93300011379300


  To Whom It May Concern:

  Please refer to that certain Loan Agreement ("Loan") dated as of April 26, 2017 between WC
  Teakwood Plaza, LLC ("Borrower") and First State Bank Central Texas ("Lender"). Capitalized terms
  used herein but not otherwise defined shall have the meanings ascribed to them in the Loan.

  Each of the Borrower and the Guarantors hereby amends its notice address under the Loan Documents.
  Notices and communications to Borrower and/or Guarantors, as applicable, should hereafter be sent to
  the following addresses in lieu of the addresses set forth therein:

                                        c/o World Class
                                        814 Lavaca St.
                                        Austin, Texas 78701
                                        Attention: Natin Paul

                                        with a copy to:

                                        244 Fifth A venue, Suite 2200
                                        New York, NY 10001

  Should you require any additional information or have any questions or concerns, please feel free to
  contact me at lthong@world-class.com.com or 512-327-3300.

  Thank you for your attention to this matter.


                                                 Sincerely,




                                                 Linda Thong, Special Counsel




                                          EXHIBIT NO. 29                              EX. 29-001
          20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                            Pg 435 of 609                                 PAGE 1 OF 3
FEE     $57.04
        UPDATE                                       TAX CERTIFICATE                                   REMIT CERT FEE TO:
                                                         DATA TRACE                                    DATA TRACE
                                      10920 W. SAM HOUSTON PKWY N. SUITE 400                           P.O BOX 31001-2283
                                                 HOUSTON~ TX. 77064                                    PASADENA, CA 91110-2283
                                        PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                         BRANCH: DT
ORDER: 202001636            CLOSER: JPB              ORDER TYPE: A-1              SUBTYPE: R                DATE: 08/20/2020

                                                 CAD ACCOUNT NUMBER SUMMARY
02-3906-0903-0000



                                                    SUMMARY OF ALL ACCOUNT(S)
                                                         SUMMARY OF CURRENT YEAR                        SUMMARY OF ALL TAXES DUE
                                                       TAX YEAR              BASE TAX                DUE 08/2020            DUE 09/2020
TRAVIS COUNTY                                                2019                35,626.50             42,395.54               42,751.80
CITY OF AUSTIN (TRAVIS CO                                    2019                42,746.82             50,868.72               51,296.18
ISD - AUSTIN                                                 2019               108,241.79            128,807.73              129,890.15
TRAVIS COUNTY HOSPITAL                                       2019                10,184.86             12,119.98               12,221.83
AUSTIN COMMUNITY COLLEGE                                     2019                10,119.93             12,042.72               12,143.92
TOTAL TAX                                                                       206,919.90            246,234.69              248,303.88

                            ********** COMMENTS ********** CAUTION ********** READ BEFORE CLOSING **********
CAD# 02-3906-0903-0000                - 2020 PROPOSED TOTAL VALUE: 9,552,001
TRAVIS COUNTY                         - EXEMPTS: HS-20%/5,000; O65-85,000; DIS-85,000
CITY OF AUSTIN (TRAVIS COU            - EXEMPTS: HS-10%/5000; O65-88,000; DIS-88,000
ISD - AUSTIN                          - EXEMPTS: HS-25,000; O65-35,000; DIS-25,000
TRAVIS COUNTY HOSPITAL                - EXEMPTS: HS-20%/5,000; O65-85,500; DIS-85,500
AUSTIN COMMUNITY COLLEGE              - EXEMPTS: HS-1%/5,000; O65-160,000; DIS-160,000

                                                                                                                       01 02 03 2J 68
  CAD#            02-3906-0903-0000                                                                                             HE6/J01
DESC           3.3945 AC OF LOTS 1-2 ALLANDALE NORTH SEC 5 ABST/SUB ID S00156
ACREAGE        3.394
SITUS            8209 BURNET RD 02
MAIL             % WORLD CLASS CAPITAL GROUP 401 CONGRESS AVE 33RD FLOOR AUSTIN TX 78701-3792
ASSESSED OWNER(S)                                                                                            2019 ASSESSED VALUES
                 WC TEAKWOOD PLAZA LLC                                                         LAND                            9,341,371
                                                                                               IMPROVEMENT                      305,847
CLASS CODE F1 - COMMERCIAL IMPROVED                                                            TOTAL VALUE                     9,647,218
HIGH LIABILITY
                                                                                               TOTAL TAX RATE                 2.1448660
                                                                                               TOTAL EST TAXES
                                                                                               W/O EXEMPT                     206919.90

                                                     TAX ENTITY INFORMATION
  TRAVIS COUNTY                                                                    PAYMENTS AS OF                           07/13/2020
PO BOX 149328 AUSTIN, TX 78714-9328                                                                    19 TAX RATE          0.3692930
PHONE 512-854-9473                                                                                     W/O EXEMPT           35,626.50
EXEMPTIONS NONE                                         YR          BASE TAX            BASE DUE         DUE 08/2020        DUE 09/2020
AC# 117506                                              19           35,626.50           35,626.50         42,395.54          42,751.80
TS 08-20-20                                     SUBTOTAL            35,626.50            35,626.50         42,395.54           42,751.80

                                                        EXHIBIT NO. 30                                       EX. 30-001
            20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                                                                            PAGE 2 OF 3
                                              Pg 436 of 609
                                                                     TAX CERTIFICATE                                                REMIT CERT FEE TO:
                                                                          DATA TRACE                                                DATA TRACE
                                                10920 W. SAM HOUSTON PKWY N. SUITE 400                                              P.O BOX 31001-2283
                                                                HOUSTON~ TX. 77064                                                  PASADENA, CA 91110-2283
                                                    PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                                          BRANCH: DT
ORDER: 202001636                   CLOSER: JPB                        ORDER TYPE: A-1                    SUBTYPE: R                         DATE: 08/20/2020

   CITY OF AUSTIN (TRAVIS COUNTY)                                                                         PAYMENTS AS OF                                      07/13/2020
COLLECTED BY TRAVIS CO                                                                                                              19 TAX RATE               0.4431000
PHONE 512-854-9473                                                                                                                  W/O EXEMPT                42,746.82
EXEMPTIONS NONE                                                          YR             BASE TAX                BASE DUE               DUE 08/2020             DUE 09/2020
AC# 117506                                                               19              42,746.82               42,746.82               50,868.72               51,296.18
TS 08-20-20                                                   SUBTOTAL                   42,746.82                42,746.82               50,868.72                51,296.18
   ISD - AUSTIN                                                                                           PAYMENTS AS OF                                      07/13/2020
COLL BY TRAVIS COUNTY                                                                                                               19 TAX RATE               1.1220000
PHONE 512-854-9473                                                                                                                  W/O EXEMPT                108,241.79

EXEMPTIONS NONE                                                          YR             BASE TAX                BASE DUE               DUE 08/2020             DUE 09/2020
AC# 117506                                                               19             108,241.79              108,241.79              128,807.73              129,890.15
TS 08-20-20                                                   SUBTOTAL                 108,241.79               108,241.79               128,807.73              129,890.15
   TRAVIS COUNTY HOSPITAL                                                                                 PAYMENTS AS OF                                      07/13/2020
COLLECTED BY TRAVIS CO                                                                                                              19 TAX RATE               0.1055730
PHONE 512-854-9473                                                                                                                  W/O EXEMPT                10,184.86
EXEMPTIONS NONE                                                          YR             BASE TAX                BASE DUE               DUE 08/2020             DUE 09/2020
AC# 117506                                                               19              10,184.86               10,184.86               12,119.98               12,221.83
TS 08-20-20                                                   SUBTOTAL                   10,184.86                10,184.86               12,119.98                12,221.83
   AUSTIN COMMUNITY COLLEGE                                                                               PAYMENTS AS OF                                      07/13/2020
COLLECTED BY TRAVIS CO                                                                                                              19 TAX RATE               0.1049000
PHONE 512-854-9473                                                                                                                  W/O EXEMPT                10,119.93

EXEMPTIONS NONE                                                          YR             BASE TAX                BASE DUE               DUE 08/2020             DUE 09/2020
AC# 117506                                                               19              10,119.93               10,119.93               12,042.72               12,143.92
TS 08-20-20                                                   SUBTOTAL                   10,119.93                10,119.93               12,042.72                12,143.92

                                                         CONDITIONS, DISCLAIMERS AND EXCLUSIONS

This Tax Certificate/Tax Order Report does not constitute a report on or certification of: (1) mineral (productive and/or non-productive) taxes or leases; (2) personal
property taxes; or (3) other non ad valorem taxes (such as paving liens, stand-by charges or maintenance assessments).


Data Trace Information Services LLC ("Data Trace") may have warranted the accuracy of this Tax Certificate/Tax Order Report to its customer (the "Data Trace Customer")
pursuant to the terms and conditions of a written tax service agreement between Data Trace and said Data Trace Customer (the "Tax Service Agreement"). Any such
warranty (hereinafter, "Data Trace Customer Warranty") does not: (a) extend to a third party bearer of this Tax Certificate/Tax Order Report; (b) cover any changes made
to the records of the taxing authority after the "payments as of," "paid," or "payment" dates delineated above; and (c) cover any invalid tax information shown on the
records of the taxing authority or resulting from an error by the Data Trace Customer (including, without limitation, submission of incorrect property information by said Data
Trace Customer). DATA TRACE MAKES NO WARRANTIES (EXPRESS OR IMPLIED) WITH RESPECT TO THIS TAX CERTIFICATE/TAX ORDER REPORT OTHER THAN (WHERE
APPLICABLE) THE DATA TRACE CUSTOMER WARRANTY. Any and all claims under a Data Trace Customer Warranty must be submitted to Data Trace by the
corresponding Data Trace Customer and are subject to the terms and conditions set forth in the pertinent Tax Service Agreement (including, without limitation, the filing
deadlines applicable to such claims). In some jurisdictions Data Trace's validation of a Tax Certificate/Tax Order Report is required to activate a Data Trace Customer
Warranty.
                                                                                                                                                   PRINTED BY HE6/J01




                                                                         EXHIBIT NO. 30                                                      EX. 30-002
            20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                                                                            PAGE 3 OF 3
                                              Pg 437 of 609
                                                                     HOA CERTIFICATE                                                REMIT CERT FEE TO:
                                                                          DATA TRACE                                                DATA TRACE
                                                 10920 W. SAM HOUSTON PKWY N. SUITE 400                                             P.O BOX 31001-2283
                                                                 HOUSTON~ TX. 77064                                                 PASADENA, CA 91110-2283
                                                    PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                                          BRANCH: DT
ORDER: 202001636                   CLOSER: JPB                        ORDER TYPE: A-1                    SUBTYPE: R                          DATE: 08/20/2020

SELLER           WC TEAKWOOD PLAZA LLC
BUYER
COUNTY           TRAVIS
SUBD NAME / BLK ALLANDALE NORTH SEC 5
   NO MAINTENANCE ASSESSED
                                                  *** THIS SUBDIVISION IS NOT ASSESSED BY AN HOA ***
                                                             SUMMARY OF ACCOUNT 02-3906-0903-0000

DESC                               3.3945 AC OF LOTS 1-2 ALLANDALE NORTH SEC 5 ABST/SUB ID S00156
SITUS                              8209 BURNET RD 02


                                                         CONDITIONS, DISCLAIMERS AND EXCLUSIONS

This HOA Certificate does not constitute a report on or certification of: (1) mineral (productive and/or non-productive) taxes or leases; (2) personal property taxes; or (3)
other non ad valorem taxes (such as paving liens, stand-by charges or maintenance assessments).


Data Trace Information Services LLC ("Data Trace") may have warranted the accuracy of this HOA Certificate to its customer (the "Data Trace Customer") pursuant to the
terms and conditions of a written tax service agreement between Data Trace and said Data Trace Customer (the "Tax Service Agreement"). Any such warranty
(hereinafter, "Data Trace Customer Warranty") does not: (a) extend to a third party bearer of this HOA Certificate; (b) cover any changes made to the records of the
association or other assessment authority after the "payments as of," "paid," or "payment" dates delineated above; and (c) cover any invalid assessment information
shown on the records of the association or other assessment authority authority or resulting from an error by the Data Trace Customer (including, without limitation,
submission of incorrect property information by said Data Trace Customer). DATA TRACE MAKES NO WARRANTIES (EXPRESS OR IMPLIED) WITH RESPECT TO THIS HOA
CERTIFICATE OTHER THAN (WHERE APPLICABLE) THE DATA TRACE CUSTOMER WARRANTY. Any and all claims under a Data Trace Customer Warranty must be
submitted to Data Trace by the corresponding Data Trace Customer and are subject to the terms and conditions set forth in the pertinent Tax Service Agreement (including,
without limitation, the filing deadlines applicable to such claims). In some jurisdictions Data Trace's validation of a HOA Certificate is required to activate a Data Trace
Customer Warranty.




                                                                          EXHIBIT NO. 30                                                     EX. 30-003
        20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                          Pg 438 of 609


                                                                            T. 713.220.9165
                                                                            F. 713.223.9319
                                                                            mdurrschmidt@hirschwest.com




                                                 July 6, 2020


                                                    Via CMRRR: 9414 7266 9904 2167 5066 73
                                                                     and First Class U.S. Mail


          WC Teakwood Plaza, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul



          Re:        Promissory Note (the “Note”) dated April 26, 2017 in the original principal
                     sum of $7,600,000 executed by WC Teakwood Plaza, LLC (“Maker” or
                     “Borrower”) and payable to BancorpSouth Bank, as successor by merger
                     to First State Bank Central Texas, secured by a Deed of Trust, Security
                     Agreement and Financing Statement dated April 26, 2017 (the “Deed of
                     Trust”) on 3.95 Acres in the City of Austin, Travis County, Texas, being all
                     of Lot 2 and a portion of Lot 1, Allandale North Section Five (the
                     “Collateral” or the “Property”) and guaranteed by Natin Paul and World
                     Class Capital Group, LLC (collectively the “Guarantors”).

          Dear Sir or Madam:

               As you know, this law firm represents BancorpSouth Bank, successor by
          merger to First State Bank Central Texas (the “Bank”) in connection with the
          above-referenced Note. As you also know, the Note is delinquent.

                 Pursuant to the Deed of Trust, the Borrower may collect rents until the
          Borrower receives a notice of default from the Bank. The Bank has provided
          notice to Borrower of its default under the Note by letter dated July 2, 2020.
          The Bank hereby notifies Borrower to not collect rents from any tenant or
          lessee on the Property. Any rents collected by Borrower must be held in kind
          and remitted to Bill Babineaux of BancorpSouth Bank at 315 Settlers Trace
          Blvd., Lafayette, Louisiana 70508.




20170804.20190907/3743893.1
                                                EXHIBIT NO. 31                         EX. 31-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 439 of 609
 WC Teakwood Plaza, LLC
 July 6, 2020
 Page 2


       In accordance with the obligations of the Borrower under the Deed of
 Trust, please provide us with copies of the lease for every tenant or lessee
 occupying a rental space on the Property and the rent roll for the Property.

                                            Sincerely,

                                            HIRSCH & WESTHEIMER, P.C.



                                            By:/s/ Michael J. Durrschmidt
                                               Michael J. Durrschmidt


 cc:       Natin Paul
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5065 05

           World Class Capital Group, LLC
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5066 66

           Linda Thong
           World Class
           244 Fifth Avenue, Suite 2200
           New York, New York 10001
           Via CMRRR: 9414 7266 9904 2167 5067 27

           Maryann Norwood
           World Class
           814 Lavaca St.
           Austin, Texas 78701
           Via email: mnorwood@world-class.com




 20170804.20190907/3743893.1
                                   EXHIBIT NO. 31                       EX. 31-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 440 of 609




                                   TAB 8
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 441 of 609                  9/9/2020 11:53 AM
                                                                                                     Velva L. Price
                                                                                                    District Clerk
                                                                                                    Travis County
                   BUSINESS RECORDS AFFIDAVIT OF JUSTIN BAYNE                                    D-1-GN-20-004508
                                                                                                    Sandra Santos


 THE STATE OF TEXAS                     §
                                        §
 COUNTY OF TRAVIS                       §

        BEFORE ME, the undersigned authority, on this day personally appeared Justin Bayne,
 who after being duly sworn under oath, deposed as follows:
        1.      My name is Justin Bayne. I am over the age of eighteen years of age, of sound

 mind, and fully competent to make this declaration. I have personal knowledge of the facts set

 forth in this declaration, and they are true and correct. I obtained personal knowledge of these

 facts from my work experience as the President of 8209 Burnet, L.P. (“Lender”).

        2.      I am the custodian of records for Lender. I am familiar with the manner in which

 Lender’s records are created and maintained by virtue of my duties and responsibilities as Lender’s

 Manager. Attached hereto as Exhibits 1-8, 10-14, 16, 20, 28-30, 31-33 are records from Lender.

 Exhibits 1-4, 6, 8, 10-14, 16, 28-29, and 31 were transferred to Lender by Original Lender in the

 process of the loan sale, a number of which were pursuant to the loan sale agreement. Such

 records were prepared by persons with knowledge of the matters set forth therein. The records

 attached thereto are the originals or exact duplicates of the originals and are true and certified copies

 of the original documents. It is the regular practice of Lender to make the attached type of records

 at or near the time of each act, event, condition, opinion, or diagnosis set forth in the records. Some

 of the records were from information transmitted by persons with knowledge of the matters set

 forth. It is the regular practice of Lender for this type of records to be made by, or from information

 transmitted by, persons with knowledge of the matters set forth in them. The attached records are

 kept by Lender in the regular course of business, and it is the regular course of business of Lender




                                                   1
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 442 of 609



 for such records to be made by, or from information transmitted by an employee, representative, or

 agent of Lender with knowledge of the act, event, or opinion recorded.




                                                 2
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 443 of 609
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 444 of 609




                                  EXHIBIT NO. 1                         EX. 1-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 445 of 609




                                  EXHIBIT NO. 1                         EX. 1-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 446 of 609




                                  EXHIBIT NO. 1                         EX. 1-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 447 of 609




                                  EXHIBIT NO. 1                         EX. 1-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 448 of 609




                                  EXHIBIT NO. 1                         EX. 1-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 449 of 609




                                  EXHIBIT NO. 1                         EX. 1-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 450 of 609




                                  EXHIBIT NO. 1                         EX. 1-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 451 of 609




                                  EXHIBIT NO. 1                         EX. 1-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 452 of 609




                                  EXHIBIT NO. 1                         EX. 1-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 453 of 609




                                  EXHIBIT NO. 1                         EX. 1-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 454 of 609




                                                      LOAN AGREEMENT


               THIS LOAN AGREEMENT ("Agreement") is made and delivered as of April                       ?Jo, 2017 (the
       "Effective Date"), by and between WC TEAKWOOD PLAZA, LLC ("Borrower") and FIRST STATE
       BANK CENTRAL TEXAS (''Lender"). For and in consideration of the mutual promises herein contained
       and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
       Borrower and Lender agree as follows:

                                                   ARTICLE I. DEFINITIONS

                1.01     Defined Terms . In addition to tem1S defmed elsewhere in this Agreement, the following
                         terms, as used in this Agreen1ent, shall have the meanings set forth below. The singular
                         number shall be deemed to include the plural, the masculine gender shall include the
                         feminine and neuter genders, and vice versa.
                         11
                              Collatera1'1 shall mean, as the context dictates, the Real Property and the Personal Property
                         given, collaterally assigned, pledged or granted or to be given to secure the Indebtedness and
                         all of the respective owner(s) rights, title and interest in and to the same.
                         11
                            Default" shall mean any condition or event which, with the giving of notice or the passage
                         of time, or both, would constitute an Event of Default.

                         "GAAP" shall mean generally accepted accounting principles consistently applied.

                         "Grantor(s)" shall mean a11y Loan Party who shall own an interest i.11 any property that is
                         to be subject to a Lien which secures any of the Indebtedness.

                          Guarantor(s)" shall mean, as the context dictates, any person(s) (otherthan the Borrower)
                         11


                         who shall, at any time, guarantee or otherwise be or become obligated for the repayment or
                         the performance of all or any part of the Indebtedness.

                         "Improvements" shall mean all existing and future buildings, structures and other
                         improvements made to the Land, along with all fixtures and permanently installed
                         machi11ery and equipment on the Land and personal property owned by a Loan Party and
                         used to maintain or service the improvements on the Land.

                         "Indebtedness" shall mean all loans, advances, indebtedness, obligations and liabilities of
                         Borrower to Lender under any Loan Document, together with all other indebtedness,
                         obliga,tions and liabilities whatsoever of Borrower to Lender, whether matured or
                         unmatured, liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
                         several, due or to become due, now existing or hereafter arising, voluntary or involuntary,
                         knoW11 or unknown, or originally payable to Lender or to a third pal"ty 011d subsequently
                         acquired by Lender including, without limitation, any: late charges; loan fees or charges;
                         overdraft indebtedness; costs incurred by Lender in establishing, determining, continuing
                         or defending the validity or priority of any Lien or in pursuing any of its rights or remedies
                         under any Loan Document or in connection with any proceeding involving Lender as a

       JNGl7\FSBCT\WCTEAKWD\h17121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                                   1                                         LOAN AO!U!EM!!NT




                                                    EXHIBIT NO. 2                                           EX. 2-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 455 of 609




                    result of any financial acconunodation to Borrower; debts, obligations and liabilities for
                    which Borrower would otherwise be liable to the Lender were it not for the invalidity or
                    enforceability of them by reason of any Bankruptcy, insolvency or other law or for any other
                    reason; and reasonable costs and expenses of attorneys and paralegals, whether any.suit or
                    other action is instituted, and to court costs if suit or action is instituted, and whether any
                    such fees, costs or expenses are incurred at the trial coul't level or on appeal, ii1 Bankruptcy,
                    in administrative proceedings, in probate proceedings or otherwise; provided, however, that
                    the term Indebtedness shall not include any consl.UDer loan to the extent treatment of such
                    loan as part of the Indebtedness would violate any law, rule or regulation.

                    "Land" shall mean the following described real property:

                    3 .395 ACRES OP LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY,
                    TEXAS, BEING ALL OF LOT 2 AND A PORTION OF LOT 1, ALLANDALE NORTH
                    SECTION FIVE, A SUBDIVISION OF RECORD IN VOLUME 18, PAGE 11 OF THE
                    PLAT RECORDS OF TR.A VIS COUNTY, TEXAS, SAID 3.395 ACRES BEING MORE
                    PARTICULARLY DESCRIBED BY METES AND BOUNDS ON EXHIBIT "A"
                    ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES.

                    t1Lease 11 shall mean, individually and collectively, each lease that encumbers the Land by
                    and between each respective tenant thereto as tenant (each and collectively the "Tenant")
                    and Borrower as landlord.

                     "Lien" shall mean any valid and enforceable interest in any property, whether real, personal
                     or mixed, securing an indebtedness, obligation or liability owed to or claimed by a11y person
                     other than the owner of such property, whether such indebtedness is based on the common
                     law or any statute or contract.

                     "Loan" shall mean, in general, that portion of the Indebtedness evidenced by the Note and
                     the Loan Documents.

                     "Loan Documents" shall mean collectively, this Agreement, the Note and any other
                     promissory notes evidencing Indebtedness, any approved subordination agreement, any
                     reimbursement agreement or other documentation executed in connection with any letter of
                     credit, and any other documents, instrwnents or agreements evidencing, governing, securing,
                     guaranteeing or otherwise relating to or executed pursuant to or in connection with ai1y of
                     the I.11debtedness or any Loan Document (whether executed and delivered prior to,
                     concurrently with or subsequent to this Agreement), as such documents may have been or
                     may hereafter be amended from time to time.

                     "Loan Party" shall mean Borrower and each other person who shall be Hable for the
                     payment or perfon11ance of any of the Indebtedness including any Guarantors, if any, and
                     any Granter who shall own any property that is subject to a Lien which secures a11y of the
                     Indebtedness.

                     "Material Adverse Effect" shall mean any act, event, condition or circumstance which
                     could materially and adversely affect the business, operations, condition (financial or

       JNGl7\FSBC1iWCTEAKWD\hl7121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                            2                                          LOAN AORllBMENT




                                            EXHIBIT NO. 2                                             EX. 2-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 456 of 609




                        otherwise), performance or assets of any Loan Party, the ability of any Loan Party to
                        perform its obligations under any Loan Document to which it is a party or by which it is
                        bound or the enforceability of any Loan Docwnent.

                        "Maximum Legal Rate" shall meru1 the maximum rate of nonusurious l_nterest per anr1w11
                        permitted to be paid by Borrower or, if applicable, another Loan Party or received by Lender
                        with respect to the applicable portio11 of the Indebtedness from time to time under applicable
                        state or federal law as now or as may be hereafter i11 effect, including Chapter 1 D of Title
                        79 Vernon's Texas Civil Statutes (and as the same may be incorporated by reference in other
                        Texas statutes), but otherwise without limitation, that rate based upon the 11weekly ceiling
                        rate 11 (as defined in §303 of the Texas Finance Code).

                         "Note" shall meru1 the Promissory Note of even date in the principal sum          (>f   SEVEN
                        MILLION SIX HUNDRED THOUSAND AND N0/100 DOLLARS ($7,600,000.00)
                        executed by Borrower and payable to the order of Lender and all modifications, renewals,
                        rearrangements, extensions and increases thereof.

                        "Permitted Encumbrances" shall mean: (a) Liens in favor of the Lender; (b) Liens for
                        taxes, ass,essments or other governmental charges which are not yet due and payable,
                        incw-red in the ordinary course of business and for which no interest, late charge or penalty
                        is attaching or which are being contested in good faith by appropriate proceedings and, if
                        requested by Lender, bonded in an amount and manner satisfactory to Lender; (c) Liens, not
                        delinquent, arising in the ordinary course of business and created by statute in connection
                        with worker's compensation, unemployment insurance, social securit)' and simHar statutory
                        obligations; (d) Liens of mechanics, materialmen, carriers, warehousemen or other like
                        statutory or common law Liens securing obligations incurred in good faith in the ordinary
                        course of business without violation of any Loan Document that are not yet due and payable;
                        and (e) Liens existing as of the date hereof which have been specifically disclosed in writing
                        to Lender a.11d have been approved by Lender in writing.

                         "Person" or "person" shall mean any individual, corporation, partnership, joint venture,
                         limited liability company, association, trust, estate, unincorporated association, joint stock
                         company, government, municipality, political subdiVision or agency, or other entity.

                         "Personal Property" shall mean all machinery, equipment, fixtures and other tangible
                         personal property or intangible personal property given or to be given by a Loan Paiiy to
                         secure the Indebtedness in which Lender has or is to have a security interest or rights.

                         "Real Property" shall mean, the Land and the Itnprovements given, pledged or &,>Tanted or
                         to be pledged to secure the Indebtedness.

                         "Required Accounting Method" shall mean, with respect to the financial covenants
                         contained herein, cash basis accounting principles, consistently applied for any individual
                         Guarantor and GAAP (accrued basis) for each other Loan Party.

                1.02     Accounting Terms. All accounting tenns not specifically defined in this Agt'eement shall
                         be determined and construed in accordance with the Required Accmmting Method.

       JNOl7\FSBCT\WCTEAKWD\hl7121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               3                                         LOAN AOREEMfiNT




                                                EXHIBIT NO. 2                                           EX. 2-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 457 of 609




                              ARTICLE II. FEES AND MAXIMUM INTEREST RATE
               2.01     Fees. Upon Borrower's execution hereof, Borrower shall pay to Lender an origination fee
                        in the amount of $76,000.00, as well as Lenders out-of-pocket costs, expenses and advances
                        exJ>Qnded towards the closing including reasonable attorney fees and title company fees .

               2.02     Maximum Interest Rate. At no time shall any interest rate in respect of any Indebtedness,
                        exceed the Maximum Legal Rate. In the event that any interest is charged or other.vise
                        received by Lender in excess of the Maximum Legal Rate, Borrower hereby acknowledges
                        and agrees that any such excess interest shall be the result of an accidental and bona fide
                        error, and any such excess shall be deemed to have been payment of principal, and not of
                        interest, ru:1d shall be applied, first, to reduce the principal Indebtedness then outstanding,
                        second, any remaining excess, if any, shall be applied to reduce any other Indebtedness, and
                        third, any remaining excess, if any, shall be returned to Borrower. Notwithstanding the
                        foregoing or anything to the contrary contained in this Agreement or any other Loan
                        Document, but sµbj ect to all limitations contained in this Sectio11, if at any time any rate of
                        interest applicable to any portion of the Indebtedness is computed on the basis of the
                        Maxilnwn Legal Rate, any subsequent reduction in the rate of interest that would otherwise
                        be applicable shall not reduce such applicable interest rate thereafter payable below the
                        Maxi.ll1uro Legal Rate until the aggregate amount of interest accrued equals the total amount
                        of interest that would have accmed if interest had, at all times, been computed solely on the
                        basis of such applicable interest rate. This Section shall control all agreements between the
                        Borrower and the Lender.

                             ARTICLE III. REPRESENTATIONS AND                  WAIU~TIES


       Borrower represents and warrants, and such representations and warranties shall be deemed to be continuing
       repl'esentations and warranties during the entire life of this Agreement, and so long as Lender shall have any
       commitment or obligation to make any loans or issue any letter of credit and so long as any Indebtedness
       remains unpaid and outstanding under any Loan Document, as follows:

                3.01     Due Authorization. Each Loan Party has all requisite power and authority to execute,
                         deliver and perfonn its obligations under each Loan Document to which it is a party or is
                         otherwise bound, all of which have been duly authorized by all necessary action, and are not
                         in contravention of law or the ten11S of any Loan Party's organizational or other governing
                         documents.

                3.02     Title to Property. Each Loan Party has good title to all property and assets purported to be
                         owned by it, including those assets identified on the :financial statements most recently
                         delivered by Borrower to Lender.

                3.03     Encumbrances. There are no security interests or other Liens or encumbrances on, and no
                         financing statements on file with respect to, any of the Collateral of Borrower, except for
                         Permitted Encumbrances.




       JNG l 7\FSBCI\WCTEAKWD\hl 7 I 21 LnAgrv2.wpd
       April IO, 2017 (12:44pm)                                4                                         LOAN AOREEMENT




                                                EXHIBIT NO. 2                                            EX. 2-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 458 of 609




              3.04     Non-contravention. The execution, delivery and performance by each Loan Party of the
                       Loru1 Documents to which such Loan Party is a party or otherwise bound, are not in
                       contravention of the terms of any indenture, agreement or unde1iaking to which any such
                       Loan Party is a party or by which it is bolllld, except to the extent that such tenns have been
                       waived or that failure to comply with any such terms would not have a Material Adverse
                       Effect.
               3.OS    Actions. Suits. Litigation or Proceedings. There are no actions, suits, litigation or
                       proceedings, at law or in equity, and no proceedings before any arbitrator or by or before
                       any governmental authority, pending, or, to the best knowledge of Borrower, threatened
                       against or affecting any Loan Party, which, if adversely determined, could materially impair
                       the right of any Loan Party to carry on its business substantially as now conducted or could
                       have a    Mate~ial   Adverse Effect. No Loan Party is under hwestigation by, or is operating
                       under any restrictions imposed by, any governmental authority.

               3.06    Bankruptcy. No Loan Party is involved as a debtor or obligor in any bankruptcy,
                       reorganization, insolvency, readjustment of debt, dissolution or litigation proceeding, and
                       to the best knowledge of Borrower, no such proceeding is contemplated by or threatened
                       against any Loan Pa1iy.

               3.07    Accw·acy oflnformatio11. All financial statements previously furnished to Lender have been
                       prepared in accordance with the Required Accounting Method and fairly present the
                       financial condition ofBorrower and, the results of Borrower's operations as of the dates and
                       for the periods covered thereby; and since the date(s) of said financial statements, there has
                       been no material a.dverse change in the financial condition of Borrower or any other person
                       covered by such financial statements. Each Loan Party is solvent, able to pay its debts as
                       they mature, has capital sufficient to carry on its business and has assets the fair market
                       value of which exceed its liabilities, and no Loan Party will be rendered insolvent, under-
                       capitalized or unable to pay debts generally as they become due by the execution or
                       performance of any Loan Document to which it is a party or by which it is otherwise bound.

               3.08    Enforceability of Agreement and Loan Documents. Each Loan Document has been duly
                       executed and delivered by duly authorized officer(s) or other representative(s) of each Loan
                       Party, and constitutes the valid and binding obligations of each such respective executing
                       Loan Party, enforceable in accordance with their respective tenns, except to the extent that
                       enforcement thereof may be limited by applicable bankruptcy, reorganization, insolvency,
                       moratorium or similar laws affecting the enforcement of creditors' rights generally at the
                       time in effect.

                 AR.TICJ.,E IV. GENERAL NOTE TERMS AND ADVANCE REQUIREMENTS

               4.01     Permitted Use. Lender and Borrower agree that the proceeds of the Note are to be used for
                        the purpose of the refh1ancing existing debt on a retail strip center located on the Real
                        Property (the "Permitted Use").

               4.02     Deed of Trust. The Note is primarily secured by a first lien Deed of Trust ("Deed of Trust")
                        on the Real Property.

       JNG l 7\FSBC1iWCTEAK WD\h l 712 ILnAgrv2. wpd
       April 10, 2017 (l2:44p1n)                               5                                        LOAN AGREEMENT




                                                  EXHIBIT NO. 2                                        EX. 2-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 459 of 609




              4.03    Additional Collateral. The Note shall be additionally secured by the following collateral:
                      A.      Collateral Assignment of Leases and Rents with respect to the Real      Property.

              4.04    Disbursement of Note Proceeds. The proceeds of the Note may be disbursed for the
                      Permitted Use in one or more installments as provided for herein or in the Note.

              4.05 . Limitation on Note Funding. Lender shall lend to Borrower under the Note such amounts
                     as BotTower shall request up to, but not exceeding the lesser of (a) 7 5% of the appraised
                     value of the Real Property, and (b) $7,600,000.00. Borrower shall execute and deliver to
                     Lender the Note to evidence the Loan. Payment of the Note shall be secured by the Deed
                      of Trust and the liens , security interest and collateral assignrnents created or evidenced by
                      the other Loan Documents. Lender's commitment is not revolving in nature and any amount
                      paid hereunder which reduces the outstanding unpaid principal amount of the Loan may not
                      be re-borrowed,

              4.06    Leial Lending Limit. Any provision in the Loan Documents to the contrary
                      notwithstanding, Lender shall have no obligation to make any advance under the Note
                      or under any of tile other Loan Documents if, as a result of such advance, Lender
                      would be in violation of any applicable federal or state statute, law, regulation, or
                      interpretation thereof, whether effective or prospective, regarding lending limits
                      imposed upon Lender, including but not limited to the Garn-St. Germain Depository
                      Institutions Act of 1982, the Federal Reserve Act, the Texas Finance Code and
                      applicable interpretive letters issued by the Office of the Comptroller of the Currency,
                      the Federal Deposit Insurance Corporation and or the Texas Department ofBanldng.

              4.07    Conditions to Lender's Obligations. Notwithstanding anything contained to the contrary in
                      the Note, this Agreement or in any of the other Loan Documents, Lender shall have no
                      liability or obligation under this Agreement, the Note, or any of the other Loan Documents
                      until the following matters are received, reviewed by Lender and completed or resolved to
                      the satisfaction of Lender:

                      A.      Lender shall have received originals of the Policies or Certificates oflnsurance for
                              each of the Required Insurance Policies as set forth in Article VI hereof.

                      B.      Lender shall have received fully executed ru1d complete Loan. Docume11ts.

                      C.       Receipt of one or more fully executed Participation Agreeroent(s) with such third
                               party lender(s) as Lender deems necessary or advisable.

                      D.       Lender shall have received an appraisal ("Appraisal") of the Land and
                               hnproveme11ts valued on a11 "as completed" basis reflecting a. loan to value ratio of
                               less than or equal to 75%.




       JNG 17\FSBC1\WCTEAKWD\h 17121 LnAgrv2. wpd
       April 10, 2017 (12:44pm)                             6                                         LOAN AOllEF.MBNT




                                             EXHIBIT NO. 2                                           EX. 2-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 460 of 609




                         E.       Lender shall have received an Environmental Site Assessment report on the Real
                                  Property in form and content satisfactory to Lender.

               In the event that Lender does advance funds prior to the above conditions being met, no such event
               of funding shall be a waiver by Lender of Borrower's obligations to meet the conditions set forth
               above aa a condition to any subBequent advance of Loan proceeds, or an assumption or occurrence
               of any further liability or obligation by Lender under this Agreement, the Note, or any of the other
               Loan Documents until the said above matters are received, reviewed by Lender a11d completed or
               resolved to the satisfaction of Lender.

                                     ARTICLE V. AFFIRMATIVE COVENANTS

       Borrower cove11ants and agrees that, until all instruments and agreen-1ents evidencing each and every loan,
       letter of credit and other financial accommodation by the Lender to the Borrower or any Loan Party are fully
       discharged and terminated, and thereafter, so long as any Indebtedness remains outstanding, it will, and, as
       applicable, it will cause each Loan Party who is within its control or under common control to:

               5.01      Preservation of Existence. Payment of Taxes. Preserve and maintain its existence and
                         preserve and maintain such of its rights, licenses, permits, franchise agreements, branding
                         agreements and privileges as are material to the business and operations conducted by it;
                         qualify and remain qualifi ed to do business in each jurisdiction in which such qualification
                         is material to its business and operations or ownership of its properties, continue to conduct
                         and operate its business substantially as conducted and operated during the present ru.1d
                         preceding calendar year; at all times maintain, preserve and protect all of its property and
                         keep the same in good repair, working order and condition; and from tini.e to time make, or
                         cause to be made, all needed and proper repairs, renewals, replacements, betterments and
                         improvements thereto. File, on or before their respective due dates, all federal, state, local
                         and foreign tax returns which are required to be filed, or obtain extensions for filing such
                         tax returns, and pay all taxes which have become due pursuant to those returns or pursuant
                         to any assessments received by any such party, as the case may be, except to the extent such
                         tax payments are being actively and diligently contested in good faith by appropriate
                         proceedings and, if requested by Lender, have been bonded or reserved in an amount and
                         manner satisfactory to Lender.

                5.02     Keeping of Books. Keep proper books of record and account in which full and correct
                         entries shall be made of all of its financial transactions and its assets and businesses so as
                         to permit the presentation of financial statements prepared in accordru1ce with the Required
                         Accounting Method; and pennit Lender, or its representatives, at reasonable times and
                         intervals upon reasonable advance notice on a confidential basis, at Borrower1s cost and
                         expense, to examine its books and records and to discuss its financial matters with its
                         officers and independent certified public accowitants.

                5.03     Re.porting Requirements. Furnish to Lender, or cause to be furnished to Lender, the
                         financial statements and reports of each applicable Loan Pa1ty as provided for in that certain
                         Agreement to Provide Financial Statements of even date by and among Lender and each
                         applicable Loan Party.


       JNG17\FSBCT\WCTEAKWD\h17121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               7                                         l.OAN AGREEMENT




                                                EXHIBIT NO. 2                                           EX. 2-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 461 of 609




              5.04   Further Assurances; Financing Statements. Furnish Lender, at Bon·ower's cost and expense,
                     upon Lender's request and in fom1 satisfactory to Lender (and execute and deliver or cause
                     to be executed and delivered), such additional pledges, assignments, mortgages, Lien
                     instruments or other security instruments, consents, acknowledgments, subordinations,
                     financing statements and other documents pertaining to any or alJ of tl1e properly ai1d rights
                     which may now or hereafter secure or be inte11ded as security for any portion of the
                     Indebtedness as Lender may require to effectuate more fully the purposes of any Loan
                     Docwnent.

              5.05   A,pplicable Law and Environmental Covenants. Comply with all applicable laws, rules,
                     regulations, orders decrees and directives of every governmental or quasi-govemmental
                     authority pertaining to hazardous waste, hazardous substances and other hazardous, toxic
                     or dangerous materials ("Hazardous Material") including those governing the use,
                     generation, manufacture, storage, disposal or treatment of same including but not limited to
                     CERCLA, RCRA, SARA, the federal Clean Water Act and the Texas Water Code and those
                     otherwise intended to regulate or improve health, safety or the environment and or relating
                     to the release or threatened release of hazardous waste or any hazardous substance
                     ("Environmental Laws','), and maintain all permits, licenses and approvals required under
                     applicable Environmental Laws. Promptly notify Lender, in writing, as soon as Borrower
                     becomes aware of any condition or circumstance which makes any of the environmental
                     representations or warranties set forth in this Agreement or 'in the Loan Documents
                     incomplete, incorrect or inaccurate in any material respect as of any date. Promptly notify
                     Lender, in writing, as soon as Borrower becomes aware of any condition or circumstance
                     which may indicate a violation of any Environmental Law; and promptly provide to Lender,
                     immediately upon receipt thereof, copies of any material correspondence, notice, pleading,
                     citation, indictment, complaint, order, decree, or other document from any source asserti11g
                     or alleging a violation of any Environmental Law by Borrower, or of ru1y circumstance or
                     condition which requires or may require, a financial contribution by Bo11'ower or a clean-up,
                     removal, remedial action or other response by or on behalf of Borrower under applicable
                     Environmental Law, or which seeks damages or civil, criminal or punitive penalties from.
                     Borrower or any violation or alleged violation of any Environmental Law. Provide to
                     Lender a Phase 1 environmental site assessment (and if recommended by the Phase 1 reporl,
                     a Phase 2 environmental review each performed u1 accordru.1ce with then existing industry
                      standards) in the event that Lender has reason to believe that there may have been a release
                      or a violation of any of the Environmental Laws on any Real Property as collateral for the
                     Note, all at Borrower's sole cost and expense. Borrower hereby agrees to indemnify,
                      defend and hold Lender, and any of Lender's past, present and future officers,
                      directors, shareholders, employees, representatives and consultants, harmless from
                      any and all claims, losses, damages, suits, penalties, costs, liabilities, obligations and
                      out-o-f•pocket expenses (including, without limitation, reasonable legal expenses and
                      attorneys' fees) incurred or arising out of any claim, l.oss or damage of any property,
                      injuries to or death of any persons, contamination of or advel'Se effects on the
                      environment, or other violation of any applicable Environmental Law, in any case,
                      caused by Borrower or in any way related to any property owned or operated by
                      Borrower or due to any acts of Borrower or any ofits officers, directors, shareholders,
                      employees, consultants and/or representatives INCLUDING ANY CLAIMS, LOSSES,
                      DAMAGES, SUITS, PENALTIES, COSTS, LIABILITms, OBLIGATIONS OR

       JNGI 7\FSBCT\WCTEAKWD\hl 7121 LnAgrv2.wpd
       April lO, 2017 (12:44pm)                            8                                         LOAN AOR!lEMENT




                                            EXHIBIT NO. 2                                           EX. 2-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 462 of 609




                        EXPENSES, RESUVfING FROM LENDER'S OWN NEGLIGENCE; provided
                        however, that the foregoing indemnification shall not be applicable, and Borrower
                        shall not be liable for any such claims, losses, damages, suits, penalties, costs, liabilities,
                        obligations or expenses, to the extent (but only to the extent) the same arise or result
                        from any GROSS NEGLIGENCE OR WILLFUL MISCONDUCT of Lender or any
                        of its agents or employees. The indemnities from Borrower contained herein shall survive
                        the tennination of this Agreement and the payment of the Note but shall terminate with
                        respect to any claims arising out of any occurrences after Borrower no longer owns the
                        Property due to Lende1"s foreclosure. The terms "hazardous waste", "hazardous substance",
                        "disposal", "release", and "threatened release", as used in this Agreement, shall have the
                        same meanings as set forth in the Comprehensive Environmental Response, Compensation,
                        and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. C'CERCLA"), the
                        Supei-fw1d Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"),
                        the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resow·ce
                        Conservation and Recovery Act, 49 U.S.C. Section 6901, et seq. ("RCRA"), or other
                        applicable state or Federal laws, rules, or regulations adopted pursuant to any of the
                        foregoing. The terms "hazardous waste" and "hazardous substance" shall also include,
                        without limitation, petroleum and petroleum by"products or any fraction thereof and
                        asbestos.

               5.06      Governmental and Other Approvals. Apply for, obtain and/or maintain in effect, as
                         applicable, all authorizations, consents, approvals, licenses, qualifications, exemptions,
                         filings, declarations and registrations (whether with any cou1t, governmental agency,
                         regulatory authority, seew'ities exchru1ge or otherwise) which are necessary in connection
                         with the execution, delivery and/or performance by any Loan Party of any Loan Document
                         to which it is a party.

               5.07      Lease. Take all such actio11s as are commercially reasonable to maintain each Lease in full
                         force and effect. Lender shall have the r:ight, but no obligation, to cure any events of default
                         by Borrower under the Lease in order to protect the Lease rights as collateral for Lender.
                         Any such monetary amount as may be advanced by Lender may come from any then
                         unadvanced portion of the Note, or may be advanced from Lender's own funds, which in
                         either event, shall be deemed as a protective advance by Lender which shall be part of the
                         Indebtedness evidenced by the Note and secured by the Loan Documents.

                                               ARTICLE VI. INSURANCE

                6.01     Insurance.

                         A.       Required Insurance. BolTower shall, at Borrower1s sole cost and expense, obtain,
                                  maintain or cause to be obtained and maintained the minimum insurance
                                  requirements set forth in this Agreement ( 11 Required Insurance") beginning on the
                                  date this Agreement and, except as expressly provided to the contrary herein,
                                  continuing for as long any portion of the Loan is unadvanced or unpaid, and
                                  providing at least the following coverages:




       JNOl 7\FSBCT\WCTEAKWD\h 17121Ln.Agrv2.wpd
       April 10, 2017 (12:44pm)                                9                                          LOAN AORE.EME.NT




                                                 EXHIBIT NO. 2                                            EX. 2-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 463 of 609




                                    ( 1)      Property Ihsurance. hlsurance with respect to the Improvements and
                                              Personal Property with coverage at least as brnad as that provided by the
                                              current version of Insurance Services Office, Inc. (1'ISO") ISO Form CP 1O
                                              30 Causes of Loss - Special Fonn (formerly referred to as an "all-risk11
                                              policy). Each such Property Insurance policy shall be maintained insuring
                                              against any peril now or hereafter included within the classification "Cause
                                              of Loss · Special FormH in amowits at all times sufficient to prevent Lender
                                              from becoming a co-insurer within the terms of the Policy and under
                                              applicable law, but in any event such Property Insurance Policies shall be
                                              maintained in an amount which, after application of the deductible, shall be
                                              equal to the full insurable value of the Improvements and Personal
                                              Property. The term "full insurable value" sha.11 mean the actual
                                              r eplacement cost of·the Improvements and Personal Property (without
                                              taking into accowit any depreciation, and exclusive of excavations, footings
                                              and foundations, landscaping and paving) determined annually by an
                                              insurer, a recognized independent insurance broker or ai1 independent
                                              appraiser selected and paid by Borrower and in no event less than the
                                              coverage required pursuant to the terms of any Lease (the "Replacement
                                              Cost"). Each such Property Insurance policy shall not contain any
                                              protective safeguard warranties.                                    ·

                                        (2)   Liability Insurance. Commercial General Liability insurance (Occ\.UTence
                                              Basis) with coverage at least as broad as ISO Fonn CG 0001 and including
                                              liability claims for bodily injury, death and p1·operty damage liability,
                                              insurance against any and all claims, including all legal liability to the
                                              extent insurable and imposed upon Lender and all court costs and legal fees
                                              and expenses, arising out of or connected with the possession, use, leasing,
                                              operation, maintenance or condition of the Property in such amounts as are
                                              generally available at commercially reasonable premiums and are generally
                                              required by institutional lenders for properties comparable to the Property
                                              but in any event for a limit per occurrence of at least $1,000,000 and an
                                              annual aggregate of at least $2,000,000.

                                        (3)   Flood Insw·ance. Ifrequised by Lender or applicable banking regulations,
                                              flood insurance in an amount at least equal to the greater of (A) the
                                              Replacement Cost together with busineas interruption coverage and (B) the
                                              maximum limit of coverage available for the Property under the National
                                              Flood Insurance Act of 1968, The Flood Disaster Protection Act of 1973
                                              and the National Flood Insurance Reform Act of 1994, as each may be
                                              amended (the "Flood Insurance Acts");

                                        (4)    Other Insurance. Such other insurance with respect to the Collateral
                                               Property or on any replacements or substitutions or additions or increased
                                               coverage limits as may from time to time be reasonably required by Lender
                                               against other insurable hazards or casualties which at the time are
                                               commonly insured against in the case of property similarly situated,
                                               including, without limitation, sinkhole, mine subsidence, earthquake and

       JNG 17\FSBCJ\WCTEAKWD\h 17121 LnAgrv2.wpd
       April 10, 2017 (12:44pm)                                   10                                        l..OAN AGREEMENT




                       . ·-· -·· ....   ---------------------------------
                                             EXHIBIT NO. 2     EX. 2-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 464 of 609




                                                environmental insurance, due regard being given to the height and type of
                                                buildings, their construction, location, use and occupancy.

                              B.        General Requirements. All insurance policies for the Required Insurance shall be
                                        for a term ofnot less than one (1) year and obtained under valid and enforceable
                                        policies (the "Policies" or in the singular, the "Policy"), and shall be issued by one
                                        or more other domestic primary i.11sure1·(s) having a general policy rating of A or
                                        better and a financial class ofX or better by A.M. Best Company, Inc, (or if a rating
                                        of A.M. Best Company Inc, is no longer available, a similar rating from a similar
                                        or successor service). All insurers providing Required Insurance shall be authorized
                                        and admitted to issue insurance in the state in which the Collateral Property is
                                        located. Each Policy which is a liability policy shall name Lender as an additional
                                        insured. Each Policy which is a property insurance policy shall name Lender as
                                        insured under a standard mortgagee clause (also referred to as a "lender loss
                                        payable" clause and a "closed clause" or "standard/u11ion" clause). Each Policy
                                        which is a property insurance policy shall also contain: (i) a standard
                                        "non-contributory mortgagee" endorsement or its equivalent relating, inter alia. to
                                        recovery by Lender notwithstanding the negligent or willful a.cts or omission of
                                        Borrower; (ii) to the extent available at commercially reasonable rates, a waiver of
                                        subrogation endorsement as to Lender; and (iii) an endorsement providing for a
                                        deductible per loss of an amount not more than that which is customarily
                                        mait1tained by prt).dent owners of similar properties in the general vicinity of the
                                        Property, but in no event in excess of $25,000 except in the case of windstorm,
                                        flood, or earthquake, the deductible shall not be in excess of $25,000 without
                                        Lender's prior approval. All Policies shall contain (i) a provision that such Policies
                                        shall not be denied renewal, materially changed (other than to increase the coverage
                                        provided), cancelled or terminated, nor shall they expi:i:e, without at least thirty (30)
                                        days' prior written notice to Lender in each instance; and (ii) include effective
                                        waivers by the insurer of all claims for applicable premiums ("Insurance
                                        Premiums") against any mortgagee, loss payees, additional insureds and named
                                        insureds (other than Borrower). All Policies shall be endorsed to be primary, with
                                        any applicable policies of Lender being excess, secondary and noncontributing. No
                                        Policy shall contain any endorsement restricting, limiting or excluding coverage in
                                        any manner without the prior written approval of Lender.

                               C.       Evidence of Insurance.

                                        (1)      Insurance must be evidenced by an ACORD TM Form 25 Ce1tificate of
                                                 Liability Insurance for each policy for liability coverages; and an ACORD
                                                 ™Form 28 Evidence of Commercial Property Insurance (2003 edition) for
                                                 each property policy (or ifrequired by Lender, an ACORD™ Form 27 to
                                                 the extent the Collateral is residential property or personal prope1iy) for
                                                 such applicable property policies (each a "Certificate of Insurance");

                                        (2)      Each Certificate of Insurance shall be delivered to Lender prior to
                                                 commencing operations at the Property and at least 30 days prior to the
                                                 expiration of current policies;

       JNG 17\FSBCT\WCTEAKWD\hl 7121 LnAgrv2.wpd
       April   to,   2017 (1 2 :44pm)                                 11                                          LOAN AOREEMENT




                                                       EXHIBIT NO. 2                                             EX. 2-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 465 of 609




                              (3)     Each Certificate of Insurance shall must show the Lendc1· as certificate
                                      holders (with Lender's mailing address), show Borrower as the "Named
                                      Insured", show the insurance companies producing each coverage and the
                                      policy number and policy date of each coverage, name the producer of the
                                      certificate (with correct addreRs and telephone num.be1·) and have the
                                      signature of the authorized representative of the producer, specify the
                                      additional insured status (on a separate ACORD ™ Fonn 45) ancVor
                                      waivers of subrogation, state the amounts of all deductibles and self-insured
                                      retentions, show the primary status and aggregate limit per project where
                                      required and be accompanied by copies of all required additional insured
                                      endorsements; and

                              (4)       In addition to the Certificates of Insurance, Borrower shall provide to
                                        Lender the originals or true and correct copies of each of the Policies <md
                                        all endorsements thereon comprising the Required Insurance. In the event
                                        of the acquisition ofa new Policy, a temporary insurance binder (evidenced
                                        by ACORD TM Form 75) shall then be provided to Lender; the underlying
                                        actual Policy and all endorsements thereon or a t.ru.e and correct copy
                                        thereof shall be delivered to Lender prior to the expiration of the applicable
                                        binder. Evidence of insurance with respect to all renewal and replacement
                                        Policies for Required Insurance shall be delivered to Lender not less than
                                        fifteen (15) days prior to the expiration date of any of the Policies which
                                        evidence shall bear notations evidencing payment of Insurance
                                        Premiums. Originals or evidence of such replacement Policies shall be
                                        delivered to Lender promptly after Borrower's receipt thereof but in any
                                      . case within thirty (30) days after the effective date thereof and not less than
                                        fifteen (15) days prior to the termination of the then existh1g Policies
                                        previously delivered to Lender.

                      D.      Forms

                              (1)      Ifthe fotms ofPolicies, endorsements, certificates, or evidence of insurance
                                       required by this Agreement are superseded or discontinued, Lender will
                                       have the right to require other equivalent forms; and

                              (2)      Any policy or endorsement form other than a form specified in this
                                       Agreement must be approved in advance by Lender; and

                              (3)      If requested in writing by Lender, Borrower will provide to Lender a
                                       certified copy of any or all insurance policies or endorsements required by
                                       this Agreement.

                      E.      Force Placed Insurance. Borrower's failure to obtain and maintain the required
                              insurance will constitute a material breach of, and default under, this Agreement.
                              If Borrower fails to remedy such breach within two (2) days after notice from
                              Lender, Lender may, in addition to any other remedy available to Lender, at

       JNG 17\FSBCJ'\WCTEAKWD\h 17121 LnAgrv2.wpd
       April 10, 2.017 (12:44pm)                            12                                          LOAN AOREEMENT




                                             EXHIBIT NO. 2                                             EX. 2-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 466 of 609




                              Lender's option, purchase such insurance, at Borrower's expense, Borrower will
                              indemnify the Lender against any claims arising from Borrower's failure to purchase
                              and/or maintain the insurance coverages required by this Agreement.

                              Pursuant to  Texas Finance Code Section 307.052, the Borrower or Grantor (as
                              applicable, the "Debtor") as owner of the Collateral is notified as follows:

                              (1)     DEBTOR IS REQUillED TO (I) KEEP THE COLLATERAl,
                                      INSURED AGAINST DAMAGE IN THE AMOUNT THE LENDER
                                      SPECIFIES; (IT) PURCHASE INSURANCE FROM AN INSURER
                                      THAT IS AUTHORIZED TO DO BUSINESS IN THIS STATE OR
                                      AN ELIGIBLE SURPLUS LINES INSURER; AND (Ill) NAME THE
                                      LENDER AS THE PERSON TO BE PAID UNDER TBE POLICY IN
                                      THE EVENT OF A LOSS.

                              (2)     TID!: DEBTOR MUST, DELIVER TO THE LENDER A COPY OF
                                      THE POLICY AND PROOF OF THE PAYMENT OF THE
                                      PREMIUMS.

                              (3)     IFTHEDEBTORF.AIT.,STOMEET ANYREQUIREMENTLISTED
                                      IN SUBPARAGRAPH (1) OR (2) IMMEDIATELY ABOVE, THE
                                      LENDER MAY OBTAIN COLLATERAL PROTECTION
                                      INSURANCEONBEHALFOFTHEDEBTORATTHEDEBTOR'S
                                      EXPENSE.

                      F.      Prohibited Acts. Borrower shall comply with all insurance requirements and shall
                              not bring or keep or permit to be brought or kept any article upon a11y of the Real
                              Property or cause or permit any condition to exist thereon which would be
                              prohibited by an insurance requirement, or would invalidate the insurance coverage
                              required hereunder to be maintained by Borrower on or with respect to any part of
                              the Collateral Property pursuant to this Agreement and shall not purchase any
                              additional amounts of insurance that would cause Lender to become a co-insurer
                              within the tenns of the Policies.

                      G.      Proof of Loss. During an Event of Default, Borrower hereby authorizes and
                              appoints Lender as attorney-in-fact for Borrower to make proof of loss, to adjust
                              and compromise any claims under policies of property damage insurance, to appear
                              in and prosecute any action arising from such property damage insurance policies,
                              to collect and receive the proceeds of property damage insurance, and to deduct
                              from such proceeds Lender's expenses incurred in the collection of such proceeds.
                              This power of attorney is coupled with a11 interest and therefore is iiTevocable.
                              Nothing in U1is paragraph shall require Lender to incur any expense or take any
                              action.

                      H.      No Waiver. The failure of Lender to demand full compliance by Bon-ower with
                              respect to the minimum coverages and terms outlined herein will not constitute a
                              waiver by Lender with respect to Borrowers obligation to maintain such coverages.

       JNG 17\FSBCI\WCTEAKWD\hl 712 l LnAgrv2.wpd
       April 10, 2017 (12:44pm)                           13                                       l,,QAN AGREEMENT




                                            EXHIBIT NO. 2                                         EX. 2-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 467 of 609




                                     Borrower will purchase such additional insurance policies ancl/or endorsements or
                                     increase the policy limits of any policy set forth herein, if required by Lender.

                          I.         Indemnity andWaiyer by Borrower. Borrower also agrees to indemnify, defend and
                                     save Lender hannless from any and all claims, losses, costs, damages, liabilities,
                                     obligations and expenses, including, without limitation, reasonable attorneys' fees,
                                     incurred by Lender and waives as to the Lender, all claims and losses arising, or
                                     alleged to arise, from all of the following during Borrower's period of ownership
                                     of the Property:

                                     (1)     the use, nonuse, possession, occupation, condition, operation, design,
                                             construction, acquisition, repair, maintenance or management of the
                                             Property;

                                     (2)     failure by Borrower to maintain, or cause to be maintained, the Requirf',d
                                             Insurance;

                                     (3)     any violation of or failure by a Loan Party to comply with applicable law;

                                     (4)     any breach of a Loan Party's applicable coven.ants, representations or
                                             warranties under this Agreement or any other Loan Document; and

                                     (5)     defending or protecting the Liens which secure or pmpoli to secure all or
                                             any portion of the Indebtedness, whether existing under any Loan
                                             Docwnent or otherwise or the priority thereof, or in enforcing the
                                             obligations of Borrower or any other Person under or pursuant to any Loan
                                             Document, or in the prosecution or defense of any action or proceeding
                                             concerning any matter growing out of or connected with the Collateral or
                                             any Loan Docwnent.

                                     THE INDEMNITIBS AND WAIVERS OF BORROWER CONTAINED IN THIS
                                     AGREEMENT,

                                     (1)      ARE INDEPENDENT OF THE REQUIRED INSURANCE,

                                     (2)      WILL NOT BE LIMITED BY ANY ONE ACTION RULE UNDER
                                              WORKERS' COMPENSATION OR SIMILAR EMPLOYEE
                                              BENEFIT ACTS OR ANY PROIIlBITION AGAINST THE RIGHT
                                              OF CONTRIBUTION FROM JOINT TORTFEASORS UNDER
                                              COMPARATIVE NEGLIGENCE STATUfES,

                                     (3)      WILL SURVNB REPAYMENT OF THE LOAN OR FORECLOSURE
                                              OFTHECOLLATERALBYLENDEROREXECUTIONBYGRANTOR
                                              OF A DEED IN LIEU OF FORECLOSURE WITH RESPECT TO THE
                                              COLLATERAL, and




       JNO 17\FSBC'I\WCTEAKWD\h 17121 LnAgrv2. wpd
       April t 0, 20 17 (l 2:44pm)                                14                                        LOAN AGREEMENT




                                                    EXHIBIT NO. 2                                          EX. 2-014
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 468 of 609




                                  (4)     WlLLAPPLYEVENIFTIIELOSS IS CAUSED IN PART BUT NOT
                                          IN WHOLE BY THE ORDINARY NEGLIGENCE OR STlUCT
                                          LIABILITY OF THE LENDER, BUT WILL NOT APPLY TO THE
                                          EXTENT THE LOSS IS CAUSED BY THE GROSS NEGLIGENCE
                                          OR WILLFUL MISCONDUCT OF THE LENDER.

                                  All applicable law affecting the validity or enforceability of any h1demnity or
                                  waiver contained in this Agreement is made a part of such provision and will
                                  operate to amend such indemnity or waiver to the minimum extent necessary to
                                  bring the provision into conformity with applicable law and cause the provision, as
                                  modified, to continue in full force and effect.

                         J.       Blanket Policies. Unless Lender requires Borrower to obtain a separate Policy or
                                  Policies the insurance coverage required may be effected under a blanket Policy or
                                  Policies covering the Real Property; provided that any such blanket Policy shall
                                  specify, except in the case of commercial general liability insurance, the premises
                                  address of each building, the portion of the total coverage of such Policy that is
                                  allocated to the Real Property, and shall in any case provide the same protection as
                                  would a separate policy insuring only the Real Property and otherwise comply with
                                  all other respects with the requirements of this Agreement.

                                        ARTICLE VII. EVENTS OF DEFAULT

                7.01     Eyents of Default. The occurrence or existence of any of the following conditions or events
                         shall, after applicable notice and failure to cure as provided for in Section 7.03, constitute
                         an "Event of Default" hereunder: (a) material breach of any representation or wa1Ta.nty
                         contained in this Agreement or any other Loan Document or material default in the
                         observance or performance of a11y of the other conditions, covenants or agreements of any
                         Loan Party set forth in this Agreement or any other Loan Document; (b) any default or
                         event of default, as the case may be, shall occur under any other Loan Docmnent and shall
                         continue beyond the applicable grace period, if any; ( c) any chai1ge in the management or
                         control of Borrower involving the replacement or removal ofNatin Paul, whether by reason
                         of incapacity, death, resignation, termination or otherwise which, in Lender1s sole judgment,
                         could become a Material Adverse Effect; subject to Section 7.04 hereof; (d) any change in
                         the ownership of Borrower, whether by reason of incapacity, death, or otherwise which, in
                         Lender1s sole judgment, could become a Material Adverse Effect; subject to Section 7.04
                         hereof; provided however that from and after the date hereof a cumulative change of up to
                         100% of the ownership interests in Borrower shall not be deemed an Event of Default, so
                         long as Lender is timely notified of the change in ownership of Borrower and Borrower is
                         owned at least 50% directly or indirectly by Natin Paul and is controlled directly or
                         indirectly by Natin Paul; and (e) if, during the loan application process, Borrower or any
                         persons or entities acting at the direction of Borrower or with Borrower's knowledge or
                         consent gave materially false, misleading, or inaccurate information or statements to Lender
                         (or failed to provide Lender with material information) in connection with the Indebtedness.

                7.02     Interim Remedies After Default. Upon and after a Default by any Loan Party under any of
                         the Loan Documents, regardless of whether a Loan Party is entitled to notice and/or an

       JNGl 7\FSBCTIWCTEAKWD\b 17121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               15                                        LOAN AGREEMENT




                                                 EXHIBIT NO. 2                                          EX. 2-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 469 of 609




                        opportunity to cure a Default, whether said notice or·right to cure is provided for under the
                        Loan Documents or provided by law, and regardless of whether said Default has matured
                         into an Event of Default, each Loan Paiiy hereto agrees that whether or not a Loan Party is
                         given notice of the Default and whether or not, at the point in time of detennination, the
                         right to cure period has lapsed, Lender shall have the following rights, all without any prior
                         notice to U1e applicable Loan Pan)':

                         A        Lender shall not be obligated to further process any draw requests that have been
                                  submitted, or to fund any remaining portion of any draw requests that have been
                                  approved by Lender;

                         B. .     Lender shall continue to have the right to post advances to the Note for interest
                                  carry to the extent of any accrued and unpaid interest on the Note but only to the
                                  extent that interest carry is available under the Budget for the Loan;

                         C.       Lender shall have the right to post advances to the Note for protective advances for
                                  the benefit of Lender as otherwise provided for in the Loan Documents; and

                         D.       Lender shall have the right to seek any equitable remedies available under law to
                                  protect any of the collateral securing the Note.

                7.03     Notice of Default a11d Right to Cure. Any provision of this Loan Agreement or any of the
                         Loan Docwnents to the contrary notwithstanding, Borrower and Guarantors shall not be in
                         default under this Loan Agreement or the Loan Documents unless:

                         A.       in the case of a breach of a monetary covenant, Lender shall have given the
                                  applicable Loan Party written notice of such monetary breach setting forth the due
                                  date and the amount due on such date and Borrower shall not have cured the breach
                                  of the monetary covenant within ten (10) days after delivery of said notice; and

                         B.       in the case of a breach of a non-monetary covenant, Lender shall have given
                                  Borrower or other applicable Loru1 Party, written notice of such non-monetary
                                  breach setting forth in reasonable detail the nature and extent of such failure and
                                  Borrower or other applicable Loan Party, shall not have cured the breach of the non-
                                  monetary covenant within thirty (30) days after delivery of said notice;

                         provided however, all notices required tmder this paragraph regarding breaches, and all
                         other notices permitted in this Loan Agreement or in the other Loan Documents, shall be in
                         writing and shall be deemed to be delivered when delivered personally or when deposited
                         with the United States Postal Service, postage prepaid, by registered or certified mail, return
                         receipt requested, addressed to the Borrower, the Guarantors, other applicable Loan Party
                         or the Lender, as the case may be, at the respective addresses given below or elsewhere in
                         the Loan Documents, or t.o such other changed address, the notice of which change is given
                         pursuant hereto or as otherwise provided elsewhere in the Loan Documents; and

                         provided further, however, that with respect to notices of monetary default, Borrower shall
                         only be entitled to receive and Lender shall only be required to give two (2) such notices in

      · JNGI 7\FSBCT\WCTEAKWD\hl 7121 LnAgrv2.wpd
       April 1O, 2017 (12:44pm)                               16                                           LOAN AGREEMENT




                                                EXHIBIT NO. 2                                            EX. 2-016
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 470 of 609




                     any one twelve (12) month period from the date hereof and cumulative total of six (6) such
                     notices during the term hereof, such th.at after the second notice in any twelve (12) month
                     period or after the sixth such notice during the term hereof, Borrower and any other
                     applicable Loan Party shall no longer be entitled to any notice and right to cure for monetary
                     events of default.

              7.04   Death or Incapacity of a Guarantor. Any provision herein or in the Loan Documents to the
                     contrary notwithstanding, the Lender shall waive the death or incapacity ofNatin Paul as
                     a default hereunder or under any of the Loan Documents executed in connection with the
                     Note including direct or indirect effects on the ownership, control or management of the
                     Borrower, or the legal ability of Natin Paul to perform under his guaranty agreement as
                     Guarantor so long as within ninety (90) days from the date of death or adjudication of
                     incapacity, a replacement guarantor acceptable to Lender in Lender's sole discretion has
                     expressly asstuned and ratified the deceased or incapacitated Guarantor's obligations under
                     the guaranty agreement in the form of a replacement guaranty or asswnption of guaranty,
                     all in fonn and subject to such conditions as are acceptable to Lender in its sole discretion.
                     References herein to the incapacity of an individual Guarantor shall mean that a court of
                     competent jurisdiction has declared the individual as legally incompetent under applicable
                     state law.

              7.05    Remedies Upon Event of Default. Upon the occurrence and at any time dusing the existence
                      or continuance of any Event of Default, but without impairing or otherwise limiting the
                      Lender's right to demand payment of all or any portion of the Indebtedness which is payable
                      on demand, at Lender's option, Lender may give notice to Borrower declaring all or any
                      portion of the Indebtedness remaining unpaid and outstanding, whether under the notes
                      evidencing the Indebtedness or otherwise, to be due and payable in full without presentation,
                      demand, protest, notice of disho11or, notice of intent to accelerate, notice of acceleration or
                      other notice of any kind, all of which are hereby expressly waived, whereupon all such
                      Indebtedness shall immediately become due and payable. Furthermore, upon the occurrence
                      of a Default or Event of Default and at any time during the existence or continuance of any
                      Default or Event of Default, but without impairing or otherwise limiting the tight ofLender,
                      ifreserved under any Loan Document, to make or withhold financial accommodations at its
                      discretion, to the extent not yet disbursed, any commitment by Le11der to make any fUJiher
                      loans or, if applicable, issue any further letters of credit shall automatically terminate. The
                      foregoing rights and remedies are in addition to any other rights, remedies and privileges
                      Lender may otherwise have or which may be available to it, whether under this Agreement,
                      any other Loan Document, by law, or otherwise.

              7.06    Seto ff. In addition to any other rights or remedies of Lender under any Loan Document, by
                      law or otherwise, upon the occurrence and during the continuance or existence of any Event
                      of Default, Lender may, at any time and from time to time, without notice to Borrower (any
                      requirements for such notice being expressly waived by Borrower), setoff and apply against
                      any or all of the Indebtedness (whether or not then due), in any matu1er and in any order of
                      preference which the Lender, in its sole discretion, chooses any or all deposits (general or
                      special, time or demand, provisional or final) at any time held by Borrower (whether owned
                      outright or held with a third party) and other indebtedness at any time owing by Lender to
                      or for the credit or for the account of Borrower, and any property of Borrower, from time

       JN017\PSBCT\WCTEAI<.WD\h17121LnAgrv2.wpcl
       April 10, 2017 (12:44pm)                            17                                         I..OAN   AOIU~HMENT




                                             EXHIBIT NO. 2                                           EX. 2-017
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 471 of 609




                        to time in possession or control of Lender, irrespective of whether or not Lender shall have
                        made any demand hereunder or for payment of the Indebtedness and although such
                        obligations may be contingent orunmatured, regardless of whether any Collateral then held
                        by Lender is adequate to cover the Indebtedness and regardless of whether the exercise of
                        such right of set~off results in loss of interest or other penalty under the terms of the
                        certificate of deposit or account agreement. The rights of Lender under this Section are in
                        addition to any other rights and remedies (including, without limitation, other rights of
                        setoff) which Lender may otherwise have. Borrower hereby grants Lender a Lien on and
                        security interest in all such deposits, indebtedness and other property as additional collateral
                        for the payment and performance of the Indebtedness.

               7.07     Waiyer of Defaults. No Default or Event of Default shall be waived by Lender except in
                        a written instrument specifying the scope and tenns of such waiver and signed by an
                        authorized officer of Lender, and such waiver and shall be effective only for the specific
                        time(s) and pw-pose(s) given. No single or partial exercise of any right, power or privilege
                        hereunder, or any delay in the exercise thereof, shall preclude other or further exercise of
                        Lender's rights. No waiver of any Default or Event of Default shall extend to any other or
                        further Default or Event of Default. No forbearance on the part of Lender in enforcing any
                        of Lender's rights or remedies under any Loan Document shall constitute a waiver of any
                        of its rights or remedies. Borrower expressly agrees that this Section may not be waived or
                        modified by Lender by course of performance, estoppel or otherwise.

               7.08      Receiver . .Lender, in a11y action or suit to foreclose upo11 any of the Collateral, shall be
                         entitled, without notice or consent, and completely without regard to the adequacy of any
                         security for the Indebtedness, to the appointment of a receiver of the busiJ.1ess and premises
                         in questio11, and of the rents and profits derived therefrom. This appointment shall be in
                         addition to any other rights, relief or remedies afforded Lender. Such receiver, in addition
                         to any other rights to which the receiver shall be entitled, shall be autho1ized to sell,
                         foreclose or complete foreclosure on Collateral for the benefit of Lender, pursuant to
                         provisions of applicable law.

                7.09     Application of Proceeds of Collateral. Notwithstanding anything to the contrary set forth
                         in any Loan Document, after an Event of Default, the proceeds of any of the Collateral,
                         together with any offsets, voluntary payments, and any other sums received or collected in
                         respe'ct of the Indebtedness, may be applied towards the Indebtedness in such order and
                         manner as detem1ined by Lender in its sole and absolute discretion.

                                          ARTICLE VIII. MISCELLANEOUS

                8.01     Notices. Any notice, certificate, consent, determination or other communication required or
                         permitted to be given or made under this Agreement shall be in writing and shall be
                         effectively given and made if(i) delivered personally, (ii) sent by prepaid courier service or
                         mail, or (iii) sent prepaid by fax or other similar means of electronic communication, in each
                         case to the following respective addresses:




       JNGJ 7\FSBCT\WCTEAK WD\h 17121 LnAgrv2.wpd
       April IO, 2017 (12:44pm)                               18                                         LO AN AGREEMENT




                                                EXHIBIT NO. 2                                           EX. 2-018
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 472 of 609




                        If to B011ower:           WC TEAKWOOD PLAZA, LLC
                                                  401 Congress Avenue, 33rd Floor
                                                  Austin, Texas 78701       ·
                         Phone:                   (512) 327-3300
                         Fax:                     (512) 322-9238
                         E-mail address:          Npaul@wccapitalgroup,com

                         With copy to:            WORLD CLASS CAPITAL GROUP, LLC
                                                  767 Fifth Avenuei 16th Floor
                                                  New York, New York 10153
                                                  Attention: Samuel Mizrahi
                         Phone:                   (917) 702-3344
                         E-mail address:          smizrahi@wccapitalgroup.com

                         If to Lender:             FIRST STATE BANK CENTRAL TEXAS
                                                   P. 0. Box 6136
                                                   Temple, Texas 76503-6136
                         Phone:                  . (512) 231 -8821
                         Fax:                      (5 12) 231-1625
                         Email address:            vivieuen@fsbcentex.com

                         Any such communication so given or made shall be deemed to have been given or made and
                         to have been received on the day of delivery if delivered, or 011 the day of faxing or sending
                         by other means ofrecorded electronic communication, provided that such day in either event
                         is a regular Business Day and the communication is so delivered, faxed or sent prior to 4:30
                         p.m. (local recipient time) on such day. Otherwise, such communication shall be deemed
                         to have been given and made and to have been received on the next following Business Day.
                         Any such communication sent by mail shall be deemed to have been given and made and
                         to have been received on the earlier of actual receipt or the fifth Business Day following the
                         mailing thereof; provided however that no such communication shall be mailed during any
                         actual or apprehended irregular disruption of postal services. Any such conun.unication
                         given or made in any other manner shall be deemed to have been given or made and to have
                         been received only upon actual receipt in writing.

                8.02     Governing Law. Each Loan Document shall be deemed to have been delivered in the State
                         of Texas, and shall be governed by and consttued and enforced in accordance with the laws
                         of the State of Texas, and applicable federal law except to the extent that the Uniform
                         Commercial Code or other personal property law or real property law of another jurisdiction
                         where Collateral is locate.cl is applicable, and except to the extent expressed to the contrary
                         in any Loan Document.

                8.03     Costs and Expenses. The Borrower agrees to pay Lender, 011 demand, all reasonable costs
                         and expenses in connection with the preparation, execution, delivery and administration of
                         this Agreement, the Note, the Loan Documents, and the other documents to be delivered
                         hereunder, including, without limitation, the reasonable fees and out-of-pocket expenses of
                         counsel for the Lender with respect thereto and with respect to advising the Lender as to its
                         rights and responsibilities under this Agreement and/or under any of the other Loan

       JNG17\FSBCI\WCTEAKWD\h17121LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               19                                         t.OAN AGREEMENT




                       ------ - -   ----- EXHIBIT
                                          -----NO.---------
                                                   2        --- ------------
                                                                 EX. 2-019
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 473 of 609




                        Documents. Borrower shall pay Lender, on demand, all costs and expenses, including,
                        without limitation, reasonable attorneys' fees and legal expenses, incurred by Lender in
                        perfecting, revising, protecting or enforcing any of its rights or remedies against any Loan
                        Party or any Collateral, or otherwise incurred by Lender in connection with any Default or
                        Event of Default or the enforcement of the Loan Documents or the Indebtedness. Following
                        Lender's demand upon Borrower for the payment of any such costs and expenses, and until
                        the same are paid in full, the unpaid amount of such costs and expenses shall constitute
                        Indebtedness and shall bear interest at the highest default rate of interest provided in any
                        Loa.i1 Document.

               8.04     Receipt of Payments by Lender. Any payment by Borrower of any of the Indebtedness made
                        by mail will be deemed tendered a11d received by Lender only upon actual receipt thereof
                        by Lender at the address designated for such payment, whether or not Lender has authorized
                        payment by mail or in any other manner, and such payment shall not be deemed to have
                        been made in a timely manner unless actually received by Lender on or before the date due
                        for such payment, time being of the essence. Borrower expressly assumes all risks of loss
                        or liability resulting from non-delivery or delay of delivery of 8l1Y item of payment
                        transmitted by mail or in any other manner. Acceptance by Lender of any payment in an
                        amount less tha.11 the amount then due shall be deemed an acceptance on account only, and
                        any failure to pay the entire amount then due shall constitute and continue to be an Event
                        of Default. Borrower waives the right to direct the application of any and all payments
                        received by Lender hereunder at any time or times after the occurrence and during the
                        continl.1.ance of any Default. Borrower further agrees that after the occurrence and during
                        the continuance of any Default, Lender shall have the continuing exclusive right to apply
                        and to reapply a11y and all payments reeeived by Lender at any time or times, whether as
                        voluntary payments, proceeds from any Collateral, offsets, or otherwise, against the
                        Indebtedness in such order and in such manner as Lender may, in its sole discretion, deem
                        advisable, notwithstanding any entry by Lender upon any of its books and records.
                        Bon·ower hereby expressly agrees that, to the extent that Lender receives any payment or
                        benefit of or otherwise upon any of the Indebtedness, and such payment or benefit, or any
                        part thereof, is subsequently invalidated, declared. to be fraudulent or preferential, set aside,
                        or required to be repaid to a trustee, receiver, or any other Person under any bankruptcy act,
                         state or federal law, common law, equitable cause 01· otherwise, the11 to the extent of such
                        payment or benefit, the Indebtedness, or part thereof, intended to be satisfied shall be
                         revived and continued in full force and effect as if such payment or benefit had not been
                         made or received by Lender, and, further, any such repayment by Lender shall be added to
                         and be deemed to be additional Indebtedness.

                8.05     Successors and Assigns. This Agreement shall be binding upon and shall inure to the
                         benefit of Borrower and Lender and their respective heirs, administrators, executors,
                         successors and assigns. The foregoing shall not authorize any assignment or transfer by
                         Bo.rrower, of any of its respective rights, duties or obligations hereunder, such assigrunents
                         or transfers being expressly prohibited. Lender, however, may freely assign, whether by
                         assignment, participation or otherwise, its rights and obligations hereunder, and is hereby
                         authorized. to disclose to any such assignee or participant (or proposed assignee or
                         participant) any financial or other infonnation in its knowledge or possession regarding any
                         Loan Party or relating to the Indebtedness.

       JNG 17\FSBC'I'IWCTEAKWD\hl 7 l 21LnAgrv2.wpd
       April 10, 2017 (12:44pm)                               20                                          l,OAN AO!U!EMENT




                                                EXHIBIT NO. 2                                            EX. 2-020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 474 of 609




              8.06    Participation. Borrower expressly recognizes and agrees that Lender may sell to other
                      lenders participations in the loans incurred by Borrower pursuant hereto. As sectu'i.ty for the
                      due payment and performance of all Indebtedness of Borrower to Lender under this
                      Agreement and/or any other of the Loan Documents, whether now existing or hereafter
                      arising, and to such lenders by reason of such participations, Borrower hereby grants to
                      Lender and to such lenders a lien on and security interest in (i) any and all deposits or other
                      sums at any time credited by or due from Lender ai1d such lenders or either or any of them,
                      to Borrower, whether in regular or special depository accounts or otherwise, (ii) any and all
                      money, securities and other property ofBorrower, and the proceeds thereofnow or hereafter
                      held or received by or in transit to Lender and such lenders or either or any of them, from
                      or for Borrower whether for safekeeping, custody pledge, transmission, collection or
                      otherwise. Any such deposit, sums, monies, securities and other property may at any time
                      be set-off, appropriated and applied by the Lender and by such lenders, or either or any of
                      them, against any Indebtedness whether now existing or hereafter arising to Lender and to
                      such lenders, or either or any of them, under this agreement or the Note or otherwise,
                      whether or not such Indebtedness is then due or secured by any collateral or, if it is so
                      secured, whether or not such collateral held by Lender or such lenders is considered to be
                      adequate.

              8.07    Sale of Loan. Lender may freely assign, whether by sale or transfer, all or any portion of
                      its rights in and to all or any portion of the Indebtedness including the Note to any a third
                      party or any Loan Party, including, but not limited to, a sale, transfer or assigrunent to any
                      Guarantor, Granter or other obliger on the Indebtedness.

              8.08    Election of Remedies. Lender shall have all of the rights and remedies granted in the Loan
                      Documents and available at law or in equity and these same rights and remedies shall be
                      cumulative and may be pursued separately, successively, or concunently against Borrower,
                      any Guarantor, Granter, other Loan Party or any collateral property covered under the Loan
                      Documents, at the sole discretion of Lender.

               8.09   Indulgence. No delay or failure of Lender in exercising any right, power or privilege
                      hereunder or under any of the Loan Documents shall affect such right, power or privilege.
                      Any single or partial exercise thereof shall not preclude any further exercise tJ1ereof.

               8.10   Amendment ai1d Waiver. No course of dealings by the Lender, its officers, employees,
                      consultants, or agents in the exercise of any right hereunder, under the Note, or under any
                      other of the Loan Documents shall operate as a waiver thereof. No amendment or waiver of
                      any provision of any Loan Document, nor consent to any departure by any Loan Patiy
                      therefrom, shall in any event be effective unless the same shall be in writing and signed by
                      Lender, and then such waiver or consent shall be effective only in the specific instance(s)
                      and for the specific time(s) and purpose(s) for which given.

               8.11   Severability. In case any one or more of the obligations of any Loan Party under any Loan
                      Docun1ent shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
                      and enforceability of the remaining obligations of such ~an Party shall not in any way be
                      affected or impaired thereby, and such invalidity, illegally or unenforceability in one

        JN017\FSBCT\WCTEAKWD\h17121LnAgrv2.wpd
        April 10, 2017 (12;44pm)                            21                                         L.OAN ACJRBEMF.NT




                                             EXHIBIT NO. 2                                            EX. 2-021
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 475 of 609




                         jurisdiction shall not affect the validity, legality or enforceability of the obligations of such
                         Loan Party under any Loan Document in any other jurisdiction. Each term, covenant, and
                         condition of this Agreement and/or any of the other Loan Documents shall be valid and
                         enforceable to the fullest extent permitted by law.

                8. 12    Reliance on and Survival of Various Provisions. All terms, covenants, agreeme11ts,
                         representations and warranties of any Loan Party made in any Loan Document, or in any
                         certificate, report, financial statement or other document furnished by or 011 behalf of any
                         Loan Party in connection with any Loan Document shall be deemed to have been relied
                         upon by Lender, notwithstanding any investigation heretofore or hereafter made by Lender
                         or on Lender's behalf. All representations and warranties of the Borrower herein or in the
                         other Loan Documents and all covenants and agreements herein and in the other Loan
                         Documents, shall survive until repayment in full of the Indebtedness.

                8.13     Execution of Loan Documents in Countemarts. Each origfoal of the Loan Documents
                         executed in connection with the Loan including the Note may be executed as counterpart
                         originals and may contains multiple original signature pages and/or corresponding
                         acknowledgments. Two or more counterparts of any particular Loan Document may be
                         executed and/or acknowledged and one or more of the multiple original signature pages
                         from one counterpart of that particular Loan Document executed in connection with the
                         Loan may be replaced by one or more original signature pages from other counterparts
                         thereof, in order to produce fully executed counterparts, each of which shall be considered
                         as an original, and all of which shall constitute the same agreement or document.

                8.14     Docwnent Retention Policy. Each undersigned Loan Party understands and agrees that (i)
                         Lender's document retention policy may involve the imaging of executed Loan Documents
                         including the Note, as well as other miscellaneous documents, papers, reports and other
                         correspondence, a11d the destruction of the paper originals, and (ii) each undersigned Loan
                         Party waives any right that any Loan Party may have to claim that the imaged copies of the
                         Loan Documents (other than the Note) and other miscellaneous documents, papers and other
                         correspondence related thereto are not originals.

                8.15     NOTICE UNDER SECTION 26.02 OF TIIE TEXAS BUSJNESS & COMMERCE
                         CODE:

                          AN AGREEMENT FOR ALOAN IN WHICH THE AMOUNT INVOLVED IN THE
                        · LOAN EXCEEDS $50,000.00 IN VALUE IS NOT ENFORCEABLE UNLESS THE
                          AGREEMENT IS IN WR!TINGAND SIGNED BY THE PARTY TO BE BOUND OR
                          BY THAT PARTY' S AUTHORIZED REPRESENTATIVE.

                         THE RIGHTS AND OBLIGATIONS OF THE PARTillS TO AN AGREEMENT
                         SUBJECT TO SUBSECTION Cb) OF SECTION 26.02 OF THE TEXAS BUSINESS
                         & COMMERCE CODE SHALL BE DETERMINED SOLELY FROM THE
                         WRITTEN LOAN DOCUMENTS. AND ANY PRIOR ORAL AGREEMENTS
                         BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO TIIE
                         LOAN DOCUMENTS .


       .JNGl 7\FSBCI\WCTEAKWD\hl 7121 LnAgrv2.wpd
       April 10, 2017 (12:44pm)                                22                                          t.OAN AGREEM BNT




                                                EXHIBIT NO. 2                                             EX. 2-022
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 476 of 609




                            THE wRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AQBEEMENT
                            BETWEENTHEPARTIESANDMAYNOTBECONIRADICTEDBYEVIDENCE
                            OF PRIOR. CONTEM}>OMNEOUS. OR SUBSEQUENT ORA,LAGREEMENTS OF
                            THE PARTIES.

                            THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN '11ffiP ARTIES.
                                                                            I




                     8.16    Cqptions. 111e captions, headings, and arrangements used in this agreement are for
                             convenience only and do not in any manner affect, limit, amplify, or modify the terms ruld
                             provisions hereof.

                     8.17    Form and Substance. All documents, certificates, insurance policies, and other items
                             required to be executed and/or delivered to Lender, whether under this Agreement or under
                             any of the other Loan Documents, shall be in form and substance satisfactory to Lender.

                     8.18    Borrower In Control. hl no event shall Lender's rights and interests under the Loan
                             Documents be construed to give Lender the right to control, or be deemed to indicate that
                             Lender is in control of, the business, management or propetties of Borrower or the daily
                             management functions and operating decisions to be made by Borrower.

                     8.19    No Third Party Beneficiary, This Agreement is made for the sole protection and benefit of
                             Bon·ower and Lender and is not intended for the protection or benefit of any other Person,
                             and no other Person shall be deemed to have any privity of contract hereunder nor any right
                             of action of any kind hereon, or be entitled to rely hereon to any extent whatsoever.

                     8.20    Number and Gender. Words of any gender used in this Agreement shall be held and
                             construed to include any other gender, and words in the singular number shall be held to
                             include the plural, and vice versa, unless the context requires otherwise. The duties,
                             covenants, obligations, and warranties of each party defined as Borrower under this
                             Agreement shall be joint and several obligations of each such Borrower.

                     8.21    References . The words "herein," "hereof," "hereunder" and other words of similar import
                             when used in this Agreement refer to this Agreement as a whole, and not to any particular
                             atticle, section or subsection.

                     8.22    Ambiguities. Borrower !ll1d Lender aclo.10w ledge that they were each represe11ted by counsel
                             or bad the opportunity to be represented by counsel and waived such right in connection
                             with this Agreement, that each of them and/or their respective counsel reviewed this
                             Agreement to their satisfaction, that any rule of construction to the effect that ambiguities
                             are to be resolved against the drafting party shall not be employed in the interpretation of
                             this Agreement, and that the language in all parts of this Agreement shall in all cases be
                             construed as a whole and in accordance with its fair meaning.

                     8.23    Exhibits. The exhibits attached to this Agreement are incorporated herein and shall be
                             considered a part of this Agreement for the purposes stated herein, except that in the event
                             of any conflict between any of the provisions of such exhibits and the provisions of this
                             Agreement, the provisions of this Agreement shall prevail; provided however, that any

       JNG17\FSBCT\WCTEAKWD\bl7121LnAgrv2.wpd
       April   Io,   2017 (12:44pm)                              23                                        LOAN AGREEMENT




                                                   EXHIBIT NO. 2                                          EX. 2-023
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 477 of 609




                        attached metes and bounds description of the Land shall control over the summary
                        description defining the Land herein.

               8.24     Time of the Essence. Time is of the essence with respect to the dates, terms and provisions
                        of this Agreement, and as to each and every other Loan Document executed in connection
                        herewith.

               8.25     Inde;pendent Party. It is mutually understood and agreed that Borrower is an independent
                        party in the perfonnance of all activities, functions, duties and obligations pt1rsuant to this
                        Agreement and the other Loan Documents, and that nothing contained in this Agreement or
                        in any of the other Loan Documents is intended or shall be construed in any manner or under
                        any circumstances whatsoever as creating or establishing the relationship of co-paru1ers, a
                        partnership or joint venture, or joint ownership between Lender and Borrower, or with any
                        officers, employees, agents, brokers or contractors, for any purpose or in any matmer
                        whatsoever. Borrower hereby agrees not to represent to anyone that Borrower is an agent
                        of Lender or has authority to act on behalf of Lender.

               8.26     Days and Deadlines. As used in tltis Agreement, "days" shall mean and refer to calendar
                        days. However, if a deadline falls or notice is required on a Saturday, Sunday, or a legal
                        banking holiday, then the deadline or notice shall be extended to the next calendar day
                        which is not a Saturday, Sunday, or a legal banking holiday. As may be used in this
                        Agreement, the term "Business Days" means any day which is not a Saturday, Sunday, or
                        a legal banking holiday.

               8.27      GOVERNING LAW AND VENUE. THE LOAN DOCUMENTS SHALL BE
                         GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
                         STATE OF TEXAS AND THE APPLICABLE LAWS OF TilE UNITED STATES OF
                         AMBRlCA.     nm LOAN DOCUMENTS ARE DEEMED                      EXECUTED IN AND ARE
                         PERFORMABLE BY EACH LOAN PARTY IN BELL COUNTY, TEXAS. Any action
                         or proceeding under or in connection with the Loan Documents against Borrower or any
                         other party ever liable for payment of any sums of money payable on the Loan Documents
                         may be brought in any state court located in Bell County, Texas, or in. the federal court in
                         Bell County, Texas. Borrower and each such other party hereby irrevocably: (i) submits
                         to the nonexclusive jurisdiction of such courts, and (ii) waives any objection it may now or
                         hereafter have as to the venue of any such action or proceeding brought in such court or that
                         such court is an inconvenient forum.




       JNG 17\FSBC'I\WCTEAKWD\h 17121 LnAgrv2. wpd
       Aprll 10, 2017 (12:44pm)                               24                                         LOAN AGRliEMENT




                                               EXHIBIT NO. 2                                            EX. 2-024
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 478 of 609




      Executed in one more counterpart originals to be effective on the Effective Date defined on page 1 hereof.

                                                            WC TEAKWOOD PLAZA, LLC, a Delaware
                                                            limited liability company

                                                            :9y:    WC Teakwood Plaza Mezz, LLC , a
                                                                    Delaware 1' . ed liability company,
                                                                    Man//
                                                                    By:_---#-__,_:P"----""'~___.,.----
                                                                      Na
                                                            Address:        401 Congress Avenue, 33rd Floor
                                                                            Austin, Texas 78701



                                                            By: _ _ __ _~~.,..,...,.__,.------
                                                              Printed Name: _ _ ___..c,w..:...=::::~'------­
                                                              Title: -----,,.,,.........+ - - - - - - - - -
                                                            Address:         6500 North Mopac Expressway,
                                                                             Building One, Suite 1101
                                                                            Austin, Texas 7873 1




       JNG l 7\FSBC1\WCTEAKWD\h 17121 LnAgrv2. wpd
       April 10, 2017 (12:44pm)                           25                                       LOAN AGRE!lMENT




                                              EXHIBIT NO. 2                                        EX. 2-025
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 479 of 609




   3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, BEING ALL OF LOT
   2 AND A PORTION OF LOT 1, ALLANDALE NORTH SECTION FIVE, A SUBDIVISION OF RECORD IN
   VOLUME 18,PAGE 11 OF THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS; SAID 3.395 ACRES BEING
   MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

   BEGINNING, AT A 112 INCH IRON ROD FOUND IN THE EASTERLY LINE OF BURNET ROAD (140' R.O.W.) ,
   BEING THE SOUTHWESTERLY CORNER OF LOT 1, JACKSON TERRACE NO. 2 AMENDED, A SUBDIVISION
    OF RECORD IN VOLUME 41, PAGE 13 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF
    SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHWESTERLY CORNER HEREOF;

    THENCE, S 60° 26' 00" E, ALONG THE SOUTHERLY LINES OF SAID LOT 11 JACKSON'TERRACE NO. 2
    AMENDED AND LOT 4 OF SAID JACKSON TERRACE NO. 2 AMENDED, BEING THE NORTHERLY LINE OF
    SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHERLY LINE HEREOF, PASSING AT A
    DISTANCE OF 164,74 FEET A 1/2 INCH IRON ROD FOUND AT THE COMMON SOUTHERLY CORNER OF SAID
    LOT 1, JACKSON TERRACE NO. 2 AMENDED AND SAID LOT 4, JACKSON TERRACE NO. 2 AMENDED AND
    CONTINUING FOR A TOTAL DISTANCE OF 259.66 FEET TO A 112 INCH IRON PIPE FOUND AT THE
    SOUTHEASTERLY CORNER OF SAID LOT 4, JACKSON TERRACE NO. 2 AMEN.DED, BEING THE
    SOUTHWESTERLY CORNER OF LOT 1, BLOCK "H" LANIER TERRACE SECTION 4, A SUBDMSION OF
    RECORD IN VOLUl\tE 18, PAGE 65 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF LOT
    8, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF RECORD IN VOLUME 17, PAGE
    20 OF SAID PLAT RECORDS AND ALSO BEING THE NORTHEASTERLY CORNER OF SAID LOT 2,
    ALLANDALE NORTH SECTION FIVE, FOR TIIE NORTHEASTERLY CORNER HEREOF;

    THENCE, S 13° 52' 00" W, ALONG THE WESTERLY LINES OF LOTS 21 3, 6, 7 AND 8, DLOCK "P" OF SAID
    ALLANDALE NORTH SECTION THREE AND ALONG THE WESTERLY LINES OF LOT 4AAND LOT 5A,
    RESUBDIVISION OF LOTS 4 AND 5, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF
    RECORD IN VOLUME 25, PAGE 42 OF SAID PLAT RECORDS AND ALSO BEING ALONG THE WESTERLY
    LINE OF LOT 1, BLOCK "P" ALLANDAU~ NORTH SECTION TWO, A SUBDIVISION OF RECORD IN VOLUME
    15, PAGE 91 OF SAID PLAT RECORDS, BEING THE EASTERLY LINE OF SAID LOT 2, ALLANDALE NORTH
    SECTION FIVE, FOR THE EASTERLY LINE HEREOF, A DISTANCE OF 598.75 FEET TO A 1/2 INCH IRON ROD
    WITH CAP FOUND IN THE NORTHERLY LINE OF TEAKWOOD DRIVE (64' R.O.W.), BEING THE
    SOUTHWESTERLY CORNER OF SAID LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO AND THE
    SOUTHEASTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION FNE, FOR THE
    SOUTHEASTERLY CORNER HEREOF;

    THENCE, N 76° 08' 00" W, ALONG THE NORTHERLY LINE OF TEAKWOOD DRIVE, BEING THE SOUTHERLY
    LINE OF SAID L01' 2, ALLANDALE NORTH SECTION FNE, FOR THE SOUTHERLY LINE HEREOF, A
    DISTANCE OF 249.97 FEET TO A 112 INCH IRON ROD WITH CAI' FOUND IN ·mE SOUTHERLY LINE OF
    BURNET ROAD, BEING THE SOUTHWESTERLY CORNER OF SAID LOT 2, ALLANDALE NORTEi SECTION
    FIVE, FOR THE SOUTHWESTERLY CORNER HEREOF;

    THENCE, N 13° 52' 00 11 E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
    WESTERLY LINE OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE
    WESTERLY LINE HEREOF, A DISTANCE OF 548.24 FEET TO A 112 INCH IRON ROD WITH CAP FOUND AT
    THE SOUTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE, FOR AN ANGLE
    POINT HEREOF, FROM WHICH A 1/2 INCH IRON ROD FOUND BEARS N 68' 03' 42" E, A DISTANCE OF 0.71
    FEET;




                                                extflBITB
                                              PAGL\_OF.dJAGES




                                       EXHIBIT NO. 2                                EX. 2-026
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 480 of 609




       THENCE, LEAVING THE EASTERLY LINE OF BURNET ROAD, OVER AND ACROSS SAID LOT 1,
       ALLANDALE NOllTH SECTION FIVE, FOR A PORTION OF THE 'WESTERLY LINE HEREOF THE
       FOLLOWING TWO (2) COURSES AND DISTANCES:                                 '

             1) S 76° 08' 00 11 E, A DISTANCE OF 129.40 FEETTOAP.K. NAIL WITII SHINER FOUND FORAN ANGLE
             POINT HEREOF;

             2) N 13° 52' 00" E, A DISTANCE OF 63.63 FEET TO A 112 lNCH IRON ROD WITH CAP FOUND IN THE
             COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE AND SAID LOT 2,
             ALLANDALE NORTH SECTION FIVE, FOR AN ANGLE POINT HEREOF, FROM WT:IICH A CUT "X"
             FOUND IN CONCRETE BEARS N 66' 34' 39 11 E, A DISTANCE OF 1.02 FEET;
       THENCE, N 60° 26' 00" W, ALONG THE COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION
       FIVE AND SAID LOT 2, ALLAND ALE NORTH SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE
       HEREOF, A DISTANCE OF 134.41 FEET TO A 112 INCH IRON ROD WITH CAP FOUND IN THE EASTERLY
       LINE OF BURNET ROAD, BEING THE NORTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH
       SECTION FIVE, FOR AN ANGLE POINT HEREOF;

       THENCE, N 13° 52 1 00 11 E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
       WESTERLY LINE OF SAID LOT 2, ALLAN DALE NORTH SECTION FIVE, FOR A PORTION OF TRE
       'WESTERLY LINE HEREOF, A DISTANCE OF 20. 77 FEET TO THE POINT OF BEGINNING, CONTAINING AN
       AREA OF 3.395 ACRES (147,865 SQ. FT.) OF LAND, MORE OR LESS.




                                       EXHIBIT NO. 2                                  EX. 2-027
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 481 of 609

  ELECTRONICALLY RECORDED                                    2017066579
                                           TRV              30     PGS



                                        DEED OF TRUST, SECURITY AGREEMENT
                                                 AND FINANCING STATEMENT

                 NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATIJRAL
                 PERSON, YOU MAY REMOVE OR STRIKE ANY OR ALL OF THE
                 FOLLOWlNGINFORMATIONFROMANYINSTRUMENTTHATTRANSFERS
                 AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD 1N
                 THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR
                 DRIVER'S LICENSE NUMBER.
       THE STATE OF TEXAS                           §
                                                    §
       COUNTY OF TRAVIS                             §

                 WC TEAKWOOD PLAZAt LLC (herein called norantor11 ) 1 for and in consideration of the indebtedness
       het-elnafter described, has granted, bargained, transferred, sold and conveyed, and by those preaents docs grant, bargoin,
       transfer, sell and oonvey, in trust, unto T. GERRY GAMBLE, TRUSTEE and unto Trustee's successors in th.ls trust
       and Trustee's aubstimtes and assigns (herein called "Trustee11), forever, for the use and benefit of the Beneficiary
       (hereafter defined) all and singular the property hereinafter descnbed situated in the Coun.tyofTRAVIS, State ofTexaii,
       to-wit: (a)

                 3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, mxAS,
                 BEING ALL OF LOT 2 AND A PORTION OF LOT 1, ALLANDALE NORTH SECTION
                 FIVE,ASUBDIVISIONOFRECORDINVOLUME18,PAGE110FTIIEPLATRECORDS
                 OF TRAVIS COUNTY, TEXAS, SAID 3.395 ACRES BEJNG MORE PARTICULARLY
                 DESCRIBED BY METES AND BOUNDS ON EXHIBIT "A" ATTACHED HERETO AND
                 MADE APART HEREOF FOR ALL PURPOSES (all such real property in this subsection (a)
                 herein sometimes called the 11 Lnnd");

        (b) 11ll 1'ights, titles, interests, estates, reyersio11s and remainders now owned or hereafter acquired by Grantor !n and to
        the Land and in and to all other propettles covered hereby and all other lands now owned or hereafter acquired by
        Grantor abutting, adj acent or contiguous to ~e Land; (c) all buildings and other improvements now or hereafter situated
        on the Land and in and to the properties covered hereby (herein sometimes called the "Improvements"); (d) all rlghts,
        titles a11d interests now owned or hereafter acquired by Grantor in and to all drainage easements, easements, licenses,
        parking rights, streets audrlghts-of-way of every kind and nature adjoining, serving, belonging, appertaining or otherwise
        affording acoess 1 Ingress and OJ' egress to or otherwise benefilting the Land whether now ex:isting or hereafter llrisil:ig and
        all public or private utility conneotions therelo and all appurtenances, tenements, bereditamonts, franohlses, servitudes,
        rights, waya 1 privileges and prescriptions thereto; (e) all goods, equipment, fixtures, manufactured housing, mobile
        homos, fumi.shlngs, inventory, crops, other farm products, timber, shrubs, and any other vegetation, Bnd any and all other
        personal property of any kind or character defined in and subject to the applicable provisions of the Texas Business 11nd
        Commerce Code as now adopted and Wilting and ns it iuay hereafter be amended or succeeded (herein called the
        "Uniform Commercial Code") now owned or hereafter acquired by Granter and now or hereafter affixed to, plauted or
        grown on, located on or within, or severed from the Land or the Improvements, and any and a.11 personal property
        purchased with a portion of the proceeds of the Note (hereinafter defined), regatdless of the location of suoh property,
        !llld all replacemonts thoroof1 substltutio1l8 therefor, additions the1·eto 1 and prooeods. and products thereo~ including
        without limitation, all dghts, titles a.net interests of Granter now owned or hereafter acquired l.u and to an.y of mch
        pe1·sona1 property that may be subject to any title retention or security agreement superior in Hen or seow·ity interoat to
        ilie lien 01· security interest of this Deed of Trust. Seoul'ity Agrcemont and Fh\Bncing Statemc11t (herein called "Deed of
        Trust"); (f) allrighta and interests of Grantor now owned or hereafter acquired in end to (l) all development rights, rights
        as decloran4 all rights to enforce easements, covenants and reatriotlons that benefit the Land and or hnprovements, and
        all contracts, subcontracts, building permits, and plans and specifications relating to the Improvements and all deposits,
        funds, accounts, contract rlgb.ts 1 instruments, docume11ts, general intangibles (inoludfng but not H111ited to, trademarks,
        trade names and symbols used in oonneot!o.u therewith), contracts for deed, notes or chattel pape1· arising from or by
        virtue of any transactions relating to the Land or the Improvements; (H) all water rlghts, all right, ti~le and interest of

        JN017\FSBCI'\WCTEAKWD\i17121DTv3.wpd
        Aprll 11, 2017 (1:02pm)                                       1                                                   DE!IDOPTRUST




                                                        EXHIBIT NO. 3                                                     EX. 3-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 482 of 609




        Gran.tor in and to any and all wastewater capacity reservations of any kind or charnoter ooverl11g Lhe Land or
        Improvements, issued or which may be issued by any governmental agencies havlng jurisdiction thereof, and all other
        rights relating to sewage tteatment capacity, water capacity and utilities serving the Land or lm.provemout9, Jnoluding
      · easements, agreements, usage rights md course of dealings concerning irrigation, drainage lines, sheet-flow, surface
        drainaae, flood control, drainage facilities and detention ponds (s!lld right..~ described in this subpnragtaph (il) bolng
        colloctivoly sometimes called "Utilities Rights"), permits, llce11Bes, franchises, certificates, and otherrlghts and prlvileges
        obtained in oonnect!on with the Land or the ImprovemenlBi (Hi) all proceeds and proceeds of proceeds ruising from or
        by virtue of the sale, lease or other disposltiou of a.ny of the real or personal property covered hereby; (iv) all proceeds
        and proceeds of proceeds (lnolud!ng premium refunds) payable or to be payable under each policy of h1surat1co relating
        to the Land or the hnpl'ovements; and (v) all proceeds and proceeds of proceeds nr!sfng from the taking of all 01· any part
        of the Land or any rights appw·ten.ao.t thereto, Including, but not limited to, change 0£ grade of streets, cul'b cuts or other
        rights of access, for any public or quasi-public use under any law1 or by right of eminent domain, or by prJvato or otl1er
                                                                                                                                               :1
        purchase Jn lieu thereof (a.11 of tl1e items described in (e) and (f). inoluaive, belng herein called the 11 Gooc1Jl 11 ); nnd (g)     1·
        without limiting the foregoing, any and all rights, l'Oyalties, rent.a, revenue&, profits, benefits, leases, statutory landlord's
         liens, security' interests, oontraots 1 Bccount&1 general intangibles (Including but not llmlted to, trademarks, trade names
        and symbols used in connection therewith), money, instruments, chattel paper, insurance proceeds, documents,                           I.d
        tenements, hereditaments and appurtenances now owned or hereafter aoquired by Granter and appertaining to 1 gonoratod
         from, arising out of or belo11ging to any of the foregoing (all of the foregoing items desorlbed in (g) being herein called           u
                                                                                                                                               n
         the "Intangibles" and all of the foregoing iteme described in (a) through (g), inclusive1 being herein called the "Mortgaged          '·
        Property"). All of the Goods which constitute tangible personal property shall be deemed to be pmi of nud affixed to
         tho Land for all purposes to the maximum extent penniltlld by law.                                                                    ':
                                                                                                                                               t·'
                                                                                                                                               ~1
                 TO HAVE AND TO HOLD the Mortgaged Property, unto Trustee, and Trustee's successors in this trust, ru1d
        Trusteo's assigns, foreve1·, to secure the payment of the Indebtedness (hereafter defined) and to secure the perfonnance
        of the covenants, agreements, and obligations of the Grantor herein contained, and Grantor does hereby bind Granter,
                                                                                                                                                 I
        and Grontors respective heirs, personal representatives, successors and assigns, to warrant Rild forever defend the
        Mortgaged Property unto Trusteo, and Trustee's aucce.iqors and assigns, forever, against U1e claim 01· claims ofa.11 persons
        whomsoever claiming or to claim the same, or any part thereof.

                                               ARTICl.E L INDEBTEDNESS SECURED                                                                 I_\

                  1.01      ·nu.s conveyance is made in trust, however, to secure a11d enforce the pay111ent and perfotUlanco of all
                            ofthe following obligations (herein oolleotively called the "Indebtedneas11 ):

                            A.         All sums due or to becoOle due pursuant to that one certain promissory note (herein called
                                       the "Note"), of even date herewith, executed by WC TEAKWOOD PLAZA, LLC
                                       (sometimes 11lso referred to herein as tho "Borrower"), payable to tho order of FIRST
                                       STATE BANK CENTRAL TEXAS (sald patty or nny subsequent owner or holder of the
                                     . Note being herein called "Beneficiary"), whose address is as speoifled below, in the original
                                       prino!pal amount of SEVEN MILLION SXX HUNDRED THOUSAND AND N0/100
                                       DOLLARS ($7,600,000.00) beating interest at tb.e rate therein stated and finally maturi11s
                                       Aprll 9, 2022, tlie Note providing that, if default occurs, tho unpaid principal thereof and all
                                       accrued unpaid interest thereon may, at Beneficiary's option, be declared due and payable
                                       prior to the stated maturity thereof and providing further for the payment.of attorneys' foes
                                       and other cxpe11Ses of collection under certain oircwnstances:

                            B.         All funds advanced by Beneficiary to or for the benefit of Borrower and/or Oran tor pursuant
                                       to the Loan Agreement (11 Loan Agreeme11t 11 ) of even date herewith by and between Borrower
                                                                                                                                                II:
                                       and Beneficiary; and

                            c.         All funds advanced byBenoticlaryrelaling to costs oroxpenses that are Granto1Js obligations
                                       hereunder and/or made to or for the benefit efBorrowei· and/or Granter pursuant to any other
                                       dOOlUnent securing or relating to the Irulebtedness or otherwise, and all other debts,
                                       obligations and llabilitlca of Grantor and/or Borrower to Bencflciary of whatever kind or
                                       charncter1 whether now oxlsting or hereafter arising, aecu1·ed or unaecw·ed, direct or indirect,

         JNCl17\FS.BC1\WCTEAKWD\117121DTv~.wpd
         Aprll 11, 2017 (1:02prtl)                                      2                                                    onso oP TlltJST




                                                        EXHIBIT NO. 3                                                       EX. 3-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 483 of 609




                                  fixed or contingent, pr!nwy 01· secondary, whether then due, not due or past due, and whether
                                  jo.int or several or both, including, without limitation., all present and future debts, obligations
                                  and liabilities of Grantor and/or Borrower (i) as p1'inclpa1 1 surety, endorser, guarantor,
                                  ncconunodatlon p111ty or othorwlso1 (ii) · arising by Yirtuo of open accounts, overdt'aft,
                                  oporatlon of law or otherwJse, (Hi) as a member of any part.nerehlp 1 joint venture, company,
                                  firm, tt11St or other association, or (iv) payable to or in fnvor of third parties and hereafter
                                  acquired by Beneficiary with or without the knowledge, consent or insistence of Granter
                                  aod/orBorrower. The payment ofall such debts, obligations and l!ab!Htles ofGrantor and/or
                                  Bo110wer shall not tenninate this Deed ofTtust unless the lien created hereby is released in
                                  writing by Beneflolary, It being conternple.ted that Grantor and/or Bottower from tlme to time
                                  will become add!tlonally indebted to Beneficiary, all of which indebtedness shall be secured
                                  by this Deed of Trust until the lien hereof is ao released in writing by Beneficiary; and

                        D.        All re11owals 1 rearrangements, modifioatlons and extousions of any of the foregoing.

                1.02     The Indebtedness shall be payable at the address specified in tho Note or at such other place as
                         Benefl.clary from time to time may hereafter designate in writing: and, unless otherwise expressly
                         provided in the instmme11ts evidencing the Indebtedness, all port!ons of tho Indebtedness shall bear
                         interest from the due date thereof until pald at the same rate per annum as provlded in the Note for
                        .interest 11ccrui11g on past doe amountl:I; provided however, ill no event shall Benofioiary compute llie
                         interest in a m!lllller that would cause Beneficiary to contract for, charge or receive interest that would
                         exceed the maximum legal contract rate of intereat that Beneficiary may chorge.

                1,03    All payments reoelved by Fienefi.cia.ry, whether designated as payments of principal or interest, shall
                        be applied to the p1'itlcipal or interest of the Indebtedness or to expenses and liabilities provided for
                        herein., or any combinalio11 of the foregoing, as directed by Beneficiary at Beneficiary's option,
                        exet'Cised in its sole dlscretion.

                                          ARTICLE II. COVENANTS OF GRANTOR

                2.01     In order to secure payment of the Indebtedness, and performance of Grantor's obligations hereunder,
                         Grnntor covenant.~ and agrees with Beneficlal'y and with Trustee as follows:

                         A.       Granter shall pay or cause there to be paid when due all of the llldebtedness, together with
                                  the interest and all other charges accruing thereon nnd thereunder in accordance with the
                                  terms of tho Note and all other instruments evidencing, securing or otherwise relntlng to the
                                  Indebtedness.

                         B.       Granter represents and warrants that (1) Granter has good and indefeasible title in fee almple
                                  to the Mortgaged :Property, (2) unless otherwise herein provided ahd lo Benefiolo.ry's title
                                  insurance policy, the Mortgaged Prope1'ty is free from restrictions, e~sements, outstanding
                                  mineral or royalty interests, liens and seourlty Interests, (3) the Land has legal and sufficient
                                  access, for its intended use, to a public roadway, etther by direct access or by virtue of
                                  Grantor's rights ht one or more easements, wWoh are part of the Mortgaged Property, and (4)
                                  Ornntor has full right and authority to make this conveyance, Grantor agrees to maintain and
                                  preserve Grantor's legnl existence and a11relatedrlght3, franchlses and privileges, IfOrantor
                                  is an ontity other than au individual, Granto1· shall not amaud its Articles of Formation or
                                  ether governing documents thnt govern the formation or operation of Granter or change it8
                                  namti or identity without Beneficiary's prior written consent. For pwposes hereo~ the tenn
                                  "Articles of Organization" shall include, as thoy exist on tho date hereof, (a) Grantor's
                                  At.t!cles ofFonnatiou 01· Articles oflncorporation and By·Laws, if Granter la a corporation,
                                  (b) Grantor's Partners!tlp Agreement or Joint Vennire Agreement, if Granter is a general
                                  partnership or joint venture, (c) Grantor's Limited Partnership Agreement and Certl.ficate of
                                  Limited Partnership or Certificate of Formation, if G!'antor is a limited partnership or a
                                   registered limited lt11b!litypartnerahip, (d) the Tmst.Agreomont creating Granter, ifGrantor

        JNG17\FSBCT\WCI'EAKWD\j17121DTv3.wpd
        Aplil 11, 2017 (l:02pm)                    .                 3                                                   DllBD OP TRUST




                                                       EXHIBIT NO. 3                                                     EX. 3-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 484 of 609




                               ts a trust or (e) Granters Articles of Organization, Artioles of Fonnatlou, Company
                               Agreement, Operating Agreement and/or and Regulations, if Granter is a li.tnlted liability
                               oompnny.

                       C.      Grantor shall promptly obtain, pay for Rl1d deliver to Beneficiary and mnintnin immra.nce
                               pollo1es with proof of prentlums pal.cl for at least one yenr ln advnnce provld.ing extended
                               coverage for all Improvements and other property covered by this Deed of Trust against
                               damage by fire, lightning and such other mks as Beneficiary shall reasonably require, all in
                               amounts reasonably required by Beneficiary. but in. any event In an amount at least equal to
                               the Indebtedness. but uot exceeding 100% of full replacemont cost of all Improve1nenta and
                               all other propel'ty covered by this Deed of Trust, such insurance to be writte11 on a
                               replacement cost form promulgated by the Texas State Board oflnsuraneo and with Jusurers
                               that arc authorlzed to do bualncsa in Texas or       <111   e1ls-ib1e surplus lines insui·er1 but in any
                                event with companies approved by Boncficie.ry1 with (1) loss made paynblo to Boneficlary
                                pursuant to the standard mottgagee clause promulgated by fhe 'l'oxas State Board of
                                Insurance, without contribut.lon; and (2) provision th.at (a) each of said policies shall not be
                                 terminated, reduced or litnited, regardless of any breaoh of tbe representations and
                                 agreements set forth tlterein, a1td (b) no such policy shall be canceled. endorsed or amended
                                 to any exte11t unless the Issuer thereof shall have first given Beneficiary at toast thirty (30)
                                 days' prior written notice. If Granter fails to furnish such policies, Beneficiary, at
                                Beneficiary's option, may procure such insurance at Grantor's expell8e, All renewal and
                                 substitute policies of insurance shall be delivered to the office ofBeneficiary, premiums paid
                               , for at least one year, at least fifteen (15) days before expiration of the insurat1ce protection
                                 to be replaced by such renewal or substituted policies. In case of loss to the Mortgaged
                                Property, so long as the Gralltor is not then ln default under the LoanAgi:eement, Benefloiary
                                 shall allow Granter to use '!he proceeds for the repair of the Improvements or for the erection
                                 of new improvements ln their place, but Be11oficiary shall not be obligated to see to tho
                                 proper application of nny amounts so paid to Grantor. Except as provided for in the
                                preceding sentence, in oase of loss to the Mortgaged Property, Beneficiary, at Be.ueflolary's
                                 option, shall be entitled to receive and retain the proceeds of tho lnsurll'.t'lce po\iciea, applying
                                 the same toward payment of the Indebtedness in sucl1 manner as Beneficiary may elect, or
                                 nt Boneficiao/s option, Beneficiary may pay "the same over wholly or in part to Grunter for
                                 1he 'repair of the Improvements or for the erection. of new improveo1ents in theh-placti, or for
                                 any other purpose satisfactory to Beneficiary, bUt Beneficiary shall not be obligated to see
                                 to the proper application of any amounts so paid to Gralltor. If Insurance proceeds are to be
                                 paid to Gl'antor for rebuilding, disbursement shall be made on such terms and subject to such
                                  conditlon.s as Beneficlarymay specify includhig those provided for iu Section 2.01 Y he.reef;
                                  and any lnsur011ce proceeds in excess of the Indebtedness shall be refunded by Beneficiary
                                  to Gran.tor, Regardless of whether the insurance procee&i payable to Granter are su.fficient
                                  to pay th.e full costs of repair and restoration of the Mortgaged Property, except ln the event
                                 Beneficiary eleots to apply the Insurance proceeds towards the payment of the Indebtedness
                                  as provided for herein, Orantor shall promptly cottl111e:nce and carry out the repair,
                                  replaceme.11t, restoration and rebuilding of any and' aU of the Imp1·ovements damaged or
                                  destl'oyed so as to t'eturn same, to the extent practicable, to the same form at1d condition as
                                  existed immedlatcly prior to such damage to or destruction thereof, with such modifications
                                  or additions as may bo required to comply with appl!cnblo laws, ordinances, rules and
                                  regulations of all governmental agencies havingjurisdlction thereof. Granter shall not permit
                                  or canyon any activity within or relating to 1ho Mortgaged PropeLi.y that Is prohibited by the
                                  tetmS of any insurance poHcy covering any part of the Mortgaged Property or which permits
                                  cancellation of 01' increase in the premium payable for any insurance policy covering any part
                                  of the Mortgaged Property. In the event of a foreclosure of this Deed of Trust, the purchaser
                                  of the Mortgaged Property shtl1l succeed to all tho rights of Grunter, iucludlng any right to
                                  unearned premiums, in and to ell policies ofinsuranoa assigned and delivered to Bonoficiary
                                  pursuant to the provisions oflhls insti"UJnent. Regardless ofthe types or amounts oflnsuraoce
                                  required and approved by Beneficiary, Grantor shall assign and delive1· to Benofloiary all

         JNGl 7\FSBC'l\WCI'BAI<:wD\j 17121DTv3.wpd
         April 11, 2017 (l:02pm)                                  4                                                       oanDOPTRUST




                                                 EXHIBIT NO. 3                                                          EX. 3-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 485 of 609




                             policies of insurance that Insure against any loss or damage to the Mortgaged Property, as
                             collateral and furOier security for the payn1ent of tho IndebtodneSll. Granter nlso shall obtai11
                             and malntaln in force and effeot at Grantors expense suoh liability and other Insurance
                             policies and protection as Beneficiary from time to time may require. Purthennore, if any
                             portion of the Mortgaged Property is r:itna.ted In an area, or lg subeeque.ntly designated lu an
                             area, having special flood hazards (as defined in the Flood Disaster Protection Aot ofl 973,
                             as amended from time to time, or any slmilnr legislation), Grantor shall provide flood
                             insure.nee to Beneficiary in an amount equal to the replacement cost of the improvements or
                             the maximum amount of flood irurarnnce available, whichever Is the lesser.

                      D.     Granter shall pay, prior to delinquency, all taxes1 118Se&sments, ground rents, roainienunce
                             charges, all other charges and impositions (herein called the "Impositions") now or hereafter
                              asse~sed,   levied or otherwise oharged agninst the Mortgaged Property, or any part thereof,
                             aud shall promptly furnish proof, satisfactory in fom1 a:11d substance to Benofiolary, of such
                             payment, Without the prior written express consent of Beneficiary, Gnintor shall not be
                             pennltted to allow n thh'd party or a property tax lender to flnance the payment of ad valorern
                             property taxes lt' a11y such related lien would result In a Hen that is or ill clnimed to be
                             superior to this Deed of Trust. Gran.tor shall not defer the oolleot1on of or payment of taxes
                             on the Mortgaged Property, in the event deferral of such taxes is pennltted tinder applicablo
                             law, In the event of the pMsage nfter date of this Deed of trust of any law, ordinance, or
                             1·egulation, deducting from the Mortgaged Property for the purposes of taxation any Hen
                             thereo11i or changing in any way the laws now in force for the taxation of mortgages, deeds
                             of trust, or indebtedness secured thereby, o.r the lllAtmer of tho ope1'atio11 of any such taxes
                             so as to affect the Interest of Beneficiary, then and in suoh event, Grat1tor shall bear and pay
                             the full amoWlt of suoh t.aXes, unless the payment thereof by Granter would be unlawful or
                             ff the payment thereof would constitute usury or render the Indebtedness wholly or partially
                             usurious. If Gtlll1tor foils to pay any such taxes and asseesmonta, Bo:neficlary may pay the
                             same, together with all costB and penalties thereon, at Grantor's expense: provided, however,
                             that if for any reason payment by Grantor or by Beneficiary of any such new or additional
                             taxes would be un1nwfu1 or if tho payment thereof would constitute usury or rende!' the
                             Indebtedness wholly or partially usurlm1s, Be11eficinry, at Benefloiary's option, may declare
                              tho unpaid ltldebtodnese with aliaccrued interest thereon to be immediately due and payable,
                              or Beneficiary, at Beneficiary' option, may pay the amount or portion of suoh taices which
                              otherwise would render the Indebtedness unlawful or usurious, in whioh event Cl ranter shall
                              concutrently therewith pay the remailllng lawful and non-usurious portion or balance of said
                              taxes. Granter represents and warrants that Grantor has paid all ad valorem property taxes
                              ("Ad valorem Taxes';) that ate assessed or assessable against 1111 property that Granter owns
                              or hllS Wl interest in which are taxablo by the State of Texas or any taxing unit thereunder
                              under the Texas Tax Code, wbether said property is real, persona~ mixed, tangible or
                              intangible (the ''Taxable Assets11), regardless of whether the Taxable Assets are pledged or
                              assigned as collateral to Beneficiary. Grantor will pay all Ad valoretll Ta,.es on the Taxable
                              Assets before they are past due. Upon demand by Beneficiary, G1'antor shall provide to               i'.
                              Beneficiary, ou or before January 31st in eaoh year, written evidence in fon.n and content
                              Sll.l.isfactory to Beneficiary of payment of ail Ad valorem Taxes (and any and all related
                               interes~ penalties, cowi costs, and fees imposed by the te.idng units) against Grantor's
                              Taxable Assets and an accurate listing of all tax account numbers for all applicable taxing
                               units which pertain to any of the Taxable Assets. Granter represents and wan·anta to
                              Bertefic!ary that all exemptions clalmed by Grautor against ai1y of the Ad valorem Taxes are
                               valid exemptions under Texas law. 0!'8Iltor represents and warrants to Beneficiary that
                               Orantor ha:s properly nnd acouratoly rendered for taxation all Taxable Assets and hll.B filed
                               all required rendition statements and property reportB required by the Texas Tax Code.
                               Grantor agrees that Grantor's ex.coution. of this document shall evidence Grantor's authority
                               that any such rendition statements and/or property reports may be made avall11blo to
                               Beneficiary by any applicable appraisal dist.riot or taxing unit.


         JNO 17\FSBCT\WCTEAKWD\j 1712 IDTv3.wpd
         April 11, 2017 (l:02pm)                               5                                                 DllllD OF TRUST




                                               EXHIBIT NO. 3                                                    EX. 3-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 486 of 609




                    E.    Grnntor represents to Beneflclary that to Grantor's lmowledge and belief no eminent domain
                          proceed lngs affecting 1he Mortgaged Property or any part thereof are pending or threatened,
                          nor has Granter received notice of any proposed condemnation or other l!ke proceeding
                           flffectf.ug th4' Mortgaged Property, end n.o part of the Mortgaged Property h!l!I been
                           transferred in lieu ofoondemnation or other like proceedlna. a.nd no Certlffoa.te ofTal<lrtg for
                           a limited or indefinite term has been lssued with respect to the Mortgaged Property. Tn the
                           event Grantor acquires lmowledge or notice that any entity (public or private) having the
                           right of eminent domain (herein called a "Condemning Authority") may or does intend to
                           acquire or haa threatened. to institute or has instituted condemnation proceedings to acquire
                           the Mortgaged Property, any part thereof or any interest therein, Gra.11tor shall promptly give
                           Beneficiary writ.ten. notice of full details with regard 'thereto. Beneficiary shall be notified
                           of and, if the condemnation proceeds are anticipated to exceed $750,000.00, havo the right
                           to partlelpa-te k   all 11egoi.latlons with any CondCJnJ:llns Au.thocltr and Granter shall not grant
                           to 11t1y Condemulug Authorlty any right, title or interest in or to the Mortgaged Property or
                           any part thereof (in lieu of eminent domain or condemnation proceedings or otherwise), if               I
                           the condemnation proceeds at'o antlcipated to exceed $750,000.00, without the prior wdtten              l
                           consent of Be11e:ficinry to, and the joinder of Beneficiary with Grantor in, any such grant,            I
                           Gra11tor has transferred and assigned, and does hereby t.t·nnsfor and asslgn unio Beneficiary
                           (i) the full ammmt of aud right to receive and be paid the full amount of all couslderatlon and,
                           or, damages for lnjury or damage to tho Mortgaged Property paid 01· to be paid by any
                           Condemning Authority for and, 01-, by virtue of tho grant, in lieu of eminent domain or
                           condemnation proceeding, of any right, title or interest in the M01·tgaged Property, a.nd (ii)
                            alljudgments, decrees and awards orpaym~n!s for the taking of and, or, fodnjury or damago
                           to the Mortgaged Property (including but not limited to all awards and judgme11ts pwruant
                           to any condemnation proceedings), including lntel'est thereon. Beneficiary shall apply all
                           sums actually paid to and received by Beneficiat-y pursuant to any such grant, judgment,
                            decree or award flrnt to reimbursement of all costs and expenses (Including but not. limited
                            to attorneys' fees) incurred by Beneficiary in connection with a11y such maUers, and the
                            balance shall be applied to the Indebtedness ln auoh manne.i· as Beneficiary may elec~ subject
                            to the temlll hereo£ Benefio:lary shall have the right, if the condemnation proceeds are
                            anticipated to exceed $750,000.00, to participate in any suoh condemnation proceedings and
                            Beneficiary iB hereby authoria:ed, in the name of Grantor, to direct the conduct of any such
                            proceedings, compromise and S()ttle any such proceedlngs and, or, to execute and deliver
                            valid satisfactions of, and to appeal from, any award, judgment or decree in any such
                            condemnation proceeding. In case of condemnation nwnrds with respect to the Mortgaged
                            Property, so long as the GrBUtor is not then in default under the LoM Agreement, Beneficiary
                            shall 11.llow G1·antor to use the proceeds for the repair of the Improvements or for the erect!.on
                            of new improvements in their place, but Beneficiary shall uot be obligated to see to the
                            proper application of any amounts so paid to Granter. Except as provided for in t11e
                            preceding eentence, in case ofcondemnation awards withraspect to the Mortgaged Property,
                            Beneficiary, at Beneficiary's option, shall be entitled t.o receive and retain the condernuation
                             awards, applylng the satne toward payment of the Indebtedness 111 such mant1e1· as
                            Beneficiary may elect, or at Beneficiary's optlon, Beneficiary may pay tho same over wholly
                             or ln part to Granter for the rcpatr of the Improvements or for the erection of now                       I,
                                                                                                                                       !
                             improvements lu their place, or for any other purpose satisfactory to Beneficiary, but
                             Beneficiary shall not be obl!gated to see to tho proper application of any amounts so paid to
                             Granter. If the proceeds of any grant In lieu of threatened condemnation or condemnation
                             proceedings are to be pa.id to Grantor to be used in rebuilding, restoration 01· repair of the
                             Mortgaged Property, then the disbursement of such proceeds shall be on such terms and
                             subj eot to such oonditlons as Beneficiary may specify including those provided for !n Section
                             2. O1Y hereo£ Jn the event that as a. result of any graut ln lieu of threatened condemnation
                             or of any suohjudgment, decree 01· award and notwithstanding application by Beneficiary of
                             the proceeds thereof In any mrumer herein provided, Beneficiary nevertheless detennfoes that
                             the payment of the Indebtedness or perfbnnanoo of any obligations unde1· this Deed ofTruat


        JNG17\FSBCT\WCTEAKWD\ll7121DTv3.wpd
        Aprl.l 11, 2017(1:02pm)                             . 6                                                   DEBO OP TltUST




                                               EXHIBIT NO. 3                                                     EX. 3-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 487 of 609




                            is impaired, Beneficiary, without demand, notice or preseutment to Gran tor, may declare all
                            of the Indebtedness immediately due and payable.

                     F.     Granter shall keep evc1y part of tho Mortg11ged Property lllll.intained iu at least Its current
                            cood!Uon and presenting 11 firs~·class appearanoo, mako promptly all repai!'R, renewals and
                            replacon1ents necessary to suoh end, prevet1t waste to any part of !he Mortgaged Property,
                            and do promptly all else rteoessary to such end; and Granto1· ah.all promptly dlsoharge all
                            olaltns !ol' labor performed and :materlal.fumished therefor, and shall promptly dlschai:ge or
                            bond over eny lien of mechanics or inateri.almcn therefor to attach to any part of the
                            Mortgaged Property. Grantor shall guard every part of tlte Mortgaged P1·operty from
                            r·emoval, destruotlon and damage, and shall not do ot !fUffer to be done any act whereby the
                            value of any part ofthe Mortgaged Property may be lessei1od. No buildiug, improvement or
                            other riroperty uow or hereafle1' covered by the 1ie1:1. or securlty interest of th!a Deed of 'rrust
                            shall be removed, demolished or materlally altered or enlarged, nor shall any new building
                            or other in1provem.e11ls be constructed, without the prior written consent of Beneficiary,
                            Granter shall not release, modify or allow to terminate any casement that benefits the
                            Mortgased Property, and ehall uot initiate) join in, or consent to any ob!l!lge in auy private
                            restrictive covenants, zoning ordinances or other public or private restrictions lim.itu1g or
                            defining the uses that may be made of U1e Mortgaged Property or any part thereof without
                            the prior express written consent of Beneficiary which consent aha.JI be unre8.llonably
                            withheld, delayed or oondltloned. Granter at all tltnea shall comply with and perform all
                            obllgatione end 11llliiltain the Mortgaged Prop6l'ty in compliance with, and shall not cause or
                            permit the MortgagedPropertyto be in violation of 1111yobligailon Im.posed by any applicable
                             e11vironmental, air quality, water, zoning, planning, building, health, flre, traffic, safety,
                            wetlands, endangered species, coastal and other governmental or regulatory rules, laws,
                             statutes, regulations, ordinances a11drestriotlve covenants relating to the Mortgaged Property
                             (collectively tlie "Applicable Governmental Law'') and the existence1 use and operation
                             thereof, Gran tor represents and warrants to Beneficiary that the Mortgaged Property does
                             cun:ently comply with and its intended use shall comply fully wi.th (and no notices of
                             violation have been received in oonneetion with) Applicable Governmental Law with respect
                             to the Mortgaged Property. Orantor represents and warrants to Beneflcinry that zorung
                             approval (if applicable) for the Property le not dependent upon the ownership or use of any
                             other property or rlghts wh!oh are not included within the definition of !he Property and
                             covered by this Deed of Trust. 1n the.event Granto1· discovera any previously unknown or
                             undiscovered violation of Applicable Governmental Law, Grnntor shall immediately notify
                             Beneficiary iu writing and Granter shall Immediately Wee any such con·ective action as may
                             be necessary to bring tho premises into compliance with Applicable Governmental Law.
                             Beneficiary and Benefiain.ry's agents or 1•ep1·esentative shall hnve ncoess to the Mortgaged
                             Property at all reasonable times upon reasonable notice ln order to Inspect same and verify
                             Grantor's compll.ance with Grantor's duties !llld obligations under this document. Grauto1·
                             shall no~ without the prior wrlttcn consent ofBenefiolru;t1 engage Jn or pe1mlt any mining
                              or drilling aotivltles on the Land.

                      Q,      If, without the prior written consent of Beneficiary, which consent may be given or withheld
                              by Beneficiary 1n the exercise of its sole and nbso~ute discretion, (a) all or any part of the
                              Mortgaged Property, 01• any interest therein, is sold, transfen'ed or otherwise 0011voyed, 01·
                              (b) any contract or Instrument for the sale, transfer or conveyance of all or any part of the
                              Mortgaged Property, or a.ny legal, equitable, beneficial or other interest theteln, ls e11tercd
                              into, or (c) [intentionally deleted], or (d) any lien or encumbrance ia hereafter created or
                              arises covering all or any pru't of the Mortgaged Property, or any interest thel'ei11 (lncltiding
                              but uot limited to a tax Ueil or transfer of a tax Hen as contemplated by Texas Tax Code
                              Chapter 32, or as allowed to property tax lenders under Texas Finance Code Chapter 351),
                              or aU or any part of the Mortgaged Property, or any lruereat tlme!n, !a hereafter pledged or
                              encumbered in any manner, Ol' ( e) any easement, right-of-way or any other right whatsoever
                            · wilh respect to the Mortgaged Property (excluding leasing aotivity ooourring as a result of

        JNG 17\FSBC1\WcrEAKWD\jl71211YI'va.wpd
        April 11, 2017 (1:02pm)                               7                                                   PSED OFTllUST




                                             EXHIBIT NO. 3                                                       EX. 3-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 488 of 609




                                  the exercise of sound business judgment of Granter and :In accordance with local tnarket
                                  leasing standards), ls hereafter created. or grauted, or released, modified or allowed to
                                  tennlnate, or (f) all or any portion of the Mortgaged Property, or any interest therein, ls
                                  leased or possession thereof ls transferr~ for nnypul'pose1 including, without limitation, one
                                  or more o!i gas or other mineral leases, for a period longer than one (1) year (excluding
                                  leasing activity occurring as a result of tho exercise of sound business judgment of Granter
                                  rutd in accordance with local market leasing standards) (any of the above being hereinafter
                                  called a "Transfer'' or collectively "Trnnafers"), and irreepeotive of whothe1' any such
                                  Transfers are done directly or indirectly, voluntarlly or involuntarily, by written instrument
                                  (whether or not filed for record), by operation of law or othenvlse, then Beneficiary may, at
                                  ite option, declare all or any part or parbl of the Indebtedness immediately due and payable,
                                  and Beneficiary shall be entitled to exercise any and all rights a.nd remedies provldod undel'
                                  this Deed of Trust and   Ulld01' 1111y   other document securing paymeiit of tho W.debtedness or          j
                                  executed in oonneclion thetewith. Orantor shall immediately notify Benefioiary in wrlth1g
                                  of any Transfer (herein called "Transfer Notico") by oertified mail, postage prepaid, rotum
                                                                                                                                            L
                                                                                                                                            ...
                                  receipt requested, addressed to Beneficiary at the address set out horeln (or to such oth0r
                                  address as Beneficiary may have designated by notice to Granter) or by a11y other method of               I
                                                                                                                                            I
                                  notJ.oe ln accordance with ArtJ.ole Vlll of the Loan Agreement. The oonsont ofBeneficlary                 t.-.
                                  to a.o.y Tnmsfer may be given or withheld for any reason in ihe exercise ofBenefic!nry's sole             1:
                                                                                                                                            i:,
                                  and absolute discretion, unless in connection witli the Trausfer all of the Indebtedness 1\8
                                  determined by Beneficiary shall be paid in full. Without limiting the foregoing or being
                                  lhnlted thereby, Beneficiary's consent (1) maybe withheld even though the Transfer wlll 11ot              It,....
                                  (!) jeopard.Lze or impair the seo1.l.rlty for the Indebtecloess or Be.nefio!acy's ability or right to
                                                                                                                                            ~:
                                  enforce its liens and security interests against such security, or (ii) increase the risk o{default            ''
                                  in the payment ofrndebtednesa hereunder, or (IU) increase in the likelihood that Beneficiary
                                  may have to resort to other collateral for the payment of th.e Indebtedness, or (iv) release or
                                  dischnrge nny person or party liable, directly or indirectly, for the payment of the
                                  Indebtedness, and (2) may be conditioned upon, any one or more of, (a) an increase i.11 the
                                  1·ate of i11terest payable on the Indebtedness or a.uy part thereof to a rate acceptable to
                                  Beneficiary or the rearrangement or acceleration of the payment of the Indebtedness or any
                                  part thereof, {b) the payment to Beneficiary of a transfer fee, in an amount determined by
                                  Beneficiary, and all costs and expenses, including, without limitation, a.Uomeys' fees,
                                  iucUJTed by Beneficiary in conuectiou with the Transfer or the giving of its consent, (c) the
                                  assumption or guarantee of the Indebtedness or any part thereof, by any p!Uly determined by
                                  Beneficiary to be necessary or desirable, (d) the payment of any pnrt of the Indebted.11ess
                                  whether then otherwise due or not and regardless of whether the payment source would b'e
                                  from Grautor, Borrower, any other person liable for the Indebtedness or from any or all
                                  proceeds from Uie Mortgaged Property, (e) the pledge of additional collateral to secure tho
                                  payment thereof, or (f) the ameudment, modification, rean·angement or other change in any
                                   of terms and provislons of any document evidencing the Indebtedness, or any part thereof,
                                   or in an.y of the terms and provisions of any document securing the payment of the
                                   lndebtednOS8 or any part thereof. The option ofBeneficlary 1nay be exetcised at lllly time
                                   after the occurrence of the T.ransfer nnd until one (1) year after receipt by Beneficiary of snld
                                   Tranaf'er Notice; and if no suoh Tnmsfer Notice is t'eceived by Ben~fi<liary, then there sh!IU
                                   be no limitation on the period of time within which Ben1:ficiary may exercise said option.

                         H.       In the eve.nt the ownership of the Mortgaged Property or any part t.hereo£beoomes vested in
                                  n pei·aon othe1· than Granter, Beneficiary, at Benc.flcfory's option, may deal wlth such
                                  successor or successors in interest with reference to this Deed of Trust, the Mortgaged
                                   Property and the Indebtedness ht the same IIWUler and to the same extent nB with Granter,
                                   without in any way vitiating or discharging Grantor's liability hereunder 01· upon tl1e
                                   Indebtedness. No sale of the Mortgaged Property and no forbearance on the part of
                                   Beneficiary, or extension. of the time for the payment of the Indebtedness, shnll operate to
                                  'release, discharge, modify, ohange or affect, elther in whole or in part, any liability of


        JNG 17\FSBCI\WCTBAKWD~ l 7121DTv3.wpd
        Aprll 11, 2017 (1:02pm)                                       8                                                  D!!l!.D OP'IRUST




                                                   EXHIBIT NO. 3                                                        EX. 3-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 489 of 609




                            Oran.tor or the liability of a.ny guarantors or sureties or Grantor or of any other parfy liable
                            for payment ofthe Indebtedness,

                     I.     In the event any purl of the Indebtedness is not secured by this Deed of Trus4 all payments
                            hereafter 1na.de by Granter or imy othe1· person shall be appllod firat to the part of tho
                            Indebtedness not so secured until 1iuch part Is paid In full. In the event any Hen or security
                            Interest securlng part of the Indebtedness does not cover or apply to all of the Mortgaged
                            Property, then all payments pa.id hereunde.r by Grantor or any other person shall be applied
                            first to the part of such Indebtedness which is not secured by all of the Mortg11ged Propei·ty
                            and then to that pal't which ls so secured by all of tho Mortgaged Property.

                     J.     Granter hereby unconditionally and presently assig11s to Beneficiary all presently owlng or
                            future rents, royalties, issues, profits, revenue, Inoome Btld other benefits derived or a.rising
                            from (i) the M.ortgaged Property, or (u) the use or enjoyment of any portion thereof or
                            Interest therein, 01· (lii) any lease or agreement perta.lulng thereto (all of whloh being
                            oollecllvoly hereinafter called 11 Ronts and Profits"), such assignment being upon lhefollow!ng
                            teems: (a) u111il receipt fromBen.oflcia1'Y of notice ofth.e occurrence of a Default (as defined
                            herein), each lessee may pay Rents and Profits directly to Grantor, but after Default Granter
                            covenants to hold all Rents and Profits so paid in trust for the use and benefit ofBeneficiary;
                            (b) upon 1·coeipt from Beneficiary of notice that a Default exists, each lessee is hereby
                            authorized and dlreoted to pay directly to Beneficiary all Rents and Profits thereafter
                            accruing; and the receipt of Rents and ProfiU! by Bene6ciary shall be a release of such
                            lessee's obligation to pay Rents and Profits to the extent of all ainou.nts so paid; (o) Rents and
                            Profits so received by Beneficiary sha11 bo applied by Beneficiary first to the expenses, if
                            any, of collection and then in accordlploe wl.th Section 1.03 of this Deed ofTrust; (d) without
                            Impairing its rights hereunder1 Beneficiary may1 at its optio11, at any timo and from time to
                            time, release to Grantor Rents and Profits so received by B enefioiaty, or any part thereof; (e)
                            Beneficiary shall not be liable for its failure to colleot, or its failure to exercise diligence in
                             the collection of Rents and Profits, but shall be accountable ouly fo1· Rents and Pl'ofits that
                            it shall aotually receive; and (t) tho assignment contained in this Section 2.01 J. shall
                             terminate upon the release of th.fa Deed of Trust by Beneficiary, but no le.ssee shall be
                            niqi1ired to take notice of termination until a oopy of such release shall have been delivered
                             to such lessee. As between Beneficiary and Gnmtor, and any person olaimJng through 01·
                            under Grantor, other than any losscc who has not received notice of Default pw-suant to
                             Section 2.01 J. (b), the assignment contained in this Section 2.01 I. is Intended to be
                             uncondlilonru and presently effective and the provisions of Sections 2.01 J, (u) and 2.01 J,
                             (b) are intended solely for the benefit of each lessee and shall never inure to the benefit of
                             the Grantor or any person claiming th.rough orunder Orantor, other than a lessee who bas not
                            1-eoeived such notice. It shall never be necessary for Grantor to institute legal proceedings
                             of any kind wh11tsoever to enforce the provislous of this Section 2.01 J, No reference In thJs
                             2.01 J to lelllles 01· rents sh.all be deemed to allow any Transfer in violation of Section 2.01
                             G of the Deed of'frust.

                      K.    In ad.dltio1t to the foregoing, on any such Default, Beneficiary shall also have lhe right, but
                            no obligation (i) either directly or through en action for forcible entry and detainer or other
                            legal aotlo.n, to take exclusive possession oftheMol'tgagedProperty, remove a.11 persons and
                            prope.rt;y therefrom without being guilty of trespass or Incurring any liability to Granter or
                            Grau.tors tenants or asslgns, (ii) rent the same for the ncoount of Gra.ntor, and employ guch
                            agents and attorneys as Beneficiary may deem neoeseary with reapeot thcroto, and (ili) take
                            possession 0£ all books and reoords of Granter that relate to the Mortgaged Property or any
                            part thereof. Further, on auy suoh Defnul~ Benefiolary shall have the right, but no obligation,
                            to have a 1·eceiver appointed to take possession of the Mo1igagod Property and to collect the
                            Reuts a11d Profits, all without any notice to Granter a.o.d without regard to the solvency o!'
                            insolve1lCy of Grant.or or any other person liable for anyp11rt of the Indebtedness and without
                            any showing as to the luadequaoy of tho Mortgaged Property na seourlty. Boueficia.ty1 01·

        JNGl 7\FSBC1\WCTEAK.WD\117121DTv3.wpd
        .April 11, 2017 (l:02pm)                              9                                                  DBBP OP 11WS1'




                                             EXHIBIT NO. 3                                                      EX. 3-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 490 of 609




                            Beneficiary's age11ts or a judicially appoi11ted receiver, shall not be requirec1 to enter upon,
                            take contl'ol of ot maintain the Mortgaged Property before or after giving notice of default
                            to Granter. However, Beneficiary, or Beneficial')" s agents or ajud!clally appointed reoe!ver1
                            may do so at any time when a default ocoutS, The rights provided for in this Section 2.01.
                            ll.l'e cumulative of all other right.a ofBoneficiary, including those under Texas Property Code
                            Chapter 64 and any separate .A&signments ofRents, and no actlon ofBeneflclary hereunder
                            shall in any way minimize, subordinate or affect in any way the liens, security Interest.a or
                            rlghts or remedies hereunder of Beneficiary or any rights of a purchaser of the Mortgaged
                            Property at a sale hereunder, . Beneficiary shall 11ot be deemed to be a mortgagee In
                            possession prior to taking possession of the Mo.ctgaged Property and shall not be obUgated
                            to perform or disoh.al'ge anyobllgationofGrantorunder any lease or other agreeltlent, appear
                            in or defetld any aotlon or proceeding relating to tho same or the Mortgaged Property, to take
                            arty aotlon hereunder, or to expend any money, in.our any expenses O>' perforn1 or discharge
                            any obtlgat!on, duty or liability under any lease or other agreement, or aasume any obligation
                            or responsibility for any security or other deposit delivered to Orantol' by any lessees o.nd not
                            delivered to Benefi.olai;>, nor shall Beneficiary be liable in any way for any lzjury or damage
                            to any person or property susialned by any person, or other legal entity in or about tho
                            Mo1·tgnged Property; . and G.rantor hereby agrees to indemnify Beneficiary and hold
                            Beneficiary hannless against and from any and all liability, loss or damage which Beneficiary
                            may or ntlgbt inour under nny lease or other agreement or under or by reason of this Deed of
                            Trust nnd of and from ally and all olaims and demands whatsoever which tnay be asserted
                            againstBeneficlary by reason of ony alleged obligation or undertaidng on its part to perform
                            ot dtscharge aoy of the terms of any lease or other agreement (exolucling Benoflclary's gr:oss
                            negligence and willful misoonduct); and should Benefioiarr inour any suoh liability, loss or
                            damage under any lease or other agreement or under or by reason of this Deed of Trus~ or
                            in defense against any euoh olalms or demands, the amount of.hereof, Including all costs,
                            expenses and reasonable attomeys1fees, toget:lierwith interest thcroon.at the maximum lawfttl
                            rate of interest permitted by applfoable taw, shall be seoured hereby, nnd Grautor shall
                            rehnburse Beneficiary therefor immediately upon demand.

                     L.     Gr11I1tor will not, wiiliout Be11efioiary's consent, (i) execute an assignment of any of Its rlght,
                            title or interest in the Rents a11d Profits, or (H) unless requit'Cd to do so by the terms of the
                            lease, terminate or consent to the cancellation or summdel' of any lease of the Mortgaged
                            Property ot• 1111y pait thereof, .now or hereafter existing; provided however, Granter may
                            tem1inato a lease as a result ofBene.ficlary's election to apply lns\.ll'nnce or oondemnatlon
                            proceeds towards the Indebtedness from a loss or taking that directly affects 1he leased
                            premises with respect to that lease, (ill) modify ll11Y lease of the Mortgaged Property or any
                            pert thereof so as to reduce the unoxpirod torm thereof, to decreaac the ntnount of rent
                            pnya.ble thereunder, or release or discharge, fn whole or in part, the lessee or any guarantor
                            of lessee's liabllity 'under the lease from any obligation under the lease, or (iv) accept
                            p1·epaym.ent of auy installme.nts ofre11t to become due under any of suoh leases in ex.oe.ss of
                            one month1 exoept prepayments in the nat\:u'e of security for the performance of the lessee
                            thereunder, or (v) in any other manner impair the value of the Mortgaged ProperLy or the
                            eeourity of this Deed of Trust. Granter shall not exeoute any lease of all or ~yportloll of U1e
                            Mortgaged Property except for leases that contemplate actual occupancy by the lessee
                            thereunder, and will at all tim.ee promptly nn.d faithfully perform, or cause to be performed,
                            each covenant, condition and agreement contained in each lease of the Mortgaged Property
                            now or hereafter existing, on.the patt of lessor thereunder to be kept and pe1·foru1ed. Gra11tor
                            shall furnish to Beneficiary, within ton (10) days after a request by Be.ne.flelary to do so, a
                            written statement containing the names of all leasees of the Mo11gaged Property1 the tenns
                             of their respective leases, the space oocupied and the rentals payable thereunder, and such
                            other informatiofi relative to such lessees and leases as Beneficiary may request, together
                            with copies of any and all written leases then exisiliig whioh affect or pertain to the
                            Mortgaged Property.


        JNGl 7\FSBCI\WCTEAKWD\jl 7121DTv3.wpd
        Apt'il 11, 2017 (1:02pn1)                            10                                                  OiiJW OF TRUST




                                            EXHIBIT NO. 3                                                       EX. 3-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 491 of 609

                                                                                                                                i;

                                                                                                                                J •




                                                                                                                                I
                                                                                                                                I

                    M.     To the ex.tent that any advance of funds by Beneficiary is used to pay any indebtedness
                           secured by an outstandiug lien, security interest, charge or encumbrance against the
                           Mortgaged Property or any part thereof, such funds have been advanced by Beneficiary at
                           Gmntors request, shall oonst!tu.te 11 part of the Indebtedness, and Beneficiary shall be
                           subrogated to any nud all rights, power. equities, liens and 9ecurlty interests owned or gmnted
                           to any owner or holdor of such !ndebtedt1ess, irrespective of whether said seourlty interests,
                           liens, charges or encumbrances are tranBferred to Beneficiary or are released ofn1oorrl.

                    N.     Granter agrees that Granter shall execute and deli vet' such other ai1d further documents and
                           do and perfonn such other acts as may be reasonably necessary and proper in Beneficiary's
                           judgmei1t to oa1zy out the intention of the parties as hereill exp1·essed and to effect the
                           purposea of this Deed ofTrust and the loan transacUo.nreferred to herein. Without limitation
                           of the foregolng, Gtanto1•agrees to execute and deliver such doownoota as may b" necessary
                           to oRl.18e the liens and security interests granted hereby to oove1· and apply to any property
                           placed Jn, on or a.bout tho Mortgaged Property in additlon to, or rep laoenient or substitution
                           fo1', any of the Mortgaged P.toperty, ~d to execute and deliver such doouinents requested by
                           Beneficiary as Ben.eficlary may deem necessary or des.lrablo to transfer to Beneficiary tho
                           Utilities Righta,

                     0,    In order to further secure the Indebtedness, Grantor shall pay to Beneficiruy, upon
                           Benefioiary' s request, in addition to nil amounts ofprinolpal, interest and other sums requfred
                           to be paid by the terms of the Noto, this Deed of Trust or any othei• instruments evidencing,
                           secudug or otherwise relating to the Indebtedness, 011 the first day of each onlendat month
                           hereafter until the Iudebted11esa sh.all be pald in full, a BWn detennined from tlme to time by
                           Beneficiary to be equal to 1/12th of (i) all ImpoeiHons, as herein defined, and (il) all
                           premiums for in8Ura11oe required to be maintained in foroe and effect by Granto!' pursuant to
                           the foregoing terms hereof, Beneficiary shall not be required to post nny bond for any such
                           amount so deposited with it by Orantor and !!hall not be requlred to pay any interest or other
                           oompensatio11 for or on account of nny such BUII1S so deposited with lt. LlkewJse, Beneficiary
                           shall not be liablo for any failure to pay any such taxes or other charges or premiums fur
                           which deposit has been made with it pursuant to the foregoing provisions. Beneficiary may
                           use and invest any such sums so deposited with it without any duty or obllgatio11 to
                           compensate Granter for the t1se thereof or fol' any profit or benefit therefrom realized by
                           Beneficiary. If the a.mount of the depostts paid to Boneflcinry are insufficient to pay all of
                           the Imposltio11s and blsu1·fl1lce premiUtuS a.s and when same become due, Beneficiary may,
                           but ahall have no obligation to notify .Grnntor of1he amount of such deficiency and, if so
                           notified, Granter shall deposit the full amount necess11cy to satisfy such deficiency with
                                                                              of
                           Beneficiary within five (S) days after its receipt such notice of deficiency. Any sale and
                           oonveyance of the Mortgaged Property shall serve as a transfer by Grantor to the grantee of
                            the Mortgaged Property of all of lts rlghta to any sutns then held by Beneficiary pursuant to
                            the terms of this paragraph. Beneficlary shall have the right, at 1ts option and without being
                            required to do 801 to adYllllOe its own funds for the purpose of paying allY.of the Impositions
                            or insurance prellliuma, and any such runoun1s so paid shall bear intere8t from the date
                            advanced. at the maximum lawful rate of Interest pennitted by applicable law, now or
                            hereafter mentioned, until the full 1Ut1Du11t thereof shall be paid in full and all suoh sums so
                            advanced shall constitute a part of tho Indebtedness and shall be secured by this Deed of
                            Trust. Grant9r hereby grants to Beneficiary a security llltereat in and right of sctoff against
                            any and all :funds ao held by Beneficiaty iu order to additionally secure the payment and
                            performance of the Indebtedness and Grnnto1Js observance of tho covenAnts in this Deed of
                            Trust and any other instruments securing the payment ofthe Indebtedness or relating thereto,
                            and Beneficiary shall be c1ttitled, at any time and without notice, demand or presentment to
                            Granter, to set off all or any part of such funds in sald account agalnst any sums then duo and
                            payable on the Indebtedness In such manner, order or priority, as detennlned by Beneficiary.
                            In the event of a Default resulting in foreclosure, suoh conversion of such amounts so


        JNG17\FSBC'!\WCTBAKWD\i17121DTv3.wpd
        ApJ'il 11, 2017 (1 :02pm)                          11                                                 Ol!EO 01' TRUST




                                            EXHIBIT NO. 3                                                     EX. 3-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 492 of 609




                                                                                                                                        ~-
                                  deposited wlth ~eneficia.ry to the exclusive and sole ownership of Beneflcfary shall be
                                  automatic without the necessity of any action on the part of the Beneflclru:y.

                        P.        Oran.tor shall keep proper books and records of accounts in accordance with generally
                                  accepted accounting principles, or other c.omnreheMive bngig of aocountlna, f!~pl!ed on f!
                                  consistent basis, except M may be disclosed in the footnotes to suoh A.nancia1 statements.
                                  Beneflclary shall have the right to examlne the books of account of the Granter, to dlscuss
                                  the affairs, nl\ances and accounts of 1he Grantor and al.:io the Mortgaged Property and
                                  Gran.tor's operation thereof, and wbe intbrtned as to the e1UUe by Grantor's officers or other
                                  duly authorized representatives, all at such times designated by Beneficiary. Granter shall
                                  further furnish from time to time to Beneficiary, upon request, copies ofbala.ooe sheets of
                                  Grantor, copies of statemen18 of income aud retained earnings of Granter, and copies of
                                  statem.ents 0£ change& ht :Snancial poa!tion. 0£ Orantor, ec;vci-i.ng su.ch perlocis oi tlmo and
                                  containing such reasonable detail as Beneficiary shall from time to timo request, prepared
                                  a11d~or certified by a person or firm acceptable to Beneficiaty.


                        Q.        Grant.or represents and agrees that if Granter is an individual, no part of the Mortgaged
                                  Property colllltitutes or shall constitute any part of Granters buslneas, residential, urban or
                                  rural homestead.

                        R.        Grantor, et any time and from time to time, shall furnish promptly upon request, a written
                                  statement or affidavit, In such fonn as may be required by Beneficiary, stating the unpaid
                                                                                                                                        I,
                                                                                                                                        1;':
                                  balance of the Note and that there are no offsets or defenses against full payment of the .Note
                                  and performance of the terms hereof or of any document securing payment of the Note or
                                  executed in connection therewith, 01· if there are any such offsets and defenses, specifying
                                  them in reasonable detail.

                        S.        Grantor aball comply with all laws, ordinances, rules and regulations of all governmental or
                                  quasi-governmental agencies relating to the Mortgaged Property or any part thereof and shall
                                  secure and maintain in .full force and effect all contracts, franchises, permite and licenses
                                  necessary or desirable for the construction and/or the efficient operation of the Improvements
                                  and/m business oonductod on the Mortgaged Property.

                        T.        Granter shallreimburseBeuoflciary and Trustee for all reasonable attorneys' fees nnd other
                                  reasonable out-of·pocket costs and expenses of any kind which either of them may incur in
                                  oonnecUo.11 with any collection1 foreclosure or any legal proceedings or matters related to the
                                  Indebtedness including, but not limited to collection, judicial or non-judicial foreclosure,
                                  condem11etion proceedings, probate proceedings or bankruptcy pr9Ceedings and reasonable
                                  out-of.pocket costs incurred relating to appraisnla, environmental reports, Inspection reports,
                                  title searches, ad valorctn property taxes and insurance.

                         u,       Grantor shall no~ without the prior written consent of Beneficiary, engage in or pennit any
                                  person to conduct geologic and geophysical surveys, or investigate; explore, prospect, drill,
                                  mine for or produce, store, treat or transport oil, gas and all othe1• minerals or engage ln
                                  activities related thereto on the Land.

                         v,       Granter hereby agrees that Be11diolary shall be entitled to obtain at any tlme, and from time
                                  to time, when deemed appropdato by Ben~ficiary (but no rn.ore frequently than annually if
                                  there Is no default), a current appraiaal of the Mongaged Property from an appraiser
                                  acceptable to Benefiohuy. The appraisals shall be at the sole cost and expense of Granter.

                         W.       The terms 11 hazardous waste", "hazardous substance", hdisposal", 11 release". and 11 threnteued
                                  release", as used in this Deed of Trust. shall have the aatne meanings as set forth in the
                                  Comprehensive Environme11tal Response, Compe11satlon, and Liability Act of 1980, as
                                  amended, 42 u.s.c. Section 9601 , ot ecq, ("CERCLA"), the Superfund Amendments and

        JNGt ?\FSBCI\WCTBAKWD\l 17121DTv3.wpd
        April 11, 2017 (1:02pm)                                   12                                                 Dl!lltlOFTl1.UST




                                                   EXHIBIT NO. 3                                                     EX. 3-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 493 of 609




                                    Reauthorization Act of 1986, Pub. L. No. 99-499 (11 SARA"), tho Hazardous Materials
                                    Transportation Act, 49 U.S.C. Section 1801, et seq., the Resouroe Conservation and
                                    Recovery Act, 49 U.S.C. Seotion 6901, et. seq., or other appUcnble state or Federal laws,
                                     rules, or regulations adopted pursuant to any of the £01-egolng. The tenns 11 bazardous waste"
                                     and "hazardoiis substlll1oe" shall also inoludo~ wJthout limitation, petroleum and 'petroleum
                                     by-products or any fraction thereof and asbestos. Grantor represents and warrant.q to
                                     Beneficiary that: (a) du.ring the period of Grantors ownership of the Mortgaged Property,
                                     I.here has been no use, generation, 111anufacture, storage, treatment, disposal, l'elease 01'
                                     threatened release of My hazardous waste or substance by auyperson on, under, or about the
                                     Mol'tge.ged Propel'ty; (b) Granter has no lmowledge of, or reaaon to beUove that there has
                                     been, except as previously disclosed to and acknowledged by Beneficiary in writing, (I) any
                                     uso, generation, manufacture, storage, treatment, disposal, release, or threatened release of
                                     any hazardous waste or substance by        ni1y   pr:lor owners or occupants of "the Mortsaged
                                      Prope1·ty or (ii) any actual litigation or litigation threatened in writing or written claims of any
                                      kind by any perso11 relating to such matters; nud (c) except liB previously disclosed to a11d
                                      acknowledged by Beneficiary in wrltl11g, (i) neither Grantor nor any tenant, oontrnctor, agent
                                      or other autho1'izcd user of the Mo1'tgaged Property shall uso, generate, manufacture, store,
                                    · treat, dispose of, or release any hazardous waste or substance on, l.inder, or about the
                                      Mortgaged Property and (ii) should any such activity OCCUI.', it shall be conducted In
                                      comp!Jance with all appl!oablo federal, state, and local laws, regulations and ordlnances,
                                      including without limitation those laws, regul11tlons, and ordinances described above.
                                      Grllllt01' further represents and wammts to Benoficiary that Granter has no knowledge of or
                                      reason to believe that there have been or curren.tly are any underground storage tan.ks located
                                      under tho Mortgaged Property. Cn:antor authorlzes Beneficiary and its agents to entor upo.n
                                      the Mortgaged Property to make such inspections and tests as Beneficiary mAy deem
                                      appropriate, from time to time, to determine oomplianoe, or the co11tinued compliance of the
                                      Mortgaged Property with this section of this Deed of Trust or to verify the then curre11t
                                      environmental condition of the Mortgage<! Property. Any inspections or tests made by
                                      Beneficiary shall be at Grantor's sole cost and expe,nse and shall be for Beneficiary's purposes
                                      only and shall not be construed to oreate any responsibility or liability on tho patt of
                                      Beneficiary to Grantor or to any otbel' person. The ·representatio!lS and warranties contained
                                      herein are based on Grantor's due dlligenoe :Ill :lllvestlgatlng the Mortgaged Property for
                                      hazardous waste, Grantor hereby (a)· releases nnd waives any future claims ago.inst
                                      Beneficiary for indemnil'y or oontribution in the event Granter becomes liable for cleanup or          [

                                       other costs under any such laws, and {b) agrees to indemnify and hold hamtleas Benefloiary
                                       against any and all claims, losses, liabilities, damages, penalties, and expenses which
                                      Beneficlnry may directly or indirectly sustain or sufferresulting from a breach of this section
                                       of this Deed of Trust or as a consequence of any use, generation, manufaorut·e, storage,              I
                                                                                                                                             I
                                       dlsposal, release or threatened release occurring prlor to or during Grantor1s ownership or           l
                                       interest in the Mo1igaged Property, whether or not the s.ame was or should have been known
                                       to Granter. The provisions of this section of this Deed of Trust, including the obligation to
                                       indemnlfy, shall BUl'Vive tho payment of the IndebtedJ.1ess and the satisfaction and release of
                                       the lien of this Deed of Trust and shall not be affected by Be11eficiary's acqulsitimt of any
                                       interest ln the Mortgaged Property, whether by foreclosure or otherwise.

                          X.         Grantor represents and warrants to Beneficiary that during Grantor's ownership of the
                                     Mortgaged Property neither Grantornor anyotheJ:person has committed any act or omission,
                                     or bas consented to any act or omission, with respect to the Mortgaged Property, which
                                     would nffot'd the federal government or any state or local govermnent the rlght or remedy of
                                     forfeiture of all or any part of the Mortgaged Property, any other collateral securiog the Note
                                     or the Indebtedness dcsol'ibed herein, or nny property (includlng but not limi1ed to money
                                     paid) delive1·ed to Beneficiary or any other party in perfonnance of Granto1Js obligatio118
                                     ari3:ing ht conDection with tho Indebtedness, or anx interest in or Income, profit!! or p1'oooods
                                     of any of the property described in this sentence (the Mortgaged Property and such proporty,
                                     income, profits or proceeds oollectlvely 111 this pat'ag1'aph being referred to as the "A!;sets").

        JNG17\FSBCT\WCTEAXWD\il7121DTv3.wpd
        April 11, 2017 (1 :02ptn)                                      13                                                   DBl!D OP TRUST




                                                       EXHIBIT NO. 3                                                       EX. 3-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 494 of 609




                            Granter e.grees not to engage Ill nny net or pemut ruly aot or omission to exist which wo~ld
                            afford the federal government or any sta.te or local government tho right or remedy of
                            forfeiture of all or any part of1he Assets. Without limiting the go1toraHty of tho preceding
                            sentence, the filing of any charges or the comm6llcement or threatened commencement of any
                            proceeding agiiiu.st 0111ntor or auy other peI'80n llable on the Indebtedness. or against any of
                            the Assets or anyone having an Interest ln, or use or possession of any of the Assets, whlch
                            allows or could afford tha federal government or any state or local government the right or
                            remedy to forfeit any of such Assets, shall constitute, at Beneficiary's election, an event of
                            default unde.r thls Deed of Trust and all lndebteducss described herein aru1 secured hereby.
                            Grantor shall protect, indemllify and hold hrumless Beneficiary, its directors, officers,
                            employees, agents, attomcys, mccessors IUld asslgne from and agalust any and all loss,
                            dBinage, cost, expense or liability (including attorneys fees and costs) dlrectly or indirectly
                            arising out of or aHrlbutahlo to atty failuro of the roprcsentationa or broach of any agreement
                            set forth in this paragraph.

                     Y.     After the happening of (a) auy casualty to the Mortgaged Property or any part thereof or (b)
                            the taking of any po!'t.lon of the Mortgaged Property elthor undor oondotnnation or eminent
                            domal.n or through eettlementlnllou ofproceedings under t1w power of eminent domain (said
                            clauses (a) and (b) being refe1red to ln this Section 2.01 Y as a "Loss"), Gra11tor shall give
                            pl·ompt written notice of the Loss to Benefioinry. Notwlthstn.1lding any provision in this Deed
                            of Trust to the contrary, Beneficiary shall make the proceeds of insurv.nco relating to a
                            casualty loss or Oranto1·1s portion of the award paid in oondenmation or eminent domain or
                            in settlement in lieu thereof (all such proceeds and awards being hereinafter referred to In this
                            Seotion 2.01 Yas the "Proceeds") available to Grantor to pay all or a portion of the costs of
                            repair or restoring the Mortgaged Property to as nearly as practicable to the oondition of the
                            Mortgaged Property immediately preceding the Loss, provided that suohfunda shall be made
                            available to Granter only on compliance with the following conditions (collectively, the
                            "Requfred Conditions"): (I) within ninety (90) days of a Loss1 Orantor shall notify
                            Beneficiary of Grantor's intentlon to use the Proceeds to repair or restore the Mortgaged
                            Property to ns nearly as pracllcablo their condition immediately prior to the Loss; (il) no
                            Event of Default hereunder or under the Note or any other Loan Documents shall otherwise
                            have occurred and be contlnuitlg; (Hi) Beneficiary shall have determined, in its reasonable
                            judgment, that sufficient funds (including the Proceeds) a.re available or committed on te.rmll
                            reasonably sat.isfnc.tory to Beneficiary to coiuplete and pay for tho l'CStoration nnd repair of
                             the Mortgaged Property in accordance with all then applicable building code requirements
                             and such funds (including the Proceeds) shall be delivered to and held by Beneficiary during
                             the course of such repair 1U1.d restoration for administration In accordance with the provisions
                             of the Loan Agreement and this Section 2.01 Y: (iv) Grantor shall furnish to Beneficiary
                            µIan.a and specifications for the repair or restoration of the Mortgaged Property in fonn
                             reasonably satlsfactory to Beneficiary; (v) bualnesa interruption or rent loss insurance or
                             other funds nvailable to Grantor shall be dedicated and sufficient to pay durlng the period
                             required to restore or rep-air tho Mortgaged Property th~ required payments ofprlncipal of
                             and interest on the Note and nll unabated operating oxpwes of the Mortgaged Property; (vi)
                             compliance by Qrantor under the terms of nuy lease which Is nffeoted by the Loss; (vil) the
                             repair and restoration must be able to be oomple.ted no 1aterthan90 days prior to the maturity
                             date of the Note; (viii) the Loss 1nustnot allow any of the retal1 tenants nor any office teua.c.t
                              to terminate Its !ease; and (lx) tlte general contractor selootod by Grantor to petform the work
                              ofrepafring or restoring the Morlgaged Property (in this Section 2.01 Y, the "Contractor")
                             shall be a general contractor npproved byBenofi.ciary, and the contract between Granter and
                              the Contractor and au estimated progress schedule shall be submitted to, and npproved by
                             Benefic:!nry. Bene:fio!nry may condition its approval of Contractor on, among other things,
                              a review of the Contraotoi''s fulanclal statements satlsfaotory to Bcneficl!U)'. An'/ funds
                              required in addition to the Prooocds to complete and pay for the cost of restoring the
                             Mo1·tgo.ged Property sh.ell ho tile first funds applied to pay suoh costs; thoreaftor, ne auoh
                              restoration or ropah· progresses, Beneficiary will make periodic payments from the Proceeds

        JNGl 7\FSBC'I\WCTBAKWD~ 1712lDTv3.wpd
        Aprll 11, 2017 (1:02pin)                             14                                                  DBEO Ol'Tl\UST




                                             EXHIBIT NO. 3                                                      EX. 3-014
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 495 of 609




                              to Granter and/or the Contractor or othe1·wise h1 accordance with the general procediu·es of
                              Beno:ficinry npplionble to the disbursement of construction low nt the time of such damages
                              or destruction (and subjectto the submisslonof the required docume11tatio11). Until disbursed
                              to pay for Ute cost of repairing or restoring tho Mortgaged Proporty, Beneficiary shall have             I
                                                                                                                                       I
                              i1 scoW'lty intore5\ in tl10 Proooeds and other funds at any tlmo held by it pursuant to this            I.
                              paragra11h.
                              Except to the extent that Proceeds are received by Beneficiary and applied to the
                              Indebtedness eecw·ed heniby, nothiug heroln contained shallbe dee.tned to excus" Granter
                              from.repairing or maintaining tho Mortgaged Property or restoring all domago or des uuction
                              to the Mortgaged Property, regardless of the availability or sufficiency of Proceeds, The
                              application or release by Beneficiary of any Proceeds shall not cure or waive any default or
                              :no.tlee of default under this.Deed of'Trust or l.tivaUdate any act done pursuant to suoh notloe.
                              In the case of a pat'tlal taking pursuant to a condemnation or exeroise of the right of eminent
                              domaln, the amount of impairment of the value of the collateral (not el.ill1l.nated through a
                              restoration or repair of the Mortgaged Property) shall be paid to Benefiolnry and applied to
                              as a partial prepayment of the Note.

                              Notwithstanding any otherprovision of this Section2.01 Y, if in the reasonable detem1inatlon
                              ofBenefioiarythe total amount of Proceeds is equal to or less than $100,000.00 and the
                              repair and restoration of the Mortgaged Property can be completed u1 less tlUIO. one hundred
                              eighty (1 BO) days and provided 110 EventofDe.faulthas otherwise occurred nnd is continuing,
                              Beneficiary shall, upon request of Ornntor, pem1it Orantor to apply for and receive the
                              Proceeds directly from the issuer or condemner, provided the Grruttor shall apply such
                              Proceeds solely to the prompt and diligent conunenoement and completion of such repairs
                              or restoration.

                              Provided the Granter complies with this Section 2.01 Y and has completely satisfied the
                              Required Conditions described above, any default arising by vil"tue of the condemnation or
                              destntction of improvements shall be deemed to have been waived by the Beneficiary.

              2.02   If, while this Deed of'rrust is in force, 1he title of Trustee to the Mortgaged Property, or any pa11
                     thereof, or any ln.terest therein, shall be endangered or shall be attacked directly or indirectly, Grantor
                     hereby authorizes Boncfic!ary, at Grantor's cost and expense, to talco all necessary and pl'oper steps
                     for 1he defetl.Se of said title, Including -the employment of counsel, the prosecution or defense of
                     litigation, and the compromise or discharge of uny such olai.rus made against said title.

              2.03   All costs, expenses, ruid attorneys' fees incwnd by Granter, or by Beneficiary on Grantor's behalf,
                     in perfo1m1ng and complying with Ora1rtor'e covenants herein or which are the obl.lgntlons of Granter
                     he1·eln shall be borne solely by Grantor. Beneficiary shall have the right, at its option and without
                     being requfred to do so, to advance its own :fu1lds for the purpose of paying any of the Grantor's
                     obllgatlo11s or Uabilltles herein. All out-of-pocket costs, expenses and reasonable attorney's fees
                     incurred by Beneficial'y relating to or otherwise in pursuance of any covenant herein ccnta.lued shall
                     be due and payable by Orantor to Beneficiary upon demand a.t the place where the Note is payable and
                     all of such 8Ull1S shall boar interest at the maximum lawful rate of interest permitted by.appllcablo law,
                     now or hereafter enacted, to be charged to and paid by Clrantor from and after the date ofBeneficiary'a
                     making such payment. The sum of e11ol1 such payment shall be added to the Indebtedne:is and
                     thereafter shn.11 form a part of the same and shall be secured by this Deed of Trust. Ben:eficiary shall
                     be automatio!l.lly subrogated to all the rights of the perso11, corporation, orbodypol!tlo receiving such
                     payment 1nade by Benefiolat'y. Gt'RUtor does hereby appoint Beneficiary as its agent and attomey-in-
                     fnct to do, ll1ake, procure, exeouto and dollver, in the nnme of a11d on behalf of Ci!'lllltor, wltlioutnoUce
                     to Orantor, all acts, things, moneys, assigrunents, affidavits, finanoing stateme11ts, instruments and
                     assurances as Beneficiary, from time to tlme, may deem prop or or necessary iu order to protect, Maure
                      or enforce its interests as created by Bild provided under this Deed of Trust or any other document
                     evidencing, scouring payment or otherwise relating to the Indebtedness. Tho power of attorney herein

        JNG17\FSBCl\WCTEAKWD\117121DTv3.wpd
        April 11, 2017 (1:02p.tn)                              15                                                   DBl!DOFTll.US'l'




                                                EXHIBIT NO. 3                                                       EX. 3-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 496 of 609




                     granted to Beneficiary shall be deemed to be coupled with a11 interest, shall not tennlnate on disability
                     of Grantor, and may not be revoked or terminated until the Indebtedness shall have been paid in full.

              2.04   Orantor, on behalf of Granter and Grantor's heirs, deviseos, personal representatives, successors or
                     aasigDB, hereby waiv~ to tho full extent permitted by law, nny l'illht to agsert any gtatute 01· rule·oflaw
                     pertalnln[! to the marshaling of l\S9els, a sale in inverse ordel' of atlenaclo11, the exemption of
                     homestead, the administration of estates ofi.t1com1,etents or decedents, or any other matter whatever,
                     to defeat, reduce or affect the lien, security interest or other rights of Beneficiary under the terms
                     hereof,

              2.0S   In the event that there be a trustee's sale hereunder, and, if at the titnc of such sale, Gmntor, or
                     Granters heirs, personal representatives, sucoessors or assigns, is or are occupying the Mortgaged
                     Property so sold, each and all shall lmmedla.tely surrender and dellver possession of the Mortgaged
                     Property so sold to the purchaser at suoh sale, nnd in the event of their fa.ilure to do so, they shall
                     thereupon beoome the tenant of tbe purchaser at such sale, whioh tenancy shall be a tenancy at
                     suffernnce, tenn1nable at the will ofsuoh purchaser es landlord, at a rental per day determined by such
                     purchaser, such rental to be due and payable daily to such purchaser. An action of forcible entry and
                     dctainei·, and any other legal prnoeedings may be brought by a11y purobaaer if the tenant holds ovel'
                     a.t\er a demand in writibg fur po.ssession of any of tho Mortgaged Property; aud this Deed ofTrUBt and
                     tho trustee's deed delivered 11t such sale shall constitute the lease and agreement under which MY such
                     teo1111t's possession arose.

              2.06   The covenants herein contained shall inure to the benefit of Beneficiary and Trustee, their respective
                     heirs, pet•sonal representatives, successors and assigns, and shall be binding upon the respective heirs,
                     personal representaUves1 sue<;:oSllors and assigns ofGrunter and any other party now or hereafter liable
                     for payment of the Indebtedness, but nothing in this paragraph shall constitute an authorization for
                     Granter to sol~ transfer, lease or ln any way dispose of the Mortgaged Prope1·ty or any part thereof Jf
                     otherwise prohibited by any of the tettns hereo£

              2,07   Pursu!lllt to Texns Flruulce Code § 307 ,052, this Deed of Trust shall ovidenco notice by Beneficiary
                     to Grantor of and Grantor's agreement to the following:

                     A.        THE GRANTOR IS REQUIRED TO (1) KEEP THE COLLATERAL INSURED
                               AGAlNST DAMAGE IN THE AMOUNT TIIE BENEFICIARY SPECIFIES; (II)
                               PURCHASE TilE INSURANCE FROMAN INSURER THATIS AUTHORIZED TO
                               DO BUSINESS IN STATE OF TEXAS OR AN ELIGIBLE SURPLUS LJNES
                               INSURER; AND (ill) NAME THE BENEFICIARY AB THE PERSON TO BE PAID
                               UNDER TllE POLICY IN TIIE EVENT OF A LOSS;

                     B.        Tim GRANTOR MUST, Ill' REQUIRED BY THE BENEFICIARY, DELIVER TO
                               THE nENii:Ji'ICIARY A COPY OFTBE POLICY AND PROOF QI? TilE PAYMEN'f
                               OF THE PREMIUMS; AND,

                     C.        IF THE GRANTOR FAJLS TO MEET ANY REQUm.EMENT LISTED IN
                               p ARAGR.Al'H (A) OR (B), THE BENEFICIARY MAY Oil'rAIN COLLA'rERAL
                               PRO'£ECTION INStm.ANCE ON BEHALF OF THE GRANTOR AT THE
                               GRANTOR~S EXl'ENSE.


                     p,        Nothing ln lllls not.ice shall Impair or be deemed a waiver by Beneficiary of any of
                               Beneficiary's rights under Chapters 1 through 9 oft.he Tex.as Business and Commerce Code,
                               or Benoficlary's other remedies, rights, or options available to Beneficiary under any law,
                               rule, regulation, ruling, court order or agreement.

                      E.       G1-antor will be given written notice in accordance with applionblc Texas law lf the
                               Beneflolary places collateral protection iilsu1·auce durl11g tho term of tho IndebtednC1Js on

        JNG17\FSBCT\WCI'BAKWD\j.17121DTv3.wpd
        April 11, 2017 (1 :02pm)                               16                                                  DliBOOPmUST




                                                EXHIBIT NO. 3                                                     EX. 3-016
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 497 of 609




                             Granters behalf and at Grnntor's expense. Insurance placed by the Beneficiary may be
                             considerably more costly than comparable insurance Grantor could obtain for Gra11tora own
                             account and may not satisfy any need Granter mny have for property damage coverage or any
                             mandatory liability insurance requirements imposed by applicable law. Any a.mounts
                             disbursed by the Beneficiary to plsae collateral ~roteetion i.n9U1'M.ee irt eoruieotion wl!h the
                             Indebtedness would become addltloual debt and will be secured by this Deed of Trust or
                             other security Interest instrument signed by Grantor securing the Illdebteduess, ahr.ll bear
                             interest at the applicable note interest rate of the hldebtedness from the date of disbursement
                             of any 1111oh amounts until paid, and will be payable with such interest thereo11 upon notice
                             to Granter ~orn Beneficiary requesting payment.

                                     ARTICLE III. DEFAULT AND REMEDIES                                                                I
                                                                                                                                      i
              3,01   The term "Default" or "Event of Default" o.s used in this Deed of Trust ahall mean the occurrence of
                     one 01· more of the following:

                     A.       After applicable notice and fnilure to cure as provided for in the Loan Agreement, Grantor
                              sh.all fall, refuse or negleot to promptly pay or cause there to be paid 1111 Indebtedness due and
                              payable under U1e Note, uodor this Deed of Trust or under any instl'Ull1ent relating to or
                              securing the payment of the Indebtedness or any part thereof, as the sam.o shall become due
                              and payable;

                     B.       After applicable notice and failure to cure as provided for in the Loan Agreemen~ Orantor
                              shall fail to keep nod perform (or shall fail to furnish evidence of the performance of) any of
                              the covenants or agreements contained herein or in the Note or :In llllY other document
                              evidencing, securing payment of, or otherwise relating to, tho Indebtedness (collectively tho
                              "Loan Documents") l11ch1dlng but not limited to the Loan Agreement of eve11 date het·ewith
                              by and between Bortower and Beneficiary;

                     C.       Grantor, or 111\Y other person liable for ili.e Indebtedness, or any portion thereof, files a
                              voluntary petition in bankruptcy or for corporate reorganization, makes on assignment for the
                              benefit of any creditor, or Is the subject of an Order of Relief entered in any bankruptcy,
                              lnso1vency, reo1·gan.!zatlon, rehabilitation or other such procecdfag;

                     D.       The Mortgaged Property or any property owned by a per:son now or hereafter liable for
                              payment of the Indebtedness, or any interest therein or portion thereof, is placed under
                              control or In the custody of B11Y court or receiver;

                     E.       [Intentionally deleted);

                     F.       Dissolution, termination, cessation of business, merger or similar event affecting Granter or
                              any other party now or hereafter liable for paylllllJlt of the Indebtedness or any pa.rt thereof
                              or any materlal adverse change iu the business, operations or financial condition of Clrantor
                              or any other pru:ty now or heircafter liable forpayment ofthe Indebtedness or any part thereof;

                     o.       [Intent1-0ually deleted]i

                     H.       If, during the loan application process, Granter or aey pel'eons or entitles acting at the
                              direotlon of Gtantor or w!th Grantor's knowledge or oonsent gave materially false,
                              misleading, or inaoourate· information or statements to Beneficiary (or failed to provide
                              Benefioia1ywith material information) in connoot!on with th.e Indebtedness; or ifB cneficiary
                              discovers that any statement, l'epresentation, or warranty in the Note, th.ls Deed of Trust or
                              in any other document or instrwnentdellvered to or relied upon by Beneficiary in co1meotlon
                              with the Indebtedness Is false, misleading or errone6us in any respect;


        JNGl 7\FSBCI\WCTEAKWD\ll 7121DTv3.wpd
        April 11, 2017 (1:02pm)                                f7                                                  Dl!BD Ol' TllUST




                                               EXHIBIT NO. 3                                                      EX. 3-017
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 498 of 609




                     . I.       Granter admits in writing Grantor's inability to pay its debtil generally as they become due;

                      J.        Granter abandons any of the Mortgaged Pt'Operty;

                      K.        If anyone (besides Beutlfioiary) applies for or consents to the appointment of a custodian,
                                trustee, or liquidator of Granter (or atty of them) or of any guarantor 0£ or surety for the
                                performance of a11y obligation hereunder or of all or a substantial part of Grantor's assets;

                      L.        G1·antor institutes or voluntadly ls or becomes a party to any judicial proceedings lnte.nded
                                to effoot a discharge of the debts of Grantor (or any of them) or- of any guara11tor or surety,
                                in whole or in piir~ or to effect a postponement of the maturity or the collection thereof or
                                to effect a suspension of any of the l'ights or powers of Beneficiary granted in tho Note, this
                                Deed of'Tl'llst or Jn n11y other dooumont or instrun1etlt evidencing or .securing payment of tho
                                 Indebtedness;
                                                                                                                                     .j


                      M.        An order, judgment or deoree shall be entered by any court of competent jurisdiction                 Ii
                                appointing a trustee, custodian or liquidator of Grantor (or any of them) or of any guarantor
                                or surety or of all or any subatantial part of the assets of Gro.ntor (or any of them) or nny ruch
                                guarantor or surety, or if Grant.or (or any of them) or any guarantor or SUJ'Oty shall fail to pay   ..1;Ii·
                                                                                                                                     .I
                                any mot1ey judgment against it at least ten (10) days prior to the date on which the assets of       !l
                                Grantor (or any of them) or any suoh guarantor or surety may be sold to satisfy Bl.Leh               11
                                judgment: or

                       N.        If Gran tot· (or any of them) or any such guarantor or surety shall fail to have discharged
                                 within a period of thirty (30) days after the co1t1mencement thereof any attachment,
                                 sequestration, or similar proceeding agalnst any assets ofOrnntor (or any of them) or of any
                                 guarantor or surety, or if any of U1e assets of Granter (or any of them) or of a.11y such
                                 guarnntor or slirety are levied upon, sequestered, garnished, attached or otherwise seized by
                                 or through any similar process.

                       Upon the occurrence of auy Event of Default, Benefio1acy, at Beneficiary's option, and without further
                       notice of intention to accelerate, notice of acceleration or notice of any kind or 1)ature whatsoever,        I·
                       demand 01· presentment, all of which. are hereby expressly waived by Gra11tor e.rul any and all oilier        Ii
                       partles liablo with respect to the Indebtedness or anypart thereof, to the extent not prohibited by law,      1:,.
                                                                                                                                     •.
                       may declare the entire unpaid fociebtednesa (other than interest therein which has not yet accrued)
                       lrnrnediately due and pnynble, whe1·eupon it Ahall be so due and payable, and may exercise 01· !11voke
                       all rights and remedies granted hereunder or in any other instrument seeming payment of or relating
                       to the Indebtedness and all rlght.9 and remedies available at law or in equity.

              3.02     In addition, iipon the occurrence of any Event of Default, Beneficiary shall have the option, without
                       declaring the entire Indebtedness due, to proceed with foreclosure either through the courts or by
                       dlroct!ngTrustee to p1·oceed as if under a full foreclosure, conducting the sale as herdnaftor provided.
                       Such sale may be made subject to the uumatured portion of the Note 01· othe1· Indebtedness without
                       any effect thereon, but as to such u11matured portion of the Note or other Indebtedness, this Deed of
                       Trust shall l'OillLlin ln full foroe and efi'ect just as though no sale had been made under the previsions
                       of this peragrnph. In addition, several sales may be made hereunder without exhausting the right of
                       sale for any urunatured portion of the Note or other Indebtedness, it beiug the intention of the parties
                       hereto to provide for a foreclosure and sale of the security for any matured portion of the Indebtedness
                       without exhausting the power to foreclose and to sell tho socurlty for any other pol'tion of the
                       Indebtedness whether matured at the time or subsequently tnaturlng.

              3.03      Upon the occurrence of any EventofDefault, Gran.tor hereby authorizes nnd empowers Trustee, at any
                        time thereafter, nt the request of Beneficiary (which request ls hereby 0011cluaivcly presumed), to sell
                        to eny third party, including Benefi.oiary, nt public sale the Mortgaged Property or any part thereof,
                        or 1111y interest therein. to the highest bl.dder, for cash, at the area of the county courthouse In which

        JNG17\FSBCI\WCTBAKWD\i17121DTv3.wpd
        April l l, 2017 (1:02.pm)                                18                                                 DBl!D OP TRUST




                                                 EXHIBIT NO. 3                                                      EX. 3-018
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 499 of 609




                         th~ Land (or any part thereof to be sold) is situated, as designated by the Commissioner's Co11rt of such
                         county as the area in which foreclosure sales aro to take place, ea evidenced by the designation of such
                         area recorded in the renlprope1iy records of tho county in which the Land (or any part thereof to be
                         sold) Is situated1 a11d, if no area is so deaignated1 then in the area designated in the Notice of Sale as
                         being Lhe an:v. fer foreclosure Bale~ · to take place, between the holll'8 of 10:00 a..m. and 4:00 p.m. of
                         the first Tuesday of any month, after Trustee, or Trustee's agettt, has given notice of the tJ.mo, place
                         and terms of said sale, and the property to be sold (ruch property in this Section 3 .03 being called the
                         11
                            PostedMortgagedProperty11 ), by posting (91·byhaving any person acting for Trustee post) fo1· at least
                         twenty-one (21) days preceding the date of the sale, written notice of the p1·oposed sale at the
                         Courthouse door of said county in which the Posted Mortgaged Property is sltuatod and aa othe1wlso
                         required by the appHoable provisions of the Texas Property Code, as then amended. If the Posted
                         Mortgaged Property is in more than one county, one such notice of sale shall be posted at the
                         courthouse door of each county In which part of the Posted Mortgaged Property ls situated 11nd the
                         Posted Mortgaged Property may be sold in any one of euch oomttl~, a11tl the notice so posted sh.All
                         designate In which county the Posted Mortgaged Property shall be so1d. In addition to such postlng
                         of notice, Trustee (or nnyperson acting for Trustee), at least twenty-one (21) days preceding the date
                         of the sale, shall file a copy of such writtennotioo of the proposed sale in the office of the county clerk
                         of the .county in whioh the sale ls to be made, and if the Posted Mortgaged Property is situated in more
                         than 011e county, a copy of suoh wdtten noUoo of sale shall be so filed in the office of the county clerk
                         of eaoh county in which. any of the Posted Mortgaged Proporty is situated. In addltlon to auoh posting
                         attd filing ofnotice, Beneficiary (or any person acting for Beneficiary), at least twonty-one (21) days
                         p1·eceding the date of the sale, shall serve 'Written notice of the proposed sale by certified mail on ea.ch
                         debtor obligated to pay the Indebtedness aocording to records ofBeneftoiary and as otherwise required
                         by tho applicable provision of the Texas Property Code, as then amended. Service of such notice shall
                         be completed upon deposit of the notice, enclosed In a. postpaid wrapper, properly addressed to 11\loh
                         debtor al sald debtor's most recent address as shown. by the records of Beneficiary, in a post office or
                         official depositotyunde1· the care and custody of the United States Postal Service. The affidavit of any
                         person having knowledge of the facts to the effect that such service was completed shall be prima fuole
                         evidence of the fact of service. G1·a11tor agrees that no notice of any salo other than as set out in this
                         paragraph need be given by Trustee, Beucflciary or any other person. Grnntor designates as Orantor's
                         address for tho purposes of sucl1 notice, U1e address set out below, end each other debtor, if nny,
                         obligated to pny the Indebtedness agrees that such address shall likewise constitute such other debtor's
                         address for such no'tlce, unless a different address is designated by such other debtor; no change of
                         such address or designation of a different address shall be bin.ding onBo.nefioiary until thh-ty (30) days
                         after Beneficiary has received notloe of such change sent to Beneficiary by certified mail postage
                         prepaid, ratum receipt requested, addressed to Beneficiary at the address for Beneficiary set out herei.11
                         (or to such other address as Benefioiary may have designated by notice given as above provided to
                          Grantor and 8Uch other debtors). Any ehenge of address of Beneficiary shaU be offectlvc three (3)
                         business days afte1• writtettnotioe thereof ad.dressed to Gran.tor a.nd sent by regular United States mall,
                         postage prepaid, has been deposited l.tl the care and custody of the United States Postal Service.
                         Granter authorizes a11d empowel's Trustee to sell the Posted Mortgaged Property, or any part thereof
                         (whioh partial sale shall be governed by Section 3.07 hereof) or any Interest therein, as an entirely or
                          in parcels, by one sale or by eeveml sn!es held at one time or nt different times as the Trustee shall
                          deem adv.lsable at the tltne of sale, and to execute nnd deliver to the purohaser or purchasers thereof
                          good and sufficient deed or deeds of conveyance thereof and bills of sale wlth covenants of ge11eral
                          warranty binding on Orantor and Grantor's heirs, personal representatives, successors and assigns.
                          Trustee l:lll\ldng such snle shall receive the proceeds thereof end ehal1 apply the same (or i.fBeneflciruy
                          1s the successful bidder, Beneficiary shal1 allocate its bid price) as follows: (i) to the pa;iment of n.11
                          expenses ofmking possession of, maintalning, leasing, repairing, equipping, guarding, Improving,
                          advertising, selling, and oonvey!ttg tho Mortgaged Property or part thereo~ and /or prosecuting or
                          otherwise collecting Rents, proceeds, premiums, or other sums including reasonable attorneys' fees,
                          and a reasonable fee or commission to Trustee (which Trustee1a fee shall not exceed five percent (5%)
                          of the sales proceeds thereofor sUlllB so received); (ii) to the remainder of the Indebtedness as follows:
                          first, to any other expenses or llabilitles of Granter and/or Borrower comprising part of the
                          Indebtedness, second, to -tho remeinlng accrued but unpaid interest, third, to the nial-urod portion of

        JNCH 7\FSBCT\WOI"BAICWD\i l 7121DTv3.wpd
        Aprll 11, 2017 (1:02.pm)                                   19                                                  DBBD OF Tl\UST




                                                    EXHIBIT NO. 3                                                     EX. 3-019
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 500 of 609




                                                                                                                                          'I

                      prh1oipal of the Indebtedness, and fourtl1, to prepayment of the urunatured portion, if a.11y, of prlnoipnl         I
                      of the Indebtedness appHeu to installments of prl11c!pe.1 l11 inverse order of maturity; (ill) the balance,         I
                      H' any 1111d to the extent applfoable, rema.l11J.ng after the frill and final payment of the Indebtedness and
                      full perfonnanoe and discharge of the Obligations, to the holder or beneficiary of any inferior Ucns
                      covering tho Mortgaged Property, if any, In order of the priority of 11uoh inferior liens (Trustee and
                      Benefioiat'Y shall hereby be entitled to roly exclusively upon a commltment for title hlsuranoe issued
                      io det.e1·mi11e such priority); and (lv) tho cash baliu1ce, If any, to Granter and Grantor's respective heirs,
                      personal represeu.tatives, successors or assigns, Payment of the purchase price to Trustee shall satisfy
                      the obligation of the purohaaer at such nle therefor, and suoh purchaser shall not be bound to look                 I
                      after tho application thereof. Notwithstanding the foregoing, if any person or party other than the then
                      owners of the Mortgaged Property shall notify Beneficiary or Trustee of a claim to said sums or any
                      pa.rt thereof prior to disbut'setnent thereof by Trustee, then Tlustee or Beneficiary or both of them nt
                      th.elr option, may !ntetplead allot" any part 0£ said fuqd.s iuto a court of oompclcnt jurisdiotJ.on, a.nd in
                      suoh event, Benefioiruy and Trusteo each shall be entitled to reoover from such sums so dcposlted an
                      11tt1ount equal to the attorneys' fees and other costs and expenses incurred by them or either of them,
                      in connection with such proceedlng, to the full extent pennitted by all applicable laws.                            I;
              3.04    Grantor hereby rati£ies 11t1d confmm e.ny and nlt acts that Trustee shall do lawfully by virtue hereof.
                      Grantorhereby agrees, on behalf ofGrantor and Grantor's respective heirs, personal l'epresentatives,
                      sucoessora and assigns, that the reol.tals c9ntained In any deed or deeds or other instrument executed
                      in duo fonn by any Trustee, acting under the provisions of th.is instromon~ shall bo prlma facie
                      evidence of the faots recited, and that it shall not be necessary to prove in any oourt, otherwise than
                      by suoh reoitals, the existence cf the facts essential to author.lze the execution and do livery of !!Uch
                      deed or deeds or other !nstnunent and the passing of title thereby, a.nd all prerequisites and
                      requirem.ants of a11y sale or sales shall be oono1usive1y ·presumed to have been perfonned 1 and llll
                      persons subsequently dea11ng with the Mortgaged Property purported to be conveyed by auch deed or
                      deeds or other instrument, including without limitation, the purchaser or purchasers thereof, shall be
                      fully protected in relying upon the truthfulness of such recitals, Trustee, aotlng In accot·dance with the
                      terms hereof, shall not be personally Hable for any action taken pursuant hereto.

              3.OS    Beneflch1ry n111y bid, nnd being the highest bidder therefor, become the purchaser of any or e.l\ of the
                      MortgQged Property at any truateo's or foreclosure sale hereunder and shall have the right to credit the
                      amount of the bid upon the llllpaid 11tnou.o.t of the Indebtedness in lieu of cash payment.

               3.06   The purchaser at any trustee's or foreclosure salo horeunder may dlsaffirm any easement granted, or
                      lease or other agreomout made in violatlon of any provision of this Deed of Trust, and may take
                      lmmed.lat.e possession of the Mortgaged Property free from and notwithstanding tl1e terma of, such
                      grant of easement, loase 01· other agreoment.

               3.07   TI1e sale or sales by the Trustee ofless than the whole of the Mortgaged Property shall not exhaust the
                      power of sale herein granted, and the Trustee ls specifically empowered to make successive sale or
                      sales, under such power, of such portion of or interest in tho Mortgaged Property and in such order
                      as Trustee may determine until the whole of tho Mo1·tgaged Property shall be sold; llD.d if the proceeds
                      of such sole or salea oflesa than. the whole ofsuch Mortgaged Property shall be les.s than the aggregate
                      of the Indebtedness and the expense of executing this trust, this Deed ofTrust shall remain it1 full force
                      and effect as to the unsold portion of the Mortgaged Property just as though no salo or sales had been
                      ma.de: provided, however, that Granter shall never have the right to require that tho Mortgaged
                      Property be sold, as an entirety or in parcels, but Beneficiary shall have the right, as 11 matter of
                      Beneflciary's solo dlsoret!ou, to request the Trustee to sell the Mortgaged Property aa an entirety or
                      to sell any portion of or !ntel'est in the Mortgaged Property. In additlon1 if any sale hereunder la not
                      completed 01· is defective in tho opinion of Beneficiary, such sale shall 11ot exhaust the power of sale
                      hereunder, and Beneficiary shall have the right to have a subsequent sale or sales to be made by the
                      Trustee.



        JNGl 7\FSBC'I\WCT.EAKWD\i 17121DTv3.wpd
        April 11, 2017 (l :02pm)                                  20                                                   Dl!l!D 01' TnUST




                                                  EXHIBIT NO. 3                                                       EX. 3-020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                      . I         Pg 501 of 609




                                                                                                                                      i"
                                                                                                                                      I
                                                                                                                                      \
               3.08   ltt the event Truste.e malls, files and/or posts the notices of foreclo9Ul'e sale as requlred hereunder,        I

                      Beneficiary may deoide uot to proceed with a foreclosure sale on the date set forth in such uotice, and
                      such decision shall in no mnuner prevent Beneficiary from directing the Trustee to give uotice of a
                      foreclosure sale, as provided herein, at any future date, nor effect a waiver of any of Bonoficiarjfs
                      rlgllt6 and remedies hereunder. Further, in tho event a foreclosure sale Is commenced heretmder by
                      Trustee, Benefiola.ry, at any tiu1e prlor to the oompletfon of such &ale, may direct such T1ustee to
                      nbandoa tho sale and may thereafter ins~tute suit for forecloimre of any of the liens and security
                      inlerests created by this Deed of Trust. If Beneficiary shall so elect to institute a suit for collection of
                      the Indebtedness or any part thereof and for foreclosure of the liens and security interests evidenced
                      hereby, it ie agreed ftathcr thnt Beneficiru-y, at ru1y time before entry of final judgment, may cause such
                      ault to be dismissed nnd thereafter dlreot and requfre that Trustee proceed to sell the Mo1'tga.ged
                      Property, or any part thereof, in accordurtce with the tenns hereof, Including but not lhnited to, the
                      tet.tns of gectlon '.l.O'.l hereof ~c1 ihe terms o£the Uniform Con1merola1 Code, ns herein ,prov:ided.

               3.09   Each and all of the rights, powers and remedies hereunder are cumulative of 1111d in addition to all
                      other tights, powers a.11d remedies hfll"ein coutained or contained in any other instrument or document
                      evidonoing 1 securing or otherwise relating to the Indebtcdnoss or whlch.Bonefl.Qlary may hnve under
                      all applloablo laws. None of the tenns and provisions hereof and no aotion or omission by or on behalf
                      of Beneficiary shall ever make Beneficiary a trustee for, or othetw.lse create a trust, partuerablp or
                      other ftduelary relationship between, Beneficiary and Granter.

               3.10   Upon the ocowtenoe of an Event of Default by Granter as sot out in Section 3.01, Beneficiary may,
                      without limilutfou of any other lights or remedies of Beneficiary, exercise the rights and remedies set
                      forth in Section 2.01.J. hereof.

                              ARTICLE IV. SUBSTITUTE AND SUCCESSOR TRUSTEE

               4.01   If Trustee shall die or becottlfl disqualified from acting In the execution of this trust, or shall foil or
                      refuse to execute the same when requested by Beneficiary so to do, or if, for a11y reason, Beneficiary
                      shall prefer to appoint a substitute trustee to act instead of the hei·oinn.a.nted Trustee, Beneficiary shall
                      have full power to appoint, at any time and without any formality other than by written inst.t'UlllCllt
                      executed by Betteficiary, orte or more successor or alternat.e eucceuor trustees, eaoh of whom. shall
                      succeed to all the estate, rights, powers and duties of Trustee named .herein, and no notice of such
                      appointmont need be given to Granter or to imy other person or filed for record in any public office.
                      Such appointment may be eitecuted byBeneficiary or any agent of Beneficiary and, if Beneficiary is
                      a corporation or other entity, suoh appointment shall be conclusively presumed to be executed with
                      authority and sh.all be vo.lld and sufficient without proof of any action by the board of directors or any
                      executive officer of the corporation or othe1Wise.

                                                 ARTICLE V. DEFEASANCE

               5.01   All of tho covenants and agreements ofGrantor herein shall survive the execution and delivery of this
                      document lllld shall continue i11 fo1·ce U1l.til an express written release hereof ls executed by
                      Beneficiary, Aeeordingly, If Granter shnl.1 perfonn faithfully each and all of the coven1111ts and
                      agreements here.in contained and shall pay the Indebtedness in full. and shall satisfy all obllgations
                      secured hereby, then, and thea only; this conveyance shall be released upon Grantor's written request
                      and at Grantor's expense, by dooument11Llon in form and substance satisfactory to Benofl.clary. No
                      release of this conveyance or the lien thereof shall be valid unless oxecutod by Beneficiary.

                                         ARTICLE VI. SECURl'fY AGREEMENT

               6.01    To further secure the payment and perfonnanoe of the Indebtedness aad Gn1ntor's observance oftlui
                       covenants of th.la Deed of Trust and any other instruments securing the payment of the Indebtedness
                       or'rclAtlng the1'eto, Granter hereby grants a security lnterestto Beneficiary in and to all the Goods and
                       Intangibles, and the products and proceeds thereof (all ot'the Goods, and!ntangib1ea, and tbeproceedH

        JNG17\FSBC'I\WCTBAI.CWD\j17121D'I'v3.wpd
        April 11, 2017 (1 :02pm)                                21                                                   DEBDOFffiUST




                                                 EXHIBIT NO. 3                                                       EX. 3-021
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                I   .             Pg 502 of 609




                        and products thereof being herein called the "Collateral", provided, however, (a) the mention of
                        proceeds of Cotlateral herein she.11 not be construed as an authorization for the sale or mu:render by
                        Grantol' of the Collateral, and (b) the term Collateral as used il1 this Atticlo Vl shal1 be included in the
                        tem1 "Mortgaged Property" when used in this Deed of Trust). This document shall constitute a
                        security agreement as well as a mortgage and deed of trust. The following applies with respect to the
                        Co11Atera1:

                        A.       In addition to aud cumulative of any other l'emedles granted in this Deed of Tl'Ust to
                                 Beneficiary, Beneficiary, upon default hereunder, may proceed under Chapter 9 of tho
                                 Unifo1m Commercial Code as to all or any part of the Col.lateral and shall have and may
                                 exercise with1·espeot to all or anypart of the Collateral all of the rights, remedies and powers
                                 of a secureCl party under the Uniform Cotnmei'Cial Code, including, without limitation, the
                                  right and power to repossess, retain and sell, at pub Ho or private sale or sales, or othe""'.ise
                                  dispose of, lea.so or utillze the Collateral or any part thereof and dispose of the proceeds BJtd
                                  products in any manner authodzed or pennltted u11der the applicable provisions of the
                                  Unifom1 Commercial Code, and to apply the proceeUii and products thereof toward payment
                                  of Benefloiruys attorneys' fees and other expenses and coats of pursuing, searching for,
                                  receiving, tal<lng, keeping, storing, advertising, and selling the Collateral thereby incurred
                                  by Beneficiary, and toward payment of the Indebtedness in such order and mlU'lller as
                                  Benefioiary may elect consistent with the provisions of the Uniform Commercial Code.
                                  Nothing fa this Article VI shall be construed to i.mpalr 01· llniit any 0U1er right or power to
                                  which Beneficiary may be entitled at law or in equity.                                               I.l ··•
                                                                                                                                       /.
                        B.        Among the rights of Beneficiary upon default and acceleration of the Indebtedness pursuant
                                  to the provisions hereof, and without limitation, Beneficiary shall have the right (but not the
                                  obligation), without being doomed guilty of trespass and without liability for dnmages thereby
                                  occasioned, and to the extent suoh 1n11y now or hereafter bo permitted under Texas law (0 to
                                  enter ui>on any premises whero tho Co!iateral may be sltuated and take possession of the
                                  Collateral, or render it un1.18llble, or dispose of the Collateral on Grantor's premises, and
                                  Gran.tor agrees not to resist or to interfere, and (il) to take any action deemed necessary or
                                  npproprlate or desirable by Beneflolnry nt Beneficiary's option and in Beneficiary's
                                  discretion, to repair, refurbish or otherwise prepw:e the Collate.ral for sale, lease or other use
                                  or disposition as herein authorized.. Benefioiary, at Beneficiary's discretion, may require
                                  Granter to assemble the Collateral and make it available to Beneficiary at a place desigruited
                                  by Beueflci.ary that is reasonably convenient to both parties.

                        c.        Beneficiary shall give Granter notice, by oerUfied mail, postage prepaid, of the time and
                                  place of any public sale of any of the Collateral or of the time after which any privatr> sale or
                                  o1her Intended disposition thereof l.s to be made by sending notice to Granter at the address
                                  of Grnntor as specified below at least ten (10) days before the t.iine of the sale or other
                                  disposition, which provisions for notice Granter and Benefiolary agree are reasonable and
                                  sha11 fully satisfy any requfrement for giving of any such notice; notwitllstanding tho
                                  foregoing, Orantor further agrees thati upon the occurrence of an Event of Default,
                                  Beneficiary may sell or otherwise dispose of all or any part of the Mortgaged Property which
                                  111 subject to the Uniform Commercial Code in the manner provided therein or as provided
                                  in this Deed ofT11lst, or under both the Unifonn Commercial Code and this Deed of Trust,
                                  as Bet1eficiary may determine, Md any and all proceeds received nt 1111)' such sate shall be
                                  applied in the manner set forth in Section 3,03 hereof.

                         D.       To the ex.tent such uow or herel\fter may be permitted uud~ Tex.as law, Beneficiary is
                                  authorized to execute and/or file financing statements and continuation statements under the
                                  Uniform Conuneroial Code with respect to the Collateral withoutjoinder 0£ Granter i11 such
                                  execution or fil.llig. Gtantor shall execute and deliver to Beneficiary such fuiaucing
                                  statements, continuatlou statements and other documents relating to the Coll.ateral or any
                                  portion thereof as Boneficlary may reasonably request from timo to time to preserve and

        JNG17\FSBCT\WCTEAKWD\j17121DTv3.wpd
        Aprll 11, 2017 (1:02pm)                                    22                                                  ODED OP TRUST




                                                   EXHIBIT NO. 3                                                      EX. 3-022
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                      . \         Pg 503I of, 609




                              maintain the pett'eotion and co11trol of the Colla.Lera! and the priority of the security interest
                              created by this Deed of Trust and shall pay to Beneficiary on demand any expenaoa and
                              attomey.s 1 fees incurred by Beneficiary iu conneotlon with the prep111·ation1 execution, filing
                              and perfection and continuation of tho liens and security interest of this Deed of Trust and
                              of anyfinnncing statements, continuation statements, partial rele11.Ses, tennlnation statements
                              or other documeilts necessary or desirable to continue or confirm Beneficlaryls security
                              intercs~ or any modification thereof, and in connection with iuty Uniform Com1nercial Code
                              searches perfottned by Beneficiary. This document or any reproduction of this document
                              may be filed by Beneficiary a.n.d shall be 8Ufficient as a financing statemeut, All or part of
                              the Collateral is or is to beoomo fixtures on the real estate constituting a portion of the
                              Mo1'tgaged Property, but this staletnont shall not impair ot llntlt the effectiveness of this            j'-
                              document as a security agreement or financing statement for other purposes, and, without
                               llmitatlon of any othru· provl..slonhereo£, this Deed 0£'T1'USt aho11 constitute a fixture flcanelng
                              statement and, as such, shall be fl.led for record In the real estate records of each county i.n
                              which the Land, or any part thereof, is located. Gran tor shall uot change Gran!Dr's name,
                              Identity, structure or location without the prior express written cousent of Beneficiary. Tht.l
                              n!lme of the record owner of the Land is the party or parties defined herein as Granter.

                      B.      Granter 1"epresents that, except for the SO<lurity interest gt'anted hereby ill the Collatero~
                              Granter is the owner of the Collateral free of a.ny adverse claim, security Interest 01·
                              encumbrance, and Granter shall defend tho Collateral against all cla.ints and dell1allds of any
                              porson at any time claiming the same or any interest therein. Gran.tor has not heretofore
                              allowed 01• caused there to be filed any financwg· statement and no financing statement
                              allowed or authenticated by Granter ie now on file in any public office except those
                              stateme11ta1 t.tue and correct copies of which have been delivered to Beneficiary. So long as
                              any amount remains unpnld 011 the Indebtedness, Gra.ntor shall not allow and thete shall not
                              be filed in any public office any such financing statement or statemenw affecting the
                              Collateral other than fuianoing statements l.n favor of Beneficiary hereunder unless the
                              express prior written 0011scnt and approval of the Beneficiary shall have first been obtained.

                      F,       The security l.11terest granted herein shnll not be construed or deem~ to constitute
                               Beuefioiary or Trusteei as a trustee or mortgagee In possession of th.e Mortgaged Property so
                               as to obligate Beneficiary or Trustee to lease the Mortgaged Property or atten1pt to dot.he
                               &AUte1 or talce any action, Incur any expenaes or perfonn or discharge 811)' obligation, duty or
                               liability with respect to the Mot'tgaged Property or any part thereof or otherwise.

                      o.       Grantor's address ls as stated below and Beneficiary's address is as stated below. Either party
                               may notify the other of a new address in the manner specified In Section 3.03 above.

               6.02   Granter does hereby further grant and assign to Benefiolory a seourhy interest in lllld right of setoff
                      against all deposll:.9 and other SUIDS now or at any tlme hereafter credited by or due ft-om Beneflclary
                      to Gr1111tor, as security for the payment and performance of the Indebtedness and Oranto1Js observanoe
                      of the covenants of thls Deed of Trust and any other instruments securing the payme11t of the
                      Indebtedness or relat!ug thereto. In the event of any Default. Beneficiary, at its option, nt ouy lime
                      thereafter and without notice, demand orpresentmcnt to Granter, may hold all or any part of any such
                      deposits or other sums until the Indebtedness shall have beeu pald iu full, or may apply or set off all
                      or any part of such deposits or sunu credited by or due from Beneficiary to or against o.ny sums then
                      due on the Indebtedness in any manner and in such order of preference as Benefioiary, in its sole
                      discretion, shall detennine.

                                            ARTICLE VII, MISCELLANEOUS                                                                 ;



               7.01   In the event Beneficiary shall elect to invoke any of the rights or remedies provided for herein, but
                      shall thereafter detennlne to withdl'aW or dlscont.inue sumo for any reason. Beneficiary shall have the
                      unqualified right to do eo, whereupon all parties shall be automatioally restored and returned to their
                                                                                                                                       i·
        JNG17\FSBCI\WC'I'.E.AKWD\l11121DTv3.wpd
        April 11, 2017 (1 :02pm)                                23                                                    Dl!EDOP'l'RUST




                                                EXHIBIT NO. 3                                                        EX. 3-023
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 504 of 609




                     l'espectlve positions regarding the Indebtedness and thls Deed of Trust as shall have existed prior to
                     the invocation ofBeoefi.clary!s rights hereunder and the rights, powers and remedies of Beneficiary .
                     hel'eunder shall be and remain iu full force and effect.

              7.02   Any Patt of the Mortgaged Property, or a.11y intarMt the1·ein, may be releued by Ile11Mielary without
                     af'fectlng :Be11enclary1s llens, security interests and other rights against the remainder of tho Mortgaged
                     Pl'operty; provided however, that nothing in. thla paragraph shall obligate Beneficiary to co11sider or
                     grant any partlal releases of the Land or the Mo1'tgaged Property. The lien, security interest nnd other
                     rights hereby granted shall not affect or bo affected by any other security taken or acquired by the
                     Beneficiary for the l'.Jldebteduess or any part 1hereof. The laking of additional security, or tl10
                     mod!ficatlon, ex.tension, renewal or increase of the Indebtodness or any part thereof, shall at no time
                     release or iinpair the liens, security interests and the rights granted he1·eby1 or affect the liability of any
                     endorser, guarantor, surety, o.r any other parly liable on tho Indebtedness, or improve the right or
                     priority of any juuior lien ho Ider; and this Deed of Trust, as well as any inatnunent given to secure any
                     modifl.oatlon, renewal, extension or increase of the Indebtedness, or any part thereof, shall be and
                     remain a first and prior lien and seoUlity interest on all of tho Mortgaged Property not expressly
                     released, unless otherwise hereln provided. Any suoh release. the taldng of additional collateral, or
                     tho n:iodlfioation, extension, renewal or increase of tho Indebtedness or any part thoroo f shall be 011 any       j
                                                                                                                                        i
                     such terms as Granter, Borrower and Be11eiloiary may agree to, and may be effected without notice                  I
                     to or oonsent of any ondoraor, guar1111tor, surety, or any other person now or hereafter obligated for tho
                     payment of the whole or any part of the Indebtedness, or any other third party, including any permlUed
                     subordinate llenholder (exoept for suohnotice and/or consent that may be agreed to by Beneficiary lu               i
                     writing), Any other lieoholder of record whether now existing or hereafter arising is hereby givou
                     notice that all such dghts of Granter, Borrower and/or Beneficiary to modify, extettd, renew 01·
                     increase the Indebtedness secured hereby shall not be deemed to prejudice any other existing or future
                     lienholder, 11ud any other llens on the Mortgaged P1'0perty are and shall be ~'Ubjeot to this limitation,
                     At Beneficiary's request, Borrower and/or Grantor shall provide to Beneficiary a mod!ficatlon
                     endorse,ment from a title compt111y acceptable to Beneficiary covering the modification, extension or
                     renewal of the Indebtedness, and in case of any increase, a new loan poHoy issued by a title insurance
                     U.tl.derwrlter acceptable to Beneficiary; all at Borrower's sole cost a11d experuie,

              7,03   Th.e invalidity, or unenforceabiUty in particular circumstances, of any provision oftltls Deed of Trust
                     shall not extend beyond such provision or such olrcwnstances and no other provision ofthJa Deed of
                     Trust shall be affected thereby. It is the intention of the parties horoto to comply with the applicable
                     usul'y laws, now or hereafter enacted (herein called "Applicable Usury Laws"); accordingly,
                     notwithstanding any provisions to the contrary in the Note, in any document evidencing or securing
                     the Indebtedness, in this Deed of Trust or in any document securing payment of tho Indebtedness or
                     otherwise relntlng thereto, in no event sball t!te Noto or suoh documents require the payment or permit
                     the collection ofinterestin excess ofthemaxbnum 1Ut1ountperml.ttecl by such Applicable Usury Laws.
                     If any such excess of interest is contracted for, charged or received, u11der the Note or any document
                     evidencing the Indebtedness, under this Deed of Trust or und01· the terms of any of the other
                     docun1e11ts securing payment of the lndebtednoss or otherwise relating thereto, or in the event the
                     maturity o( any of the Indebtedness is accelerated in whole.or in. p11rt, or in the event that all or part
                     of the principal or interest of the Indebtedness shall be p1-ep11id, so that under any of such
                     olreutnslances, the amount of interest contrn.oted for, charged or received. under the Note or any
                     document evidencing the Indebtedness, under this Deed. of Trust or under any document securing
                     payment of the Indebtodness or otherwise relating thereto, on the amount of principal actuolly
                     outsta.uding from time to time under the Note and other document ovidencing or sccuri.Jlg the
                     Indobtednesa 1 shall exceed the maximum amount of Interest pcnnitted by the Applloable Usury Laws,
                     then in nny such event (a) the provisions of this paragraph shall govern and control, (b) neither Granter
                     nor any other person or e11tity now or hereafter liable for the payment of the Note or any dooument
                     evldenoing the Indebtedness shall be obligated to pay the amount of such lnteresl to the extent that It
                     is in ex.ccss of the maximum amount of interest permitted by the Applicable Usury Laws, (c) any such
                     excess that may have been collected shall be either applied as a credit against tho then unpaid principal
                     amount hereof or refunded to Grunter, at the Benefioia1ys option, and ( d) the effective rate of interest

        JNG 17\FSBC1\WCTBAKWD\i 17121DTv3.wpd
        Aprll 11, 2017 (1:02ptn)                                 24                                                    DBl!D OP TRUST




                                                 EXHIBIT NO. 3                                                        EX. 3-024
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
           I .                    Pg 505 of 609
                                                                                                                                     1.




                      shall be automatically reduced to the maxhnum lawful contract rate allowed under the Applicable
                      Usury Laws. Without llruitation of the fot'egoing, all oalculatlons of the rate of interest coutructed for,
                      charged or received under the Note, or ony document evldenoing tho Indebtedness, under this Deed
                      ofTrust orunder such other documents that arc made for the purpose of dotennining whether such tate
                      exceeds the maxitnu1:11 lnwful contract rate, shall be maclc, {o the extent permitted by the Applicable
                      Usury Laws, by amo1tlzing, prorating, allocating and spreading in equal parts during the period of the
                      full stated tenu of the loans evldonced by the Note or the documents evidencing tho Indebtedness, all
                      interest at any time contracted for, charged or received from Granter or otherwise .by Beneficiary in
                      connection with S\lCh loans.                                                                                   ·'
                                                                                                                                     "
                                                                                                                                     I
                                                                                                                                     J•

               7.04   Beneficiary 1nay accept any pay111ent tendel'ed by Grantor after the due date of such payrn.ent or after       I.
                      aoeclcntlon of maturity of the Indebtedness and may apply tho same to the principal, interest thereon
                      or attomoye' foea and oxponees of collc:x;tion, or flllY combinotlon thereof, All detennined by
                      Bone:ficiary, whether such payment waa designated as a payment of principal, interest or otherwise;
                      any such. acceptance of a late payment shnll not constitute a waiver of the rights of Beneficiary
                      thereafter to accelerate the maturity of the Indebtedness beoause of auoh default and foreo!ose the Liens
                      securing the payment thereof or, if the ttU\turity of tho Indebtedness has theretofot'tl been accelerated,
                      such aoceptnnoe of late payment !hall not constitute 11 reinstatement of the Indebtedness or othoiwise
                      affect the rights of Beneficiary to proceed with foreclosure of the liens securlng the payment U1ereof,
                      It ls expi'CSSly agreed that (a) no waiver of nay defuult on the part of Gran.tor or breach of nny of the
                      provisions of this Deed of Trust Rh.nil be cons!derod a waiver of any other or subsequent default or
                      breach, and no delay or omi.ssion ln exercising or euforclng tho rlgbts and powers herein granted ehall
                      be construed as a waiver of suohrlghta and powers, and likewise no exercise or enforcement of any
                      rights or powe1·s hereunder shall be held to exhaust mch rights and powers, and every such right and
                      power may be exercised from tlJne to time; (b) any failure by Beneficiary to insist upon tho strict
                      performance by Gran tor of nny of the te1me and provisions hereof shall not be deemed 10 be a waiver
                      of any of the terms and provisions hereof, and Beneficiary, notwithstanding any such failure, shall
                      have the right thereafter to insist upon the strlot performance by Granter of nny and all of the tetm11
                      and provla!ons of this Deed ofT11.1s~ (o) neither Granter 11or any endorse.r, guarantot·, surety, nor any
                      other person now ol" hereafter obligated for the payment of the whole or nny part of the Indebtedness
                      shall be relieved of such obllgatlon by reason of the failure of Beneficiary or Trustee to comply with
                      any request of Gra11tor 1 or of any other person so obligated, to take action to foreclose this Deed of
                      Trust or otherwise enforce any of the provisions of this Deed of Tn.ist or of any obligations secured
                      by this Deed ofTrust, or by reason of the release, regm·dless of consideration, of the whole or any pnrt
                      of the scourity hold for tho l!ldebtedness, or by reason of the subordination in whole or in part by
                      Beneficiary of the lien, security interest or other rights evldonoed hereby, or by reason of any
                      agreement or stipulat1011 with any subsequent owner or owners of the Mortgaged Property renewing
                      or extending the time of payment or modlfylng the terms of the In4eb tedness or this Deed of Trust
                      without first hnving obtolned the consent of Grantor or such other parson, and in·the lattei· event,
                      Cl.rantor and all suoh other persons shall continue liable to make imch payments according to the terms
                      of any suohagrec.lroent ofrenewal, extension or modification unless expressly released and discharged
                      in writing by Beneficiary; (d) regardless of consideration, and with.out the necessity for any notice to
                      or consent by the holder of ru1y subordinate lien or security interest on the Mortgaged Propcl'.fy,
                      Beneficiary may release the obligation of anyone at any ilinc liable for any of the Indebtedness or any
                       part of the security held for the Iudebtednesa and may renew or extend the time of payment or
                       otherwise mod1fy the terms of the documents evidencing or scouring the Indebtedness or this Deed of
                       Trust without Impairing or affecting the lion or secudly Jntereal of this Deed ofTrust or the priority
                       of such lien or seourlty interest over any subordinate Hon or security interest; (e) the holder of auy
                       B\lbordinato Hen or security lnterestsb11.ll have no right to terminate any leases affecting the Mortgaged
                       Pt·opertywhether or not such lease be aubo1'di11ate to this Deed of Trust; 1111d (f) Benoficiaty may resort
                       for the payment of the Indebtedness to any security therefor held by Beneficiary in .such order and
                       manner as Beneficiary may elect.

               7.05   The ten11s and provisions of this Deed of Trust shall be governed by and construed Jn o.oool'dance with
                       the Jaws of the Sta to of Texas.

         JN017\FSBCI\WCTBAKWD\117121DTv3.wpd
         April 11, 2017 (1:02pm)                                25                                                  Olmtl OFTIUJST




                                                EXHIBIT NO. 3                                                      EX. 3-025
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 506 of 609




              7.06     Tlmo is of the essence in the performance of this Deed of Tmst.

              7.07     Wherever used in this     documen~    unless the context clearly Indicates a contrary intent or unless
                       otherwise specifically provided herein, the words 11 Deed 0£ Tt'llBt11 shall mea11 thls Deed 0£ Trust,
                       Security Agreement and Financing Statement and any modifications, renewals or rupplaments hereto,
                       the wol'd "Granter", shall tnean Gran.tor, Grantor's heirs, pe1·sona1 representatives, successors a.nd
                       assigns, and/or 1111y subsequent owner or owners of the Mortgaged Prope1'ty, or any part thereof or any
                       interest therein, the word 11 Bene:ficlary11 shall mean Bcnoficiary and/or any subsequent transferee,
                       assignee, owner or holder of the Note or any inten~st therein at the time in question, the word "Note"
                       shall mean the Note secured by this Deed of Trust and any renewals, extensions e.nd rearrangements
                       thereof, th~ word "persoi111 Rhal! mean an individual, corporation, trust, parb.1ership, joint veoture or
                       unincorporated association, nnd tho pronoUllll of any gender shall Include the other gcruh:ro, and either
                       the singular or plural shall include the other. In the evont that the person who is the maker of the Noto
                       (herein called "Borrower") Is not the eame person as the Gr1111tor, all tenns and provisions of this Deed
                       of T1ust shall apply to and. be binding on the Borrower, o.s well as the Ornntor notwithstanding any
                       term or provision contained herein to the oontrary.
               7.OS    This Deed ofTrust, constitutes the entire understtllldlng and agreement of tho parties as to the ma.ttera
                       set forth in this Deed of Trust. No alteratlon of or amendment to this Deod of Trust shall be effective
                       on a grant.or hereunder unless given in writing and signed by snid party or parties sought to be chai·ged
                       or bound by the alterntion or amendment.

               7.09    Beneficiary may freely asslgn, whether by sale or transfer, all oranyporlionofll'I Henrigh~ hereunder
                       in and to all or anyportionofthelndebtedness secured hereby to any purchaser of the Note or of any
                       portion or partlcipation :in the Note, including, but not limited to, a. sale, transfer or llBBignment tJ:l any
                       guarantor or other obliger of the Indebtedness.

               7.1 O   Notwithstanding anythl!lg to the contrary contained in this Deed of Trust, if any person exeouting this
                       Deed ofTl'USt is a "consumer" as de.fined in Regulation AA of the Board of Governors cf the Federal
                       Reserve System, 12 C.F.R. Part'.227, or the Federal Trade Cotnnlliision C1·oditPractices Act, 16 C.F.R.
                       Part 444, as applicable, no lien or security interest created or evidenced by this Deed of Trwrt shall
                       extend to or cover a nonpoasessory lien or security interest in "household goods", other than a
                       purchase money lien or seoul'lty Interest, in accordance with such regulations as applicable.

                                                 WAIVER OF CERTAIN LAWS

               7.11    ADDITIONAL COVENANTS. ht addition to the covenants and agreements made in this Deed of
                       Trust, Gr11ntor further covenants and agrees with Beneficlary 118 follows:
                       A.        In tho event an interest in any of the Mortgaged :Property is foreclosed upon pursuant to a
                                 judicial or non-;judlcial foreclosure sale, Orantor agrees as follows. Notwit.hstandlng the
                                 provisions of'Sec1:1oll8 51.003, 51.004, and51.005 of the Texas Property Code (as the same
                                 may be amended from tlme to time), and to the extent permitted by law, Grantor agrees that
                                 Beneficiary shall be entitled to seek a deficiency judgment from Borrower, Gt'llntor aud any
                                 other party obligated on the Note equal to the difference between the atnount owlng on the
                                 Note and the amount for which the Mortgaged Property was sold punruaut to judicial or non·
                                 jtidlclal foreclosure sale, Granter expressly recognizes that this Section cou.stitutes a waiver
                                  of the above-cited provisions of the Texas Property Code which would otherwise pennit
                                 Borrower, Gran tor and other persons against whom reoovery of defl.oiencioa is sought or auy
                                  gllllrantor independently (even absent tho initiation of defioienoy proceedings against them)
                                  to present competent ovidenca of the fair market value of the Mortgaged Property as of tho
                                  date of the foreclosure sale and' offset against uny deficiency the amount by which the
                                  foreclosure sale price is determined to be less than such fair market value. Gmntor further
                                  recognizes and agrees thatth!a waiver creates anirrebuttablepresumptlon that tbo foreclosure

         JN017\FSBCT\WCTBAK'WD\ll7121DTY3.wpd
         Aprll 11, 2017 (1:02ptn)                                  26                                                   omn OP TRUST



                                                  EXHIBIT NO. 3                                                        EX. 3-026
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 507 of 609       .              .                ;                          , )




                               sale prloe ls equal to the fair market value of the Mortgaged Property for purposes of
                               oaloulatlng deficiencies owed by Borrower, Grantor, any guarantor, and othet's agalnst whom
                               recovery of a defloiency is sought. ·

                      B.       Altematlvely, in the event the waiver provided for ln Subseotlo11 (a) above ls determ1ned by
                               a court of competentjurlsd.ictlon to be unonforceablo, the following shall be the bMls for the
                               finder of fact's determination of the fair market value of the Mortgaged Propc1'ty as of tho
                               date of the foreclosure sale in proceedings governed by Seotions 51.003, S1.004 and 51.005
                               of the Texas Property Code (a.s ll!llended from time to time): (i) the Mortgaged Property shall
                               be valued in an "as is" condition as of.the date of the foreolosure sale, without nny
                                                                                                                                        I
                                                                                                                                        I

                               assumption or eicpectat!on that the Mortgaged Property will be repaired or improved in any               i
                               manner before a resale of the Mortgaged Property after foreclosuro; (ii) the valuation shall
                                bo b11Sed ~pou M- 11.ss11mptio11 tha.tthc foreclosure purchaser 11eslrctt a resale oftbo Mortgaged
                                Property for cash promptly (but no later than twelve (12) mont:.bJ) following the foreclosure
                                enle; (Hi) all reasonable closing costs customarily borne by 1he seller in commercial renl
                                astate trans.actions should be deducted from the gross fair market value of the Mortgaged
                                Property1 l.nolu.dl.ng, without limitation, brokerage commissions, title insurance, a survey of
                                tho Mo1·tgaged Property, tax prnrati.ons, attomoys1 fees, and U"UU'lceting costs; (iv) the gross
                                fair market value of the Mortgaged Property shall be further discounted to account for any
                                estimated holding costs associated wi1l1 uwintniniug the Mortgaged Property pendlug sale,
                                including, wlthoutllmitatiort; utilities expenses, Mortgaged Propertyman.agementfees, ta.xes
                              · Md 1.\51!C.Sam.ents (to tho extent not accounted for in (lii) above), and other maintenance1
                                operational at1d ownership expenses; e.nd (v) any expert opinion testimony given or
                                considered in connection with a detenninatiou of the fair market value of tho Mortgaged
                                Property must be given by persons having at least ten (1 D} years experience in appraising
                                Mortgaged Property similar to the Mortgaged Property and who have conducted 11.tld
                                prepared El complete written appraisal of the Mortgaged Property taking into consideration
                                the factor set forth above.

               EXECUTED on or before the doto(s) acknowledged below, to be effective April          Jdz., 2017.
                                                                   WC TEAK.WOOD PLAZA, LLC, a Delaware limited
                                                                   liability oompnny

                                                                   By:       WC Teakwood Plaza Mezz, LLC a Delaware
                                                                             limi   a 1l                 ·

                                                                                                                                            I'

        Address of GRANTOR:               401 Congress Avenue, 33rd Floor
                                          Austin, Texas 78701

        Address ofTilUSTEE:               P. 0. Box 6136


        Address ofBENEFICIARY:
                                          Temple, Texas 76503-6136

                                          P. O. Box 6136
                                                                                                                                            I
                                          Temple, Texns 76503-6136
                                                                                                                                            I



        JNOl 7\FSBCI\WCI'BAKWD\j 17121DTv3.wpd
        Aprll 11, 2017 (1:41pm)     .                           27                                                     01!.l!llOPmUST




                                                EXHIBIT NO. 3                                                          EX. 3-027
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 508 of 609




       THE STATE OF _Jt.....,l=i.--),______ §

        COUNTY OF Jr 0-..V\ S                           §
                                                                                                                                      I.
                This ttl.Shwnent WBIJ 11c1aiow1edgcd before me on tho~ day of   .{:;pri \        , 20 l.:J.._1 by NaUn Paul,
        President of WC Teakwood Plaza Mezz, LLC, n Delaware limited liability company, on behalf of said limited liability
        company, in its capacity as Manager of WC TEAKWOOD PLAZA, LLC, a Delaware limited Hablllty company, on
        behalf of said limited liability company.
                                                                    ~MM&
                                                                  Notary Public in a11c1 for
                                                                  The Stato of-1l....;i.~~l..,.!l1.-.i.S~--------

                                                                                           -     f4')'-f/_,,'Z-..;~-----
                                                                  My commission oxpires;,_~~0...,1   I
                                                                                                                                      :.·
         AETER RECORDiliO RETURN TO:                              PREPARED BY:
         Loan Services
         FIRST STATE BANK CENTRAL TEXAS                           OPPER & GAMBRELL, P.LL.C.
         P.O. Box 6136                                            8582 Katy Freeway, Suite 200
         Temple, Texas 76503-6136                                 Houston, Texas 77024




                      CTOT




         JNG17\FSBC1\WcrnAKWD\!17121DTv3.wpd
         April 11, 2017 (1:41pm)                                 28                                             DBl!D OF'l'll.US'\'




                                                  EXHIBIT NO. 3                                                EX. 3-028
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 509 of 609




    3.395 ACRES OF LAND SITUATED IN THE CI'rY OF AUSTIN, TRAVIS COUNTY, 1'EXAS, BEING ALL OF LOT
    2 AND A PORTION OF LOT 1, ALLANDALE NORTll SECTION FIVE, A SUBDIVISION OF RECORD IN                I"I
    VOLUME 18, PAGE 11 OF Tlm PLAT RECORDS OF TRAVIS COUNTY, TEXAS; SAID 3.395 ACRES BEING
    MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:
                                                                                                       l

    BEGINNING, AT A l/'1. INCH moN ROD FOUND IN THE EASTERLY LINE OF BURNET ROAD (140' R.O.W.),
    BEING THE SOUTHWESTERLY CORNER OF LOT 11 JACKSON TERRACE NO. 2 AMENDED, A SUBDIVISION
    OF RECORD IN VOLUME 41, PAGE 13 OF SAID PLAT RECORDS AND Tlffi NORTITTVESTERLY CORNER OF
    SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHWESTERLY CORNER HEIIBOF;

    THENCE, S 60P 26 1 00" E1 ALONG THE SOUTHERLY LINES OF SAID LOT 11 JACKSON TERRACE NO. 2
     AM:E:NDED AND L01' 4 OI.i' SAID JACKSON TE.lmACll. NO. 2 AMENDED. BEING THE NORTHERLY LINE OF
    SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHERLY LINE HEREOF, PASSING AT A
    DISTANCE OF 164.74 FEET A 1/1 INCll moN ROD FOUND AT THE COMMON SOUTHERLY CORNER OF SAID
    LOT 1, JACKSON TERRACE NO. 2 AMENDED AND SAID LOT 41 JACKSON TERRACE NO, 2 AMENDED AND
     CONTlNUING FOR A TOTAL DISTANCE OF Z59.66 FlilET TO A 112 INCB. IRON PIPE FOUND AT TIDt
     SOUTHEASTERLY CORNER OF SAID LOT 4, JACKSON TERR.ACE NO. 2 Al\mNDED, BEING TRE
     SOUTHWESTERLY CORNER Oli' LOT 1, BLOCK "H" LANillR TERRACE SECTION 41 A SUBDIVISION OF
     RECORD IN VOLUME 18, PAGE <iS OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER Ol! LOT
     s, BLOCK 11 P11 ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF RECORD IN VOLUl\fil 17, PAGE
     20 OF SAID PLAT RECORDS AND ALSO BEING THE NORTEIEASTERLY CORNER OF SAID LOT 21
     ALLANDALE NORTH SECTION FIVE, FOR. Tim NORTHEASTERLY CORNER HEREOF;

     THENCE, S 13° 52' 00 11 W,ALONGTHE WESTERLY LINES OF LOTS 2,3, G, 7 AND 81 DLOCK "P" OF SAID
     ALLANDALE NORTH SECTION THREE AND ALONG THE WESTERLY LINES OF LOT 4AAND LOT SA,
     RESUBDIVISION OF LOTS 4 AND 5, BLOCK 111''1 ALLANDALE NOR:I'H SECTION TllREE1 A SUBDIVISION OF
     RECORD IN VOLUME 25 1 PAGE 42 OF SAID PLAT RECORDS AND ALSO BRING ALONG THE WESTER.LY
     LINE OF LOT 11 DLOCK ttptt ALLANDALR NORTH SECTION TW0 1 A SUBDMSION OF llECORD IN VOLUME
     15, PAGE 91 OF SAID PLAT RECORDS, BEING THE EASTERLY LINit OF SAlD LOT 21 ALLANDALE NORTH
     SECTION FIVE1 FOR TI:IE EASTERLY LINE HEREOF, A DISTANCE OF 598.75 FEET TO A 1/2 lNCll IRON ROD    !
     WITH CAP FOUND IN TUE NORTllERLY LINE OF TEAICWOOD DIUVE (64' R.O.W,), BEING Tf:IE                 I·
     SOt.rraWESTERLY CORNER OF SAID LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO AND THE                I
     SOUTHEASTERLY CORNER OF SAID LOT 21 ALLANDALE NORTH SECITON FIVE, FOR THE                          1·
     SOUTHEASTERLY CORNRR lmREOF1                                   .

     THENCE, N 76° 08 1 00 11 W1 ALONG THE NORTHERLY LINE OF TEAKWOOD DRIVE, BEING Tiill SOUTHERLY
     LINE OF SAID LOT 21 ALLANDALE NORTH SECTION FIVE, FOR THE SOUTHERLY LINE HEREOF, A
     DISTANCE OF 249.97FEETTOA1/Z INCH IRON ROD WITH CAP FOUND IN THE SOUI'HERLY LINE: OF
     BURNET ROAD, BE.ING THE SOUTHWESTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION
     FIVE, FOR THE SOUTHWESTERLY CORNER HEREOF;                     ·                         ·

     TIIENCE,N 13°52' 00 11 E, ALONG THE EASTERLYLINEOFBURNETROAD,BEJNGAPORTIONOFTHE
     \VESTERLYLINE OF SA.tD LOT2, ALLANDALENORm SECTION FIVE, FORAl?ORTION OF THE
     WESTERLY LINE HEREOF, A DISTANCE OF 548.24 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND Kr
     Tim SOurHWESTlt'RLY CORNER OF SAID LOT 11 ALLANDALE NORTH SECTION FlVE1 FOR AN ANGLE
     POINT aERROF, FROM wmcn A 112 JNCH UWN ROD FOUND BEARS N 68' 03' 42" E, A DISTANCE OF 0.71
     FEET;




                                                   EXfilBIT   ·B   I


                                                PAGE....l_oF.:;;t_pAGES




                                          EXHIBIT NO. 3                                  EX. 3-029
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 510 of 609




                                                                                                          \




        THENCE, LEAVING THE EASTERLY LINE OF BURNET ROAD, OVER AND ACROSS SAID LOT 1,
                                                                                                          I.
                                                                                                          !
                                                                                                          .
                                                                                                                  I
                                                                                                                  ~

        ALLANDALE NO Rm SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE HEREOF 1 THE
        FOLLOWING TWO (l) COURSES AND DISTANCES:

              1) S 76° 08 1 00 11 E, ADISTANCE OF 1Z9.40FEETTOAP.IC. NAILWITII SHD"iERFOUND FORAN ANGLE
              POD"iT HEREOF;                                                                              i

              Z) N 13° 52 1 00 11 E,ADISTANCE OF63.63 FERTTOA l/2 lNCil IRON ROD WTI'H CAPI~OUND IN THE
                                                                                                          II
              COMMON LINE OF SAID LOT li ALLANDALE NOilTil SECTION FIVE AND SAID LOT 2,
              ALLANDALE NORTH SECTION FIVE, FORAN ANGLE POINT HEREOF, FROM w:mcn A CUT "X"
              FOUND IN CONCRETE BEARS N 66 1 34 1 39 11 E, A DISTANCE OF 1.02 FEET1                       I
        THENCE, N 60°16' 00 W, ALONG THE CO~ON LINE OF SAID LOT 1, ALLANDALE NORTE: SECTION
                                                                                                              i~
                          11

        FIVE AND SAID LOT 11 ALL.ANDALE NORTH SECTION FIVE, FORA l'ORTION Ql? Tl:IR WESTERLY LINE
        HEREOF, A DISTANCE OF 134.41 FEET 'I'O A1/2 INCH moN ROD 'iVITR CAP FOUND lN THE EASTERLY             I
        LINE OF 'BURNET ROAD, BEING Tim NORTHWBSTERLY CORNER OF SAID LOT 11 ALLANDALR NORTB:
        SECTION FIVE, FORAN ANGLE POINTHEREOF;                                         '
                                                                                                              II:
        THENCE, N 13c. 52 1 00 11 E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
        WESTERLY LINE OF SAID LOT 21 ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF Tim
        WESTERLY LINE HEREOF, ADISTANCE 0£120.77 FRET TO THE POINT OF BEGINNING, CONTAINING AN                \...
        AREA OF 3.395 ACRES (147,865 SQ. FT.) OF LAND, MORE OR LESS.                                          I.
                                                                                                              1·
                                                                                                              ;
                                                                                                              I       .




                                                                                                              1··




                                                                                                                  \



                                                                                                              I·
                                                                                                                  I




                                         EXHIBIT NO. 3                                     EX. 3-030
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 511 of 609




                                              GUARANTY AGREEMENT



               THIS GUARANTY (the "Guaranty") is dated effective April           ~ 2017 and is executed by NATIN
       PAUL and WORLD CLASS CAPITAL GROUP, LLC (hereinafter collectively referred to as
       "Guarantor"), for value received, and to induce FIRST STATE BANK CENTRAL TEXAS, having an
       address atP. 0. Box 6136, Temple, Texas 76503-6136 ("Lender"), to lend to WC TEAKWOOD PLAZA,
       LLC, having ru1 address at 401 Congress Avenue, 33rd Floor, Austin, Texas 78701 ("Borrower"), the
       principal sum of SEVEN M1LLION SIX HUNDRED THOUSAND AND N0/100 DOLLARS
       ($7,600,000.00) (the "Loan"), evidenced by a certain promissory note (the note together with all extensions,
       renewals, modifications, substitutions, replacements, restatements and amendments thereof shall collectively
       be referred to as the "Note") dated of even date herewith. executed pursuant to the terms of that certain Loan
       Agreement dated of even date herewith by and between Lender and Borrower (the "Loan Agreement") and
       secured by, among other things, that certain Deed of Trust, Security Agreement and Financing Statement
       (together with any and all extensions, renewals, substitutions, replacements, amendments, modifications
       and/or testatements thereof, the "Security Instrument"), as described in Exhibit ff A" attached hereto and made
       a part hereof for all purposes. Other than the Note, all of the documents and the Security Instrument now or
       hereafter executed by Borrower and/or others and by or in favor of Lender, which wholly or partially secure
       or guarantee payment of the Note or are otherwise executed and/or delivered in connection with the Loan
       including the Loan Agreement, together with any and all extensions, renewals, substitutions, replacements,
       amendments, modifications and/or restatements thereof, are referred to as the "Other Loan Documents".

               (1)      Each undersigned Guarantor, jointly and severally (if more than one) hereby absolutely and
                        unconditionally guarantees to Lender the prompt and unconditional payment and
                        performance of the following (the "Guaranteed Obligations"):

                        (a)     The entire Debt (as defined herein);

                        (b)     111e payment and performance of all of Borrower's monetary and ·non-monetary
                                obligations to Lender under the Security Instrument and Other Loan Documents;
                                and

                        (c)     All costs and expenses, including reasonable fees and out of pocket expenses of
                                attorneys and expert witnesses, incurred by Lender in 011forcing its rights under this
                                Guaranty.

                (2)     If any of the Guaranteed Obligations shall become due and remain unpaid in whole or in
                        part, each undersigned Guarantor will on demand (and without further i1otice of dishonor,
                        and without any notice having been given to the Guarantor previous to such demand of the
                        acceptance by the Lender of this Guaranty) pay to the Lender, its successors or assigns, at
                        Lender's office in Temple, Bell County, Texas, the full amount due and owing on tl1e
                        Guaranteed Obligations and it shall not be necessary for the Lender, in order to enfol'ce such
                        pay:m.ent by the Guarantor, to first institute suit, or exhaust its remedies against the Borrower,
                        or others liable on the Guaranteed Obligations, or to enforce its rights or remedies against
                        any security which shall have been given the Lender to secure any of the Guaranteed
                        Obligations.




       JNGl 7\FSBCT\WCTEAKWD\pl 7121 Gty.wpcl
       April 6, 2017 (3 :41 pm)                                                                        GUARANTY AGREEM ENT




                                                EXHIBIT NO. 4                                              EX. 4-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 512 of 609




                (3)       It is expressly understood and agreed that t11is is a continuing gual'anty and that the
                          obligations of Guarantor hereunder are and shall be absolute under any and all
                          circumstances, without regard to the validity, regularity or enforceability of the Note, the
                          Security Instrnment, or the Other Loan Documents, a true copy of each of said documents
                          Guarantor hereby acknowledges having received and reviewed.

                (4)       The term "Debt>' as used in this Guaranty shall mean the principal swn evidenced by the
                          Note and secured by the Security Instrument, or so much thereof as may be outstanding from
                          time to time, together with interest thereon at the rate of interest specified iu the Note and
                          all other sums other than priucipal or interest which may or shall become due and payable
                          pursuant to the provisions of the Note, the Security Instrument or the Other Loan
                          Documents.

                (5)       Any indebtedness of Borrower to Guarantor now or hereafter existing (including, but not
                          limited to, any rights to subrogation Guarantor may have as a result of any payment by
                          Guarantor under this Guaranty), together with any interest thereon, shall be, and such
                          indebtedness is, hereby deferred, postponed and subordinated to the prior payment in full of
                          the Guaranteed Obligations. Until payment in full of the Guaranteed Obligations (and
                          :including interest accruing on the Note after the commencement of a proceeding by or
                          against Borrower under the Bankruptcy Reform Act of 1978, as amended, 11 U.S.C.
                          Sections 10 l   m    film·, and the regulations adopted and promulgated pursuant thereto
                          (collectively, the "Bankruptcy Code") which :interest the parties agree shall remain a claim
                          that is prior and superior to any clain1 of Guarantor notwithstanding any contrary practice,
                          custom or rnling in cases under the Bankruptcy Code generally), Guarantor agrees not to
                          accept any payment or satisfaction of any kind of indebtedness of Borrower to Guarantor and
                          hereby assigns such indebtedness to Lender, including the right to file proof of claim and to
                          vote thereon in connection with any such proceeding under the Bankruptcy Code, including
                          the right to vote on any plan of reorganization. Further, if Guarantor shall comprise more
                          than one person, firm or col'poration, Guarantor agrees that until such payment in full of the
                          Guaranteed Obligations, (a) no one of them shall accept payment from the others by way of
                          contribution on account of any payment made hereunder by such party to Lender, (b) no one
                          of them will take any action to exercise or enforce any rights to such contribution, and (c)
                          if any of Guarantor should receive any payment, satisfaction or secui·ity for any indebtedness
                          of Borrower to any of Guarantor or for any contribution by the others of Guarantor for
                          payment made hereunder by the recipient to Lender, the same shall be delivered to Lender
                           in the form received, endorsed or assigned as may be appropriate for application on accoWlt
                           of, or as security for, the Guaranteed Obligations and until so delivered, shall be held in trust
                           for Lender as security for the Guaranteed Obligations.

                 (6)       Guarantor agrees that, with or without notice or demand, Guarantor will reilnbul'Se Lender,
                           to the extent that such reimbursement is not made by Borrower, for all reasonable out-of-
                           pocket expenses (including reasonable counsel fees) incurred by Lender in connection with
                           the collection of the Guaranteed Obligations or any portion thereof or with the enforcement
                           of this Guaranty.

                 (7)       All moneys available to Lender for application in payment or reduction of the Guaranteed
                           Obligations may be applied by Lender in such manner and in such amounts and at such time
                           or times and in such order and priority as Lender may see fit to the payment or reduction of
                           such portion of the Gual'anteed Obligations as Lender may elect.


       JNGl 7\FSBC1iWCTEAKWD\p 17121 Gty. wpd
       April 6, 2017 (3:4 1pm)                                   2                                       GUARANTY AGREEMENT




                                                  EXHIBIT NO. 4                                              EX. 4-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 513 of 609




              (8)    Guarantor hereby waives notice of the acceptance hereof, presentment, protest, notice of
                     protest, or any and all notice of intention to accelerate, non-payment, non-perfonnance or
                     non-observance, or other proof, or notice or demand, whereby to charge Guarantor therefor.
                                                                                 to
                     Guarantor shall receive the same notice and opportunity cure given Borrower under the
                     Loan Agreement, Note or Security h1st.rnment, if any. At any time or from time to time and
                     any nwnber of times, without notice to or consent of Guarantor and without affecting the
                     liability of Guarantor, (a) the time for payment of the principal of or interest on the Debt may
                     be extended or the Debt may be renewed in who1e or in part; (b) the time for Borrower's
                     performance of or compliance with any covenant or agreement contained in the Note, the
                     Security Instrument or any of the Other Loan Documents, whether presently existing or
                     hereinafter entered into, may be extended or such perfon.na.nce or compliance may be
                      waived; (c) the matw-ity of the Debt may be accelerated as provided in the Note, the Security
                      Instrument, or any of the Other Loan Documents; (d) the Note, the Security Instrument, or
                      any of the Other Loan Documents may be modified or amended by Lender and Borrower in
                      any respect, including any increase in the principal amount of the Debt; and (e) any security
                      for the Guaranteed Obligations may be modified, exchanged, surrendered or otherwise dealt
                      with or additional security may be pledged or m01tgaged for the Debt.

              (9)     Guarantor further agrees that the validity of this Guaranty and the obligations of Guarantor
                      hereunder shall in no way be tenninated, affected or impaired (a) by reason of the assertion
                      by Lender of any rights or remedies which it may have i.mder or with respect to either the
                      Note, the Security Instrument, or the Other Loan Documents, against any person obligated
                      thereunder or against any owner of all or any portion of the Mortgaged Property (as defined
                      in the Security Instrument), or (b) by reason of any failure to file or record any of such
                      instruments or to take or perfect any security intended to be provided thereby, or (c) by
                      reason of the release or exchange of any property covered by the Security Instrument or
                      other collateral for the Loan, 01· (d) by reason of Lender's failure to exercise, or delay in
                      exercising, any such right or remedy or any right or remedy Lender may have hereunder or
                      in respect to this Guaranty, or (e) by reason of the conunencement of a case under the
                      Bankruptcy Code by or against any person obligated under the Note, the Security Instrument
                      or the Other Loan Documents, or the death of any Guarantor, or (f) by reason of any
                      payment made on the Debt or any other indebtedness arising under the Note, the Security
                      Instrument or the Other Loan Documents, whether made by Borrower or Guarantor or any
                      other person, which is required to be refunded pursuant to any bankruptcy or insolvency law;
                      it being understood that 110 payment so refunded shall be considered as a payment of any
                      portion of the Guaranteed Obligations, nor shall it have the effect of reducing the liability
                      of Guarantor hereunder. It is further understood, th.at if Borrower shall have taken advantage
                       of, or be subject to the protection of, any provision in the Bankruptcy Code, the effect of
                      which is to prevent or delay Lender from taking any remedial action against Borrower,
                       including the exercise of any option Lender bas to declare the Debt or any of the other
                       Guaranteed Obligations due and payable on the happening of any default or event by which
                       under the terms of the Note, the Security Instrument or the Other Loan Documents, the Debt
                       or any of the other Guaranteed Obligations shall become due and payable, Lender may, as
                       against Guarantor, nevertheless, declare the Debt or any of the ot11er Guaranteed Obligations
                       due and payable and enforce any or all of its rights and remedies against Guarantor provided
                       for herein.




       JNGl 7\FSBCT\WCTEAKWD\pl 71 210ty.wpd
       April 6, 2017 (3:41pm)                               3                                      OUAJ\ANTY AOREEMENT




                                               EXHIBIT NO. 4                                           EX. 4-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 514 of 609




               (10)      Guarantor farther covenants that this Guaranty shall remain and continue in full force and
                         effect as to any modification, extension or renewal of the Note, the Security Instrument, or
                         any of the Other Loan Documents, that Lender shall not be under a duty to protect, secure
                         or insure any security or lien provided by the Security Instrument or other such collateral,
                         and that other indulgences or forbearance may be granted under any or all of such
                         documents, all of which may be made, done or suffered without notice to, or further consent
                         of, Guarantor.

                (11)      As a further inducement to Lender to make the Loan and in consideration thereof, Guarantor
                          further covenants and agrees (a) Guarantor will maintain a domicile, place of business or an
                          agent for service of process in the state in which the Mortgaged Property is located (the
                          "Prope1'ty Jurisdiction 11 ) and give prompt notice to Lender of the address of any such
                          domicile, place of business and of the nrune and address of any 11ew agent appointed by it,
                          as appropriate, (b) the failure of Guarantor's agent for service of process to give it notice of
                          any service of process will not impair or affect the validity of such service or of any
                          judgment based thereon, (c) if, despite the foregoing, thete is for any reason no agent: for
                          service of process of Guarantor available to be served, and if Guru·antor at tl1at tin1e has no
                          place of business in tl1e Property Jurisdiction then Guarantor irrevocably consents to service ·
                          of process by registered or certified mail, postage prepaid, to it at its address given in or
                          pursuant to the first paragraph hereof, Guarantor hereby waiving personal service thereof,
                          (d) that within tl1uty days after such mailing, Guarantor so served shall appear or answer to
                          any summons and complaint or other process and should Guarantor so served fail to appear
                          or answer within said thirty-day period, said Gua.tantor shall be deemed in default and
                          judgment may be entered by Lender against the said party for the amount as demanded in
                          any summons and complaint or other process so served, (e) with respect to any claim or
                           action arising hereunder, Guarantor (i) irrevocably submits to the nonexclusive jurisdiction
                          of the courts of Bell Cow1ty in the State of Texas and the United States District Court located
                           in Temple, Texas, and appellate courts from any thereof, (ii) irrevocably waives any
                           objection which it may have at any time to the laying on venue of any suit, action or
                           proceeding arising out of or relating to this Guaranty brought in any such court, and (iii)
                           irrevocably waives any claim tliat any such suit, action or proceeding brought in any such
                           court has been brought in an inconvenient forum, and (t) nothing in this Guaranty will be
                           deemed to preclude Lender from bringing an action or proceeding with respect hereto in any
                           other jurisdiction.

                (12)      This is a guaranty of payment and not of collection and upon any occurrence of an event of
                          default under the Note, tl1e Security Instrument or the Other Security Documents, after
                          applicable notice and failure to cure as provided for in the Loan Agreement, Lender may, at
                          its option, proceed directly and at once, without further notice, agiiinst Guarantor to collect
                          and recover the full amount of the liability hereunder or any portion thereof, without
                          proceeding against Borrower or any other person, or foreclosing upon, selling, or otherwise
                          disposing of or collecting or applying against any of the mortgaged property or other
                          collateral for the Loan. Guarantor hereby waives the pleading of any statute of limitations
                          as a defense to U1e obligation hereunder.

                 (13)      Guarantor hereby represents, warrants and certifies to Lender the following:




       JNGI 7\FSBC1iWCTEAKWD\pl 712l0ty.wpd
       April 6, 2017 (3:41 pm)                                  4                                      OUARANTV AOIH\EMBNT

                                                                                                                             ·'

                                                  EXHIBIT NO. 4                                           EX. 4-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 515 of 609




                       (a)      Neither the Guarantor nor any general partner or controlling stockholder or
                                managing member of the Guarantor, as applicable, is currently a debtor in any
                                bankruptcy, reorganization, insolvency or similar proceeding;

                      · (b)     No material adverse change in the financial condition of the Guarantor or any
                                general partner or controlling shareholder or managing member of the Guarrultor,
                                as applicable, has occu1'l'ed since the respective dates of the most recent financial
                                statements submitted to Lender;

                       (c)      The Guarantor is not presently insolvent, and entering into and performing its
                                obligations under this Guaranty will not render the Guarantor insolvent. As used
                                herein, the tem1 ,;insolvent'' means that the sum total of all of an entity's liabilities
                                (whether secured or unsecured, contingent or fixed, or liquidated or unliquidated)
                                is in excess of the value of all of such entity's non·exempt assets, i.e., all of the
                                assets of the entity that are available to satisfy claims of creditors; and

                        (d)     After the Loan is made and this Guaranty executed and delivered, the Guarantor will
                                have sufficient working capital to pay all of the Guarantor's outstanding debts as
                                they come due.

              (14)      As security for the payment of the Guaranteed Obligations, each Guarantor hereby grants to
                        Lender a security interest in and a contractual pledge and assignment of, and a right to setoff
                        and apply against this Guaranty or the Guaranteed Obligations or both, at any time and from
                        time to time, to the fullest extent pennitted by applicable law, (without demand upon or
                        notice to Guarantor with respect to the right of setoff, any such demand or notice being
                        hereby expressly waived by Guarantor to U1e fullest extent permitted by applicable law), any
                        and all money, property, accounts, securities, documents, chattel paper, claims, demands,
                        i.nstruments, items or deposits of Guarantor, and each of them, or to which any of them is a
                        party 11ow, held or hereafter coming within Lender's custody or control, including, but not
                        limited to certificates of deposit and other depository accounts, whether same shall have
                        matured or the exercise of Lender's rights result in loss of interest or other penalty on any
                        such deposit. Without prior notice to or demand upon any Guarantor, Lender may exercise
                        any rights granted herein, as well as other rights and/or remedies at law or in equity, all of
                        which are cumulative, at any time when a default has occU1'1'ed in any of tl1e Guanmteed
                        Obligations a11d is continuing. If any notice is required by law, Guarantor hereby agrees that
                        ten (10) days notice shall be deemed reasonable.

               (15)     Each reference herein to Lender shall be deemed to include its successors and assigns, to
                        whose favor the provisions of this Guaranty shall also inure. Each reference hereit1 to
                        Guarantor shall be deemed to include the heirs, executors, administrators, legal
                        representatives, successors ru1d assigns of Guarantor, all of whom shall be bound by the
                        provisions ofthis Guaranty.

               (16)     If any party hereto shall be a partnership, the agreeUlents and obligations on the part of
                        Guarantor herein contained shall remain in force and application notwithstanding any
                        changes in the individuals composing the partnership and the term "Guarantor" shall include
                        any alteted or successive partnerships but the predecessor partnerships and their partners
                        shall not thereby be released from any obligations or liability hereunder.


       JNG ! 7\FSBC1\WCTEAK.WD\p 17121 Gty.wpd
       April 6, 2017 (3:4lptn)                                 5                                       OIJARANTY AGREEMENT




                                                 EXHIBIT NO. 4                                            EX. 4-005
I --- --
           20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                             Pg 516 of 609




                           (17)      Guarantor (and its representative, executing below, if any) has full power, authority and legal
                                     right to execute this Guaranty and to perfonn all its obligations under this Guaranty.

                           ( 18)     All understandings, representations and agreements heretofore had witl1 respect to this
                                     Guaranty are merged into this Guaranty which alone fully and completely expresses the
                                     agreement of Guarantor and Lender.

                           (19)      This Guaranty may be executed in one or more counterparts by some or all of tl1e parties
                                     hereto, each of which counterparts shall be an original and all of which together shall
                                     constitute a single agreement of Guaranty. The failure of any party hereto to execute this
                                     Guaranty, or any counterpart hereof, shall not relieve the other signatories from their
                                     obligations hereunder. The liability of the Guarantors hereunder shall be joint and several
                                     with the liability of any other guarantors under separate guaranties.

                           (20)      GOVERNJNG LAW AND VENUE. THIS GUARANTY SHALL BE GOVERNED BY
                                     AND CONSTRUED lli ACCORDANCEWITIITHE LAWS OF THE STATE OF TEXAS
                                     AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS
                                     GUARANTY IS DEEMED EXECUTED IN AND IS PERFORMABLE IN BELL
                                     COUNTY, TEXAS. Any action or proceeding under or in connectio11 with this Guaranty
                                     against Guarantors or any other pruty ever liable for payment of any sums of money payable
                                     on this Guaranty may be brought in any state court located in Bell County, Texas, or in the
                                     federal cowt in Bell County, Texas. Each of the Guarantors and each such other party
                                     hereby irrevocably: (i) submits to the nonexclusive jurisdiction of such courts, and (ii)
                                     waives any objection it may now or hereafter have as to the venue of any such action or
                                     proceeding brought in such cotu·t or that such court is an inconvenient forum.

                                                          WAIVER OF CERTAIN LAWS

                           (21)      Additional Covenants. In addition to the covenants an.d agreements made in this Guaranty,
                                     each Guarantor ftuiher covenants and agrees with Lender as follows:

                           (22)      In the event an interest in any of the Collateral Property is foreclosed upon pursua11t to a
                                     judicial or non~judicial foreclosure sale, each Guarantor agrees as foU.ows. Notwithstanding
                                     the provisions of Sections 51.003, 51.004, and 51.005 of the Texas Property Code (as the
                                     same may be amended from time to time), and to the extent permitted by law, each
                                     Guarantor agrees that Lender shall be entitled to seek a deficiency judgment from Bonower,
                                     Guarantors and any other Loan Party obligated on the Note equal to the difference between
                                     the amount owing on the Note and the amount for which the Collateral Property was sold
                                     pursuant to judicial or non-judicial foreclosure sale. Each Guarantor expressly recognizes
                                     that this Section constitutes a waive1· of the above-cited provisions of the Texas Property
                                     Code which would otherwise permit Borrower, Guarantors and other persons against whom
                                     recovery of deficiencies is sought or any guarantor independently (even absent the initiation
                                     of deficiency proceedings against them) to present competent evidence of the fair market
                                     value of the Collateral Property as of the date of the foreclosure sale and offset against any
                                      deficiency the amount by which the foreclosure sale price is determined to be less than such
                                      fair market value. Each Guarantor further recognizes and agrees that this waiver creates rui
                                      irrebuttable presutnptio11 that the foreclosure sale price is equal to the fair market value of
                                     the Collateral Property for purposes of calculating deficiencies owed by Borrower,
                                      Guarantors, any other guarantor, and others against whom recovery of a deficiency is sought.

                  JNG 17\FSBC'I\WCTEAKWD\p 17121 Gty.wpd
                  April 6, 2017 (3:4 lpm)                                  6                                      GUARANTY AORP..F.ME.NT




                                                            EXHIBIT NO. 4                                             EX. 4-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 517 of 609




             (23)    Alternatively, in the event the waiver provided for in Subsection (a) above is determined by
                     a court of competent jurisdiction to be unenforceable, the following shall be the basis for the
                     finder of fact's detennmation of the fair market value of the Collateral Property as of the date
                     of the foreclosure sale in proceedings governed by Sections 51.003, 51.004 and 51.005 of
                     the Texas Property Code (as amended from time to time): (i) the Collateral Property shall
                     be valued in an 11 as is 11 condition as of the date of the foreclosul'e sale, without any
                     assumption or expectation that the Collateral Property will be repaired or improved in any
                     manner before a resale oft11e Collateral Property after foreclosure; (ii) the valuation shall be
                     based upon an assumption that the foreclosure purchaser desires a resale of the Collateral
                     Property for cash promptly (but no later than twelve (12) months) following the foreclo.sUl'e
                     sale; (iii) all reasonable closing costs customarily borne by the seller in commercial real
                     estate transactions should be deducted from the g:i·oss fair m.arket value of the Collateral
                     Property, including, without limitation, brokerage commissions, title insurance, a survey of
                     the Collateral Prope1iy, tax prorations, attorneys' fees, and marketing costs; (iv) the gross fair
                     market value of the Collateral Property shall be further discounted to account for any
                     estimated holding costs associated with maintai11ing the Collateral Property pending sale,
                     including, without limitation, utilities expenses, Collateral Property management fees, taxes
                     and assessments (to the extent not accounted for in (iii) above), and other maintenance,
                     operational and ownership expenses; and (v) any expert opinion testimony given or
                     considered in connection with a deten:nlnation of the fair market value of the Collateral
                     Property must be given by persons having at least ten (10) years experience in appraising
                     Collateral Property similar to the Collateral Property and who have conducted and prepared
                     a complete written appraisal of the Collateral Property taking into consideration the factor
                     set fo1th above.

               IN WITNESS WHEREOF, each Guarantor has duly executed this Guaranty on or before the
       respective date(s) acknowledged below, to be effective for all purpo the dat fir written above.




                                                                Address:        7800 Cava Place
                                                                                Austin, Texas 78735
                                                                                                     /,
                                                                                                      JP, LLC




                                                                Address:        401 Congress Avenue, 33rd Floor
                                                                                Austin, Texas 7870 l

                      NOTICE UNDER SECTION 26.02 OF THE TEXAS BUSINESS & COMMERCE
                      CODE

                      A LOAN AGREEMENT IN WH!CH THE AMOUNT INVOLVED IN THE LOAN
                      AGREEMENT EXCEEDS $50.000.00 IN VALUE IS NOT ENFORCEABLE UNLESS



       JNG 17\FSBCI\WCTEAKWD\p 17121 Gty.wpd
       April 6, 2017 (3:41pm)                               7                                       OtJARANTY AOR.EEMgNT




                                               EXHIBIT NO. 4                                              EX. 4-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 518 of 609




                        THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
                        BOU@ OR BY THAT PARTY'S AUTHORIZED REPIIBSENTATIVE.

                        nm RIGHTS     AND OBLIGATIONS OF THE PARTIES TO AN AGREEMENT
                        SUBJECT TO SUBSECTION Cb) OF SECTION 26.02 OF Tiffi TEXAS BUSINESS
                        & COMMERCE CODE SHALL BE DETEKMINED SOLELY FROM THE
                        WR[ITEN LOAN AGREEMENT. AND ANY PRIOR ORAL AGREEMENTS
                        BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO TI-IE
                        LOAN AGREEMENT.

                         THE WR!TTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT
                         BETWEEN THE PARTIES AND MAX NOT BE CONTRADICTED BY EVIDENCE
                         OF PRIOR. CONTEMPORANEOUS. OR SUBSEQUENT ORAL AGREEMENTS OF
                         THE PARTIES.

                                                                                                          THE PARTIES.




                                                                                                          UP,LLC




                                                         FIRST STATE B

                                                            By: _
                                                                · ------"~~....----~--~
                                                              Printed Name:_ ............__;::..iiu.~::::......1...»,,,.i..i.---
                                                              Title: ---~f-------b"-----

       THE STATE OF TEXAS                         §

       COUNTY OF _,
                 Tf~Q.;_~'......
                          \ ~----- §
                                                                                 __ day of ~Pf?+-"-ri_I_ __
              This instrument was subscribed and acknowledged before me on the _IB
       201..1__, byNATlNPAUL.

                                                            ~andfor
                                                            The State ofT EX AS

                                                            My commission expires:_..I_,,_0-1-l_.3-1-/'W-"'-"-----
                                                                                                  '   )




       JNG 17\FSBC1iWCTEAKWD\p 17121 Gty.wpd
       April 61 2017 (3:41pm)                           8                                                  GUARANTY AG IU!!!Ml!NT




                                               EXHIBIT NO. 4                                                   EX. 4-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 519 of 609




       THE STATE OF TEXAS                                 §

                       r O.:;:..;.\l.....,·I..._)_ _ _ _ _ §
       COUNTY OF __...r__

             This instrument was subscribed and acknowledged before me on the~ day of ~ f) I       ,
       201..J_, byNatin Paul, Manager of WORLD CLASS CAPITAL GROUP, LLC 1 a Texas limited liability
       company, on behalf of said limited liability company.
                                                                    ~
                                                                   Notary Public in and for
                                                                   The State ofT EX AS

                                                                   My commission expires:_.\'"'-0-+/~-+-'/?.;.;,CJ=------




      JNG17\FSBCT\WCTEAKWD\p l 71210ty.wpd
      April 6, 2017 (3:41pm)                                   9                                       GUARANTY AGRE~MENT




                                                   EXHIBIT NO. 4                                            EX. 4-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 520 of 609




                                                   EXHIBIT A


                           (DESCRIPTION OF NOTE AND SECURITY INSTRUMENT)

               (1)    Promissory Note dated April -z.k,, 2017, in the amount of $7,600,000,00, e~ecuted by WC
                      TEAKWOOD PLAZA, LLC, payable to the orde1· of FIRST STATE BANK CENTRAL
                      TEXAS; and

               (2)    Deed of Trust, Security Agreement and Financing Statement dated April 2-~ , 2017
                      executed by WC TEAKWOOD PLAZA, LLC, for the benefit of FIRST STATE BANK
                      CENTRAL TEXAS.




       JNG17\FSBC1\WCTEAKWD\p17121 Gty.wpd
       April 6, 2017 (3:4lpnt)                                                             GUARANTY AGREEMENT




                                             EXHIBIT NO. 4                                     EX. 4-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 521 of 609
                                                                  FILED AND RECORDED
                                                                      OFFICIAL PUBLIC RECORDS
                                                  J~~~'"".·~""'''.,       &t.t~
                                                  "~,: Dana DeBeauvoir, County Clerk
                                                     •, '' '        Travis County, Texas
                                                          Aug 24, 2020 02:35 PM     Fee: $ 38.00
                                                                             2020151969
                                                                         'Electronically Recorded'




         This page is
    intentionally added for
     electronic file stamp.




                                  EXHIBIT NO. 5                                       EX. 5-001
                          2020151969 Page 2 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 522 of 609



                                              MORTGAGE ASSIGNMENT
                                                  ($7 ,600,000.00)

               ASSIGNMENT OF NOTE AND SECURITY INSTRUMENTS

THE STATE OF TEXAS                              §
                                                §            KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TRAVIS                                §

        BANCORPSOUTH BANK, a Mississippi banking corporation (the successor by merger
to First State Bank, Central Texas, a Texas state banking association) (the "Assignor") for and in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration to
Assignor in hand paid by 8209 Burnet, L.P., a Delaware limited partnership (the "Assignee"), the
receipt and sufficiency of which are hereby acknowledged, has GRANTED, TRANSFERRED and
ASSIGNED WITHOUT RECOURSE, and does hereby GRANT, TRANSFER and ASSIGN
WITHOUT RECOURSE, unto the Assignee, the following:

               (a)      Promissory Note executed by WC Teakwood Plaza, LLC, a Delaware
       limited liability company (the "Borrower"), and payable to the order of First State Bank,
       Central Texas, a Texas state banking association, dated April 26, 2017, in the original
       principal amount of SEVEN MILLION SIX HUNDRED THOUSAND AND 00/100
       DOLLARS ($7,600,000.00), bearing loan number 11379300, and as such note may have
       been thereafter modified, amended, restated, or extended (collectively, the "Note") held by
       Assignor as successor by merger to First State Bank, Central Texas;

               (b)    All rights, titles, interests, liens, security interests, pledges, privileges,
       claims, demands and equities existing and to exist in connection with, pertaining to,
       governing, guaranteeing, renewing, extending, modifying, or as security for the payment
       of the Note including, without limitation, the following

                      (i)     Deed of Trust, Security Agreement and Financing Statement dated
               April 26, 2017, executed by Borrower for the benefit of Assignor, and recorded in
               the Official Public Records of Travis County, Texas under Document No.
               2017066579, as such deed of trust may have been thereafter further modified,
               amended, restated or extended;;

                      (ii)   Collateral Assignment of Leases and Rents dated April 26, 2017,
               executed by Borrower for the benefit of Assignor, and recorded in the Official
               Public Records of Travis County, Texas under Document No. 2017066580, as it
               may have been thereafter further modified, amended, restated or extended;

                      (iii)   Loan Agreement dated April 26, 2017, by and between the
               Assignor, the Borrower, the Guarantors;



                                                         1
               20170804.2019090713795663 .1



                                                    EXHIBIT NO. 5                       EX. 5-002
                          2020151969 Page 3 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 523 of 609



                      (iv)  UCC Financing Statement recorded on April 28, 2017 under File
               No. 17-0014544632 with the Texas Secretary of State and UCC Financing
               Statement recorded on May 1, 2017 under Travis County Clerk's File No.
               2017068684;

                       (v)     Guaranty Agreements dated April 26, 2017 executed by Natin Paul
               and World Class Capital Group, LLC (collectively, the "Guarantors") for the
               benefit of the Assignor.

       EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THAT LOAN SALE
AGREEMENT DATED AUGUST 21, 2020 (THE "Loan Sale Agreement") EXECUTED BY
THE ASSIGNOR, AS SELLER, AND ASSIGNEE, AS PURCHASER, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT ASSIGNOR HAS NOT MADE AND HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE,
REGARDING ANY ASPECT OF THE ASSETS OR THE UNDERLYING REALTY,
PERSONALTY OR INTANGIBLE PROPERTY SECURING THE NOTE (THE "Mortgaged
Premises"), INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO
ENFORCEABILITY OR TERMS OF THE ASSETS, THE NATURE AND CONDITION OF
THE ASSETS AND THE MORTGAGED PREMISES (INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF
FOR ANY AND ALL ACTIVITIES AND USES WHICH ASSIGNEE MAY ELECT TO
CONDUCT THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS
OR CONDITIONS OF THE COLLATERAL), THE COMPLIANCE OF THE ASSETS OR
MORTGAGED PREMISES WITH ALL APPLICABLE LAWS, ORDINANCES, RULES OR
REGULATIONS (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS); (B)
THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHERWISE AFFECTING
THE MORTGAGED PREMISES; AND (C) THE COMPLIANCE OF THE ASSETS OR THE
MORTGAGED PREMISES, OR ITS OPERATION, WITH ANY APPLICABLE LAWS,
ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY.

      ASSIGNEE, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, EXPRESSLY
ACCEPTS THE ASSIGNMENT OF THE ASSETS SUBJECT TO ALL OF THE TERMS,
CONDITIONS, AGREEMENTS, DISCLAIMERS AND REPRESENTATIONS CONTAINED
IN THE LOAN SALE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE SET
FORTH IN SECTIONS 9 AND 11 THEREOF.

        TO HAVE AND TO HOLD the Assets, together and along with all rights, titles, interests,
privileges, claims, demands and equities under the foregoing instruments now or hereafter owned
by Assignor, Assignor's successors or assigns, in connection therewith or as security therefor unto
Assignee, its successors or assigns forever.

    This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.

                                                   2
               20170804 20190907/37-95663.1



                                              EXHIBIT NO. 5                             EX. 5-003
                          2020151969 Page 4 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 524 of 609



     This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
 WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.


 EXECUTED effective on this the                 L f day of August, 2020.

                                                          BANCORPSOUTH BANK




 STA TE OF       loJi~ t<it\1\-fl\     §

 ~:,~,_ OF Ltfi:J~ :
        on    ~· ~-!-- 2.1                                                 J<v"' i~ Q.J. vi~"' e.-     ,    a
 notary public~ rsonally appeared                               ("' ' who proved to me on the
 basis of satisfactory evidence to be the per n whose name is subscribed to the within instrument
 and acknowledged to me that he executed the same in his authorized capacity, and that by his
 signature on the instrument the person or the entity upon behalf of which the person acted,
 executed the instrument.

 WITNESS my hand and official seal.

        Signature
        (Seal)
                         Vwn L y
 After Recording, Return to:

 8203 Burnet, L.P.
 2726 Bissonnet St. #240-244
 Houston, Texas 77005-1352




                                                             3
                 20170804.20190907/3795663. I



                                                     EXHIBIT NO. 5                              EX. 5-004
            20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                              Pg 525 of 609


       E                HIRSCH &WESTHEIMER
                                                        At torneys and C0u n selors
                                                                                                                             T.713.220.9165
                                                                                                                             F.713.223.9319
                                                                                                                             mdurrschmidt@hirschwest.com



                                                                               August 21,2O2O

                                                                                      Via CMRRR: 9414 7266 9904 2167 5085 85
                                                                                                       and First Class U.S. Mail
               WC Teakwood Plaza, LLC
              c/o World Class
              814 Lavaca St.
              Austin, Texas 78701
              Attn: Natin Paul

               Re           Promissory Note (the "Note") dated April 26,2017 in the original principal
                            sum of $7,600,000 executed by WC Teakwood Plaza, LLC ("Maker" or
                            "Borrower") and payable to BancorpSouth Bank, as successor by merger
                            to First State Bank Central Texas, secured by a Deed of Trust, Security
                            Agreement and Financing Statement dated April 26,2017 (the "Deed of
                            Trust") on 3.395 Acres in the City of Austin, Travis County, Texas, being
                            all of Lot 2 and a portion of Lot 1, Allandale North Section Five (the
                            "Collateral" or the "Property") and guaranteed by Natin Paul and World
                            Class Capital Group, LLC (collectively the "Guarantors").


              Dear Sir or Madam:

                    On August 21, 2O2O, BancorpSouth Bank, successor by merger to First
              State Bank Central Texas (the "Bank") sold to 82C^9 Burnet, L.P. (the
              "Purchaser") all of the Bank's ownership, right, title and interest in the Note,
              Deed of Trust, Guaranty and related documents and instruments (collectively
              the "Loan").
                    Any and all future payments on                                             the Note and all                   communications
              regarding the Loan should be made to
                                         B2O9 Burnet, L.P.
                                         5OO West 2nd Street, #l9OO
                                         Austin, Texas 78701




                                        '1415   Louisiana 36th Floor      HoustÕn, Texas   77OA2   1.713 223   518l   hirschwest.com




2017 0804.201 90907 t3',t 97 01 1   1



                                                                                 EXHIBIT NO. 6                                            EX. 6-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 526 of 609
 WC Teakwood Plaza, LLC
 August 21,2O2O
 Page 2


      Should you have any further questions, please direct your inquiries to the
 Purchaser.

                                                Sincerely,

                                                HrnscH & WrsrHa¡,lER, P.C.



                                                By :,/s,/ Michael J. Durrschmtdt
                                                    Michael J. Durrschmidt


 cc            Natin Paul
               c/o World Class
               814 Lavaca St.
               Austin, Texas 78701
               Attn: Natin Paul
               Via CMRRR: 9414 7266 9904 2167 5085 54

               World Class Capital Group, LLC
               c/o World Class
               814 Lavaca St,
              Austin, Texas 787C-1
              Attn: Natin Paul
              Via CMRRR' 9414 7266 9904 2167 5085 78

               Linda Thong
               World Class
               244 Fiffh Avenue, Suíte 22OO
               New York, New York iOOOI
               Via CMRRR: 9474 7266 9904 2t67 5086 ts

               Maryann Norwood
              World Class
              814 Lavaca St.
              Austin, Texas 787C^1
              Via ema il: mnorwood@woild-class.com

              Brian Elliott
              World Class Global Business Services
              814 Lavaca St.
              Austin, Tx7B7O1
              Via ema il: belliott@world-class.com




20 t7 080 4.201 90907 /37 9? 01 1.1

                                         EXHIBIT NO. 6                             EX. 6-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 527 of 609




 August 25, 2020


 BY E‐MAIL AND CMRRR

 Maryann Norwood
 WC Teakwood Plaza, LLC
 814 Lavaca Street
 Austin, Texas 78701
 mnorwood@world‐class.com

 Re:       September 1, 2020 foreclosure sale for that certain property secured by the Promissory Note (the
           “Note”) dated April 26, 2017, in the original principal sum of $7,600,000 executed by WC
           Teakwood Plaza, LLC (“Maker” or “Borrower”) and payable to 8209 Burnet, LP, a Delaware limited
           partnership (“Lender”), successor by assignment to BancorpSouth Bank, as successor by merger
           to First State Bank Central Texas (the “Loan”), secured by a Deed of Trust, Security Agreement
           and Financing Statement dated April 26, 2017 (the “Deed of Trust”) on 3.95 Acres in the City of
           Austin, Travis County, Texas, being all of Lot 2 and a portion of Lot 1, Allandale North Section Five
           (the “Collateral” or the “Property”) and guaranteed by Natin Paul and World Class Capital Group,
           LLC (collectively the “Guarantors”)
 Dear Ms. Norwood:
 I write in response to your August 21, 2020 correspondence to Mr. Durrschmidt, counsel to BancorpSouth
 Bank (“Original Lender”). I am counsel to 8209 Burnet, LP, which on August 21, 2020, acquired from
 Original Lender all of Original Lender’s rights, title, and interest in and to the Loan and the Loan
 Documents1 under that certain Assignment of Note and Security Instruments, which was duly recorded
 on August 24, 2020, in the Office of the County Clerk of Travis County, Texas in Instrument No.
 2020151969 and is attached hereto as Exhibit 1. Original Lender sent you notice of such assignment on
 August 24, 2020, a copy of which is attached as Exhibit 2.
 Lender is aware of the Attorney General’s “Informal Guidance” but disagrees with Borrower’s
 characterization of same in your letter. Therefore, Lender does not agree to withdraw the Notice of
 Trustee’s Sale of the Property schedule for September 1.
 The Informal Guidance regarding foreclosure sales in Texas changes nothing in connection with the
 September 1 non‐judicial foreclosure sale on the Property at issue. Contrary to your characterization, the
 AG’s “Informal Guidance” does not “confirm[] that foreclosure sales that have not been specifically
 approved by the Mayor of the city in which they will take place cannot satisfy the public sale requirement

 1
   The Note, the Deed of Trust, the Collateral Assignment of Leases and Rents, the Guaranty Agreements and
 Financing Statements are collectively referred to herein as the “Loan Documents.”




 Christopher L. Dodson      T: +1.713.221.1373         F: +1.800.404.3970
 Partner                    711 Louisiana Street, Suite 2300, Houston, Texas 77002‐2770
                            chris.dodson@bracewell.com           bracewell.com



                                                    EXHIBIT NO. 7                                  EX. 7-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 528 of 609




 Maryann Norwood
 August 25, 2020
 Page 2


 under Texas Property Code Chapter 51.” Ltr. at 1. Rather, it states that a foreclosure sale may not
 proceed if more than 10 “willing bidders” are in attendance unless approved by the mayor. Exhibit 3.
 While Borrower contends that the “proposed foreclosure sale will not satisfy the public sale requirement
 in the Texas Property Code,” at this time, there is no evidence or suggestion that the September 1
 foreclosure sale for this Property will be attended by more than 10 willing bidders, so it would be
 inappropriate to preemptively cancel the foreclosure sale on this basis. Ltr. at 3. Lender is aware of the
 relevant gathering restrictions, other state and local health and safety guidelines, and the AG’s Informal
 Guidance, and Lender will fully comply therewith in conducting the foreclosure sale.
 Moreover, the Informal Guidance states “this letter is not a formal Attorney General opinion under section
 402.042 of the Texas Government Code; rather, it is intended only to convey informal legal guidance.” Ex.
 3 at 4. The Informal Guidance, therefore, does not deserve the weight Borrower recommends. Attorney
 general opinions, especially informal ones, are “not controlling on the courts.” See Comm’rs Ct. of Titus
 Cty. v. Agan, 940 S.W.2d 77, 82 (Tex. 1997) (disagreeing with Attorney General’s opinion).

 Finally, as I am sure you are aware, your colleague, Brian Elliott, unsuccessfully made this same argument
 related to the August foreclosure sale in Colorado Third Street, LLC v. WC 4th and Colorado, LP, Cause No.
 D‐1‐GN‐20‐002781. In spite of this argument, a Travis County district court denied Mr. Elliott’s request to
 enjoin a foreclosure sale in August. And after the issuance of this Informal Guidance, other foreclosure
 sales occurred in Travis County in August, without express Mayoral approval.

 For all of these reasons, Lender intends to proceed with the posted foreclosure sale on September 1. If
 Borrower intends to seek legal action in connection with the Loan, we request that you provide us with
 notice as required by the Texas Rules and Travis County Local Rules.

 Very truly yours,




 Christopher L. Dodson

 CLD
 Enclosure

 cc:     Mr. Brian Elliott
         814 Lavaca Street
         Austin, Texas 78701
         By Email: belliott@world‐class.com


 #6223895



                                             EXHIBIT NO. 7                                     EX. 7-002
     20-01061-tmd
EXHIBIT 1         Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                       Pg 529 of 609
                                                                       FILED AND RECORDED
                                                                           OFFICIAL PUBLIC RECORDS
                                                       J~~~'"".·~""'''.,       &t.t~
                                                       "~,: Dana DeBeauvoir, County Clerk
                                                          •, '' '        Travis County, Texas
                                                               Aug 24, 2020 02:35 PM     Fee: $ 38.00
                                                                                  2020151969
                                                                              'Electronically Recorded'




              This page is
         intentionally added for
          electronic file stamp.




                                       EXHIBIT NO. 7                                       EX. 7-003
                          2020151969 Page 2 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 530 of 609



                                              MORTGAGE ASSIGNMENT
                                                  ($7 ,600,000.00)

               ASSIGNMENT OF NOTE AND SECURITY INSTRUMENTS

THE STATE OF TEXAS                              §
                                                §            KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TRAVIS                                §

        BANCORPSOUTH BANK, a Mississippi banking corporation (the successor by merger
to First State Bank, Central Texas, a Texas state banking association) (the "Assignor") for and in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable consideration to
Assignor in hand paid by 8209 Burnet, L.P., a Delaware limited partnership (the "Assignee"), the
receipt and sufficiency of which are hereby acknowledged, has GRANTED, TRANSFERRED and
ASSIGNED WITHOUT RECOURSE, and does hereby GRANT, TRANSFER and ASSIGN
WITHOUT RECOURSE, unto the Assignee, the following:

               (a)      Promissory Note executed by WC Teakwood Plaza, LLC, a Delaware
       limited liability company (the "Borrower"), and payable to the order of First State Bank,
       Central Texas, a Texas state banking association, dated April 26, 2017, in the original
       principal amount of SEVEN MILLION SIX HUNDRED THOUSAND AND 00/100
       DOLLARS ($7,600,000.00), bearing loan number 11379300, and as such note may have
       been thereafter modified, amended, restated, or extended (collectively, the "Note") held by
       Assignor as successor by merger to First State Bank, Central Texas;

               (b)    All rights, titles, interests, liens, security interests, pledges, privileges,
       claims, demands and equities existing and to exist in connection with, pertaining to,
       governing, guaranteeing, renewing, extending, modifying, or as security for the payment
       of the Note including, without limitation, the following

                      (i)     Deed of Trust, Security Agreement and Financing Statement dated
               April 26, 2017, executed by Borrower for the benefit of Assignor, and recorded in
               the Official Public Records of Travis County, Texas under Document No.
               2017066579, as such deed of trust may have been thereafter further modified,
               amended, restated or extended;;

                      (ii)   Collateral Assignment of Leases and Rents dated April 26, 2017,
               executed by Borrower for the benefit of Assignor, and recorded in the Official
               Public Records of Travis County, Texas under Document No. 2017066580, as it
               may have been thereafter further modified, amended, restated or extended;

                      (iii)   Loan Agreement dated April 26, 2017, by and between the
               Assignor, the Borrower, the Guarantors;



                                                         1
               20170804.2019090713795663 .1



                                                    EXHIBIT NO. 7                       EX. 7-004
                          2020151969 Page 3 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 531 of 609



                      (iv)  UCC Financing Statement recorded on April 28, 2017 under File
               No. 17-0014544632 with the Texas Secretary of State and UCC Financing
               Statement recorded on May 1, 2017 under Travis County Clerk's File No.
               2017068684;

                       (v)     Guaranty Agreements dated April 26, 2017 executed by Natin Paul
               and World Class Capital Group, LLC (collectively, the "Guarantors") for the
               benefit of the Assignor.

       EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THAT LOAN SALE
AGREEMENT DATED AUGUST 21, 2020 (THE "Loan Sale Agreement") EXECUTED BY
THE ASSIGNOR, AS SELLER, AND ASSIGNEE, AS PURCHASER, IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT ASSIGNOR HAS NOT MADE AND HEREBY
DISCLAIMS ANY AND ALL REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE,
REGARDING ANY ASPECT OF THE ASSETS OR THE UNDERLYING REALTY,
PERSONALTY OR INTANGIBLE PROPERTY SECURING THE NOTE (THE "Mortgaged
Premises"), INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO
ENFORCEABILITY OR TERMS OF THE ASSETS, THE NATURE AND CONDITION OF
THE ASSETS AND THE MORTGAGED PREMISES (INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF
FOR ANY AND ALL ACTIVITIES AND USES WHICH ASSIGNEE MAY ELECT TO
CONDUCT THEREON, AND THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS
OR CONDITIONS OF THE COLLATERAL), THE COMPLIANCE OF THE ASSETS OR
MORTGAGED PREMISES WITH ALL APPLICABLE LAWS, ORDINANCES, RULES OR
REGULATIONS (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS); (B)
THE NATURE AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, POSSESSION, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHERWISE AFFECTING
THE MORTGAGED PREMISES; AND (C) THE COMPLIANCE OF THE ASSETS OR THE
MORTGAGED PREMISES, OR ITS OPERATION, WITH ANY APPLICABLE LAWS,
ORDINANCES OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY.

      ASSIGNEE, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, EXPRESSLY
ACCEPTS THE ASSIGNMENT OF THE ASSETS SUBJECT TO ALL OF THE TERMS,
CONDITIONS, AGREEMENTS, DISCLAIMERS AND REPRESENTATIONS CONTAINED
IN THE LOAN SALE AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE SET
FORTH IN SECTIONS 9 AND 11 THEREOF.

        TO HAVE AND TO HOLD the Assets, together and along with all rights, titles, interests,
privileges, claims, demands and equities under the foregoing instruments now or hereafter owned
by Assignor, Assignor's successors or assigns, in connection therewith or as security therefor unto
Assignee, its successors or assigns forever.

    This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.

                                                   2
               20170804 20190907/37-95663.1



                                              EXHIBIT NO. 7                             EX. 7-005
                          2020151969 Page 4 of 4
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 532 of 609



     This transfer and assignment is made WITHOUT WARRANTY OR RECOURSE
 WHATSOEVER, except as expressly set forth in the Loan Sale Agreement.


 EXECUTED effective on this the                 L f day of August, 2020.

                                                          BANCORPSOUTH BANK




 STA TE OF       loJi~ t<it\1\-fl\     §

 ~:,~,_ OF Ltfi:J~ :
        on    ~· ~-!-- 2.1                                                 J<v"' i~ Q.J. vi~"' e.-     ,    a
 notary public~ rsonally appeared                               ("' ' who proved to me on the
 basis of satisfactory evidence to be the per n whose name is subscribed to the within instrument
 and acknowledged to me that he executed the same in his authorized capacity, and that by his
 signature on the instrument the person or the entity upon behalf of which the person acted,
 executed the instrument.

 WITNESS my hand and official seal.

        Signature
        (Seal)
                         Vwn L y
 After Recording, Return to:

 8203 Burnet, L.P.
 2726 Bissonnet St. #240-244
 Houston, Texas 77005-1352




                                                             3
                 20170804.20190907/3795663. I



                                                     EXHIBIT NO. 7                              EX. 7-006
EXHIBIT 220-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                           Pg 533 of 609


          E                HIRSCH &WESTHEIMER
                                                           At torneys and C0u n selors
                                                                                                                                T.713.220.9165
                                                                                                                                F.713.223.9319
                                                                                                                                mdurrschmidt@hirschwest.com



                                                                                  August 21,2O2O

                                                                                         Via CMRRR: 9414 7266 9904 2167 5085 85
                                                                                                          and First Class U.S. Mail
                  WC Teakwood Plaza, LLC
                 c/o World Class
                 814 Lavaca St.
                 Austin, Texas 78701
                 Attn: Natin Paul

                  Re           Promissory Note (the "Note") dated April 26,2017 in the original principal
                               sum of $7,600,000 executed by WC Teakwood Plaza, LLC ("Maker" or
                               "Borrower") and payable to BancorpSouth Bank, as successor by merger
                               to First State Bank Central Texas, secured by a Deed of Trust, Security
                               Agreement and Financing Statement dated April 26,2017 (the "Deed of
                               Trust") on 3.395 Acres in the City of Austin, Travis County, Texas, being
                               all of Lot 2 and a portion of Lot 1, Allandale North Section Five (the
                               "Collateral" or the "Property") and guaranteed by Natin Paul and World
                               Class Capital Group, LLC (collectively the "Guarantors").


                 Dear Sir or Madam:

                       On August 21, 2O2O, BancorpSouth Bank, successor by merger to First
                 State Bank Central Texas (the "Bank") sold to 82C^9 Burnet, L.P. (the
                 "Purchaser") all of the Bank's ownership, right, title and interest in the Note,
                 Deed of Trust, Guaranty and related documents and instruments (collectively
                 the "Loan").
                       Any and all future payments on                                             the Note and all                   communications
                 regarding the Loan should be made to
                                            B2O9 Burnet, L.P.
                                            5OO West 2nd Street, #l9OO
                                            Austin, Texas 78701




                                           '1415   Louisiana 36th Floor      HoustÕn, Texas   77OA2   1.713 223   518l   hirschwest.com




   2017 0804.201 90907 t3',t 97 01 1   1



                                                                                    EXHIBIT NO. 7                                            EX. 7-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 534 of 609
 WC Teakwood Plaza, LLC
 August 21,2O2O
 Page 2


      Should you have any further questions, please direct your inquiries to the
 Purchaser.

                                                Sincerely,

                                                HrnscH & WrsrHa¡,lER, P.C.



                                                By :,/s,/ Michael J. Durrschmtdt
                                                    Michael J. Durrschmidt


 cc            Natin Paul
               c/o World Class
               814 Lavaca St.
               Austin, Texas 78701
               Attn: Natin Paul
               Via CMRRR: 9414 7266 9904 2167 5085 54

               World Class Capital Group, LLC
               c/o World Class
               814 Lavaca St,
              Austin, Texas 787C-1
              Attn: Natin Paul
              Via CMRRR' 9414 7266 9904 2167 5085 78

               Linda Thong
               World Class
               244 Fiffh Avenue, Suíte 22OO
               New York, New York iOOOI
               Via CMRRR: 9474 7266 9904 2t67 5086 ts

               Maryann Norwood
              World Class
              814 Lavaca St.
              Austin, Texas 787C^1
              Via ema il: mnorwood@woild-class.com

              Brian Elliott
              World Class Global Business Services
              814 Lavaca St.
              Austin, Tx7B7O1
              Via ema il: belliott@world-class.com




20 t7 080 4.201 90907 /37 9? 01 1.1

                                         EXHIBIT NO. 7                             EX. 7-008
EXHIBIT20-01061-tmd
        3           Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                         Pg 535 of 609




                                                  August 1, 2020

        Honorable Bryan Hughes
        Texas Senate
        P.O. Box 12068
        Capitol Station
        Austin, TX 78711

        Dear Senator Hughes,

        You ask whether local governmental bodies have authority to limit in-person
        attendance at a judicial or non-judicial foreclosure sale to 10 persons or fewer. Your
        question concerns local emergency orders restricting or delaying such sales during
        the current COVID-19 pandemic. We conclude that a foreclosure sale of residential
        or commercial real property that is conducted outdoors is subject to the limitation on
        outdoor gatherings in excess of 10 persons imposed by Executive Order GA-28.
        Accordingly, an outdoor foreclosure sale may not proceed with more than 10 persons
        in attendance unless approved by the mayor in whose jurisdiction the sale occurs, or
        if in an unincorporated area, the county judge. However, to the extent a sale is so
        limited, and willing bidders who wish to attend are not allowed to do so as a result,
        the sale should not proceed as it may not constitute a “public sale” as required by the
        Texas Property Code.

        When a mortgage loan is in default, a mortgagee may elect to institute either a
        judicial foreclosure or, when permitted by the deed of trust, a non-judicial
        foreclosure.1 A judicial foreclosure begins with a lawsuit to establish the debt and fix
        the lien.2 The judgment in a foreclosure lawsuit generally provides that an order of
        sale issue to any sheriff or constable directing them to seize the property and sell it
        under execution in satisfaction of the judgment.3 After the sale is completed, the
        sheriff or other officer must provide to the new buyer possession of the property
        within 30 days.4


        1 Bonilla v. Roberson, 918 S.W.2d 17, 21 (Tex. App.—Corpus Christi 1996, no writ).
        2 Id. at 21.
        3 TEX. R. CIV. P. 309; but see id. (excepting judgments against executors, administrators, and guardians

        from orders of sale). The procedures for the sale under judicial foreclosure generally follow the same
        procedures as sales under non-judicial foreclosures. Compare id. 646a–648 with TEX. PROP. CODE §
        51.002.
        4 TEX. R. CIV. P. 310.




                                                  EXHIBIT NO. 7                                     EX. 7-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 536 of 609




 A non-judicial foreclosure, in turn, must be expressly authorized in a deed of trust.5
 The Property Code prescribes the minimum requirements for a non-judicial sale of
 real property under a power of sale conferred by a deed of trust or other contract lien.6
 The Code requires that a sale under a non-judicial foreclosure be “a public sale at
 auction held between 10 a.m. and 4 p.m. of the first Tuesday of a month,” unless that
 day is January 1 or July 4, in which cases the sale must be held on the first
 Wednesday of the month.7 The deed of trust or other loan document can establish
 additional requirements, and if such requirements are established, those
 requirements must likewise be satisfied in order for there to be a valid foreclosure
 sale.8

 We understand that many foreclosure sales in Texas, both judicial and non-judicial,
 are held outdoors. Frequently, such sales occur on the steps of a courthouse.

 With this background in mind, we address your question concerning attendance
 limitations. Governor Abbott ordered in Executive Order GA-28 that “every business
 in Texas shall operate at no more than 50 percent of the total listed occupancy of the
 establishment.”9 This general limitation, however, is subject to several exceptions.
 One such exception is found in paragraph five of the order, which limits outdoor
 gatherings to 10 persons or fewer without approval by the mayor or, in the case of
 unincorporated territory, the county judge in whose jurisdiction the gathering
 occurs.10 Accordingly, to the extent a foreclosure sale occurs outdoors, attendance at
 the sale is limited to 10 persons or fewer unless greater attendance is approved by
 the relevant mayor or county judge.

 While certain services are exempt from the outdoor gathering limitation in Executive
 Order GA-28, we do not conclude that foreclosure sales are included within them.
 Executive Order GA-28 exempts from its limitations on outdoor gatherings services
 described in paragraphs 1, 2, and 4 of the order. Relevant here, paragraph 1 exempts
 from capacity limitations, inter alia, “any services listed by the U.S. Department of
 Homeland Security’s Cybersecurity and Infrastructure Workforce, Version 3.1 or any
 subsequent version.”11 (CISA Guidance). Among the services listed in version 3.1 of




 5 See TEX. PROP. CODE § 51.002.
 6 See id. § 51.002.
 7 Id. §§ 51.002(a), (a-1); see also id. § 51.002(h) (requiring a sale to be held on or after the 90th day

 after the date the commissioners court records a designation of a sale at an area other than an area at
 the county courthouse).
 8 See Bonilla, 918 S.W.2d at 21.
 9 Gov. Greg Abbott Exec. Order GA-28.
 10 Id. at 3 (as amended by Gov. Greg Abbott Proc. of July 2, 2020).
 11 Id. at 2.


                                                    2

                                            EXHIBIT NO. 7                                     EX. 7-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 537 of 609



 the CISA Guidance are “[r]esidential and commercial real estate services, including
 settlement services.”12

 A court’s main objective in construing the law is to give effect to the intent of its
 provisions.13 And there is no better indication of that intent than the words that are
 chosen.14 One dictionary defines a “service” as “[w]ork that is done for others as an
 occupation or business.”15 A periodic foreclosure auction conducted at a courthouse—
 whether by an officer of the court, an attorney, an auction professional, or another
 person serving as trustee16—does not constitute the type of dedicated real estate
 service work contemplated by the CISA Guidance. Accordingly, we conclude that
 outdoor foreclosure sales are not exempted from the 10-person attendance limitation
 imposed by paragraph 5 of Executive Order GA-28.

 If a foreclosure sale is subject to, and not exempted from, the 10-person attendance
 limit imposed in Executive Order GA-28, it should not proceed if one or more willing
 bidders are unable to participate because of the attendance limit. “[A] sale of real
 property under a power of sale conferred by a deed of trust or other contract lien must
 be a public sale at auction held between 10 a.m. and 4 p.m. of the first Tuesday of a
 month.”17 The purpose of the public sale requirement is to “secure the attendance of
 purchasers and obtain a fair price for the property.”18 Strict compliance with the
 Property Code is required for a trustee to properly make a foreclosure sale.19 If an
 attendance limit precludes the conduct of a public sale for the purpose of securing
 sufficient bidders to obtain a fair price, the propriety of a foreclosure auction may be
 called into question. Accordingly, to the extent attendance at a foreclosure sale is
 limited to ten or fewer persons, and that limit precludes the attendance of one or more
 willing bidders who otherwise would have appeared in person, the sale should not go
 forward as it likely would not comport with the Property Code requirement that the
 sale be a “public sale.”




 12 See Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community and
 National Resilience in COVID-19 Response, at 16, available at https://www.cisa.gov/sites/default/files/
 publications/Version_3.1_CISA_Guidance_on_Essential_Critical_Infrastructure_Workers.pdf.
 13 See Summers, 282 S.W.3d at 437.
 14 See id. (“Where text is clear, text is determinative of that intent.”).

 15 Am. Heritage Dictionary (5th ed. 2020), available at https://www.ahdictionary.com/word/
 search.html?q=service; see also Greater Houston P’ship v. Paxton, 468 S.W.3d 51, 58 (Tex. 2015)
 (applying an undefined term’s ordinary meaning, unless the context of the law in which the term
 appears suggests a different or more precise definition).
 16 The Texas Property Code does not set forth specific professional requirements for a foreclosure

 trustee, providing only that “[o]ne or more persons may be authorized to exercise the power of sale
 under a security instrument.” TEX. PROP. CODE § 51.007(a).
 17 TEX. PROP. CODE § 51.002(a) (emphasis added).
 18 Reisenberg v. Hankins, 258 S.W. 904, 910 (Tex. Civ. App.–Amarillo 1924, writ dismissed w.o.j.).
 19 Myrad Props. v. LaSalle Bank Nat’l Assoc., 252 S.W.3d 605, 615 (Tex. App.–Austin 2008), rev’d on

 other grounds, 300 S.W.3d 746 (Tex. 2009).

                                                   3

                                           EXHIBIT NO. 7                                    EX. 7-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 538 of 609



 We trust this letter provides you with the advice you were seeking. Please note this
 letter is not a formal Attorney General opinion under section 402.042 of the Texas
 Government Code; rather, it is intended only to convey informal legal guidance.

                                          Sincerely,

                                          Ryan Bangert
                                          Deputy First Assistant Attorney General




                                          4

                                   EXHIBIT NO. 7                           EX. 7-012
        20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                          Pg 539 of 609


                                                                            T. 713.220.9165
                                                                            F. 713.223.9319
                                                                            mdurrschmidt@hirschwest.com




                                                 July 2, 2020


                                                    Via CMRRR: 9414 7266 9904 2167 5063 83
                                                    and First Class U.S. Mail
          WC Teakwood Plaza, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul


          Re:        Promissory Note (the “Note”) dated April 26, 2017 in the original principal
                     sum of $7,600,000 executed by WC Teakwood Plaza, LLC (“Maker” or
                     “Borrower”) and payable to BancorpSouth Bank, as successor by merger
                     to First State Bank Central Texas, secured by a Deed of Trust, Security
                     Agreement and Financing Statement dated April 29, 2017 on 3.95 Acres
                     in the City of Austin, Travis County, Texas, being all of Lot 2 and a portion
                     of Lot 1, Allandale North Section Five (the “Collateral” or the “Property”)
                     and guaranteed by Natin Paul and World Class Capital Group, LLC
                     (collectively the “Guarantors”).

          Dear Sir or Madam:

                This law firm represents BancorpSouth Bank, successor by merger to
          First State Bank Central Texas (the “Bank”) in connection with the above-
          referenced Note. As you know, the Note is delinquent.

                Pursuant to the Collateral Assignment of Leases and Rents dated April
          26, 2017, executed by the Borrower for the benefit of the Bank, please provide
          us with the names, addresses, the current lease for each tenant occupying a
          rental space on the Property, and the current rent roll for the Property.

                 Demand is hereby made for the immediate payment of the delinquent
          payments. The Note is currently past due in the amount of One Hundred Ninety-
          Four Thousand Three Hundred Twenty-Five and 86/100 Dollars ($194,325.86).
          In the event the Bank has not received $194,325.86 by 4:30 p.m. C.S.T. on July
          12, 2020, then the Bank will accelerate the Note and has instructed us thereafter
          to take legal action against the Maker and Guarantor and pursue the Bank’s
          remedies as to the Collateral.




20170804.20190907/3724640.1
                                                 EXHIBIT NO. 8                          EX. 8-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 540 of 609
 WC Teakwood Plaza, LLC
 July 2, 2020
 Page 2



        If any payment by check is returned due to insufficient funds or for any
 other reason, “good funds” will not have been received. No extension of time
 will be granted due to the return of payment. The Bank reserves the right to
 accept or reject a partial payment of the total due without waiving any of its
 rights herein or otherwise.

        The Bank reserves all of its rights, remedies, and recourses against the
 Maker and Guarantors under the Note and Guaranty Agreements. This demand
 for payment is being made pursuant to section 38.001 of the Texas Civil
 Practice and Remedies Code and, as such, the Maker and Guarantors may be
 liable, in accordance with the terms of the Note and Guaranty Agreements, not
 only for the outstanding principal balance due and owing together with interest
 as it accrues at the pre- and post-maturity rate, but also for collection costs,
 including attorney fees.

         By transmitting this demand to you, nothing is intended to suggest that
 all of the Bank’s rights and remedies have been set forth. Nothing contained in
 this letter is a waiver of the Bank’s rights or remedies, under the Note or any of
 the other loan documents, at law or in equity. Specifically, but not by way of
 limitation, the Maker and Guarantors continue to waive all notices consistent
 with the loan documents.

       The Maker and Guarantors are not entitled to rely upon any oral
 statements made or purported to be made by or on behalf of the Bank in
 connection with any alleged agreement by the Bank to refrain from exercising
 any of its rights in connection with the indebtedness. Acceptance by the Bank,
 or any other parties, on behalf of the Bank, of any debt service payment does
 not, and will not, constitute a waiver of any of the rights, remedies or recourses
 available under the loan documents, at law, or in equity. Application of such
 payments should in no way be construed as a modification, rearrangement, or
 extension of the existing loan documents.

       This is an attempt to collect a debt and any information will be used for
 that purpose.


                                          Sincerely,

                                          HIRSCH & WESTHEIMER, P.C.



                                          By:/s/ Michael J. Durrschmidt
                                             Michael J. Durrschmidt




 20170804.20190907/3724640.1
                                  EXHIBIT NO. 8                           EX. 8-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 541 of 609
 WC Teakwood Plaza, LLC
 July 2, 2020
 Page 3


 cc:       Natin Paul
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5063 90

           World Class Capital Group, LLC
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5064 06

           Linda Thong
           World Class
           244 Fifth Avenue, Suite 2200
           New York, New York 10001
           Via CMRRR: 9414 7266 9904 2167 5064 13

           Maryann Norwood
           World Class
           814 Lavaca St.
           Austin, Texas 78701
           Via email: mnorwood@world-class.com




 20170804.20190907/3724640.1
                                    EXHIBIT NO. 8                       EX. 8-003
USPS.com® - USPS Tracking® Results                                          Page 1 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 542 of 609



  USPS Tracking                                                                     FAQs
                                    ®                                                      




                                    Track Another Package    +




                                                                                  Remove   
  Tracking Number: 9414726699042167506383

  Your item was delivered to an individual at the address at 1:28 pm on July 8, 2020 in
  AUSTIN, TX 78701.




                                                                                           Feedback
   Delivered
  July 8, 2020 at 1:28 pm
  Delivered, Left with Individual
  AUSTIN, TX 78701

  Get Updates      




                                                                                       
     Text & Email Updates


                                                                                       
     Tracking History


                                                                                       
     Product Information



                                           See Less   




                                          EXHIBIT NO. 8                          EX. 8-004
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                          Page 2 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 543 of 609



                                                                                  Remove   
  Tracking Number: 9414726699042167506390

  Your item has been delivered to an agent for final delivery in AUSTIN, TX 78701 on July 6,
  2020 at 12:41 pm.




   Delivered to Agent
  July 6, 2020 at 12:41 pm
  Delivered to Agent for Final Delivery
  AUSTIN, TX 78701

  Get Updates     


                                          See More   




                                                                                           Feedback
                                                                                  Remove   
  Tracking Number: 9414726699042167506406

  Your item has been delivered to an agent for final delivery in AUSTIN, TX 78701 on July 6,
  2020 at 12:41 pm.




   Delivered to Agent
  July 6, 2020 at 12:41 pm
  Delivered to Agent for Final Delivery
  AUSTIN, TX 78701

  Get Updates     


                                          See More   




                                          EXHIBIT NO. 8                          EX. 8-005
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                          Page 3 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 544 of 609



                                                                                   Remove   
  Tracking Number: 9414726699042167506413

  Your item was delivered to the front desk, reception area, or mail room at 12:28 pm on
  July 7, 2020 in NEW YORK, NY 10001.




   Delivered
  July 7, 2020 at 12:28 pm
  Delivered, Front Desk/Reception/Mail Room
  NEW YORK, NY 10001

  Get Updates    


                                          See More   




                                                                                            Feedback
                     Can’t find what you’re looking for?
              Go to our FAQs section to find answers to your tracking questions.


                                              FAQs




                                         EXHIBIT NO. 8                             EX. 8-006
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
        20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                          Pg 545 of 609

                                                                                  T. 713.220.9165
                                                                                  F. 713.223.9319
                                                                                  mdurrschmidt@hirschwest.com



                                                    July 23, 2020
                                            NOTICE OF ACCELERATION


                                                           Via CMRRR: 9414 7266 9904 2167 5072 05
                                                                            and U.S. First Class Mail
          WC Teakwood Plaza
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul


          RE:        Promissory Note (the “Note”) dated April 26, 2017 in the original principal sum
                     of $7,600,000 executed by WC Teakwood Plaza, LLC (“Maker” or “Borrower”)
                     and payable to BancorpSouth Bank, as successor by merger to First State Bank
                     Central Texas, secured by a Deed of Trust, Security Agreement and Financing
                     Statement dated April 26, 2017 (the “Deed of Trust”) on 3.95 Acres in the City
                     of Austin, Travis County, Texas, being all of Lot 2 and a portion of Lot 1, Allandale
                     North Section Five (the “Collateral”) and guaranteed by Natin Paul and World
                     Class Capital Group, LLC (collectively the “Guarantors”), the Collateral
                     Assignment of Leases and Rents dated April 26, 2017 (the “Assignment of
                     Rents”), the Loan Agreement dated April 26, 2017 (the “Loan Agreement”), and
                     any other documents executed by Borrower, or any other party in connection
                     with the loan (together with the Note, Deed of Trust, Assignment of Rents, and
                     Loan Agreement collectively referred to hereinafter as the “Loan Documents”).


          Dear Sir/Madam:

                 As you know, this law firm represents BancorpSouth Bank, successor by merger
          to First State Bank Central Texas (the “Bank”) in connection with the above-referenced
          Note, Guaranties, and Loan Documents.

                  By letter dated and sent to you on July 2, 2020, this firm, on behalf of the
          Lender, notified you that the Note was in default for delinquent payment and that the
          Lender may accelerate the entire outstanding balance of the Note and foreclose the
          collateral securing the Note under the Deed of Trust if the default was not cured by
          July 12, 2020. The Lender has informed our firm that the default was not cured on or
          before July 12, 2020 or within the additional time that has elapsed to the date of this
          letter. Therefore, the entire indebtedness owing on the Note, and all interest accrued
          but unpaid thereon, is hereby ACCELERATED and due and payable in full.

                Pursuant to the terms of the Note and the other Loan Documents, the Lender
          hereby accordingly requires immediate payment of the entire unpaid balance due
          under the Note and all interest accrued but unpaid thereon, and all costs and fees in
          enforcing the Lender’s rights under the Note and the Loan Documents. If you intend
          to pay the indebtedness in full, you may contact Bill Babineaux of BancorpSouth Bank




20170804.20190907/3763545.1
                                                   EXHIBIT NO. 10                             EX. 10-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 546 of 609
 WC Teakwood Plaza, LLC
 July 23, 2020
 Page 2



 at 315 Settlers Trace Blvd., Lafayette, LA 70508, phone no. (337) 354-8902 to obtain
 the outstanding balance of the amounts due and owing under the Note and the Loan
 Documents. Payment in full will not be considered made unless the Lender receives
 “good funds” in the form of cash, a cashier’s check or money order in the full amount
 due and owing at the time. If any such cashier’s check or money order is returned to
 us for insufficient funds or for any other reason, “good funds” will not have been
 received.

       The Lender may seek to foreclose its Collateral unless payment of the full
 indebtedness is made in good funds as described above and delivered to Bill
 Babineaux at the address set forth above.

      THIS OFFICE IS ATTEMPTING TO COLLECT A DEBT, AND ANY INFORMATION
 OBTAINED WILL BE USED FOR THAT PURPOSE.

       ASSERT AND PROTECT YOUR RIGHTS AS A MEMBER OF THE ARMED
 FORCES OF THE UNITED STATES. IF YOU OR YOUR SPOUSE IS SERVING ON ACTIVE
 MILITARY DUTY, INCLUDING ACTIVE MILITARY DUTY AS A MEMBER OF THE TEXAS
 NATIONAL GUARD OR THE NATIONAL GUARD OF ANOTHER STATE OR AS A
 MEMBER OF A RESERVE COMPONENT OF THE ARMED FORCES OF THE UNITED
 STATES, PLEASE SEND WRITTEN NOTICE OF THE ACTIVE MILITARY SERVICE TO
 THE SENDER OF THIS NOTICE IMMEDIATELY.

      IF YOU WERE A SERVICE MEMBER IN MILITARY SERVICE AT ANYTIME
 WITHIN THE LAST NINE (9) MONTHS, PLEASE CONTACT THE SENDER OF THIS
 NOTICE IMMEDIATELY UPON RECEIPT OF THIS LETTER. YOU MAY BE ENTITLED TO
 CERTAIN PROTECTIONS AFFORDED UNDER THE SERVICE MEMBERS CIVIL RELIEF
 ACT.

        Nothing contained in this letter is a waiver of the Lender’s rights or remedies
 under the Note, Deed of Trust, Guaranties, or any of the other Loan Documents, at law
 or in equity. Accordingly, but not by way of limitation, you continue to waive all
 demands and notices in connection with the Note, including presentment, demand,
 and notice of dishonor, consistent with the terms of the Note.

        Should this law firm file a lawsuit on behalf of the Lender, then the Lender will
 also seek recovery of its legal fees and expenses incurred in the prosecution of its
 rights under the Loan Documents, as well as all past due interest and costs.

       Neither you nor any other party shall be entitled to rely upon any oral
 statements made or purported to be made by or on behalf of the Lender in connection
 with any alleged agreement by the Lender to refrain from exercising any of its rights
 in connection with the indebtedness. Acceptance by the Lender, or any other parties
 on behalf of the Lender, of any payment does not and will not constitute a waiver of
 any of the rights, remedies or recourses available under the Loan Documents, at law,
 or in equity. Application of such payments should in no way be construed as a
 modification, rearrangement, or extension of the existing Loan Documents.




 20170804.20190907/3763545.1
                                    EXHIBIT NO. 10                           EX. 10-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 547 of 609
 WC Teakwood Plaza, LLC
 July 23, 2020
 Page 3



                                            Sincerely,

                                            HIRSCH & WESTHEIMER, P.C.



                                            By:/s/ Michael J. Durrschmidt
                                               Michael J. Durrschmidt


 cc:       Natin Paul
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5070 21

           World Class Capital Group, LLC
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5070 83

           Linda Thong
           World Class
           244 Fifth Avenue, Suite 2200
           New York, New York 10001
           Via CMRRR: 9414 7266 9904 2167 5071 44

           Maryann Norwood
           World Class
           814 Lavaca St.
           Austin, Texas 78701
           Via email: mnorwood@world-class.com




 20170804.20190907/3763545.1
                                   EXHIBIT NO. 10                       EX. 10-003
USPS.com® - USPS Tracking® Results                                          Page 1 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 548 of 609



  USPS Tracking                                                                     FAQs
                                  ®                                                        




                                Track Another Package        +




                                                                                  Remove   
  Tracking Number: 9414726699042167507205

  Your item was delivered to the front desk, reception area, or mail room at 2:49 pm on July
  27, 2020 in AUSTIN, TX 78701.




                                                                                           Feedback
   Delivered
  July 27, 2020 at 2:49 pm
  Delivered, Front Desk/Reception/Mail Room
  AUSTIN, TX 78701

  Get Updates    




                                                                                       
    Text & Email Updates


                                                                                       
    Tracking History


                                                                                       
    Product Information



                                              See Less   




                                         EXHIBIT NO. 10                         EX. 10-004
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                          Page 2 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 549 of 609



                                                                                  Remove   
  Tracking Number: 9414726699042167507021

  Your item was delivered to the front desk, reception area, or mail room at 2:49 pm on July
  27, 2020 in AUSTIN, TX 78701.




   Delivered
  July 27, 2020 at 2:49 pm
  Delivered, Front Desk/Reception/Mail Room
  AUSTIN, TX 78701

  Get Updates    


                                          See More   




                                                                                           Feedback
                                                                                  Remove   
  Tracking Number: 9414726699042167507083

  Your item was delivered to the front desk, reception area, or mail room at 2:49 pm on July
  27, 2020 in AUSTIN, TX 78701.




   Delivered
  July 27, 2020 at 2:49 pm
  Delivered, Front Desk/Reception/Mail Room
  AUSTIN, TX 78701

  Get Updates    


                                          See More   




                                         EXHIBIT NO. 10                         EX. 10-005
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
USPS.com® - USPS Tracking® Results                                          Page 3 of 3
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                   Pg 550 of 609



                                                                                    Remove   
  Tracking Number: 9414726699042167507144

  Your item was delivered to an individual at the address at 10:07 am on July 27, 2020 in
  NEW YORK, NY 10001.




   Delivered
  July 27, 2020 at 10:07 am
  Delivered, Left with Individual
  NEW YORK, NY 10001

  Get Updates      


                                         See More   




                                                                                             Feedback
                       Can’t find what you’re looking for?
               Go to our FAQs section to find answers to your tracking questions.


                                             FAQs




                                       EXHIBIT NO. 10                           EX. 10-006
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=5&text28777=&tLabels... 9/8/2020
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 551 of 609

                           111111111111 1111111111111116 pgs        202040410

                                         NOTICE OF TRUSTEE'S SALE

  STATE OF TEXAS                                 §
                                                 §                    KNOW ALL MEN BY TiiESE PRESENTS:
  COUNlY OF TRAVIS                               §

          WHEREAS, WC TEAKWOOD PLAZA, LLC, a Delaware limited liability company (the

  "GranJOr"), ex.ecuted a Deed of Trust, Security Agreement and Financing Statement dated April 26, 2017,

  and recorded Apn127, 2017 in the Official Public Records ofTravis County, Texas (the "Records") under

  Document No. 2017066579 (together with all Clltensions. modific.ation, and n:nc:wals, if any, collectively

  referred to hereinafter as the "Deul of Trust');

          WHEREAS, the Grantor, pursuant to the Deed of Trust, conveyed to T. Gerry Gamble (the

  "'Orltlnal Trustee") for the benefit of First State Bank Central Texas, its successors and assigns

  ("Bent!flclary"), all of the personal property, real property and premises described and referred to in the

  Deed of Trust (the "'Morlgflfled Properly"), including the following described property located in Travis

  County, Texas:

          3.395 ACRES OF LAND SITUATED lN THE CITY OF AUSTIN, TRA VlS COUNTY,
          TEXAS, BEING ALL OF LOT 2 AND A PORTION OF LOT I, ALLANDALE NORTH
          SECTION FIVE, A SUBDIVISION OF RECORD lN VOLUME 18, PAGE 11 OF THE
          PLAT RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.395 ACRES BEING MORE
          PARTICULARLY DESCRIBE DBY METES AND BOUNDS ON EXHIBIT "A"
          ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES.

          WHEREAS, the Deed of Trust secures payment of that certain Promissory Note dated April 26,

  2017, executed by Grantor, as Maker, and payable to the order of Beneficiary, in the originaJ stated amount

  of SEVEN MILLION SIX HUNDRED THOUSAND AND 00/ 100 DOLLARS ($7,600,000.00) (together

  with all extensions, modification, and renewals, if any, collectively referred to hereinafter as the "Note');

          WHEREAS, BancorpSouth Bank, a Mississippi banking corporation (the " Holda"), is the

  successor by merger to Beneficiary;

          WHEREAS, the Holder is the current legal owner and holder of the indebtedness secured by the

  Deed of Trust (the   M   /ndebt~dlless")   and, if, for any reason, Holder prefers to appoint a substitute trustee to

  act instead of the trustee named in the Deed of Trust, Holder has the full power to appoint, at any time and

                                                                                                              )

                                                     EXHIBIT NO. 11                                       EX. 11-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 552 of 609




  without any fonnaJity other than by written instrument, one or more successor or alternate successor

  trustees, each of whom shall succeed to all the estate, rights, powers and duties conferred upon the Original

  Trustee in the Deed of Trust and by applicable law;

            WHEREAS, Holder has named, constituted and appointed in writing BRADLEY E. RAUCH, a

  resident of Harris County, Texas, ZACHARY SCHNEIDER, a resident of Harris County, Texas, ANGELA

  ZAVALA, a resident of Travis County, Texas, and also MICHELLE JONES, a resident of Travis County,

  Texas, as Substitute Trustees, each with the power to act independently (and without the joinder of the

  others) under and by virtue of the Deed of Trust and to hold possess and execute all the estate, rights, powers

  and duties conferred upon the Original Trustee in the Deed of Trust and by applicable law;

            WHEREAS, Grantor has defaulted in the perfonnance of its obligations under the Note and the

  Deed of Trust. and notice of such defaults have been waived, and/or have occurred, and Granter has failed

  to cure such default(s);

            WHEREAS, acceleration of maturity and demand have been made upon Granter for payment of

  the Indebtedness, and/or have been waived, and/or have occurred;

            WHEREAS, the proceeds of the Note were used for commercial purposes, and the Mortgaged

  Property was notto be used by the debtor for residential purposes;

            WHEREAS, the Holder has called upon and requested either or any of Bradley E. Rauch, Zachary

  Schneider, Angela Zavala, Michelle Jones, or any additional substitute trustee appointed pursuant to the

  tenns of the Deed of Trust, as Substitute Trustees, to perfonn the Trustee's duties under the Deed of Trust

  and to post, mail and file, or have posted, mailed, and filed, notice and to sell the Mortgaged Property

  without prejudice and without creating an election not to proceed against any other collateral securing the

  obligations of the Grantor to the Holder, and without waiving any rights or remedies which the Holder has

  against the Grantor or any other parties obligated for payment of the Indebtedness;

            NOW, THEREFORE, the undersigned Substitute Trustee, at the request of the Holder, hereby gives

  notice that after due posting of this Notice as required by the Deed of Trust and Jaw, a Substitute Trustee

  will sell on September 1, 2020 (that being the first Tuesday of said month, as provided for in Texas

                                                         2
  20170804.2019090713778368.1


                                              EXHIBIT NO. 11                                        EX. 11-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 553 of 609



  Property Code Sec. 51.002) at public auction to the highest bidder for cash, at THE REAR "SALLYPORT'

  OF THE TRAVIS COUNTY COURTIIOUSE, 1000 GUADALUPE STREET, AUSTIN, TEXAS 7870 l,

  said location having been designated by the County Commissioners' Court of Travis County, Texas (or such

  other location as may be designated by said County Commissioners' Court). the sale to begin no earlier than

  1:00 o'clock p.m. and no later than three (3) hours after such time, the Mortgaged Property, including

  without limitation, all personal property described in the Deed of Trust, owned by the Grantor, Grantor's

  heirs, legal representatives, successors and assigns, and originally covered by the Deed of Trust, whether

  or not herein specifically described.

            THE SALE OF THE PROPERTY IS "AS IS" AND "WHERE IS" AND WITHOUT

  REPRESENTATION OR WARRANTY OF ANY KIND BY THE SUBSTITUTE TRUSTEE OR

  HOLDERS OF SAID INDEBTEDNESS, EXPRESS, IMPLIED, STATUTORY,                                        QUASI~

  STATUTORY OR omERWISE, ANY w ARRANT OR MERCHANTIBILITY OR FITNESS FOR

  A PARTICULAR PURPOSE BEING EXPRESSLY DISCLAIMED. NEITHER mE HOLDER

  NOR THE TRUSTEE OR SUBSTITUTE TRUSTEE MAKES ANY REPRESENTATIONS OR

  WARRANTIES               WITH   RESPECT     TO    THE    COMPLIANCE          WITH      LAWS,      RULES,

  AGREEMENTS, OR SPECIFICATIONS, NOR WITH RESPECT TO CONDITION1 QUALIT\'1

  CAPACITY, DESIGN, OPERATION, ABSENCE OF ANY LATENT DEFECTS OR ANY OTHER

  WARRANTY OR REPRESENTATION WHATSOEVER WITH RESPECT TO THE PROPERTY,

  ALL OF WHICH ARE EXPRESSLY WAIVED BY PURCHASER(S).


                                  THE NEXT PAGE IS THE SIGNATURE PAGE




                                                       3
  20170804.2019090713778368.1


                                             EXHIBIT NO. 11                                     EX. 11-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 554 of 609




  WITNESS BY HAND this 7th day of August, 1020.




  COUNTY OF HARRIS                 §
                                   §
  STATE OF TEXAS                   §

         This document was acknowledged before me on this, t e 7th day of August, 2020. by Zachary
  Schneider. Trustee.




  Name and Address of Substitute Trustees:
  Mr. Bradley E. Rauch
  Hirsch & Westheimer, P.C.
  1415 Louisiana, 36"' Floor
  Houston, Texas 77002

  Mr. Zachary Schneider
  Hirsch & Westheimer, P.C.
  1415 Louisiana, 361h Floor
  Houston, Texas 77002

  Angela Zavala
  Foreclosure Network of Texas
  10406 Rockley Road
  Houston. TX 77099

  Michelle Jones
  Foreclosure Network of Texas
  l 0406 Rocl<lcy Road
  Houston, TX 77099

  AFfER RECORDING, PLEASE RETURN TO:
  Mr. Zachary Schneider
  Hirsch & Westheimer, P.C.
  1415 Louisiana, 361h Floor
  Houston, Texas 77002




                                                 4
  20170804.201909071377&368.I


                                        EXHIBIT NO. 11                                EX. 11-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 555 of 609




                                               EXHIBIT "A"

                                             Legal Description

   3.395 ACBltS or LAND srrtJATBD IN TSE CrrY 01 AOSTIN, TRAVIS COUNTY, TmXAS, BEING ALL or LOT
   1 AND A POllTION OP LOT l, ALLANJ>ALB NOllTB SBCTION ~A st.JBDtvlBlON 01' UCOIU> IN
   VOWMI 18, PACI 11 OJI' 'rmt PLAT DCOJU)S OP '!'AA.VIS COONTY, TBXASJ SA.ID 3.39S ACl\ES BEING
   MOU PAJmcm.ARLY DBSCRI'Br.D JlY Mrl'l?B AND BOUNDS AS lfOU.OWSI

    BnoINN.tNG,AT A 111 mar IRON ROD i0t1ND lN 'J'HB KAS'l'lmLY u.ru 01 BUR.NIT ROAD (1401 a.o.W.),
    B!.INGTlm80tJTBWUTl.RLYconmm. or L01' 1, JACKSON TKUACB NO. i AMIND&D, A SUBDMSl()N
    OF UCORD JN VOLlJMli ..1. l'AGB " or SAD> PLAT RIC01Ul8 AJID   nor.
                                                                      NORTDWISTIRLY corumn. OP
    SAID LO't ~ALI.ANDA.a NOn.'IH nct10N .JtVEt 11on ma NOUTBWl.ST&nLY COllNER tmllBOF;

    TDNC.E, SW 241 00 11 B. ALONG TUB S·O trmllUNIJNU 01' SAID LOT 11 .JACKSONTIRRACB NO. 2
    .UfBNl>ED AND LOT"' 01' SAID JACKSON 'J'Ult.A.CB NO. i AMSNDBD, BEING Tm NOllTRIRLY LlN& OJ
    SAID LOTioALI.ANDALJt NORl'Jl SIC'l'JON rtW, JOll TDNOR.TBIRLYWIB BlW'.01• PASSINQ AI A
    DISTANCB or 164.7~ BIT A 1/J INCi[ mON ROD 110tJND ATTlll COMMON BOOTDILY COB'N&k 011' SAID
    LOT 1, iTACKSON mnltACBNO. 2 AMD'DRD Alm Sit.ID LOT 4. JACKSON ntUU.CB NO, l AMINDBD .AND
    COffl'DfOING fOJU. TOT.U.DJSTANa Ol15UCi fUTTO Al/2 INCB IRON PIPI POUND AT TIOt
    SOU'J'JmASTULY CORNIR. o:r BA.ID LOT 4, JACKSON TEIUtACB NO. 2 AMI.NOD, B&1NO TD
    SOtrrBWIS'BllLY COilNl.R OJ' LOT 11 BLOCIC 11B 11 LANm'R TIRRACI. SltC'nON 4, J. SUBDlVISION OD'
    ucoao IM VOLVMI 11, PAGB "OJ !AID PLATUCORDS AND TKI NOtmlWRS'l'DLY CORNER OVLOT
    I, BLOCK "P'' ALLANDALE NORTH SBCTION 'l'BRBS. A S'UBDIVlSION or llSCORD 1N ' 'OLUME 17. PAGE
    20 0# SAlJ) ?U.T R&COllDS AJ'fD ALSO BUNG TB1L NORTBliSTBR.LY CORNBa or SAID LOT~.
    ;,,U.ANDAU NORTH SBCl'ION l'IVB, ll'OR TIIB NOll'l'BB.AS"l'ILY CO'RNIR BIRIOfj

    TRSNCB. 9 13• 52.1 00" W1 ALONG TBB WISTIRLY UN£S Otr LOTS 1. 3, 61 7 AND 81 BLOCK "P" OF SAID
    ALl.iANl>ALK NOJrl"B DCTJON TBRmr. AND ALONG TBlt WUTltR.LY l...INU Oil' LOT i4AMID LOT ll\1
    llltlt:IBDIVISION Oi'LOTS 4 A.ND 4, BLOCK "P11 Al.L\NDALI MOR'l'H SDCI'ION TB.lllm, A SUBDIVISION OF
    llECOnD IN VOLUM'& 25, PA.GI 4l OFSAll> PLAT RECORDS AND ALSO BIUNG ALONG TD WBSTIRLY
    LINE OF LOT 11 DLOCIC 11J"f ALLANJ>ALB NORTB RCnOM TWO, A SUJmtvJSlON OJ UCOl.U> JN VOLUllm
     151 'PAG:& 91 011SAIDPUTRBCORDS.HING11t& M.STIDUN.LDG OF SAID LOT 2i ALI.ANDA.LB NOllTU.
    SBCUON 1'1\IB, FOR TllB JtA.8TDLY JJNZ BBRBOP, A.l>IBTANCB or 5'8.'75J'UTTOA1/l INCJJ mox ROD
    wrra CAP lfOtlNJ) Di Tim NOll'l'lmlU.Y LINE OP 'l'Il.AJ(WOOD DlUVB (641 ll.O.W.). Bm:MG 1"BB
    SOvrBWU'l'IRLY CORNER 01' SAID LOT 1, BLOCK "P" AUJi.Nl>Mi&NOn.Tll SICllON TWO AND TllB
    SOlJTBEASTBRIH OORNIR OF SA.II> LOT 2, ALLANDAU NORl.'H SltC110N ll'IVI, 110R. TB1t
    SQDTHEASTJ111.LY COR.Nllll RDIOlr1                                           '
   TBBNCI, N 76- 01 00" W1 ALONG TD NOR.'l'BBllLY L1NB OFTIWCWOOD DIUVB, DI.ING TJll1. SOtmmRL\'
                      1

   L1NB OJ' SAID LOT 21 Al.LANDAU. NORTH SJtCl'ION FIVE, 101\ '1'BE SODTHBlWk' LINB llBR&Otr1 A
   J>JBl'MfCB OP ~9.97ll'UTTOA112 INCB IRON llOD WITB CAP FOUND IN TBB SOtmBRJ.,Y LINK Olf
   'BmuntT ROAD, B~G 'l'B.B SOtJ'l"ElWaTIIU.)t CORNY. OP SAID LOT 2. AU.ANDA.Lit NORTH SIC'nON
   UIVB, FOll THI IODTBWIS'IULY CORND BUBOll';                          ·                           ·

   TB:INe&, N 1'3° 5'.' OG" B, ALONG TD MSTKRLY LIN& 011BlJJlNBTROAD, BRING APOllTION or nm
   \YEBTIRLY LJNg OF SAID LOT:&, ALLANDAL& NORTH SBC'llON tr1VB, ft>RA l'OlmON OJ TH&
   WESTIJU,Y L1NB BBRBOF, ADUTANCB OF&fl.24 FUT'IOA.112 JNCBIRON ROJ>wmI CAPJO'fJNDAT
   nm SOt1l'llWUT'D.li'Y comma 011' SAID LOT 1, AI.L.UmALI NOltTJI SECTION FIV&. ron AN ANGLI
   rotNTEmRJr.011. l11tOM WBICllA112JNCHJn.ON ROI> llOCOO> BBA.ltS N 61' os• 41" I.A l>TSTAilfaOPMl
   ll'UTI




                                                      5
  20170804..201 90907/3778368.l


                                            EXHIBIT NO. 11                                      EX. 11-005
   20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                     Pg 556 of 609




         1'U1a, t.IAVDftJ'l'DIM'l'ULY UMoiBORRrROAD. OVDAMD ACIOlat.UD LOT l
         ALUNIW&NO&'l'll llCTIOH JIVl. IORA POl"ftCH or TD 'tYllTIRLY UN'l llDIOJ,
         JOJ..l.OWll'G no (I) comm A1tD DlftAHCDt
                                                                                            nm
                   1)."' oa• 00" .. ADISTA.NCI
                   !OINTDUOrl
                                                 o• Uf,"f NITTO AP.K. N4U. wrm DDU& roUND ITORAN .A.flfGU
                        eo• 1i A.1>tll"A.NCI OJ 63.Q JUH'O All.& INC8 DlOlf It.OD wrm CJ.I JOOltD IN THI
                   i)" JS' DI
                   COMMOMUNIGrUID t..ort,.AIUDAtlMORl'llllCTIOtl Pm.AND um LOTZ.
                   ~ROID'lr l&C"nOlfPlVl. IO&AJl.AMCl&'°"'1 lllUOJ, PROM 'WlllCllA.CU'I' "XII
                   JOtlCD 8f CJOM<UI& l&\ltlC W J41 Jt" l.ADlftA.Mc:I O'f1•,.....
          1'1111Ut N Wiii• tr W1 ~1DcotQIOlf 1.llCSW&AlD LOT 11 ALl.rAN>A.LI NORl'll DCnON
          JIYSAMD IA.ID LO'l' It AIMl9Al.SMOma llCl'JOLlf ma.l'c:Lll'Oll'nOlt OWTD""9'mtl.TUMI
          DUOrt A.DDTAHCIOJIU.•l YD'l'TOAJ4119CSllOltaG1t Wl11l CUftMfDIN'l'B& iAITDIM
          J.a&OJMJIJID llOAJ».UINGTBI i'iOkJIHllDIZOOllMIR Of MID LOT 11 ~AUl2'0DR
          11Cn01C 11\'1. fOl .AM.&MGl:l POIM'flllllOJt
          illMCll•M 131 n•        eo• I.Al.OMO TD IAllllLY UN&Of IUIUCIT&<W>, lllNOAPOll'JIOJi OJTD
          Wtml' UNI Of W.O LOT 2t A.U..AHIMLI llOJll1I DC'ftOMfl'YI. JORA POm'IOM O'f TllB
          WllTUDLINS -.or, •DDrl'AttCIOflt.17 ll&'rTOTIDfOINTOfllO'IHNIHG, CO!ft4DCDfO AM
          ADA 01 UN ACUI (l4'i1'51Q.1T.) OJ LA.HD, MOU oa LUI.




                                                                           FILED AND RECORDED
                                                                             OFFICIAL PUBLIC RECORDS

                                                                               ~~
                                                                           Dana DeBeauvoir, County Clerk
                                                                               Travis County, Texas

                                                          202040410             Aug 10, 2020 11 :12 AM
                                                                              Fee: $3.00          MACEDOS




                                                              6
      lO I1010ot.l019090713771361 I




                                                     EXHIBIT NO. 11                                   EX. 11-006
-------------------------- ---------·--·
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 557 of 609


                                          AFFIDAVIT OF FILING AND POSTING
                                             WC TEAKWOOD PLAZA, LLC


  STATE OF TEXAS                                      §
                                                      §
   COUNTY OF TRAVIS                                   §

              BEFORE ME, the undersigned authority, a notary public in and for the State of

  Texas, on this day personally appeared                        ~~ la,vfJ)J..,          ,   who being duly

  sworn, upon his oath deposes and says as follows:

              That on the                \Q~ day          of August, 2020, Affiant, for and on behalf of

   BancorpSouth Bank, a Mississippi banking corporation, filed the Notice of Substitute

  Trustee's Sale (the "Notice") attached hereto in the office of the County Clerk of

  Travis County and caused to be posted (which posting was confirmed by the

   undersigned), a copy of the Notice in the place where such notices are commonly

   posted by the public as designated by the County Commissioners of Travis County,

  at the Travis County Courthouse, Austin, Tx, Travis County, Texas.




                                                                  Prin~~~
         SIGNED AND SWORN TO BEFORE ME by                              ftJbf;lA   ZA\f"Af..A    on the   \ O 11-t
   day of August, 2020.


                ,.~~V~t1,,_        RICHARD ZAVALA, JR .

                .. .·-
               ~(i' ••••• ~~
              -\~~····:/ll
              S~:'*·~·:t>': Notary Public, State of Texas
                                Comm. Expires 08-03-2024
                "'11,:r,"'''~     Notary ID 129076603




   20 170804.2019090713778991. I


                                                          EXHIBIT NO. 12                          EX. 12-001
         20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                           Pg 558 of 609


                                                                                                         T. 713.220.9173
                  HIRSCH & WESTHEIMER                                                                    F. 713.223.9319
                                         Attorneys and Counselors                                        zschneider@hirschwest.com



                                                               August 11, 2020



           Via CMRRR #9414 7266 9904 2167 5059 28
           and First Class U.S. Mail
           WC Teakwood Plaza
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul

                       Promissory Note (the "Note') dated April 26, 2017 in the original principal sum
                       of $7,600,000 executed by WC Teakwood Plaza, LLC ("Maker'' or" Borrower'')
                       and payable to BancorpSouth Bank, as successor by merger to First State Bank
                       Central Texas, secured by a Deed of Trust, Security Agreement and Financing
                       Statement dated April 26, 2017 (the "Deed of Trust') on 3.95 Acres in the City
                       of Austin, Travis County, Texas, being all of Lot 2 and a portion of Lot 1, Allandale
                       North Section Five (the "Collateral') and guaranteed by Natin Paul and World
                       Class Capital Group, LLC (collectively the "Guarantors'), the Collateral
                       Assignment of Leases and Rents dated April 26, 2017 (the "Assignment of
                       Rents'), the Loan Agreement dated April 26, 2017 (the "Loan Agreement'), and
                       any other documents executed by Borrower, or any other party in connection
                       with the loan (together with the Note, Deed of Trust, Assignment of Rents, and
                       Loan Agreement collectively referred to hereinafter as the "Loan Documents').

           Dear Sir/Madam:

                  As you know, this law firm represents BancorpSouth Bank, successor by merger
           to First State Bank Central Texas (the "Bank') in connection with the above-referenced
           Note, Guaranties, and Loan Documents.

                   As you are also aware, the Maker has defaulted under the terms of the Note and
           the Deed of Trust due to, among other things, the failure of the Maker to make the
           required monthly payments under the Note. This firm, on behalf of the Lender, sent
           you written notice on July 2, 2020 of such defaults and provided you an opportunity
           to cure such defaults, which were not timely cured and remain uncured as of the date
           of this letter. This firm also sent you written notice on July 23, 2020 that the Note had
           been accelerated and was immediately due and payable in full. You may contact the
           undersigned to verify the amount of indebtedness due and owing under the Note,
           Deed of Trust, and all related loan documents.

                  Please find enclosed a Notice of Trustee's Sale which was posted August 10,
           2020, at the County Courthouse of Travis County, Texas (at the place regularly used
           by the public for posting of such notices) and is being filed in the Office of the County
           Clerk of Travis County, Texas.

                The foreclosure sale shall take place as provided in the Notice of Trustee's Sale
           on September 1, 2020. The foreclosure sale will be conducted pursuant to the

                                1415 Louisiana   36th Floor   Houston, Texas 77002   T. 713 223 5181   hirschwest.com


20170804.20190907/3778974 , I
                                                               EXHIBIT NO. 13                                           EX. 13-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 559 of 609
WC Teakwood Plaza, LLC
August 11, 2020
Page 2



enclosed Notice of Trustee's Sale, Section 51.002 of the Texas Property Code, and
other applicable law.

      This is an attempt to collect a debt and any information will be used for that
purpose.

                                                      Very truly yours,



                                                      ::s~~r~-
                                                       Zachr/£
                                                               · c_· ~~~~-
                                                                    Sctineider


cc:         Natin Paul
           c/o World Class
           814 Lavaca St.
            Aust in, Texas 78701
           Via CMRRR# 9414 7266 9904 2167 5059 35

            World Class Capital Group, LLC
           c/o World Class
            814 Lavaca St.
            Austin, Texas 78701
            Attn: Natin Paul
           Via CMRRR# 9414 7266 9904 2167 5059 42

            Li nda Thong
            World Class
            244 Fifth A venue, Suite 2200
            New York, New York 10001
            Via CMRRR# 9414 7266 9904 2167 5059 59

            Maryann Norwood
            World Class
            814 Lavaca St.
            Austin, Texas 78701
            Via email: mnorwood@world-class.com

            Brian Elliott
            World Class Global Business Services
            814 Lavaca St.
            Austin, Tx 78701
            Via CMRRR# 9414 7266 9904 2167 5056 07,
            First Class Mail and Email: belliott@world -class.com




 20170804.20190907/3778974. 1
                                        EXHIBIT NO. 13                           EX. 13-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 560 of 609
                        ,   -- - - - - - - --- ----- ---...
                            II II/ ll Ill I/ 111111/ ll /J II J/( 6 pgs 202040410
                                         .NOTICE OF TRUSTEE'S SALE

     STATE OF TEXAS                            §
                                               §                     KNOW ALL ME'N BY THESE            PRESE~TS :
     COUNTY OF TRAVIS                          §

             WHEREAS, WC TEAKWOOD PLAZA. LLC, a Delaware limited liability company (the

     "Granwr''), executed a Deed of Trust, Security Agreement and Financing Statement dated April 26, 2017,

     and rcc-0rded April 27, 2017 in the Official Public Records of Travis Counry, Texas (the ''Records") under

     Documenl No. 2017066579 (together with all cxten:.ions, modification, and renewals, if any, collectively

     n:fcrrcd to hereinafter as the "Deed of Trust');

             WHEREAS, the Grantor, pursuanl to the Deed of Trust, conveyed to T. Gerry Gamble (lhc

     ··oritina/ Trustee") for the benefit of first State Bank Central          Te~s.   its. successors and assigns

     ("Beneficiary"), all of the personal property, real property and premises describe-cl and rr.lferred to in thtl

     Deed of Trust (the "Mo1tgaged Property"), including the following described property located in Travis

     County, Texas:

             3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTfN1 TRAVIS COUNTY,
             TEXAS, BEING ALL OF LOT 2 AND A PORTION OF LOT I, Al.LANDA LE NORTH
             SECTION FIVE, A SUBDIVISION OF RECORD IN VOLUME 18, PAG E I l OF THE
             PLAT RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.395 ACRES DElNG MORE
             PARTICULARLY DESCRIBE DBY METES AND BOUNDS ON EXHIBIT "A"
             ATTACHED HERETO AND MADE A PART HEREOF FOR ALL PURPOSES .

             WHEREAS, the IX.-ed of 1'rust secures payment of that certain Promissory Note dated April 26,

     2017, executed by Granror. as Maker, nnd payable to the order of Beneficiary, in tlic origin aI stated amount

     of SEVEN MILLION SIX HUNDRED THOUSAND AND 00/10-0 DOLLARS ($7,600,000.00) (together

     with all extensions, modification, and renewals, if any, collectively referred to hereinafter as the "Note")~

              WHEREAS, BnncorpSouth Bank, a Mississippi banking corporation (the                  "Holder'')~    is the

     successor by merger to Beneficiary;

              WHEREAS, the Holder is the current legal owner and holder of the indebtedness secured by the

     Deed of Trust (the "Indebtedness") and. if, for    any reason, Holder prefers to appoint a substitute trustee to

     act instead of the trustee named in the Deed of Trust, Holder has the full power to appoi.nt, at any time and

                                                                                                                 J
                                                                                                             I




                                                EXHIBIT NO. 13                                           EX. 13-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 561 of 609




     without any fonnality other than by written instrument, one or more successor or alternate successor

     trustees, each of whom shall succeed to all the estate, rights, powers and duties conferred upon the Original

     Trustee in the Deed of Trust and by applicable law;

               WHEREAS, Holder bas named, constituted and appointed in writing BRADLEY E. RAUCH, a

     resident of Harris County, Texas, ZACHARY SCHNEIDER, a resident of Harris County, Tex.as, ANGELA

     ZAVALA, a resident of Travis County, Texas, and also MJCHELLE JONES, a resident of Travis County,

     Texas, as Substitute Trustees, each with the power to act independently (and without the joinder of the

     others) under and by virtue of the Deed of Trust and to hold possess and execute all the estate, rights, powers

     and duties conferred upon the Original Trustee in the Deed of Trust and by applicable law;

               WHEREAS, Grantor has defaulted in the perfonnance of its obligations under the Note and the

     Deed of Trust, and notice of such defaults have been waived, and/or have occurred, and Grantor has failed

     to cure such defau.lt(s);

               WHEREAS, acceleration of maturity and demand have been made upon Grantor for payment of

     the Indebtedness, and/or have been waived, and/or have occurred;

               WHEREAS, the proceeds of the Note were used for commercial purposes, and the Mortgaged

     Property was not to be used by the debtor for residential purposes;

               WHEREAS, the Holder has called upon and requested either or any of Bradley E. Rauch, Zachary

     Schneider, Angela Zavala, Michelle Jones, or any additional substitute trustee appointed pursuant to the

     tenns of the Deed of Trust, as Substitute Trustees, to perfonn the Trustee's duties under the Deed of Trust

     and to post, mail and file, or have posted, mailed, and filed, notice and to sell the Mortgaged Property

     without prejudice and without creating an election not to proceed against any other collateral securing the

     obligations of the Grantor to the Holder, and without waiving any rights or remedies which the Holder has

     against the Grantor or any other parties obligated for payment of the indebtedness;

               NOW, TIIEREFORE, the undersigned Substitute Trustee, at the request of the Holder, hereby gives

     notice that after due posting of this Notice a.s required by the Deed of Trust and law, a Substitute Trustee

     will sell on September 1, 2010 (that being the first Tuesday of said month, as provided for in Texas

                                                            2
     20170804 2019090113771361.1




                                               EXHIBIT NO. 13                                           EX. 13-004
     20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                       Pg 562 of 609




          Property Code Sec. 51.002) at public auction to the highest bidder for cash, at THE REAR "SALLYPORT"

          OF TIIE TRAVIS COUNTY COURTHOUSE, l 000 GUADALUPE STREET, AUSTIN, TEXAS 7870 I,

          said location having been designated by the County Commissioners' Court of Travis County, Tex.as (or such

          other location as may be designated by said County Commissioners' Court), the sale to begin no earlier than

          I :00 o'clock p.m. and no later than three (3) hours after such time, the Mortgaged Property, including

          without limitation, all personal property described in the Deed of Trust, owned by the Grantor, Grantor's

          heirs, legal representatives, successors and assigns, and originally covered by the Deed of Trust, whether

          or not he.rein specifically described.

                    THE SALE OF THE PROPERTY IS "AS IS" AND "WHERE IS" AND WITHOUT

          REPRESENTATlON OR WARRANTY OF ANY KIND BY THE SUBSTITUTE TRUSTEE OR

          HOLDERS OF SAID INDEBTEDNESS, EXPRESS, IMPLIED, STATUTORY, QUASI-

          STATUTORY OR OTHERWISE, ANY WARRANT OR MERCHANTIDILlTV OR FITNESS FOR

          A PARTICULAR PURPOSE BEING EXPRESSLY DISCLAIMED. NEITHER TIIE HOLDER

          .NOR THE TRUSTEE OR SUBSTITUTE TRUSTEE MAKES ANY REPRESENTATIONS OR

          WARRANTIES WITH RESPECT TO THE                            COMPLIANCE WITH LAWS, RULES,

          AGREEMENTS, OR SPECIFICATIONS. NOR                   wrm RESPECT TO CONDITION, QUALITY,
          CAPACITY, DESIGN, OPERATION, ABSENCE OF ANY LATENT DEFECTS OR ANY OTHER

          WARRANTY OR REPRESENTATION WHATSOEVER WITll RESPECT TO THE PROPERTY,

          ALL OF WHICH ARE EXPRESSLY WAIVED BY PURCHASER(S).


                                        THE NEXT PAGE IS THE SIGNATURE PAGE




'·
1.




                                                               3
          10170804,20190907fJ778361,1




                                                   EXHIBIT NO. 13                                         EX. 13-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 563 of 609




     WITNESS BY HAND this 7th day of August, 1020.




     COUNTY OF HARRIS                 §
                                      §
     STATE OF TEXAS                   §

            This document was acknowledged before me on this, t c 7th day of August, 2020, by Zachary
     Schneider, Trustee.




     Name and Address of Substitute Trustees:
     Mr. Bradley E. Rauch
     Hirsch&. Westheimer, P.C.
     141 S Louisiana, 361h Floor
     Houston, Texas 77002
     Mr. Zachary Schneider
     Hirsch & Wcstheimer, P.C.
     1415 Louisiana. 3 61h Floor
     Houston, Tex.as 77002

     Angela z.avala
     Foreclosure Network of Texas
     l 0406 Rockley Road
     Houston, TX 77099

     Michelle Jones
     Foreclosure Network of Texas
     I 0406 Rocklcy Road
     Houston, TX 77099

     AFTER RECORDING, PLEASE RETURN TO:
     Mr. Zachary Schneider
     Hirsch & Westheimer, P.C.
     1415 Louisiana, 3·61h Floor
     Houston, Texas 77002




                                                    4
     20170804.201909071311&3«11. I




                                          EXHIBIT NO. 13                                  EX. 13-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 564 of 609




                                                      EXHlBIT "A"

                                                     Legal Description

       3.395 Acruts 01 LAND SITUATm> IN Tin CITY OJ .AOSTIN, TRAVJS COUNTY, TIXAB, BEtNG ALL 0.-1,oT
       1 ANO A PORTION OP LOT l, Al.LANDAI.n NOKTH SBCTJON ~ A SUBDIVISION 01' RECOn.D IN
       VOLUME ti, PAC& 11 OD' Tim PLAT UCOJU>S OP TRAVl8 COCJNTY, TKXAS1 SA.D> 3.395 ACRES BEING
       HORS PAn.nCVLAllLY DBSCRJB.:&D BY MrraS AND BOUNDS AS 110LLOW81

       BGOINNDiO,.AT A l/l men IRON ROD JOUND IN 'l'llB &AST&RLY LIN& OF BllllNltT ROAD (140' R.O. W.),
       BRING nm SOtmlWUI'&RLY COI\NltR 01LOT1, JACKSON nr.ruv.cn HO. i AM&NDID, A. !UBDIVJSlON
       017 llECORD IN VOLUM!t41, PAGB 13 OJ SAID PLA.TRICOnDS AND THJt NOnTBWISTIRLY COP.Nin 01'
       SAID LOt J, ALLANDALJt NOTI.'111 S'&C'l'lON )'IV&, :Pon Tim NOnTBWlr.STltnLY COnNER mtRllOF;

       TIIBNCl.i 8150- ~4 1 00 11 B. ALONG 'l'BB SOUTllJJl.LYUNIS OP SAID LOT l, .JACJCBON TXRRACU NO, 2
       A?IBND&D AND LOT 4 Oir SAID JACJGON 'BRRACU N0.1 AMINDl!.D, n&INO 'I1m NOll.rBRLY LIN& OF
       SAID LOT J, AJ.J..ANDAI& NOR:I'H SIC'llON nw, iOU TD NOR.TB:lru.Y          mm   Br.R.WJ!, PASSING A'I A.
       DIBTANC& 01164.74 B'E&T A111 INCII tRON ROD POUND ATTHI COMMON SOO'Tat.aLY CORNER Oii SA1D
       LOT 1, JACKSON TZUAC&NO. 2 ~'D'BD AND 8/JD LOl' 4, JACKBON TJttlRACB NO. l AMJUIDIU> AND
       CON"l1N'OING JOllA TOTAL DIJTANC& OP25P.65 nn TO A 112 mca IRON PIPJt POUND JJ nm
       80t1l'ImAS'l'1tRL COIUUR. o• B.\ID LOT 4, JACKBON TmilAQ NO. 2 AMJ.ND'ED, IWNO nm
       SOUI'BWl.s'BRLY conm:n OJ LOT 1. B?..OCIC "B" L.\NI1m TltRRACI SltCllON '·A BU3DtVlBION OU
       JUCOa.D ~ VOLUM.111, PAOI H OJ SAID PLAT RBCOR.D6 AND Tim NORTB'\WSTIJU.Y CODNER Oll'LOT
       I, DLOCK "P'' ALLANDAl.Jt NORTH mcrtON nmsr., ASUBDIVl810 N or R&CORD 1N VOLUME 17, PA02
       lO or SAID PLAT ll&COUDS AJ'fD .u..so HING 11f& NORTB.ltASTIU\LY CORNBR. OF WI> LOT 1,
       JJ,LAM>AU NOR.TB S!CTION FJVl. l'OR t1Ii NORTRKASl'l.RLV CORNER BIRI0'1
        TIJ.ll'{C:Z, 9 13• 5].I 00" W, ALONG Tlm WIS'HRLYUNJtS 01' LOTS 2, 31 6, 1 ANO 8, llLOCIC "P" OF SAID
        .AU.ANDALK NOKTB SV.CTJON TRR£Jt AND ALO HG TD WISTltRL'c' t.n.."BS 011 LOT .fAAND LOT 5A,
       CUZltlBDIVlllON Olr LOTS 4 AND 4, BU>CX. "P" Al.LANDAU HORI'll sncTION TU.rum, A SUBDIVCSION OF
       MCOllD tN VOLUM'& l5, PAOl 4l or SAID PLAT nl:CORDS AND ALSO BIUNG Al,QNG nm WK~IU.Y
       LINE OF LOT 1, IlLOCI( "P" AUJ.Nl>ALD NOR'.l'H ncnoN TWO, AiUlll>rvtBlON OJ RICORD IN VOLUMR
        t5, PAGE91 OUSAlDPLA.TimCORDS, BIUNCTWtlLUTD.LYLINiiOPSA.IDLOTl1 ALLANDALBNORTil
       sacnoK r1V1, Pon nm EASTUl\LY I.INS mumou, AI>IBTANCn ov 5!18.7' n.ETTO A 111 mcu mow non
       wrr.11 CAP POUND IN Tlln ~OllTmtRLY LIN& OP T'RAICWOOD DJUVli (64' a .o .W.), DICING nm
       SOllI11WU1'1RLY CORNER Olt SAlD LOT 11 DLOCK •pot A.LLANDA.1.JtNOil.Tll SICI'JON 1'VO A.ND TRK
       SOurmtASTBJlLY CORNER OF SAD> LOT 1t AI.LANDAU NORnl 81tCI10N FlVI, POR nm
       SQVTIBABTDLY CORNJUl REMOU1                                              .
      TBRNO. N 7Ci• 011 OOll w, ALO NO nm NOD.TBJllU,)' LlNR OVT&AKWOOD OIU\llt, DIU:NG mn SOOnmRLV
      LINK or SA.JD LOTi, ALLA.NDAU NORTB SECTlON Jl'IVE, ron TK£ SOUTHJCRLY LlNB tnm&Olf1 A
      DIST.4.NCB 011 UU? VUT TO Al/J Il'ICB IRON ROD wrm CM FOUND IN nr& sounmru.,y UNX Oii
      Dtm.NltT ROAD, DIINO TB.It SOtmlWKSTl.RL'll CORNll.R 011 SA.ID LOT l, AlLANDALlt >l'ORl'll SiCllON
      ITlVZ. JIOJ\ THI IODTBWXBT&RL'll CORNER DRBOF;                     ·                            ·

      TltiNCE. N 13° 5'11 0011 11, ALONG nm J&AS'l'lUU.Y LINlt 011 BUilNBTltOAD, BBINC A PORTtON or TIJQ
      \YEBTIRL'I( LJNg OP um LOT 2, ALL.ANDA.LC NOJm! SSCTION 1l'IW. JOR A roRTtON or 'l'HE
      WE8Tl3\LY LINE BIUUWJ1, ADIBTANCB OF 5'41.14 nrrro A 1/l INCB lRON ROD WlTD CAP JOUND >J
      nm SOVTIIW!S'TDLY CORNltll or SAID LOT J, AI.LANDAU HO.RTD 8.&CTlON lflVlt, ran AN ANGLE
      1'01NTBUIULOl7, 111\0M Wt![C[I A ltl INCl:I IltON l\OD OOUND liltA.1\5 N 61' 03' 41• S, A lllSTANClt OP 0.71
      ltUTI




                                                               5
     2017Ua()4.20190901/lH8364.I




                                                  EXHIBIT NO. 13                                              EX. 13-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 565 of 609




        t1l.lla, WVINO TD &A8TULY UN&OilORHll' ROAD 1 OVZJl.AND AOOSi B.UD LOT t
        ALt.AHD.U& NOJlTB llCflOH ftYI, JOaJ. POJmOH or TD WU'TllU.V UHi BDIOJ
        JOU.OWIJ(Q TWO (I) CODD&U Mm l>ll?AHCUI                               I
                                                                                          m
              1)1 '" o.I' 00" c, ADISTANaOll aMUDT'TOAP.K.Nl.11. wrru
              J.IODn'DUOft
                                                                           um.r.a roum JJ'OllMANQU.
              2) 14 u• c• 80" Ii Al>tlrANCI o" 61'.1 JUTTO .ll/J IHCB DlON ROD wrm CJi.1 POUJ4D fN Ta
              COMMON UHi orlADJ L01' t,.Al.LAHl>Al&l'fORm llRC'l'ION ftVI .um IMD LOT J,
              w...ua>Al&JCOID'll llCTIOM 1lYI. f()l.AJf AHQl.& PODfJ' muo1. PROM wmcn .4 CtJ'I' •')Ctl
              '°ma>    Df OOKC'IST& BL\11 H "' ,... 30n I.A.DwrAMa 01ui1Dl'I
        1'BIRClt H f(I u• oe• w, 41.0HG TD COtiQ.itOH UM& o.. um LOT I, AU.ANDA.LI NORI'U DCilON
        1tY1 AMO UJI> l.M' St ~AUi MOltl'll ac:nolf       nn.  JOllJ. l'08.TIOH OJTIDl 'WUt'DLY J..Jm
        llUI07, ADllTi\HC& or U4.U YDl'TO A1/J mes laOH ROI> wrra cu JOON1> IN 'tmt r.unm;y
        1lJC& OfluaHft llOAD, UINOTBI HQlTBWlt1ULY COM'Ul Of IAID LOT l,~AJ.a MOJl'l'll
        llC"n()f( V1V1., fOIAHAlf'QU POJMrlllDOJ1
        ~ 14 u• n• ea• .. ALONG Tiii L\i'l'DLY LDll or BUIU<IT ao.u>, HlHQA l'OB'ltOJll OJTD
        Wll'TIRU' UMI or WI> LOT 2t AU.AHl>AU M01!'11 DCnOM f'1'll1Z. POR APO'R110N 011' 'm&
        ~UNI BUIOJ, 4DllTAltCI orll:rt VDT TO 1D fOIM" OJJ1<1t1'1Nt:HG, co~a AN
        ADA   or,..., A.CRU (i4t.Us   SQ. JT,) or l.AND. wou <>a LUS.




                                                                        FILED AND RECORDED
                                                                         OFFICIAL PUBLIC RECORDS



                                                                        Dana OeBeauvolr, County Clerk
                                                                            Travis County, Texas

                                                     202040410               Aug 10, 2020 11 :12 AM
                                                                          Fee: $3.00           MACEDOS




                                                          6




                                               EXHIBIT NO. 13                                       EX. 13-008
            20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                              Pg 566 of 609
                                            AFFIDAVIT OF MAILING
                                             (WC Teakwood Plaza)

    STATE OF TEXAS                  §
                                    §
    COUNTY OF HARR IS               §

               BEFORE ME, t he undersigned authority, a notary public in and for the State of Texas, on

    this day personally appeared Enrique DeLaMora, who being duly sworn, upon his oath deposes

    and says as follows:

               That on the 11th day of Augu st, 2020, Affiant, for and on behalf of BancorpSouth Bank, a

    Mississippi banking corporation, deposited a copy of the Notice of Substitute Trustee's Sale

    attached hereto in a post office or official depository under the care and custody of the United

    States Postal Service, enclosed in a post-paid wrapper marked "certified mail" and/or enclosed in

    a first class mail postage-paid wrapper, properly addressed to each of the following parties at the

    respective addresses indicated below, each address being the most recent address of t he

    respective party as shown by the records of the Holder:

    Via CMRRR #9474 7266 9904 2767 5059 28
    and First Class U.S. Mail
    WC Teakwood Plaza
    c/o World Class
    814 Lavaca St.
    Austin, Texa s 78701
    Attn: Natin Paul

    C 001es T o:
    Natin Pau l                                          World Class Capital Group, LLC
    c/o World Class                                      c/o World Class
    814 Lavaca St.                                       814 Lavaca St.
    Austin, Texas 78701                                  Austin, Texas 78701
    Vta CMRRR# 9474 7266 9904 2767 5059 35               Attn: Natin Paul
                                                         Via CMRRR# 9474 7266 9904 2767 5059 42

    Linda Thong                                          Brian Elliott
    World Class                                          World Class Global Business Services
    244 Fifth Avenue, Suite 2200                         814 Lavaca St.
    New York, N ew York 10001                            Austin, Tx 78701
I   Via CMRRR# 9474 7266 9904 2767 5059 59               Via CMRRR# 9414 7266 9904 2167 5056 07,
                                                         And First Class Mail




               SIGNED AND SWORN TO BEFORE ME by Enrique Del aMora, th is       11th   day of August, 2020.




    20170804.20190907/37865 16. I

                                               EXHIBIT NO. 14                            EX. 14-001
   20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                     Pg 567 of 609
ELECTRONICALLY RECORDED               2017066580
                                     TRV            16            PGS

 ts() (~;rO'T i ~7 ·- :-z.ct 'C~-01- rtv
                            COLLATERAL ASSIGNMENT OF LEASES AND RENTS


      THE STATE OF TEXAS                                  §
                                                          §
      COUNTY OF TRAVIS                                    §


      ') f . THISCOLLATERALASSIGNMENTOFLEASESANDRENTS("Assignmenf')madeasofApril
      _'-->°_, 2017, by WC TEAKWOOD PLAZA, LLC, having an address at 401 Congress Avenue, 33rd Floor,
      Austin, Texas 78701, as assignor ("Assignor") to FIRST STATE BANK CENTRAL TEXAS, having an
      address at P. 0. Box 6136, Temple, Texas 76503~6136, as assignee ("Lender").

                                                         RECITALS:

               WC TEAKWOOD PLAZA, LLC by virtue of that certain Promissory Nate of even date herewith
      is indebted to Lender in the principal smn of $7 ,600,000.00 in lawful money ofthe United States of America
      (together with all extensions, renewals, modifications, substitutions and amendments thereof, the ''Note"),
      with interest from the date thereof at the rates set forth in the Nate, and principal and interest being payable
      in accordance with the terms and conditions provided in the Note.

               Assignor is the owner of or is acquiring the following described real property (the ttReal Property"),
      (whlch together with the buildings, structures, fixtures, additions, enlargements, extensions, modifications,
      repairs, replacements and improvements now or hereafter located thereon collectively, the 11Property11) and
      which Real Property is described as follows:

              3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS,
              BEING ALL OF LOT 2 AND A PORTION OF LOT 1, ALLANDALE NORTH SECTION FIVE,
              A SUBDNISION OF RECORD IN VOLUME 18, PAGE 11 OF THE PLAT RECORDS OF
              TRAVIS COUNTY, TEXAS, SAID 3.395 ACRES BEINGMOREPARTICULARLYDESCRIDED
              BY METES AND BOUNDS ON EXHIBIT 11A11 ATTACHED HERETO AND MADE A PART
              HEREOF FOR ALL PURPOSES.                                             .

             · The Note is secured by that certain Deed of Trust, Security Agreement and Financing Statement
      given by Assignor for the benefit of Lender, of even date herewith, covering the Prope1ty (defmed below)
      and intended to be duly recorded (the "Security Instrument") and certain other documents (other than this
      Assignment) now or hereafter executed by Assignor and/or others in favor of Lender which by their tenns
      wholly or pa1tially secure or guarantee the payments under the Note (the "Other Security Documents").

               Assignor desires to secure the payment of the principal sum, interest and all other sums due and
      payable under the Note, the Security Instrmnent, this Assignment and the Other Security Docmnents
      (collectively, the "Debt") and the performance of all of its obligations under the Note and those other
      obligations described in Section 1.01 of the Security Instrument (ttOther Obligations11).

                                              ARTICLE I. ASSIGNMENT

               1.01    PROPERTY ASSIGNED. Assignor hereby irrevocably and unconditionally assigns and grants
                       to Lender the right, title and interest of Assignor in and to au· of the following property,
                       rights, interests and estates, whether now owned, or hereafter acquired (the "Assigned
                       Property"):

      JNG17\FSBC1\WCTEAKWD\kl7121AsnLsev2.wpd
      April 10, 2017 (2:00pm)                                 1                          ASSIGNMENT OF LEASES AND RENTS
                                                    EXHIBIT NO. 16                                         EX. 15-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 568 of 609




                 A.      Leases and Other Agreements. All existing and future leases and all other
                         agreements, whether or not in writing, affecting the use, enjoyment or occupancy
                         ofall or any part of the Property, now or hereafter made, whether before or after the
                         filing by or against Assignor of anypetitionforreliefunder 11U,$,C,§101 et seq.,
                         as the same may be amended from time to time (the "Bankruptcy Code"), together
                         with any extension, renewal or replacement of the same (collectively the "Leases").

                 B.      Rents. All rents, additional rents, revenues, incomei issues and profits (including,
                         without limitation, fixed rent, minimum rent and percentage rent, if any, and all oil
                         and gas or other mineral royalties and bonuses), deposits, accounts and other
                         benefits arising from the Leases or otherwise from the use, enjoyment and
                         occupancy of the Property and any cash or security deposited in connection
                         therewith, and all other monetary amounts of eve1y type (including, without
                         limitation, damages for breach) which are from time to time payable by tenants (at
                         the Property) to Assignor (as landlord) under the Leases or which are otherwise
                         receivable by Assignor with respect to the Leases or Property including rights and
                         proceeds of any rental interruption insurance, claims arising out of a default in the
                         payment to be made to possess or occupy the Property, any Lease termination fees,
                         reimbursements for tenant finish, as well as all items considered 11Rents 11 under
                         applicable Texas statute, including Texas Property Code Chapter 64 as same may
                         be amended from time to time (11Chapter 64 11 ) and all of such previously mentioned
                         sums which are from time to time payable by guarantors (of the obligations of
                         tenants) to Assignor (as landlord) under the Leases and all amounts payable by
                         tenants (and guarantors for tenants) to Assignor (as landlord) under the provisions
                         of the Banlcruptcy Code as amended from time to time, and all proceeds of Rents
                         including identifiable proceeds and identifiable cash proceeds whether paid or
                         accruing before or after the filing by or against Assignor of any petition for relief
                         under the Banlcruptcy Code (collectively, the "Rents").

                  C.     Bankruptcy Claims. All claims and rights to the payment of damages and other
                         claims arising from any rejection by a lessee of any Lease. under the Bankruptcy
                         Code (the "Bankruptcy Claims'').

                  D.     Lease Guaranties. All claims and rights under any and all lease guaranties, letters
                         of credit and any other credit support (individually, a "Lease Guaranty", and
                         collectively, the "Lease Guaranties") given to Assignor by any guarantor in
                         connection with any of the Leases (individually, a "Lease Guarantor", and
                         collectively, the "Lease Guarantors").

                  E.     Proceeds. All proceeds from any sale or other disposition of the Leases, the Rents,
                         the Lease Guaranties and the Bankruptcy Claims.

                  F,      Other Rights of Lessor, All rights, powers, privileges, options and other be1iefits
                          of Assignor as lessor under the Leases and beneficiary under the Lease Guaranties,
                          including without limitation the immediate and continuing right to make claim for,
                          receive, collect and apply all Rents payable or receivable under the Leases and all
                          sums payable under the Lease Guaranties or pursuant thereto (and to apply the same
                          to the payment of the Debt or the Other Obligations), and to do all other things


   JNG 17\FSBCT\WCTEAKWD\kl 7121AsnLsev2.wpd
   April 10, 2017 (2:00pm)                            2                          ASSIGNMb'NT OF LEASES AND RENTS

                                            EXHIBIT NO. 16                                        EX. 15-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 569 of 609




                        which Assignor or any lessor is or may become entitled to do under the Leases or
                        the Lease Guaranties.

                G.      Entty and Possession. The right, at Lender's option, to enter upon the Property in
                        person, by agent or by court-appointed receiver, to collect the Rents and enforce the      f.

                        Leases.

                H.      Power of Attorney. Assignor's irrevocable power of attorney, coupled with an
                        interest, to take any and all of the actions set forth in Section 5.01 of this
                        Assignment and any or all other actions designated by Lender for the proper
                        management and preservation of the Property.

                I.      Other Rights and Agreements, Any and all other rights of Assignor in and to the
                        items set forth in subsections (a) through (h) above, and all amendments,
                        modifications, replacements, renewals, extensions, supplements, restatements and
                        substitutions thereof.

                                   ARTICLE II. CONSIDERATION

        2.01    CONSIDERATION. This Assignment is made in consideration of that certain loan made by
                Lender to Assignor evidenced by the Note and secured by the Security Instrument and the            1.
                Other Security Documents.

                              ARTICLE III. TERMS OF ASSIGNMENT

         3.01   PRESENT ASSIGNMENT. It is intended by Assignor that this Assignment constitutes a
                present, irrevocable and collateral assignment ofthe Assigned Property which immediately
                vests into Lender a perfected security interest in the Assigned Property. This Assignment
                effects a transfer of the Rents to Lender and grants Lender a first priority lien on the Rents,
                and is intended to and creates in Lender all the rights of an assignee of Rents as established
                under Chapter 64 and constitutes Lender as the assignee ofthe Rents in accordance with the
                terms and provisions of this Assignment. It shall never be necessary for Lender to institute
                legal proceedings of any ldnd to enforce the provisions ofthis Assignment. This Assignment
                of all such present and future Leases and present and future agreements comprising the
                Assigned Property is effective without further or supplemental assignment.

         3.02   NOTICE TO LESSEES. Assignor hereby agrees to authorize and direct the lessees named in
                the Leases or any other or future lessees or occupants of the Property and all Lease
                Guarantors to pay over to Lender or to such other party as Lender directs all Rents and all
                sums due under any Lease Guaranties upon receipt from Lender of written notice to the
                effect that Lender is then the holder of the Security Instrument and that an Event of Default
                (defined herein) exists, and to continue so to do until otherwise notified by Lender. Lender
                also has the right to give written enforcement notice ("Enforcement Notice") to Assignor
                and/or to each tenant under Chapter 64. Upon the occurrence of any such Event of Default
                and the resulting automatic termination of such Right to Collect (as defined herein), unless
                Lender gives Assignor notice to the contrary (a matter within the sole discl'etion of Lender),
                or upon Assignor's receipt of the Enforcement Notice, all Rents thereafter received by
                Assignor shall, in their entirety, bepromptly(andinno event beyond five (5) calendar days)
                paid over by Assignor to Lender and Lender may exercise any and all legal and equitable


  JNG17\FSBCT\WCTEAKWD\k17121AsnLsev2.wpd
  April 10, 2017 (2:00pm)                             3                           ASSIGNMENT OF LEASES AND RENTS

                                            EXHIBIT NO. 16                                         EX. 15-003
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 570 of 609

                                                                                                                   :!



                remedies including, without limitation the remedies ptovided for under this Assignment
                and/or Chapter 64.

        3,03    No PRO TANTO PAYMENT. Assignor acknowledges and agrees that the execution and
                deliver of this Assignment does not constitute any nature of pro tanto payment of the Debt
                to Lender. In the case of Rents which may hereafter be paid to Assignor, such Rents will
                not constitute payment to Lender (and hence will not be credited on the Debt) unless and
                until such Rents are actually paid by Assignor to Lender and applied by Lender in such
                manner. In the case of Rents paid to Lender by the tenants, such Rents will be pro tanto           '.
                credited on the Debt only to the extent, if any, that such Rents paid to Lender are neither        i
                disbUl'sed by Lender to Assignor nor paid directly by Lender for utilities, maintenance,           I!
                                                                                                                   11
                repairs, taxes, assessments, insurance or other expenses relating to the Property.                 i       I
                                                                                                                   !-:'.
                                                                                                                   ;;
        3.04    No COMMINGLING OF RENTS. The Rents (and interest, if any) shall not be conmnngled with
                any other funds of Assignor and Assignor shall not deposit any other funds ill the accounts        11
                                                                                                                   'I
                                                                                                                   I_~
                containillg the Rents other than the Rents.

        3,05    NON-PAYMENT OF RENTS. In the event any lessee receiving any such written notice from
                Lender as described in Section 3.02 hereof, or withholding of such Rents by such lessee or
                such lessee's paying Rents into the registry of the court in co1mection with an interpleader
                or other action, or any other non-payment of such Rents to lender by any lessee, such lessee
                will be liable to Lender for the Rents not so paid to Lender plus costs of court plus attorney1s
                fees of Lender.

         3,06   TERMINATION OF ASSIGNMENT. Upon payment in full of the Debt and the delivery and
                recording of a satisfaction or discharge of Security Instrument duly executed by Lender, this
                Assignment shall become null and void and shall be of no further force and effect.                     l;
                                                                                                                       f
         3.07   lNCORPORATIONBYREFERENCE. All representations, warranties, covenants, conditions and                   l
                agreements contained in the Security Instrument as same may be modified, renewed,
                substituted or extended are hereby made a part of this Assignment to the same extent and
                with the same force as if fully set forth herein,

                                ARTICLE IV. RIGHT OF ASSIGNOR
                                     TO COLLECT RENTS

         4.01   RIGHTS OF COLLECTION BY ASSIGNOR. So long as there exists 110 Event of Default,
                Assignor shall have the right to receive and collect the Rents (the 11Right to Collect11), It is
                the intent of Assignor and Lendel' that Lender shall have a perfected security interest in the
                Rents and identifiable proceeds and identifiable cash proceeds. As such, Assignor
                specifically agrees to the temlS of this Article. The Rents so received and collected by
                Assignor shall be deposited by Assignor in one or more accounts containing only the Rents
                so deposited in such accounts (each and collectively a "Rental Deposit Account") plus any
                interest paid by the depository on the amount from time to time in such accounts. Rents
                (and intel'est, if any) shall not be commingled with any other funds ofAssignor andAssignor
                shall not deposit any other funds in such accounts other tha11 the Rents. Assignor shall,
                witlnn seven (7) days following notice from Lender to Assignor, advise Lende1· in writing
                of the names and locations of each Rental Deposit Account as well as the account number
                of each such account, Assignor shall advise Lender of the balance in each Rental Deposit
                Account to the extent that such infonnation may be requested by Lender. Assignor

  JNG17\FSBCT\WCTEAK.WD\k17121AsnLsev2.wpd
  April 10, 2017 (2:00pm)                              4                          ASSIGNMENT OF LEASES AND RENTS


                                            EXHIBIT NO. 16                                         EX. 15-004
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 571 of 609




                aclmowledges and agrees that Assignor's Right to Collect the Rents does not negate or
                othe1wise affect the status of this Assignment as being a valid security interest and lien in
                favor of Lender as to the Rents.

        4.02    USE OF RENTS BY ASSIGNOR, All ofthe Rents so received or collected by Assignor pursuant
                to the Right to Collect hereby granted pursuant to Section 4.01 hereof shall be utilized by
                Assignor for payment of the Note, for timely payment of taxes and assessments on the
                Property before the accrual of any penalty or interest with respect thereto, for payment of
                premiums on insurance required under the Security Documents, for payment of the costs of
                maintenance and repairs which are the obligation of Assignor under the Leases with respect
                to the Property, for fulfilhnent of Assignor's other obligations under the Security
                Docun1ents, all of such previously stated obligations ofAssignor to be fulfilled by Assignor
                prior to Assignor's utilization of the Rents for any other purpose whatsoever.

        4.03    AUTOMATIC TERMINATION OF ASSIGNOR'S RIGHT To COLLECT. Upon and during the
                occurrence of any Event of Default, upon Lender's sending a Wl'itten Enforcement Notice
                (an "Enforcement Notice") to Assignor, the Assignor's Right to Collect under Section4.01
                of this Agreement shall, automatically terminate without the necessity that Lender give
                Assignor any further notice or institute against Assignor any nature oflegal proceedings or
                talce any other action, and Lender also has the right to give a written Enforcement Notice to
                each tenant under Chapter 64, Upon the occurrence of any such Event of Default and the
                sending the Enforcement Notice terminating the Right to Collect, upon Assignor's receipt
                of the Enforcement Notice, all Rents then held or thereafter received by Assignor shall, in
                their entirety, be promptly (and in no event beyond five (5) calendar days) paid over by
                Assignor to Lender and Lender may exercise any and all legal and equitable remedies
                including, without limitation the remedies provided for under Article 6 of this Assignment
                and/or Chapter 64,                                                                                 \
                                                                                                                   II .
                                                                                                                   I
         4.04   IMP ACT ON TENANTS OF TERMINATION OF ASSIGNOR'S RIGHT TO COLLECT. Notwithstanding
                any of the other tenns or provisions of this Assignment, until receipt from Lender of notice
                of the occurrence of any Event of Default, or an Enforcement Notice, each tenant may pay
                rentals directly to Assignor. Upon receipt by any tenant unde1· the Leases, however, of
                notice from Lender that an Event of Default has occurred, or an Enforcement Notice,
                irrespective of whether Assignor contests the occurrence or existence of such Event of
                Default or contests L\:lnder's entitlement to receive the Rents, each such tenant under the
                Leases is hereby authorized and directed and required to pay directly to Lender all Rents
                accruing after the date of the Event of Default notice or the date of the Enforcement Notice
                from Lender (irrespective of any contrary provision of the lease to such tenant or any other
                circumstances whatsoever); and the receipt by Lender of Rents shall constitute a release of
                each tenant paying such Rents to the extent of the amounts so paid to Lende1· by such tenant.
                The receipt by a tenant of any such notice from Lender constitutes full authorization and
                mandate fo1· such tenant to make all future payment of Rents directly to Lender and each
                tenant paying such future Rents to Lender after such notice from Lender shall be permitted
                to rely on such notice and shall have no liability to Assignor after such notice for any Rents
                so paid to Lender by such tenant. In the event that any tenant receiving any such notice from
                Lender does not timely pay such future Rents to Lender, whether on account of continued
                payment of such Rents by such tenant to Assignor or withholding of such Rents by such
                tenant or such tenant's paying such Rents into the registry of the court in connection with
                an interpleader or other action or any other non-payment of such Rents to Lender by any
                tenant, such tenant will be liable to Lender for the Rents not so paid to Lender plus costs of

  JNG17\FSBCT\WCTEAKWD\k17121AsnLsev2.wpd
  April 10, 2017 (2:00pm)                             5                          ASSIGNMENT OF LllASES AND RENTS


                                            EXHIBIT NO. 16                                        EX. 15-005
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 572 of 609




                   court plus attorneys' fees of Lender. Lender may also contact each Tenant before an Event
                   of Default and shall cause each tenant to agree in writing to the tenns a11d provisions ofthis
                   Section 4.04. Whenever requested by Lender, Assignor shall promptly obtain from each
                   tenant and deliver to Lender an agreement executed by such tenant which provides that
                   tenant has agreed to the tenns and provisions hereinabove set forth in this Section 4.04.

                            ARTICLE V. COVENANTS, REPRESENTATIONS AND
                                      WARRANTIES OF ASSIGNOR

          5.01      COVENANTS OF   ASSIGNOR. Assignor hereby unconditionally covenants and agrees with
                   Lender as follows:

                    A.        to observe, perfonn and discharge, diligently and punctually, all the obligations
                              imposed upon the landlord under the Leases and not to do or permit to be done
                              anything to impair the Leases or the Rents obligations or any of the other
                              obligations of the tenants under the Leases; and Assignor shall give prompt notice
                              to Lender of any failure on the part of the Assignor to observe, pe1form and
                              discharge any of Assignor's obligations under this paragraph or under any other
                              portion of this Assignment; ·

                    B.        not to receive and accept or collect any of the Rents arising or accruing under any
                              of the Leases or from the Property more than one (1) calendar month in advance,
                              unless Assignor notifies Lender in advance of such pre-payment.

                    C.        except as required by prudent business judgement exercised by Assignor in good
                              faith, not to grant any period of free rental or abated rental under any of the Leases;

                    D.        not to execute any further assignment of the rights or interests of Assignor (as
                              landlord) in the Leases without Lender's prior written consent and not to execute
                              any other assignment or transfer of Rents arising or accruing from the Leases or
                              from the Property;

                    E.        not to subordinate any of the Leases to any of the Security Documents or any other
                              mortgage or other encumbrance, or pennit, consent or agree to such subordination
                              without Lender1s prior express written consent;

                    F.        except as required by prudent business judgement exercised by Assignor in good
                              faith, not to alter, modify or change the tenns of any of the Leases (or the terms of
                              any guaranty of any of the Leases) or give any consent or exercise any option
                              required or permitted by such terms without the prior written consent of Lender
                              which consent shall not be unreasonably withheld or delayed, or cancel or terminate
                              any of the Leases (or any guaranty of any of the Leases) or accept a surrender of
                              any of the Leases or take or permit any action the effect of which is to result in a
                              sunender of any Lease by operation of law; provided however, Assignor may
                              terminate a Lease as a result of Lender's election to apply insurance or
                              condemnation proceeds towards the Debt from a loss or taldng that directly affects
                              the leased premises with respect that lease;

                    G.        not to consent to any assignment of or subletting under any of the Leases, except as
                              required in accordance with theirtenns, without the prior written consent ofLender;

  JNGl 7\FSBCT\WCTEAKWD\kl 7121AsnLsev2.wpd
  April 10, 2017 (2:00pm)                                   6                           ASSIGNMENT OF LEASES AND RENTS

                                                  EXHIBIT NO. 16                                         EX. 15-006
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 573 of 609




                       and not to grant any renewal 01· extension option U11der auy of the Leases or agree
                       to the enlargement or diminution in size or relocation of the leased premises U11der       !
                       any Lease without the prior written approval of Lender which consent shall not be          !.: ..
                       U11feasonably withheld or delayed;                                                         t->
                                                                                                                  I.·


                        to execute and deliver to Lender, at the request ofLender all such further assUl'ances
                                                                                                                  I·1·-·
                H.                                                                                                c·
                        and written instruments and take all such other action with respect to the Property       v.:-
                                                                                                                  ~   .
                        and/or the Leases as Lender shall from time to time request in writing in order to
                        carry out the purpose and intent of this Assignment;

                I.      to enforce, in the name of Assignor (as landlord), and at the cost, expense and risk
                        of Assignor, the perfo11nance of each and every obligation, tem1, covenant,
                        condition and agreement in the Leases to be performed by any tenant; and Assignor
                        (as landlord) shall appear in and defend any action or proceeding arising under,
                        occurring out of or in any manner connected with the Leases or the obligations,
                        duties or liabilities of Assignor (as landlord) and any tenant-thereU11de1-, and, upon
                        request by Lender, Assignor will do so in the name and on behalf of Lender, but at
                        the expense of the Assignor, and Assignor shall pay all costs and expenses of
                        Lender, including attorneys1 fees and disbUl'sements, in any action or proceeding in
                        which Lender may appear;

                J.       not to waive, excuse, discount, set-off, compromise or in any manner release or
                       · discharge any tenant under any Lease (or any guarantor for any such tenant) of and
                         from any monetary or other obligations, covenants, conditions and agreements to
                         be kept, observed and performed by such tenant (or guarantor for such tenant),
                         including, without limitation, the obligation to pay Rents thereunder, in the manner
                         and at the time and place specified therein;

                K.      not to incur any indebtedness to any tenant (or guarantor for any tenant) under ai1y
                        of the Leases unless each such tenant (or guarantor) contemporaneously expressly
                        waives in writing any right to offset against (or recoup) any portion of such
                        indebtedness from Rents;

                L.      not to grant any Lease such that the effective lease rate over the term of the Lease
                        is substantially below the market mte for similar leases fm' similar terms in the
                        county where the Property is located without the Lender1s prior written consent;

                M.      to deliver to Lender, at the request of Lender from time to time, executed copies of
                        all or a portion of the Leases upon all or any part of the Property;

                N.      that any non-compliance by Assignor shall after applicable notice and failure to
                        cure as provided for in the Loan Agreement constitute an Event of Default; and

                O.      that no option to pUl'chase the Property 01· right of first refusal in connection with
                        any transfer of the Property will be granted by Assigi.101· under any of the Leases.

         5.02   REPRESENTATIONS AND     wARRANTIES OF ASSIGNOR. Assignor unconditionally represents
                 and warrai1ts to Lender now and continuing throughout the te11n of this Assignment as
                 follows:


  JNGI7\FSBCT\WCTEAKWD\k17121AsnLsev2.wpd
  April 101 2017 (2:00pm)                             7                          ASSIGNMENT OF LEASES AND RENTS

                                            EXHIBIT NO. 16                                        EX. 15-007
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 574 of 609




                A.      Assignor is the sole owner of the Property, and the landlord's interests in the Leases;

                B.      Assignor has all of the requisite right, power and autholity to assign the Rents to
                        Lender, and no other person, firm, corporation or entity has any right, title or
                        interest in the Rents;

                 c.     to the best knowledge of Assignor, the Leases are valid and enforceable, in full
                                                                                                                   i·.



                        force and effect and have not been altered, modified or anlended in any manner
                        whatsoever except as disclosed to Lender as evidenced by written amendments to
                        the Leases;

                 D.      to the best knowledge of Assignor, the tenants nan1ed in the Leases are not in
                         default under any of the terms, covenants or conditions of the leases and Assignor
                         has duly and punctually performed and shall at all times hereafter duly and
                         punctually perform all and singular, the terms, covenants, conditions and warranties
                         of the leases on the Assignor's part to be kept, observed and perfonned;
                                                                                                                   '' .
                 E.      no Rents provided forunder any of the Leases have been p1'eviously sold, assigned,        I
                         transferred, mortgaged or pledged by Assignor, and no Rents for any period                i
                         subsequent to the date of this Assignment have been collected by Assignor or shall        I
                         be collected by Assignor earlier than the calendar month next preceding the               I.
                         calendar month with respect to which such Rents are due and payable under the             !
                                                                                                                    ':·:.
                         terms of any of the Leases;

                 F.      to the best knowledge of Assignor, no period of free or abated rental has been
                         granted to any tenant under any of the Leases except as is disclosed 011 the most
                         recent rent roll provided by Assignor to Lender; and

                 G.      no option to purchase or right of first refusal in favor of a tenant in connection with
                         any transfer of the Property exists in any of the Leases.

                                       ARTICLE VI. REMEDIES

         6.01    REMEDIES OF LENDER.     Assignor hereby unconditionally covenants and agrees with Lender
                 as follows:

                 A.      Upon or at any time after the occurrence of an Event of Default, without waiving
                         such Event of Default, to the extent permitted by law, without notice and without
                         regard to the adequacy of the security for the Debt, with or without bringing any
                         action or proceeding, either in person or by agent, nominee, attorney, or a receiver
                         appointed by a court, in addition to Lender's rights under Section 4.03 hereof,
                         Lender, at its option, may dispossess.Assignor and its agents and servants from the
                         Property, and exclude Assignor and its agents or servants wholly therefrom and take
                         possession of the Property and all books, 1'ecords and accounts relating thereto
                         without liability for trespass, damages or otherwise, Thereafter, Lender may have,
                         hold, manage, lease and operate the Property on such terms and for such period of
                         time as Lende.1'1nay deem proper and either with or without taking possession of the
                         Propertyin its own name, demand, sue for or otherwise collect and receive all Rents
                         and other sums payable pursuant to any of the Assigned Property, including those
                         past due and unpaid, with full power to make from time to time all alterations,

  JNGl 7\FSBCT\WCTEAKWD\kl 7121AsnLsev2. wpd
  April 10, 2017 (2:00pm)                              8                          ASSIGNMENT OF LEASES AND RENTS


                                             EXHIBIT NO. 16                                         EX. 15-008
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 575 of 609




                        renovations, repairs or replacements thereto or thereof as may seem proper to
                        Lender. Subject to the requirements of Chapter 64 of the Texas Property Code,
                        Lender may apply the Rents and sums received pursuant to any of the Assigned
                        Prope1iy to the payment ofthe following in such order and proportion as Lender in
                        its sole discretion may determine: (i) all expenses of managing and securing the
                        Property, including, without limitation, the salaries, fees and wages of a managing
                        agent and such other employees or agents as Lender may deem necessary or
                        desirable; (ii) all expenses of operating and maintaining the Property, including,
                        without limitation, all utility charges, Taxes, and Other Chatges (as such terms are
                        defined in the Security Instrument) and any other liensi charges and expenses which
                        Lender niay deem necessary or desirable; (iii) the cost of all alterations,
                        renovations, repairs or replacements; (iv) all expenses incide11t to taking and
                        retaining possession of the Property; and (v) the Debt, together with all costs and
                        reasonable attorneys' fees.

                 B.      In addition, upon the occurrence of an Event of Default, Lender, at its option, may      '.
                         (i) exercise such other rights and remedies as Lender shall have under applicable        \·
                         lawi including Chapter 64; (ii) exercise all rights and powers ofAssignor, including,
                         without limitation, the right to enter into, negotiate, execute, cancel, enforce 01·
                         modify Leases, obtain and evict tenants, and demand, sue for, collect and receive
                         all Rents from the Property and all sums payable U11der the Assigned Property; (iii)     1..

                         either require Assignor to pay monthly in advance to Lender, or to any receiver
                         appointed to collect the Rents, the fair and reasonable rental value for the use and
                         occupancy of such part of the Prope1ty as may be in possession of Assignor, or
                         require Assignor to vacate and surrender possession of the Property to Lender or to
                         such receiver and, in default thereof, Assignor may be evicted by summary
                         proceedings or otherwise.

         6.02    OTHER REMEDIES.       Nothing contained in this Assignment and no act done or omitted by
                 Lender pursuant to the power and rights granted to Lender hereunder shall be deemed to be
                 a waiver by Lender of its rights and remedies under the Note, the Security Instrument, or the
                 Other Security Documents and this Assignment is made and accepted without prejudice to
                 any of the rights and 1'emedies possessed by Lender under the tem1s thereof. The right of
                 Lender to collect the Debt and to enforce any other security therefor held by it may be
                 exercised by Lender either prior to, simultaneously with, or subsequent to any action taken
                 by it hereunder. Assignor hereby absolutely, unconditionally and in·evocably waives any
                 and all rights to assert any setoff, counterclaim or crossclaim of any nature whatsoever with
                 respect to the obligations of Assignor under this Assigmnent, the Note, the Security
                 Instrument, the Other Secu1'ity Documents or otherwise with respect to the loan seci.ired
                 hereby in any action or proceeding brought by Lender to collect same, or any portion
                 thereof, or to enforce and realize upon the lien and security interest created by this
                 Assigrunent, the Note, the Security hlstrument, or ru1y of the Other Security Documents
                 (provided, however, that the foregoing shall not be deemed a waiver of Assignor's right to
                 assert any compulsory coqnterclaim if such counterclaim is compelled under local law or
                 rule of procedure, nor shall the foregoing be deemed a waiver of Assignor1s right to assert
                 any claim which would constitute a defense, setoff, counterclaim or crossclaim ofany nature
                 whatsoever against Lender in any separate action or proceeding),

         6.03    OTHER SECURITY. Lender may take or release other security for the payment of the Debt,
                 may release any party primarily or secondarily liable therefor and may apply any other             j·
                                                                                                                    j,
                                                                                                                    \:
  JNG 17\FSBCT\WCTEAKWD\kl 7121 AsnLsev2.wpd                                                                        1,
  April 10, 2017 (2:00pm)                             9                          ASSIGNMENT OF LEASES AND RENTS
                                                                                                                    ·,
                                            EXHIBIT NO. 16                                        EX. 15-009
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 576 of 609




                 security held by it to the reduction or satisfaction of the Debt without prejudice to any of its
                                                                                                                      ! .
                 rights under this Assignment.

         6.04   NoN~WAIVER,         The exercise by Lender of the option granted it in Section 5.01 of this
                                                                                                                      ::.··
                 Assignment and the collection of the Rents and other sums payable pursuant to the Assigned           i   -~-




                 Property and the application thereof as herein provided shall not be considered a waiver of          r/.
                 any default by Assignor under the Note, the Security Instrument, the Leases, this                    I --~
                                                                                                                      \.:
                 Assignment or the Other Security Documents. The failure of Lender to insist upon strict              I·.·
                 performance of any term hereof shall not be deemed to be a waiver of any term of this                !.
                                                                                                                      i
                                                                                                                      i
                 Assignment. Assignor shall not be relieved of Assignor's obligations hereunder by reason             !:
                 of (a) the failure of Lender to comply with ally request of Assignor or any other party to take      ,.
                 any action to enforce any of the provisions hereof or of the Security Instrument, the Note           i.·.:
                 01· the Other Security Documents, (b) the release regardless of consideration, of the whole
                 or any part of the Property, or (c) any agreement or stipulation by Lender extending the time
                 of payment or otherwise modifying or supplementing the terms of this Assignment, the
                 Note, the Security Instrument or the Other Security Documents. Le11der may resort for the
                 payment of the Debt to any other security held by Lender in such order and manner as
                 Lender, in its discretion, may elect. Lender may take any action to recover the Debt, or any
                 portion thereof, or to enforce any covenant hereof without prejudice to the right of Lender
                 thereafter to enforce its rights under this Assignment. The rights of Lender under this
                 Assignment shall be separate, distinct and cumulative and none shall be given effect to the
                 exclusion ofthe others. No act of Lender shall be construed as an election to proceed under
                 any one provision herein to the exclusion of any other provision.

         6.05    BANKRUPTCY.        Assignor hereby unconditionally covenants and agrees with Lender as
                 follows:

                 A.          Upon or at any time after the occurrence of an Event of Default, Lender shall have
                            the right to proceed in its own name or in the name of Assignor in respect of any
                            claim, suit, action or proceeding relating to the rejection of any Lease, including,
                            without limitation, the right to file and prosecute, to the exclusion of Assignor, any
                            proofs of claim, complaints, motions, applications, notices and other documents, in
                            any case in respect of the lessee under such Lease under the Bankruptcy Code.

                 B.         If there shall be filed by or against Assignor a petition under the Bankruptcy Code,
                            and Assignor, as lessor under any Lease, shall determine to reject such Lease-
                            pursuant to Section 365(a) ofthe Bankruptcy Code, then Assignor shall give Lender
                            not less than ten (I 0) days' prior notice of the date on which Assignor shall apply
                            to the bankruptcy court for authority to reject the Lease. Lender shall have the
                            right, but not the obligation, to serve upon Assignor within such ten-day period a
                            notice stating that (i} Lendel' demands that Assignor assume and assign the Lease
                            to Lender pursuant to Section 365 of the Bankruptcy Code and (ii) Lender
                            covenants to cure or provide adequate assurance of future performance under the
                            Lease. If Lender serves upon Assignor the notice described in the preceding
                            sentence, Assignor shall not seek to reject the Lease and shall comply with the
                            demand provided for in clause (i) of the preceding sentence within thirty (30) days
                            after the notice shall have been given, subject to the performance by Lender of the
                            covenant provided for in clause (ii) of the preceding sentence.



  JNG 17\FSBC1\WCTEAK.WD\kl 7121AsnLsev2.wpd
  April 10, 2017 (2:18pm)                                10                          ASSIGNMENT OF LEASES AND RENTS


                                               EXHIBIT NO. 15                                         EX. 15-010
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 577 of 609




                    ARTICLE VII. FURTHER ASSURANCES/NO LIAilILITY

         7.01   FURTHER ASSURANCES. Assignor will, at the cost of Assignor, and without expense to
                Lender; do, execute, acknowledge and deliver all and every such further acts, conveyances,
                assignments, notices of assigrunents, transfers and assurances as Lender shall, from time to
                time, require for the better assuring, conveying, assigning, transferring and confinning unto
                Lender the propeliy and rights hereby assigned or intended now or hereafter so to be, or
                which Assignor may be or may hereafter become bound to convey or assign to Lender, or
                for carrying.out the intention or facilitating the perfonnance of the tenns of this Assigt.m1ent
                or for filing, registering or recording this Assignment and, on demand, will execute and
                deliver and hereby authorizes Lender to execute in the name of Assignor to the extent
                Lender may lawfully do so, one or more financing statements, chattel moligages or
                comparable security instruments, to evidence more effectively the lien and security interest
                hereof in and upon the Leases.

         7.02   No LIABILITY OF LENDER. TIDS ASSIGNMENT SHALL NOT BE CONSTRUED TO
                BIND LENDER TO THE PERFORMANCE OF ANY OF THE COVENANTS,
                CONDITIONS OR PROVISIONS CONTAINED IN ANY LEASE OR LEASE
                GUARANTY OR OTHERWISE IMPOSE ANY OBLIGATION UPON LENDER.
                LENDER SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
                RESULTINGFROMLENDER1SFAILURETOLETTHEPROPERTY AFTERAN
                EVENT OF DEFAULTORFROMANYOTHERACTOROMISSION OF.LENDER
                IN MANAGING THE PROPERTY AFTER AN EVENT OF DEFAULT UNLESS
                SUCH LOSS IS CAUSED BY THE WILLFUL MISCONDUCT OR BAD FAITH OF
                LENDER. LENDER SHALL NOT BE OBLIGATED TO PERFORM OR
                DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY UNDER THE LEASES
                OR ANY LEASE GUARANTIES OR UNDER OR BY REASON OF TIDS
                ASSIGNMENT AND GRANTOR SHALL, AND HEREBY AGREES, TO
                INDEMNIFY LENDER FOR, AND TO HOLD LENDER HARMLESS FROM, ANY
                AND ALL LIABILITY, LOSS OR DAMAGE WHICH MAY OR MIGHT BE
                INCURRED UNDER THE ASSIGNED PROPERTY OR UNDER OR BY REASON
                OF TIDS ASSIGNMENT AND FROM ANY AND ALL CLAIMS AND DEMANDS
                WHATSOEVER, INCLUDING THE DEFENSE OF ANY SUCH CLAIMS OR
                DEMANDS WIITCH MAY BE ASSERTED AGAINST LENDER BY REASON OF
                ANY ALLEGED OBLIGATIONS AND UNDERTAKINGS ON ITS PART TO
                PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR
                AGREEMENTS CONTAINED IN THE J,,EASES OR ANY LEASE GUARANTJES,
                EVEN IF SUCH LOSS IS THE RESULT OF OR CAUSED BY THE NEGLIGENT
                ACTS OR OMISSIONS OF LENDER (WHETHER SOLE OR CONCURRENT).
                SHOULD LENDER INCUR ANY SUCH LIABILITY, THE AMOUNT THEREOF,
                INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS' FEES,
                SHALL BE SECURED BY THIS ASSIGNMENT AND BY THE SECURITY
                INSTRUMENT AND THE OTHER SECURITY DOCUMENTS AND GRANTOR
                SHALL REIMBURSE LENDER THEREFOR IMMEDIATELY UPON DEMAND
                AND UPON THE FAILURE OF GRANTOR SO TO DO LENDER MAY, AT ITS
                OPTION, DECLARE ALL SUMS SECURED BY THIS ASSIGNMENT AND BY
                THE SECURITY INSTRUMENT AND THE OTHER SECURITY DOCUMENTS
                IMMEDIATELY DUE AND PAYABLE. TIDS ASSIGNMENT SHALL NOT
                OPERATE TO PLACE ANY OBLIGATION ORLIABILITYFOR THE CONTROL,
                CARE,MANAGEMENTORREPAIROFTHEPROPERTYUPONLENDER,NOR

  JNG 17\FSBCT\WCTEAKWD\kl 7121AsnLsev2.wpd
  April 10, 2017 (2:18pm)                             11                           ASSIGNMBNT OF LEASES AND RENTS


                                             EXHIBIT NO. 15                                         EX. 15-011
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 578 of 609




                FOR THE CARRYING OUT OF ANY OF THE TERMS AND CONDITIONS OF
                TIIE LEASES OR ANY LEASE GUARANTillS; NOR SHALL IT OPERATE TO
                MAKE LENDER RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED
                ON THE PROPERTY BY THE TENANTS OR ANY OTHER PARTillS, OR FOR
                ANY DANGEROUS OR DEFECTIVE CONDITION OF THE PROPERTY,
                INCLUDING WITHOUT LIMITATION THE PRESENCE OF ANY HAZARDOUS
                SUBSTANCES (AS DEFINED IN THE SECURITY INSTRUMENT), OR FOR ANY
                NEGLIGENCE IN THE MANAGEMENT, UPKEEP, REPAIR OR CONTROL OF
                THE PROPERTY RESULTING IN LOSS OR INJURY OR DEATH TO ANY
                TENANT, LICENSEE, EMPLOYEE OR STRANGER.

        7.03    No MORTGAGEE IN POSSESSION.             Nothing herein contained shall be construed as
                constituting Lender a "mortgagee in possession" in the absence of the taldng of actual
                possession of the Property by Lender. In the exercise of the powers herein granted Lender,
                no liability shall be asserted or enforced against Lender, all such liability being expressly
                waived and released by Assignor.

                                    ARTICLE      vm.   DEFINITIONS

         8.01   CERTAIN DEFINITIONS .. Unless the context clearly indicates a contrary intent or unless
                otherwise specificallyprovidedherein, the phrases "atto111eys1 fees" and "coru1sel fees" shall
                include a11y and all attomeys1, paralegal and law clerk fees and disbursements, including, but
                not limited to, fees and disbursements at the pre-trial, trial and appellate levels incurred or    i
                                                                                                                   i:
                                                                                                                       :~



                paid by Lender in protecting its interest in the Property, the Leases and the Rents and
                enforcing its rights hereunder, the word "Assignor" shall mean each Assignor and any
                subsequent owner or owners of the Property or any part thereof or interest therein, the word
                "Lender'' shall mean Lender and any subsequent holder of the Note, the word "Note'' shall
                mean the Note and any other evidence ofindebtedness secured by the Security Instrume11t,
                                                                                                                   !:
                the word ''person" shall h1clude an individual, corporation, partnership, lintlted liability       I
                company, trust, unincorporated association, govenunent, governmental ~uthodty, and any
                other entity, and the word "Property" shall include any portion of the Property and any
                interest therein.

         8,02   NUMBER AND GENDER. Whenever the context may require, any pronouns used herein shall
                include the corresponding masculine, feminine or neuter forms, and the singular fonn of
                nouns and pronouns shall include the plural and vice versa.

         8.03    EVENT OF DEFAULT. ''Event of Default" shall mean any event of default as set forth in the
                 Note or in any of the Othel' Security Documents, or under the terms of any other instrument
                 given as collateral to Lender as security for the payment of the Note after applicable notice
                 and failure to cure as provided for in the Loan Agreement of even date by and between
                 Assignor and Lender.

                                  ARTICLE IX. APPLICABLE LAW

         9.01    CHOICE OF LAW.   This Assignment shall be governed, construed, applied and enforced in
                 accordance with the laws of the State of Texas. Venue shall lie in Bell County, Texas.

         9.02    PROVISIONS SUBJECTTOAPPLICABLELAW.       All rights, powers and remedies provided in this
                 Assignment may be exercised only to the extent that the exercise thereof does not violate

  JNGl 7\FSBCT\WCTEAKWD\kl 7121AsnLsev2.wpd
  April 10, 2017 (2:18pm)                             12                          ASSIGNMENT OF LEASES AND RENTS


                                             EXHIBIT NO. 15                                        EX. 15-012
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 579 of 609




                  any applicable provisions of law and are intended to be limited to the extent necessary so
                  that they will not render this Assignment invalid, unenforceable or not entitled to be
                  recorded, registered or filed under the provisions of any applicable laws.

                           ARTICLE X. MISCELLANEOUS PROVISIONS

         10.01    CONFLICT OF TERMS. In case of any conflict between the terms of this Assignment and the
                  terms of the Security Instrument, the terms of the Security Instrument shall prevail.

         10.02    No ORAL CHANGE. This Assignment and any provisions hereof may not be modified,
                  amended, waived, extended, changed, discharged or terminated orally, or by any act or
                  failure to act on the part of Assignor or Lender, but only by an agreement in writing signed
                  by the patty against whom the enforcement of any modification, amendment, waiver,
                  extension, change, discharge or termination is sought.

         10.03 AUTHORITY, Assignor represents and warrants that it has full power and authority to
               execute and deliver this Assignment and the execution and delivery of this Assignment has
               been duly authorized and does not conflict with or constitute a default under any law,
               judicial order or other agt'eement affecting Assignor or the Property.

         10 .04 DUPLICATE ORIGINALS; CoUNTERPARTS. This Assignment may be executed in any number
                                                                                                                   ~·
                of duplicate originals and each such duplicate original shall be deemed to be an original.         '.
                This Assign.men~ may be executed in several counterparts, each of which counterparts shall
                be deemed an origin.al instrument and all of which together shall constitute a single
                Assignment. The failure of any party hereto to execute this Assignment, or any counterpart
                hereof, shall not relieve the other signatories from their obligations hereunder.

         10.05    NOTICES. All notices required or permitted hereunder shall be given as provided in the
                  Security Instrument.

         10.06 LIABILITY. If Assignor consists of more than one person, the obligations and liabilities of
               each such person hereunder shall be joint and several. This Assignment shall be binding
               upon and inure to the benefit of Assignor and Lender and their respective successors and
               assigns forever.

         10 .07   HEADINGS, ETC. The headings and captions of various paragraphs of this Assignment are
                  for convenience ofreference only and are not to be construed as defining or limiting, in any
                  way, the scope or intent of the provisions hereof,

         10,08    SOLE DISCRETION OF LENDER. Wherever pursuant to this Assignment (a) Lender exercises
                  any right given to it to approve 01· disapprove, (b) any arrangement or term is to be
                  satisfactory to Lender, or (c) any other decision or determination is to be made by Lender,
                  the decision of Lender to approve or disapp1·ove, all decisions that arrangements or terms
                  are satisfactory or not satisfactory and all other decisions and determinations made by
                  Lender, shall be in the sole discretion of Lender, except as may be otherwise expressly and
                  specifically provided herein.

         10.09    COSTS AND EXPENSES OF ASSIGNOR. Wherever pursuant to this Assignment it is provided
                  that Assignor pay any costs and expenses, such costs and expenses shall include, but not be
                  limited to, legal fees.

  JNGI 7\FSBCT\WCTEAKWD\kl 7121AsnLsev2. wpd
  April 10, 2017 (2:18pm)                              13                         ASSIGNMENT OP LEASES AND RENTS

                                             EXHIBIT NO. 15                                        EX. 15-013
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 580 of 609                                                                                   i
                                                                                                                                  I·
                                                                                                                                  i




             IN WITNESS WHEREOF, Assignor has executed this instrnment as of the day and year first above
  written.

                                                                Assignor:
                                                                WC TEAKWOOD PLAZA, LLC, a Delaware
                                                                limited liability company

                                                                By:        WC Teakwood Plaza Mezz, LLC, a
                                                                           Delaware limited liability com any,
                                                                           Manager




  THE STATE OF ....:.l-=~).;;.;...(\..;...~;;_---- §

  COUNTY OF JYC\-J\~                                   §

            This instrument was acknowledged before me on the~ day of                        AtJrl \
                                                                                          201:1_, by           ,
  Natin Paul, President of WC Teakwood Plaza Mezz, LLC, a Delaware limited liability company, on behalf
  of said limited liability company, in its capacity as Manager ofWC TEAK.WOOD PLAZA, LLC, a Delaware
  limited liability company, on behalf of said limited liability company.
                                                                  ~
                                                                Notary Public in and for
                                                                                         a. . . s. . ._________
                                                                The State of_J......:f.._.'......
                                                                                           J.

                                                                My commission expires:--'-'\0~/......?>'1-/'.....2,"--o_ _ _ __

   AFTER RECORDING RETURN TO:                                   PREPARED BY:
   Loan Services
   FIRST STATE BANK CENTRAL TEXAS                               OPPER & GAMBRELL, P.L.L.C.
   P. 0. Box 6136                                               8582 Katy Freeway, Suite 200
   Temple,. Texas 76503-6136                                    Houston, Texas 77024




                     CTOT            ..    .   ...,

      ~(i;,~;;.;.;~;;.~




  JNG17\FSBCT\WCTEAKWD\k.17121AsnLscv2.wpd
  April 10, 2017 (2: 18pm)                                 14                                  ASSIGNMENT OF LEASES AND RENTS

                                                      EXHIBIT NO. 15                                               EX. 15-014
 20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings            !I   ,
                                   Pg 581 of 609                                                i ·.




3.395 ACRES OF LAND SITUATED IN THE CITY OF AUSTIN, TRAVIS COUNTY, TEXAS, BEING ALL OF LOT
                                                                                                :      !
2 AND A PORTION OF LOT 1, ALLANDALE NORTH SECTION FIVE, A SUBDIVISION OF RECORD IN
VOLUME 18, PAGE 11 OF THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS; SAID 3.395 ACRES BEJNG
MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS:

BEGINNING, AT A 1/2 INCH IRON ROD FOUND IN THE EASTERLY LINE OF BURNET ROAD (140' R.O.W.),
BEING THE SOUTHWESTERLY CORNER OF LOT 11 JACKSON TERRACE NO. 2 AMENDED, A SUBDIVISION
OF RECORD IN VOLU1\1E 41, PAGE 13 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF
SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHW.ESTERLY CORNER HEREOF;

THENCE, S 60° 26' 00" E, ALONG THE SOUTHERLY LINES OF SAID LOT 1, JACKSON TERRACE NO. 2
AMENDED AND LOT 4 OF SAID JACKSON TERRACE NO. 2 AMENDED, BEING THE NORTHERLY LINE OF
SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE NORTHERLY Lll\TE HEREOF, PASSING AT A
DISTANCE OF 164.74FEETA1/2 INCH moN ROD FOUND AT THE COMMON SOUTHERLY CORNER OF SAID
LOT 1, JACKSON TERRACE NO. 2 AMENDED AND SAID LOT 4, JACKSON TERRACE NO. 2 AMENDED AND
CONTINUING FOR A TOTAL DISTANCE OF 259.66 FEET TO A 1/2 INCH IRON PIPE FOUND AT THE
SOUTHEASTERLY CORNER OF SAID LOT 4, JACKSON TERRACE NO. 2 AMENDED, BEING THE
SOUTHWESTERLY CORNER OF LOT 1, BLOCK "H" LANIER TERRACE SECTION 4, A SUBDIVISION OF
RECORD IN VOLUME 18, PAGE 65 OF SAID PLAT RECORDS AND THE NORTHWESTERLY CORNER OF LOT
8, BLOCK "P" ALLANDALENORTB SECTION THREE, A SUBDIVISION OF RECORD IN VOLUME 171 PAGE
20 OF SAID PLAT RECORDS AND ALSO BEING THE NORTHEASTERLY CORNER OF SAID LOT 2,
ALLANDALE NORTH SECTION FIVE, FOR THE NORTHEASTERLY CORNER HEREOF;

THENCE, S 13° 52' 00" W, ALONG THE WESTERLY LINES OF LOTS 2, 3, 6, 7 AND 8, BLOCK "P" OF SAID
ALLANDALE NORTH SECTION THREE AND ALONG THE \VESTERLY LINES OF LOT 4AAND LOT 5A,
RESUBDIVISION OF LOTS 4 AND 5, BLOCK "P" ALLANDALE NORTH SECTION THREE, A SUBDIVISION OF
RECORD IN VOLUME 25, PAGE 42 OF SAID PLAT RECORDS AND ALSO BEING ALONG THE WESTERLY
LINE OF LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO, A SUBDIVISION OF RECORD IN VOLUME
15, PAGE 91 OF SAID PLAT RECORDS, BEING THE EASTERLY LINE OF SAID LOT 2, ALLANDALE NORTH
SECTION FIVE, FOR THE EASTERLY LINE HEREOF, A DISTANCE OF 598.75 FEET TO A 1/2 INCH IRON ROD
WITH CAP FOUND IN THE NORTHERLY LINE OF TEAKWOOD DRIVE (64' R.O.W.), BEING THE
SOUTHWESTERLY CORNER OF SAID LOT 1, BLOCK "P" ALLANDALE NORTH SECTION TWO AND THE
SOUTHEASTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE
SOUTHEASTERLY CORNER HEREOF;

THENCE, N 76° 08' 00" W, ALONG THE NORTHERLY LINE OF TEAKWOOD DRIVE, BEING THE SOUTHERLY
LINE .OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR THE SOUTHERLY LINE HEREOF, A
DISTANCE OF 249,97 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND IN THE SOUTHERLY LINE OF
BURNET ROAD, BEING THE SOUTHWESTERLY CORNER OF SAID LOT 2, ALLANDALE NORTH SECTION
FIVEj FOR THE SOUTHWESTERLY CORNER HEREOF;

THENCE, N 13° 52' 00 11 E, ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
WESTERLY LINE OF SAID LOT 21 ALLANDALE NORTH SECTION FIVE, FORA PORTION OF THE
WESTERLY LINE HEREOF, A DISTANCE OF 548.24 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND AT
THE SOUTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE, FORAN ANGLE
POINTHEREOF,FROMWHICHA1121NCHIRONRODFOUNDBEARSN68' 03'42" E,ADISTANCEOF0.71
FEET;




                                            EXJilBITB
                                          PAGLLoF.clJAGES




                                       EXHIBIT NO. 15                             EX. 15-015
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 582 of 609




   THENCE, LEAVING THE EASTERLY LINE OF BURNET ROAD, OVER AND ACROSS SAID LOT 1
   ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE HEREOF, THE '
   FOLLOWING TWO (2) COURSES AND DISTANCES:
                    11
         1) S 76° 08' 00 E, A DISTANCE OF 129.40 FEETTOAP.K.NAIL WITH SHINER FOUND FORAN ANGLE
         POINT HEREOF;

        2) N 13° 52' 00" E, A DISTANCE OF 63.63 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND IN THE
        COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION FIVE AND SAID LOT 2,
        ALLANDALE NORTH SECTION FIVE, FORAN ANGLE POINT HEREOF, FROM WHICH A CUT "X"
        FOUND IN CONCRETE BEARS N 66' 34 1 39" E, A DISTANCE OF 1.02 FEET;

  THENCE, N 60° 26' 00" W, ALONG THE COMMON LINE OF SAID LOT 1, ALLANDALE NORTH SECTION
  FIVE AND SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FOR A PORTION OF THE WESTERLY LINE
  HEREOF, A DISTANCE OF 134.41 FEET TO A 1/2 INCH IRON ROD WITH CAP FOUND IN THE EASTERLY
  LINE OF BURNET ROAD, BEING THE NORTHWESTERLY CORNER OF SAID LOT 1, ALLANDALE NORTH
  SECTION FIVE, FORAN ANGLE POINT HEREOF;

  THENCE, N 13° 52' 00" E; ALONG THE EASTERLY LINE OF BURNET ROAD, BEING A PORTION OF THE
  WESTERLY LINE OF SAID LOT 2, ALLANDALE NORTH SECTION FIVE, FORA PORTION OF THE
  ''i'ESTERLY LINE HEREOF, A DISTANCE OF 20.77 FEET TO THE POINT OF BEGINNING, CONTAINING AN
  AREA OF 3.395 ACRES (147,865 SQ. FT.) OF LAND, MORE OR LESS.




                                                                          FILED AND RECORDED
                                                                        OFFICIAL PUBLIC RECORDS



                                                                     DANA DEBEAUVOIR, COUNTY CLERK
                                                                         TRAVIS COUNTY, TEXAS
                                                                           April 27 2017 08:39 AM
                                      EXHIBIT NO. 15                            FEE:EX. 15-016
                                                                                     $ 86.00 2017066580
   20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                     Pg 583 of 609
ELECTRONICALLY RECORDED                2017066581
                         TRV         4       PGS

       ·'5l) ·<:.:rcYr r7 -;:;q ?'X 7 .- ,~
     After recording, please return to:

      First Nationwide Title Agency, LLC
      llya Soybelman
      220 East 42nd Street, Suite 3105
      New York, NY 10017

                                                  RELEASE OF LIEN

      KNOW ALL MEN BY THESE PRESENTS:

      WHEREAS, U.S. Bank National Association, successor in interest to Bank of America, National
      Association, successor by merger to LaSalle Bank National Association, as Trustee for the registered
      holders of Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through
      Certificates, Series 2005-PWR9 ("Current Lender"), under the Pooling and Servicing Agreement dated as
      of September 1, 2005, whose address is c/o C-lll Asset Management LLC 5221 N. O'Connor Blvd., Suite
      600, Irving; Texas 75039, is the current owner and holder of the note evidencing the debt secured by that
      certain Deed of Trust, Security Agreement, Assignment of Rents dated July 26, 2005 ("Deed of Trust")
      executed by CFH Realty Ill/Teakwood, LP., a Texas limited partnership ("Original Borrower"), in favor
      Principal Commercial Funding, LLC ("Original Lender"), and recorded July 28, 2005 as County Clerk's
      File number 2005135872 of the Official Public Records, Travis County, Texas. ("Official Public
      Records"), as affected by the Consent to Transfer and Loan Assumption dated December 23, 2010 and
      recorded December 29, 2010 under County Clerk's File number 2010194784 of the Official Public
      Records, as assigned to U.S. Bank National Association, as Trustee, as Successor-In-Interest to Bank of
      America, National Association, as Trustee, as Successor-By-Merger to LaSalle Bank National Association,
      as Trustee for the Registered Holders of Bear Stearns Commercial Mortgage Securities, Inc., Commercial
      Mortgage Pass-Through Certificates, 2005-PWR9 by Assignment Dated: February 25, 2016, recorded
      March 10, 2016 in County Clerk's File number2016035461, of the Official Public Records, as modified by
      Agreement, dated: July 29, 2016, recorded: July 29, 2016 in County Clerk's File number 2016123536, of
      the Official Public Records, covering certain real estate located in Travis County, Texas, as more fully
      described in the attached Exhibit A (the "Property").



      NOW, THEREFORE, the undersigned, has this day, and does by these presents hereby RELEASE,
      DISCHARGE AND.QUITCLAIM unto the Original Borrower, its suc_cessors or assigns, as the case may
      be, all the right, title, interest and estate in and to the Property which the undersigned has or may be
      entitled to by virtue of said Deed of Trust and said Assignment of Leases and Rents, and any
      contemporaneous vendor's lien, and does hereby declare the same to be fully released and discharged
      therefrom.



                         [Remainder of page intentionally left blank; Signature page to follow]

                                                  EXHIBIT NO. 15                                      EX. 15-017
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 584 of 609




                                 EXHIBIT NO. 20                        EX. 20-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 585 of 609




                                 EXHIBIT NO. 20                        EX. 20-002
           20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
MAI               OB/LB/2O                   Pg 586INQUIRY
                                         ACCOUNT    of 609               16:31:38
UR
TL2   000 crl,3 000        CTL4 0000     ACCT 93300011379300              EFF   DATE                08/06/2
TL2   000 CTL3 000         CTL4 0000     cusr 00000813920760              NON-ACCRUAL
CRA TND      N                          ******** RATES *********          SIMPLE TNT VAR             RATE
AYOFF                  7258044.48                                         AUTO    DR
R]G LOAN AMT           T6OOOOO.   OO    CURR   RATE          4.25OOOOO    PROD    TYPE                  CVO
RIG PROCEEDS           T60OOOO.   OO    ORIG RATE      5.75OOOOO          PRIM OFFICER                 2305
T     DUE
     CHG                       O. OO    PER DIEM     B3O. OI4942B         GL KEY O1O3 9L2
EES DUE                        O. OO    ********* DATES ********          CALL CODE                     O1E
URRENT PRTN            7]-41893.39      CONTRACT DATE O4/26/I1            *****   REPAYMENTS          *****
URRENT INT              110151.09       CURR MATURITY O4/09/22            CURR TERM                         6
CH PYMT AMT               41643.11      CLOSED DATE                       PYMTS MADE                        3
UR PYMT AMT               41643.11      SCHED DUE DATE OB/09/20           PYMTS REM                         2
AST DUE AMT             149354.57       OLDEST DUE DATE 04/09/20          MONTHS EXTD O REN              OO
ARTIAL PATD               35121.03      LAST MAINT DT OB/03/20            MAT DT    EXTD        O
**************************              LST BAL CHG DT OB/05/20           YTD INT COL 151BOB.81
C   TEAKWOOD PLAZA LLC                                                    INT COL PRV 45I24L.06
14 LAVACA   ST                                                            ***** CREDIT HIST ****
                                                     COLLATERAL 011 016 031_ 061 091 12
USTIN               TX18101                          CoDE:R6    000002 001-001 001 00
H (    (
      ) 000 ¡ 000-0000                   DESC: 1Sr RE COM INCOME
F1_NEXT STAT PF2_PREV STAT PF3_ADDL INFO PF6_ESCROW
MPCGIS1 þJv11294 f : I'IRST STATUS DISPLAYED                                                         LAST




                                            EXHIBIT NO. 28                         EX. 28-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 587 of 609
                                           WC Teakwood Plaza LLG Loan History
         Transaction Date               Transaction Type                 Transaction Amount Balance after Transaction
           04.26.2017                    Loan Set Up - lnterest Rate @ 5.00%                  $         7,600,000.00
           05.'16.2017                  Regular Payment                   $       44,428.83   $         7,569,1 05.1 0
           06.12.2017                   Regular Payment                   $       44,428.83   $         7,556,848.98
           07.12.2017                   Regular Payment                   g       44,428.83   $         7,543,480.73
           08.09.2017                   Regular Payment                   $      44,428.83    $         7,531,091 .36
           09.08.2017                   Regular Payment                   $       44,428.83   $         7,518,643.87
           10.06.2017                   Regular Payment                   $       44,428.83   $         7,505,111.88
           1',t,o9.20't7                Regular Payment                   $      44,428.83    $         7,492,548.51
           12.08.2017                   Regular Payment                   $      44,428.83    $         7,478,910.97
           0l .09.20 t 8                Regular Payment                   $      44,428.83    $         7,466,240.03
           02.o9.2018                   Regular Payment                   $      44,428.83    $         7,453,517 .15
           03.09.2018                   Regular Payment                   $      44,428.83    $         7,437,677.16
           04.09.2018                   Regular Payment                   $      44,428.83    $         7,424,832.98
           04.26.20't8                     lnterest Rate Change to    5.75o/o
           05.09.2018                   Regular Payment                   $      44,42e.83    $         7,410,9't7 .17
           06.08.20'18                  Regular Payment                   $      47,673.72    $         7,401,418.46
           07.09.2018             Regular Payment - Auto Debit            $      47,673.72    $         7,388,722.55
           08.09.2018             Regular Payment - Auto Debit            $      47,673.72    $         7,377,132.11
           09.19.2018             Regular Payment - Auto Debit            $      47,673.72    $         7,365,485.07
           10.09.2018             Regular Payment - Auto Debit           $       47,673.72    $         7,352,620.83
           11.09.2018             Regular Payment - Auto Debit           $       47,673.72    $         7,340,854.09
           12.09.2018             Regular Payment - Auto Debit           $       47,673.72    $         7,327,873.45
           01.09.2019             Regular Payment - Auto Debit           $       47,673.72    $         7,315,985.85
           02.09.20'19            Regular Payment - Auto Debit           $       47,673.72    $         7,304,040.20
           03.09.2019             Regular Payment - Auto Debit           $       47,673.72    $         7,288,584.30
           04.09.2019             Regular Payment - Auto Debit           $       47,673.72    $         7,276,504.83
           04.26.2019                      lnterest Rate Change to 6.50%                      $         7,276,504.83
           05.09.2019             Regular Payment - Auto Debit           $       47,673.72    $         7,265,163.79
           06.09.2019             Regular Payment - Auto Debit           $       50,894.03    $         7,254,377.45
           07.09.2019             Regular Payment - Auto Debit           $       50,894.03    $        7,242.239.68
           08.09.2019            Regular Payment - Auto Debit            $       50,894.03    $        7,231,326.78
           09.09.2019            Regular Payment - Auto Debit            $       50,894.03    $        7,220,353.64
           10.09.2019            Regular Payment - Auto Debit            $       50,894.03    $        7,208,034.10
           11.09.2019            Regular Payment - Auto Debit            $       50,894.03    $        7,196,932.37
           12.O9.20't9           Regular Payment - Auto Debit            $       50,894.03
           12.O9.2019          Regular Payment   -   Reversal (NSF)      $      (50,8e4.03)   $        7,196,932.37
           12.17.2019                  Regular Payment                   $       50,894.03    $        7,',t84,487.70
           01.09.2020            Regular Payment - Auto Debit            $       50,894.03
           01.09.2019          Regular Payment   -   Reversal (NSF)      $      (50,894.03)   $        7   ,184,487.70
           02.07.2020                  Regular Payment                   $       s0,894.03    $        7,173,245.75
           02.09.2020            Regular Payment - Auto Debit            $       50,894.03    $        7,161,901.67
           03.09.2020            Regular Payment - Auto Debit            $       s0,894.03
           03.09.2020          Regular Payment   -   Reversal (NSF)      $      (50,894.03)   $        7,161,901.67
           04.o9.2020            Regular Payment - Auto Debit            $       50,894.03
           04.09.2020          Regular Payment   -   Reversal (NSF)      $      (50,8e4.03)   $        7,161,901.67
           04.26.2020                      lnterest Rate Change to 6.50%
           05.09.2020            Regular Payment - Auto Debit            $       50,894.03
           05.09.2020          Regular Payment   -   Reversal (NSF)      $      (50,8e4.03)   $        7   ,161 ,901.67
           06.09.2020            Regular Payment - Auto Debit            $       41,463.77
           06.09.2020          Regular Payment   -   Reversal (NSF)      $      (41,463.77)   $        7,161,901.67
           07.09.2020            Regular Payment - Auto Debit            $       41,463.77
           07.os.2020          Regular Payment   -   Reversal (NSF)      $      (41,463.77)   $        7   ,161,901.67
           07.28.2020       Regular Payment - Rent Payment (tenant)      $       43,307.53    $        7,155,479.89
           08.05.2020       Regular Payment - Rent Payment (tenant)      $       43,307.53    $        7,147,893.39



                                                     EXHIBIT NO. 28                                                EX. 28-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 588 of 609
                                      W(. TE\ WOOO L 7. • L LC


                                                                February 25, 2020


  First State Bank Central Texas
  P. 0. Box 6136
  Temple, TX 76503-6136

  Bancorp South
  6500 N Mopac, Suite 1101
  Austin, TX 78731
  Attention: Vivienne Ngo

         Re:     Notice of Updated Notice Address for Borrower and Guarantors
                 Loan Ref. No.: 93300011379300


  To Whom It May Concern:

  Please refer to that certain Loan Agreement ("Loan") dated as of April 26, 2017 between WC
  Teakwood Plaza, LLC ("Borrower") and First State Bank Central Texas ("Lender"). Capitalized terms
  used herein but not otherwise defined shall have the meanings ascribed to them in the Loan.

  Each of the Borrower and the Guarantors hereby amends its notice address under the Loan Documents.
  Notices and communications to Borrower and/or Guarantors, as applicable, should hereafter be sent to
  the following addresses in lieu of the addresses set forth therein:

                                        c/o World Class
                                        814 Lavaca St.
                                        Austin, Texas 78701
                                        Attention: Natin Paul

                                        with a copy to:

                                        244 Fifth A venue, Suite 2200
                                        New York, NY 10001

  Should you require any additional information or have any questions or concerns, please feel free to
  contact me at lthong@world-class.com.com or 512-327-3300.

  Thank you for your attention to this matter.


                                                 Sincerely,




                                                 Linda Thong, Special Counsel




                                          EXHIBIT NO. 29                              EX. 29-001
          20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                            Pg 589 of 609                                 PAGE 1 OF 3
FEE     $57.04
        UPDATE                                       TAX CERTIFICATE                                   REMIT CERT FEE TO:
                                                         DATA TRACE                                    DATA TRACE
                                      10920 W. SAM HOUSTON PKWY N. SUITE 400                           P.O BOX 31001-2283
                                                 HOUSTON~ TX. 77064                                    PASADENA, CA 91110-2283
                                        PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                         BRANCH: DT
ORDER: 202001636            CLOSER: JPB              ORDER TYPE: A-1              SUBTYPE: R                DATE: 08/20/2020

                                                 CAD ACCOUNT NUMBER SUMMARY
02-3906-0903-0000



                                                    SUMMARY OF ALL ACCOUNT(S)
                                                         SUMMARY OF CURRENT YEAR                        SUMMARY OF ALL TAXES DUE
                                                       TAX YEAR              BASE TAX                DUE 08/2020            DUE 09/2020
TRAVIS COUNTY                                                2019                35,626.50             42,395.54               42,751.80
CITY OF AUSTIN (TRAVIS CO                                    2019                42,746.82             50,868.72               51,296.18
ISD - AUSTIN                                                 2019               108,241.79            128,807.73              129,890.15
TRAVIS COUNTY HOSPITAL                                       2019                10,184.86             12,119.98               12,221.83
AUSTIN COMMUNITY COLLEGE                                     2019                10,119.93             12,042.72               12,143.92
TOTAL TAX                                                                       206,919.90            246,234.69              248,303.88

                            ********** COMMENTS ********** CAUTION ********** READ BEFORE CLOSING **********
CAD# 02-3906-0903-0000                - 2020 PROPOSED TOTAL VALUE: 9,552,001
TRAVIS COUNTY                         - EXEMPTS: HS-20%/5,000; O65-85,000; DIS-85,000
CITY OF AUSTIN (TRAVIS COU            - EXEMPTS: HS-10%/5000; O65-88,000; DIS-88,000
ISD - AUSTIN                          - EXEMPTS: HS-25,000; O65-35,000; DIS-25,000
TRAVIS COUNTY HOSPITAL                - EXEMPTS: HS-20%/5,000; O65-85,500; DIS-85,500
AUSTIN COMMUNITY COLLEGE              - EXEMPTS: HS-1%/5,000; O65-160,000; DIS-160,000

                                                                                                                       01 02 03 2J 68
  CAD#            02-3906-0903-0000                                                                                             HE6/J01
DESC           3.3945 AC OF LOTS 1-2 ALLANDALE NORTH SEC 5 ABST/SUB ID S00156
ACREAGE        3.394
SITUS            8209 BURNET RD 02
MAIL             % WORLD CLASS CAPITAL GROUP 401 CONGRESS AVE 33RD FLOOR AUSTIN TX 78701-3792
ASSESSED OWNER(S)                                                                                            2019 ASSESSED VALUES
                 WC TEAKWOOD PLAZA LLC                                                         LAND                            9,341,371
                                                                                               IMPROVEMENT                      305,847
CLASS CODE F1 - COMMERCIAL IMPROVED                                                            TOTAL VALUE                     9,647,218
HIGH LIABILITY
                                                                                               TOTAL TAX RATE                 2.1448660
                                                                                               TOTAL EST TAXES
                                                                                               W/O EXEMPT                     206919.90

                                                     TAX ENTITY INFORMATION
  TRAVIS COUNTY                                                                    PAYMENTS AS OF                           07/13/2020
PO BOX 149328 AUSTIN, TX 78714-9328                                                                    19 TAX RATE          0.3692930
PHONE 512-854-9473                                                                                     W/O EXEMPT           35,626.50
EXEMPTIONS NONE                                         YR          BASE TAX            BASE DUE         DUE 08/2020        DUE 09/2020
AC# 117506                                              19           35,626.50           35,626.50         42,395.54          42,751.80
TS 08-20-20                                     SUBTOTAL            35,626.50            35,626.50         42,395.54           42,751.80

                                                        EXHIBIT NO. 30                                       EX. 30-001
            20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                                                                            PAGE 2 OF 3
                                              Pg 590 of 609
                                                                     TAX CERTIFICATE                                                REMIT CERT FEE TO:
                                                                          DATA TRACE                                                DATA TRACE
                                                10920 W. SAM HOUSTON PKWY N. SUITE 400                                              P.O BOX 31001-2283
                                                                HOUSTON~ TX. 77064                                                  PASADENA, CA 91110-2283
                                                    PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                                          BRANCH: DT
ORDER: 202001636                   CLOSER: JPB                        ORDER TYPE: A-1                    SUBTYPE: R                         DATE: 08/20/2020

   CITY OF AUSTIN (TRAVIS COUNTY)                                                                         PAYMENTS AS OF                                      07/13/2020
COLLECTED BY TRAVIS CO                                                                                                              19 TAX RATE               0.4431000
PHONE 512-854-9473                                                                                                                  W/O EXEMPT                42,746.82
EXEMPTIONS NONE                                                          YR             BASE TAX                BASE DUE               DUE 08/2020             DUE 09/2020
AC# 117506                                                               19              42,746.82               42,746.82               50,868.72               51,296.18
TS 08-20-20                                                   SUBTOTAL                   42,746.82                42,746.82               50,868.72                51,296.18
   ISD - AUSTIN                                                                                           PAYMENTS AS OF                                      07/13/2020
COLL BY TRAVIS COUNTY                                                                                                               19 TAX RATE               1.1220000
PHONE 512-854-9473                                                                                                                  W/O EXEMPT                108,241.79

EXEMPTIONS NONE                                                          YR             BASE TAX                BASE DUE               DUE 08/2020             DUE 09/2020
AC# 117506                                                               19             108,241.79              108,241.79              128,807.73              129,890.15
TS 08-20-20                                                   SUBTOTAL                 108,241.79               108,241.79               128,807.73              129,890.15
   TRAVIS COUNTY HOSPITAL                                                                                 PAYMENTS AS OF                                      07/13/2020
COLLECTED BY TRAVIS CO                                                                                                              19 TAX RATE               0.1055730
PHONE 512-854-9473                                                                                                                  W/O EXEMPT                10,184.86
EXEMPTIONS NONE                                                          YR             BASE TAX                BASE DUE               DUE 08/2020             DUE 09/2020
AC# 117506                                                               19              10,184.86               10,184.86               12,119.98               12,221.83
TS 08-20-20                                                   SUBTOTAL                   10,184.86                10,184.86               12,119.98                12,221.83
   AUSTIN COMMUNITY COLLEGE                                                                               PAYMENTS AS OF                                      07/13/2020
COLLECTED BY TRAVIS CO                                                                                                              19 TAX RATE               0.1049000
PHONE 512-854-9473                                                                                                                  W/O EXEMPT                10,119.93

EXEMPTIONS NONE                                                          YR             BASE TAX                BASE DUE               DUE 08/2020             DUE 09/2020
AC# 117506                                                               19              10,119.93               10,119.93               12,042.72               12,143.92
TS 08-20-20                                                   SUBTOTAL                   10,119.93                10,119.93               12,042.72                12,143.92

                                                         CONDITIONS, DISCLAIMERS AND EXCLUSIONS

This Tax Certificate/Tax Order Report does not constitute a report on or certification of: (1) mineral (productive and/or non-productive) taxes or leases; (2) personal
property taxes; or (3) other non ad valorem taxes (such as paving liens, stand-by charges or maintenance assessments).


Data Trace Information Services LLC ("Data Trace") may have warranted the accuracy of this Tax Certificate/Tax Order Report to its customer (the "Data Trace Customer")
pursuant to the terms and conditions of a written tax service agreement between Data Trace and said Data Trace Customer (the "Tax Service Agreement"). Any such
warranty (hereinafter, "Data Trace Customer Warranty") does not: (a) extend to a third party bearer of this Tax Certificate/Tax Order Report; (b) cover any changes made
to the records of the taxing authority after the "payments as of," "paid," or "payment" dates delineated above; and (c) cover any invalid tax information shown on the
records of the taxing authority or resulting from an error by the Data Trace Customer (including, without limitation, submission of incorrect property information by said Data
Trace Customer). DATA TRACE MAKES NO WARRANTIES (EXPRESS OR IMPLIED) WITH RESPECT TO THIS TAX CERTIFICATE/TAX ORDER REPORT OTHER THAN (WHERE
APPLICABLE) THE DATA TRACE CUSTOMER WARRANTY. Any and all claims under a Data Trace Customer Warranty must be submitted to Data Trace by the
corresponding Data Trace Customer and are subject to the terms and conditions set forth in the pertinent Tax Service Agreement (including, without limitation, the filing
deadlines applicable to such claims). In some jurisdictions Data Trace's validation of a Tax Certificate/Tax Order Report is required to activate a Data Trace Customer
Warranty.
                                                                                                                                                   PRINTED BY HE6/J01




                                                                         EXHIBIT NO. 30                                                      EX. 30-002
            20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                                                                            PAGE 3 OF 3
                                              Pg 591 of 609
                                                                     HOA CERTIFICATE                                                REMIT CERT FEE TO:
                                                                          DATA TRACE                                                DATA TRACE
                                                 10920 W. SAM HOUSTON PKWY N. SUITE 400                                             P.O BOX 31001-2283
                                                                 HOUSTON~ TX. 77064                                                 PASADENA, CA 91110-2283
                                                    PHONE (281)890-0381 FAX (281)890-2114
CUST: HERITAGE TITLE COMPANY                                          BRANCH: DT
ORDER: 202001636                   CLOSER: JPB                        ORDER TYPE: A-1                    SUBTYPE: R                          DATE: 08/20/2020

SELLER           WC TEAKWOOD PLAZA LLC
BUYER
COUNTY           TRAVIS
SUBD NAME / BLK ALLANDALE NORTH SEC 5
   NO MAINTENANCE ASSESSED
                                                  *** THIS SUBDIVISION IS NOT ASSESSED BY AN HOA ***
                                                             SUMMARY OF ACCOUNT 02-3906-0903-0000

DESC                               3.3945 AC OF LOTS 1-2 ALLANDALE NORTH SEC 5 ABST/SUB ID S00156
SITUS                              8209 BURNET RD 02


                                                         CONDITIONS, DISCLAIMERS AND EXCLUSIONS

This HOA Certificate does not constitute a report on or certification of: (1) mineral (productive and/or non-productive) taxes or leases; (2) personal property taxes; or (3)
other non ad valorem taxes (such as paving liens, stand-by charges or maintenance assessments).


Data Trace Information Services LLC ("Data Trace") may have warranted the accuracy of this HOA Certificate to its customer (the "Data Trace Customer") pursuant to the
terms and conditions of a written tax service agreement between Data Trace and said Data Trace Customer (the "Tax Service Agreement"). Any such warranty
(hereinafter, "Data Trace Customer Warranty") does not: (a) extend to a third party bearer of this HOA Certificate; (b) cover any changes made to the records of the
association or other assessment authority after the "payments as of," "paid," or "payment" dates delineated above; and (c) cover any invalid assessment information
shown on the records of the association or other assessment authority authority or resulting from an error by the Data Trace Customer (including, without limitation,
submission of incorrect property information by said Data Trace Customer). DATA TRACE MAKES NO WARRANTIES (EXPRESS OR IMPLIED) WITH RESPECT TO THIS HOA
CERTIFICATE OTHER THAN (WHERE APPLICABLE) THE DATA TRACE CUSTOMER WARRANTY. Any and all claims under a Data Trace Customer Warranty must be
submitted to Data Trace by the corresponding Data Trace Customer and are subject to the terms and conditions set forth in the pertinent Tax Service Agreement (including,
without limitation, the filing deadlines applicable to such claims). In some jurisdictions Data Trace's validation of a HOA Certificate is required to activate a Data Trace
Customer Warranty.




                                                                          EXHIBIT NO. 30                                                     EX. 30-003
        20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                          Pg 592 of 609


                                                                            T. 713.220.9165
                                                                            F. 713.223.9319
                                                                            mdurrschmidt@hirschwest.com




                                                 July 6, 2020


                                                    Via CMRRR: 9414 7266 9904 2167 5066 73
                                                                     and First Class U.S. Mail


          WC Teakwood Plaza, LLC
          c/o World Class
          814 Lavaca St.
          Austin, Texas 78701
          Attn: Natin Paul



          Re:        Promissory Note (the “Note”) dated April 26, 2017 in the original principal
                     sum of $7,600,000 executed by WC Teakwood Plaza, LLC (“Maker” or
                     “Borrower”) and payable to BancorpSouth Bank, as successor by merger
                     to First State Bank Central Texas, secured by a Deed of Trust, Security
                     Agreement and Financing Statement dated April 26, 2017 (the “Deed of
                     Trust”) on 3.95 Acres in the City of Austin, Travis County, Texas, being all
                     of Lot 2 and a portion of Lot 1, Allandale North Section Five (the
                     “Collateral” or the “Property”) and guaranteed by Natin Paul and World
                     Class Capital Group, LLC (collectively the “Guarantors”).

          Dear Sir or Madam:

               As you know, this law firm represents BancorpSouth Bank, successor by
          merger to First State Bank Central Texas (the “Bank”) in connection with the
          above-referenced Note. As you also know, the Note is delinquent.

                 Pursuant to the Deed of Trust, the Borrower may collect rents until the
          Borrower receives a notice of default from the Bank. The Bank has provided
          notice to Borrower of its default under the Note by letter dated July 2, 2020.
          The Bank hereby notifies Borrower to not collect rents from any tenant or
          lessee on the Property. Any rents collected by Borrower must be held in kind
          and remitted to Bill Babineaux of BancorpSouth Bank at 315 Settlers Trace
          Blvd., Lafayette, Louisiana 70508.




20170804.20190907/3743893.1
                                                EXHIBIT NO. 31                         EX. 31-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 593 of 609
 WC Teakwood Plaza, LLC
 July 6, 2020
 Page 2


       In accordance with the obligations of the Borrower under the Deed of
 Trust, please provide us with copies of the lease for every tenant or lessee
 occupying a rental space on the Property and the rent roll for the Property.

                                            Sincerely,

                                            HIRSCH & WESTHEIMER, P.C.



                                            By:/s/ Michael J. Durrschmidt
                                               Michael J. Durrschmidt


 cc:       Natin Paul
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5065 05

           World Class Capital Group, LLC
           c/o World Class
           814 Lavaca St.
           Austin, Texas 78701
           Attn: Natin Paul
          Via CMRRR: 9414 7266 9904 2167 5066 66

           Linda Thong
           World Class
           244 Fifth Avenue, Suite 2200
           New York, New York 10001
           Via CMRRR: 9414 7266 9904 2167 5067 27

           Maryann Norwood
           World Class
           814 Lavaca St.
           Austin, Texas 78701
           Via email: mnorwood@world-class.com




 20170804.20190907/3743893.1
                                   EXHIBIT NO. 31                       EX. 31-002
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 594 of 609




 September 9, 2020


 WC Teakwood Plaza, LLC                                       Mr. Natin Paul
 c/o World Class                                              c/o World Class
 814 Lavaca St.                                               814 Lavaca St.
 Austin, Texas 78701                                          Austin, Texas 78701
 Attn: Natin Paul                                                                  9414726699042147947649
                                                              Certified Mail RRR # _____________________
 Certified Mail RRR # 9414726699042147947625
                      _____________________                   First Class Mail
 And First Class Mail

 World Class Capital Group, LLC                               World Class
 814 Lavaca St.                                               244 Fifth Avenue, Suite 2200
 Austin, Texas 78701                                          New York, New York 10001
 Attn: Natin Paul                                             Attn: Linda Thong
                      9414726699042147947632
 Certified Mail RRR # _____________________                   Certified Mail RRR # 9414726699042171879497
                                                                                   _____________________
 And First Class Mail                                         First Class Mail

 Mr. Brian Elliott                                            Ms. Maryann Norwood
 World Class Global Business Services                         World Class
 814 Lavaca St.                                               814 Lavaca St.
 Austin, Texas 78701                                          Austin, Texas 78701
 Via email: belliott@world-class.com                          Via email: mnorwood@world-class.com


                         NOTICE DEMANDING RENT AND RENT PROCEEDS

 Ladies and Gentlemen:

 As you are aware, this law firm represents 8209 Burnet, L.P., successor by assignment to
 BancorpSouth Bank, successor by merger to First State Bank Central Texas (the “Lender”) in
 connection with the below-referenced Note 1. You were notified by letters dated July 6, 2020, July
 23, 2020 and again August 13, 2020 by the law firm Hirsch & Westheimer, P.C. that you may not


 1
   Promissory Note (the “Note”) dated April 26, 2017 in the original principal sum of $7,600,000
 executed by WC Teakwood Plaza, LLC (“Maker” or “Borrower”) and payable to BancorpSouth Bank, as
 successor by merger to First State Bank Central Texas, secured by a Deed of Trust, Security
 Agreement and Financing Statement dated April 26, 2017 (the “Deed of Trust”) on 3.95 Acres in the
 City of Austin, Travis County, Texas, being all of Lot 2 and a portion of Lot 1, Allandale North Section
 Five (the “Collateral” or the “Mortgaged Property”) and guaranteed by Natin Paul and World Class
 Capital Group, LLC (collectively the “Guarantors”).




 Christopher L. Dodson    T: +1.713.221.1373         F: +1.800.404.3970
 Partner                  711 Louisiana Street, Suite 2300, Houston, Texas 77002-2770
                          chris.dodson@bracewell.com           bracewell.com



                             EXHIBIT NO. 32
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 595 of 609




 September 9, 2020
 Page 2


 collect rents from any tenant or lessee on the Mortgaged Property and any rents collected by you
 must be held in kind and remitted to Lender.

 This notice serves as a reminder that you may not collect any rents from any tenant or lessee of
 the Mortgaged Property. In addition, we request an accounting of any rents you have collected
 from any tenant or lessee on the Mortgaged Property from July 6, 2020 to the current date and
 request that you immediately remit such rents to Lender at the address provided below.

 Further, you have not provided Lender with copies of the lease for every tenant or lessee occupying
 a rental space on the Mortgaged Property and the current rent roll for the Mortgaged Property.
 These documents have been requested in each of the letters referenced herein and to date you have
 failed to provide them.

 Pursuant to the terms of the Deed of Trust, you are hereby again directed to provide us with copies
 of the lease for every tenant or lessee occupying rental space on the Mortgaged Property and the
 current rent roll for the Mortgaged Property, and to deliver all rents and proceeds of any rents you
 receive concerning the Mortgaged Property to Lender at the address below.

 The Lender expressly reserves all of its rights and remedies relating to the Note, Deed of Trust, or
 any of the loan document executed in connection therewith (collectively, together with the Note
 and Deed of Trust, the “Loan Documents”). Neither this notice nor any past, present, or future
 action, inaction, or discussions by the Lender has been intended or shall constitute: (a) a waiver or
 relinquishment of, or an agreement to delay or refrain from exercising, any rights or remedies
 provided for by law or in the Loan Documents, (b) an election of remedies, (c) an agreement to
 engage in negotiating, or to obtain approval for, any proposal for refinancing or renewal of the
 Note, or (d) an agreement relating to any other matter not expressly addressed herein. This notice
 and any notices previously sent by the Lender should not be construed as requiring Lender to give
 any notice not expressly required by the Loan Documents, or applicable law.

 This notice is not intended to advise you of your legal rights and obligations. You should obtain
 counsel of your choice to discuss your legal rights and obligations.




 AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 596 of 609




 September 9, 2020
 Page 3


 Very truly yours,

 BRACEWELL LLP




 Christopher L. Dodson

 ADDRESS FOR DELIVERY OF RENTAL
 PAYMENTS EFFECTIVE IMMEDIATELY:

 500 West 2nd Street, #1900
 Austin, Texas 78701


 cc:      Mr. Mark Riley
          (Via electronic mail: Mark.Riley@Riley-CPA-Law.com )

          8209 Burnet, L.P.
          (Via electronic mail)




 AUSTIN   CONNECTICUT   DALLAS   DUBAI   HOUSTON   LONDON   NEW YORK   SAN ANTONIO   SEATTLE   WASHINGTON, DC
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 597 of 609




                                             Delaware                                         Page 1

                                                         The First State



               I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

      DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

      COPY OF THE CERTIFICATE OF LIMITED PARTNERSHIP OF “8209 BURNET,

      L.P.”, FILED IN THIS OFFICE ON THE FIRST DAY OF JUNE, A.D.

      2020, AT 6:36 O`CLOCK P.M.




  7996169 8100                                                                Authentication: 203030224
  SR# 20205401647                                                                         Date: 06-02-20
  You may verify this certificate online at corp.delaware.gov/authver.shtml

                                                   EXHIBIT NO. 33                    EX. 33-001
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 598 of 609




                                 EXHIBIT NO. 33                        EX. 33-002
  20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                    Pg 599 of 609
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Diana Alday on behalf of W Benesh
Bar No. 2132050
diana.alday@bracewell.com
Envelope ID: 46074615
Status as of 9/11/2020 2:01 PM CST

Associated Case Party: WC Teakwood Plaza, LLC

Name                 BarNumber   Email                       TimestampSubmitted      Status

Manfred Sternberg                manfred@msternberg.com      9/9/2020 11:53:36 AM    SENT



Associated Case Party: BancorpSouth Bank

Name               BarNumber Email                         TimestampSubmitted       Status

Brian Buescher               bbuescher@hirschwest.com 9/9/2020 11:53:36 AM          SENT



Associated Case Party: 8209 Burnet, LP

Name                    BarNumber    Email                         TimestampSubmitted        Status

Christopher L.Dodson                 chris.dodson@bracewell.com    9/9/2020 11:53:36 AM      SENT

W. Stephen Benesh                    steve.benesh@bracewell.com 9/9/2020 11:53:36 AM         SENT

Jaclyn Carr                          jaclyn.carr@bracewell.com     9/9/2020 11:53:36 AM      SENT

Robert P.Grattan                     bob.grattan@bracewell.com     9/9/2020 11:53:36 AM      SENT



Case Contacts

Name                    BarNumber    Email                          TimestampSubmitted        Status

Dana LKirkpatrick                    dana@msternberg.com            9/9/2020 11:53:36 AM      SENT

Christopher Dodson                   chris.dodson@bracewell.como    9/9/2020 11:53:36 AM      ERROR

Mark Riley                           Riley@Riley-CPA-Law.com        9/9/2020 11:53:36 AM      SENT

Michael J.Durrschmidt                mdurrschmidt@hirschwest.com 9/9/2020 11:53:36 AM         SENT
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 600 of 609




                                   TAB 9
         20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                           Pg 601 of 609



                                          CAUSE NO. D-1-GN-20-004508

            WC TEAKWOOD PLAZA, LLC and                           §     IN THE DISTRICT COURT OF
            AFFILIATED COMMERCIAL SERVICES,                      §
            INC.                                                 §     TRAVIS COUNTY, TEXAS
                     Plaintiffs,                                 §
                                                                 §
               v.                                                §     261st JUDICIAL DISTRICT
                                                                 §
                                                                 §
            8209 BURNET, LP, AND                                 §
            BANCORPSOUTH BANK                                    §
                     Defendants.

                                           TEMPORARY INJUNCTION


           This Court, having heard and considered WC Teakwood Plaza, LLC, Texas a limited liability

           corporation, (“Plaintiff”) Petition for a Temporary Injunction, and all evidence and arguments of

           counsel and judicial notice with respect to matters presently before this Court with notice to and

           appearance by 8209 Burnet, LP,       the Court finds that there is a probable right to relief for

           Plaintiff’s pleaded causes of action and it appears to the Court that immediate and irreparable

           injury, loss, or damage will result to WC Teakwood Plaza, LLC, Texas unless a Temporary

           Injunction is issued to restrain 8209 Burnet, LP from attempting to proceed with a non judicial

           foreclosure on the steps of the Travis County Courthouse located at 1000 Guadalupe Street,

           Austin, Texas, until either (a) each of the City of Austin, Travis County, and the State of Texas

           terminate their respective standing governmental orders (“Standing Orders”) prohibiting public

           gatherings, or (b) 8209 Burnet, LP obtains express authorization from each of the foregoing for

           an exception to the Standing Orders for a public gathering in connection with its proposed non-

           judicial foreclosure sale.




TEMPORARY INJUNCTION
         20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                           Pg 602 of 609



           The Court’s finding of immediate and irreparable harm and injury is based on the Court’s conclusion

           that Defendant is unable to conduct a public sale under the Texas Property Code and the Deed of

           Trust made the subject of this lawsuit because the Standing Orders that prevent gatherings of ten

           (10) or more people in public presently prevents interested public sale participants from being

           able to attend the proposed sale and violates Borrower’s statutory and contractual rights to a

           public non judicial foreclosure sale.

           The Application should therefore be GRANTED.

                       Therefore, it is ORDERED that this Temporary Injunction will be operative until the

           earlier of (a) the date the Standing Orders are modified or terminated so as to allow public

           gatherings or (b) the date 8209 Burnet, LP obtains express authorization for an exception to the

           Standing Orders for a public gathering in connection with its proposed non-judicial foreclosure

           sale .

                       It is further ORDERED that 8209 Burnet, LP or any of its officers, agents, servants,

           employees, attorneys, representatives, or any persons in active concert or participation with them

           who receive actual notice of this Order are hereby restrained from taking any action in exercising

           the power of foreclosure, including but not limited to posting or foreclosing on the property

           described as follows:

           EXHIBIT A Legal Description

                       It is further ORDERED that plaintiff executes and files with the clerk a bond, in

           conformity with the law, in the amount of $1,000.00, which is as of this date on file with the

           Clerk of Court and is deemed good and sufficient.

                       A trial on the merits of this Cause will be held on _________________, ______, 202___.



TEMPORARY INJUNCTION
                                                              2
         20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                           Pg 603 of 609




                       SIGNED this ____ day of _________________, 2020.



                                                              _______________________________
                                                              JUDGE PRESIDING




           APPROVED AS TO FORM AND SUBSTANCE:



           ___________________________________
           Manfred Sternberg
           SBN: 19175775
           1700 Post Oak Blvd. Suite 600
           Houston, TX 77056
           Telephone: (713) 622-4300
           Facsimile: (713) 622-9899
           Email: manfred@msternberg.com

           COUNSEL FOR PLAINTIFF




TEMPORARY INJUNCTION
                                                          3
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 604 of 609




                                   TAB 10
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 605 of 609



                                 CAUSE NO. D-1-GN-20-004508

                                                  §              IN THE DISTRICT COURT OF
  WC TEAKWOOD PLAZA, LLC,                         §
       Plaintiff,                                 §
                                                  §
  v.                                              §
                                                  §                  TRAVIS COUNTY, TEXAS
                                                  §
  8209 BURNET, L.P.,                              §
        Defendant.                                §
                                                  §                 261st JUDICIAL DISTRICT

          ORDER DENYING APPLICATION FOR TEMPORARY INJUNCTION

        On September 10, 2020, the Court held an evidentiary hearing on the Application for

 Temporary Injunction filed by Plaintiff WC Teakwood Plaza, LLC. After considering the

 evidence presented at the hearing, any post-hearing evidence submitted by the parties, the

 pleadings, the briefing provided by the parties, the legal authorities provided by the parties, and

 the arguments advanced by counsel, the Court hereby determines that the Temporary Injunction

 should be, in all respects, DENIED.

        IT IS THEREFORE ORDERED, that WC Teakwood Plaza, LLC’s Application for

 Temporary Injunction is, on all grounds, DENIED.



                            SIGNED this 15th day of September, 2020.




                                           ___________________________________
                                              TIM SULAK, JUDGE PRESIDING
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 606 of 609




                                   TAB 11
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 607 of 609



                                  CAUSE NO. D-1-GN-20-004508

  WC TEAKWOOD PLAZA, LLC,                           §                IN THE DISTRICT COURT OF
       Plaintiff,                                   §
                                                    §
                                                    §
  v.                                                §
                                                    §                  TRAVIS COUNTY, TEXAS
                                                    §
  8209 BURNET, L.P.,                                §
        Defendant.                                  §
                                                    §                  261st JUDICIAL DISTRICT

                          8209 BURNET, L.P.’S ORIGINAL ANSWER

        8209 Burnet, L.P. (“Lender”) files this Original Answer to Plaintiff WC Teakwood Plaza,

 LLC’s (“Borrower” or “Plaintiff”) Original Petition.

                                          GENERAL DENIAL

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Lender generally denies

 each and every, all and singular, of the material allegations contained in Plaintiff’s Original

 Petition and requests that this Court require Plaintiff to prove their allegations by a preponderance

 of the evidence as is required by the laws of the State of Texas.

                                           AFFIRMATIVE DEFENSES

        2.      Pursuant to Rule 94 of the Texas Rules of Civil Procedure, Lender asserts, subject

 to and without waiving the foregoing General Denial, the following affirmative defenses which

 bar Plaintiff’s claims in whole or in part.

        3.      Lender affirmatively asserts that Borrower’s claims are barred, in whole or in part,

 by Borrower’s prior material breach of contract.

        4.      Lender affirmatively asserts that Borrower’s claims are barred, in whole or in part,

 by waiver.
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 608 of 609



        5.      Lender affirmatively asserts that Borrower’s claims are barred, in whole or in part,

 by estoppel and quasi-estoppel.

        6.      Lender affirmatively asserts that Borrower’s claims are barred, in whole or in part,

 by Borrower’s own failure to mitigate its damages.

        7.      Lender affirmatively asserts that Borrower’s claims are barred, in whole or in part,

 by Borrower’s own fault.

                                               PRAYER

        Defendant 8209 Burnet, L.P. prays that Plaintiff WC Teakwood Plaza, LLC take nothing

 by reason of this suit, and that its claims be dismissed with prejudice.

                                               Respectfully submitted,

                                               BRACEWELL LLP


                                               By: /s/ W. Stephen Benesh
                                                  W. Stephen Benesh
                                                  State Bar No. 02132050
                                                  Email: steve.benesh@bracewell.com
                                                  111 Congress Avenue, Suite 2300
                                                  Austin, Texas 78701
                                                  713-223-2300 (Telephone)
                                                  713-221-1212 (Facsimile)

                                                   Christopher L. Dodson
                                                   State Bar No. 24050519
                                                   Email: chris.dodson@bracewell.com
                                                   Jaclyn Carr
                                                   State Bar No. 24093776
                                                   Email: jaclyn.carr@bracewell.com
                                                   Robert P. Grattan
                                                   State Bar No. 24116452
                                                   Email: bob.grattan@bracewell.com
                                                   711 Louisiana, Suite 2300
                                                   Houston, Texas 77002
                                                   713-223-2300 (Telephone)
                                                   800-404-3970 (Facsimile)

                                                   ATTORNEYS FOR DEFENDANT
                                                   8209 BURNET, L.P.

                                                  2
20-01061-tmd Doc#1-1 Filed 10/09/20 Entered 10/09/20 15:43:17 State Court Pleadings
                                  Pg 609 of 609



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document has been forwarded
 to all counsel of record pursuant to the Texas Rules of Civil Procedure on September 21, 2020 as
 follows:

 Manfred Sternberg
 1700 Post Oak Blvd., Suite 600
 Houston, Texas 77056
 Counsel for Plaintiff

                                              /s/ Christopher L. Dodson
                                              Christopher L. Dodson




 #6229864




                                                 3
